Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 1 of 495 PagelD: 1

Timothy P. Duggan, Esq.

Marshall T. Kizner, Esq.

Joseph Lemkin, Esquire

STARK & STARK

A Professional Corporation

993 Lenox Drive, Bldg. 2

Lawrenceville, NJ 08648-2389

(609) 896-9060

Attorneys for Plaintiff, JLS Equities, LLC

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

 

JLS EQUITIES, LLC, ANEW YORK LIMITED
LIABILITY COMPANY,

VS.

RIVER FUNDING, LLC; LENOX HUSDON,
LLC; LENOX TEMPLE, LLC; TEANECK
PLAZA VENTURES, LLC; SETH LEVINE; and
SHIRA LEVINE,

Defendants.

 

DOCKET NO:

Civil Action

VERIFIED COMPLAINT

 

Plaintiff, JLS Equities, LLC, as and for its Complaint against Defendants River Funding,

LLC, Lenox Hudson, LLC, Lenox Temple, LLC, Teaneck Plaza Ventures, LLC, Seth Levine and

Shira Levine, allege the following:

NATURE OF ACTION

1. The Plaintiff made a secured loan in excess of $1 million to Defendant River Funding,

LLC. The loan is in default.

2. This is an action seeking appointment of a receiver to manage the Defendants’ businesses

and real estate pending further order of the Court, including an Order allowing the

4815-4999-5427, v. 4

 
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 2 of 495 PagelD: 2

receiver to sell the real estate. The Plaintiff also seeks a money judgment for monies
loaned to certain defendants, foreclosure of liens granted to Plaintiff, and damages arising

from certain fraudulent activities.

PARTIES

3. Plaintiff JLS Equities, LLC, is a New York Limited Liability Company (“JLS”).

A. The members of JLS Equites, LLC are (a) Jacob Sod 2017 Family Trust, a Trust
organized under the laws of the State of New York with the Trustee of this trust
being a resident of the State of Florida, and (b) Leah Sod 2017 Family Trust, a
Trust organized under the laws of the State of New York with the co-Trustees
being residents of the State of Florida and State of New York.

4. Defendant River Funding, LLC, is a New Jersey is a New Jersey Limited Liability
Company (“River Funding”) with a registered office of 210 River Street, Suite 24,
Hackensack New Jersey 07601. A true and correct copy of the Certificate of Formation
of River Funding is attached hereto as Exhibit “A”.

A. The sole member of River Funding is Seth Levine, a resident of the State of New
Jersey with an address of 636 South Forest Drive, Teaneck New Jersey (“Seth
Levine’). A true and correct copy of the Limited Liability Operating Agreement
for River Funding is attached hereto as Exhibit “B” (see pages 29 and 30).

5. Defendant Lenox Hudson, LLC is a New Jersey Limited Liability Company (“Lenox
Hudson”) with a main business address of P.O. Box 2018, Fort Lee New Jersey 07024.

A true and correct copy of the Certificate of Formation for Lenox Hudson is attached

hereto as Exhibit “C’’.

4815-4999-5427, v. 1
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 3 of 495 PagelD: 3

A. The sole member of Lenox Hudson is River Funding. A true and correct copy of
the Share Certificate representing 100% of the membership interest in Lenox
Hudson is attached hereto as Exhibit “D”.

6. Defendant Lenox Temple, LLC is a New Jersey Limited Liability Company (“Lenox
Temple”) with a main business address of P.O. Box 2018, Fort Lee New Jersey 07024. A
true and correct copy of the Certificate of Formation for Lenox Temple is attached hereto
as Exhibit “E”,

A. The sole member of Lenox Temple is River Funding. A true and correct copy of
the Share Certificate representing 100% of the membership interest in Lenox
Hudson is attached hereto as Exhibit “F”’.

7. Defendant Teaneck Plaza Ventures, LLC is a New Jersey Limited Liability Company
(“Teaneck Plaza’) with a main business address of 210 River Street, Hackensack New
Jersey 07601. A true and correct copy of the Certificate of Formation for Teaneck Plaza
is attached hereto as Exhibit “G”,

A. The sole member of Teaneck Plaza is River Funding. A true and correct copy of
the Share Certificate representing 100% of the membership interest in Teaneck
Plaza is attached hereto as Exhibit “H”.

8. Defendant Seth Levine is an individual with an address of 636 South Forest Drive,
Teaneck New Jersey (“Seth Levine”). See Guarantee, Exhibit “L”.

9. Defendant Shira Levine is an individual with an address of 636 South Forest Drive,

Teaneck New Jersey (“Shira Levine”). See Guarantee, Exhibit “L”.

4815-4999-5427, v. 1
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 4 of 495 PagelD: 4

10.

1]

12.

13,

14.

JURISDICTION AND VENUE
This Court has subject matter jurisdiction through 28 U.S.C. § 1332(a) because there is
complete diversity between Plaintiff and all Defendants and because there is more than

$75,000 in controversy.

. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(1) and (2) because the

Defendants reside in this District and a substantial part of the events giving rise to the
claims asserted occurred in this District.
LOAN DOCUMENTS AND TRANSACTION
River Funding and Norse Holdings, LLC, being indebted to JLS in the sum of
$1,100,000.00, executed and delivered to JLS a Secured Promissory Note dated January
17, 2019 (the “Note”’) to evidence that sum payable, plus interest and other terms. A true
and correct copy of the Note is attached hereto as Exhibit “T°”.
Upon information and belief, Norse Holdings, LLC does not own any assets.
To secure payment and performance of the obligations evidenced by the Note, River
Funding executed and delivered to JLS a Pledge and Security Agreement dated January
17, 2019 (the “Pledge Agreement”), wherein River Funding granted JLS a security
interest and pledge as follows:
As security for the full and punctual payment of the Obligations when due
and payable (whether upon stated maturity, by acceleration or otherwise),
Pledgor hereby grants and pledges a continuing lien on and security
interest in, and, as a part of such grant and pledge, hereby transfers and
assigns to Pledgee as collateral security, all of the following (collectively,
the “Pledgor’s Collateral”) whether now owned or hereafter acquired, now
existing or hereafter arising and wherever located: Pledgor’s Pledged
Interest and all of Pledgor’s right, title and interest in and to Issuer,
including, without limitation: (i) all of Pledgor’s interest in the capital of
Issuer and Pledgor’s interest in all profits and distributions to which

Pledgor shall at any time be entitled in respect of the Pledged Interest; (11)
all of Pledgor’s right, title and interest to the assets of Issuer including,

4815-4999-5427, v. 4
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 5 of 495 PagelD: 5

without limitation, real property, profits, revenues, operating accounts,
account receivables, fixtures, chattels and articles of personal property,
(iii) all other payments, if any, due or to become due to Pledgor in respect
of the Pledged Interest under or arising out of the Organizational
Documents, whether as contractual obligations, damages, insurance
proceeds, condemnation awards or otherwise; (iv) all of Pledgor’s claims,
rights, powers, privileges, authority, options, security interests, liens and
remedies, if any, under or arising out of the organizational Documents or
the ownership of the Pledged Interest pursuant thereto; (v) all present and
future claims, if any, of Pledgor against Issuer under or arising out of the
Organizational Documents for monies loaned or advanced, for services
rendered or otherwise; (vi) all of Pledgor’s rights, if any, in Issuer
pursuant to the Organizational Documents or at law, to exercise and
enforce every right, power, remedy, authority, option and privilege of the
Pledgor relating to the Pledged Interest, including any power to terminate,
cancel or modify the Organizational Documents, to execute any
instruments and to take any and all other action on behalf of and in the
name of Pledgor in respect of the Pledged Interest and Issuer, to make
determinations, to exercise any election (including, but not limited to,
election of remedies) or option or to give or receive any notice, consent,
amendment, waiver or approval, together with full power and authority to
demand, receive, enforce or collect any of the foregoing or any property of
Issuer, to enforce or execute any checks, or other instruments or orders, to
file any claims and to take any action in connection with any of the
foregoing; and (vii) to the extent not otherwise included, all Proceeds of
any or all of the foregoing.

A true and correct copy of the Pledge Agreement is attached hereto as Exhibit “J”.
15. Among the assets pledge to JLS is River Funding’s interest in the “Issuers” listed on

Schedule I to the Pledge Agreement as follows:

 

 

 

 

 

 

PLEDGOR ISSUER INTERESTS PLEDGED
River Funding LLC, a New Lenox Temple LLC, a New 100% membership interest
Jersey limited liability company _ | Jersey limited liability

company
River Funding LLC, a New Lenox Hudson LLC, a New 100% membership interest
Jersey limited liability company | Jersey limited liability

company
River Funding LLC, a New Teaneck Plaza Ventures, 100% membership interest
Jersey limited liability company | LLC, a New Jersey limited

liability company

 

 

 

4815-4999-5427, v. 1
 

Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 6 of 495 PagelD: 6

 

 

 

 

Norse Holdings, LLC, a New Orange Norse Limited | 100% membership interest
York limited liability Liability Company, a New
company Jersey limited liability
company
16. Lenox Hudson, Lenox Temple and Teaneck Plaza “opted in” to Article 8 of the Uniform

17.

18.

19.

Commercial Code.

JLS perfected is security interest and pledge in the Pledgor’s Collateral (as defined

above) by (a) taking control of the Share Certificates of Lenox Hudson, Lenox Temple

and Teaneck Plaza, (b) taking possession of the Share Certificates of Lenox Hudson,

Lenox Temple and Teaneck Plaza, and (c) filing UCC financing statements with the

Secretary of the State of New Jersey. A copy of the UCC financing statements filed with

the Secretary of State of New Jersey is attached hereto as Exhibit “kK”.

The Pledge Agreement contains several Exhibits executed by the Defendants which are

relevant to this matter, including:

A. Acknowledgment and Consent of Lenox Hudson, Lenox Temple and Teaneck
Plaza (Exhibit “A”’);

B. Instruction to Register Pledge Agreement (Exhibit “B”); and

C. Confirmation Statement and Instruction Agreement (Exhibit “D”).

To induce JLS to lend money to River Funding, Seth Levine and Shira Levine executed

and delivered to JLS a certain Guarantee Agreement dated January 17, 2019 (the

“Guarantee”) wherein Seth Levine and Shira Levine guaranteed payment of all of River

Funding’s obligations to JLS. A true and correct copy of the Guarantee is attached hereto

as Exhibit “L”’.

6

4815-4999-5427, v. 1
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 7 of 495 PagelD: 7

20. The Note, Pledge Agreement (with Exhibits), Guarantee, and all other loan documents
executed in connection therewith are collectively referred to as the “Loan Documents”.
The description of the Loan Documents is not exhaustive and failure to reference any
specific loan document shall not be deemed a waiver of JLS rights.

ISSUERS — REAL ESTATE HOLDING COMPANIES

21. Lenox Hudson, Lenox Temple and Teaneck Plaza are sometimes referred to as the
“Issuers”.
22. The Issuers each own one parcel of real estate which they each manage as follows:
A. Lenox Hudson LLC — 107 Hudson Street, Hackensack, New Jersey (“Lenox
Hudson Property”).
B. Lenox Temple LLC — 54-78 Temple Avenue, Hackensack, New Jersey (“Lenox
Temple Property”).
C. Teaneck Plaza Ventures, LLC — 1407 Palisade Avenue, Teaneck, New Jersey
(“Teaneck Plaza Property”).
23. JLS does not have a mortgage on any parcel of property, but relied upon the available
equity in each property and the ability of the management of each entity to operate the
properties and preserve the equity.

24. Based upon tax assessment records, the three properties have the following tax

assessments:

Owner, Assessment Ratio _ Imputed Value
Lenox Hudson $2,103,500 91.98 $2,286,910
Lenox Temple $6,067,800 91.98 $6,596,868
Teaneck plaza $2,209,000 86.37 $2,557,601

4815-4999-5427, v. 1
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 8 of 495 PagelD: 8

25.

26.

27.

28.

Copies of the tax assessment records from a third party source are attached hereto as
Exhibit “M”. The “Ratio” is the common level ratio of assessments for each town.

Title searches were ordered for each property, copies of which are attached hereto.

A. Lenox Hudson LLC — 107 Hudson Street, Hackensack, New Jersey (Exh.” N’’)

B. Lenox Temple LLC — 54-78 Temple Avenue, Hackensack, New Jersey. (Exh.
“O”)

C. Teaneck Plaza Ventures, LLC — 1407 Palisade Avenue, Teaneck, New Jersey.
(Exh. “P”).

EVENTS OF DEFAULT AND MISMANAGEMENT

River Funding represented and warranted that it is the legal and beneficial owner of the
Pledgor’s Collateral, which includes the 100% membership interest in Lenox Hudson,
Lenox Temple and Teaneck Plaza. See Pledge Agreement, { 4(d).

The Pledge Agreement prohibits River Funding from selling, assigning, transfer or
encumbering the Pledge’s Interest, which includes the membership interest in Lenox
Hudson, Lenox Temple and Teaneck Plaza. See Pledge Agreement, § 4(£).

When JLS made the loan to River Funding, the operating agreements for Lenox Hudson,
Lenox Temple and Teaneck Plaza were all amended to provide certain protections to JLS
under the section captioned “Single Purpose Entity Provisions” which include restricting
the company from incurring additional debt and conduct until the loan to JLS was paid in
full. Specifically, the Amendments state:

A. Each Issuer shall not incur any indebtedness, other than an existing secure
mortgage identified in each First Amendment; and
B. Each issuer shall remain solvent and pay its debts and liabilities as they become

due. A true and correct copy of the Amendment to Operating Agreement for Lenox

4815-4999-5427, v. 1
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 9 of 495 PagelD: 9

Hudson is attached hereto as Exhibit “Q”, a copy of the Amendment to Operating
Agreement for Lenox Temple is attached hereto as Exhibit “R” and a copy of the
Amendment to Operating Agreement for Teaneck Plaza is attached hereto as Exhibit “S”.

29. JLS was advised by a third party that the Federal Bureau of Investigation (FBI) may have
started an investigation into the financial affairs of Seth Levine.

30. Upon information and belief, certain other individuals may be alleging an ownership
interest in Lenox Hudson, Lenox Temple and/or Teaneck Plaza contrary to the
representations made by Lenox Hudson, Lenox Temple and/or Teaneck Plaza.

31. Upon information and belief, River Funding, Lenox Hudson, Lenox Temple and/or
Teaneck Plaza incurred indebtedness which was not disclosed to JLS and is in violation
of the Loan Documents.

32. Upon information and belief, insurance payments due on several properties have not been
paid.

33. Upon information and belief, JLS does not intend to make the insurance payments.

34. On August 26, 2019, JLS sent a Notice of Default to River Funding. A true and correct
copy of the Notice of Default is attached hereto as Exhibit “T.”

35. The unpaid principal balance due on the Loan is $1,100,000.

COUNT I
(BREACH OF CONTRACT AND FORECLOSURE OF LIEN)

36. Plaintiff realleges and incorporates by reference, as if set forth fully herein, the
allegations contained in the prior paragraphs of this Complaint.

37. River Funding is in default under the Loan Documents by, among other things,
misrepresenting ownership of some or all of the Issuers, incurring indebtedness in

violation of the Loan Documents, and failing to pay debts when due.

4815-4999-5427, v. 1
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 10 of 495 PagelD: 10

38. As a direct and proximate cause of River Funding’s breach of the loan documents, JLS
has been damaged.

39. JLS is entitled to exercise all remedies under the Uniform Commercial Code and the
Loan Documents, including foreclosing on the lien and pledge of Pledgor’s Collateral.

40. JLS is entitled to a charging Order.

41. The Loan Documents require River Funding to pay JLS’ legal fees and expenses, and
costs of suit.

COUNT I
(RECEIVER)

42. Plaintiff realleges and incorporates by reference, as if set forth fully herein, the
allegations contained in the prior paragraphs of this Complaint.

43. The three properties owned by the Issuers are the primary source of recovery for the
payment of the debt owed to JLS.

44. Upon information and belief, the three properties owned by the Issuers are not being
managed or preserved as evidenced by (a) delinquent property insurance bills, (b)
inability of JLS or its counsel to have direct contact with Seth Levine, and (c) information
obtained from third parties pertaining to the lack of day-to-day management of the
properties.

45. The present management of the three Issuers have engaged in fraud and gross
mismanagement.

46. In accordance with Rule 66 of the federal Rules of Civil Procedure and the Court’s
equitable powers, JLS asks the Court to appoint a receiver to take possession of and

manage, subject to the Court’s direction, the operations of River Funding, Lenox Hudson,

10

4815-4999-5427, v. 1
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 11 of 495 PagelD: 11

Lenox Temple and Teaneck Plaza, and the real estate owned by Lenox Hudson, Lenox
Temple and Teaneck Plaza, and to sell same.
COUNT UI
(FRAUD)

47. Plaintiff realleges and incorporates by reference, as if set forth fully herein, the
allegations contained in the prior paragraphs of this Complaint.

48. Upon information and belief, Defendants materially misrepresented financial
information and ownership information to JLS.

49. Such false representations and omissions were material to JLS’s decision to make the
loan to River Funding.

50. JLS justifiably relied on such false representations when it made its decision to make a
loan to River Funding.

51. As a direct and proximate cause of the fraudulent activities of Seth Levine and the other

Defendants, JLS has been damaged.

PRAYER FOR RELIEF
WHEREFORE, Plaintiff prays that the Court grant the following relief:
A. Court Grant Plaintiff the relief it seeks on all counts;
B. Grant judgment in favor of JLS for the balance due and owing on the
Loan Documents, plus interest, legal fees and expenses;
C, Grant judgment allowing Plaintiff to foreclose on its lien and pledge, and
sell its collateral or conduct a strict foreclosure, in Plaintiff's discretion;
D. Grant the immediate appointment of a receiver to take possession of,

control and hold the assets of River Funding, River Funding, Lenox Hudson,

4815-4999-5427, v. 1
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 12 of 495 PagelD: 12

Lenox Temple and Teaneck Plaza, and the real estate owned by Lenox Hudson,

Lenox Temple and Teaneck Plaza, and to sell same, as set forth in the form of

Order filed in support of the Plaintiff's Order to Show Cause:

E. Grant all other relief as is just and equitable.

Dated: September 4, 2019

4815-4999-5427, v. 1

STARK & STARK
A Professional Corporation

/ s/Timothy P. Duggan
TIMOTHY P. DUGGAN
Attorney ID # 037691991

STARK & STARK

A Professional Corporation
993 Lenox Drive, Bldg. 2
Lawrenceville, NJ 08648-2389
(609) 896-9060

Fax: (609)895-7395

Email: dug@stark-stark.com
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 13 of 495 PagelD: 13

VERIFICATION

I, Jacob Sod, Trustee of the Jacob Sod 2017 Family Trust and Leah Sod 2017 Family
Trust, make this Verification on behalf of the Plaintiffs. I verify that the facts contained in the
foregoing complaint are true and correct to the best of my knowledge, information and belief. I
understand that the statements herein are made subject to the penalties relating to unsworn

falsification to authorities.

Dated: September 4 , 2019

 

Jacob Sod

4826-4727-5427, v. 1
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 14 of 495 PagelD: 14

EXHIBIT A
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 15 of 495 PagelD: 15

LAS

  
    

CERTIFICATE OF FORMATION APR 0B 2011

STATE TREASURER
(6003798

This Certificate of Formation dated April 08, 2011 is

  

OF

 

RIVER FUNDING LLC

being duly executed and filed by R. W. Worthington, Jr., as an
authorized persen, to form a limited liability company under the

New Jersey Limited Liability Company Act.

1. The mame of the limited Liability company is

RIVER FUNDING LOC

2. The name and address of the limited liability company's
initial registered office and agent is:
Seth Pp. Levine
210 River Street

Suite 24
Hackensack, Nd oTsO.

3. The duration of the limited liability company's existence

ee

shall be perpetual.

The undersigned represents that this Limited Liability Company
has ome or more members, and that this filing complies with the
requirements detailed in NOSA 42:28. The undersigned hereby attests
that he is authorized to sign this certificate on behalf of the

Limited Liability Company.

Dated: April os, 2011

 

LE ia en

R. W. Worthington, dr.
Authorized person

RUM AES
4A lets
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 16 of 495 PagelD: 16

EXHIBIT B
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 17 of 495 PagelD: 17

LIMITED LIABILITY COMPANY OPERATING AGREEMENT
of
RIVER FUNDING, LUC
A NEW JERSEY LIMITED LIABILITY COMPANY

Adooted as of January 1399 19
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 18 of 495 PagelD: 18

OPERATING AGREEMENT
OF

RIVER FUNDING, LLC

A New Jersey Limited Liability Company

This Operating Agreement of RIVER FUNDING, LLC (the "Operating Agreement”), dated as
of January .., 2019 is (a) adopted by the Members (as defined below) and (b) executed and agreed to,
for good and valuable consideration, by the Members (as defined below).

ARTICLE |
DEFINITIONS

1.01 Definitions. As used in this Operating Agreement, the following terms have the
following meanings (unless otherwise expressly provided herein):

, “Act” means the New Jersey Limited Company Law, Chapter 34 of the Consolidated
Laws, as amended from time to time, and including any successor statute of simular import.

“Adjusted Capital Contribution” means a Member's Capital Contribution adjusted downward
for distributions made pursuant to section 5.010b)(ii).

“Affiliate” means, with respect to any Person, any other Person that directly or indirectly
controls, is controlled by, or is under common control with, the Person in question.

“Acreed Value" means with respect to a Member's Membership Interest, the fair market value
of such Membership Interest as determined in good faith by a Majority In Interest. If the affected
Member shall not agree with said valuation, then the Members shall hire an independent 3" party
appraiser, unanimously agreed to, to determine the fair market value of such Membership Interest.

“ Articles" means the articles of formation of the Company as provided for pursuant to the Act,
as originally filed with the Office of the Secretary of State of New Jersey, as amended and restated

from time to time as herein provided.

"Business Day” means any day other than a Saturday, a Sunday, or a holiday on which
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 19 of 495 PagelD: 19

national banking associations in the State of New Jersey are closed or are authorized by law or
executive action to close.

"Capital Account" means the capital account maintained for a Member pursuant to Section
4,05.

"Capital Contribution" means any contribution by a Member to the capital of the Company.
“Capital Proceeds” means the net proceeds from the disposition of any assets af the
Compatriy, any net insurance proceeds or net condemnation proceeds paid to the Company
and/or any net refinancing proceeds of the Company.

"Code" means the Internal Revenue Code of 1986 and any successor statute as amended
from time to time.

"Company" means RIVER FUNDING, LLC, a New Jersey limited liability company.

"Depreciation" means, for each Fiscal Year, an amount equal to the depreciation,
amortization, or other cost recovery deduction allowable with cespect to an asset for such Fiscal
Year, except that if the Gross Asset Value of an asset differs from its adjusted tax basis at the
beginning of such Fiseal Year, Depreciation shall be an amount which bears the same ratio to
such beginning Gross Asset Value as the federal income tax depreciation, amortization, or other
cost recovery deduction for such Fiscal Year bears to such beginning adjusted tax basis;
provided, however, that if the adjusted basis for federal income tax purposes of an asset at the
beginning of such Fiscal Year is zero, Depreciation shall be determined with reference to such
beginning Gross Asset Value using any reasonable method selected by the Manager.

"Dispose," “Disposing,” or “Disposition” means a sale, assignment, transfer, exchange,
mortgage, pledge, grant of a security interest, or other disposition or encumbrance (including,
without limitation, by operation of law), or the acts thereof:

"Economic Interest" means a Member's or a Transferee’s share. of the Company's
Profits, Losses, items of income, gain, loss, deduction, and credit, and distributions pursuant to
this Operating Agreement and the Act but shall not include any night to vote or participate in
management or the affairs of the Company. The Economic Interest of a Member or Transterce
shall be equal to such Member's or Transferee's Sharing Ratio, as set forth on Extubit B.

"Eiscal Year" means (i) the period commencing on the effective date of this Operating

Agreement and ending on December 31, 2018, Gi) any subsequent twelve (12) month penod
commencing on January | and ending on December 31, or (iii) any portion of the penod

~ Qin
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 20 of 495 PagelD: 20

described in clause Gi) for which the Company is required to allocate Profits, Losses and other
items of income, gain, loss, deduction or credit pursuant to Article V hereof.

"Gross Asset Value” means, with respect to any asset, the asset's Adjusted Basis
except as follows:

(i) The initial Gross Asset Value of any asset contributed by a Member to the
Company shall be the gross fair market value of such asset, as determined by a
Majority in Interest of the Members;

Gi) The Gross Asset Values of all Company assets shall be adjusted to equal their
respective gross faic market values, as reasonably determined by a Super Majonty in
Interest of the Members as of the following times: (a) the acquisition of a Membership
Interest in the Company by any new Member or the acquisition of an additional
Economic Interest in the Company by any existing Member in exchange for more than
a de minimis Capital Contribution and (b) the distribution by the Company to a
Member of more than ade minimis amount of Company assets a5 consideration for
such Member's Membership Interest in the Company or in connection with the
complete liquidation of the Company; and

(iii) The Gross Asset Value of any Company asset distributed to any Member shall be
adjusted to. equal the gross fair market value of such asset oa the date of distribution
as determined by a Super Majority in Interest of the Members.

“Incapacity” means the inability of an employee or the Manager to perform his employment or
management function in his customary manner by reason of mental, emotional or physical disease or
disability.

“Majority In Interest means one or more Members having among them more than fifty

percent (50%) of the Voting Power of all Members.

"Manager" means Seth Levine, or any successor manager elected by the Members in
accordance with this Operating Agreement.

"Member” means a Person who (i) has been admitted to the Company as an initial Member in
accordance with the Articles or this Operating Agreement, (ii) has been admitted to the Company as
an additional Member pursuant to Section 3.03 hereof or (iii) is a qualified Transferee under Section
3.02{a) or Section 3.02(b) who is admitted to the Company pursuant to Section 3.03 hereof. As of the

~ ae
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 21 of 495 PagelD: 21

date hereof, the Members are those. Persons set forth on Exhibit A hereof.

"Membership [terest means a Member's rights in the Company collectively, including the
Member's Economic Interest, the Member's Capital Account in the Company, the Member's right to
vote or participate in the management of the Company, and the Member's right, if any, to information
conceming the business and affairs of the Company provided by the Act.

"Net Cash Flow" means for any applicable period the excess, if any, of Operating Revenues
over the sum of (i) Operating Expenses and (1i) Reserves.

"Nonrecourse Deductions” has the meaning set forth in Treasury Regulations $ 1.704-2(b)()).
*Nonrecourse Liability” has the meaning set forth in Treasury Regulations § 1.704-2(0)(3)
"Operating Agreernent” has the meaning given that term in the introductory paragraph.

"Operating Expenses" means, for any applicable period, the aggregate amount of expenses
paid or incurred by the Company in connection with ils operations other than expenses properly
allocable to transactions and activities giving rise to Capital Proceeds.

"Operating Revenues” means, for any applicable period, the aggregate amount of revenues
derived by the Company in connection with its operations, provided, however, that Operating
Revenues shall not include Capital Proceeds or Capital Contributions.

"Person" means an individual, partnership, trust, estate, association, corporation, | limited
lability company, or other entity, whether residing in or formed pursuant to the laws of the State. of
New Jersey of otherwise.

“Profits” and “Losses” means, for each Fiscal Year, an amount equal to the Company's taxable
income or loss for such Fiscal Year, determined in accordance with Section 703{a) of the Code (for
this purposes, all items of income, gain, loss, or deduction required to be stated separately pursuant to
Section 703(a)(L) of the Code shall be included in taxable income or loss) with the following
adjustments:

(i) Any income of the Company that is exernpt from federal income tax and not
otherwise taken into account in computing Profits or Losses pursuant to this definition
shall be added to such taxable income or loss;

Gi) Any expenditures of the Company described in Section 705(a)(2)(B) of the Code
ahs

Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 22 of 495 PagelD: 22

or treated as Section 705(aN2)(B) of the Code as expenditures pursuant to Treasury
Regulations §1.704-I(b)(2XivM{i), and not otherwise taken into account in computing
Profits or Losses pursuant to this definition shall be subtracted from such taxable
income or loss;

(ii) In the event the Gross Asset Value of any asset is adjusted (in accordance with
the definition thereof}, the amount of such adjustment shall be taken into account as
gain or loss from the disposition of such asset for purposes of computing Profits or

Losses;

(iv) Gain or loss resulting from any disposition of an asset with respect to which gain
or loss is recognized for federal income tax purposes shall be computed by reference
to the Gross Agset Value of such asset disposed of, notwithstanding that the adjusted
basis (as determined under the Code) of such asset differs from its Gross Asset Value;

(v) In lieu of the depreciation, amortization, and other cost recovery deductions iaken
into account in. computing such taxable income or loss, there shall be taken into
account Depreciation for such Fiscal Year, computed in accordance with the definition
thereof; and

(vi) Notwithstanding any other provision of this definition, any items which are

-gpecially allocated pursuant to Section 5.02 of this Operating Agreement shall not be
taken into account in computing Profits or Losses. The amounts of the tems of
Company income, gain, loss or deduction available to be specially allocated pursuant
to this Operating Agreement shall be determined by applying cules. analogous to those
set forth in this definition.

"Reserves" means the amount of operating reserves, Capital reserves and other reasonable
reserves established by the Manager.

"Securities Act" means the Securities Act of 1933,.as amended,
“Sharing Ratio” with respect to any Member or Transferee means the Sharing Ratio of each
Member or Transferee as set forth on Exhibit B hereof, as amended from time to time. The Sharing

Ratios of the Members and Transferees shall be subject to adjustment pursuant to Section 5.02 hereof.

"Supermajority In Interest" means Member or Members having, individually oc among them,
sixty-six percent (66%) or move of the Voting Power of all Members.
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 23 of 495 PagelD: 23

“Tay Matters Partner” means any Member designated under Section 9.03 to be the “Tak
matters partner" of the Company pursuant to Section 6231(aC7) of the Code, but does aot include any
Member who has ceased to be such “tax matters partner” of the Company.

“Transferee” means an owner of an Economic Interest who is not admutted as a Member of the
Company. A Member's Transferees are those Transfecees to whom such Member transferred
Economic Interests.

"Treasury Regulations” means the regulations promulgated under the Code from time to ime,

"Yoting Power" with respect to any Member means the Voting Power, expressed a8 a
percentage, as set forth on Exhibit B.

Orher terms defined herein have the meanings so given them.

1.02 Construction, Whenever the context requires, the gender of all words used in this
Operating Agreement includes the masculine, feminine, and neuter. Unless otherwise expressly
provided herein, all references to Articles and Sections refer fo articles and sections of this Operating
Agreement, and all references to Exhibits, if any, are to Exhibits attached hereto, each of which is
made a part hereof for all purposes.

ARTICLE II
ORGANIZATION

2.01 Formation, The Company has been organized as a New Jersey limited lability
company by the filing of the Articles. The Members hereby agrée to execute, file and record (or the
Manager shall execute, file and record) all such other certificates and documents, including
amendments to the Articles, and to such other acts as may be appropriate to comply with all
requirementé for the formation, continuation and operation of a limited liability company, the
ownership of property and the conduct of business under the laws of the State of New Jersey and any
other jurisdiction in which the Company may own property or conduct business.

2.02 Name. The name of the Company is “RIVER FUNDING, LLC” and all Company
business must be conducted in that name or such other names that comply with applicable iaw as a
Majority in Interest of the Members may select from time to lime.

2.03 Registered Office; Registered Agent Principal Office in the United States; Other

Offices. The registered office of the Company required by the Act to be maintained in the State of
New Jersey shall be the office of the initial registered agent named in the Articles or such other office

-8~
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 24 of 495 PagelD: 24

(which need not be a place of business of the Company) as the Manager may designate, frotn time to
time in the manner provided by law. The registered agent of the Company in the State of New Jersey
shall be the initial registered agent named in the Articles or such other Person or Persons as the
Manager may designate from time to time in the manner provided by law. The principal office of the
Company in the United States shall be at 210 River Street, Suite #24, Hackensack, New Jersey 07601,
ot such place as the Manager may designate from time to time, which nced not be in the State of New
Jersey, and the Company shall maintain records there as required by the Act and shall keep the sireet
address of such principal office in the registered office of the Company. The Company may have
such other offices as the Majority in Interest of the Members may designate, from time to time.

2.04 Purposes. The purposes for which the Company is organized are to purchase, lease,
acquire, Own, Manage, operate and dispose of real estate.

2.05 Foreign Qualification. Prior to the Company's conducting business in any jurisdiction
other than New Jersey, the Manager shall cause the Company to comply, to the extent procedures are
available and those matters are reasonably within the control of the Manager, with all requirements
necessary to qualify the Company as a foveign limited liability company in that jurisdiction. Each
Member shall execute, acknowledge, swear to, and deliver all certificates and other instcuments
conforming with this Operating Agreement that aré necessary or appropriate to qualify, continue, and
terrninate the Company as a foreign limited liability company in all such jurisdictions in which the
Company may conduct business.

2.06 Term. The Company commenced on the date the Articles were filed with the Secretary
of State of New Jersey and shall continue in existence for the period fixed in the Articles for the
duration of the Company, or such earlier time as this Operating Agreement may specify.

2.07 Mergers and Exchanges, Subject to the requirements of the Act, the Articles, and
Section 6.02(b)Gi) hereof, the Company may be a party to a merger, consolidation, share or interest
exchange, reorganization or other transaction authorized by the Act.

| ARTICLE Il
MEMBERSHIP; DISPOSITIONS OF INTERESTS

3.01 Initial Members. The initial Members of the Company are the Persons executing this
Operating Agreement.as of the date of this Operating Agreement as Members, each of whom is
admitted to the Company as a Member effective contemporaneously with the execution by such
Person of this Operating Agreement and each of whom is set forth on Exhibit A hereto.

3.02 Restrictions on the Disposition of Membership Interests. (@) Except as otherwise
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 25 of 495 PagelD: 25

3,02 Restrictions on the Disposition of Membership Interests. (a) Except as otherwise
expressly provided in this Article IIL, no Member shall Dispose of all or any portion of his
Membership Interest, including his Economic Interest, whether voluntarily, involuntarily or by
operation by law, and any attempted Disposition of a Membership Interest in violation of this
prohibition shall not be effective to pass any right, title or interest therein, but shall instead be null,
void and of no effect. Notwithstanding the preceding prohibition against any Disposition of a
Membership Interest (including an Economic Interest), any Member may Dispose of its Memberslup
Interest (or a portion thereof) to a Person provided such Member obtains the prior written consent of
the Majority In Interest of the Members (other than the Member whose Membership Interest is to be
transferred) which written consent may be withheld by the Majority In Interest of such nontransferring
Members, at his (or their) sole and absolute discretion. Anything in this Article [IT to the contrary
notwithstanding, no Transferee shall be admitted to the Company as a Member without the prior
written consent of the Majority of Interest of the Members (other than the Mernber whose Transferce
is being considered for admission) which written consent may be withheld by the Majority In Interest
of the Members at his (or their) sole and absolute discretion. [n the event the Manager shall opt to
sell his interest, the other Members shall have the right to include their interest, or any portion of their
interest, in said sale, at the same price (on a pro-rated basis).

(b) Notwithstanding the prohibition against any Disposition of a Membership Interest
Gncluding an Economic Interest) set forth in Section 3.02(a) hereof, a Member may Dispose of all or
any portion of his. Membership Interest without the requisite written consent of Section 3.02(4) if the
Disposition is to a Permitted Transferee. A "Pepnitted Transferee” is a G) parent, child or spouse of
such Member, (ii) a corporation, limited liability company or partnership which is directly or
indirectly controlled by such Member or by a parent, child or spouse of such Member, Gili) a
corporation, limited liability company or partnership which directly or indirectly controls such
Member, or an entity directly or indirectly under the same control as such member, or (iv) a trust (or
similar éntity thereto) of which such Member, or a parent, child or spouse of such Member, is a
principal beneficiary. Notwithstanding the naht of any } Member to Dispose of his Membership
Interest (or any position thereof) to his Permitted Transferee, such Permitted Transferee shall not be
adtmitted as 4 Member without (i) the prior written consent of a Majority In Interest of the Members
(other than the Member whose Permitted Transferee is under consideration for admission) which
written cotisent may be withheld by such Majority In Interest of the Members at his (or their) sole and
absolute discretion, and (ii) satisfaction of the conditions set forth in Section 3.02(c) hereof.

(c) A Transferee shall only be admitted to the Company as a Member upon satisfaction of the
following conditions, as applicable:

(i) the Transferee shall be admitted as a substitute Member upon the requisite written
consent pursuant to Section 3.02{a) or Section 3,02(b) hereof, with the Capital
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 26 of 495 PagelD: 26

Account, Sharing Ratio and other rights, duties and obligations (or the applicable
portion thereof) of the Disposing Member,

(ii) the Manager shall cause this Operating Agreement to be amended to reflect such
Disposition and admission of a substitute Member, if applicable;

(iii) the Transferee shall in writing assume and agree to perform all of its duties and
obligations as a Member under this Operating Agreement,

(iv) the Disposing Member shall pay, or agree to reimburse the Company for, all costs
incurred by the Company in connection with the Disposition;

(v) the Disposing Member shall agree fully to indemnify on an after-tax basis the
other Members against any adverse tax consequences to them which might result from
any termination of the Company for tax purposes on account of such transfer, and

(vi) the Company shall have received from counsel reasonably satisfactory to the
Members an opinion that the Disposition was made in accordance. with all apelicable
laws and regulations (including securities laws), and that the Disposition, when added
to the total of all other Dispositions within the preceding 12 months, would not result
in the Company's being considered to have terminated within the meaning of Section
708 of the Code.

(d) If a Member disposes of his Membership Interest (or a portion thereof), to a Transferee in
accordance with Section 3.02(a) or Section 3,02(b) hereof, and such Transferce is not admitted to the
Company as a Member in accordance with Section 3.02(c) hereof, then for purposes of this Operating
Agreement, such Transferee shall be treated as having acquired the Economic Interest, Sharing Ratio
and Capital Account (ora comesponding portion thereof) of such Member, however, such Transferee-
shail not be treated as having been transferred the Voting Power (or corresponding portion thereof) of
such Member.

3.03 Additional Members. Membership Interests may be issued to additional Persons and
such-Persons may become Members only upon the prior consent of all the Members, which consent
may be withheld in his (or theiz) sole and absolute discretion, and on such terms and conditions as
may be specified in such written consent. The terms and conditions of any such additional
Membership Interests may include, without limitation, provisions regarding the removal of such new
Member upon, for example, the termination of such new Member's employment with the Company,
the material breach by such new Member of a provision of this Operating Agreement or such other

reason as the Manager shall deem appropriate, and the payment by the Company to such removed
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 27 of 495 PagelD: 27

Member in redemption of its Membership Interests. Any admission of a new Member under this
Section 3.03 shall be effective only after the new Member has executed and delivered to the Company
ifs agreement to be bound by this Operating Agreement.

3.04 Interests ina Member. A Member that is not a natural person may not cause or permit
an interest, direct or indirect, in itself to be Disposed of such that, after the Disposition, (a) the
Company would be considered to have terminated within the meaning of section 708 of the Code or
(b) without the written consent of the Majority in Interest of the Members, which consent may be
withheld in his (or their) sole and absolute discretion, that Member shall cease to be controlled by
substantially the same Persons who conwol it as of the date of its admission to the Company, Transfer

to a Permitted Transferee shall not require the aforementioned consent. On any breach of the
provisions of clause (b) of the immediately preceding sentence, the Company shall have the option to
buy, and on exercise of that option the breaching Member shall sell, at a price consisting of the
Agreed Value, the breaching Member's Mernbership Interest.

3.05 Liability to Third Parties. Except as otherwise expressly agreed in writing, no Member
shall be liable for the debts, obligations or liabilities of the Company, including under a judgment
decree or order of a court.

3.06 Withdrawal of Capital Contributions. No Member or Transferee shall have the dght or
power to withdraw any part of his Capital Contribution or Capital Account from the Company without
the consent of a Supermajority In Interest.

ARTICLE IV
CAPITAL CONTRIBUTIONS

4.01 Initial Contributions. Conternporanéously with the execution by such Member of this
Operating Agreement (except as otherwise provided), each Member shall make Capital Contributions
as follows:

(a) Seth Levine $500,000.00

4.02 Return of Contributions. A Member is not entitled to the return of any part of his
Capital Contributions or to be paid interest in respect of either his Capital Account or his Capital
Contributions. An un-repaid Capital Contribution is not a liability of the Company or of any Member.

A Member is not required to contribute or to lend any cash or property to the Company to enable the
Company to retum any Member's Capital Contributions.

~LO-
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 28 of 495 PagelD: 28

4.03 Advances by Members. Except as otherwise provided in the Articles or this Operating
Agreement, if the Company does not have sufficient cash to pay its obligations, any Member(s) that
may agree to do so with the written consent of the Majority In Interest of the Members may advance

all or part of the needed funds to or on behalf of the Company (a "Member Advance"). A Member
Advance shall be an obligation of the Company, and shall bear interest at a rate agreed upon by the
Member making such advance and the Majority in Interest.

4.04 Capital Accounts. The Company shall maintain for each Member a separate Capital
Account in accordance with the rules of the Treasury Regulations promulgated from time to ume
under Section 704(b) of the Code. For purposes of computing the amount of each item of income,
gain, deduction, or loss to be reflected in the Capital Accounts of the Members, the determination,
recognition, and classification of such items shall be the same as the determination, recognition, and
classification for federal income tax purposes, unless otherwise required by such Treasury
Regulations. Upon a qualified Disposition of a Membership Interest or an Beonomuc Interest in the
Company for a portion thereof), the Capital Account of the transferor Member (or the applicable
portion thereof) shall become the Capital Account of the Transferee.

ARTICLE V
ALLOCATIONS AND DISTRIBUTIONS

. 5.01 Distributions of Net Cash Flow & Capital Proceeds. Distributions of the Company's
Net Cash Flow and Capital Proceeds for any Fiscal Year shall be made at least annually (and Manager
shall use its best efforts to make distributions at least quarterly), and in no event later than ihe date of
filing of the federal income tax return for such Fiscal Year (in which case the Company's accountants
shall designate in writing the amount of any such distributions that are attributable to such Fiscal
Year’, or at such other times as the Manager designates. Any such distribution shall be made. to the
Members in proportion to ther respective Sharing Ratios as of the date of such distribution. In
additional to the foreecing, distributions shall -be made to the members in an amount equal to such
Members’ income taxes attributable to any profits allocated to such members under 5.03 (a) exceed
actual distributions made to such members.

5.02 Distribution Upon Liquidation. (a) On liquidation, the Company assets shall be
distributed in payment of the liabilities of the Company and to the Members in the following order:

6) To the payment of the debts and Habilities of the Company Gncluding any Member
Advances} and the expenses of liquidation, including ¢ a sales commission to the selling

agent, if any.

~L1Ls
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 29 of 495 PagelD: 29

(ii) To the setting up of any reserves which the Manager deems reasonably necessary
Members arising out of or in Connection with the Company. At the expiraiion of such
period as the Manager shall deem advisable, the balance thereof, if any, shall be
distributed in the manner provided in this Article, and in the order narned. Such
reserves shall not be unreasonable and shall be in accordance with acceptable
accounting and business standards.

(iD To the Merabers in accordance with Section 5.01.

(b) A reasonable time, as determined by the Manager, shall be allowed for the orderly
liquidation of the assets of the Company and the discharge of liabilities to creditors so as to enable the
Members or their representatives to minimize any losses attendant upon liquidation.

(c) Anything in this Agreement to the contrary notwithstanding, no Member shall be
personally liable for the return of the Capital Contribution of any other Member, or any portion
thereof, or of the monetary value thereof: it is expressly understood that any such return shall be made.
solely from Company assets. No Member shall have the nght to demand or receive any properly
other than cash in connection with termination and liquidation of the Company.

5.03 Allocation of Profits and Losses. Except as otherwise provided by Section 704 of the
Code and the related Treasury Regulations, Profits and Losses shall be allocated among the Members
as follows:

(a) Allocation of Profits. Profits for any Fiscal Year shall be allocated as follows:

(i) First, if any Member‘ s Adjusted Capital Contribution at the end of such Fiscal
Year shall exceed the credit balance in such Member‘ s Capital. Account at the end of
such Fiscal Year (as determined prior to the allocation of Profits for such Fiscal Year
and by adding to the actual balance in such Capital Account such Member‘ s share of
partnership minimum gain of the Company and such Member‘ share of partner
nonrecourse debt minimum gain of the Company), to the Member or Members whose
Adjusted Capital Contribution so exceeds such balance (as so determined), in
proportion to such excesses (as so determined), until such excesses (as so determined)
are reduced to zero; .

Gi) then, to the Members, pro-rata, until each Member has received an amount equal
to the amount distributed or required to be distributed to such Member pursuant to

~12-
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 30 of 495 PagelD: 30

Section 5.01; and
(ib) thereafter, to the Members in accordance with their respective Sharing Ratios.
(b) Allocation of Losses. Losses for any Fiscal Year shall be allocated as follows:

Gi) First, if the Profits allocated to the Members for all prior Fiscal Years exceed the
sum of distributions made to them pursuant to Section 5.01 hereof and Losses
allocated to them pursuant to this Section 5.03 for all prior Fiscal Years and for the
Fiscal Year in question, then to such Members ralably until such excess is reduced to
ZL;

(ii) then, to the Members in proportion to the respective credit balances in their
Capital Accounts (as deterruuned immediately after the allocation described in Section
5.050) for such Fiscal Year and by adding to the actual balance in cach Member’ s
Capital Account such Member‘ s share of partnership minimum gain of the Company
and such Member’ 5 share of partner nenrecourse debt minimum gain of the
Company), determined as of the last day of such Fiscal Year, until such credit
balances (as so determine) are reduced to zero; and

_ Gili) thereafter, to the Members in accordance with their respective Sharing Ratios.

ARTICLE VI
MANAGER

6.01 Number, Tenure, and Qualifications, The Company shall have one (1) Manager. The
initial Manager shall be Seth Levine. Any successor Manager shall be elected by the affirmative vote
of a Majority In Interest of the Members. The successor Manager (a) must be a Member of the
Company and (b) need not be a resident of the State of New Jersey.

6.02 Management by Manager. (a) Subject to the provisions of Sections 6.02(b) and 6.07,
the powers of the Company shall be exercised by or under the authority of, and the. business and
affairs of the Company shall be managed under the direction of, the Manager. The Manager may
make all decisions and take all actions for the Company not otherwise provided for in this Operating
Agreement, including, without limitation, the following:

(i) subject to Section 6.020b30), sell, lease, exchange, transfer, assign, license,

mortgage, pledge, grant a security interest in, or otherwise dispose of or encumber any
and all the properties or-assets of the Company, or interests therein;

-32,3-
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 31 of 495 PagelD: 31

Gi) entering into, making and performing contracts, agreements, and other
undertakings binding the Company that may be necessary, appropriate, or advisable in
furtherance of the purposes of the Company and making all decisions and WALVETS
thereunder,

Git) select and hire a management company and agree to pay such management
cormpany such fees upon the prior written consent of all the members, which consent
may be withheld in its sole and absolute discretion. Such fees shall be at a rate of 4%
of the gross rental or the industry standard whichever is lower;

(iv) maintaining the assets of the Company in good order;

(v) select, remove, or change the authority and responsibility of lawyers, accountants,
and other advisers and consultants retained by the Company;

(vi) obtaining insurance for the Company;

(vii) paying any and all taxes, charges and assessments which may be levied, assessed
or imposed upon any property of the Company,

(viii) demanding, suing for, collecting, recovering and receiving all goods, clams,
debts, monies, interests and demands whatsoever now due or that may hereafter
become due, and commencing or maintaining any action, suit or other legal
proceeding for the recovery of any property to the possession of which the Company
may be entitled, and making, executing and delivering receipts, releases or other
discharges therefor under seal or otherwise;

Gx) making, executing, endorsing, accepting, collecting and delivering any and all
bills of exchange, checks, drafts, notes and trade acceptances, and opening, paying
into and drawing from a bank account or accounts of the Company;

(x) paying all sums of money at any time or times that may hereafter be owing by the
Company upon any bill of exchange, check, draft, note or trade acceptance made,
executed, endorsed, accepted or delivered by or for the Company;

(xi) defending, settling, adjusting, compounding, submitting to arbitration and

compromising all actions, suits, accounts, reckonings, claims and demands whatsoever
that now are oc hereafter shall be pending between the Company and any Person, firm,

-~14-
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 32 of 495 PagelD: 32

association or corporation, in such manner and all respects as he shall think hy

(xii) filing any proof of debt or taking any other proceedings, under any bankruptcy
law of the United States or of any state in the Linited States, in connection with any
claim, debt, money or demand due to the Company, including the election of any
trustec or trustees or the designation of any assignee or assignees, and demanding,
receiving and accepting any dividend or dividends or distributions that may be or
become payable thereon;

(xiii) without in any way limiting the foregoing, but subject to the foregoing and to the
provisions of Section 6.02(b) hereof, generally doing, executing and performing any
other act, deed, matter or thing whatsoever that ought to be done, executed or
performed, or that in his opinion ought to be done, executed or performed, of every
nature and kind whatsoever relating to the normal day-to-day operation of the
Company; and

(xiv) make any decision regarding the establishment, application and amount of any
Reserves, Depreciation and accounting methods or the treatment of various
transactions for Federal income tax purposes,

(b): Notwithstanding the provisions of Section 6.02(a), the Manager may not cause the
Company to do any of the following without the affirmative vote or consent of a Majority [n Interest
of the Members:

G) sell or otherwise dispose of real property owned by the Company,

Gi) borrowing money or otherwise. committing the credit of the Company for
Company activities and voluntary prepayments or extensions of debt;

Gid be a party to any merger, consolidation, reorganization, exchange, or similar
transaction, including, but not limited to, a merger, consolidation, share or interest
exchange, reorganization or other transaction authorized by the Act;

(iv) during any calendar year, incur or agree to incur any indebtedness, obligations, or
liabilities for the repayment of borrowed money or the equivalent thereof (whether to
Members of other persons or entities) representing, in the aggregate, an expenditure of
an amount or value in excess of $10,000,

-iL5-
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 33 of 495 PagelD: 33

(v) grant any general power of attorney or other unlimited authority to act on behalf of
or in the name of the Company, provided that grantee is an attomey licensed to
practice within the State of New Jersey;

(vi) amend, repeal, restate, modify, supplement, or alter the Articles or adopt a new
certificate of formation of the Company (this provision shall need the approval of a
Superma jority in interest);

(vii) amend, repeal, restate, modify, supplement, or alter this Operating Agreement or
adopt a new operating agreement of the Company, provided that membership interest
and associated rights shall not diminish (this provision shall need the approval of a
Supermajority of the members in interest) ;

(viii) authorize any transaction, agreement, or action on behalf of the Company that ts
unrelated to its purposes as set forth in the Articles or this Operating Agreement or
that otherwise contravenes this Operating Agreement, or

(ix) authorize any act that would make it impossible to carry on the ordinary business
of the Company.

(x) wansact any business with an affiliate other than on substantially arms length
market terms. .

(c) The Manager shall devote as much time to the management of the Company in
accordance with this Agreement as is necessary to ensure that the purposes of this Agreement are
fulfilled as provided for herein, which time may be less than full time.

6.03 Liability for Certain Acts. The Manager shall perform his managerial duties in good
faith, in a manmer he reasonably believes to be in the best interests of the Company, and with such
care as an ordinarily prudent person in a like position would use under similar circumstances. The
Manager, under such circumstances, shall not have any lability by reason of being or having been a
Manager of the Company. The Manager shall not be liable to the Company or to any Memiber for any
loss or damage sustained by the Company or any Member, unless the loss or damage shall have been
‘the result of fraud, deceit, gross negligence, willful misconduct, breach of fiduciary duty, or' a
wrongful taking by the Manager.

6.04 Removal. Ata meeting called expressly for that purpose the Manager may be cemoved

at any time, with or without cause, by the affirmative vote of the Majority in Interest of the Members.
For purposes of this Section, cause shall mean the permanent Incapacity of the Manager or a material

-L6-
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 34 of 495 PagelD: 34

breach by the Manager of any of his duties or obligations, whether as a Manager or a Member,
pursuant to this Operating Agreement, The removal of the Manager shall not affect his tights as a
Member and shall not constitute his withdrawal from the Company.

6.05 Delegation of Authority and Duties. The Manager may, from time to time and in his
sole discretion, appoint officers of the Company and delegate to such officers such authority and
duties as the Manager may deem advisable. Uniess atherwise provided in the Articles or other
provision of law, such officers need not be Members of the Company. Any officer to whom a
delegation ts made pursuant to this section shall serve in the capacity delegated unless and until such
delegation is revoked by the Manager. The officers, if appointed, shall exercise such powers and
perform such duties as specified in this Operaling Agreement and as shall be determined from time to
time by the Manager and in any event a decision or veto by the Manager shall supersede any decision
made by any of the officers of the Company.

6.06 Actions by Members. In managing the business and affairs of the Company and
exercising its powers, the Members shall act colfectively through meetings and written consents
consistent as may be provided or limited in the Articles or other provisions of this Operating
Agreement.

ARTICLE VIL
MEETINGS OF MEMBERS

7.0L Meetings. (a) A quorum shall be present at a meeting of Members if the holders of a
“Majority In Interest are represented at the meeting in person or by proxy. With respect to any matter,
other than a matter for which the affirmative vote of the holders of a specified portion of the Voting
Power of all Members entitled to vote is required by the Act, the Articles, or this Operating
Agreement, the affirniative vote of a Majority In Interest at a meeting of Members at which a quorum
is present shall be the act of the Members.

(b) All meetings of the Members shall be held at the principal place of business of the
Company or at such other place within or without the State of New Jersey as shall be specified or
fixed in the notices or waivers of notice thereof, provided that any or all Members may participate in
any such meeting by means of conference telephone or similar communications equipment pursuant to
Section 7.05.

(c) Notwithstanding the other provisions of the Articles or this Operating Agreement, the

chairman of a meeting of the Members at which a quorum is present shall have the power to adjourn
such meeting from time to time, without any notice other than announcement at the meeting of the

uL-
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 35 of 495 PagelD: 35

time and place of the holding of the adjourned meeting. If such meeting is adjourned by the Merabers,
such time and place shall be determined by a vote of the holders of a Majority In Interest. Upon the
resumption of such adjourned meeting, any business may be transacted that might have been
transacted at the meeting as originally called,

(d) An annual meeting of the Members, for the transaction of all business as may properly
come before the meeting, may be held at such place, within or without the State of New Jersey, on
such date and at such time as the Non-Manager Member shall set forth in the notice of the meeting.

(ce) Special meetings of the Members for any proper purpose or purposes may be called at any
time by the holders of at least twenty five percent (25%) of the Voting Power of all Members. If not
otherwise stated in or fixed in accordance with the remaining provisions hereof, the record date for
determining Members entitled to call a special meeting is the dale any Mernber first signs the notice
of that mecting. Only business within the purpose or purposes described in the notice (or waiver
thereof) required by this Operating Agreement may be conducted at a special meeting of the
Members.

(f) Written or printed notice stating the place, day and hour of the meeting and, in the case of
a special meeting, the purpose. or purposes for which the meeting is called, shall be delivered not less
than ten nor more than 60 days before the date of the meeting, either personally or by mail, by or at
_ the direction of the Person or Persons calling the meeting, to cach Member entitled to vote at such
meeting. If mailed, any such notice shall be deemed to be delivered when deposited in the United
States mail, addressed to the Member at his address as set forth on Exhibit A (or such other address as
povided by such Member), with postage thereon prepaid.

(g) The date on which notice of a meeting of Members is mailed or the
date on which a resolution declaring a distribution is adopted by the Members, as the case may be,
shall be the record date for the determination of the Members entitled to notice of or to vote at such.
meeting, including any adjournment thereof, or the Members and Transferees entitled.to receive such
distribution,

7.02 Voting List, The Member or other Person having charge of the records reflecting the
Membership Interest of each Member shall make, at least ten days before each mecting of Members, a
complete list of the Members (and their proxies, if any) entitled to vote.at such meeting or any
adjournment thereof, arranged in alphabetical order, with the address of and the Voting Power held by
each, which list, for a period of ten days prior to such meeting, shall be kept on file at the registered
office or principal place of business of the Company and shall be subject to inspection by any
Member at any time during usual business hours. Such list shall also be produced and kept open at
the time and place of the meeting and shall be subject to the inspection of any Member during the

«Ta =
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 36 of 495 PagelD: 36

whole time of the meeting. The original membership records shall be prima-facie evidence. as to who
ace the Members entitled to examine such list or transfer records or to vote at any meeting of
Members. Failure to comply with the requirements of this Section shall not affect the validity of any
action taken at the meeting,

7.03 Proxies. A Member may vote either in person or by proxy executed in writing by the
Member. A telegram, telex, cablegram or similar transmission by the Member, or a photographic,
photostatic, facsimnile or simular reproduction of a writing executed by the Mernber shall be weated as
an execution in writing for purposes of this Section. Proxies for use at any meeting of Members or in
connection with the taking of any action by written consent shall be filed with the Company, before or
at the time of the meeting or execution of the written consent, as the case may be. All proxies shall
be received and taken charge of and all ballots shall be received and canvassed by the chairman of the
meeting, who shall decide all questions touching upon the qualifications of voters, the validity of the
proxies, and the acceptance or rejection of votes, unless an inspector or inspectors shall have been
appointed by the chairman of the meeting, in which event such inspector or inspectors shall decide all
such questions. No proxy shall be valid after 11 months from the date of its execution unless
otherwise provided in the proxy. A proxy shall be revocable unless the proxy form conspicuously
states that the proxy is itrevocable, and the proxy is coupled with an interest. Should a proxy
designate two or more Persons to act as proxies, unless that instrument shall provide to the contrary, a
majority of such Persons present at any meeting at which their powers thereunder are to be exercised
shall have and may exercise all the powers of voting or giving consents thereby conferred, or if only
one be present, then such powers may be exercised by that one; or, if an even nuriber attend and 2
majority do not agree on any particular issue, the Company shall hot be required to recognize such
proxy with respect to such issue if such proxy does not specify how the Voting Power that is. the
subject of such proxy is to be voted with respect to such issue.

7.04 Conduct of Meetings. All meetings of the Members shall be presided over by the
chairman of the meeting, who shall be a Member (or representative thereof) designated by a Majority
In Interest. The chairman of any meeting of Members shall determine the order of business and the
procedure at the meeting, including such regulation ofthe manner of voting and the conduct of
discussion as seem to him in order,

7.05 Action by Written Consent or Telephone Conference. Any action required or
permitted to be.taken at any annual or special meeting of Members may be taken without a meeting,
without prior notice, and without a vote, if a consent or consents in writing, setting forth the action so
taken, shall be signed by the holder or holders of not less than the supermajority of the members.
Every written consent shall bear the date of signature of each Member who signs the consent. A
telegram, telex, cablegram or similar transmission by a Member, or a photographic, photostatic,
facsimile or similar reproduction of a writing signed by a Member, shall be regarded as signed by the

~Lo-
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 37 of 495 PagelD: 37

Member for purposes of this Section. Prompt notice of the taking of any action by Members wuhout a
meeting by less than unanimous written consent shall be given to those Members who did not consent
in writing to the action.

(a) The record date for determining Members entitled to consent to action in wriling without a
meeting shall be the first date on which a signed written consent setting forth the action taken or
proposed to be taken is delivered to the Company by delivery to ifs registered office, its principal
place of business, or the Member having custody of the records in which proceedings af meetings of
Members are recorded. Delivery shall be by hand or by certified or registered mail, return receipt
requested. Delivery to the Company's principal place of business shall be addressed to the Member
having custody of the records in which proceedings of the meetings of Members are recorded.

. (b) If any action by Members is taken by written consent, any articles or documents filed with
the Secretary of State of New Jersey as a result of the taking of the action shall state, in lieu of any
statement required by the Act concerning any vote of Members, that written consent has been given in
accordance with the provisions of the Act and that any written notice required by the Act has been
eiven.

(c) Members may participate in and hold a meeting by means of conference telephone or
similar communications equipment by means of which all Persons participating in the meeting can
hear each other, and participation in such meeting shall constitute attendance and presence in person

at such meeting, except where a Person participates in the meeting for the express purpose of
objecting to the transaction of any business on the ground that the meeting is not lawfully called or
convened,

ARTICLE Vil
INDEMNIFICATION

8.01 Indemnification, To the fullest extent permitted by law, each Member shall indemnify
the Company and each other Member and hold them harmless from and against all losses, costs,
liabilities, damages, and-expenses (including, without limitation, costs of suit and attomey's fees) they
may incur on account of any breach by that Member of this Operating Agreement.

ARTICLE IX
TAXES

9.01 Tax Retums. The Tax Matters Partner shall cause to be prepared and filed all
necessary federal and state income tax returns for the Company, including making the clections

-20-
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 38 of 495 PagelD: 38

described in Section 9.02. Each Member shall furnish to the Tax Matters Partner all pertment
information in its possession relating to Company operations that is necessary to enable the
Company's income tax returns to be prepared and filed.

9.02 Tax Elections. The Company shall make the following elections on the appropriate tax
returns:

(a) to adapt the calendar year as the Company's fiscal year;

(b) to adopt the cash method of accounting and fo keep the Company's books and records on
the Income-tax method:

{c) if a distribution of Company property as described in section 734 of the Code occurs or if
a transfer of a Membership Interest as described in section 743 of the Code.aceurs, on written request
of any Member, to elect, pursuant to section 754 of the Code, to adjust the basis of Company
properties;

(d) to elect to amortize the organizational expenses of the Company and the startup
expenditures of the Company under section 195 of the Code ratably over a penod of 40 months as
permitted by section 709(b) of the Code; and

. (e) any other election the Tax Matters. Partner may deem appropriate and in the best interests
of the Members.

Neither the Company nor any Member may make an election for the Company to be excluded from
the application of the provisions of subchapter K of chapter 1 of subtitle A of the Code or any similar
provisions of applicable state law, and no provision of this Operating Agreement (including, without
limitations, Section 2.08) shall be construed to sanction or approve such an election.

9,03 Tax Matters Partner. The Company’s initial Tax Matters Partner shall be. Seth Levine.
Thereafter, a Majority In Interest of the Members shall designate a successor Tax Matters Partner.
The Tax Matters Partner shall take such action as may be necessary to cause each other Member to
become a "notice partner” within the meaning of section 6223 of the Code. The Tax Matters Partner
shall inform each other Member of all significant matters that may come to ils attention in its capacity
as "tax matters partner” (as defined in section 6231 of the Code) by siving notice thereof on or before
the fifth Business Day after becoming aware thereof and, within that time, shall forward to each other
Member copies of all significant written communications it may receive in that capacity. The Tax
Matters Partner may not take any action contemplated by sections 6222 through 6232 of the Code
without the consent of a Majority In Interest, but this sentence does not authorize such Member (or

= DL]
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 39 of 495 PagelD: 39

any other Mernber) to take any action left to the determination of an individual Member under
sections 6222 through 6232 of the Code,

ARTICLE X
BOOKS, RECORDS, REPORTS, AND BANK ACCOUNTS

10.01 Maintenance of Books. The Company shall keep books and records of accounts, shall
keep minutes of the proceedings of its. Members, and shall keep such other books and records as
provided by the Act and as the Company may deem necessary or advisable. Such books and records
shall be subject to the inspection of any Member.

10.02 Reports. On or before the 90th day following the end of each fiscal year during the
term of the Company, the Tax Matters Partner shall cause each Member to be furnished with the
following:

(a) an unaudited balance sheet and statement of operations, Members’ equity and changes in
financial position, all of which shall be prepared in accordance with accounting principles generally
employed for the cash-basis records consistently applied (except as therein noted); and

(b) G) U.S. federal income tax Form K-1 and any similar forms required by any state or local
taxing authority and (ii) any other information conceming the Company reasonably necessary for the
preparation of the Members’ federal and state income tax relums,

Upon showing good cause (which shall be determined without regard to the foreseeability of such
cause), the Tax Matters Partner shall be entitled to a reasonable extension of the 90-day period. The
Tax Matters Partner also may cause to be prepared or delivered such other reports as he or she may
deem appropriate. The Company shall bear the costs of all these reports.

~22-
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 40 of 495 PagelD: 40

10.03 Accounts. The Manager or such officer of the Company to which the
Manager delegates shall establish and maintaid one or more separate bank and investment
accounts and arrangements for Company funds in the Company name with financial
institutions and firms that the Manager or such officer of the Company determines, subject
to the prior consent of a Majority In Interest of the Members, No Member may commungle
the Company's funds with the funds of any Member; however, Company funds may be
invested in a mianner the same 4s or similar to the Members’ investment of their own funds
or investments by their Affiliates.

ARTICLE XI
DISSOLUTION, LIQUIDATION, AND TERMINATION
LLOL Dissolution. The Company shall dissolve and its affairs shall be wound up
on the first to oceur of the following:

(a) the written consent of a Supermajority In Interest of the Members,

(b) entry of a decree of judicial dissolution of the Company under section 702 of
‘the Act: or

(c) the expiration of the term of the Company as stated in the Articles, ifany.

Lt.02 Dissolution Process. Dissolution of the Company shall commence as of the
day on which the event occurs giving rise thereto. Notwithstanding the: dissolution of the
Company and prior to the termination thereof, the business of the Company and the affairs
of the Members, as such, shall continue to be governed by this Operating Agreement. Upon
the commencement of the dissolution of the Company, an independent certified public
accounting firm shall be designated by a Majority In Interest of the Members to audit the
Company's financial statements and prepare and deliver to each Member, within sixty (60)
days after its appointment, a report containing a balance shect as of the effective date of such
dissolution and statements of income, capital account and changes in financial position for
the portion of the fiscal year prior to, through and including the effective date of such
dissolution. Pending the preparation and delivery of such report, the assets of the Company
shall be applied and distributed as contemplated by Section 11.03 hereof.

LL.02 Distributions upon Dissolution. A reasonable time shall be allowed for the
orderly liquidation of the assets of the Company, the settlement of its accounts and the
discharge.of its liabilities to creditors, so as to minimize the losses attendant upon
liquidation. The then remaining assets of the Company shall be applied in the following
order of priority:

(a) to the payment of creditors, other than the Members, in the order of pnonty

“236
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 41 of 495 PagelD: 41

provided by law;

(b) to the payment of any indebtedness of the Company to Members lor money
borrowed, including without limitation any loans by Members to the Company pursuant to
Section 4.04 hereof,

fc) to the setting up of any contingency reserves which the Majority In Interest of
the Members (or any Hquidator appointed thereby) deems reasonably necessary for the
payment of any contingent or unforeseen liabilities or obligations of the Company, such
reserves to be paid ovet to such bank or other person as shall be appointed by the Majority
In Interest of the Members (or the appointed liquidator) and held for the purpose of
disbursing such reserves in payment of any such contingencies mntil, at the expiration of
such period as the Majority In Intetest of the Members (or the appointed liquidator) Shall
deem advisable, the bank or such other person shall distribute the balance thereafter
remaining in the priority and manner provided in this Section 12.03; and

(d) to the Members and Transferees in accordance with their positive Capital
Account balances at that time.

The distribution of cash and/or property to a Member or Transferee in accordance with the
provisions of this Section 11.03 shall constitute a complete distribution to the Member or
‘Transferee of its interest in all the Company's property and a compromuse to which all
Members or Transferee have consented within the meaning of the Act.

11.04 Deficit Capital Accounts. Notwithstanding anything to the contrary
contained in this Operating Agreement, and notwithstanding any custom or rule of law to the
contrary, upon dissolution of the Company no Capital Account deficit shall bean asset of
the Company and such Members or Transferees shall not be obligated to contribute such
amount to the Company to bring the balance of such Member's or Transferee’s Capital
Account to zero.

11.05 Articles of Dissolution. On completion of the distribution of Company
assets as provided herein, the Company is terminated, and. such Person or Persons as the Act
may require or permit shall file Articles of Dissolution with the Secretary of State of New
Jersey, cancel any other filings made pursuant to Section 2.05, and take such other actions as
may be necessary to terminate the Company.

ARTICLE AIL
DISPUTE RESOLUTION

~B4=
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 42 of 495 PagelD: 42

12.01 Arbitration.

(a) Any controversy, dispute or claim arising out of or relating to this Operating
Agreement, or the breach thereof, shall be resolved by arbitation before a panel of three (3)
arbitrators under the auspices of the American Arburation Association and in accordance
with its then outstanding Commercial Rules. A ruling of the arbitrators shall be final and
binding and may be entered asa judgment in any court of competent jurisdiction and shall
be based upon the substantive law of the State of New Jersey. The prevailing party shall be
entitled to costs of the arbitration and reasonable attorney's fees. Any arbitration pursuant to
this provision shall be held in the State of New Jersey, unless otherwise agreed by the
parties, applying the substantive laws of the State of New Jersey, without giving effect to its
conflicts of laws principles.

(b) Notwithstanding subsection 12.0L(a), the Company or the Members shall retain
the right to seek from a court of competent jurisdiction, upon seventy-two (72) hours notice
given prior to seeking such relief, preliminary or permanent injunctive relief, specific
performance or any other equitable remedy with respect to any aspect of this Operating
Agreement. a

ARTICLE XII
GENERAL PROVISIONS

13.01 Offset. Whenever the Company is to pay any sum, to any Member or
Transferee, any amounts that Member or Transferee owes the Company may be deducted
from that surri before payment.

13.02 Notices. Except-as expressly set forth to the contrary in this Operating
Agreement, all notices, requests, or consents provided for or permitted to be given under this
Operating Agreement must be in writing and must be given cither by depositing that writing
in the United States mail, addressed to the recipient, postage. paid, and registered or certified
with retum receipt requested or by delivering that writing to the recipient in person, by
courier, or by facsimile transmission; and a notice, request, or consent given under this
Operating Agreement is effective on receipt by the Person to receive it. All notices, requests,
and consents to be sent to a Mernber and Transferees must be sent to or made at the
addresses given for that Member and Transferees on Exhibit A, or such other address as that
Member and ‘Transferees may specify by notice to the other Members and Transferees.
Whenever any notice is required to be given by law, the Articles or this Operating
Agreement, a written waiver thereof, signed by the Person entitled to notice, whether before

~25
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 43 of 495 PagelD: 43

or after the time stated therein, shall be deemed equivalent to the giving of such notice.

[3.03 Entire Agreement; Supersession. This Operating Agreement constitutes the
entire agreement of the Members and their Affiliates relating to the Company and
supersedes all prior contracts or agreements with respect to the Company, whether oral or
written.

13.04 Effect of Waiver or Consent. A waiver or consent, express or implied, to or
of any breach-or default by any Person in the performance by that Person of its obligations
with respect to the Company is not a consent or waiver to or of any other breach or default
in the performance by that Person of the same or any other obligations of that Person with
respect to the Company. Failure on the part of a Person to complain of any act of any Person
or to declare any Person in default with zespect to the Company, irrespective of how long
that failure continues, does not constitute a waiver by that Person of its nights with respect to
that default until the applicable statute of limitations peciod has run.

13.05 Amendment or Modification. This Operating Agreement may be amended or
modified fram time to time only as provided in the Articles and Section 6.02(bXvi).

13.06 Binding Effect. Subject to the restrictions on Dispositions set forth in this
Operating Agreement, this Operating Agreement is binding on and inures to the benefit of
the Members and their respective heirs, legal representatives, successors, and assigns.

13.07 Governing Law; Severability. THIS OPERATING AGREEMENT IS
GOVERNED BY AND SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAW
OF THE STATE OF NEW JERSEY, EXCLUDING ANY CONFLICT-OF-LAWS RULE
OR. PRINCIPLE THAT MIGHT REFER THE GOVERNANCE OR THE
CONSTRUCTION OF THIS OPERATING AGREEMENT TO THE LAW OF ANOTHER
JURISDICTION: In the event of a direct conflict between the provisions of this Operating
Agreement and {a) any provision of the Articles, or (6) any mandatory provision of the Act
thé applicable provision of the Articles or the Act shall control. If any provision of this
Operating Agreement or the application thereof to any Person or circumstance is held invalid
or unenforceable to any extent, the remainder of this Operating Agreement and the
application of that provision to other Persons or circumstances is not affected thereby and
that provision shall be enforced to the greatest extent permitted by law.

13.08 Further Assurances. In connection with this Operating Agreement and the

transactions contemplated hereby, each Member shall execute and deliver any additional
documents and instruments and perform any additional acts that may be necessary or

~26-
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 44 of 495 PagelD: 44

appropriate to effectuate and perform the provisions of this Operating Agreement and those
transactions.

13.09 Waiver of Certain Rights, Each Member irrevocably waives any right it may
have to maintain any action for partition of the property of the Company.

13.10 Notice to Members of Provisions of this Agreement. By executing this
Operating Agreement, each Member acknowledges that it has actual notice of (a) all of the
provisions of this Operating Agreement, including, without limitation, the restrictions on the
transfer of Membership Interests. set forth in Article IIL, and (b) all of the provisions of the
Articles. Each Member hereby agrees that this Operating Agreement constitutes adequate
notice of all such provisions, including, without limitation, any notice requirement under the
Act and each Member hereby waives any requirement that any further notice thereunder be
given,

13.11 Counterparts. This Operating Agreement may be executed in any number of
counterparts with the same effect as if all signing parties had signed the same document. All
counterparts shall be construed together and constitute the same instrument.

The undersigned, being all the initial Members of the Company, hereby certify that
this Operating Agreement was unanimously adopted by the Members.

FF
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 45 of 495 PagelD: 45

IN WITNESS WHERBOF, the Members have executed this Operating Agreement as
of the date first set forth above.

MEMBERS:

wo
wf ——
we

rs

 

Seth Levine
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 46 of 495 PagelD: 46

EXHIBIT A

Names and Addresses of Members

Seth Levine

~29-
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 47 of 495 PagelD: 47

EXHIBIT B

Sharing Ratios and Voting Power of Members

 

Name Sharing Ratio Voting Power
Seth Levine 100% 100%

~3Q+
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 48 of 495 PagelD: 48

EXHIBIT C
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 49 of 495 PagelD: 49

NEW JERSEY DEPARTMENT OF TREASURY
DIVISION OF REVENUE

CERTIFICATE OF FORMATION

LENOX HUDSON LLC
0400231931

The above-named DOMESTIC LIMITED LIABILITY COMPANY was duly filed in
accordance with New Jersey State Law on 05/14/2008 and was assigned
identification number 0400231931. Fellowing are the articles chat.
constitute its original certificate.

1.

ae

Name :
LENOX HUDSON LOC

 

 

 

 

 

 

 

 

Registered Agent: Lig.

CARMEL AND FREDERICKSON

Registered Office: FILE D
523 RIVER ROAD

EDGEWATER, NJ 07020 MAY 1 42008
Business Purpose: Tre :
Real Estate STATE TREASURER
Members /Managersi

LENOX REAL ESTATE PARTNERS LLC
P.O, BOX 2019
FORT LEE, Nd 07020

Main Business Address:
P.O. BOX 2018
FORT LEE, No Oo7o24

Signatures:
MOSHAEL J. STRAUS
AUTHORIZED REPRESENTATIVE
IN TESTIMONY WHEREOE, I have
hereunto set my hand and
affixed my Oficial Seal

at Trenton, this
15th day of May, 2008

 

R. David Rousseau
State Treasurer

 

Ceriifene Numbers 1290470
Verify this certificate online ai
aga: d state. nj uadT YER Standing Cert ISP/Werify Cert jsp

 
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 50 of 495 PagelD: 50

EXHIBIT D
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 51 of 495 PagelD: 51

SHARE CERTIFICATE
THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER
THE SECURITIES ACT OF 1933 OR UNDER THE SECURITIES OR BLUE SKY
LAWS OF ANY STATE. THE HOLDER OF THIS CERTIFICATE, BY ITS
ACCEPTANCE HEREOF, REPRESENTS THAT IT IS ACQUIRING THIS SECURITY
FOR INVESTMENT AND NOT WITH A VIEW TO ANY SALE OR DISTRIBUTION
HEREOF. THE TRANSFER OF THIS CERTIFICATE AND THE MEMBERSHIP
INTEREST REPRESENTED HEREBY IS RESTRICTED AS DESCRIBED IN THE
OPERATING AGREEMENT OF THE COMPANY, DATED DECEMBER 19, 2013, AS
THE SAME MAY BE AMENDED OR AMENDED AND RESTATED FROM TIME TO
TIME.

Certificate Number 1 100% Membership Interest

LENOX HUDSON LLC, a New Jersey limited liability company (the
“Company”), hereby certifies that RIVER FUNDING LLC, a New Jersey limited liability
company (together with any assignee of this Certificate, the “Holder”) is the registered owner of
100% of the Membership Interests in the Company (the “Interests”). The rights, powers,
preferences, restrictions and limitations of the Interests are set forth in, and this Share Certificate
and the Interests represented hereby are issued and shall in all respects be subject to the terms and
provisions of, Limited Liability Company Operating Agreement of the Company dated as of May
__, 2008, as amended by that certain First Amendment to Limited Liability Company Operating
Agreement dated as of January _, 2019 (the “Operating Agreement”) (the “Operating
Agreement”). By acceptance of this Share Certificate, and as a condition to being entitled to any
rights and/or benefits with respect to the Interests evidenced hereby, the Holder is deemed to have
agreed to comply with and be bound by all the terms and conditions of the Operating Agreement.
The Company will furnish a copy of the Operating Agreement to the Holder without charge upon
written request to the Company at its principal place of business. Each Interest shall constitute a
“security” within the meaning of (i) Section 8-102(a)(15) of the Uniform Commercial Code as in
effect from time to time in the State of New Jersey and (ii) the Uniform Commercial Code of any
other applicable jurisdiction that now or hereafter substantially includes the 1994 revisions to
Article 8 thereof as adopted by the American Law Institute and the National Conference of
Commissioners on Uniform State Laws and approved by the American Bar Association on
February 14, 1995.

 

This Share Certificate shall be governed by and construed in accordance with the
laws of the State of New Jersey without regard to principles of conflicts of laws.

Share Certificate
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 52 of 495 PagelD: 52

IN WITNESS WHEREOF, the Company has caused this Certificate to be executed

as of the date set forth below.

Dated as of: Janaary __, 2019

LENOX HUDSON LLC,
a New Jersey limited liability company

By: Za

Name: Seth Levine
Title: Manager
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 53 of 495 PagelD: 53

(REVERSE SIDE OF CERTIFICATE)
ASSIGNMENT OF INTERESTS

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
_a 100% limited liability company membership interest in LENOX HUDSON
LLC, a New Jersey limited liability company effective as of the date specified in the Application for
Transfer of Interests below, and irrevocably constitutes and appoints ,
and its authorized officers, as attorney-in-fact, to transfer the same on the books and records of the
Company, with full power of substitution in the premises.

 

Dated: January __, 2019
RIVER FUNDING LLC, a New Jersey limited liability
company

 

By: L

_ Name: Seth Levine
Title: Managing Member

 

APPLICATION FOR TRANSFER OF INTERESTS

The undersigned applicant (the “Applicant”) hereby (a) applies for a transfer of the percentage of
limited liability company interests in the Company described above (the “Transfer”) and applies to be
admitted to the Company as a substitute member of the Company, (b) agrees to comply with and be bound
by all of the terms and provisions of the Operating Agreement, (c) represents that the Transfer complies
with the terms and conditions of the Operating Agreement, (d) represents that the Transfer does not violate
any applicable laws and regulations, and (e) agrees to execute and acknowledge such instruments
(including, without limitation, a counterpart of the Operating Agreement), in form and substance
satisfactory to the Company, as the Company reasonably deems necessary or desirable to effect the
Applicant's admission to the Company as a substitute member of the Company and to confirm the
agreement of the Applicant to be bound by all the terms and provisions of the Limited Liability Company
Agreement with respect to the limited liability company interests in the Company described above. Initially
capitalized terms used herein and not otherwise defined herein are used as defined in the Operating
Agreement.

The Applicant directs that the foregoing Transfer and the Applicant's admission to the Company
as a Substitute Member shall be effective as of

 

Name. of Transferee:

 

Signature:

 

(Transferee)
Dated: Address:
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 54 of 495 PagelD: 54

The Company has determined (a) that the Transfer described above is permitted by the Operating
Agreement, (b) hereby agrees to effect such Transfer and the admission of the Applicant as a substitute
member of the Company effective as of the date and time directed above, and (c) agrees to record, as
promptly as possible, in the books and records of the Company the admission of the Applicant as a
substitute member.

LENOX HUDSON CP New Jersey limited liability

company LO

a
vo

By:
Name: Seth Levine
Title: Manager

 
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 55 of 495 PagelD: 55

EXHIBIT E
Case 2:19-cv-17615-MCA-LDW Document 1 Filed 09/04/19 Page 56 of 495 PagelD: 56 |

NEW JERSEY DEPARTMENT OF TREASURY
DIVISION OF REVENUE

CERTIFICATE OF FORMATION
LENOX TEMPLE LLC
0400240453

The above-named DOMESTIC LIMITED LIABILITY COMPANY was duly filed in
accordance with New Jersey State Law on 07/11/2008 and was assigned
identification number 0400240453. Following are the articles that
constitute its original certificate.

1. Name: {- [ -
LENOX TEMPLE LLG ae

  
 

 

 

 

 

 

2. Regiatered Agent: Fi
CARMEL AND FPREDERICKSON FILED
3. Registered Office: JUL J 1 2008

523 RIVER ROAD

 

4. Businass Purpose:
Real Estate

5, Members/Managers: —
LENOX REAL ESTATE PARTNERS LLC
PO BOX 2018
FORT LEE, NJ O7024

6. Main Business Addresa:
PO BOX 2018
FORT LEE, Nog O7 024

Signatures:
MOSHABL J. STRAUS
AUTHORIZED REPRESENTATIVE a
IN TESTIMONY WHEREOE, I have.
hereunto set my hand and
affixed my Off Seal
at Trenton, this
14th day of July, 2008

Rebbe fee 2 MERON

 

R. David Rousseau
State Treasurer
Cestificuie Number: 112252520
Verify tis cen(ficate aniine at
Anpa:dAvww I states wslTYTR_ Standing Cen SP Verify Cert jsp
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 57 of 495 PagelD: 57

EXHIBIT F
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 58 of 495 PagelD: 58

SHARE CERTIFICATE
THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER
THE SECURITIES ACT OF 1933 OR UNDER THE SECURITIES OR BLUE SKY
LAWS OF ANY STATE. THE HOLDER OF THIS CERTIFICATE, BY ITS
ACCEPTANCE HEREOF, REPRESENTS THAT IT IS ACQUIRING THIS SECURITY
FOR INVESTMENT AND NOT WITH A VIEW TO ANY SALE OR DISTRIBUTION
HEREOF. THE TRANSFER OF THIS CERTIFICATE AND THE MEMBERSHIP
INTEREST REPRESENTED HEREBY IS RESTRICTED AS DESCRIBED IN THE
OPERATING AGREEMENT OF THE COMPANY, DATED DECEMBER 19, 2013, AS
THE SAME MAY BE AMENDED OR AMENDED AND RESTATED FROM TIME TO
TIME.

Certificate Number 1 100% Membership Interest

LENOX TEMPLE LLC, a New Jersey limited liability company (the
“Company”), hereby certifies that RIVER FUNDING LLC, a New Jersey limited liability
company (together with any assignee of this Certificate, the “Holder”) is the registered owner of
100% of the Membership Interests in the Company (the “Interests”). The nights, powers,
preferences, restrictions and limitations of the Interests are set forth in, and this Share Certificate
and the Interests represented hereby are issued and shall in all respects be subject to the terms and
provisions of, the Limited Liability Company Operating Agreement of the Company dated as of
July 6, 2013, as amended by that certain First Amendment to Limited Liability Company
Operating Agreement dated as of January _, 2019 (the “Operating Agreement”) (the “Operating
Agreement”). By acceptance of this Share Certificate, and as a condition to being entitled to any
rights and/or benefits with respect to the Interests evidenced hereby, the Holder is deemed to have
agreed to comply with and be bound by all the terms and conditions of the Operating Agreement.
The Company will furnish a copy of the Operating Agreement to the Holder without charge upon
written request to the Company at its principal place of business. Each Interest shall constitute a
“security” within the meaning of (i) Section 8-102(a)(15) of the Uniform Commercial Code as in
effect from time to time in the State of New Jersey and (ii) the Uniform Commercial Code of any
other applicable jurisdiction that now or hereafter substantially includes the 1994 revisions to
Article 8 thereof as adopted by the American Law Institute and the National Conference of
Commissioners on Uniform State Laws and approved by the American Bar Association on
February 14, 1995.

This Share Certificate shall be governed by and construed in accordance with the
laws of the State of New Jersey without regard to principles of conflicts of laws.

Share Certificate
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page.59 of 495 PagelD: 59

IN WITNESS WHEREOF, the Company has caused this Certificate to be executed

as of the date set forth below.

Dated as of: Jangary __, 2019

LENOX TEMPLE LLC,
a New Jersey limited liability company

Name: Seth Levine
Title: Manager
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 60 of 495 PagelD: 60

EXHIBIT G
Case 2:19-CV-I7615-MCA-LDW” Document 1 Filed 09/04/19 Page 61 of 495 PagelD: 61

NEW [ERSEY DEPARTMENT OF THE TREASURY
DIVISION OF REVENUE AND ENTERPRISE SERVICES

CERTIFICATE OF FORMATION v
V
TEANECK PLAZA VENTURES, LLC V
0400702478

The above-named DOMESTIC LIMITED LIABILITY COMPANY was duly filed in
accordance with New Jersey State Law on 11/14/2014 and was assigned
identification number 0400702478. Following are the articles that
constibube its original certificate.

1. Name:
TRANECK PLAZA VENTURES, LLG

2. Registered Agent:
SETH LEVINE

3. Registered Office:
2l0 RIVER STREET
SUITE 24
HACKENSACK, NJ 07601

4, Business Purpose:
REAL ESTATE INVESTMENT

5. Members /Managers:
SETH LEVINE
210 RIVER STREET
SUITE 24
HACKENSACK, MT 07601

6. Main Business Address:
210 RIVER STREET
SUITE 24 °
HACKENSACK, Nd 07601

Signatures:
YEHUDA C. GREENFIELD
AUTHORIZED REPRESENTATIVE .
IN TESTIMONY WHEREOEF, I have
hereunto set my hand and
affixed my Official Seal
at Trenton, this
17th day of November, 2014

Andrew P Sidamon-Eristoff
State Treasurer

 

Certifioste Manber: 34215430
Verify this reriffirare online at
Anpotaww) stare nal TR Sending eri hry verty Cen jip
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 62 of 495 PagelD: 62

EXHIBIT H
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 63 of 495 PagelD: 63

SHARE CERTIFICATE
THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER
THE SECURITIES ACT OF 1933 OR UNDER THE SECURITIES OR BLUE SKY
LAWS OF ANY STATE. THE HOLDER OF THIS CERTIFICATE, BY ITS
ACCEPTANCE HEREOF, REPRESENTS THAT IT IS ACQUIRING THIS SECURITY
FOR INVESTMENT AND NOT WITH A VIEW TO ANY SALE OR DISTRIBUTION
HEREOF, THE TRANSFER OF THIS CERTIFICATE AND THE MEMBERSHIP
INTEREST REPRESENTED HEREBY IS RESTRICTED AS DESCRIBED IN THE
OPERATING AGREEMENT OF THE COMPANY, DATED DECEMBER 19, 2013, AS
THE SAME MAY BE AMENDED OR AMENDED AND RESTATED FROM TIME TO
TIME.

Certificate Number 1 100% Membership Interest

TEANECK PLAZA VENTURES, LLC, a New Jersey limited liability company
(the “Company”), hereby certifies that RIVER FUNDING LLC, a New Jersey limited lability
company (together with any assignee of this Certificate, the “Holder’”) is the registered owner of
100% of the Membership Interests in the Company (the “Interests”). The rights, powers,
preferences, restrictions and limitations of the Interests are set forth in, and this Share Certificate
and the Interests represented hereby are issued and shall in all respects be subject to the terms and
provisions of, the Limited Liability Company Operating Agreement of the Company dated as of
December __, 2014, as amended by that certain First Amendment to Limited Liability Company
Operating Agreement dated as of January _, 2019 (the “Operating Agreement”’) (the “Operating
Agreement”). By acceptance of this Share Certificate, and as a condition to being entitled to any
rights and/or benefits with respect to the Interests evidenced hereby, the Holder is deemed to have
agreed to comply with and be bound by all the terms and conditions of the Operating Agreement.
The Company will furnish a copy of the Operating Agreement to the Holder without charge upon
written request to the Company at its principal place of business. Each Interest shall constitute a
“security” within the meaning of (i) Section 8-102(a)(15) of the Uniform Commercial Code as in
effect from time to time in the State of New Jersey and (11) the Uniform Commercial Code of any
other applicable jurisdiction that now or hereafter substantially includes the 1994 revisions to
Article 8 thereof as adopted by the American Law Institute and the National Conference of
Commissioners on Uniform State Laws and approved by the American Bar Association on
February 14, 1995.

This Share Certificate shall be governed by and construed in accordance with the
laws of the State of New Jersey without regard to principles of conflicts of laws.

Share Certificate
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 64 of 495 PagelD: 64

IN WITNESS WHEREOF, the Company has caused this Certificate to be executed

as of the date set forth below.

Dated as of: Janeary __, 2019

TEANECK PLAZA VENTURES, LLC,
a New Jersey limited lability company

By: vo
Name: Seth Levine
Title: Manager
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 65 of 495 PagelD: 65

(REVERSE SIDE OF CERTIFICATE)
ASSIGNMENT OF INTERESTS

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
, a 100% limited liability company membership interest in TEANECK PLAZA
VENTURES, LLC, a New Jersey limited liability company effective as of the date specified in the
Application for Transfer of Interests below, and irrevocably constitutes and appoints
, and its authorized officers, as attorney-in-fact, to transfer the same on
the books and records of the Company, with full power of substitution in the premises.

 

 

Dated: January __, 2019
RIVER FUNDING LLC, a New Persey limited liability

company i .
By: A

Name: Seth Levine
Title: Managing Member

 

APPLICATION FOR TRANSFER OF INTERESTS

The undersigned applicant (the “Applicant”) hereby (a) applies for a transfer of the percentage of
. limited liability company interests in the Company described above (the “Transfer”) and applies to be
admitted to the Company as a substitute member of the Company, (b) agrees to comply with and be bound
by all of the terms and provisions of the Operating Agreement, (c) represents that the Transfer complies
with the terms and conditions of the Operating Agreement, (d) represents that the Transfer does not violate
any applicable laws and regulations, and (e) agrees to execute and acknowledge such instruments
(including, without limitation, a counterpart of the Operating Agreement), in form and substance
satisfactory to the Company, as the Company reasonably deems necessary or desirable to effect the
Applicant's admission to the Company as a substitute member of the Company and to confirm the
agreement of the Applicant to be bound by all the terms and provisions of the Limited Liability Company
Agreement with respect to the limited liability company interests in the Company described above. Initially
capitalized terms used herein and not otherwise defined herein are used as defined in the Operating
Agreement.

The Applicant directs that the foregoing Transfer and the Applicant's admission to the Company
as a Substitute Member shall be effective as of

 

Name of Transferee:

 

Signature:

 

(Transferee)
Dated: Address:
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 66 of 495 PagelD: 66

The Company has determined (a) that the Transfer described above is permitted by the Operating
Agreement, (b) hereby agrees to effect such Transfer and the admission of the Applicant as a substitute
member of the Company effective as of the date and time directed above, and (c) agrees to record, as
promptly as possible, in the books and records of the Company the admission of the Applicant as a
substitute member.

TEANECK PLAZA VENTURES, LLC, a New Jersey
limited liability companty.

By: ‘ia

Name: Seth Levine

Title: Manager
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 67 of 495 PagelD: 67

EXHIBIT I
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 68 of 495 PagelD: 68

SECURED PROMISSORY NOTE

$1,100,000.00 Dated: Teaneck, New Jersey
January 17, 2019

SECURED PROMISSORY NOTE (hereinafter, the “Note”) made this _ day of
January _, 2019, by NORSE HOLDINGS, LLC, a New York limited liability company and
RIVER FUNDING LLC, a New Jersey limited liability company, each having an address at 210
River St, Suite 24, Hackensack, New Jersey 07601 (hereinafter, collectively, the “Maker’) for the
benefit of JLS EQUITIES, LLC, a New York limited liability company, its successors and/or
assigns, as their interests may appear, (hereinafter, the “Payee”), having offices c/o Y. Schwartz
P.C., 930 E. County Line Rd., Suite 202, Lakewood, New Jersey 08701.

FOR VALUE RECEIVED, Maker promises to pay to the order of Payee, at such
place as Payee may designate to Maker in writing from time to time, the principal sum of One
Million One Hundred Thousand and 00/100 Dollars ($1,100,000.00) (the “Principal Balance”),
together with interest thereon at the Interest Rate (or the Default Rate if applicable), calculated in
the manner hereinafter set forth from and including the date of this Note to the date this Note is
paid in full, as follows:

A. On the date hereof, interest on the principal sum of this Note from the date
hereof to January 31, 2019 at the Interest Rate.

B. Interest only, at the Interest Rate, on the Principal Balance shall be due
monthly and shall be paid monthly in arrears, commencing on March 1,
2019, and monthly thereafter on the first (1) day of each month (the
“Payment Date”) until the Maturity Date (each such monthly payment, a
“Monthly Payment”).

C, On the Maturity Date, the entire Principal Balance, together with all accrued
and unpaid interest through the Maturity Date at the Interest Rate, if any, and all other sums
payable to the holder of this Note (whether pursuant to this Note, the Pledge or Other Security
Documents (as hereinafter defined)) shall become due and payable.

For the purposes of this Note, these terms shall be defined as follows:

1. The term “Interest Rate” as used in this Note shall mean interest at the annual rate
equal to forty-eight percent (48.00%), except as otherwise expressly provided
herein.

2. The term “Maturity Date” as used in this Note shall mean the earlier of (1) January

31, 2020, or (1) such sooner date, by acceleration or otherwise, as may be
applicable pursuant to the terms hereof, at which time the entire Debt shall become
due and payable.
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 69 of 495 PagelD: 69

3. The term “Debt” shall mean all principal, interest and other sums of any nature
whatsoever, which may or shall become due to Payee in accordance with the
provisions of this Note, the Pledge or Other Security Documents.

4, The term “Pledge” shall mean that certain Pledge and Security Agreement dated
the date hereof, made by Maker in favor of Payee.

5, The term “Other Security Documents” shall mean any of the documents other
than this Note or the Pledge, now or hereafter executed by the Maker or others, and
by or in favor of Payee, which wholly or partially secure or guarantee payment of
this Note, or which otherwise pertain to the Loan.

6. The term “Loan Documents” shall mean this Note, the Pledge and all and any of
the documents now or hereafter executed by Maker and/or others and by or in favor
of Payee, which evidences, secures or guarantees all or any portion of the payments
due under this Note or otherwise is executed and delivered in connection with this
Note, the Pledge, guarantees and agreements.

Any capitalized terms used herein but not defined shall have the meanings ascribed
to them in the Pledge or Other Security Documents.

Interest shall be computed on the basis of a year of 360 days and actual days
elapsed.

The failure to make any payment required under this Note or the occurrence of any
Event of Default (as such term is defined in the Pledge or the Other Security Documents) shall
constitute an “Event of Default” under this Note.

Upon the occurrence of an Event of Default: (a) interest shall accrue hereunder at
the Default Rate (as defined hereunder) prior to and subsequent to the entry of a UCC Judgment
of Foreclosure and Sale, (b) Payee may, at its option, without any written notice given to the Maker
(such notice being expressly waived), DECLARE AND DEMAND this Note and the Debt
immediately due and payable and (c) Payee may pursue all rights and remedies available hereunder
or under the Pledge and the Other Security Documents. Payee's rights, remedies and powers, as
provided in this Note, the Pledge or the Other Security Documents are cumulative and concurrent,
and may be pursued singlely, successively or together against Maker, any Guarantor of the
indebtedness evidenced hereby or against any collateral granted or pledged by Maker under any
of the Loan Documents or any other collateral security given at any time to secure the payment
hereof, all at the sole discretion of Payee. Additionally, Payee may resort to every other right or
remedy available at law or in equity without first exhausting the rights and remedies contained
herein, all in Payee’s sole discretion. Failure of Payee, for any period of time or on more than one
occasion, to DECLARE AND DEMAND this Note and the Debt immediately due and payable
shall not constitute a waiver of the right to exercise the same at any time from and after any Event
of Default.

A payment shall not be deemed to have been made on any day unless such payment
has been received by Payee, at the required place of payment, in U.S. dollars by no later than 3:00

-2-
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 70 of 495 PagelD: 70

p.m. (New York time) on such day. Whenever any payment to Payee hereunder would otherwise
be due (except by reason of acceleration) on a day that is not a Business Day, such payment shall
instead be due on the next succeeding Business Day. If any installment of principal, interest or
other sums due hereunder or under the Pledge or any Other Security Document are not paid by the
date on which same are due, the Maker shall pay to the Payee a late charge of ten percent (10.00%)
of such unpaid installment as a late payment charge, such late charge to be immediately due and
payable without demand by the Payee. Notwithstanding anything to the contrary, all payments
due under this Note, the Pledge and the Loan Documents shall be made by means of wire transfer
to the order of Payee, as directed by Payee, and Payee shall have the absolute right to reject any
payment not made by wire transfer. In addition, Maker shall pay to Payee the sum of $100.00 for
any payment which is returned for any reason by Maker’s bank unpaid.

Subject to the following provisions, provided that, simultaneously with any prepayment of
the Debt, Maker shall pay to Payee a prepayment premium in an amount equal to (1) $66,000.00,
less (ii) the actual interest paid to Payee by Maker (or applied from any reserves being held by
Payee) (the “Prepayment Premium’), but in no event less than zero dollars ($0.00), then Maker
shall have the right to prepay the Principal Balance in whole only, along with additional interest,
additional interest, and any other sums then due under this Note, the Pledge or the Other Security
Documents upon prior irrevocable written notice sent by Maker (a “Prepayment Notice”), setting
forth the intended prepayment date (“Prepayment Date”), which Prepayment Notice must be
received by Payee not more than ten (10) days prior to the Prepayment Date and not less than two
(2) days prior to the Prepayment Date and on the Prepayment Date, Maker shall make prepayment
as herein above provided. SUCH PREPAYMENT PREMIUM SHALL BE PAID WHETHER
THE PREPAYMENT IS VOLUNTARY OR INVOLUNTARY, INCLUDING ANY
PREPAYMENT AFFECTED BY THE ACCELERATION PROVISIONS CONTAINED IN
THE NOTE OR THE LOAN DOCUMENTS. UPON ACCELERATION, THE
PREPAYMENT PREMIUM SHALL BE CALCULATED BASED UPON THE AMOUNT
OF THE PREPAYMENT DUE ON THE DATE OF SUCH ACCELERATION.
PROVIDED, HOWEVER, IF SUCH PREPAYMENT PREMIUM CONSTITUTES
INTEREST UNDER APPLICABLE LAW, THE AMOUNT OF SUCH PREPAYMENT
PREMIUM WILL BE REDUCED TO AN AMOUNT WHICH, WHEN ADDED TO ALL
OTHER AMOUNTS WHICH CONSTITUTE INTEREST UNDER APPLICABLE LAW,
WILL NOT EXCEED THE MAXIMUM AMOUNT OF INTEREST WHICH MAY BE
CONTRACTED FOR, CHARGED OR RECEIVED WITH RESPECT TO THE LOAN
EVIDENCED HEREBY UNDER APPLICABLE LAW FOR THE ACTUAL PERIOD
TIME OF SUCH LOAN IS OUTSTANDING. Notwithstanding the foregoing, in the event the
Prepayment Date shall be prior to January 31, 2019, the Prepayment Premium shall be an amount
equal to (ii) $27,500.00 less (11) the actual interest paid to Payee by Maker (or applied from any
reserves being held by Payee), but in no event less than zero dollars ($0.00).

Maker acknowledges that this Note and Maker’s obligations under this Note are
and shall at all times continue to be absolute and unconditional in all respects. This Note, the
Pledge and the Other Security Document set forth the entire agreement and understanding of
Payee, Guarantor and Maker.

Maker agrees to pay all costs and expenses of collection incurred by Payee, in
addition to principal and interest (including, without limitation, attorneys’ fees and disbursements),

-3-
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 71 of 495 PagelD: 71

and including all costs and expenses incurred in connection with the pursuit by Payee of any of its
rights or remedies hereunder or under the Pledge and/or the Other Security Documents or the
protection of or realization of collateral or in connection with any of Payee’s collection efforts,
whether or not any action or proceeding on this Note, on the Pledge and/or the Other Security
Documents or any foreclosure proceeding is filed, all such costs and expenses being payable on
demand, together with interest at the Default Rate thereon and being secured by the Pledge and
the Other Security Documents.

The indebtedness herein evidenced by this Note is secured by the Pledge and the
Other Security Documents.

THIS NOTE, THE PLEDGE AND EACH OF THE OTHER SECURITY
DOCUMENTS SHALL IN ALL RESPECTS BE GOVERNED, CONSTRUED, APPLIED AND
ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW
JERSEY WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.

Maker does hereby agree that upon the occurrence of an Event of Default (as such
capitalized term is defined in the Pledge), or upon the failure of Maker to pay the Debt in full on
the Maturity Date, Payee shall be entitled to receive and Maker shall pay interest on the entire
Debt at the rate of forty-nine percent (49%) percent per annum or at the maximum rate of interest
which Maker may by law pay, whichever is lower (the “Default Rate”), to be computed from the
occurrence of the Event of Default until the actual receipt and collection of the Debt, including all
periods prior to or subsequent to the entry of a UCC Judgment of Foreclosure and Sale. This
charge shall be added to the Debt, and shall be deemed secured by the Pledge and the Other
Security Documents. This clause, however, shall not be construed as an agreement or privilege to
extend the date of the payment of the Debt, nor as a waiver of any other right or remedy accruing
to Payee by reason of the occurrence of any Event of Default.

This Note is subject to the express condition that at no time shall Maker be obligated
or required to pay interest on the Principal Balance at a rate which could subject Payee to either
civil or criminal liability as a result of being in excess of the maximum rate which Maker is
permitted by law to contract or agree to pay. For the purposes of calculating the actual amount of
interest paid and or payable, in respect of laws pertaining to usury or such other laws, all sums
paid or agreed to be paid to Payee for the use, forbearance or detention of the indebtedness
evidenced hereby shall, to the extent permitted by applicable law, be amortized, allocated and
spread from the date of disbursement of the proceeds thereof until payment in full of the loan
obligations, so that the actual rate of interest on account thereof is uniform throughout the term
hereof. If, by the terms of this Note, Maker is at any time required or obligated to pay interest on
the Principal Balance at a rate in excess of such maximum rate, the rate of interest under this Note
shall be deemed to be immediately reduced to such maximum rate, and interest payable hereunder
shall be computed at such maximum rate and the portion of all prior interest payments in excess
of such maximum rate shall be applied and shall be deemed to have been payments in reduction
of the Principal Balance.

No delay on the part of Payee in exercising any right or remedy under this Note,

the Pledge or the Other Security Documents or failure to exercise the same shall operate as a waiver
in whole or in part of any such right or remedy. No notice to or demand on Maker shall be deemed

-4-
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 72 of 495 PagelD: 72

to be a waiver of the obligation of Maker or of the right of Payee to take further action without
further notice or demand as provided in this Note, the Pledge and the Other Security Documents.

Each of Payee’s rights and remedies under this Note shall be in addition to all of its
other rights and remedies under the Pledge, Other Security Documents and applicable law.

TIME IS OF THE ESSENCE with regard to Maker’s performance of all the
terms, covenants and conditions of this Note.

Any provision of this Note, the Pledge or the Other Security Documents that is
prohibited or unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions thereof or affecting the validity or
enforceability of such provision.

All of the provisions of this Note shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.

Maker hereby warrants, represents and covenants that no funds disbursed
hereunder shall be used for personal family or household purposes.

Maker (and the undersigned representative of Maker, if any) represents that Maker
has full power, authority and legal right to execute and deliver this Note and that the Debt
hereunder constitutes a valid and binding obligation of Maker.

All notices to be given under this Note shall be given in the same manner as
provided in the Pledge.

This Note, and any provisions hereof, may not be modified, amended, waived,
extended, changed, discharged or terminated orally or by any act or failure to act on the part of
Maker or Payee, but only by an agreement in writing signed by the party against whom
enforcement of any modification, amendment, waiver, extension, change, discharge or termination
is sought.

Without limiting any other provisions of the Pledge or the Loan Documents, Maker,
for itself and all endorsers, guarantors and sureties of this Note, and their heirs, legal
representatives, successors and assigns, hereby waives valuation, appraisement, presentment for
payment, demand, notice of nonpayment, notice of dishonor, protest of any dishonor, notice of
protest and protest of this Note, lack of diligence, delays in collection or enforcement of this Note,
notice of the intention to accelerate, the benefit of all applicable law affording any right or
redemption or cure and all other notices in connection with the delivery, acceptance, performance,
default or enforcement of the payment of this Note, except as expressly provided herein or in the
Pledge or any of the Other Security Documents, and in connection with any suit, action or
proceeding brought by Payee on this Note, any and every right it may have to (a) a trial by jury,
(b) interpose any counterclaim therein (other than a counterclaim which can only be asserted in a
sult, action or proceeding brought by Payee on this Note and cannot be maintained in a separate
action), and (c) have the same consolidated with any other or separate suit, action or proceeding,
and agrees that their respective liability shall be unconditional and without regard to the liability
of any other party and shall not be in any manner affected by any indulgence, extension of time,

-5-
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 73 of 495 PagelD: 73

renewal, waiver or modification granted or consented to by Payee. Maker, for itself and all
endorsers, guarantors and sureties of this Note, and their heirs, legal representatives, successors
and assigns, hereby consents to every extension of time, renewal, waiver or modification that may
be granted by Payee with respect to the payment or other provisions of this Note, and to the release
of any makers, endorsers, guarantors or sureties, and their heirs, legal representatives, successors
and assigns, and of any collateral given to secure the payment hereof, or any part hereof, with or
without substitution, and agrees that additional makers, endorsers, guarantors or sureties and their
heirs, legal representatives, successors and assigns, may become parties hereto without notice to
Maker or to any endorser, guarantor or surety and without affecting the lability of any of them.

FOR ANY CLAIM, ACTION, OR DISPUTE ARISING UNDER, OR TO
INTERPRET OR APPLY, THIS NOTE OR ANY OTHER SECURITY DOCUMENT, OR TO
RESOLVE ANY DISPUTE ARISING UNDER THE FOREGOING OR THE RELATIONSHIP
BETWEEN THE PARTIES, MAKER AND PAYEE IRREVOCABLY SUBMIT TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW JERSEY
AND THE UNITED STATES DISTRICT COURT LOCATED IN THE COUNTY OF OCEAN,
NEW JERSEY, AND APPELLATE COURTS FROM ANY OF SUCH COURTS. MAKER AND
PAYEE IRREVOCABLY WAIVE ANY OBJECTION THAT IT MAY HAVE AT ANY TIME
TO VENUE OF ANY SUCH SUIT, ACTION, OR PROCEEDING BROUGHT IN ANY SUCH
COURT, INCLUDING ANY CLAIM THAT ANY SUCH SUIT, ACTION, OR PROCEEDING
SO BROUGHT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. NOTHING IN
JHE PLEDGE OR OTHER SECURITY DOCUMENTS SHALL BE DEEMED TO PRECLUDE
PAYEE FROM BRINGING ANY SUIT, ACTION, OR PROCEEDING RELATING TO ANY
OTHER SECURITY DOCUMENT OR THE DEBT IN ANY OTHER JURISDICTION WHERE
PAYEE COULD OTHERWISE PROPERLY BRING SUCH SUIT, ACTION, OR
PROCEEDING.

{Remainder of Page Intentionally Left Blank]
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 74 of 495 PagelD: 74

IN WITNESS WHEREOF, Maker has duly executed this Note the day and year

first above written.

RIVER FUNDING LLC, a New Jersey limited

liability company _.
XE

By: ( LO C

Name: Seth Levine

Title: Managing Member

 

NORSE HOLDINGS, LLC, a New York limited

liability company, ~~ ee
a
By: C7

 

Name: Seth Levine
Title: Managing Member

Signature Page to Secured Promissory Note
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 75 of 495 PagelD: 75

STATE OF NEW JERSEY )
) ss.
COUNTY OF BERGEN )

On the iSlday of January in the year 2019, before me, the undersigned, a Notary

Public in and for said State, personally appeared Seth Levine, personally known to me or proved
to me on the basis of satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he/she executed the same in his/her capacity, and
that by his/her signature on the instrument, the individual, or the person upon behalf of which the
individual acted, executed the instrument.

| . / . "

iy Ce

Notary Public

  

ANDREW SELEVAN
NOTARY PUBLIC OF NEW JERSEY
My Commission Expires 1/25/2021

Acknowledgment Page to Secured Promissory Note
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 76 of 495 PagelD: 76

EXHIBIT J
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 77 of 495 PagelD: 77

PLEDGE AND SECURITY AGREEMENT (MEMBERSHIP INTERESTS)

This PLEDGE AND SECURITY AGREEMENT (MEMBERSHIP
INTERESTS) (this “Agreement”) is made as of the 17th day of January in the year 2019,
by NORSE HOLDINGS, LLC, a New York limited liability company and RIVER
FUNDING LLC, a New Jersey limited liability company, each having an address at 210 River
St, Suite 24, Hackensack, New Jersey 07601 (collectively, “Pledgor’), in favor of JLS
EQUITIES, LLC, a New York limited liability company, its successors and/or assigns, as their
interests may appear, having an address c/o Y. Schwartz P.C., 930 E. County Line Rd., Suite
202, Lakewood, New Jersey_08701 (“Pledgee” or “Lender’’).

WHEREAS, this Agreement is given to secure a loan from Pledgee to Pledgor, in
the principal sum of up to One Million One Hundred Thousand and 00/100 Dollars
($1,100,000.00) (the “Loan’’), evidenced by that certain Secured Promissory Note dated the date
hereof made by Pledgor and payable to the order of Pledgee (together with all extensions, renewals,
replacements, restatements or modifications thereof, the “Note”; the Note and the other documents
evidencing and securing the Loan, collectively, the “Loan Documents’);

WHEREAS, Pledgor owns the membership interests described on Schedule I
attached hereto; and

WHEREAS, it is a condition precedent to the obligation of Pledgee to make the
Loan to Pledgor that Pledgor shall have executed and delivered this Agreement to Pledgee,
together with all other documents required to be executed by Pledgor and delivered to Pledgee
pursuant to this Agreement, the forms of which are annexed hereto as exhibits to the Agreement
(collectively, the “Pledgor Documents’’).

NOW, THEREFORE, in consideration of the premises and to induce Pledgee to
make the Loan, and for other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Pledgor hereby agrees with Pledgee as follows:

1. Definitions. Unless the context otherwise requires, capitalized terms used but not
otherwise defined herein shall have the respective meanings provided therefor in the Note or Loan
Documents, and the following terms shall have the following meanings:

“Business Day” has the meaning given such term in the Note.

“Code” means the Uniform Commercial Code, as in effect from time to time in the
State of New York or New Jersey, as applicable.

 

“Current Percentage Interest” shall have the meaning set forth in Section 4(b)

 

hereof.
“Event of Default” shall have the meaning set forth in Section 9 hereof

“Indemnified Parties” shall have the meaning set forth in Section 18 hereof.
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 78 of 495 PagelD: 78

“IRC” means the Internal Revenue Code of 1986, as amended, and as it may be
further amended from time to time, any successor statutes thereto, and applicable U.S. Department
of Treasury regulations issued pursuant thereto in temporary or final form.

“Issuer Formation Agreements” means the Organizational Documents of the
entities comprising Issuer.

 

“Lien” means any mortgage, deed of trust, lien (statutory or other), pledge,
hypothecation, assignment, deposit arrangement, preference, priority, security interest, or any
other encumbrance or charge of any kind or nature whatsoever, including, without limitation, any
conditional sale or other title retention agreement, any financing lease having substantially the
same economic effect as any of the foregoing, the filing of any financing statement or similar
instrument under the Code or comparable law of any jurisdiction, domestic or foreign, and
mechanics’, materialmen’s and other similar liens and encumbrances.

oe

Obligations” means all liabilities and obligations of the Pledgor to the Lender
under the Note and Loan Documents and all related documents, all interest accrued thereon, any
fees due Lender thereunder or hereunder, any expenses incurred by Lender thereunder or
hereunder and any and all other liabilities and obligations of the Pledgor to the Lender, howsoever
created, arising or evidenced, and howsoever owned, held or acquired, whether now or hereafter
existing, whether now due or to become due, direct or indirect, absolute or contingent, and whether
several, joint or joint and several.

“Organizational Documents” means (i) with respect to a limited partnership, such
Person’s certificate of limited partnership, limited partnership agreement, voting trusts or similar
arrangements applicable to any of its partnership interests, (ii) with respect to a limited liability
company, such Person’s certificate of formation, limited liability company agreement or other
document affecting the rights of holders of limited liability company interests, and (i11) any and all
agreements between any constituent member, partner or shareholder of the Person in question,
including any contribution agreement or indemnification agreements. In each case,
“Organizational Documents” shall include any indemnity, contribution, shareholders or other
agreement among any of the owners of the entity in question.

“Person” means any individual, corporation, partnership, limited liability company,
joint venture, estate, trust, unincorporated association, any federal, state, county or municipal
government or any bureau, department or agency thereof and any fiduciary acting in such capacity
on behalf of any of the foregoing.

6%

Pledged Interest” means all limited liability company membership interests,
partnership interests, capital stock and other equity interests of, and all other right, title and interest
now owned or hereafter acquired by Pledgor in and to, each entity described on Schedule I
attached hereto (each such entity, individually or collectively, as the context may require,
hereinafter referred to as an “Issuer’’), together with: (a) all additional membership interests,
partnership interests, capital stock and other equity interests in each Issuer, and options, warrants,
and other rights now or hereafter acquired by Pledgor in respect of such membership interests,
partnership interests, capital stock and other equity interests (whether in connection with any
capital increase, recapitalization, reclassification, or reorganization of each Issuer or otherwise)
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 79 of 495 PagelD: 79

and all other property, rights and instruments of any description at any time issued or issuable as
an addition to or in substitution for such membership interests, partnership interests, capital stock
or other equity interests; (b) all certificates, instruments and other writings representing or
evidencing interests in each Issuer now owned or hereafter acquired by Pledgor, and all accounts
and general intangibles arising out of, or in connection with, the interests in any Issuer now owned
or hereafter acquired by Pledgor; (c) any and all moneys or property due and to become due to
Pledgor now or in the future in respect of the interests in each Issuer, or to which Pledgor may now
or in the future be entitled in its capacity as a member, partner, shareholder or other equity holder
of such Issuer, whether by way of a dividend, distribution, return of capital or otherwise; (d) all
other claims which Pledgor now has or may in the future acquire in its capacity as a member,
partner, shareholder or other equity holder of any Issuer against any Issuer and its property; and
(e) all rights of Pledgor under each Issuer Formation Agreement applicable to each Issuer (and all
other agreements, if any, to which a Pledgor is a party from time to time which relate to its
ownership of the interests in each Issuer) including, without limitation, all voting and consent
rights of Pledgor arising thereunder or otherwise in connection with Pledgor’s ownership of the
interests in each Issuer.

“Pledgor’s Collateral” shall have the meaning set forth in Section 2 hereof.

“Proceeds” means (i) Pledgor’s share, right, title and interest in and to all
distributions, monies, fees, payments, compensations and proceeds now or hereafter becoming due
and payable to Pledgor by each applicable Issuer with respect to the Pledged Interest whether
payable as profits, distributions, asset distributions, repayment of loans or capital or otherwise and
including all “proceeds” as such term is defined in Section 9-102(a)(64) of the Code; (11) all
contract rights, general intangibles, claims, powers, privileges, benefits and remedies of Pledgor
relating to the foregoing; and (iil) all cash and non-cash proceeds of any of the foregoing.

“Transfer” shall have the meaning set forth in Section 4(f) hereof.

2. Grant of Security in Pledgor’s Membership and Corporate Interest.

 

(a) As security for the full and punctual payment of the Obligations when due
and payable (whether upon stated maturity, by acceleration or otherwise), Pledgor hereby grants
and pledges a continuing lien on and security interest in, and, as a part of such grant and pledge,
hereby transfers and assigns to Pledgee as collateral security, all of the following (collectively, the
“Pledgor’s Collateral”) whether now owned or hereafter acquired, now existing or hereafter arising
and wherever located: Pledgor’s Pledged Interest and all of Pledgor’s right, title and interest in
and to Issuer, including, without limitation: (i) all of Pledgor’s interest in the capital of Issuer and
Pledgor’s interest in all profits and distributions to which Pledgor shall at any time be entitled in
respect of the Pledged Interest; (ii) all of Pledgor’s right, title and interest to the assets of Issuer
including, without limitation, real property, profits, revenues, operating accounts, account
receivables, fixtures, chattels and articles of personal property, (111) all other payments, if any, due
or to become due to Pledgor in respect of the Pledged Interest under or arising out of the
Organizational Documents, whether as contractual obligations, damages, insurance proceeds,
condemnation awards or otherwise; (iv) all of Pledgor’s claims, rights, powers, privileges,
authority, options, security interests, liens and remedies, if any, under or arising out of the
Organizational Documents or the ownership of the Pledged Interest pursuant thereto; (v) all present
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 80 of 495 PagelD: 80

and future claims, if any, of Pledgor against Issuer under or arising out of the Organizational
Documents for monies loaned or advanced, for services rendered or otherwise; (v1) all of Pledgor’s
rights, if any, in Issuer pursuant to the Organizational Documents or at law, to exercise and enforce
every right, power, remedy, authority, option and privilege of the Pledgor relating to the Pledged
Interest, including any power to terminate, cancel or modify the Organizational Documents, to
execute any instruments and to take any and all other action on behalf of and in the name of Pledgor
in respect of the Pledged Interest and Issuer, to make determinations, to exercise any election
(including, but not limited to, election of remedies) or option or to give or receive any notice,
consent, amendment, waiver or approval, together with full power and authority to demand,
receive, enforce or collect any of the foregoing or any property of Issuer, to enforce or execute any
checks, or other instruments or orders, to file any claims and to take any action in connection with
any of the foregoing; and (vil) to the extent not otherwise included, all Proceeds of any or all of
the foregoing.

(b) Nothing contained in the foregoing provisions of Section 2(a) shall be
deemed or construed to be a limitation on, or waiver by Pledgee of, any of Pledgee’s other rights
or remedies hereunder or under the Note or Loan Documents.

3. Powers of Pledgor. All distributions with respect to the Pledgor’s Collateral shall
be remitted to Pledgee. Notwithstanding anything contained herein to the contrary, unless an Event
of Default shall have occurred and then be continuing, Pledgor shall be entitled to exercise (but
only in a manner not inconsistent with the terms hereof or Note or Loan Documents) the voting,
consent, administration, management and other powers, rights and remedies of Pledgor under the
Organizational Documents or otherwise with respect to Pledgor’s Collateral only with the prior
consent of Pledgee. Notwithstanding the foregoing and regardless of whether or not an Event of
Default has occurred and is continuing, so long as the Loan is outstanding, the irrevocable proxy
granted by Pledgor in Exhibit D hereto shall be absolute, and Pledgor shall have no right to vote,
consent, administer, manage and other utilize any other powers under the Organization Documents
or otherwise with respect to Pledgor’s Collateral, with respect to Article 8 Matter (as hereinafter
defined). Pledgor’s Collateral shall include any additional ownership interests of, and any
membership, partnership, or other ownership interests exchangeable for or convertible into and
warrants, options, and other rights to purchase or otherwise acquire shares of ownership interests
of, the Issuer, or entity which is the successor of the Issuer, from time to time acquired by Pledgor
in any manner (all of which interests shall be deemed to be part of the Pledged Interest), and any
certificates or other instruments representing such additional interests, warrants, options, and other
rights, and all Distributions and other property or proceeds from time to time received, receivable,
or otherwise distributed or distributable in respect of or in exchange for any or all of such additional
shares, warrants, options, or other rights. Pledgor agrees that Lender may from time to time attach
as Schedule A hereto an updated list of the Collateral at the time pledged to Lender hereunder
(although the failure to so update Schedule A shall not limit the pledge of such additional interests
to Lender). As used herein, “Article 8 Matter” means any action, decision, determination or
election by the Issuer or its member(s) that its membership interests or other equity interests, or
any of them, be, or cease to be, a “security” as defined in and governed by Article 8 of the Uniform
Commercial Code, and all other matters related to any such action, decision, determination or
election.
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 81 of 495 PagelD: 81

4, Representations, Warranties and Covenants of Pledgor. Pledgor hereby covenants
with and represents and warrants to Pledgee as follows:

 

(a) The execution and delivery by Pledgor of this Agreement, Pledgor’s
performance of its obligations hereunder and the creation of the security interests and liens
provided for in this Agreement have been duly authorized by all requisite action on the part of
Pledgor, including the consent of any Person where required, and will not violate any provision of
law, any order of any court or other governmental authority, the Organizational Documents, or any
indenture, agreement or other instrument to which Pledgor or Issuer is a party, or by which Pledgor
or Issuer is bound, or be in conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default thereunder, or except as may be provided by this Agreement or
Note or Loan Documents, result in the creation or imposition of any Lien of any nature whatsoever
upon any of the property or assets of Pledgor pursuant to, any such indenture, agreement or
instrument. Pledgor is not required to obtain any consent, approval or authorization from, or to file
any declaration or statement with, any governmental authority or other agency in connection with
or as a condition to the execution, delivery or performance of this Agreement.

(b) Pledgor, as the a member of the Issuer, owns the percentage of membership
and management interests (each such percentage Interest referred to herein as a “Current
Percentage Interest”) set forth on Exhibit A hereto in and to Issuer pursuant to the terms of the
Organizational Documents, and will at all times hereinafter during the term of this Agreement
continue to hold its Current Percentage Interest in Issuer, except as otherwise permitted under the
Note or Loan Documents. Pledgor does not have outstanding any options or rights or other
agreements to sell or otherwise transfer all or any portion of the Pledgor’s Current Percentage
Interest in Issuer.

(c) Pledgor will defend Pledgee’s right, title and interest in and to the Pledgor’s
Collateral pledged by it pursuant hereto and in which it has granted a security interest pursuant
hereto against the claims and demands of all other Persons.

(d) Pledgor is the legal and beneficial owner of and has good title to the
Pledgor’s Collateral in which it has granted a security interest pursuant hereto, free and clear of all
Liens, claims or security interest of every nature whatsoever, except the security interests created
pursuant to this Agreement or expressly agreed to in the Note or Loan Documents, and has the
unqualified right to pledge and grant a security interest in the same as herein provided without the
consent of any other Person other than any such consent that has been obtained in writing.

(e) The Pledged Interest was validly acquired by Pledgor, is fully paid, no sums
are currently due in respect thereof and is duly and validly pledged hereunder.

(f) Except as permitted under the Note or Loan Documents, Pledgor agrees that
Pledgor will not sell, assign, transfer or otherwise dispose of, or mortgage, encumber, assign,
pledge or grant a security interest in, the Pledged Interest or any of the Pledgor’s Collateral or any
interest therein, or suffer or permit any of the foregoing to occur (any of the foregoing is hereinafter
sometimes hereinafter referred to as a “Transfer’). Any Transfer made in violation of the
foregoing provisions shall be an immediate Event of Default hereunder without notice or
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 82 of 495 PagelD: 82

opportunity to cure and such Transfer shall be void and of no force and effect, and upon demand
of Pledgee shall forthwith be canceled or satisfied by an appropriate instrument in writing.

(g) The principal place of business and chief executive office of Pledgor, and
the place where Pledgor’s records concerning the Pledgor’s Collateral are kept, is set forth the
preamble of this Agreement. Pledgor will not change such principal place of business or chief
executive office or domicile or residence, as the case may be, or remove such records unless
Pledgor shall provide Pledgee with written notice thereof within thirty (30) days after such change
(but in any event, within the period required pursuant to the Code) and there shall have been taken
such action, satisfactory to Pledgee, as may be necessary to maintain the security interest of
Pledgee hereunder at all times fully perfected and in full force and effect. Pledgor shall not change
its name unless Pledgor shall have given Pledgee written notice thereof within thirty (30) days
after the name change (but in any event, within the period required pursuant to the Code) and shall
have taken such action, satisfactory to Pledgee, as may be necessary to maintain the security
interest of Pledgee in the Pledgor’s Collateral granted hereunder at all times fully perfected and in
full force and effect.

(h) Giving effect to the aforesaid grant and assignment to Pledgee, Pledgee has,
as of the date of this Agreement, and as to Pledgor’s Collateral acquired from time to time after
the date hereof, shall have a valid, perfected and continuing first (1) lien upon and security interest
in the Pledgor’s Collateral.

(1) There are no financing statements under the Code covering any or all of the
Pledgor’s Collateral. Pledgor will not, without the prior written consent of Pledgee, execute and,
until payment in full of all of the Obligations there will not ever be on file in any public office, any
financing statement or statements covering any or all of the Pledgor Collateral, except financing
statements filed or to be filed in favor of Pledgee.

(j) The Organizational Documents and this Agreement have been duly
executed and delivered by Pledgor and constitute the legal, valid and binding obligations of
Pledgor, enforceable in accordance with their respective terms, subject to equitable principles and
the laws generally affecting creditors’ rights. Pledgor is not in default under or with respect to, nor
has any Pledgor received any notice alleging any default that remains uncured under or with
respect to, any of Pledgor’s obligations under the Organizational Documents.

(k) The Organizational Documents delivered to Pledgee are true, correct and
complete copies of the Organizational Documents in effect on the date hereof and has not as of the
date hereof been modified or amended.

0) Pledgor shall not pursue or take any action which may, directly, or
indirectly, cause a dissolution or liquidation of any property Issuer now owns or has an interest in
or owns or has an interest hereafter.

(m)  Pledgor shall not withdraw as a member or director of Issuer or file or
pursue or take any action which may, directly or indirectly, cause a dissolution or liquidation of
Issuer or seek a partition of any property of Issuer.
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 83 of 495 PagelD: 83

(n) Pledgor will not (i) terminate or agree to terminate the Organizational
Documents, or (ii) amend or modify or agree to amend or modify the Organizational Documents
in contravention of the terms and conditions of this Agreement without Lender’s prior written
consent, which shall not be unreasonably withheld, conditioned or delayed.

(0) None of the Pledgor’s Collateral is, as of the date of this Agreement, nor
shall any of Pledgor’s Collateral which arises from time to time after the date hereof be, evidenced
by any instrument, note or chattel paper, except such as have been or will be endorsed, assigned
or pledged and delivered to Pledgee by Pledgor simultaneously with the creation thereof.

(p) Pledgor shall, at its sole cost and expense, keep and observe, perform and
discharge, duly and punctually, all and singular the obligations, terms, conditions, representations
and warranties of the Organizational Documents on the part of Pledgor to be kept, observed,
performed and discharged. Pledgor shall hold Pledgee harmless and indemnify Pledgee from and
against any liability, loss, claim, damage, cost or expense (including, without limitation, attorneys’
fees and disbursements) that Pledgee may incur or sustain by reason of the failure on Pledgor’s
part to so perform and observe the Organizational Documents or to satisfy, perform and observe
such conditions thereunder.

(q) Pledgor shall deliver to Lender a true, correct and complete copy of the Note
Sale and Assignment Agreement by and between Provident Bank, a New Jersey banking
corporation and Orange Norse Limited Liability Company (the “Note Sale Agreement”), pursuant
to which Orange Norse Limited Liability Company (‘Orange Norse”) will purchase the
indebtedness of Sterling Enterprises of Hunterdon, L.L.C. owed to Provident Bank, within two (2)
days following the date hereof. Pledgor cause the Note Sale Agreement in full force and effect
and shall cause the compliance of all of Issuer’s obligations thereunder. Failure by Orange Norse
to enter into the Note Sale Agreement on or prior to February 1, 2019 shall be an Event of Default
under this Agreement.

5. Negative Covenants Concerning Issuer. Pledgor covenants and agrees that as a
member of Issuer, to the extent the Pledgor has any control rights in the Issuer, it will not exercise
any of the rights under the Organizational Documents, including, without limitation, any consent
rights thereunder, or otherwise so as to cause or allow the Issuer to violate any of the covenants
contained in the Note or Loan Documents or other related documents and shall affirmatively
exercise all of the rights of Pledgor to cause compliance with the Note and Loan Documents.

 

6. Certain Understandings of Parties; Registration of Pledge; Control of Collateral,
Etc. Pledgor represents and warrants that the terms of the Issuer Formation Documents do and will
provide that the Pledged Interests shall constitute a “security” within the meaning of Article 8 of
the Code (including Section 8-102(a)(15) thereof) as in effect from time to time in the State of
New York, or the State of New Jersey, as applicable, and Article 8 of the Uniform Commercial
Code of any other applicable jurisdiction that now or hereafter substantially includes the 1994
revisions to Article 8 thereof as adopted by the American Law Institute and the National
Conference of Commissioners on Uniform State Laws and approved by the American Bar
Association on February 14, 1995. The parties acknowledge and agree that the Pledged Interests,
and the Certificates of Pledgor in each Issuer which have been delivered to Pledgee on the date
hereof, constitute and will constitute “certificated securities” (as defined in the Code). Pledgor
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 84 of 495 PagelD: 84

therefor covenants and agrees that Pledgor shall not, directly or indirectly, without the prior written
consent of Pledgee, alter, amend modify, supplement or change in any way, the operating
agreement of an Issuer or Pledgor as in effect on the date hereof.

7. Distributions.

(a) Except as otherwise provided in the terms of the Note and Loan Documents,
if notwithstanding any prohibition herein or in Note or Loan Documents, Pledgor shall at any time
receive any cash distributions with respect to the Pledged Interest or otherwise pursuant to the
Organizational Documents, all such amounts received by Pledgor shall, immediately upon receipt,
be remitted to Pledgee for application to the Obligations in accordance with the Note and Loan
Documents. In the event a non-cash distribution shall be paid or made to Pledgor following the
occurrence and during the continuation of any Event of Default, Pledgor shall receive the same in
trust for the sole purpose of forthwith delivering the same in kind (appropriately endorsed) to
Pledgee, to be added to the Pledgor’s Collateral hereunder.

(b) If Pledgor shall become entitled to receive or shall receive from Issuer, any
instrument or certificate evidencing the Pledged Interest, as an addition to, in substitution of, or in
exchange for, such Pledged Interest or any part thereof, after and during the continuance of an
Event of Default, Pledgor shall hold the same as the agent and in trust for Pledgee, and shall deliver
it forthwith to Pledgee in the exact form received, with Pledgor’s endorsement or assignment or
other instrument as Pledgee may deem appropriate, to be held by Pledgee, subject to the terms
hereof, as further Pledgor’s Collateral for the Obligations.

(c) To the extent Pledgor receives any cash distributions in contravention
hereof or of the other Credit Documents, Pledgor shall take all necessary actions to cause such
distributions to be remitted directly to Pledgee for application to the Obligations.

8. Application of Pledgor’s Collateral. All proceeds of any of Pledgor’s Collateral
(including, without limitation, any proceeds from the sale of all or any portion of the Pledged
Interest, and all distributions, liquidating and otherwise, received by Pledgee in respect of the
Pledged Interest) now or at any time hereafter received or retained by Pledgee pursuant to the
provisions of this Agreement (including, without limitation, the provisions of Section 10 hereof)
shall, after the occurrence and during the continuation of an Event of Default be applied by Pledgee
to the Obligations.

9. Events of Default. The occurrence of any one or more of the following events shall
constitute an “Event of Default” under this Agreement:

(a) The occurrence of an “Event of Default,” as such term is defined in the Note
and Loan Documents;

(b) Any representation or warranty made or given by Pledgor under this
Agreement was false or misleading in any material respect when made or deemed made;

(c) Pledgor’s failure to pay any fees, costs or other amounts as and when
required to be paid under this Agreement within five (5) days after demand by Pledgee.
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 85 of 495 PagelD: 85

(d) Except with respect to (i) the payment of money and (ii) the matters herein
before and hereafter specified in this Section 9, if Pledgor shall default in the observance or
performance of any covenant or agreement contained in this Agreement for ten (10) days after the
giving by the Pledgee to Pledgor of notice thereof (provided, however, if such default cannot
reasonably be cured within such ten (10) day period, then Pledgor shall have such additional time
as is reasonable under the circumstances, so long as Pledgor commences such cure within the
initial ten (10) day period and diligently and in good faith pursues such cure to completion,
provided that in no event shall such additional time period exceed 60 days).

(e) Any Transfer made by Pledgor in violation of the provisions of Section 4(f)
hereof or any breach or violation by any Pledgor of the provisions of Sections 4(n), 4(0), 4(q) or
5, any of which shall be an immediate Event of Default hereunder without notice or opportunity
to cure.

(f) Any default under the Note and loan documents entered into simultaneously
with such note.

(g) Any default under the Note Sale Agreement.
10. Remedies. If an Event of Default shal] occur and be continuing:

(a) Pledgee, without obligation to resort to any other security, right or remedy
granted under any other agreement or instrument, shall have the right to, in addition to all rights,
powers and remedies of a secured party pursuant to the Code, at any time and from time to time,
(i) cause any portion or all of the Pledged Interest to be registered in or transferred into the name
of Pledgee or into the name of a nominee or nominees, or designee or designees, of Pledgee; and/or
(ii) sell, resell, assign and deliver, in its sole discretion, any or all of the Pledgor’s Collateral or
any other collateral security for the Obligations (whether in whole or in part and at the same or
different times) and all right, title and interest, claim and demand therein and right of redemption
thereof, at public or private sale, for cash, upon credit or for future delivery, and in connection
therewith Pledgee may grant options and may impose reasonable conditions such as requiring any
purchaser to represent that any “securities” constituting any part of the Pledgor’s Collateral are
being purchased for investment only, Pledgor hereby waiving and releasing any and all equity or
right of redemption with respect to the Pledgor’s Collateral. If all or any of the Pledgor’s Collateral
is sold by Pledgee upon credit or for future delivery, Pledgee shall not be liable for the failure of
the purchaser to purchase or pay for the same, and, in the event of any such failure, Pledgee may
resell such Pledgor’s Collateral. It is expressly agreed that Pledgee may exercise its rights with
respect to less than all of the Pledgor’s Collateral, leaving unexercised its rights with respect to the
remainder of the Pledgor’s Collateral; provided, however, that such partial exercise shall in no way
restrict or jeopardize Pledgee’s right to exercise its rights with respect to all or any other portion
of the Pledgor’s Collateral at a later time or times.

(b) Pledgee may exercise, either by itself or by its nominee or designee, in the
name of any Pledgor, the rights, powers and remedies granted to Pledgee in Section 2 hereof in
respect of the Organizational Documents, the Pledged Interest, Issuer and the other Pledgor’s
Collateral. Such rights and remedies shall include, without limitation, the right to exercise all
voting, consent, managerial and other rights relating to the Pledged Interest, whether in Pledgor’s
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 86 of 495 PagelD: 86

name or otherwise, and the right to exercise any or all of the Pledgor’ rights, if any, to dissolve
Issuer and either continue the business of Issuer or sell or dispose of all or any part of its assets.

(c) Pledgor hereby irrevocably, in the name of Pledgor, authorizes and
empowers Pledgee and assigns and transfers unto Pledgee, and constitutes and appoints Pledgee
its true and lawful attorney-in-fact, and as its agent, irrevocably, with full power of substitution for
it and in its name during the continuation of an Event of Default, (4) to exercise and enforce every
right, power, remedy, authority, option and privilege of Pledgor under the Organizational
Documents, including any power to subordinate, terminate, cancel or modify the Organizational
Documents, or to give any notices, or to take any action resulting in such subordination,
termination, cancellation or modification, and (ii) in order to more fully vest in Pledgee the rights
and remedies provided for herein, to exercise all of the rights, remedies and powers granted to
Pledgee in this Agreement, and Pledgor further authorizes and empowers Pledgee, as its attorney-
in-fact, and as its agent, irrevocably, with full power of substitution for it and in its name, to (A)
give any authorization, to furnish any information, to make any demands, to execute any
instruments and to take any and all other action on behalf of and in the name of Pledgor which in
the opinion of Pledgee may be necessary or appropriate to be given, furnished, made, exercised or
taken under the Organizational Documents in order to comply therewith, to perform the conditions
thereof or to prevent or remedy any default by Pledgor thereunder or to enforce any of Pledgor’s
rights thereunder, and (B) proceed from time to time in Pledgor’s name in any statutory or non-
statutory proceeding affecting any Pledgor’s Collateral, and Pledgee or its nominee may (1)
execute and file proof of claims for the full amount of any Pledgor’s Collateral and vote such
claims for the full amount thereof (JI) vote for or against proposal or resolution, (III) vote for a
trustee or trustees or for a receiver or receivers or for a committee of creditors and/or (IV) vote for
the acceptance or rejection of any proposed arrangement, plan or reorganization, composition or
extension, and Pledgee or its nominee may receive any payment of distribution and give
acquittance therefor and may exchange or release Pledgor’s Collateral; and (V) endorse any draft
or other instrument for the payment of money, execute releases and negotiate settlements with
respect to the Pledgor’s Collateral or in any way related thereto. Nothing contained in the foregoing
provisions of this Section 9 shall be deemed or construed to be a limitation on, or waiver by
Pledgee of, any of the Pledgee’s other rights or remedies hereunder or under Note or Loan
Documents. Pledgee shall have no duty to exercise any of the aforesaid rights, privileges or options
and shall not be responsible for any failure to do so or delay in so doing. The foregoing powers-
of-attorney are irrevocable and coupled with an interest, and any similar or dissimilar powers
heretofore given by Pledgor in respect of the Pledged Interest to any other person is hereby
revoked. The powers-of-attorney granted herein shall terminate automatically upon the termination
of this Agreement in accordance with the terms thereof.

(d) Pledgee may at such time and from time to time thereafter during the
continuation of an Event of Default, without notice to, or assent by, any Pledgor or any other
Person (to the extent permitted by law), but without affecting any of the Obligations, in the name
of Pledgor or in the name of Pledgee, notify any other party to the Organizational Documents, if
applicable, to make payment and performance directly to Pledgee; extend the time of payment and
performance of, compromise or settle for cash, credit or otherwise, and upon any terms and
conditions, any obligations owing to Pledgor, or claims of Pledgor, under the Organizational
Documents; file any claims, commence, maintain or discontinue any actions, suits or other
proceeding deemed by Pledgee necessary or advisable for the purpose of collecting upon or

10
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 87 of 495 PagelD: 87

enforcing the Organizational Documents; and execute any instrument and do all other things
deemed necessary and proper by Pledgee to protect and preserve and realize upon the Pledgor’s
Collateral and the other rights contemplated hereby.

(e) Pledgee may at such time and during the continuation of an Event of Default
without notice to or assent by Pledgor require that any and distributions, dividends, interest and
other payments payable to Pledgor with respect to the Pledged Interest be paid to Pledgee.

(f) Pursuant to the powers-of-attorney provided for in clause (c) above, Pledgee
may take any action and exercise and execute any instrument which it may deem necessary or
advisable to accomplish the purposes hereof. Without limiting the generality of the foregoing, after
the occurrence and during the continuation of an Event of Default, Pledgee shall have the nght and
power to receive, endorse and collect all checks and other orders for the payment of money made
payable to Pledgor representing any interest, payment of principal or other distribution payable in
respect of the Pledgor’s Collateral or any part thereof, and for and in the name, place and stead of
Pledgor, to execute endorsements, assignments or other instruments of conveyance or transfer in
respect of any or all of the Pledged Interest or any other property which is or may become a part
of the Pledgor’s Collateral hereunder.

(g) Pledgee may exercise any or all of the rights and remedies of a secured party
under the Code.

(h) Without limiting any other provision of this Agreement, and without
waiving or releasing any Pledgor from any obligation or Event of Default, Pledgee shall have the
right, but not the obligation, to perform any act or take any appropriate action, as it, in its judgment,
may deem necessary to cure such Event of Default or cause any term, covenant, condition or
obligation under this Agreement or the Organizational Documents to be performed or observed by
or on behalf of Pledgor to protect the security of the Pledgor’s Collateral or this Agreement. All
reasonable amounts advanced by or on behalf of Pledgee in exercising its rights under this section
(including, but not limited to, reasonable legal expenses and disbursements incurred in connection
therewith), together with interest thereon at the Default Rate under the Note from the date of each
such advance, shall be payable by Pledgor to Pledgee upon demand and shall be secured by this
Agreement.

11. Sale of Pledgor’s Collateral. To the extent permitted by applicable law, no
demand, advertisement or notice, all of which are hereby expressly waived by Pledgor, shall be
required in connection with any sale or other disposition of all or any part of the Pledgor’s
Collateral, except that Pledgee shall give Pledgor at least ten (10) Business Days prior written
notice of the time and place of any public sale or of the time and the place where any private sale
or other disposition is to be made, which notice Pledgor hereby agrees is reasonable, all other
demands, advertisements and notices being hereby waived. To the extent permitted by law,
Pledgee shall not be obligated to make any sale of the Pledgor’s Collateral if it shall determine not
to do so, regardless of the fact that notice of sale may have been given, and Pledgee may with
notice or publication adjourn any public or private sale, and such sale may, with further notice, be
made at the time and place to which the same was so adjourned. Upon each private sale of the
Pledgor’s Collateral of a type customarily sold in a recognized market and upon each public sale,
Pledgee (or its nominee or designee) may purchase any or all of the Pledgor’s Collateral being

11
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 88 of 495 PagelD: 88

sold, free and clear of and discharged from any trusts, claims, equity or right of redemption of
Pledgor, all of which are hereby waived and released by Pledgor to the extent permitted by law,
and may make payment therefor by credit against any of the obligations in lieu of cash or any other
obligations. In the case of all sales of the Pledgor’s Collateral, public or private, Pledgor will pay
all reasonable costs and expenses of every kind for sale or delivery, including, without limitation,
brokers and reasonable attorneys’ fees and disbursements and any tax imposed thereon. However,
the proceeds of sale of Pledgor’s Collateral shall be available to cover such costs and expenses,
and, after deducting such costs and expenses from the proceeds of sale, Pledgee shall apply any
remainder to the payment of the Obligations in such order and priority as Pledgee may determine.

12. Securities Act of 1933, Etc. Pledgor recognizes that the Pledged Interest
will not be effectively registered under the Securities Act of 1933. Pledgee, in its sole and absolute
discretion, is hereby authorized to sell the Pledged Interest or any part thereof by private sale in
such manner and under such circumstances as Pledgee may reasonably deem necessary or
advisable in order that such sale may legally be effected without registration. Pledgor
acknowledges that private sales so made may be at prices and on other terms less favorable to the
seller than if such Pledged Interest was sold at public sales, and agrees that Pledgee has no
obligation to delay the sale of any such Pledged Interest for such period of time necessary to permit
the issuer of such Pledged Interest, even if such issuer would agree, to register such Pledged
Interest for public sale under such applicable securities laws. Pledgor agrees that private sales
made under the foregoing circumstances shall not, because so made, be deemed to have been made
in a commercially unreasonable manner.

 

13. Receipt of Sale Proceeds. Upon any sale of the Pledgor’s Collateral, or any
portion thereof, by Pledgee hereunder (whether by virtue of the power of sale herein granted,
pursuant to judicial process or otherwise), the receipt of Pledgee or the officer making the sale
shall be a sufficient discharge to the purchaser or purchasers of the Pledgor’s Collateral so sold,
and such purchaser or purchasers shall not be obligated to see to the application of any part of the
purchase money paid over to Pledgee or such officer or be answerable in any way for the
misapplication or non-application thereof.

14. Waivers; Modifications. No modification, amendment, extension,
discharge, termination or waiver of any provision of this Agreement or Note or Loan Documents,
nor consent to any departure by Pledgor therefrom, shall in any event be effective unless the same
shall be in writing signed by the party against whose enforcement is sought, and then such waiver
or consent shall be effective only in the specific instance, and for the purpose, for which given.

 

15. Remedies Cumulative. The rights, powers and remedies of Pledgee under
this Agreement shall be cumulative and not exclusive of any other right, power or remedy which
Pledgee may have against Pledgor pursuant to this Agreement or Note or Loan Documents, or
existing at law or in equity or otherwise. No delay or omission to exercise any remedy, right or
power accruing upon an Event of Default shall impair any such remedy, right or power or shall be
construed as a waiver thereof, but any such remedy, right or power may be exercised from time to
time and as often as may be deemed expedient. A waiver by Pledgee of one Event of Default shall
not be construed to be a waiver of any subsequent Event of Default or to impair any remedy, right
or power consequent thereon.

12
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 89 of 495 PagelD: 89

16. Notices. Any and all notices given in connection with this Agreement shall
be in writing and shall be hand delivered or sent by Federal Express or other reputable courier
service, or by registered or certified mail, return receipt requested, and shall be deemed given when
received or receipt is refused at the following addresses:

If to Lender/Pledgee:

JLS EQUITES, LLC

c/o Y. Schwartz PC

930 E. County Line Rd, Suite 202
Lakewood, New Jersey 08701
Attention: Yisroel S. Schwartz, Esq.

If to Pledgor at the address stated at the beginning on this Agreement

Each party may designate a change of address by notice to the other parties, given at least fifteen
(15) days before such change of address is to become effective.

17. Successors and Assigns. This Agreement and all representations, warranties and
covenants of Pledgor made herein shall be binding upon and inure to the benefit of Pledgor and its
successors and assigns. This Agreement shall be binding upon and shall inure to the benefit of
Pledgee and its successors and assigns.

18. Pledgee Not Bound.

(a) Nothing herein shall be construed to make Pledgee liable as a shareholder,
officer or director of Issuer, and Pledgee, by virtue of this Agreement or otherwise, shall not have
any of the duties, obligations or liabilities as a shareholder, officer or director of Issuer. The parties
hereto expressly agree that this Agreement shall not be construed as creating a membership or joint
venture between Pledgee and Pledgor.

(b) The mere execution and delivery of this Agreement shall not be deemed to
be evidence of any intention of Pledgee to become a constituent shareholder, officer or director of
Issuer or a shareholder, officer or director of any Pledgor or otherwise be deemed to be a co-
venturer with respect to any Pledgor or Issuer; provided, however, that Pledgee may, in Pledgee’s
sole discretion, during the occurrence and continuance of an Event of Default elect to become a
constituent shareholder, officer or director in Issuer. Pledgee shall assume none of the duties,
obligations or liabilities of a shareholder, officer or director of Issuer or any Pledgor unless and
until Pledgee actually becomes a constituent shareholder, officer or director of Issuer.

(c) Pledgee shall not be obligated to perform or discharge any obligation of
Pledgor as a result of the collateral assignment hereby effected.

13
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 90 of 495 PagelD: 90

(d) The acceptance of Pledgee of this Agreement, with all the rights, powers,
privileges and authority so created, shall not at any time or in any event obligate Pledgee to appear
in or defend any action or proceeding relating to the Pledgor’s Collateral, or to take any action
hereunder or thereunder, or to expend any money or incur any expense or perform or discharge
any obligation, duty or liability under or with respect to the Pledgor’s Collateral.

19. Acts of Pledgee. All Pledgor’s Collateral at any time delivered to Pledgee pursuant
hereto shall be held by Pledgee subject to the terms, covenants and conditions herein set forth.
Neither Pledgee nor any of Pledgee’s directors, officers, agents, employees or counsel shall be
liable for any action taken or omitted to be taken by such party or parties relative to any of the
Pledgor’s Collateral, except for such party’s or parties’ own gross negligence or willful
misconduct. Pledgee shall be entitled to rely in good faith upon any writing or other document,
telegram or telephone conversation reasonably believed by it to be genuine and correct and to have
been signed, sent or made by the proper person or persons, and, with respect to any legal matter,
Pledgee may (but shall not be obligated to) rely in acting or in refraining from acting upon the
advice of counsel selected by it concerning all matters hereunder. Pledgor hereby agrees to and
does hereby indemnify, defend and hold harmless Pledgee and any of Pledgee’s directors, officers,
agents, employees (collectively, the “Indemnified Parties”) from and against any and all claims,
demands, losses, judgments and liabilities (including, without limitation, liabilities for penalties
and all damages, liabilities, losses, costs and expenses which Pledgee may incur or suffer if it
becomes, or is alleged to have become, a shareholder, officer or director of Issuer by reason of the
operation of this Agreement or Pledgee’s exercise of the rights, remedies or powers under or in
accordance with the terms hereof or otherwise) and to reimburse, within five (5) business days
after written demand therefor, Pledgee for all costs and expenses, including, without limitation,
attorneys’ fees arising out of or resulting from this Agreement or the exercise by Pledgee of any
lawful right or remedy granted to it hereunder, such as operating, selling or disposing of any
Pledgor’s property, including, without limitation, the Pledged Interest (or any portion thereof),
together with interest on such sums at the Default Rate, from the date such expenses were paid by
Pledgee to the date of payment to Pledgee of such sums. In any action to enforce this Agreement,
the provisions of this Section 18 shall, to the extent permitted by law, prevail notwithstanding any
provision of applicable law respecting the recovery of costs, disbursements and allowances to the
contrary.

20. Custody of Pledgor’s Collateral: Notice of Exercise of Remedies. Pledgee shall not
have any duty as to the collection or protection of the Pledgor’s Collateral or any income thereon
or payments with respect thereto, or as to the preservation of any rights pertaining thereto except
with respect to any Pledgor’s Collateral actually in its possession. Pledgor hereby waives notice
of acceptance hereof, and except as otherwise specifically provided herein or required by provision
of law which may not be waived, hereby waives any and all notices or demands with respect to
any exercise by Pledgee of any rights or powers which it may have or to which it may be entitled
with respect to the Pledgor’s Collateral.

 

21. Severability. Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law, but if any provision
of this Agreement shall be prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement.

14
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 91 of 495 PagelD: 91

22, Further Assurances. Pledgor agrees to do such further acts and things and to
execute and deliver to Pledgee such additional conveyances, assignments, agreements and
instruments as Pledgee from time to time may require or deem advisable to carry into effect this
Agreement or to further assure and confirm unto Pledgee the rights, powers and remedies intended
to be granted hereunder or under Note or Loan Documents; provided, however, that no such further
acts and things and conveyances, assignments, agreements and instruments shall increase
Pledgor’s obligations or shall decrease Pledgor’s rights under this Agreement or under the Note or
Loan Documents or increase Pledgee’s rights beyond those intended to be granted hereunder or
under the Note or Loan Documents. Pledgor hereby agrees to sign and deliver to Pledgee financing
statements, in form acceptable to Pledgee, as Pledgee may from time to time request or as are
necessary in the opinion of Pledgee to establish and maintain a valid and perfected security interest
in the Pledgor’s Collateral and to promptly pay any filing fees relative thereto. Pledgor also
authorizes Pledgee, to the extent permitted by law, to file such financing statements (and
continuation statements with respect thereto) without the signature of Pledgor and further
authorizes Pledgee, to the extent permitted by law, to file a photographic or other reproduction of
this Agreement or of a financing statement in lieu of a financing statement.

23. Headings/Recitals. The article and/or section headings in this Agreement are
included herein for convenience of reference only and shall not constitute a part of this Agreement
for any other purpose. The recitals are hereby incorporated in this Agreement as if fully set forth
herein.

24. Governing Law. THIS AGREEMENT IS, AND SHALL BE DEEMED TO BE, A
CONTRACT ENTERED INTO UNDER AND PURSUANT TO THE LAWS OF THE STATE
OF NEW JERSEY AND SHALL IN ALL RESPECTS BE GOVERNED, CONSTRUED,
APPLIED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW OF
SUCH STATE. NO DEFENSE GIVEN OR ALLOWED BY THE LAWS OF ANY OTHER
STATE OR COUNTRY SHALL BE INTERPOSED IN ANY ACTION OR PROCEEDING
HEREON UNLESS SUCH DEFENSE IS ALSO GIVEN OR ALLOWED BY THE LAWS OF
THE STATE OF NEW JERSEY.

25. Consent to Jurisdiction. FOR ANY CLAIM, ACTION, OR DISPUTE ARISING
UNDER, OR TO INTERPRET OR APPLY, THIS AGREEMENT, OR TO RESOLVE ANY
DISPUTE ARISING UNDER THIS AGREEMENT OR THE RELATIONSHIP BETWEEN THE
PARTIES, PLEDGOR IRREVOCABLY SUBMITS TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW JERSEY AND THE UNITED
STATES DISTRICT COURT LOCATED IN BERGEN COUNTY, NEW JERSEY, AND
APPELLATE COURTS FROM ANY OF SUCH COURTS. PLEDGOR IRREVOCABLY
WAIVES ANY OBJECTION THAT IT MAY HAVE AT ANY TIME TO VENUE OF ANY
SUCH SUIT, ACTION, OR PROCEEDING BROUGHT IN ANY SUCH COURT, INCLUDING
ANY CLAIM THAT ANY SUCH SUIT, ACTION, OR PROCEEDING SO BROUGHT HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM. NOTHING IN THIS AGREEMENT
SHALL BE DEEMED TO PRECLUDE LENDER FROM BRINGING ANY SUIT, ACTION,
OR PROCEEDING RELATING TO THIS AGREEMENT OR THE DEBT (AS SUCH TERM IS
DEFINED IN THE NOTE) IN ANY OTHER JURISDICTION WHERE LENDER COULD
OTHERWISE PROPERLY BRING SUCH SUIT, ACTION, OR PROCEEDING. PLEDGOR

15
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 92 of 495 PagelD: 92

FURTHER CONSENTS AND AGREES TO SERVICE OF ANY SUMMONS, COMPLAINT
OR OTHER LEGAL PROCESS IN ANY SUCH SUIT, ACTION OR PROCEEDING BY
REGISTERED OR CERTIFIED U.S. MAIL, POSTAGE PREPAID, TO PLEDGOR AT THE
ADDRESS SET FORTH ON PAGE | HEREOF, AND CONSENTS AND AGREES THAT
SUCH SERVICE SHALL CONSTITUTE IN EVERY RESPECT VALID AND EFFECTIVE
SERVICE (BUT NOTHING HEREIN SHALL AFFECT THE VALIDITY OR
EFFECTIVENESS OF PROCESS SERVED IN ANY OTHER MANNER PERMITTED BY
LAW).

26. Miscellaneous.

(a) In enforcing any rights hereunder or under the Note or Loan Documents,
Pledgee shall not be required to resort to any particular security, right or remedy through
foreclosure or otherwise or to proceed in any particular order or priority, or otherwise act or refrain
from acting, and, to the extent permitted by law, Pledgor hereby waiving and releasing any right
to a marshaling of assets or a sale in inverse order of alienation.

(b) Whenever any payment or performance of any Obligation shall be due on a
day which is not a Business Day, such payment or performance shall be made on the next
succeeding Business Day and such extension of time shall be included in the computation of
interest and of the time period within which such payment may be made or performance rendered
without an Event of Default occurring hereunder.

[SIGNATURES COMMENCE ON THE FOLLOWING PAGE]

16
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 93 of 495 PagelD: 93

IN WITNESS WHEREOEF, the parties have caused this Agreement to be duly

executed as of the date set forth above.

PLEDGOR:

RIVER FUNDING LLC, a New Jersey limited
liability company,” ,

ff. J poe
py (YY

Name: Seth Levine
Title: Managing Member

 

NORSE HOLDINGS, LLC, a New York limited

liabilit f

iability company? oe
/ AA

By: LY’

Name: Seth Levine

Title: Managing Member

 

[ADDITIONAL SIGNATURE PAGE FOLLOWS]

[Signature Page to Pledge and Security Agreement]
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 94 of 495 PagelD: 94

PLEDGEE:
JLS EQUITIES, LLC, a New York limited liability
company

By: Qzceb Sed

Nam@Title: Jacob Sod, Manager

{Signature Page to Pledge and Security Agreement]
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 95 of 495 PagelD: 95

FORM OF ACKNOWLEDGMENT AND CONSENT

[SEE ATTACHED]
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 96 of 495 PagelD: 96

ACKNOWLEDGMENT AND CONSENT

ORANGE NORSE LIMITED LIABILITY COMPANY, a New Jersey limited liability
company, LENOX HUDSON LLC, a New Jersey limited liability company, LENOX TEMPLE
LLC, a New Jersey limited liability company and TEANECK PLAZA VENTURES, LLC, a
New Jersey limited liability company, each having an address at 210 River St, Suite 24,
Hackensack, New Jersey 07601 (collectively, “Issuer”), hereby acknowledges receipt of a copy
of that certain Pledge and Security Agreement (the “Pledge Agreement”) granted by RIVER
FUNDING LLC, a New Jersey limited liability company and NORSE HOLDINGS, LLC, a
New York limited liability company (collectively, the “Pledgor’’), to and for the benefit of JLS
EQUITIES, LLC (collectively with its successors and assigns, “Pledgee’’), and acknowledges
that Pledgor is bound thereby.
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 97 of 495 PagelD: 97

Dated: As of January _, 2019

ISSUER:

LENOX HUDSON LLC, a New Jersey limited
liability company 7

By: AY lt
Name: Seth Levine
Title: Manager

 

LENOX TEMPLE LLC, a New Jersey limited
liability company ~

By: . Lee bor i

Name: Seth Levine
Title: Manager

 

TEANECK PLAZA VENTURES, LLC, a New
Jersey limited liability company

  

By:
Name: Seth Levine
Title: Manager

 

Line Leah lich Camsaay
ORANGE NORSE_ bee, a New Jersey limited
liability company ,7."

By: Oe

Name: Seth Levine
Title: Manager

 

 
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 98 of 495 PagelD: 98

EXHIBIT B
FORM OF INSTRUCTION TO REGISTER PLEDGE

[SEE ATTACHED]
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 99 of 495 PagelD: 99

INSTRUCTION TO REGISTER PLEDGE

As of January __, 2019

To: ORANGE NORSE LIMITED LIABILITY COMPANY, a New Jersey limited liability
company, LENOX HUDSON LLC, a New Jersey limited liability company, LENOX TEMPLE
LLC, a New Jersey limited liability company and TEANECK PLAZA VENTURES, LLC, a
New Jersey limited liability company, each having an address at 210 River St, Suite 24,
Hackensack, New Jersey 07601 (collectively, “Issuer’)

In accordance with the requirements of that certain Pledge and Security Agreement
dated as the date hereof (as it may be amended, supplemented or otherwise modified from time to
time, the “Pledge Agreement”; capitalized used but not defined herein shall have the meanings
given to them in the Pledge Agreement), granted by RIVER FUNDING LLC, a New Jersey
limited liability company and NORSE HOLDINGS, LLC, a New York limited liability company
(collectively, the “Pledgor’’) to and for the benefit of JES EQUITIES, LLC (collectively with its
successors and assigns, “Pledgee”) you are hereby instructed, notwithstanding your and our
understanding that the ownership interest described below is not a security under the Uniform
Commercial Code, as a precaution in the event that such interest was nevertheless held to be a
security, to register the pledge of the following interests as follows:

All right, title and interest now owned or hereafter acquired by Pledgor in the
following:

(i) all limited liability company membership interests, partnership interests,
capital stock or other equity interests of, and all other right, title and interest now owned
or hereafter acquired by Pledgor in and to Issuer, together with (a) all additional
membership interests, partnership interests, capital stock or other equity interests in, each
Issuer and options, warrants, and other rights now or hereafter acquired by Pledgor in
respect of such membership interests, partnership interests, capital stock or other equity
interests (whether in connection with any capital increase, recapitalization, reclassification,
or reorganization of each Issuer or otherwise) and all other property, rights or instruments
of any description at any time issued or issuable as an addition to or in substitution for such
membership interests, partnership interests, capital stock or other equity interests; (b) all
certificates, instruments, or other writings representing or evidencing interests in Issuer
now owned or hereafter acquired by Pledgor, and all accounts and general intangibles
arising out of, or in connection with, the interests in Issuer now owned or hereafter acquired
by Pledgor; (c) any and all moneys or property due and to become due to Pledgor now or
in the future in respect of the interests in Issuer, or to which Pledgor may now or in the
future be entitled in its capacity as a member, partner, shareholder or other equity holder
of Issuer, whether by way of a dividend, distribution, return of capital or otherwise; (d) all
other claims which Pledgor now has or may in the future acquire in its capacity as a
member, partner, shareholder or other equity holder of Issuer against Issuer and its
property; and (e) all rights of the Pledgor under the Issuer Formation Agreement applicable
to Issuer (and all other agreements, if any, to which Pledgor is a party from time to time
which relate to its ownership of the interests in Issuer), including, without limitation, all
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 100 of 495 PagelID: 100

voting and consent rights of Pledgor arising thereunder or otherwise in connection with
Pledgor’s ownership of the interests in Issuer (collectively, the “Pledged Interest’);

(ii) all right, title and interest of the Pledgor in, to and under any policy of
insurance payable by reason of loss or damage to the Pledged Interest and any other
Collateral;

(ii) all “accounts”, “general intangibles”, “instruments” and “investment
property” (in each case as defined in the Code) constituting or relating to the foregoing;
and

(iv) to the extent not otherwise part of the Pledged Interest, all Proceeds, income
and profits thereof and all property received in exchange or substitution thereof, of any of
the foregoing property of Pledgor.

You are hereby further authorized and instructed to execute and deliver to Pledgee
a Confirmation Statement and Instruction Agreement, substantially in the form of Exhibit C to the
Pledge Agreement and, to the extent provided more fully therein, to comply with the instructions
of Pledgee in respect of the Collateral without further consent of, or notice to, Pledgor.
Notwithstanding anything in this paragraph to the contrary, this instruction shall not be construed
as expanding the rights of Pledgee to give instructions with respect to the Collateral beyond such
rights set forth in the Pledge Agreement.

[NO FURTHER TEXT ON THIS PAGE]
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 101 of 495 PagelID: 101

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly

executed as of the date set forth above.

PLEDGOR:

RIVER FUNDING LLC, a New Jersey limited
liability company,” ’ .

6 4 ye
py (SU

Name: Seth Levine
Title: Managing Member

 

NORSE HOLDINGS, LLC, a New York limited
liability company?

AAAS
Le

mmunevenntnamani wees

By:
Name: Seth Levine
Title: Managing Member

 

[ADDITIONAL SIGNATURE PAGE FOLLOWS]

[Signature Page to Pledge and Security Agreement]
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 102 of 495 PagelID: 102

ISSUER:

LENOX HUDSON LLC, a New Jersey limited
liability company!

By: fo

Name: Seth Levine
Title: Manager

LENOX TEMPLE LLC, a New Jersey limited
liability company —
Z x ee ”
by. (A+
Name: Seth Levine
Title: Manager

 

TEANECK PLAZA VENTURES, LLC, a New
Jersey limited liability company

By: (J —

Name: Seth Levine
Title: Manager

 

Linirea pinsiliiy aba’
ORANGE NORSE EEG, a New Jersey limited
liability company ~,7

Name: Seth Levine
Title: Manager

 
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 103 of 495 PagelID: 103

PLEDGEE:

JLS EQUITIES, LLC, a New York limited liability
company

py: Qaecb SodL

Nahe/Title: Jacob Sod, Manager
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 104 of 495 PagelID: 104

EXHIBIT C
FORM OF CONFIRMATION STATEMENT AND INSTRUCTION AGREEMENT

[SEE ATTACHED]
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 105 of 495 PagelID: 105

CONFIRMATION STATEMENT AND INSTRUCTION AGREEMENT

As of January, 2019
To:  JLS EQUITIES, LLC, a New York limited liability company

Pursuant to the requirements of that certain Pledge and Security Agreement dated as the
date hereof (as it may be amended, supplemented or otherwise modified from time to time, the
“Pledge Agreement”; capitalized used but not defined herein shal] have the meanings given to
them in the Pledge Agreement), granted by NORSE HOLDINGS, LLC, a New York limited
liability company and RIVER FUNDING LLC, a New Jersey limited liability company, each
having an address at 210 River St, Suite 24, Hackensack, New Jersey 07601 (collectively, the
“Pledgor’) to and for the benefit of JUS EQUITIES, LLC, a New York limited liability company
(collectively with its successors and assigns, “Pledgee”), this Confirmation Statement and
Instruction Agreement relates to those ownership interests owned by Pledgor (the “Pledged
Interest”), as further described on Schedule I to the Pledge Agreement, issued by ORANGE
NORSE LIMITED LIABILITY COMPANY, a New Jersey limited lability company, LENOX
HUDSON LLC, a New Jersey limited liability company, LENOX TEMPLE LLC, a New Jersey
limited liability company and TEANECK PLAZA VENTURES, LLC, a New Jersey limited
liability company, each having an address at 210 River St, Suite 24, Hackensack, New Jersey
07601 (collectively, “Issuer”).

The Pledged Interest are “securities” (within the meaning of Sections 8-102(a)(15) and 8-
103 of the Code), and therefore, for purposes of perfecting the security interest of Pledgee therein,
Issuer agrees as follows:

On the date hereof, the registered owner of the Pledged Interest is Pledgor.
The registered pledgee of the Pledged Interest ts:
JLS EQUITIES, LLC, a New York limited liability company

There are no liens of Issuer on the Pledged Interest or any adverse claims thereto
for which Issuer has a duty under Section 8-403 of the Code. Issuer has by book-entry registered
the Pledged Interest in the name of the registered pledgee on or before the date hereof. No other
pledge is currently registered on the books and records of Issuer with respect to the Pledged
Interest.

Until the Loan is paid in full (exclusive of provisions which shall survive full
payment), Issuer agrees to: (i) comply with the instructions of Pledgee sent in accordance with
Section 20(i) of the Pledge Agreement, without any further consent from Pledgor or any other
Person, in respect of the Collateral; and (ii) disregard any request made by Pledgor or any other
Person which contravenes the instructions of Pledgee with respect to the Collateral.
Notwithstanding anything in this paragraph, this Confirmation Statement and Instruction
Agreement shall not be construed as expanding the rights of Pledgee to give instructions with
respect to the Collateral beyond such rights set forth in the Pledge Agreement.
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 106 of 495 PagelID: 106

SIGNATURES TO
CONFIRMATION STATEMENT AND INSTRUCTION AGREEMENT

PLEDGOR:
RIVER FUNDING LLC, a New Jersey limited

liability company:
py

Name: Seth Levine
Title: Managing Member

 

NORSE HOLDINGS, LLC, a New York limited
liability company (7

   
  

LY) & [ene

SLX fh
By: [ Xx

Name: SetlLevine

Title: Managing Member

[ADDITIONAL SIGNATURE PAGE FOLLOWS]
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 107 of 495 PagelID: 107

ISSUER:

LENOX HUDSON LLC, a New Jersey limited
liability company Loe
By: if
Name: Seth Levine
Title: Manager

LENOX TEMPLE LLC, a New Jersey limited
liability company

4” Jy
By: AAG

Name: Seth Levine
Title: Manager

 

TEANECK PLAZA VENTURES, LLC, a New
Jersey limited liability company

Lene

Name: Seth Levine
Title: Manager

 

Linretl Linliliey lumpaty
ORANGE NORSE +6, a New Jersey limited

liability company.”

Q a | Ape
By: L LA ,
Name: Seth Levine
Title: Manager

 
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 108 of 495 PagelID: 108

EXHIBIT D
FORM OF IRREVOCABLE PROXY COUPLED WITH INTEREST

[SEE ATTACHED]
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 109 of 495 PagelID: 109

IRREVOCABLE PROXY COUPLED WITH INTEREST

The undersigned NORSE HOLDINGS, LLC, a New York limited liability
company and RIVER FUNDING LLC, a New Jersey limited liability company, each having an
address at 210 River St, Suite 24, Hackensack, New Jersey 07601 (collectively, the “Member’”)
hereby irrevocably designates and appoints JLS EQUITIES, LLC, a New York limited liability
company (collectively with its successors and assigns, “Pledgee”), to represent it at all annual and
special meetings of the members of each of ORANGE NORSE LIMITED LIABILITY
COMPANY, a New Jersey limited lability company, LENOX HUDSON LLC, a New Jersey
limited liability company, LENOX TEMPLE LLC, a New Jersey limited liability company and
TEANECK PLAZA VENTURES, LLC, a New Jersey limited liability company, each having
an address at 210 River St, Suite 24, Hackensack, New Jersey 07601 (collectively, “Issuer”), and
the Member hereby authorizes and empowers Pledgee to vote any and all membership interests of
Issuer pledged by Member to Pledgee pursuant to that certain Pledge and Security Agreement
dated as the date hereof (as it may be amended, restated, supplemented or otherwise modified from
time to time, the “Pledge Agreement”) granted by Member, as Pledgor, to and for the benefit of
Pledgee, and to do all things which Member might do if present and acting itself.

With respect to Article 8 Matters, Pledgor hereby irrevocably grants and appoints
Pledgee, from the date of this Agreement until the termination of this Agreement in accordance
with its terms, as Pledgor’s true and lawful proxy, for and in Pledgor’s name, place and stead to
vote the Pledged Interest in Issuer by Pledgor, whether directly or indirectly, beneficially or of
record, now owned or hereafter acquired, with respect to such Article 8 Matters. The proxy granted
and appointed in this paragraph shall include the right to sign Pledgor’s name (as a member of
Issuer) to any consent, certificate or other document relating to an Article 8 Matter and the Pledged
Interests that applicable law may permit or require, to cause the Pledged Interest to be voted in
accordance with the preceding sentence. Pledgor hereby represents and warrants that there are no
other proxies and powers of attorney with respect to an Article 8 Matter and the Pledged Interest
that Pledgor may have granted or appointed. Pledgor will not give a subsequent proxy or power
of attorney or enter into any other voting agreement with respect to the Pledged Interest with
respect to any Article 8 Matter and any attempt to do so with respect to an Article 8 Matter shall
be void and of no effect.

This proxy is an irrevocable proxy coupled with an interest. Member recognizes that
Pledgee has an interest in said Pledged Interest to secure the obligations of Issuer to Pledgee and,
to the extent permitted by law, this proxy shall continue in full force and effect until all such
obligations are paid in full.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 110 of 495 PagelID: 110

This proxy is issued pursuant to the Pledge Agreement and shall remain subject to the terms
thereof and Pledgee shall not exercise any right or privileges granted therein unless and until the
occurrence of events set forth in the Pledge Agreement which authorizes the voting of the Pledged

Interest pursuant to this proxy.

Dated: As of January __, 2019

MEMBER:

RIVER FUNDING, LLC, a New Jersey limited
liability company

By: “i”

Name: Seth Levine

Title: Managing Member

 

NORSE HOLDINGS, LLC, a New York limited
liability company eo
6 fe
By: i4
Name: Seth Levine
Title: Managing Member

 
SCHEDULE I

Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 111 of 495 PagelID: 111

 

PLEDGOR

ISSUER

INTERESTS PLEDGED

 

 

River Funding LLC, a New Jersey
limited liability company

Lenox Temple LLC, a New Jersey
limited liability company

100% membership interest

 

River Funding LLC, a New Jersey
limited liability company

Lenox Hudson LLC, a New Jersey
limited liability company

100% membership interest

 

River Funding LLC, a New Jersey
limited liability company

Teaneck Plaza Ventures, LLC, a
New Jersey limited liability
company

100% membership interest

 

 

Norse Holdings, LLC, a New
York limited liability company

 

Orange Norse Limited Liability
Company, a New Jersey limited
hability company

 

100% membership interest

 

 
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 112 of 495 PagelID: 112

SCHEDULE U

 

Chief Executive

Jurisdiction
of

Name under
which Pledgor
does business, if

Date located at
present address

 

 

 

Office/ Principal Place Type of | Incorporation other than its if less than six
Pledgor of Business Entity or Formation legal name years
Norse Holdings, LLC Limited New York N/A N/A
liability
company
River Funding LLC Limited New Jersey N/A N/A
Hability

 

 

company

 

 

 

 

 
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 113 of 495 PagelID: 113

SCHEDULE Il
FORM OF ASSIGNMENT OF MEMBERSHIP INTERESTS

[SEE ATTACHED]
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 114 of 495 PagelD: 114

ASSIGNMENT OF MEMBERSHIP INTERESTS

NORSE HOLDINGS, LLC, a New York limited liability company and RIVER
FUNDING LLC, a New Jersey limited liability company, each having an address at 210 River St,
Suite 24, Hackensack, New Jersey 07601 (“Assignor”), for Ten Dollars and other good and
valuable consideration, the receipt and legal sufficiency of which are hereby acknowledged,
hereby sells, transfers, assigns, delivers, sets over and conveys to JLS EQUITIES, LLC, a New
York limited liability company, its successors and assigns (“Assignee”), all of its right, title and
interest in and to the interests identified on Exhibit A attached hereto (the “Interests”) including,
without limitation, all of Assignor’s rights to, and interests in, any and all profits, distributions and
other entitlements allocable to such Interests.

Assignor represents and warrants to Assignee that none of the Interests has been
sold, assigned, transferred, pledged, hypothecated or otherwise encumbered, in whole or in part,
other than pursuant to this Assignment, and each of the Interests is being transferred free and clear
of all liens, encumbrances, claims, security interest, rights of first refusal, options and liabilities of
any kind or nature. No person or entity has asserted any claims in respect of, or claimed any
interest in, any of the Interests.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 115 of 495 PagelD: 115

IN WITNESS WHEREOF, Assignor has caused this Assignment to be executed

as of January __, 2019.

ASSIGNOR:

RIVER FUNDING LLC, a New Jersey limited
liability company (7

A
By: : ~

Name: Seth Levine
Title: Managing Member

NORSE HOLDINGS, LLC, a New York limited

liability i
By: ha

Name: Seth Levine
Title: Managing Member

 
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 116 of 495 PagelID: 116

EXHIBIT A

Description of the Interests

 

All of Assignor’s right, title and interest in and to Assignor’s membership and management interest
as follows:

 

 

 

 

 

 

PLEDGOR ISSUER INTERESTS PLEDGED
River Funding LLC, a New Jersey | Lenox Temple LLC, a New Jersey 100% membership interest
limited liability company limited liability company
River Funding LLC, a New Jersey | Lenox Hudson LLC, a New Jersey 100% membership interest
limited liability company limited lability company
River Funding LLC, a New Jersey | Teaneck Plaza Ventures, LLC, a 100% membership interest
limited lability company New Jersey limited liability

company

Norse Holdings, LLC, a New Orange Norse Limited Liability | 100% membership interest
York limited lability company Company, a New Jersey limited

 

 

 

liability company

 

 
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 117 of 495 PagelID: 117

JOINDER BY ISSUER

The undersigned, being the limited liability companies whose membership interests are the
subject of the Pledge and Security Agreement (Membership Interests) of even date herewith hereby
acknowledges, agrees and consents to the terms of said Pledge and Security Agreement as of the
__. day of January, 2019.

LENOX HUDSON LLC, a New Jersey limited
liabilitycompany

’ 4. ce eet
By: fe — 7
Name: Setly Levine

Title: Manager

 

LENOX TEMPLE LLC, a New Jersey limited

liability company Wf
By: (a

Name: SethLevine
Title: Manager

TEANECK PLAZA, VENTURES, LLC, a New
Jersey limited liabifity company

Name: Seth Levine
Title: Manager

 

LLMVTE? £16 Biti7h lin tinny
ORANGE NORSE E&€, a New Jersey limited
liability company a

  

By: _ eo
Name: Seth Levine
Title: Manager

 
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 118 of 495 PagelID: 118

STATE OF NEW JERSEY )
)  $s.:
COUNTY OF BERGEN )

On the l-day of ee in the year 2019, before me, the undersigned, a
Notary Public in and for said State, personally appeared Seth Levine, manager of each of
ORANGE NORSE EbC/'a New Jey limited liability company, LENOX HUDSON LLC, a
New Jersey limited liability company, LENOX TEMPLE LLC, a New Jersey limited liability
company and TEANECK PLAZA VENTURES, LLC, a New Jersey limited liability company,
personally known to me or proved to me on the basis of satisfactory evidence to be the individual
whose name is subscribed to the within instrument and acknowledged to me that he/she executed
the same in his/her capacity, and that by his/her signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument,

et
a ’

 

Notary Public

ANDREW SELEVAN
NOTARY PUBLIC OF NEW JERSEY
My Commission Expires 1/25/2021
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 119 of 495 PagelID: 119

(REVERSE SIDE OF CERTIFICATE)
ASSIGNMENT OF INTERESTS

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto

, a 100% limited lability company membership interest in LENOX TEMPLE

LLC, a New Jersey limited liability company effective as of the date specified in the Application for

Transfer of Interests below, and irrevocably constitutes and appoints ,

and its authorized officers, as attorney-in-fact, to transfer the same on the books and records of the
Company, with full power of substitution in the premises.

 

Dated: January __, 2019
RIVER FUNDING LLC, a,.New Jersey limited liability

company S—
By: WA

Name: Seth Levine~
Title: Managing Member

 

APPLICATION FOR TRANSFER OF INTERESTS

The undersigned applicant (the “Applicant”) hereby (a) applies for a transfer of the percentage of
limited liability company interests in the Company described above (the “Transfer”) and applies to be
admitted to the Company as a substitute member of the Company, (b) agrees to comply with and be bound
by all of the terms and provisions of the Operating Agreement, (c) represents that the Transfer complies
with the terms and conditions of the Operating Agreement, (d) represents that the Transfer does not violate
any applicable laws and regulations, and (e) agrees to execute and acknowledge such instruments
(including, without limitation, a counterpart of the Operating Agreement), in form and substance
satisfactory to the Company, as the Company reasonably deems necessary or desirable to effect the
Applicant's admission to the Company as a substitute member of the Company and to confirm the
agreement of the Applicant to be bound by all the terms and provisions of the Limited Liability Company
Agreement with respect to the limited liability company interests in the Company described above. Initially
capitalized terms used herein and not otherwise defined herein are used as defined in the Operating
Agreement.

The Applicant directs that the foregoing Transfer and the Applicant's admission to the Company
as a Substitute Member shall be effective as of

 

Name of Transferee:

 

Signature:

 

(Transferee)
Dated: | Address:
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 120 of 495 PagelID: 120

The Company has determined (a) that the Transfer described above is permitted by the Operating
Agreement, (b) hereby agrees to effect such Transfer and the admission of the Applicant as a substitute
member of the Company effective as of the date and time directed above, and (c) agrees to record, as
promptly as possible, in the books and records of the Company the admission of the Applicant as a
substitute member.

LENOX TEMPLE LLC_a New Jersey limited liability
company “y

   

By:
Name: Seth Levine
Title: Manager

 
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 121 of 495 PagelID: 121

EXHIBIT K
SaaS OW Document 1 = Filed 09/04/19 Page 122 of 495 PagelD: 122
EN

UCC FINANCING STATEMENT

FOLLOW INSTRUCTIONS

 

A, NAME & PHONE OF GONTACT AT FILER (optional)
THAO BUI

7142508626

 

B. E-MAIL CONTACT AT FILER (optional)
thabui@firstam.com

 

C. SEND ACKNOWLEDGMENT TO: (Name and Address)
[THAO BUI
901 S. 2nd St, Suite 201

springfield, IL 62704

US

 

7

_

 

State of New Jersey
Department of the Treasury
Division of Revenue & Enterprise Services
ucc Section
Filed

 

 

Piling Number: 531932

OL/138/19 12:20:03

THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY

 

1. DEBTOR'S NAME: Provide only one Debtor name (1a or 1b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor's name); if any part of the Individual Debtor's
name will not tit in line 1b, leave ail ot item 1 blank, check here CI and provide the Individual Debtor information in item 10 ot the Financing Statement Addendum (Form UCG1Ad)

 

 

 

 

ta. ORGANIZATION'S NAME

RIVER FUNDING LLC
OR 1b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S) SUFFIX
1c. MAILING ADDRESS : CITY STATE POSTAL CODE COUNTRY
210 River St., Suite 24 Hackensack NJ |07601 US

 

 

 

 

 

2. DEBTOR'S NAME: Provide only one Debtor name (2a or 2b) (use exact, iull name; do not omit, modity, or abbreviate any part of the Debtor's name); if any part ot the Individual Debtor's
name will not fit in line 2b, leave ail of item 2 blank, check here oO and provide the Individual Debtor information in item 10 of the Financing Statement Addendum (Form UCC1Ad)

 

2a. ORGANIZATION'S NAME

 

OR

 

 

 

 

 

 

 

 

 

 

 

2b. INDIVIOUAL'S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S) SUFFIX
Levine seth
2c. MAILING ADDRESS CITY STATE |POSTAL GODE COUNTRY
636 South Forest Drive Teaneck NJ 07666 US
3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide only one Secured Party name (3a or 3b)
3a. ORGANIZATION'S NAME
JLS EQUITIES, LLC
OR Top INDIVIDUALS SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S) SUFFIX
3c. MAILING ADDRESS CITY STATE [POSTAL CODE COUNTRY
E. County Line Rd., Suite 202 Lakewood No |08701 US

 

 

 

 

 

4. COLLATERAL: This financing statement covers the following collateral:

See attachment.

ne
5. Check only if applicable and check only one box: Collateral is C] held in a Trust (see UCC1Ad, item 17 and Instructions)

—
being administered by a Decedent's Personal Representative

 

6a. Check only if applicable and check gnly one box:
| Public-Finance Transaction

 

7. ALTERNATIVE DESIGNATION {if applicable): Cl Lessee/Lessor
8. OPTIONAL FILER REFERENCE DATA:

oO Manutactured-Home Transaction

| Gonsignee/Consignor

[_] A vebior is a Transmitting Utility

6b. Check only it applicable and check only one box:

[J Agricutturat tien — [7] Non-ucc Filing
_ nme
C] Bailee/Bailor CJ Licensee/Licensor

 

—
| Seller/Buyer

 

UCC FINANCING STATEMENT (Form UCC1) (Rev. 04/20/11)
-LDW Document1 Filed 09/04/19 Page 123 of 495 PagelD: 123

 

 

UC FINANCING STATEMENT

FOLLOW INSTRUCTIONS

 

AL NAME & PRONE OF CONTACT AT FILER (optional)

 

B. E-MAH. CONTACT AT FILER doptional)

 

C, SEND ACKNOWLEDGMENT YO: (Name and Address)

[ ¥. SCHWARTZ PC |
436 £, COUNTY LINE RD., SUITE 202
LAKEWOOD, NEW JERSEY 08701

THE ABOVE SPACE I5 FOR FILING OFFICE USE GNLY
_ DEBTOR'S NAME: Provide only gag Debtor name (ra or th) xact, fil name; do ast omit, raadify, or abbreviate any partot the Debtor's name’; if any part of the Indivichial Debtor's
name whi not fit in fine 1b, leave ali of Hem 1 blank, check here i and provide the individual Debtor information in item 10 of the Financing Statement Addendum (Form UCC1Ad)

 

 

 

   

ta, ORGANIZATION'S NAME

RIVER FUN BING LLC

 

 

 

 

OR Tho INDIMISULAL'S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(SVINITIAL(S} SUFFIX
te. MAILING ABDRESS ciTyY STATE POSTAL CODE COUNTRY
216 River St., Suite 24 Hackensack NS | 87604 USA

 

 

 

 

2. DEBTOR'S NAME. Provide only one Debtor name (2a of 2b) (use exact. full ame, do not omit, modify. or abbreviate any part of the Debtor's nares); it erry part of the individual Debtor's
nome wil not M1 in tine 2b, leave all of tern 2 blank, check here [~ } and provide the Inclividual Debtor intorreation in Hem 30 of the Finaneng Slateraent Aude
:

 

aur (Form UCC Ag

 

Za, ORGANIZATION'S NAME

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OR Fp INDIIDIALS SURNAME FIRST PERSONAL NAME. ADDITIONAL HAME(SVINITIOL(S) SUFFIX
Levine Seth
. MAILING ADDRES CIty STATE [POSTAL CODE SOUNTRY
“636 South Forest Drive Feameck NJ | 87666 USA
3. 5 sec URED PARTY'S NAME (or NAME at ASSIGNEE of ASSIGNOR SECURED PARTY): Provide only one Secured Party name (3a or Sb}
3. ORGANIZATION'S NAME
HLS EQUITIES, LLC
CR PS INDIAN BUAL'S SURNAME FIRST PERSONAL NAME ABDINONAL NAME(SVINITICL(S) SUFFIX
3c. MAILING ADDRESS city STATE [POSTAL CODE COUNTRY
930 ©. County Line Ka. Suite 202 Lakewood RS | G8701 USA
OLLATERAL: This tinancing statement covers the fallowing callateral:

See attached Schedule A for a description of the collateral covered hereby.

The filer attests that the Collateral set forth in this sineing Statement is within the scope of the New Jersey Uniform Code - Secured

 

 

 

  

 

 

 

Transactions pursuant to NLS.A. 12A:9-162 and NLS.A. 12A:9-109, as required by N_J.S_A. 12A:9-502
&. Check only if applicable and check only one bax: Collateral is [| hele in 2 Trust (see UCCt1Ad, item 17 and instrictians) i rds seing administered by a Dacederd’s Parsonal Representative
6a. Check only if applicable and check only one box: Sb. Check onty if applicable and check unity ane box.

Lf Public: Finance Transaction r | Manwfactired-Hame Fronsantion i A Debtocis a Jransmiting Ltiity mE Agaouttural Ligh [oa enue te Filing
7. ALTERNATIVE DESIGNATION (if apphoabte i: Lo Lessea/Lessor [ } Consignes/Consignior it Solter/Suyec ~ | Sailoe/Bailar [3 Linensse/Licansal

 

8 OPTIONAL FILER REFERENCE DATA:
Kile in the State of New Jersey

international Association cf Commercial Adminis

FILING OFFICE COPY — UCC FINANCING STATEMENT (Form UGC1) (Rev, 64/20/11) Uce New Filina:

 
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 124 of 495 PagelD: 124

 

 

Deseription of Collateral

All of Debtor's right, ttle and interest to the following (the "Callateral’}:

all of Debtor’s interest in the capital of Issuer and Debtor's interest in all profits and distributians to

which Bebtor shall at any time be entitled in respect of the Pledged Interest;

ay) all of Debtor's right, title and interest to the assets of Issuer including, without limitation, real
property, profits, revenues, operating accounts, account receivables, fixtures, chattels and articles
of personal property,

cil) all other payments, if any, due or to become due to Debtor in respect of the Pledged interest
under or arising out of the Organizational Documents, whether as contractual obligations,
damages. insurance proceeds, condemnation awards or otherwise;

{iv} all of Debtar’s claims, rights, powers, privileges, authority, options, security interests, Hens and

remedies. if any, under or arising out of the Organizational Documents or the ownership of the

Pledged Interest pursuant thereto:

(v) all sresent and future claims, if any, of Debter against Issuer under or arising out of the
Organizational Documents far monies loaned or advanced, for services rendered or otherwise;

(vi} all of Debter’s rights, if any, in Issuer pursuant to the Organizational Documents or at law, to
exercise and enforce every right, power, remedy, authority, option and privilege of the Debtor

relating to the Pledged Interest, including any power to terminate, cance! or modify the
Organizational Documents, to execute any instrurnents and to iake any and all other action on
behalf of and in the name of Debtor in respect of the Pledged interest and Issuer, fo make
determinations, io exercise any election (including, but not limited to, election of rernedies) or
option or to give or receive any notice, cansent, arnendment, waiver or approval, together with full
power and authority to demand, receive, enferce or collect any of the foregoing or any property of
Issuer, to enforce or execute any checks, or other instruments or orders, to file any claims and ta
take any action in connection with any of the foregoing: and

(vil} to the extent nat otherwise included, all Proceeds of any ar all of the foregoing.

DEFINITIONS

“Code” means the Uniforrn Cormmercial Code from time to time in effect in the State of New Jersey;
provided, however, that with respect to the perfection, the effect of perfection or nan-perfection and the
priority of the security interests granted hereunder, and with respect to the exercise of remedies with regard
to such security interests, “Gade” shall mean the Uniform Commercial Code as in effect in an applicable
jurisdiction in accardance with applicable law

“issuer Formation Agreements” means the Organizational Documents of the entities comprising issuer.
“Organizational Documents” means (i) with respect to a limited partnership, such Person's certificate of
limited parinership, limited partnership agreement, voting trusts or sirnilar arrangements applicable to any
of its partnership interests, (ii) with respect to a limited liability cornpany, such Person's certificate of
formation, limited Hability company agreemerit or other document affecting the rights of holders of hrnited
liability company interests, and (ill) any and all agreements between any coristituent rember, partner or
shareholder of the Person in question, including any contrinution agreement or indemnification agreements.
ineach case, “Organizational Documents” shai! include any indemnity, contribution, shareholders or other
agreement among any of the owners of the entity in questian.

“Parson” means any individual, corporation, partnership, joint venture, limited liability company, estate,
trust, unincorporated association, any federal, State, county or municipal government or any bureau,
department or agency thereof and any fiduciary acting in such capacity on behalf of any of the foregoing.

“Bledged Interests” rneans all limited liabiiity company membership interests, parinership interests, capital
stock and other equity interests of, and al! other right, title and interest now owned or hereafter acquired by

collectively, as the context may require, hereinafter referred fo as an “Issuer’), together with: (a) all

Uce New Filing: 3/5
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 125 of 495 PagelID: 125

additional membership interests, partnership interests, capital stock and other equily interests in each
issuer, and options, warrants, and other rights now or hereafter acquires by Deb i in: respect of such
membership interests, partnership interests, capital s stock and other equity interests (whether in connection
with any capital increase, recapitalization, reclassification, or reorganization of cach ise uer or otherwise)
and ail other property, rights and instru: merits s of any description at any time issued or issuable ¢ as an addition
to or in substitution for such membership interests, partnership interests, capital stock or other equity
interesis: (8) : all certificates, instruments and other writings representing or evidencing inferests in each
issuer now owned or hereafter acquired by Debtor, and all accounts and gene! ral intangibles arising out of,
or in connection with, the interests in any issuer now owned or hereafter acquired by Debtor, (c} any and
all moneys or property due and to becorne due to Debtor now or in the future in respect of the interests in
gach Issuer, or to which Debtor may now or in the future be entitied in its capacity as a member, partner,
shareholder or other equity holder of such Issuer, whether by way ofa dividend, distribution, return of capital
or otherwise: (d} all ether claims which Debtor now has or may in the future acquire in its capacity as a
member, partner, shareholder or other equity holder of any issuer against any Issuer and its property; and
(e) all rights of Debtor under each Issuer Formation Agreement applicable to each Issuer (and alt other
agraements, if any, to which a Debtor is a party from time to time which relate to its ownership of the
interests in each issuer) including, without limitation, all voting and consent rights of Debtor arising
thereunder or otherwise in connection with Debtor's ownership of the interests in sach SSUGT,

“Broceeds” means (i) Debtor's share, right, title and interest in and to all distributions, monies, fees,
payrnents, compensations and proceeds now ar hereafter becoming due and payable t Debtor by each
applicable Issuer with respect to the Pledged Interests whether payable as profits, dist trib utions, asset
distributions, repayment of loans of capital of otherwise and including all “proceeds” as such term is defined
in Section 9-102(aW64) of the Cada; (i) all contract rights, general intangibles, claims, powere, Bivileges,
benefits and remedies of Debtor relating to the foregoing: and (iii) all cash and non-cash proceeds of any
of the foregoing.

Ucc New Filing: 4/5
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19

Page 126 of 495 PagelD:

126

 

DEBTOR

 

 

PLEDOE!

 

 

tiver Funding LLC, a New Jersey
limmtecd Habilty company

Lenox Ternmple LLC, a New
Jersey limited habihty company

100% membership interest

 

River Funding LLC. a New Jersey
limited liabrbiy company

Lenox Hudson LLC, a New
Jersey limited Habihty company

100% membership interest

 

 

River Funding LLC, a New Jersey
limited liability company

 

Teaneck Plaza Ventures, LLC, a
New Jersey limiied hability
company

 

100% membership interest

 

 

Uce New Filina:

5

/5
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 127 of 495 PagelID: 127

EXHIBIT L
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 128 of 495 PagelID: 128

GUARANTEE

THIS GUARANTEE (this “Guarantee”), dated as of January 17, 2019, by SETH
LEVINE and SHIRA LEVINE, each residing at 636 South Forest Drive, Teaneck, New Jersey
07666 (the “Guarantor”’) in favor of JLS EQUITIES, LLC, a New York limited liability
company, its successor and/or assigns, as their interests may appear, having an address c/o Y.
Schwartz P.C., 930 E. County Line Rd., Suite 202, Lakewood, New Jersey 08701 (“Lender”).

Capitalized terms used herein and not otherwise defined herein shall have the meanings
ascribed thereto in the Pledge and Security Agreement dated as of the date hereof, between
NORSE HOLDINGS, LLC, a New York limited liability company and RIVER FUNDING
LLC, a New Jersey limited liability company (collectively, the “Borrower”), as pledgor, and
Lender, as pledge (as the same may hereafter be amended, modified or supplemented from time to
time, collectively, “Security Agreement”).

WITNESSETH:

WHEREAS, Borrower has requested a loan (the “Loan”) from Lender in the original
principal amount of $1,100,000.00, and Lender has agreed to make such Loan upon the terms and
conditions as set forth in that certain secured promissory note dated the date hereof (as the same
may hereafter from time to time be amended, modified or supplemented, collectively, the “Note’”),
the Security Agreement and certain other loan documents dated the date hereof and this Guarantee
(the Note, the Security Agreement and any other documents executed in connection herewith are
sometimes collectively referred to herein as the “Loan Documents”);

WHEREAS, simultaneously herewith, the Loan Documents have been executed and
delivered to Lender;

WHEREAS, Guarantor acknowledges that (1) Lender has declined to make the Loan to
Borrower unless this Guarantee is executed by Guarantor and duly delivered to Lender, (ii)
Guarantor desires that Lender make the Loan to Borrower, (iii) Guarantor is being directly or
indirectly benefitted by the making of the Loan by Lender to Borrower, and (iv) such benefit
constitutes good, valuable and sufficient consideration for the execution and delivery to Lender of
this Guarantee.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby acknowledged, the
Guarantor hereby agrees with Lender as follows:

1. 1. Guarantee. The Guarantor hereby unconditionally and irrevocably
guarantees to Lender the full and punctual payment and performance when due of all of
Borrower's obligations under the Loan Documents, whether at maturity or earlier by reason of
acceleration or otherwise and whether denominated as damages, principal, interest, fees or
otherwise, together with all pre- and post-maturity interest thereon (including, without limitation,
amounts that, but for the initiation of any proceeding under any insolvency or bankruptcy law,
would become due) (the “Guaranteed Obligations”).
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 129 of 495 PagelID: 129

The Guarantor also agrees to pay any and all costs and expenses (including, without
limitation, all reasonable fees and disbursements of counsel) which may be paid or incurred by
Lender in connection with the enforcement of this Guarantee. The foregoing shall not in any
manner impair or release the debt evidenced by the Note or the other Loan Documents or otherwise
impair or derogate from the Lender's ability to enforce its rights under the Loan Documents.

2. Guarantee Absolute. The Guarantor guarantees that the Debt (as defined in the
Security Agreement) will be paid strictly in accordance with the terms of the Security Agreement
or any requirement of law, regulation or order now or hereafter in effect in any jurisdiction affecting
any of such terms or the rights of Lender with respect thereto. The liability of the Guarantor
hereunder shall be absolute and unconditional irrespective of:

(a) any lack of validity or enforceability of the Note, the Security Agreement the
other Loan Documents or any other agreement between Lender and the Borrower relating thereto;

(b) any change in the time, manner, place of payment of the indebtedness under,
or in any other term of, or any other amendment or waiver of, or any consent to, departure from, or
any agreement between the Borrower and Lender, including, without limitation, the Note, the
Security Agreement or the other Loan Documents;

(c) the insolvency of, or voluntary or involuntary bankruptcy, assignment for the
benefit of creditors, reorganization or other similar proceedings affecting, the Borrower or any of
its assets; or

(d) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, the Borrower in respect of the Debt or of the Guarantor in respect of this
Guarantee.

No payment made by the Guarantor, any other guarantor or any other Person or
entity, or received or collected by the Lender from the Guarantor, any other guarantor or any other
Person or entity by virtue of any action or proceeding or set off or application at any time in
reduction of or in payment of the Debt shall be deemed to modify, release or otherwise affect the
liability of Guarantor under this Guarantee. Notwithstanding any such payments received or
collected by the Lender in connection with the Debt, Guarantor shall remain liable for the balance
of the Guaranteed Obligations until the Debt is paid in full. This Guarantee shall continue to be
effective or be reinstated, as the case may be, if at any time any payment of the Debt or any portion
thereof is rescinded or must otherwise be returned by the Lender upon the insolvency, bankruptcy
or reorganization of the Borrower or otherwise, all as though such payment had not been made.

Lender shall not be required to inquire into the powers of the Borrower or any of its
partners, managers or other agents acting or purporting to act on its behalf, and monies, advances,
renewals or credits described in Section 1 hereof in fact borrowed or obtained from Lender in
professed exercise of such powers shall be deemed to form part of the debts and liabilities hereby
guaranteed, notwithstanding that such borrowing or obtaining of monies, advances, renewals, or
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 130 of 495 PagelID: 130

credits shall be in excess of the powers of the Borrower, or of its shareholders, directors or officers
or other agents aforesaid, or be in any way irregular, defective or informal.

3, Dealing with the Borrower and Others.

 

(a) The Guaranteed Obligations shall not be released, discharged, limited or in
any way affected by anything done, suffered or permitted by Lender in connection with any monies
or credit advanced by Lender to the Borrower or any security therefor, including any loss of or in
respect of any security received by Lender from the Borrower or others. It is agreed that Lender,
without releasing, discharging, limiting or otherwise affecting in whole or in part the obligations
and liabilities hereunder, may, without limiting the generality of the foregoing:

(i) grant time, renewals, extensions, indulgences, releases and
discharges to the Borrower and any other Person
guaranteeing payment of or otherwise liable with respect to
the Debt (each such Person, an “Obligor’’);

(11) take or abstain from taking security or collateral from the
Borrower or any obligor or from perfecting security or
collateral of the Borrower or any Obligor;

(iii) | accept compromises from the Borrower or any Obligor;

(iv) apply all monies at any time received from the Borrower or
any Obligor upon such part of the Guaranteed Obligations
as Lender may see fit; or

(v) otherwise deal with the Borrower or any obligor as Lender
may see fit.

(b) Lender shall not be bound or obliged to exhaust recourse against the
Borrower or any other Obligor or any security, guarantee, indemnity, Security Agreement or
collateral it may hold or take any other action (other than make demand pursuant to this Guarantee)
before being entitled to payment from the Guarantor hereunder; and

(c) Any account settled by or between Lender and the Borrower shall be
accepted by the Guarantor as conclusive evidence that the balance or amount thereby appearing
due to Lender is so due.

4. Subrogation. The Guarantor shall not exercise any nght of subrogation with respect
to payments made to Lender hereunder until such time as all indebtedness of the Borrower to
Lender shall have been irrevocably paid in full in cash. In the case of the liquidation, winding-up
or bankruptcy of the Borrower (whether voluntary or involuntary) or in the event that the Borrower
shall make an arrangement or composition with his creditors, Lender shall have the right to rank
first for its full claim and to receive all payments in respect thereof until its claim has been paid in
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 131 of 495 PagelID: 131

full and the Guarantor shall continue to be liable to Lender for any balance of the Guaranteed
Obligations. The Guarantor, to the extent permitted by law, irrevocably releases and waives any
subrogation rights or right of contribution or indemnity (whether arising by operation of law,
contract or otherwise) Guarantor may have against the Borrower or any Person constituting the
Borrower if and to the extent any such right or rights would give rise to a claim under the U.S.
Bankruptcy Code that payments to Lender with respect to the Guaranteed Obligations constitute a
preference in favor of Guarantor or a claim under the Bankruptcy Code that any such preference
is recoverable from Lender.

5. Representations and Warranties. The Guarantor hereby represents and
warrants to Lender that:

(a) the Guarantor is not insolvent (as such term is defined in the debtor/creditor
laws of the State of New Jersey);

(b) the execution, delivery and performance of this Guarantee will not (1) make
Guarantor insolvent (as such term 1s defined in the debtor/creditor laws of the State of New York),
or (ii) violate any provision of any requirement of law or contractual obligation of Guarantor and
will not result in or require the creation or imposition of any lien on any of the properties or
revenues of Guarantor pursuant to any requirement of law or contractual obligation of Guarantor;

(c) the Guarantor has all requisite power and authority to execute, deliver and
perform his Guaranteed Obligations under this Guarantee.

(d) the execution, delivery of this Guarantee and the performance by the
Guarantor of his obligations hereunder does not and will not contravene, violate or conflict with
any requirement of law, and does not and will not contravene, violate or conflict with, or result in
a breach of or default under, the partnership agreement of Borrower, or any contractual obligation
to which Guarantor or his assets is or are subject, and does not require or result in the creation or
imposition of any lien in favor of any Person other than Lender.

(e) the execution and delivery hereof and the performance by the Guarantor of
his obligations hereunder does not and will not contravene, violate or conflict with, or result in a
breach of or default under, any indenture, security instrument, deed of trust, ground lease, contract,
assignment, agreement or other instrument to which the Borrower or the assets of the Borrower
are subject.

(f) no consent of any other party (including, without limitation, any partner, or
any creditor of the Guarantor or Borrower) is required that has not been obtained by the Guarantor.

(g) this Guarantee has been duly executed and delivered by Guarantor and is
the legal, valid and binding obligation of Guarantor, enforceable against Guarantor in accordance
with its terms, except as enforceability may be limited by applicable bankruptcy, moratorium,
insolvency, reorganization or similar laws affecting creditors’ rights generally.
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 132 of 495 PagelID: 132

6. Demand for Payment. The Guarantor shall make payment of the Guaranteed
Obligations and other amounts payable by the Guarantor hereunder forthwith. Lender shall not
be required to seek payment of the Debt from Borrower or any other person, prior to demanding
payment of the Guaranteed Obligations from the Guarantor.

7. Waiver of Notice of Acceptance. The Guarantor hereby waives notice of
acceptance of this Guarantee.

 

8. Additional Guaranties. This Guarantee is in addition and without prejudice to any
guaranties of any kind (including, without limitation, guaranties whether or not in the same form
as this instrument) now or hereafter held by Lender. Lender shall not be obligated to proceed
under any other guaranty or security with respect to all or any portion of the Debt before being
entitled to payment from Guarantor under this Guarantee.

9. Financial Statements. Guarantor covenants and agrees to provide Lender annually,
within forty-five (45) days after the end of each calendar year, with a balance sheet prepared in
accordance with generally accepted accounting practices consistently applied (or sound cash based
accounting practices consistently applied), a certification as to whether any material adverse
changes have occurred in such Guarantor’s financial position and such other statements as may be
reasonably required by Lender. Guarantor further covenants and agrees to provide Lender each
year with Guarantor’s Federal Income Tax Return within fifteen (15) days of filing same and to
immediately notify Lender of any material adverse change in such Guarantor’s financial
condition. Guarantor shall also provide any additional financial information, upon written request
by Lender, including, without limitation, certification as to liquidity.

10. GOVERNING LAW. THIS INSTRUMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
JERSEY.

11. Addresses of Notices. All notices, demands, and other communications provided
for hereunder shall be in writing and shall be personally delivered, sent by overnight delivery, or
mailed, (certified mail, return receipt requested and postage prepaid), to and addressed as follows:
if to the Guarantor, delivered to him at his address set forth above, and if to Lender, delivered to it
at the address set forth above, with a copy to Y. Schwartz PC, 930 E. County Line Rd., Suite 202,
Lakewood, New Jersey 08701 Attention: Yisroel S. Schwartz, Esq. or as to each party at such
other address or addresses within the continental United States of America as shall be designated
by such party in written notice to each other party complying as to delivery with the terms of this
Section 11.

12. No Waiver. Remedies. No failure on the part of Lender to exercise, and no delay
in exercising, any right hereunder shall operate as a waiver thereof nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof or the exercise of
any other right. The remedies herein provided are cumulative and not exclusive of any remedies
provided by law. Any amendments to, revisions of, or waivers of any provisions of this Guarantee
must be in writing to be effective.
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 133 of 495 PagelID: 133

13. Benefit and Binding Nature. This Guarantee is a continuing guaranty of payment
and shall (a) remain in full force and effect until irrevocable payment in full of the Guaranteed
Obligations and all other amounts payable hereunder in cash, (b) be binding upon the Guarantor,
his personal representatives, executors, administrators, heirs, distributees and successors and
assigns, and (c) inure to the benefit of and be enforceable by Lender and its respective successors
and assigns.

14. WAIVER OF TRIAL BY JURY. THE GUARANTOR AND LENDER WAIVE
TRIAL BY JURY IN ANY ACTION, PROCEEDING, CLAIM, OR COUNTERCLAIM,
WHETHER IN CONTRACT OR TORT, AT LAW OR IN EQUITY, WITH RESPECT TO, IN
CONNECTION WITH OR ARISING OUT OF OR IN ANY WAY RELATED TO THIS
GUARANTEE OR THE SECURITY AGREEMENT OR THE NOTE OR ANY OTHER
DOCUMENT DELIVERED IN CONNECTION HEREWITH OR THEREWITH.

 

15. Jurisdiction. The Guarantor hereby irrevocably submits to the jurisdiction of any
New Jersey State or Federal Court or in any action or proceeding arising out of or relating to this
Guarantee, the Note, the Security Agreement or any other document delivered in connection
herewith or therewith and the Guarantor hereby irrevocably agrees that all claims in respect of
such action or proceeding may be heard and determined in such New Jersey state court, or to the
extent permitted by law, in such Federal court. The Guarantor hereby irrevocably waives, to the
fullest extent he may effectively do so, the defense of an inconvenient forum to the maintenance
of such action or proceeding. To the extent permitted by law, the Guarantor also irrevocably
consents to the service of any and all process in any such action or proceeding by the mailing of
copies (certified mail, return receipt requested and postage prepaid) of such process to him at his
address specified in Section 11 hereof. The Guarantor agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

INTENTIONALLY LEFT BLANK
SIGNATURE PAGE TO FOLLOW
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 134 of 495 PagelD: 134

IN WITNESS WHEREOF, the Guarantor has executed this Guarantee as of the date and
year set forth above.

GUARANTOR:

ALP

SETH LEVINE

 

ae

Ar

SS#: @3)) - GE -

= lhw (av

SHIRA LEVINE

 

SSi#: OF ib Vad

[SIGNATURE PAGE TO GUARANTEE]
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 135 of 495 PagelID: 135

STATE OF NEW JERSEY

COUNTY OF BERGEN )

On the jlday of January in the year 2019, before me, the undersigned, a Notary
Public in and for said State, personally appeared SETH LEVINE, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose name is subscribed
to the within instrument and acknowledged to me that he/she executed the same in his/her capacity,
and that by his/her signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.

3

ANDREW SELEVAN hk

NOTARY PUBLIC OF NEW JERSEY

 

bo

 

My Commission Expires 1/25/2024 Notary Public
)
STATE OF NEW JERSEY
) Ss.
COUNTY OF BERGEN )

On the [hatay of January in the year 2019, before me, the undersigned, a Notary
Public in and for said State, personally appeared SHIRA LEVINE, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose name is subscribed
to the within instrument and acknowledged to me that he/she executed the same in his/her capacity,
and that by his/her signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.
ki

Notary Public

ANDREW SELEVAN
NOTARY PUBLIC OF NEW JERSEY
My Commission Expires 1/25/2021

[ACKNOWLEDGMENT PAGE TO GUARANTEE]
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 136 of 495 PagelID: 136

EXHIBIT M
SOW WOGIWH ¢) mmeoGOoIGrt | Youd |

lock: Case 2:1 Prey LPFG. 1 F.AVCOR-HUDBPN Docatrert 1
0223 HACKENSACK

ot: District:
ual: Class:

rior Block: Acct Num:
rior Lot: Mtg Acct:
rior Qual: Bank Code:

pdated: 02/26/19 Tax Codes:

one: R-3B Map Page:

ale Date: 08/25/08 Book:
etm fr

 

lore Info 06/15/99 8179

05/14/07

 

08/28/08

 

O19 LENOX HUDSON LLC
PO BOX 1136
ENGLEWOOD CLIFFS Ni 07632

O18 LENOX HUDSON LLC
PO BOX 1136
ENGLEWOOD CLIFFS NJ 07632

QLZ LENOX HUDSON LLC
PO BOX 1136
ENGLEWOOD CLIFFS NJ 07632

O16 LENOX HUDSON LL

PO BOX 1136
ENGLEWOOD CLIFF:

  

N2 07632

VI

 

1073

3606 Page: 61

 

 

295900
1807600
2103500

295900
1421600
1717500

295900
1378500
1674400

295900
1281600
1577500

Click on Underlined Year for Tax List Page

Click Here for More Hi

 

FANS BSPOSNIS-C Page 137 3aSS "Pa

PO BOX 1136
ENGLEWOOD CLIFFS NJ 07632

agelD: 137

 

 

600000 Further: 000000

58618.28 / 70614.50

 

1875000 NU#: 0

 

 

615900 |
1525000
1875000

LEE, STANLEY
LIGHTHOUSE HUDSON ST % ORBACH GRP
LENOX HUDSON LLC
NOV voarurt § i APASOCIONIGI IL TT UStCatu

 

 

 

 

 

 

 

 

 

 

lock: Gabe 2:19-PKPPLIRG15-IMCR-LEDIVE AVECUAMNEL FIRRNISOMII JUDAUA 13SayBuEUR: FragelD: 138
ot: District: 0223 HACKENSACK Street: 54-78 TEMPLE AVE Year Built: 1967
‘ual: Class: 4c City State: HACKENSACK, NJ 07601 Style:
rior Block: Acct Num: 5650 Addi Lots: EPL Code: 000
rior Lot: Mtg Acct: Land Desc: 300X213 Statute:
rior Qual: Bank Code: 0 Bldg Desc: 2SB Initial: G00000 Further: 600000
pdated: 06/78/19 Tax Codes: Class4Cd: Desc:
one: M-2 Map Page: 24 Acreage: 1.469 Taxes: 189564.84 / 203696.05
Sale Info i
ale Date: 05/21/19 Book: 3270 Page: 572 Price: Lt NU#: 1
La ALS Book Page Pe ue RATIO G
tare Info 06/12/09 L?6 1599 79000000 87.30 LENOX TEMPLE LEC
lore Info 05/14/07 9330 173 5700000 107.21 LIGHTHOUSE TEMPLE AVE % ORBACH GRP
lore Info 08/21/19 3270 572 1 ZELMANOVITZ, JUDAH A
“ea Chamer ivorrrn AS

O19 LENOX TEMPLE
PO BOX 308
NEW MILFORD,

O18 LENOX TEMPLE

PO BOX 308
NEW MILFORD,

OV7 LENOX TEMPLE
PO BOX 308
NEW MILFORD,

O16 LENOX TEMPLE
PO BOX 308
NEW MILFORD,

Click on Underlined

 

S LLC 2280000
3787800
NG 07646 6067800
LLC 2280000
3274200
NG O7646 5554200
LLC 2280000
3116900
NJ Q7646 5396900
LEC 2280000
2493600
Nj 07646 4773600

Year for Tax List Page

 

0 6067800

QO 5554200

OQ 5396900

QO 4773600

4c

4c

AC

4c

 
Yow OUCH |) MOSGOIIGIN | Wawa i: bupOry wor |

lock: ‘WeiBe 2:19: evL0761 52NICAUBRARAYDoewrrent 1TERNEEK OOVO4 ES URES 39 ‘ASS 'PagelD: 139

 

 

 

        

 

 

at: District: 0260 TEANECK Street: 210 RIVER STREET #24 Year Built:
ual: Class: 4A City State: HACKENSACK, NJ 07601 Style:
Additional in 313
rior Block: AcctNum: 046841 Addl Lots: EPL Code: 000
rior Lot: Mtg Acct: Land Desc: 185X106 Statute:
rior Qual: Bank Code: 0 Bldg Desc: 7LT 3SBG8 Initial: 000000 Further: 600000
pdated: 04/16/15 Tax Codes: Class4Cd: 738 Desc:
one: BL Map Page: Acreage: 0. 3863 Taxes: 70091.57 / 70621,73
ale Date: 03/19/15 Book: 1896 Page: 2199 Price: 3050000 “NUH: 0
PLS Dele A Page Price ALE Rai prarmee

O3/19/15 1896 2199 3050000 72.42 TEANECK PLAZA VENTURES LLC

99/29/99 8212 710 14500006 68.96 BROADWY HOUSING CORP

O7/158/05 8597 474 2462500 40.66 HELLAS COMPANY, LTD

   

9082, 253 1 4 999,99 HELLAS HOLDINGS LLC

   

jand/lnp/Tor Exemptic

 

  

 

O19 TEANECK PLAZA VENTURES ULC 410600 GO 2209000 4A
210 RIVER STREET #24 1798400
HACKENSACK, Ni} 07601 2209000

O18 TEANECK PLAZA VENTURES LLC 410600 QO 2209000 4A
210 RIVER STRE ae 1798400
HACKENSACK, N32 07601 2209000

O17 TEANECK PLAZA VENTURES LLC 410600 0 2209000 4A
210 RIVER & , é 1798400
NACKENSACK, ND O7So01 2209000

016 TEANECK PLA 410600 0 2209000 4A

 

210 RIVER & : 1798400
HACKENSACK, NJ 107604 2209000

Click on Underlined Year for Tax List Page

Click Here for Mor

 
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 140 of 495 PagelD: 140

EXHIBIT N
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 141 of 495 PagelD: 141

American Land Title Association Commitment for Title Insurance
Adopted 08-01-2016
Technical Corrections 04-02-2018

Transaction Identification Data for reference only:

Issuing Agent. BRENNAN TITLE ABSTRACT, LLC

Issuing Office: 457 Haddonfield Rd, Suite 305, Cherry Hill, NJ 08002
Issuing Office’s ALTA® Registry ID:

Loan ID Number:

Commitment Number:

Issuing Office File Number: BT18420

Property Address: 107-109 Hudson Street, Hackensack, NJ 07632
Revision Number:

SCHEDULE A

File No. BT18420

1. Commitment Date: August 12, 2019 Termination Date: 180 days

after effective date
2. Policy to be issued:

(a)
Proposed Insured:
Proposed Policy Amount: $

(b)
Proposed Insured:
Proposed Policy Amount: $

THIS REPORT IS ISSUED FOR INFORMATION ONLY AND IS NOT TO BE USED FOR INSURANCE
WITHOUT PRIOR CONSENT OF THIS COMPANY. LIABILITY ASSUMED HEREBY DOES NOT EXCEED
$1,000.00.

3. The estate or interest in the Land described or referred to in this Commitment is Fee Simple.

4. The Title is, at the Commitment Date, vested in:
Lenox Hudson LLC, a New Jersey limited liability company by deed from Lighthouse Hudson
Street, LLC, a New Jersey limited liability company, dated August 20, 2008, recorded

September 12, 2008, in the Clerk's Office of the County of Bergen, New Jersey, in Deed
Book 9608, page 61.

    
 
 

Countergigned
BRENNAN JI7LE ABSTRACT, LLC

By:

 

A uthorized Signatory

This page is only a part of a 2016 ALTA® Commitment for Title Insurance issued by . This Commitment is not valid without the Notice; the
Commitment to Issue Policy; the Commitment Conditions; Schedule A; Schedule B, Part |—Requirements; Schedule B, Part Il—Exceptions,
and a counter-signature by the Company or its issuing agent that may be in electronic form.

NEW JERSEY LAND TITLE NJRB 3-09
INSURANCE RATING BUREAU Last Revised: 07/01/18
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 142 of 495 PagelD: 142

American Land Title Association Commitment for Title Insurance
Adopted 08-01-2016
Technical Corrections 04-02-2018

 

SCHEDULE A
(continued)

File No. BT18420

5. The Land is described as follows:

For information purposes only: 107-109 Hudson Street, City of Hackensack
Bergen County, New Jersey
Block 67 Lot 24 Tax Map

SEE CONTINUATION OF SCHEDULE A FOR LEGAL DESCRIPTION

This page is only a part of a 2016 ALTA® Commitment for Title Insurance issued by . This Commitment is not valid without the Notice; the
Commitment to Issue Policy; the Commitment Conditions; Schedule A; Schedule B, Part I—Requirements; Schedule B, Part ll—Exceptions,
and a counter-signature by the Company or its issuing agent that may be in electronic form.

NEW JERSEY LAND TITLE NJRB 3-09
INSURANCE RATING BUREAU Last Revised: 07/01/18
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 143 of 495 PagelD: 143

American Land Title Association Commitment for Title Insurance
Adopted 08-01-2016
Technical Corrections 04-02-2018

 

SCHEDULE A
(continued)
File No. BT18420

LEGAL DESCRIPTION

ALL that certain lot, parcel or tract of land, situate and lying in the City of Hackensack, County of Bergen, State of
New Jersey, and being more particularly described as follows:

BEGINNING on the Westerly line of Hudson Street, 63.00 feet wide, at a point therein distant 137.45 feet
Southerly from the produced intersection of same and the Southwesterly line of Kansas Street, 50.00 feet wide
and running thence

(1) Along the Westerly line of Hudson Street, South 10 degrees 00 minutes 00 seconds East, 84.60 feet;
thence

(2) South 80 degrees 00 minutes 00 seconds West 188.60 feet to a point; thence
(3) North 03 degrees 49 minutes 06 seconds East 87.12 feet to a point; thence

(4) North 80 degrees 00 minutes 00 seconds East 167.79 feet to the Westerly line of Hudson Street, the
point and place of BEGINNING.

FOR INFORMATIONAL PURPOSES ONLY: Also known as Lot 24 in Block 67 on the City of Hackensack Tax
Map.

This page is only a part of a 2016 ALTA® Commitment for Title Insurance issued by . This Commitment is not valid without the Notice; the
Commitment to Issue Policy; the Commitment Conditions; Schedule A; Schedule B, Part —Requirements; Schedule B, Part il—Exceptions;
and a counter-signature by the Company or its issuing agent that may be in electronic form.

NEW JERSEY LAND TITLE NJRB 3-09
INSURANCE RATING BUREAU Last Revised: 07/01/18
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 144 of 495 PagelD: 144

American Land Title Association Commitment for Title Insurance

Adopted 08-01-2016
Technical Corrections 04-02-2018

 

SCHEDULE B, PART |

Requirements

File No. BT18420

All of the following Requirements must be met:

1.

10.

11.

12.

The Proposed Insured must notify the Company in writing of the name of any party not referred to in this
Commitment who will obtain an interest in the Land or who will make a loan on the Land. The Company
may then make additional Requirements or Exceptions.

Pay the agreed amount for the estate or interest to be insured.
Pay the premiums, fees, and charges for the Policy to the Company.

Documents satisfactory to the Company that convey the Title or create the Mortgage to be insured, or
both, must be properly authorized, executed, delivered, and recorded in the Public Records.

You must tell us in writing the name of anyone not referred to in this Commitment who will get an interest
in the land or who will make a loan on the land. We may then make additional requirements or
exceptions.

In the event that the proceeds of the loan to be secured by the mortgage to be insured are not to be fully
disbursed at Closing, the Company must be notified and this Commitment will then be modified
accordingly.

Payment of all taxes, water, sewer rents and assessments, if any.

Proof of the record owner’s marital or civil union status is required and, if married or if there is a civil union
partner, and the premises to be insured is or has ever been occupied as the principal marital or principal
civil union residence of the record owner, then his or her spouse or civil union partner must join in the
deed or mortgage and affidavit of title.

This Company requires a Notice of Settlement to be filed pursuant to N.J.S.A. 46:26A-11 et seq. prior to
Closing. The notice should be filed as nearly as possible to, but not more than 60 days prior to the
anticipated closing date. Should the anticipated closing not take place within 60 days of the filing of the
Notice of Settlement, another notice must be filed. If both a Deed and Mortgage are involved, two Notices
of Settlement must be filed, one for the Deed and one for the Morigage. If the closing is postponed,
another Notice of Settlement may be recorded prior to the expiration of the first recorded Notice of
Settlement. A filed copy of the Notice(s) of Settlement must be provided to the Company as part of the
post closing package. NOTE: Subject to any recording delay in Bergen County.

This Company must be contacted by the Closing Attorney to request a rundown at least twenty-four (24)
hours prior to the scheduled closing. In the event such rundown is not requested, any mortgages, liens or
judgments shall remain as an exception to the policy unless same have been satisfied.

Form 1099-S must be completed at closing and filed by the Closing Attorney in accordance with the Tax
Reform Act of 1986 in Code Section 6045 (e). NOTE: Pertains to purchase transactions only.

If the proposed transaction is based upon a power of attorney, the power of attorney, deed (if applicable),
and affidavit of the attorney in fact must be furnished for review and must be recorded. The Company
must be furnished acceptable proof that the power is in effect and is exercised while the principal is alive,
that the power remains in effect and that the power of attorney has not been revoked at the time of

This page is only a part of a 2016 ALTA® Commitment for Title Insurance issued by . This Commitment is not valid without the Notice; the
Commitment to Issue Policy; the Commitment Conditions; Schedule A; Schedule B, Part i—Requirements; Schedule B, Part ll—Exceptions,
and a counter-signature by the Company or its issuing agent that may be in electronic form.

NEW JERSEY LAND TITLE NJRB 3-09
INSURANCE RATING BUREAU Last Revised: 07/01/18
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 145 of 495 PagelD: 145

American Land Title Association Commitment for Title Insurance

Adopted 08-01-2016
Technical Corrections 04-02-2018

 

SCHEDULE B, PART |

(continued)

File No. BT18420

13.

14,

15,

16.
17,
18,

19.

20.

21.

execution, delivery and recording of the mortgage and/or deed. At that time, the Company may make
additional requirements or exceptions.

\f Grantor is a corporation, this company requires completion of a Corporate Affidavit of Title and a
Corporate Resolution with respect to the proposed conveyance.

If Grantor is a partnership, this company requires proof that the Partnership Agreement is in full force and
effect, and the terms of such have not been modified or altered in any way. All general partner(s) must
execute the Deed of conveyance.

Taxes, Assessments, Sewer and Water charges are as follows:

Tax Search: See Copies Attached
Assessment Search: See Copies Attached
Sewer Search: See Copies Attached
Water Search: See Copies Attached

Superior Court of New Jersey and United States District Court Search: See Copies Attached.
Furnish satisfactory proof of the marital status: N/A.

Cancellation or other disposition of the Multifamily Mortgage, Assignment of Rents and Security
Agreement from Lenox Hudson LLC, a New Jersey limited liability company to Hunt Mortgage Partners,
LLC, dated March 27, 2018, and recorded April 5, 2018, in Mortgage Book V2898, Page 2086, to secure
$2,165,000.00.

Assignment of Security Instrument to Federal Home Mortgage Corporation recorded April 5, 2018 in Book
V2898, Page 2111.

Assignment of Multifamily Mortgage, Assignment of Rents and Security Agreement to U.S. Bank National
Association, as Trustee for the registered holders of Wells Fargo Commercial Mortgage Securities, Inc.,
MultiFamily Mortgage Pass-Through Certificates, Series 2018-SB-51 recorded August 1, 2018 in Book
V3015, Page 2035.

Termination or other disposition of UCC-1 Financing Statement, recorded April 5, 2018 in the Office of the
Bergen County Clerk, showing Lenox Hudson LLC (as Debtor) and Federal Home Loan Mortgage
Corporation (as Secured Party) as in Book V2898, Page 2115.

Assignment of UCC to U.S. Bank National Association, as Trustee for the registered holders of Wells
Fargo Commercial Mortgage Securities, Inc., MultiFamily Mortgage Pass-Through Certificates, Series
2018-SB-51 recorded August 1, 2018 in Book V3015, page 2040.

New Jersey Superior Court, US District Court & US Bankruptcy Court Judgments vs. Lenox Hudson LLC
show(s) clear. (See attached).

US Patriot Search vs. Lenox Hudson LLC shows clear.

NOTE: Judgments, if any, to be satisfied of record or affidavit submitted that same are not against
persons in chain of title and/or purchasers, but against other with the same or similar names.

This page is oniy a part of a 2016 ALTA® Commitment for Title Insurance issued by . This Commitment is not valid without the Notice; the
Commitment to Issue Policy; the Commitment Conditions; Schedule A; Schedule B, Part |—Requirements; Schedule B, Part ll—-Exceptions,
and a counter-signature by the Company or its issuing agent that may be in electronic form.

NEW JERSEY LAND TITLE NJRB 3-09
INSURANCE RATING BUREAU Last Revised: 07/01/18
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 146 of 495 PagelD: 146

American Land Title Association Commitment for Title Insurance
Adopted 08-01-2016
Technical Corrections 04-02-2018

 

SCHEDULE B, PART |
(continued)
File No. BT18420

22. Subject to facts as would be disclosed by sellers, purchasers, and/or borrowers affidavit of title, to be
submitted.

NOTE: Although compliance or non-compliance with environmental matters is beyond the scope of coverage
afforded by the title policy, we wish to call your attention (for informational purposes only) to the fact that
the proposed transaction may involve lands subject to the Industrial Site Recovery Act (I.S.R.A.), N.JS.A.
13:K-6, et seq. Please note that this Company is not legally authorized to insure that the proposed
transaction comports with the provisions of any environmental laws, including I.S.R.A., N.J.S.A. 13:1K-6
et seq.

This page is only a part of a 2016 ALTA® Commitment for Title Insurance issued by . This Commitment is not valid without the Notice; the
Commitment to Issue Policy; the Commitment Conditions; Schedule A; Schedule B, Part —Requirements; Schedule B, Part li—Exceptions;
and a counter-signature by the Company or its issuing agent that may be in electronic form.

NEW JERSEY LAND TITLE NJRB 3-09
INSURANCE RATING BUREAU Last Revised: 07/01/18
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 147 of 495 PagelD: 147

American Land Title Association Commitment for Title Insurance

Adopted 08-01-2016
Technical Corrections 04-02-2018

 

SCHEDULE B, PART II

Exceptions

File No. BT18420

THIS COMMITMENT DOES NOT REPUBLISH ANY COVENANT, CONDITION, RESTRICTION, OR
LIMITATION CONTAINED IN ANY DOCUMENT REFERRED TO IN THIS COMMITMENT TO THE EXTENT
THAT THE SPECIFIC COVENANT, CONDITION, RESTRICTION, OR LIMITATION VIOLATES STATE OR
FEDERAL LAW BASED ON RACE, COLOR, RELIGION, SEX, SEXUAL ORIENTATION, GENDER IDENTITY,
HANDICAP, FAMILIAL STATUS, OR NATIONAL ORIGIN.

The Policy will not insure against loss or damage resulting from the terms and provisions of any lease or
easement identified in Schedule A, and will include the following Exceptions unless cleared to the satisfaction of
the Company:

1.

NO on Fw

©

Notwithstanding any provision of the policy to the contrary, the following matters are expressly excluded
from the coverage of the policy, and the Company will not pay loss or damage, costs, attorney's fees or
expenses that arise by reason of any encroachment, encumbrance, violation, variation, or adverse
circumstance affecting the Title that would be disclosed by an accurate and complete land survey of the
land.

Any defect, lien, encumbrance, adverse claim, or other matter that appears for the first time in the Public
Records or is created, attaches, or is disclosed between the Commitment Date and the date on which ali
of the Schedule B, Part |—Requirements are met.

Right or claims of partles in possession of the land not shown by the public records.

Any liens on your title, arising now or later, for labor and material, not shown by the public records.
Subject to possible additional taxes assessed or levied under N.J.S.A. 54:4-63.1 et seq.

Subsurface conditions and/or encroachments not disclosed by an instrument of record. (Fee Policy only.)

TAXES, CHARGES AND ASSESSMENTS: The payment of all taxes, assessments, water and sewer
charges, up through and including the current installments.

Rights of way as contained in Deed Book 5619 Page 141.
Restrictions as set forth in Deed Book V3278 Page 1843.

This page is only a part of a 2016 ALTA® Commitment for Title Insurance issued by . This Commitment is not valid without the Notice; the
Commitment to Issue Policy; the Commitment Conditions; Schedule A; Schedule B, Part I—Requirements; Schedule B, Part ll—-Exceptions,
and a counter-signature by the Company or its issuing agent that may be in electronic form.

NEW JERSEY LAND TITLE NJRB 3-09
INSURANCE RATING BUREAU Last Revised: 07/01/18
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 148 of 495 PagelD: 148

 

 

 

 

 

 

 

30 oe scar

ee a .

aE

 

1
i

y

 

 

UDS

 

al

 

ONT

 

 

 

 

 

 

33
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 149 of 495 PagelD: 149

 

 

 

 

 

 

 

 
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 150 of 495 PagelID: 150

     

Ca)

L 4 40
PREPARED BY: flog Wi cla
jethteen A, lonowse:

RICHARD S. KELIN, ESQ. 4503 Fee 18,300?
esigg Fe 88
7 BRIDREVTEY c0S7R

DEED
THIS DEED is madeon AVE 2° 2008

   

Consider stios
BETWEEN Realty Transfer Fee
State Portion
County Ferkion

LIGHTHOUSE HUDSON STREET, LLC, tontcieality Partie &
a New Jersey limited liability company

 

Whose post office address is c/o The Orbach Group, 2 Executive Drive, Suite 470,
Fort Lee, New Jersey 07024, referred to as the Grantor

AND
LENOX HUDSON LLC,
a New Jersey limited liability company

Whose post office address is 2200 Fletcher Avenue, Fort Lee, New Jersey 07024,
referred to as the Grantee

The words "Grantor" and "Grantee" shall mean all Grantors and all Grantees listed
above.
1. TRANSFER OF OWNERSHIP. The Grantor grants and conveys (transfers ownership
of) the property (called the "Property") described below to the Granlee. This transfer is

made for the sum of ONE MILLION EIGHT HUNDRED SEVENTY FIVE THOUSAND
AND 00/100 ($1,875,000.00) DOLLARS.

The Grantor acknowledges receipt of this money,

2. TAX MAP REFERENCE, (N.J.S.A. 46:15-1.1) Municipality of Hackensack
Block No. 67  LotNo. 24 Account No.

3. PROPERTY. The Property consists of the Jand and all the buildings and structures on
the land in the City of Hackensack, County of Bergen and State of New Jersey. The legal
description Is:

Please see attached Legal description annexed hereto, made a part hereof and
recorded herein.

The street address of the Property is: 107-109 Hudson Street, Hackensack, New
Jersey.

BkOUbOBPEObI -

Bergen County Clerk Vv (K 09/42/2008 01:47 PM 4 of 6
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 151 of 495 PagelID: 151

     

LEGAL DESCRIPTION

 

All that certans tract, lot and parcel of tand lying in the City of Hackensack, County of Bergen
and State of New Jersey, being more particularly described as follows:

Beginning on the westerly line of Hudson Strect, 63.00 feet wide, at a point therein distant
137.45 feet southerly from the produced intersection of same and the southwesterly line of
Kansas Suet, £0.00 feet wide and running thence

(2) Along the westerly line of Hudson Street, South 10°00°00" East 84.60 feet; thence

(2) South 80°00'G0" West 188.60 feet to a point; thence

(3) North 03°49°06" East 87,12 feet to a point; thence

(4) North 80'00°00” Last 167.79 feet to the westerly line of Hudson Street, the point and place of
beginning.

BKO GOS PEOb2-

Bergen County Clerk 09/42/2008 01:47 PM 2016
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 152 of 495 PagelID: 152

     

BEING the same premises conveyed to Grantor herein by deed from Stanley Lee,
dated May 14, 2007 and recorded June 7, 2007 in the office of the Bergen County Clerk's
Office in Deed Book 9329, page 398.

By accepting this Deed, the Grantee confirms that it is assuming the existing Sav
mortgage made to Sovereign Bank dated February 14, 2008 and recorded March 11, 7
2008 in the Bergen County Clerk's Office in Mortgage Book 17214, Page 453, in the ishaa| a
original amount of $1,200,000.00, which Mortgage was assigned to Fannie Mae by
Assignment recorded March 11, 2008 in the Bergen County Clerk's Office in Assignment
Book 1423, Page 107.

4. PROMISES BY GRANTOR. The Grantor promises that the Grantor has done no act
to encumber the Property, This promise is called a “covenant as to grantor’s acts”
(N.J.S.A, 46:4-6). This promise means that the Grantor has not allowed anyone alse to
obtain any legal rights which affect the Property (such as by making a mortgage or
allowing a judgment to be entered against the Grantor).

5. SIGNATURES. The Grantor signs this Deed as of the date at the top of the first page.

WITNESSED BY: LIGHTHOUSE HUDSON ET, Lic

y: (Seal)
Meyer Otbach, Manager

STATE OF NEW JERSEY:
ss

COUNTY OF BERGEN

| certify that on August BO , 2008, Meyer Orbach, personaily came before me
and stated to my satisfaction that: (a) he signed, sealed and delivered this Oeed as the
Manager of Lighthouse Hudson Street, LLC, the limited liability company named in this
Deed; and (b) this Deed was signed and made by the limited Mlability company as its
voluntary act and deed by virtue of authority from all of its member; and (c) made this
Deed for $1,875.000.00 as full and actual consideration paid ar to be paid for the transfer
of title (Such consideration is defined in N.J.S.A.46:15-5.).

Croan Savlelty

AMANDA M. SALOTT
NOTARY PURLICOF NEW JERSEY
Comission Expkes 12/1/2012

BKOVHO 8 P60 3

Bergen County Clerk v 09/12/2008 01.47 PM Jof6
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 153 of 495 PagelID: 153

     

ATE. (aw. 120)
MUST BUGHIT DF OUPLICATE YATE OF NEW J€%:

SEY
ArrOK At OF 6 GONEDERADON FOR USB AY SELLER
(Choptw 48, PL 0 IOUT Chariot 33, PAL. 2008) (NSB. HET Bl

sq)
ORFQAE COMALETING THES: AFFOAMtY, PLEASE READ Tie wb WaveTONs ¢ OW THE REVER BS hot or 1H rOMM.

SATE OT FEW DER
“FOR Recospen't yee ONLY oe

En

=

“Ute epnte Oe raceme Dat hed B Crasher Sat county vie, .

 

 

  
 
 

 

Sas. oy pa
county OF BERGEN. “Ort
tactoracck

 

 

MUNICIPALITY OF PROPER TY LOCATION
von enanOrhegny, BIgAREDesL Altea) SESE us 5 t "
covoness Nee Orbach, KAR Latent eget Ce CORB aR laze,

URSE RA says 08 the Grantor eed dated AUR. OF 2008 vantamng
TGrestar, Legal Ba presentettys, pce ‘Orie, Orbcer oF iis Eopiny. i peren srvlnion att)

 

roel propecty idendiod a1 Biock rusnter 67 Lot number 24 ogated vt
107-109 ludoon Strest, Nackensach, New Jovagy snd enered — sareto.
‘bvedaowear, tore!

 

mcousiprsarcy $1,875 000.90 [Ses metuctoru #1 and 63 on reverse bide}

 

(i) Progeny Versfecrod ts Clave tA 45 Ce arce Gea) Ops bertietyd fy Clase 6A, celouignen ln Setbun TA betow is reared,

prasauato CALCULATION O# EQUALIZED VALUATION FOR ALL CLASS 44 COMMERCIAL PROPERTY TRANBACTIONS:
AOS BIA GODT cry teverts play
sod Valuation « Directors Ratle © Beualited A:

 

Toul Aa wed Valuation

 

4, TA ® §,
H Dawesey’ PRs teen hers 10%, sr Tqudlged ValaNGN OM kn WT STRUT Pradlor Bias ra wueeneS vale, 4 Diecters fats W egal OF
2 ca62 of 10%, Wie Benesea d Velie oT be oval 10 She oautizae vaherio,

(0) EXSLEAEMA TION, PBOU PEE {See inumvction 49 0 stiterns tic)
Deporwenl eaten fiat 1A Gaod Vanvaction Is aly havergl tom the Realty Transtar Few lmpoved by 0, 49, PAL. 1084, aa amerced rouge
6. 03, P.4. 3004, kar (he lofoalng reescoia). Mere reference lo eamation tymrbol a Awan Exciain in ceil

 

 

 

 

(GE EARUAL EAEV ETON FROMEEE [Soe (raiustion At cn reverse Fade)
waves DA Dacee befow arpy (© prartonel ony. ALL BOXES IN APPROPRIATE carkoony MUST Be gmcre Fansute 2.09 09 wt

Vers mani for raariat woerpen, Gerona aims nnn Cas coed vargactot Stale portone of ty Basa Foe, Suppianentst
Fee. and Gerad Pupuss Pee, 96 aceicadl, Srocaed by C. 176, BL i c. #tS, pil. 700K as C, BS, ca 0R4 fat me totem
seDnonyy}

 

 

A SENIOR CHEN Grantor(yy £7 at rene of Dyai,” {5¥8 Wa WUcBan OF anravaree sae for A of BJ
6 { BUNO PERSON — Grantor{s) [7y beznty irs

 

DISABLED PERION Qeastior{s) ts omanveriy an tay dacbles ("i Recatara Gaxttty paymerts [7 Noy penhey eroioyes*

 

Setter citzens, Lind persone, oF diatlod persone muni ato meal alt of Liw fofoetg eniene:
ned anid oxoupiad By grantor(e] wt bene of uals a Beysident of Suuia of New Jervoy.
™~ One of bo-temay feskiantas precinte Cc Owrera ws joing lorvants reel atl quasty.

SO THE: CASE OF HUSOAND AND WON PANTIES D TA GIVIL UIDEE COUPLE, OMY ONE GANTTOR NELOE TG OUALUY FTIMANTE
BY Ue EMTDEETY

 

 

 

E Tip AND HODERATE VICOUE TOUSING (Sve Hitracikn 0 OF covery OO)
Atterdeble pecorcing 19 HUD stanctarts Hesorved (or acoupency,

Bieets incaine requaretents of (gon, Sue w cesele cOnvoly

  

 

18) bee. Spas PRL [See cratroctons 02, 110 440 #12 09 reveree 1:08}
Ente ny now Unproveraal ” Hat previgualy vost
T7 Hot proviousy aed for any purpose. 7 "NEW CONSTRUC! TON prinieo dearly at

the top pf tho final page of the deed

 

Py Bacon robes ie ANGE Wo duce eOUny Gary Gh Tega Br oF Deed to (word Tha dead wad eccwsl Ew Ce welrnted Merwe ty on

pekordance with isa provaions of Chapa 49, PL. (788, wp amended treough Chaptal 32 .
Hh et, LLC,

     
 
   

Suoscengd ans esr Detar" re hehe non Budson.Sereet, LEC

   
 
 

mAO oye Avguep 2008 Heyer faadits ‘Aihager 2 exeroctve Dive, Suite 470
Cyevar Zz Executive Or —Sulte 420 Foe Ler, iL Ago?
vemePFort Le A Hy.
AMANDA M, SALOTTT re Tore he cates aryNeew Threaten NO
NOTARY PUBLIC OF NEW AREY Fam ofc at
Chmmerisson Expires 122012

 

 

Coney farercing Ofte Dat WAei8 Os Sony of nach Mitton v Censaterizen tor Uni by Biter whan Licion DA is complet
97S TE OF KEW ALABEY- DITHOM OF TAXATION
Po 80x 28)
INEMTOR, Wu 62490-9281
ATIENTION: REALTY THAKSERA FES UNIT

Tra De ncisy of ba Divan et Tanelicns ine Dasarimart of fat Treamy Ras seeberped Pre leer as seated by Uw, beet my 1d O8 phanred oF Wrad PE
eho par appre ch Ae Duacar Far niarm shen pt be Rawty Uataly Fee 050 pre 6 topy of aw Avatar Wau) ie Derk of Tarpon wet ene ot

row. eas ne eneuntinmtiontpttacsday Mm

BKOUBOBPGObY

Bergen County Clerk v 09/12/2008 01:47 PM 40f 6
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 154 of 495 PagelD: 154

     

RTPARE fay. Dea) STATE OF REW JOLY
MUWT SUDMIT MW DUFUCATE APRDAVIT OF CONBIDERATION FOR USE OY BUYER
{Chapter 40, P.LAOSS, en amancad trough Chapt 33, P.L 2008) 11.8.A M155 Hi pea)
BEFORE COMPLETING THIS APMDAVTT, PLEASE READ THE INSTRUCTIONS ON THE REVERIE AIDE OF THIS FORM,

‘STATE OF NEW JERSEY

hss. County Munkgpal Code:
COUNTY Bergen QU s
MunmerPauiTy oF ProperTy cocaion Fick enso.cle,

0) PARTY OR LEGAL REPRES {See Inevuctons 13 and #4 on reverve she) ___ pment __ | a \
XAOS Laet d Origin fn Grerase's Borie! Begurny bet
Oeponent, ! bang aay. ron acconting «jo Ww upon Niavher oath,
a. Bits

deposes acd seyn tut feline le ne, ln a dad dated B°20°OF  yerstecring
{Qeeriss, Lege Rapepeentmivs, Corparen itloer, Stow ‘Cernpany, Landing inetihtion, 6c)

roal property Gonttled as Block nurier G Lot nutter 4 jocalnd at &
in \eS. hudson Street, Hackensack. #5 anned eres,

(ieee Kekarete, Towed,

VSONSDERATION +) SIG QO0.00 800 instructions #1, #8, end #19 on covares et)

Eatire conzlderetion fe i axcaws of $1,000,000;

PROPERTY CLASSIFICATION CHECKED BELOW SHOULD BE TAKEN FROM THE OFFICIAL TAX UST (A PUSLIC RECORO}
OF THE MUNICIPALITY WHERE THE REAL PROPERTY IS LOCATED IN THE YEAR THAT THE TRANSFER 18 MADE,

 

 

 

 

 

(A) Wan Grantee 09 require bo reril ow 1% fos, comobeta Datow:

CG Class 2+ Rosdental o Claas 4.8 = Commarcias Propetes

nh Clase 34. Ferm property (Requiar) and eny (i checked, catouallon on (C) recuved batow)
othat teal property ireneterred lb sane grants a Clans 40 - Hovitentd Cocasratve UcH
fn conpriction with banster of Claas 2A property {4 Fesniles of ea)

 

(8) When Grantag te not required lo remk the 3% fee, complete batow,

Ke Propmty tons, Chole epptcabia dsea(oa): 1 an ¢ ac p is
Property Odecey, }-Veoard Land, U0- meus tie ptepamies, 4C-Asar trade tote Pan cocpaades Jc Prog ety

ma Exempl Organtuation pursu ent to federal inismal Revenue Code of 1088:

Qo fackdental 10 comporels meryor of soquisiicn and equaled spessed valuation lass than 70% af tote! vialus of
sf sesete axchanged In merger cr aoquitttion (If checkad, asloulation Wn (C} Oatow required ang MUST ATTACH
COMPLETED RTR4}

{C) REGUIRED CALCULATION OF EQUALRED ASBEBSED VALUATION FOR ALL CLASS 44 COMMERCIAL
PROPERTY TRANBACTION®; (See navuctions #2 and #7 an cuverse she}
Total Aevasced Valustion + Ohector’s Reto » Equalized Valuation

5 « wet
of Directos Habe te love than 1045, Ure equatized vatuation wid be BM erOUNt Dreator Tian Uwe asewesed velvaton, |! Ouecors Hate
fe equal fo or bn sxoare of 1GD%, Hho nascencd valuetion wil be aque) te equelted va

 

 

() TOLAL EXEMPTION FROM ERE (Sve instruction #5 on roverrs sie}
Depanent states thal Ws deod vansacton  Adly axempl torn the Resay Trarale¢ Few inposed by C. 49, PL. 1564, op amended
trough ©. 68, B.C 2004, for te following reason(s), Mane ratecince  examoton wymbe reuficdeny Exptain fa daisd.

 

 

 

é
( Goparent makes Afieva af Consideration ter U: wo i Feguster OF oveda to Teed the osad and
sccept tie fee submitted hecowit pursuant 2 the provi! . PL 1968, ao arended et 33, PAL, 2008.
Lens Fark Brock, LLC
Baad oF Orreren Tranias tame

\oT Hodeon Sk. Hackousadk SS _fo1 Pudson Sr. Haderusadd ny
Beporet Asctens Gritiey Anornas a4 Tare of bate

POR OFFICAL UAE OMY
cuey,

Ira Wetrerd Hones,

 

end Harte, Foot
Berd Seted Oma

Keeevien

 

Carty Ricorcing Oost Dil oenend ons copy of saan Amida of Conuideniton for Yee by Buy reccried WT OAS)
TATE OF REW JERREY- Divi 10M OF TAXATION
PO BOX 291
TRENTON, Kd Cobre Chay
ATTINTION: MALTY TRAGER PEE UT
Tha Direcky of Po Orvislon of Taxaion i he Cegarenant of the Tsay Ras pysiribed bil bark ne required by lew, and timwy not be Awd oF umered
hot prow aopoval of Be Oracker, For Leiner Wloranban on ow Raddy Theewal F@ OF 19 Deve § copy of Sus AME veid the Ovation of Faracon whee of
were wale}. awe meurylasetloediplioceiburhtn,

 

 

BROS O8PGObS:

Bergen County Clerk v 09/12/2008 01:47 PM 5 of 6
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 155 of 495 PagelD: 155

 

     

GMREP.S
State of Naw Jersey (5-05)

SELLER'S RESIDENCY CERTIFICATION/EXEMPTION
(C.65, PL. 2004)

 

{Ptaase Print a Type)
CTW ESTO Ck Coach edt cater
Nomols)
Lighthouse Nuduon Street, LLC
Cuirent RecWent Address:
Seat c/o The Orbach Group, 2 Executive Drive, Suite 470

     

 

     
 

 

 

 

Cay. Town, Fost Offke State Dp Coos
Fore Lae Hew Jersey 07024
PROPERTY INFORMATION (Uric Proporty Description): :

Block(s) Qualifier
67 24

Sveel Adgiovx:
107-109 Hudson Street

City, Towa, Post Ofcom Sale Zp Coda
Racktneack Hew Jersey

Salers Percantege of Gwnaahip Conidenton Closlng Gate

$1875 000.00 August , 2008

  
   

  

   

SURANCES (Gheck the Approptiato Box!)

1 Go Lama resident axpayer (individual, estate, of trust] of the State of Now Jersey pursuant toN.J.5.A SéArs-1 of sag, and
wl file a resident grons income tax column and pay aay applicable bizes on any pain of noome fram the diapostion of this
propoity.

2 (C) The taal property batng sold or transferred bs unad exctustrely ax it petnelgal reakionca within the moaning of sevton 121
of the federal Intamal Revenve Code of 1986, 20 U.S.C. a 121

3. CP toma ying the d proparty to 8 in foreclonura or In a Vaneter In Sou of foractosure with
nD additional consideration.

4, CJ Seller, sansteroe or vanslerea b an Kany OF authority of the Unitad States af America, an agency of suthority of the Stats
of New Jaraey, thy Foders! Natonal Mortysge Assocation. tha Foderal Home Loan Mortgage Camonation, the Government
Hallonal Mortgage Ateociation, of» private mortgage haurence company.

5. [py Setter Is nol individual, estate or vust and es suct not reqidrsd lo mike an estimated payment pursuant (0 NJGA SMA
04 68g. .

6. [Tho tots! consideration for the propesty fa $1,000 of fas and ae such, the safer [8 not required to Take Bn osienaled
payment purauart to N.JS.A SAIS HF of see, . >

t go Tre goin hom the pals wik nol be rocogabsd for Fadaral hoot tax purposes undar ALC, Secon 724, 1031, 1073 oss

cometary plot (CIRCLE THE APPLICABLE SECTION}. If such vecton dace not uftcnately apply to this Fancaction, the

tater acknowledged the obigancn to fe # New Jersey Woome tax teturn lor ne your of the sala,

8. (2) Tranter by an axweutor of sdmintsvator pf a decadant to 2 daviaes 1 hele to effec sistibstion of the dacadent’s estate In
accordance with Dw provisions of the decedent's will of the intarniste inwe of ints tte,

 
  
   

     

The uienigned Understands int the Gecstxdon and ty contends may be diacioned of provided © the New Jersey OMalon axation $d tat ary
tive Matement contained herein covkd be punished by fem, impetsorvnent, of beth, rong aratinnd Tis decareton and,

to the beat of any Laawhaige Rod bevel, & fe tus, conwct mag compiale,

sap Sidgor XG
JO, 2008 LPT i“

Gaie Meyer Orbachy-Ranayer Syrace
Sacer PHob we Inchon Pernt th Aaocney oF AS iray UF oct

Auguat

 

 

 

G3LOVELSEY

 

Cait Simabee
(feeey Paste bedowa F Pret of Aterney o Abseney 4 Fact
BkOGbOGecOobE* — END OF DUCUMENT
Vv 09/12/2008 01:47 PM 6 of 8

Bergen County Clerk
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 156 of 495 PagelID: 156

 

John S. Hogan
Bergen County Clerk

nn

INSTRUMENT # 18-022345.6

oe 2086
ORDED DATE: 04/05/2018 10:01: au
ZL

Bergen County Clerk

Ono Bergen County Plaza
Hackensack, NJ 07601
(201) 336-7000

www. bergencountyclerk.org/

  

 

 

Transaction #: 9090353
Document Type: Mortgage Document Page Count: 24
Operator Id: CLERK
RETURN TO: SUBMITTED BY:
MADISON TITLE AGENCY, LLC Madison Title Agency, LLC

1125 OCEAN AVENUE
LAKEWOOD NJ 08701

 

 

 

ERECORDED
(732) 333-2667
PRIMARY NAME SECONDARY NAME
LENOX HUDSON LLC HUNT MORTGAGE PARTNERS LLC
ADDITIONAL PRIMARY NAMES ADDITIONAL SECONDARY NAMES

 

 

MARGINAL REFERENCES:

 

 

 

 

 

 

DOCUMENT DATE: 03/27/2018 INSTRUMENT #: 18-022345.01
MUNICIPALITY: HACKENSACK Recorded Date: 04/05/2018 10:01:55 AM
FEES / TAXES: | hereby CERTIFY that this document is recorded
Recording Fee: Mortgage $30.00 in the Clerk’s Office in Bergen County, New
Additional Pages Fee $230.00
Homeless Trust Fund - Bergen County $3.00 dd
Total: $263.00 ’
John S. Hogan
Bergen County Clerk
Recording Fees: $263.00
Realty Transfer Tax Fees: $0.00
OFFICIAL RECORDING COVER PAGE Page * of 25

PLEASE DO NOT DETACH

THIS PAGE IS NOW PART OF THIS LEGAL DOCUMENT

NOTE: If document data differs from cover sheet, document data always supersedes.
“COVER PAGE DOES NOT INCLUDE ALL DATA, PLEASE SEE INDEX AND DOCUMENT FOR ANY ADDITIONAL INFORMATION.
Case 2:19-cv-17615-MCA-LDW Document 1

Prepared by, and after recording
return to:

Cassin & Cassin LLP

2900 Westchester Avenue, Suite 402
Purchase, New York 10577

Attn: Recording Department

Filed 09/04/19 Page 157 of 495 PagelD: 157

FHLMC#501232168
Block: 67
Lot: 24
City: HACKENSACK
County: BERGEN

Record and Retum to:
MADISON TITLE AGENCY, Lic
COMMERCIAL DEPARTMENT

1125 OCEAN AVENUE

LAKEWOOD, NJ 08701

Mita j908 45.

MULTIFAMILY MORTGAGE,
ASSIGNMENT OF RENTS
AND SECURITY AGREEMENT

NEW JERSEY

(Revised 3-1-2014)

THIS INSTRUMENT IS FOR USE
ONLY FOR MULTIFAMILY PROPERTIES
CONTAINING MORE THAN 6 RESIDENTIAL UNITS

Lenox Hudson

107 — 109 Hudson St, Hackensack, New Jersey 07601

Bergen County Clerk

V BK 02898 PG 2087

04/05/2018 10:01 AM 2 of 25
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 158 of 495 PagelID: 158

MULTIFAMILY MORTGAGE,
ASSIGNMENT OF RENTS
AND SECURITY AGREEMENT

NEW JERSEY
(Revised 3-1-2014)

THIS MULTIFAMILY MORTGAGE, ASSIGNMENT OF RENTS AND SECURITY
AGREEMENT (“Instrument”) is made to be effective as of the @]_ day of March, 2018
between LENOX HUDSON LLC, a limited liability company organized and existing under the
laws of New Jersey, whose address is 210 River Street, Suite 12, Hackensack, New Jersey
07601, as mortgagor (“Borrewer”), and HUNT MORTGAGE PARTNERS, LLC, a limited
liability company organized and existing under the laws of Delaware, whose address is c/o Hunt
Mortgage Group, 11501 Outlook Street, Suite 300, Overland Park, Kansas 66211, as mortgagee
(“Lender”). Borrower's organizational identification number, if applicable, is 0400231931.

RECITAL

Borrower is indebted to Lender in the principal amount of $2,165,000.00, as evidenced by
Borrower’s Multifamily Note Hybrid ARM — SBL payable to Lender, dated as of the date of this
Instrument, and maturing on April 1, 2038 (“Maturity Date”).

AGREEMENT

TO SECURE TO LENDER the repayment of the Indebtedness, and all renewals, extensions and
modifications of the Indebtedness, and the performance of the covenants and agreements of
Borrower contained in the Loan Documents, Borrower mortgages, warrants, grants, conveys and
assigns to Lender the Mortgaged Property, including the Land located in the City of
Hackensack, County of Bergen, State of New Jersey and described in Exhibit A attached to
this Instrument.

Borrower warrants and represents that Borrower is lawfully seized of the Mortgaged Property
and has the right, power and authority to mortgage, grant, convey and assign the Mortgaged
Property, and that the Mortgaged Property is unencumbered, except as shown on the schedule of
exceptions to coverage in the title policy issued to and accepted by Lender contemporaneously
with the execution and recordation of this Instrument and insuring Lender’s interest in the
Mortgaged Property (“Schedule of Title Exceptions”). Borrower covenants that Borrower will
warrant and defend generally the title to the Mortgaged Property against all claims and demands,
subject to any easements and restrictions listed in the Schedule of Tide Exceptions.

New Jerscy
Multifamily Mortgage, Assignment of Rents
and Security Agreement

Bergen County Clerk V BK 02698 PG 2068 04/05/2018 10:01 AM 3 of 25
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 159 of 495 PagelID: 159

 

 

a ie .
rt eddie a eee Uniform Covenants to Security Instrument - SBL
MULTIFAMILY (Revised 11-02-15}

Covenants. In consideration of the mutual promises set forth in this Instrument, Borrower and
Lender covenant and agree as follows:

1. Definitions. The following terms, when used in this Instrument (including when used in
the above recitals), will have the following meanings and any capitalized term not
specifically defined in this Instrument will have the meaning ascribed to that term in the
Loan Agreement:

“Attorneys? Fees and Costs” means (a) fees and out-of-pocket costs of Lender’s and
Loan Servicer’s attorneys, as applicable, including costs of Lender’s and Loan Servicer’s
in-house counsel, support staff costs, costs of preparing for litigation, computerized
research, telephone and facsimile transmission expenses, mileage, deposition costs,
postage, duplicating, process service, videotaping and similar costs and expenses,
(b) costs and fees of expert witnesses, including appraisers; (c) investigatory fees; and (d)
the costs for any opinion required by Lender pursuant to the terms of the Loan

Documents.

“Borrower” means all Persons identified as “Borrower” in the first paragraph of this
Instrument, together with their successors and assigns.

“Business Day” means any day other than a Saturday, a Sunday or any other day on
which Lender or the national banking associations are not open for business.

“fyent of Default” means the occurrence of any event described in Section 8.

“Fixtures” means all property owned by Borrower which is attached to the Land or the
Improvements so as to constitute a fixture under applicable law, including: machinery,
equipment, engines, boilers, incinerators and installed building materials; systems and
equipment for the purpose of supplying or distributing heating, cooling, electricity, gas,
water, air or light; antennas, cable, wiring and conduits used in connection with radio,
television, security, fire prevention or fire detection or otherwise used to carry electronic
signals; telephone systems and equipment; elevators and related machinery and
equipment, fire detection, prevention and extinguishing systems and apparatus, security
and access control systems and apparatus; plumbing systems; water heaters, ranges,
stoves, microwave ovens, refrigerators, dishwashers, garbage disposers, washers, dryers
and other appliances; light fixtures, awnings, storm windows and storm doors; pictures,
screens, blinds, shades, curtains and curtain rods; mirrors; cabinets, paneling, rugs and
floor and wall coverings: fences, trees and plants; swimming pools; and exercise
equipment.

“Governmental Authority” means any board, commission, department, agency or body
of any municipal, county, state or federal governmental unit, or any subdivision of any of
them, that has or acquires jurisdiction over the Mortgaged Property, or the use, operation
or improvement of the Mortgaged Property, or over Borrower.

New Jersey Page 2
Multifamily Mortgage, Assignment of Rents
and Security Agreement

Bergen County Clerk V BK 02898 PG 2089 04/05/2018 10:01 AM 4 of 25
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 160 of 495 PagelID: 160

“Improvements” means the buildings, structures and improvements now constructed or
at any time in the future constructed or placed upon the Land, including any future
alterations, replacements and additions.

“Indebtedness” means (i) the principal of, (ji) interest at the fixed or variable rate set
forth in the Note on, and (iii) all other amounts due at any time under, the Note, the Loan
Agreement, this Instrument or any other Loan Document, including prepayment charges,
late charges, default interest and advances as provided in Section 7 to protect the security

of this Instrument,
“and” means the land described in Exhibit A.

“Leases” means all present and future leases, subleases, licenses, concessions or grants or
other possessory interests now or hereafter in force, whether oral or written, covering or
affecting the Mortgaged Property, or any portion of the Mortgaged Property (including
proprietary leases or occupancy agreements if Borrower is a cooperative housing
corporation), and all modifications, extensions or renewals.

“Lender” means the entity identified as “Lender” in the first paragraph of this
Instrument, or any subsequent holder of the Note.

“Loan Agreement” means the Loan Agreement executed by Borrower and Lender and
dated as of the date of this Instrument, as such agreement may be amended from time to

time.

“Y oan Documents” means the Note, this Instrument, the Loan Agreement, all guaranties,
all indemnity agreements, all collateral agreements, UCC filings, O&M Programs, the
MMP and any other documents now or in the future executed by Borrower, any
Guarantor or any other Person in connection with the Loan evidenced by the Note, as
such documents may be amended from time to time.

“Loan Servicer’ means the entity that from time to time is designated by Lender or its
designee to collect payments and deposits and receive Notices under the Note, this
Instrument, the Loan Agreement and any other Loan Document, and otherwise to service
the Loan evidenced by the Note for the benefit of Lender. Unless Borrower receives
Notice to the contrary, the Loan Servicer is the enuty identified as “Lender” in the first

paragraph of this Instrument.

“Mortgaged Property” means all of Borrower’s present and future right, title and
interest in and to all of the following:

(a) ‘The Land.

(b) The Improvements.

New Jersey Page 3
Multifamily Mortgage, Assignment of Rents

and Security Agreement

Bergen County Clerk Vv BK 02898 PG 2090 04/08/2018 10:01 AM 5 of 25
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 161 of 495 PagelID: 161

(c) The Fixtures.
(d) The Personalty.

(e) All current and future rights, including air rights, development nghts,
zoning rights and other similar rights or interests, easements, tenements,
rights of way, strips and gores of land, streets, alleys, roads, sewer rights,
waters, watercourses and appurtenances related to or benefiting the Land
or the Improvements, or both, and all rights-of-way, streets, alleys and
roads which may have been or may in the future be vacated.

(f) All proceeds paid or to be paid by any insurer of the Land, the
Improvements, the Fixtures, the Personalty or any other part of the
Mortgaged Property, whether or not Borrower obtained the Insurance
pursuant to Lender’s requirement.

(g) All awards, payments and other compensation made or to be made by any
municipal, state or federal authority with respect to the Land, the
Improvements, the Fixtures, the Personalty or any other part of the
Mortgaged Property, including any awards or settlements resulting from
Condemnation proceedings or the total or partial taking of the Land, the
Improvements, the Fixtures, the Personalty or any other part of the
Mortgaged Property under the power of eminent domain or otherwise and
including any conveyance in lieu thereof.

(h) All contracts, options and other agreements for the sale of the Land, the
Improvements, the Fixtures, the Personalty or any other part of the
Mortgaged Property entered into by Borrower now or in the future,
including cash or securities deposited to secure performance by parties of
their obligations.

(i) All proceeds from the conversion, voluntary or involuntary, of any of the
items described in subsections (a) through (h) inclusive into cash or
liquidated claims, and the right to collect such proceeds.

Gg) All Rents and Leases.

(k) All earnings, royalties, accounts receivable, issues and profits from the
Land, the Improvements or any other part of the Mortgaged Property, and
all undisbursed proceeds of the loan secured by this Instrument.

qa) All deposits to a Reserve Fund, whether in cash or asa letter of credit.

(m) All refunds or rebates of Taxes by a Governmental Authority (other than
refunds applicable to periods before the real property tax year in which
this Instrument is dated) or Insurance premiums by an insurance company.

New Jersey Page 4

Multifamily Mortgage, Assignment of Rents
and Security Agreement

Bergen County Clerk V BK 02898 PG 2091 04/05/2018 10:01 AM 6 of 25
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 162 of 495 PagelID: 162

(n) All tenant security deposits which have not been forfeited by any tenant
under any Lease and any bond or other security in lieu of such deposits.

(o) All names under or by which any of the above Mortgaged Property may
be operated or known, and all trademarks, trade names, and goodwill
relating to any of the Mortgaged Property.

“Note” means the Note (including any Amended and Restated Note, Consolidated,
Amended and Restated Note, or Extended and Restated Note) executed by Borrower in
favor of Lender and dated as of the date of this Instrument, including all schedules, riders,
allonges and addenda, as such Note may be amended, modified and/or restated from ume

to time,

“Notice” or “Notices” means all notices, demands, Lender approvals and other
communication required under the Loan Documents, provided in accordance with the
requirements of Section 10.03 of the Loan Agreement.

“Person” means any natural person, sole proprietorship, corporation, general partnership,
limited partnership, limited liability company, Hmited liability partnership, limited
Hability limited partnership, joint venture, association, joint stock company, bank, trast,
estate, unincorporated organization, any federal, state, county or municipal government
(or any agency or political subdivision thereof), endowment fund or any other form of

entity,
“Personalty” means all of the following:

(a) Accounts (including deposit accounts) of Borrower related to the Mortgaged
Property.

(b) | Equipment and inventory owned by Borrower, which are used now or in the
future in connection with the ownership, management or operation of the Land or
Improvements or are located on the Land or Improvements, including furniture,
furnishings, machinery, building materials, goods, supplies, tools, books, records
(whether in written or electronic form) and computer equipment (hardware and

software).

(c) Other tangible personal property owned by Borrower which is used now or in the
future in connection with the ownership, management or operation of the Land or
Improvements or is located on the Land or in the Improvements, including ranges,
stoves, microwave ovens, refrigerators, dishwashers, garbage disposers, washers,
dryers and other appliances (other than Fixtures).

(d) Any operating agreements relating to the Land or the Improvernents.

New Jersey Page 5
Multifamily Mortgage, Assignment of Rents

and Security Agreement

Bergen County Clerk V BK 02898 PG 2082 04/05/2018 10:01 AM 7 of 25
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 163 of 495 PagelID: 163

(e) Any surveys, plans and specifications and contracts for architectural, engineering
and construction services relating to the Land or the Improvements.

(f) All other intangible property, general intangibles and rights relating to the
operation of, or used in connection with, the Land or the Improvements, including
all governmental permits relating to any activities on the Land and including
subsidy or similar payments received from any sources, including a Governmental
Authority.

(g) Any rights of Borrower in or under letters of oredit.
“Property Jurisdiction” means the jurisdiction in which the Land is located.

“Rents” means all rents (whether from residential or non-residential space), revenues and
other income of the Land or the Improvements, parking fees, laundry and vending
machine income and fees and charges for food, health care and other services provided at
the Mortgaged Property, whether now due, past due or to become due, and deposits
forfeited by tenants, and, if Borrower is a cooperative housing corporation or association,
maintenance fees, charges or assessments payable by shareholders or residents under
proprietary leases or occupancy agreements, whether now due, past due, or to become

due.

“Reserve Fund” means all amounts deposited by the Borrower with Lender in
connection with the Loan for the payment of Taxes or insurance premiums or as
otherwise required pursuant to the Loan Agreement.

“Taxes” means all taxes, assessments, vault rentals and other charges, if any, whether
general, special or otherwise, including all assessments for schools, public betterments
and general or local improvements, which are levied, assessed or imposed by any public
authority or quasi-public authority, and which, if not paid, will become a Lien on the
Land or the Improvements, including any payments made im lieu of Taxes.

“UCC” means the Uniform Commercial Code as promulgated in the applicable
jurisdiction.

2. Uniform Commercial Code Security Agreement.

(a) This Instrument is also a security agreement under the UCC for any of the
Mortgaged Property which, under applicable law, may be subjected to a security
interest under the UCC, for the purpose of securing Borrower’s obligations under
this Instrument and to further secure Borrower's obligations under the Note, this
Instrument and other Loan Documents, whether such Mortgaged Property is
owned now or acquired in the future, and all products and cash and non-cash
proceeds thereof (collectively, “UCC Collateral”), and by this Instrument,
Borrower grants to Lender a security interest under the UCC in the UCC

New Jersey Page 6

Multifamily Mortgage, Assigument of Rents
and Security Agreement

Bergen County Clerk V BK 02898 PG 2093 04/05/2018 10:01 AM 8 of 25
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 164 of 495 PagelD: 164

Collateral, To the extent necessary under applicable law, Borrower hereby
authorizes Lender to prepare and file financing statements, continuation
statements and financing statement amendments in such form as Lender may
require to perfect or continue the perfection of this security interest.

(b) Unless Borrower gives Notice to Lender within 30 days after the occurrence of
any of the following, and executes and delivers to Lender modifications or
supplements of this Instrument (and any financing statement which may be filed
in connection with this Instrument) as Lender may require, Borrower will not
(i) change its name, identity, structure or jurisdiction of organization; (ii) change
the location of its place of business (or chief executive office if more than one
place of business); or (ili) add to or change any location at which any of the
Mortgaged Property is stored, held or located.

(c) If an Event of Default has occurred and is continuing, Lender will have the
remedies of a secured party under the UCC, in addition to all remedies provided
by this Instrument or existing under applicable law. In exercising any remedies,
Lender may exercise its remedies against the UCC Collateral separately or
together, and in any order, without in any way affecting the availability of
Lender's other remedies.

(d) This Instrument also constitutes a financing statement with respect to any part of
the Mortgaged Property that is or may become a Fixture, if permitted by
applicable law.

3. Assignment of Rents; Appointment of Receiver; Lender in Possession.

(a) As part of the consideration for the Indebtedness, Borrower absolutely and
unconditionally assigns and transfers to Lender all Rents.

GQ) It is the intention of Borrower to establish a present, absolute and
irrevocable transfer and assignment to Lender of all Rents and to authorize
and empower Lender to collect and receive all Rents without the necessity
of further action on the part of Borrower.

(ii) Promptly upon request by Lender, Borrower agrees to execute and deliver
such further assignments as Lender may from time to time require.
Borrower and Lender intend this assignment of Rents to be immediately
effective and to constitute an absolute present assignment and not an
assignment for additional security only.

(iii) For purposes of giving effect to this absolute assignment of Rents, and for
no other purpose, Rents will not be deemed to be a part of the Mortgaged
Property. However, if this present, absolute and unconditional assigament
of Rents is not enforceable by its terms under the laws of the Property
Jurisdiction, then the Rents will be included as a part of the Mortgaged

New Jersey Page 7
Multifamily Mortgage, Assignment of Rents
and Security Agreement
Vv BK 02898 PG 2094 04/05/2018 10:01 AM 9 of 25

Bergen County Clerk
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 165 of 495 PagelID: 165

Property and it is the intention of Borrower that in this circumstance this
Instrument create and perfect a Lien on Rents in favor of Lender, which
Lien will be effective as of the date of this Instrument.

(b) a Until the occurrence of an Event of Default, Lender hereby grants to
Borrower a revocable license to collect and receive all Rents, to hold all
Rents in trust for the benefit of Lender and to apply all Rents to pay the
installments of interest and principal then due and payable under the Note
and the other amounts then due and payable under the other Loan
Documents, including Imposition Reserve Deposits, and to pay the current
costs and expenses of managing, operating and maintaining the Mortgaged
Property, including utilities, Taxes and insurance premiums (to the extent
not included in deposits to Reserve Funds), tenant improvements and other
capital expenditures.

(ii) So long as no Event of Default has occurred and is continuing, the Rents
remaining after application pursuant to the preceding sentence may be
retained by Borrower free and clear of, and released from, Lender’s rights
with respect to Rents under this Instrument.

(ii) After the occurrence of an Event of Default, and during the continuance of
such Event of Default, Borrower authorizes Lender to collect, sue for and
compromise Rents and directs each tenant of the Mortgaged Property to
pay all Rents to, or as directed by, Lender. From and after the occurrence
of an Event of Default, and during the continuance of such Event of
Default, and without the necessity of Lender entering upon and taking and
maintaining control of the Mortgaged Property directly, or by a receiver,
Borrower’s license to collect Rents will automatically terminate and
Lender will without Notice be entitled to all Rents as they become due and
payable, including Rents then due and unpaid. Borrower will pay to
Lender upon demand all Rents to which Lender is entitled.

(iv) At any time on or after the date of Lender’s demand for Rents, Lender
may give, and Borrower hereby irrevocably authorizes Lender to give,
notice to all tenants of the Mortgaged Property instructing them to pay all
Rents to Lender, No tenant will be obligated to inquire further as to the
occurrence or continuance of an Event of Default. No tenant will be
obligated to pay to Borrower any amounts which are actually paid to
Lender in response to such a notice. Any such notice by Lender will be
delivered to each tenant personally, by mail or by delivering such demand
to each rental unit. Borrower will not interfere with and will cooperate
with Lender's collection of such Rents.

(c) If an Event of Default has occurred and is continuing, then Lender will have each
of the following rights and may take any of the following actions:

New Jersey Page 8

Multifamily Mortgage, Assignment of Rents
and Security Agreement

Bergen County Clerk Vv BK 02898 PG 2095 04/08/2018 10:01 AM 10 of 25
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 166 of 495 PagelID: 166

(i) Lender may, regardless of the adequacy of Lender's security or the
solvency of Borrower and even in the absence of waste, enter upon and
take and maintain full control of the Mortgaged Property in order to
perform all acts that Lender in its discretion determines to be necessary or
desirable for the operation and maintenance of the Mortgaged Property,
including the execution, cancellation or modification of Leases, the
collection of all Rents, the making of Repairs to the Mortgaged Property
and the execution or termination of contracts providing for the
management, operation or maintenance of the Mortgaged Property, for the
purposes of enforcing the assignment of Rents pursuant to Section 3(a),
protecting the Mortgaged Property or the security of this Instrument, or for
such other purposes as Lender in its discretion may deem necessary or
desirable.

(i) Alternatively, if an Event of Default has occurred and is continuing,
regardless of the adequacy of Lender’s security, without regard to
Borrower’s solvency and without the necessity of giving prior notice (oral
or written) to Borrower, Lender may apply to any court having jurisdiction
for the appointment of a receiver for the Mortgaged Property to take any
or all of the actions set forth in the preceding sentence. If Lender elects to
seek the appointment of a receiver for the Mortgaged Property at any time
after an Event of Default has occurred and is continuing, Borrower, by its
execution of this Instrument, expressly consents to the appointment of
such receiver, including the appointment of a receiver ex parte if permitted
by applicable law.

(ii) If Borrower is a housing cooperative corporation or association, Borrower
hereby agrees that if a receiver is appointed, the order appointing the
receiver may contain a provision requiring the receiver to pay the
installments of interest and principal then due and payable under the Note
and the other amounts then due and payable under the other Loan
Documents, including deposits to Reserve Funds, it being acknowledged
and agreed that the Indebtedness is an obligation of Borrower and must be
paid out of maintenance charges payable by Borrower's tenant
shareholders under their proprietary leases or occupancy agreements.

(iv) Lender or the receiver, as the case may be, will be entitled to receive a
reasonable fee for managing the Mortgaged Property.

(vy) Immediately upon appointment of a receiver or immediately upon
Lender’s entering upon and taking possession and control of the
Mortgaged Property, Borrower will surrender possession of the Mortgaged
Property to Lender or the receiver, as the case may be, and will deliver to
Lender or the receiver, as the case may be, all documents, records
(including records on electronic or magnetic media), accounts, surveys,

New Jersey Page 9
Multifamily Mortgage, Assignment of Rents
and Security Agreement
V BK 02898 PG 2096 04/05/2018 10:01 AM +4 of 25

Bergen County Clerk
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 167 of 495 PagelID: 167

plans, and specifications relating to the Mortgaged Property and all
security deposits and prepaid Rents.

(vi) If Lender takes possession and control of the Mortgaged Property, then
Lender may exclude Borrower and its representatives from the Mortgaged

Property.

Borrower acknowledges and agrees that the exercise by Lender of any of the
rights conferred under this Section 3 will not be construed to make Lender a
mortgagee-in-possession of the Mortgaged Property so long as Lender has not
itself entered into actual possession of the Land and Improvements.

(ad) If Lender enters the Mortgaged Property, Lender will be liable to account only to
Borrower and only for those Rents actually received. Except to the extent of
Lender’s gross negligence or willful misconduct, Lender will not be liable to
Borrower, anyone claiming under or through Borrower or anyone having an
interest in the Mortgaged Property, by reason of any act or omission of Lender
under Section 3(c), and Borrower hereby releases and discharges Lender from any
such liability to the fullest extent permitted by law.

(e) If the Rents are not sufficient to meet the costs of taking control of and managing
the Mortgaged Property and collecting the Rents, any funds expended by Lender
for such purposes will become an additional part of the Indebtedness as provided
in Section 7.

(H Any entering upon and taking of control of the Mortgaged Property by Lender or
the receiver, as the case may be, and any application of Rents as provided in this
Instrument will not cure or waive any Event of Default or invalidate any other
right or remedy of Lender under applicable law or provided for in this Instrument.

4, Assignment of Leases; Leases Affecting the Mortgaged Property.

(a) As part of the consideration for the Indebtedness, Borrower absolutely and
unconditionally assigns and transfers to Lender all of Borrower’s right, title and
interest in, to and under the Leases, including Borrower’s right, power and
authority to modify the terms of any such Lease, or extend or terminate any such

Lease,

qa) It is the intention of Borrower to establish a present, absolute and
irrevocable transfer and assignment to Lender of all of Borrower’s right,
title and interest in, to and under the Leases. Borrower and Lender intend
this assignment of the Leases to be immediately effective and to constitute
an absolute present assignment and not an assignment for additional

security only.

New Jersey Page 10

Multifamily Mortgage, Assignment of Rents
and Security Agreement

Bergen County Clerk V BK 02898 PG 2097 04/05/2018 10:01 AM 12 of 25
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 168 of 495 PagelID: 168

(ii) For purposes of giving effect to this absolute assignment of the Leases,
and for no other purpose, the Leases will not be deemed to be a part of the
Mortgaged Property.

(iii) | However, if this present, absolute and unconditional assignment of the
Leases is not enforceable by its terms under the laws of the Property
Jurisdiction, then the Leases will be included as a part of the Mortgaged
Property and it is the intention of Borrower that in this circumstance this
Instrument create and perfect a Lien on the Leases in favor of Lender,
which Lien will be effective as of the date of this Instrument.

(b) Until Lender gives Notice to Borrower of Lender’s exercise of its rights under this
Section 4, Borrower will have all rights, power and authority granted to Borrower
under any Lease (except as otherwise limited by this Section or any other
provision of this Instrument), including the right, power and authority to modify
the terms of any Lease or extend or terminate any Lease. Upon the occurrence of
an Event of Default, and during the continuance of such Event of Default, the
permission given to Borrower pursuant to the preceding sentence to exercise all
rights, power and authority under Leases will automatically terminate, Borrower
will comply with and observe Borrower’s obligations under all Leases, including
Borrower’s obligations pertaining to the maintenance and disposition of tenant
security deposits.

(c) (i) Borrower acknowledges and agrees that the exercise by Lender, either
directly or by a receiver, of any of the rights conferred under this Section 4
will not be construed to make Lender a mortgagee-in-possession of the
Mortgaged Property so long as Lender has not itself entered into actual
possession of the Land and the Improvements.

(ii) | The acceptance by Lender of the assignment of the Leases pursuant to
Section 4(a) will not at any time or in any event obligate Lender to take
any action under this Instrument or to expend any money or to incur any
expenses.

(ii) Except to the extent of Lender’s gross negligence or willful misconduct,
Lender will not be Jiable in any way for any injury or damage to person or
property sustained by any Person in or about the Mortgaged Property.

(iv) Prior to Lender’s actual entry into and taking possession of the Mortgaged
Property, Lender will not be obligated for any of the following:

(A) Lender will not be obligated to perform any of the terms,
covenants and conditions contained in any Lease (or otherwise
have any obligation with respect to any Lease).

New Jersey Page 11
Multifamily Mortgage, Assignment of Rents
and Security Agreement
V BK 02898 PG 2099 04/05/2018 10:01 AM 43 of 25

Bergen County Clerk
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 169 of 495 PagelID: 169

(B) Lender will not be obligated to appear in or defend any action or
proceeding relating to the Lease or the Mortgaged Property.

(C) Lender will not be responsible for the operation, control, care,
management or repair of the Mortgaged Property or any portion of
the Mortgaged Propesty. The execution of this Instrument by
Borrower will constitute conclusive evidence that all responsibility
for the operation, control, care, management and repair of the
Mortgaged Property is and will be that of Borrower, prior to such
actual entry and taking of possession.

(d) Upon delivery of Natice by Lender to Borrower of Lender’s exercise of Lender’s
rights under this Section 4 at any time after the occurrence of an Event of Default,
and during the continuance of such Event of Default, and without the necessity of
Lender entering upon and taking and maintaining contro! of the Mortgaged
Property directly, by a receiver, or by any other manner or proceeding permitted
by the laws of the Property Jurisdiction, Lender immediately will have all rights,
powers and authority granted to Borrower under any Lease, including the night,
power and authority to modify the terms of any such Lease, or extend or terminate

any such Lease.

(e) Borrower will, promptly upon Lender's request, deliver to Lender an executed
copy of each residential Lease then in effect.

(f) If Borrower is a cooperative housing corporation or association, notwithstanding
anything to the contrary contained in this Instrument, so long as Borrower
remains a cooperative housing corporation or association and is not in breach of
any covenant of this Instrument, Lender consents to the following:

a Borrower may execute leases of apartments for a term in excess of 2 years
to a tenant shareholder of Borrower, so long as such leases, including
proprietary leases, ar¢ and will remain subordinate to the Lien of this

Instrument.

Gi) Borrower may surrender or terminate such leases of apartments where the
surrendered or terminated lease is immediately replaced or where
Borrower makes its best efforts to secure such immediate replacement by
a newly-executed lease of the same apartment to a tenant shareholder of
Borrower. However, no consent is given by Lender to any execution,
surrender, termination or assignment of a lease under terms that would
waive or reduce the obligation of the resulting tenant shareholder under
such lease to pay cooperative assessments in full when due or the
obligation of the former tenant shareholder to pay any unpaid portion of
such assessments.

New Jersey Page 12

Multifamily Mortgage, Assigument of Rents
and Security Agreement

Bergen County Clerk V BK 02898 PG 2099 04/05/2018 10:01 AM . 14 of 25
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 170 of 495 PagelD: 170

5. Prepayment Charge. Borrower will be required to pay a Prepayment charge in
connection with certain prepayments of the Indebtedness, including a payment made after
Lender’s exercise of any right of acceleration of the Indebtedness, as provided in the

Note.

6. Application of Payments. If at any time Lender receives, from Borrower or otherwise,
any amount applicable to the Indebtedness which is less than all amounts due and payable
at such time, then Lender may apply that payment to amounts then due and payable in
any manner and in any order determined by Lender, in Lender’s discretion. Neither
Lender’s acceptance of an amount that is less than all amounts then due and payable nor
Lender's application of such payment in the manner authorized will constitute or be
deemed to constitute either a waiver of the unpaid amounts or an accord and satisfaction.
Notwithstanding the application of any such amount to the Indebtedness, Borrower's
obligations under this Instrument, the Note and all other Loan Documents will remain
unchanged.

7. Protection of Lender’s Security; Instrument Secures Future Advances.

(a) If Borrower fails to perform any of its obligations under this Instrument or any
other Loan Document, or if any action or proceeding is commenced which
purports to affect the Mortgaged Property, Lender’s security or Lender’s rights
under this Instrument, including eminent domain, insolvency, code enforcement,
civil or criminal forfeiture, enforcement of Hazardous Materials Laws, fraudulent
conveyance or reorganizations or proceedings involving a bankrupt or decedent,
then Lender at Lender’s option may make such appearances, file such documents,
disburse such sums and take such actions as Lender reasonably deems necessary
to perform such obligations of Borrower and to protect Lender’s interest,

including all of the following:
Gi) Lender may pay Attorneys’ Fees and Costs.

(ii) Lender may pay fees and out-of-pocket expenses of accountants,
inspectors and consultants.

(iii) Lender may enter upon the Mortgaged Property to make Repairs or secure
the Mortgaged Property.

(iv) Lender may procure the Insurance required by the Loan Agreement.

(v) Lender may pay any amounts which Borrower has failed to pay under the
Loan Agreement.

(vi) Lender may perform any of Borrower’s obligations under the Loan
Agreement.

New Jersey Page 13
Multifamily Mortgage, Assignment of Rents
and Security Agreement
V BK 02898 PG 2100 04/05/2018 10:01 AM 15 of 25

Bergen County Clerk
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 171 of 495 PagelID: 171

(vii) Lender may make advances to pay, satisfy or discharge any obligation of
Borrower for the payment of money that is secured by a Prior Lien.

(b) Any amounts disbursed by Lender under this Section 7, or under any other
provision of this Instrument that treats such disbursement as being made under
this Section 7, will be secured by this Instrument, will be added to, and become
part of, the principal component of the Indebtedness, will be immediately due and
payable and will bear interest from the date of disbursement until paid at the
Default Annual Interest Rate.

(c) Nothing in this Section 7 will require Lender to incur any expense or take any
action.

8. Events of Default. An Event of Default under the Loan Agreement will constitute an
Event of Default under this Instrument.

9. Remedies Cumulative. Bach right and remedy provided in this Instrument is distinct
from all other rights or remedies under this Instrument, the Loan Agreement or any other
Loan Document or afforded by applicable law or equity, and each will be cumulative and
may be exercised concurrently, independently or successively, in any order. Lender's
exercise of any particular right or remedy will not in any way prevent Lender from
exercising any other right or remedy available to Lender. Lender may exercise any such
remedies from time to time and as often as Lender chooses.

10. Waiver of Statute of Limitations, Offsets and Counterclaims. Borrower waives the
right to assert any statute of limitations as a bar to the enforcement of the Lien of this
Instrument or to any action brought to enforce any Loan Document. Borrower hereby
waives the right to assert a counterclaim, other than a compulsory counterclaim, in any
action or proceeding brought against it by Lender or otherwise to offset any obligations to
make the payments required by the Loan Documents. No failure by Lender to perform
any of its obligations under this Instrument will be a valid defense to, or result in any
offset against, any payments that Borrower is obligated to make under any of the Loan

Documents.

il. Waiver of Marshalling.

(a) Notwithstanding the existence of any other security interests in the Mortgaged
Property held by Lender or by any other party, Lender will have the right to
determine the order in which any or all of the Mortgaged Property will be
subjected to the remedies provided in this Instrument, the Note, the Loan
Agreement or any other Loan Document or under applicable law. Lender will
have the right to determine the order in which any or all portions of the
Indebtedness are satisfied from the proceeds realized upon the exercise of such

remedies.

New Jersey Page 14
Multifamily Mortgage, Assignment of Rents
ond Security Agreement
V BK 02898 PG 2101 04/05/2018 10:01 AM 16 of 25

Bergen County Clerk
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 172 of 495 PagelID: 172

(b) Borrower and any party who now or in the future acquires a security interest in
the Mortgaged Property and who has actual or constructive notice of this
Instrument waives any and all right to require the marshalling of assets or to
require that any of the Mortgaged Property be sold in the inverse order of
alienation or that any of the Mortgaged Property be sold in parcels or as an
entirety in connection with the exercise of any of the remedies permitted by
applicable law or provided in this Instrument.

42. Reserved.

13. Governing Law; Consent to Jurisdiction and Venue. This Instrument, and any Loan
Document which does not itself expressly identify the law that is to apply to it, will be
governed by the laws of the Property Jurisdiction. Borrower agrees that any controversy
arising under or in relation to the Note, this Instrument or any other Loan Document may
be litigated in the Property Jurisdiction. The state and federal courts and authorities with
jurisdiction in the Property Jurisdiction will have jurisdiction over all controversies that
may arise under or in relation to the Note, any security for the Indebtedness or any other
Loan Document. Borrower irrevocably consents to service, jurisdiction and venue of such
courts for any such litigation and waives any other venue to which it might be entitled by
virtue of domicile, habitual residence or otherwise. However, nothing in this Section 13 is
intended to limit Lender’s right to bring any suit, action or proceeding relating to matters
under this Instrument in any court of any other jurisdiction,

14. Notice. All Notices, demands and other communications under or concerning this
Instrument will be governed by the terms set forth in the Loan Agreement.

15. Successors and Assigns Bound. This Instrument will bind the respective successors and
assigns of Borrower and Lender, and the rights granted by this Instrument will imure to
Lender’s successors and assigns.

16. Joint and Several Liability. If more than one Person signs this Instrument as Borrower,
the obligations of such Persons will be joint and several,

17. Relationship of Parties; No Third Party Beneficiary.

(a) The relationship between Lender and Borrower will be solely that of creditor and
debtor, respectively, and nothing contained in this Instrument will create any
other relationship between Lender and Borrower. Nothing contained in this
Instrument will constitute Lender as a joint venturer, partner or agent of
Borrower, or render Lender liable for any debts, obligations, acts, omissions,
representations or contracts of Borrower.

(b) No creditor of any party to this Instrument and no other Person will be a third
party beneficiary of this Instrument or any other Loan Document. Without
limiting the generality of the preceding sentence, (i) any arrangement (“Servicing
Arrangement”) between Lender and any Loan Servicer for loss sharing or

New Jersey Page 15
Multifamily Mortgage, Assignment of Rents
and Security Agreement
V BK 02898 PG 2102 04/05/2018 10:01 AM 17 of 25

Bergen County Clerk
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 173 of 495 PagelD: 173

interim advancement of funds will constitute a contractual obligation of such
Loan Servicer that is independent of the obligation of Borrower for the payment
of the Indebtedness, (ii) Borrower will not be a third party beneficiary of any
Servicing Arrangement, and (iii) no payment by the Loan Servicer under any
Servicing Arrangement will reduce the amount of the Indebtedness.

18. Severability; Amendments.

(a) The invalidity or unenforceability of any provision of this Instrument will not
affect the validity or enforceability of any other provision, and all other provisions
will remain in full force and effect. This Instrument contains the entire agreement
among the parties as to the rights granted and the obligations assumed in this
Instrument.

(>) This Instrument may not be amended or modified except by a writing signed by
the party against whom enforcement is sought.

19. Construction.

(a) The captions and headings of the Sections of this Instrument are for convenience
only and will be disregarded in construing this Instrument. Any reference in this
Instrument to a “Section” will, unless otherwise explicitly provided, be construed
as referring to a Section of this Instrument.

(b) Any reference in this Instrument to a statute or regulation will be construed as
referring to that statute or regulation as amended from time to time.

(ce) Use of the singular in this Instrument includes the plural and use of the plural
includes the singular. The use of one gender includes the other gender, as the

context may require.

(a) As used in this Instrument, the term “including” means “including, but not limited
to” and the term “includes” means “includes without limitation.”

(e) Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument or other document in this Instrument will be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth in this Instrament), and (ii)
any reference in this Instrument to any Person will be construed to include such
Person’s successors and assigns.

(fH Any reference in this Instrument to “Lender's requirements,” “as required by
Lender,” or similar references will be construed, after Securitization, to mean
Lender’s requirements or standards as determined in accordance with Lender’s
and Loan Servicer’s obligations under the terms of the Securitization documents.

New Jersey Page 16

Multifamily Mortgage, Assignment of Rents
and Security Agreement

Bergen County Clerk V BK 02898 PG 2103 04/05/2018 10:01 AM 18 of 25
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 174 of 495 PagelD: 174

20. Subrogation. If, and to the extent that, the proceeds of the Loan evidenced by the Note,
or subsequent advances under Section 7, are used to pay, satisfy or discharge a Prior
Lien, such loan proceeds or advances will be deemed to have been advanced by Lender at
Borrower’s request, and Lender will automatically, and without further action on its part,
be subrogated to the rights, including Lien priority, of the owner or holder of the
obligation secured by the Prior Lien, whether or not the Prior Lien is released.

END OF UNIFORM COVENANTS; STATE-SPECIFIC PROVISIONS FOLLOW

21-30. Reserved.

31. Acceleration; Remedies. At any time during the existence of an Event of Default,
Lender, at Lender’s option, may declare the Indebtedness to be immediately due and
payable without further demand, and may foreclose this Instrument by judicial
proceeding and may invoke any other remedies permitted by New Jersey law, provided in
equity or provided in this Instrument or in any other Loan Document. Lender will be
entitled to collect all costs and expenses incurred in pursuing such remedies, including
Attorneys’ Fees and Costs permitted by Rules of Court, costs of documentary evidence,
abstracts and tide reports.

32. Release. Upon payment of the Indebtedness, Lender will cancel this Instrument.
Borrower will pay Lender’s reasonable costs incurred in canceling this Instrument.

33. No Claim of Credit for Taxes. Borrower will not make or claim credit on or deduction
from the principal or interest on the sums secured by this Instrument by reason of any
municipal or governmental taxes, assessments or charges assessed upon the Mortgaged
Property, or claim any deduction from the taxable value of the Mortgaged Property by
reason of this Instrument.

34, Loan Subject to Modification. This Instrument is subject to “modification” as such term
is defined in N.J.S.A. 46:9-8.1 ef seg. and will be subject to the priority provisions

thereof.

35,  Additiona} Environmental Provisions. Any reference in this Instrument or in any other
Loan Document to Section 5.05 or Section 6.12 of the Loan Agreement will be construed
as referring together to Section 5.05 or Section 6.12 of the Loan Agreement and this
Section. In addition to the representations, warranties and covenants of Borrower in
Section 5.05 and 6.12 of the Loan Agreement, Borrower represents, warrants, and

covenants as follows:

(a) None of the real property owned and/or occupied by Borrower and located in
New Jersey, including the Mortgaged Property, has been used, is now being used,
or, without the prior express written consent of Lender, will in the future be used
as a ‘Major Facility,” as that term is defined in N.J.S.A. 58:10-23.11.

New Jersey Page 17
Multifamily Mortgage, Assignment of Rents
and Security Agreement
V BK 02898 PG 2104 04/05/2018 10:01 AM 19 of 25

Bergen County Clerk
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 175 of 495 PagelID: 175

(b) If any real property owned by Borrower and located in New Jersey, including the
Mortgaged Property, is used in the future, with the prior express written consent
of Lender, as a Major Facility, then Borrower will furnish the New Jersey
Department of Environmental Protection with all the information required by
N.JS.A. 58:10-23.11d1 through 11d17 inclusive with respect to that property.
Borrower further covenants and agrees that, so long as Borrower owns or operates
any real property located in New Jersey which is used as a Major Facility,
Borrower will duly file or cause to be filed with the Director or the Division of
Taxation in the New Jersey Department of the Treasury, a tax report or return and
will pay or make provision in accordance with and pursuant to N.J.S.A, 58:10-
23.11h.

(ce) No Lien has been attached to any revenues or any real or any personal property
owned by Borrower and located in New Jersey, including the Mortgaged
Property, as a result of the administrator of the New Jersey Spill Compensation
Fund expending monies from such fund to pay for “Damages,” as that term is
defined in N.J.S.A. 58:10-23.11g, and/or “Clean up and Removal Costs,” as that
term is defined in N.JS.A. 58:10-23.11b, arising from an intentional or
unintentional action or omission by Borrower or any previous owner and/or
operator of such real property resulting in the releasing, spilling, pumping,
pouring, emitting, emptying or dumping of any Hazardous Materials into the
waters of New Jersey or onto land from which it might flow or drain into such
waters or into waters outside the jurisdiction of New Jersey where damage may
have resulted to the lands, waters, fish, shellfish, wildlife, biota, air and other
resources owned, managed, held in trust or otherwise controlled by New Jersey.

(d) In connection with any purchase of the Mortgaged Property or any other real
property acquired by Borrower on or after January 1, 1984, Borrower required
that the seller of such real property, including the Mortgaged Property, comply
with the applicable provisions of the New Jersey Industrial Site Recovery Act,
formerly known as the Environmental Cleanup Responsibility Act
(N.J.S.A. 13:1K-6 ef seq.), as amended, and the seller did comply with such

provisions.

{e} If there is a Lien filed against the Mortgaged Property by the New Jersey
Department of Environmental Protection pursuant to and in accordance with the
provisions of N.J.S.A. 58:10-23.11f, as a result of the administrator of the New
Jersey Spill Compensation Fund having expended monies from such fund to pay
for “Damages,” as that term is defined in N.JS.A. 58:10-23.31g, and/or “Cleanup
and Removal Costs,” as that term is defined in N.J.S.A. 58:10-23.11b, arising
from an intentional or unintentional action or omission of Borrower, resulting in
the releasing, spilling, pumping, pouring, emitting, emptying or dumping of any
Hazardous Materials into the waters of New Jersey or onto lands from which it
might flow or drain into such waters, within 30 days from the date that Borrower
is given notice that the Lien has been placed against the Mortgaged Property or

New Jersey Page 18

Multifamily Mortgage, Assignment of Rents
and Security Agreement

Bergen County Clerk V 8K 02898 PG 2105 04/05/2018 10:01 AM 20 of 25
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 176 of 495 PagelD: 176

within such shorter period of time if New Jersey has commenced steps to cause
the Mortgaged Property to be sold pursuant to the Lien, Borrower will take one of
the following actions:

(i) Pay the claim and remove the Lien from the Mortgaged Property.
(ii) ~~ Furnish one of the following to Lender:

(A) A bond reasonably satisfactory to Lender and the title company
which issued the title policy accepted by Lender
contemporaneously with the execution and recordation of this
Instrument, in the amount of the claim out of which the Lien arises.

(B)  Acash deposit in the amount of the claim out of which the Lien
arises.

(C) Other security reasonably satisfactory to Lender in an amount
sufficient to discharge the claim out of which the Lien arises.

A Borrower hereby agrees that if the provisions of the New Jersey Industrial Site
Recovery Act (N.J.S.A. 13:1K-6 ef seq.) become applicable to all or any portion
of the Mortgaged Property subsequent to the date of this Instrument, Borrower
will give prompt Notice to Lender of such applicability, and Borrower will take
immediate requisite action to ensure full compliance with such Act.

36. TRUE AND CORRECT COPY. BORROWER HEREBY DECLARES THAT
BORROWER HAS READ THIS INTRUMENT, HAS RECEIVED A
COMPLETELY FELLED-IN COPY OF IT WITHOUT CHARGE THEREFOR,
AND HAS SIGNED THIS INSTRUMENT AS OF THE DATE AT THE TOP OF

THE FIRST PAGE.
37. WAIVER OF TRIAL BY JURY.

(a) BORROWER AND LENDER EACH COVENANTS AND AGREES NOT
TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE
ARISING OUT OF THIS INSTRUMENT OR THE RELATIONSHIP
BETWEEN THE PARTIES AS BORROWER AND LENDER THAT IS
TRIABLE OF RIGHT BY A JURY.

(b) BORROWER AND LENDER EACH WAIVES ANY RIGHT TO TRIAL
BY JURY WITH RESPECT TO SUCH ISSUE TO THE EXTENT THAT
ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE. THIS WAIVER
OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH
PARTY, KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF
COMPETENT LEGAL COUNSEL.

New Jersey Page 19

Multifamily Mortgage, Assignment of Rents
and Security Agreement

Bergen County Clerk V BK 02698 PG 2106 04/05/2018 10:01 AM 21 of 25
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 177 of 495 PagelD: 177

38, Obligation to Pay at Default Rate. Borrower agrees that it is the intention of Borrower
and Lender that in the event of a foreclosure or other action to enforce the terms of any or
all of the Loan Documents, and the entry of a judgment in such foreclosure or other
enforcement action (“Judgment”), Borrower's obligation to pay Lender interest at the
Default Rate (as defined in the Note), any taxes, insurance, premiums or other charges
advanced by Lender, or attorney’s fees or other costs and expenses incurred by Lender
with respect to any or all of the Loan Documents, whether paid or incurred before or after
the entry of such Judgment, will not be deemed to have merged into the Judgment and
will survive the entry of such Judgment and continue in full force and effect until all such

sums have been paid in full to Lender.
39. Attached Riders. The following Riders are attached to this Instrument:

NONE

40. Attached Exhibits. The following Exhibits, if marked with an “X” in the space provided,
are attached to this Instrument:

XI Exhibit A Description of the Land (required)
{| Exhibit B Modifications to Instrument
\_| Exhibit C Ground Lease Description (if applicable)

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

New Jersey Page 20

Multifamily Mortgage, Assignment of Rents
and Security Agreement

Bergen County Cierk V BK 02898 PG 2107 04/05/2018 10:04 AM 22 of 25
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 178 of 495 PagelD: 178

IN WITNESS WHEREOF, Borrower has signed and delivered this Instrument or has caused
this Instrument to be signed and delivered by its duly authorized representative,

BORROWER:

LENOX BUDSON LIX, a
New Jersey limited liability company

 

 

STATEOF Neo SUSU

COUNTY OF Buna

TCERTEY thon Macl, 23 2018, sera LEVINE, personally came before
me and this person acknowledged under oath, to my satisfaction, that:

a) this person is the MANAGER of LENOX HUDSON LLC, a New Jersey limited liability
company named in thig

b) this person is the attesting witness to the signing of this document by the proper corporate
officer who is MANAGER of the limited liability company;

c) this document was signed and delivered by the limited liability company az its voluntary act
duly authorized by a proper resolution of its Board of Directors;

(d) this person knows the proper seal of the limited liability company which was affixed to this
document; and

() this person signed this proof to attest to the truth of thess facts.

oan ie re me On Meel. oS » 2018,

)
): a8.
)

 

” ANDREW SELEVAN

Notary Public NOTARY PUBLIC OF NEW JERSEY

Hy Consmission Expires 1/26/2021
Print Name: fli levan
My commission expires:
New Jersey Paget
Maltifamily Mortgage, Asdgoment of Rents
ant Security Agreement

04/05/2018 10:01 AM 23 of 25

Bergen County Clerk V BK 02898 PG 2108
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 179 of 495 PagelID: 179

EXHIBIT A

DESCRIPTION OF THE LAND

All thal certain lot, piece or parcel of land, with the buildings and improvernents thereon erected, situate, lying and being in
the City of Hackensack, County of Bergen, State of New Jersey.

BEGINNING at a point located In the southwesterly sideline of Hudson Street, sald point being distant 137 5 feet
measured southeasterly along the aforementioned sideline of Hudson Street from its intersection with the southwesterly
sideline of Kansas Steet, as produced, and from said beginning point running; thence

1, Along the aforementioned sideline of Hudson Street, South 10 degrees 00 minutes 00 seconds East 84.60 feettoa
point, thence

2. South 80 degrees 00 minutes 00 seconds West. 188.60 feet to a point, thence

3. North 03 degrees 49 minutes 06 seconds East, 87.12 festto a point: thence

4, North 80 degrees 00 minutes 00 seconds East, 167.79 feet to the point and place of BEGINNING.

Being in accordance with a survey prepared by Hallard & Associates, Watchung, New Jersey dated April 20, 2007.

NOTE FOR INFORMATION: Being Lot(s) 24, Block 67, Tax Map of the City of Hackensack, County of Bergen.

New Jersey Page A-I

Multifamily Mortgage, Assignment of Rents
and Security Agreement

Bergen County Clerk V BK 02898 PG 2109 04/05/2018 10:01 AM 24 of 25
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 180 of 495 PagelID: 180

EXHIBIT B

MODIFICATIONS TO INSTRUMENT

The following modifications are made to the text of the Instrument that precedes this Exhibit:

NONE

New Jersey Page BA

Multifamily Mortgage, Assignment of Rents
and Security Agreement

Bergen County Clerk BK 02898 PG 2110 04/05/2018 10:01 AM 25 0f25 ** End of Document"
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 181 of 495 PagelID: 181

 

John S. Hogan
Bergen County Clerk

Bergen County Clerk

One Bergen County Plaza
Hackensack, NJ 07601
(204) 336-7000
wyew.bergencountyclerk.org/

 

FOIA
a te ll

INSTRUMENT # s9-022348.0\,

V 02898 2111
RECORDED DATE: 04/05/2018 10:01\56 AM

 

 

Transabtign #: 9090353
Document Page-Gount:

 

Document Type: Assignment of Morigage
Operator td: CLERK
RETURN TO: SUBMITTED BY:
MADISON TITLE AGENCY, LLC Madison Title Agency, LLC
41125 OCEAN AVENUE
LAKEWOOD NJ 08701
ERECORDED

(732) 333-2687

 

PRIMARY NAME

SECONDARY NAME

 

HUNT MORTGAGE PARTNERS LLG

FEDERAL HOME LOAN MORTGAGE CORPORATION

 

ADDITIONAL PRIMARY NAMES

ADDITIONAL SECONDARY NAMES

 

 

MARGINAL REFERENCES:

V BK 02898 PG 2086

 

 

DOCUMENT DATE: 03/19/2018
MUNICIPALITY; HACKENSACK

FEES / TAXES:
Recording Fee: Assignment of
Mortgage
Additional Pages Fee
Homeless Trust Fund - Bergen County

Total:

$40.00
$20.00
$3.00

$63.00

INSTRUMENT #: 18-022345.02
Recorded Date: 04/05/2018 10:01:56 AM

thereby CERTIFY that this document is recorded
in the Clerk’s Office in Bergen County, New

pa A apes

John S. Hogan
Bergen County Clerk

 

Recording Fees: $63.00
Realty Transfer Tax Fees: $0.00

 

 

OFFICIAL RECORDING COVER PAGE

Page 1of4

PLEASE DO NOT DETACH

THIS PAGE IS NOW PART OF THIS LEGAL DOCUMENT

NOTE: If document data differs from cover sheet, document data always supersedes.
*COVER PAGE DOES NOT INCLUDE ALL DATA, PLEASE SEE INDEX AND DOCUMENT FOR ANY ADDITIONAL INFORMATION.

 
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 182 of 495 PagelD: 182

Record and Retum lo:
MADISON TITLE AGENCY, LLC
COMMERCIAL DEPARTMENT

1125 OCEAN AVENUE

LAKEWOOD, NJ 08701

Klan \" \2a BCI.

Prepared by, and after recording Freddie Mac Loan Number: 501232168
return to: Property Name: Lenox Hudson
Cassin & Cassin LLP Block: 67

2900 Westchester Avenue, Suite 402 Lot: 24

Purchase, New York 10577 City: HACKENSACK
Attention: Recording Department County: BERGEN

ASSIGNMENT OF SECURITY INSTRUMENT
(Revised 12-19-2014)

FOR VALUABLE CONSIDERATION, HUNT MORTGAGE PARTNERS, LLC, a limited
liability company organized and existing under the laws of Delaware (“Assignor”), having its
principal place of business at c/o Hlunt Mortgage Group, 11501 Outlook Street, Suite 300,
Overland Park, Kansas 66211, hereby assigns, grants, sells and transfers to the FEDERAL
HOME LOAN MORTGAGE CORPORATION, a corporation organized and existing under the
laws of the United States (“Assignee”), having its principal place of business at 8200 Jones Branch
Drive, McLean, Virginia 22102, and Assignee’s successors, transferees and assigns forever, all of
the right, title and interest of Assignor in and to the Multifamily Mortgage, Assignment of Rents
and Security Agreement dated March 97], 2018, entered into by LENOX HUDSON LLC, a
New Jersey limited liability company (“Borrower”) for the benefit of Assignor, securing an
indebtedness of Borrower to Assignor in the principal amount of $2,165,000.00 recorded
immediately prior hereto in the land records of the City of Hackensack, County of Bergen, State
of New Jersey (“Instrument”), which indebtedness is secured by the property described in
Exhibit A attached to this Assignment and incorporated into it by this reference,

Together with the Note Hybrid ARM — SBL or other obligation described in the Instrument and all
obligations secured by the Instrument now or in the future.

Assignment of Security Instrument

Bergen County Clerk V BK 62898 PG 2112 04/05/2018 10:01 AM 2of4
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 183 of 495 PagelID: 183

IN WITNESS WHEREOF, Assignor has executed this Assignment as of Larch en L.
2018 to be effective as of the effective date of the Instrument.

ASSIGNOR:

HUNT MORTGAGE PARTNERS, LLC, a
Delaware limited liability company

By: Z Ba
Name: Vanessa L. Howes
Title: ice President

4

I CERTIFY that on iM ter the, | , 2018, VANESSA L. HOWES, VICE PRESIDENT
personally came before me and this person acknowledged under oath, to my satisfaction, that:

STATE OF
New York \ ss."

COUNTY OF New York)

a) this person is the VICE PRESIDENT of HUNT MORTGAGE PARTNERS, LLC, a
Delaware limited liability company named in this document;

b) this person is the attesting witness to the signing of this document by the proper corporate
officer who is VICE PRESIDENT of the limited liability company;

c) this document was signed and delivered by the limited liability company as its voluntary act
duly authorized by a proper resolution of its Board of Directors;

(a) this person knows the proper seal of the limited liability company which was affixed to this
document; and

(e) this person signed this proof to attest to the truth of these facts.

G
Signed and sworn to before me on| \\ fc | 4 , 2018,

 

Notary Publ Regina E. Girardl
Print Name:
REGINA E GIRARD}
My commission expires: Notary Public, State of New York

No. 0116134076
Qualllied in Nassau County
Commission Exptres September 26, 2021

 

Assignment of Security Instrument

Bergen County Clerk V BK 02898 PG 2114 04/05/2018 10:01 AM 3 of 4
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 184 of 495 PagelD: 184

EXHIBIT A

DESCRIPTION OF THE PROPERTY

All that certain lot, plece or parcel of land, with the buildings and improvements thereon erected, situate, lying and being in
the City of Hackensack, County of Bergen, State of New Jersey.

BEGINNING at 2 point located in the southwesterly sideline of Hudson Street, sald polnt being distant 137.45 feel
measured southeasterly elong the aforementioned sideline of Hudson Steet from its Intersection with the southwesterly
sideline of Kansas Street, as produced, and from said beginning point running: thence

1. Along the aforementioned sideline of Hudson Sucet, South 10 degrees 00 minutes 00 seconds East. 84.60 feetto a
point: thence

2. South 80 degrees 00 minutes 00 seconds West, 188.60 feet to a point, thance

3. North 03 degrees 49 minutes 06 seconds East, 87.12 feet to a polnt: thence

4. North 80 degrees 00 minutes 00 seconds East, 167.79 feet to the polnt and place of BEGINNING.

Being In accordance with a survey prepared by Hallard & Associates, Watchung. New Jersey dated April 20, 2007.

NOTE FOR INFORMATION: Being Lot(s) 24, Block 67, Tax Map of the City of Hackensack, County of Bergen.

Assignment of Security Instrument Page A-1

Bergen County Clerk BK 02898 PG 2114 04/05/2018 10:04 AM 40f4  ** End of Document ’*
 

Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 185 of 495 PagelID: 185

 

John S. Hogan
Bergen County Clerk

Bergen County Clerk

One Bergen Counly Plaza
Hackensack, NJ 07604
(201) 336-7000

ww. bergsncounlycierk.org/

 

CARER AU

——s

   
 
 
 
 

INSTRUMENT # 18-055261
V 03015 2035
RECORDED DATE: 08/01/2018 02:40:43 PM

 

Document Type: Assignment of Mortgage

Transaction: 31 e296 _/
Document Page Count:-——--4—-

Operator Id: CLERK

 

RETURN TO:

MCCOY & ORTA, P.C,

100 N. BROADWAY, SUITE 2600
OKLAHOMA CITY OK 73102
ERECORDED

SUBMITTED BY:
McCoy & Orta, P.C.

(405) 236-0003

 

PRIMARY NAME

SECONDARY NAME

 

FEDERAL HOME LOAN MORTGAGE CORPORATION

US BANK NA

 

ADDITIONAL PRIMARY NAMES

ADDITIONAL SECONDARY NAMES

 

 

WELLS FARGO COMMERCIAL MORTGAGE
SECURITIES INCORPORATED
MULTIFAMILY MORTGAGE PASS THROUGH
CERTIFICATES SERIES 2018 SB51

 

 

MARGINAL REFERENCES: V 02898 2086

 

DOCUMENT DATE: 07/05/2018
MUNICIPALITY: HACKENSACK

FEES / TAXES:
Recording Fee: Assignment of

INSTRUMENT #: 18-055261

Recorded Date: 08/01/2018 02:40:33 PM

{ hereby CERTIFY that this document is recorded
in the Clerk's Office in Bergen County, New

  

 

 

Mortgage $40.00 Jersey,
Additional Pages Fee $30.00 A
Homeless Trust Fund - Bergen County $3.00 ‘
Total: $73.00
John S. Hogan
Bergen County Clerk
| Recording Fees: $73.00
| Realty Transfer Tax Fees: $0.00
OFFICIAL RECORDING COVER PAGE Page 1 ofS

PLEASE DO NOT DETACH

THIS PAGE IS NOW PART OF THIS LEGAL DOCUMENT

NOTE: If document data differs from cover sheet, document data always supersedes.
"COVER PAGE DOES NOT INCLUDE ALL DATA, PLEASE SEE INDEX AND DOCUMENT FOR ANY ADDITIONAL INFORMATION.

 
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 186 of 495 PagelID: 186

This instrument was prepared by and
after recordation return to:

McCoy & Orta, P.C. Jurisdiction: | Bergen County

th State: New Jersey
owen ee oe gto LoanNo.; 501232168
: M&O Ref: 7486.119

Telephone: (888) 236-0007 Loan Name: Lenox Hudson

ASSIGNMENT OF MULTIFAMILY MORTGAGE, ASSIGNMENT OF RENTS AND
SECURITY AGREEMENT

FOR VALUE RECEIVED, FEDERAL HOME LOAN MORTGAGE CORPORATION,
whose address is 8200 Jones Branch Drive, McLean, VA 22102 (“Assignor”), conveys,
assigns, transfers, and sets over unto U.S. BANK NATIONAL ASSOCIATION, AS
YRUSTEE FOR THE REGISTERED HOLDERS OF WELLS FARGO
COMMERCIAL MORTGAGE SECURITIES, INC., MULTIFAMILY MORTGAGE
PASS-THROUGH CERTIFICATES, SERIES 2018-SB51, (‘Assignee’), whose address
is One Federal Street, 3rd Floor, Mail Code EX-MA-FED, Boston, MA 02110 without
recourse, representation or warranty, express or implied, except as set forth in that certain
related Mortgage Loan Purchase Agreement, all the right, title and interest of Assignor in
and to the Multifamily Mortgage, Assignment of Rents and Security Agreement and other
documents, if any, described in Schedule _A attached hereto and incorporated herein,
together with the note or notes described therein, and all other documents and mstruments
relating to or securing said Multifamily Mortgage, Assignment of Rents and Security
Agreement or note or notes described therein, encumbering, among other things, the
premises described in Exhibit A attached hereto and incorporated herein and the
improvements thereon.

TO HAVE AND TO HOLD the same unto Assignee, its successors and assigns forever.

Bergen County Clerk V BK 03015 PG 2036 08/01/2018 02:40 PM 20f5
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 187 of 495 PagelD: 187

Dated this 5th day of July, 2018, to be effective as of they aay of July, 2018.

FEDERAL HOME LOAN MORTGAGE CORPORATION,
a corporation organized and existing under the laws of the
United States

By: 722 LL >

Name: Mary EllenSfavinskas
Title: Director

Multifamily Operations
STATE OF VIRGINIA §

§
COUNTY OF FAIRFAX §

On the Sth day of July, 2018, before me, the undersigned, a Notary Public in and
for said State, personally appeared Mary Ellen Slavinskas, Director, Multifamily
Operations, of Federal Home Loan Mortgage Corporation, personally known to me or
proved to me on the basis of satisfactory evidence to be the person whose name is
subscribed to the within instrument and acknowledged to me that she executed the same in
her authorized capacity, and that by her signature on the instrument the person, or the
entity upon behalf of which the person acted, executed the instrument, and that such
individual made such appearance before the undersigned, in Fairfax County, Virginia.

WITNESS my hand and official seal.

bonne Ales chal.

[SEAL] Name of Notary Public
My Commission Expires:

 

ADRIENNE HOLLEY PUCHALSKI
NOTARY PUBLIC
REGISTRATION #310098
COMMONWEALTH OF VIRGINIA

MY COMMISSION EXPIRES
‘ JULY 31, 2020

 

 

 

Loan No! 501232168
M&O File No.: 7486, 119
Loan Name: Lenox Hudson
Pool: SB-51

Bergen County Clerk V BK 03015 PG 2037 08/01/2018 02:40 PM 3o0f 5
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 188 of 495 PagelID: 188

SCHEDULE A

Multifamily Mortgage, Assignment of Rents and Security Agreement dated as of March
27, 2018, by LENOX HUDSON LLC, a New Jersey limited liability company, to HUNT
MORTGAGE PARTNERS, LLC (“Original Lender”), in the amount of $2,165,000.00
("Mortgage"), recorded on April 5, 2018, in Virtual Book 2898, Page 2086 in the office of
the County Clerk of Bergen County, New Jersey ("Real Estate Records”).

The Mortgage was assigned from Original Lender to FEDERAL HOME LOAN
MORTGAGE CORPORATION by that certain Assignment of Security Instrument dated
as of March 27, 2018, to be effective as of March 27, 2018, and recorded on April 5, 2018,
in Virtual Book 2898, Page 2111, in the Real Estate Records.

Loan No.! 501232168

M&O File No.: 7486.119
Loan Name: Lenox Hudson
Pool: SB-31

Bergen County Clerk V BK 03015 PG 2038 08/01/2018 02:40 PM 40f 5
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 189 of 495 PagelID: 189

EXHIBIT A
LEGAL DESCRIPTION

Alf that certain lot, plese or parcel of land, with the bulidings end Improvements thereon arected, situate, tying and deing In
the Clty of Hackensack, County of Bergen, State of New Jersey.

BEGINNING at a point located in the southwostedy sideline of Hudson Street, sald polnt being ctstant 137.45 feet
measured southeasterly along the aforementioned sideline of Hudson Steet from Its Intersection with the southwesterly
stistine of Kanses Street, as produced, and from said beginning point running; thence

1. Along the aforementionsd sideiins of Hudson Streat, South 10 degrees 00 mhhuies 00 seconds East, 84.60 feet to &
polnt thence

2, South 80 degrers 00 minutes 00 seconds West 188.60 fool to ¢ point thance

3. North 03 degrees 48 minutes 06 seconds East, 87.12 feet to 6 point: thence

4, Notth 80 degrees 00 minutes 00 seconds East, 167.79 tect lo the pol end place of BEGINNING.

Being in accordance wih a survey prepared by Hallerd & Associates, Watchung, New Jersey dated April 20, 2007.

NOTE FOR INFORMATION: Being Lot(s) 24, Block 67, Tax Map of the City of Hackenssck, County of Bergen,

Loan No.: 501232168
M&O File No.: 7486.159
Loan Name: Lenox Hudson
Pool: SB-5}

Bergen County Clerk BK 03015 PG 2039 08/01/2018 02:40 PM Sof5S ‘* End of Document™
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 190 of 495 PagelID: 190

 

John S. Hogan
Bergen County Clerk

FMEA ERA

 
  

Bergen County Clork

One Bergen County Plaza
Hackensack, NJ 07601
(201) 336-7000

ww. bergencauntyclerk. orgs

INSTRUMENT # 18-022345.0%
V 02898 2115

RECORDED DATE: 04/05/2018 10:0 h57 AM
FILE NUMBER : 000738R-18

  
 

 

  
 

 

Transaction #: 9090353

 

Document Type: UCC1 - Real Estate Financial Stmt | Document Page Count: 6
Operator Id: CLERK

RETURN TO: SUBMITTED BY:

MADISON TITLE AGENCY, LLC Madison Title Agency, LLC

1125 OCEAN AVENUE
LAKEWOOD NJ 08701

 

 

 

ERECORDED
(732) 333-2667
PRIMARY NAME SECONDARY NAME
LENOX HUDSON LLC FEDERAL HOME LOAN MORTGAGE CORPORATION
ADDITIONAL PRIMARY NAMES ADDITIONAL SECONDARY NAMES

 

HUNT MORTGAGE PARTNERS LLC

 

“MARGINAL REFERENCES:
MUNICIPALITY: HACKENSACK

 

INSTRUMENT #: 18-022345.03

FEES / TAXES: Recorded Date: 04/05/2018 10:01:57 AM
Recording Fee: UCC 1 - Financial
Statement $25.00 { hereby CERTIFY that this document is recorded

in the Clerk's Office in Bergen County, New

John S. Hogan
Bergen County Clerk

Total: $25.00

  

Recording Fees: $25.00
Realty Transfer Tax Fees: $0.00

 

 

 

 

 

OFFICIAL RECORDING COVER PAGE Page 1 of 7

PLEASE DO NOT DETACH

THIS PAGE IS NOW PART OF THIS LEGAL DOCUMENT

NOTE: It document data differs from cover sheet, document data always supersedes.
“COVER PAGE DOES NOT INCLUDE ALL DATA, PLEASE SEE INDEX ANO DOCUMENT FOR ANY ADDITIONAL INFORMATION.
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 191 of 495 PagelID: 191

 

UCC FINANCING STATEMENT
FOLLOW INSTRUCTIONS

 

A, NAME & PHONE OF CONTACT AT FILER (optional)

 

B. E-MAIL CONTACT AT FILER (optional)

 

C. SEND ACKNOWLEDGMENT TO: (Name and Address)

[~ Cassin & Cassin LLP ~T
2900 Westchester Avenue, Suite 402
Purchase, New York 10877
[_ Attn: Recording Departments |
JHE ABOVE SPACE IS FOR FILING OFFICE USE ONLY

4, DEBTOR'S NAME: Provide only ong Debtor nem (1a of 1b) (uae exact full name; do net omit, modify, Of abdrevisle Boy part of the Dedlors name): if any part of the Individual Debtor
feesre witt not fit In tine 1b, eave all of Hem { blank, check here 0 and provide tha individual Debtor inlormation in item 10 of the Financing Siatement Addendum (Form UCC 1Ad}

 

 

 

 

 

 

 

™ 18. ORGANIZATIONS NAME
or LENOX HUDSON LLC
ib. INDIVIDUALS SURNAME FIRST PERSONAL NAME ADDITIONAL NAME{SPINITIAL(S) SUFFIX
te, MAILING ADDRESS CITY STATE POSTAL CODE COUNTRY
210 River Street, Suite 12 Hackensack NJ 107601 USA

 

 

 

 

 

2. DEBTOR'S NAME: Provide onty one Oebtor nate (2a ov 2b) (uEe exact, Ad name; do not oni, modty, or abbreviate any part of the Deblor's name}, if any pert of the Individual Debior’s
Karee wil not fh ia line 2b, Wave af of tom 2 blank, check here 0 and provide the Individual Debtor information in Rem 10 of the Financing Stsement Addendum (Form UCC1Ad)

2a. ORGANIZATIONS NAME

 

ry
OF 2b. INDIVIOUAL'S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S VINITIAL(S) SUFFIX

 

STATE [POSTAL CODE COUNTRY

26. MAILING ADORESS ciry

o

 

 

3. SECURED PARTY'S NAME (o NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provate onty one Seored Paily nome (29 of 30}
[2 ORGANIZATIONS NAME.

FEDERAL HOME LOAN MORTGAGE CORPORATION

 

 

 

 

 

 

OR Yo INDIVIDUALS SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(SYINITIAL(S) SUFFI
3c MAILING ADORESS CiHy STATE |JPOSTAL CODE COUNTRY
8200 Jones Branch Drive McLean VA {22102 USA

 

 

4. COLLATERAL: This finencag slalement covers the tofowng coRstoral

See Schedule B to UCC attached hereto and a part hereof. °

 

 

5, Check gniyif applicable sad check gaily one box Cokatars! i ("nats ia un Trual {see UCCIAG, nom 17 aod Ir (Joong inn by a 's Pursonat

6a. Creca only 4 appicable end check galy one box: 6b. Check eniy.f appicadle and check Qniy one box:

(7) Puvtic-Finance Transsction {7 manutacrwed-Home Transaction (] A Doctor is a Tranemting Uilny (] aptcutua tien (F] nonuce Fang
() Lersseroccer [_) consignoercontigner [] sanerauyee {_] aoveesanior {_} ucensoenicensor

 

7. ALTERNATIVE DESIGNATION (ff agpkcadloy

8. OPTIONAL FILER REFERENCE DATA:
ile wi 2 je er unty, SU [New Jersey. ay H i ap Nun +5012

UCC FINANCING STATEMENT (Form UCC1) (Rev. 04/20/11)

Bergen County Clerk V BK 02898 PG 2116 04/05/2018 10:01 AM 20f7
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 192 of 495 PagelID: 192

UCC FINANCING STATEMENT ADDENDUM

FOLLOW INSTRUCTIONS

9. NAME OF FIRSY DEBTOR: Sams as ine 18 of tb on Financing Statement: f ine 1b was fet blank
because individual Debtor name did not fl, check here im
Ga. ORGANIZATIONS NAME

LENOX HUDSON LLC

 

 

 

OR Fp, INDIVIDUALS SURNAME

 

FIRST PERSONAL NAME

 

ADDITIONAL NAME(S}INIIAL(S) SUFFIX

 

 

THE ABOVE SPACE 1S FOR FILING OFFICE USE ONLY

40. DEBTOR'S NAME: Pravica (10a or {0b) only eng eddiionst Deblos name or Dablor name that did not fil in fine tb or 2b of tha Financing Statement (Form UCCT} [ure exact, full name;
— 6d not omit, modity, or abbreviate sny pan of the Debtors name) and enter te mating actress in Rae t6c

108, ORGANIZATION'S HAE

 

 

CRIT oo IRD RAGUAL'S SURNAME

 

INDIVIDUAL'S FIRST PERSONAL NAME

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOIVIDUAL'S ADOMIONAL HAMEL SyINITIALS) SOFFX
Te. FAWING RODAESS ony STATE [POSTAL CODE COUNTRY
1 im ADDITIONAL SECURED PARTY'S NAME or B ASSIGNOR SECURED PARTY'S NAME; Provide ory ong name {114 of 1b)
Tia, ORGANIZATIONS NAME
HUNT MORTGAGE PARTNERS, LLC
OR 11d, INDIVIOUAL'S SURNAME FIRST PERSONAL NAME ADDITIONAL HAME(SVINITIALLS} SUFFLX
ttc, Maing aDDRess §~—¢/0 Hunt Mortgage Group city “s 66211 USA
1150} Outlook Street, Suite 300 Overland Park Ss 3
12. ADDITIONAL SPACE FOR ITEM 4 (Collateral:
13, (K] this FINANCING STATEMENT is to be filed {tor record] (of recorded) in tha 14, This FINANCING STATEMENT:
REAL ESTATE RECORDS {if applicable) {Cloovert umbsr to be cut [TLeovars ag-oxuacted cotalerat [X]is ted 04 b fature fing

 

TS. Numne and eddresa of B RECORD OVINE of real estate descnded in fom 165 +6, Oeseriplion of reat ostate:
{if Dubtor doas not have a record witeresi):

Lenox Hudson

107 ~ 109 Hudson St, Hackensack, New Jersey 07601

Block: 67
Lot: 24
City: HACKENSACK

County: BERGEN

 

THMISCELIANEOUS: E18 with the County Clerk of Bergen County, State of New Jersey

UCC FINANCING STATEMENT ADDENDUM {Form UCCIAd) (Rev. 04/20/11)

Bergen County Clerk V BK 02898 PG 2117 04/05/2018 10:01 AM 3 of 7
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 193 of 495 PagelID: 193

wr

Fre ciclie Financing Statement Exhibit B - SBL
MULTIFAMILY (Revised 11-02-2015)

 

EXHIBIT B
All of Debtor’s present and future right, title, and interest in and to all of the following:

(1) “Fixtures,” which means all property owned by Debtor which is attached to the real
property described in Exhibit.A (“Land”) and/or the improvements located on the Land
(“Improvements”) (“Property” means the Land and/or the Improvements) so as to
constitute a fixture under applicable law, including: machinery, equipment, engines,
boilers, incinerators and installed building materials; systems and equipment for the
purpose of supplying or distributing heating, cooling, electricity, gas, water, air or light;
antennas, cable, wiring and conduits used in connection with radio, television, security,
fire prevention or fire detection or otherwise used to carry electronic signals; telephone
systems and equipment; clevators and related machinery and equipment; fire detection,
prevention and extinguishing systems and apparatus; security and access control systems
and apparatus; plumbing systems; water heaters, ranges, stoves, microwave ovens,
refrigerators, dishwashers, garbage disposers, washers, dryers and other appliances; light
fixtures, awnings, storm windows and storm doors; pictures, screens, blinds, shades,
curtains and curtain rods; mirrors, cabinets, paneling, rugs and floor and wall coverings;
fences, trees and plants; swimmung pools; and exercise equipment.

(2) “Personalty,” which means all of the following:
(i) Accounts (including deposit accounts) of Debtor related to the Property.

Gi) Equipment and inventory owned by Debtor, which are used now or in the future in
connection with the ownership, management or operation of the Land or
Improvements or are located on the Land or Improvements, includmg furniture,
furnishings, machinery, building materials, goods, supplies, tools, books, records
(whether in written or electronic form) and computer equipment (hardware and
software).

(iii) Other tangible personal property owned by Debtor which is used now or in the
fature in conection with the ownership, management or operation of the Land or
Improvements or is located on the Land or in the Improvements, including ranges,

stoves, microwave ovens, refrigerators, dishwashers, garbage disposers, washers,
dryers and other appliances (other than Fixtures).

(iv) Any operating agreements relating to the Land or the Improvements.

(vy) Any surveys, plans and specifications and contracts for architectural, engineering
and construction services relating to the Land or the Improvements.

Financing Statement Exhibit B - SBL

Bergen County Clerk V BK 02898 PG 2118 04/05/2018 10:01 AM 4of7
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 194 of 495 PagelD: 194

(vi) All other intangible property, general intangibles and rights relating to the
operation of, or used in connection with, the Land or the Improvements, including
all governmental permits relating to any activities on the Land and including
subsidy or similar payments received from any sources, including a
“Governmental Authority” (defined as any board, commission, department,
agency or body of any municipal, county, state or federal governmental unit, or
any subdivision of any of them, that has or acquires jurisdiction over the Property,
or the use, operation or improvement of the Property, or over Debtor).

(vii) Any rights of Debtor in or under any letter of credit required under the terms of
the Loan Agreement evidencing and securing the loan (“Lean”) secured by this
financing statement (“Loan Agreement”).

G) All current and future rights, including air rights, development rights, zoning rights and
other similar rights or interests, easements, tenements, rights of way, strips and gores of
land, streets, alleys, roads, sewer rights, waters, watercourses and appurtenances related to
or benefiting the Land or the Improvements, or both, and all rights-of-way, streets, alleys
and roads which may have been or may in the furure be vacated.

(4) All proceeds paid or to be paid by any insurer of the Land, the Improvements, the
Fixtures, the Personalty or any other part of the Property, whether or not Debtor obtained
the insurance pursuant to Secured Party’s requirement.

(5) All awards, payments and other compensation made or to be made by any Governmental
Authority with respect to the Land, or if Debtor’s interest in the Land is pursuant to a
ground lease, the ground lease and the leasehold estate created by such ground lease
(“Leasehold Estate”), the Improvements, the Fixtures, the Personalty or any other part of
the Property, including any awards or settlements resulting from condemnation
proceedings or the total or partial taking of the Land, the Improvements, the Fixtures, the
Personalty or any other part of the Property under the power of eminent domain or
otherwise and including any conveyance in lieu thereof.

(6) All contracts, options and other agreements for the sale of the Land, or the Leasehold
Estate, as applicable, the Improvements, the Fixtures, the Personalty or any other part of
the Property entered into by Debtor now or in the future, including cash or securities
deposited to secure performance by parties of their obligations.

(7) All “Rents,” which means all rents (whether from residential or non-residential space),
revenues and other income of the Land or the Improvements, parking fees, laundry and
vending machine income and fees and charges for food, health care and other services
provided at the Property, whether now due, past due or to become due, and deposits
forfeited by tenants, and, if Debtor is a cooperative housing corporation or association,
maintenance fees, charges or assessments payable by shareholders or residents under
proprietary leases or occupancy agreements, whether now due, past due or to become due.

Financing Statement Exhibit B - SBL Page 2

Bergen County Clerk V BK 02898 PG 2119 04/0512018 10:01 AM 5 of 7
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 195 of 495 PagelD: 195

(8) All “Leases,” which means all present and future leases, subleases, licenses, concessions
or grants or other possessory interests in force now or hereafter, whether oral or written,
covering or affecting the Property, or any portion of the Property (including proprietary
leases or occupancy agreements if Debtor is a cooperative housing corporation), and al]
modifications, extensions or renewals.

(9) All earnings, royalties, accounts receivable, issues and profits from the Land, the
Improvements or any other part of the Property, and all undisbursed proceeds of the Loan.

(10) All deposits to a “Reserve Fund” (defined as all amounts deposited by the Debtor with
Secured Party in connection with the Loan for the payment of taxes or insurance
premiums or as otherwise required pursuant to the Loan Agreement), whether in cash or

as a letter of credit.

(11) All refunds or rebates of taxes by a Governmental Authority (other than refunds
applicable to periods before the real property tax year in which this financing statement is
recorded or filed) or insurance premiums by an insurance company.

(12) All tenant security deposits which have not been forfeited by any tenant under any Lease
and any bond or other security in lieu of such deposits.

(13) All names under or by which the Property or any part of it may be operated or known, and
all trademarks, trade names, and goodwill relating to any of the Property.

(14) All proceeds from the conversion, voluntary or involuntary, of any of the above into cash
or liquidated claims, and the right to collect such proceeds.

{NO FURTHER TEXT ON THIS PAGE]

Financing Statement Exhibit 8 - SBL Page 3

Bergen County Clerk V BK 02898 PG 2120 04/05/2018 10:01 AM 6 of7
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 196 of 495 PagelID: 196

EXHIBIT A

LEGAL DESCRIPTION

All that certain lot, plecs or parcel of land, with the buildings and improvements thereon erected, situate, lying and being in
the City of Hackensack, County of Bergen, State of New Jersey.

BEGINNING at 2 polnt located in the southwesterly sideline of Hudson Street, said point being distant 137.45 feet
measured southeasterly along the aforernentloned sideline of Hudson Street from Its intersection with the southwesterly
sideline of Kansas Street, 2s produced, and from sald beginning point running; thence

1. Along the aforementioned sideline of Hudson Steet, South 10 degrees 00 minutes 00 seconds East. 84.60 feet toa
point thence

2. South 80 degrees 00 minutes 00 seconds West, 188.60 feet to a point; thence

3, North 03 degrees 49 minutes 06 seconds East, 87.12 feet to a point. thence

4, North 80 degrees 00 minutes 00 seconds East, 487.79 feet to the point and place of BEGINNING.

Being in accordance ‘sith a survey prepared by Hallard & Associates, Watchung, New Jersey dated April 20. 2007,

NOTE FOR INFORMATION: Being Lot(s) 24, Block 67, Tax Map of the City of Hackensack, County of Bergen.

Financing Statement Exhibit B - SBL Page 4

Bergen County Clerk BK 02898 PG 2121 04/05/2018 10:01 AM Tof7 ** End of Document”
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 197 of 495 PagelD: 197

 

John S. Hogan
Bergen County Clerk

FARE

J

Bergen County Clerk

One Borgen County Plaza
Hackensack, NJ 07601
{201} 336-7000

weve bergencountyclark.org!

 
 
 

INSTRUMENT # 18-055261.01
V 03015 2040

RECORDED DATE: 08/01/2018 02:40\34 PM
FILE NUMBER: 000738R-18

 

 

 

Transaction #~—____ _. 9139296
Document Type: UCC Assignment Document Page Count: 2
Operator Id: CLERK
RETURN TO: SUBMITTED BY:
MCCOY & ORTA, P.C. McCoy & Orta, P.C.

100 N. BROADWAY, SUITE 2600
OKLAHOMA CITY OK 73102

 

 

 

ERECORDED
(405) 236-0003
PRIMARY NAME SECONDARY NAME
LENOX HUDSON LLC US BANK NA
ADDITIONAL PRIMARY NAMES ADDITIONAL SECONDARY NAMES

 

WELLS FARGO COMMERCIAL MORTGAGE
SECURITIES INCORPORATED
MULTIFAMILY MORTGAGE PASS THROUGH
CERTIFICATES SERIES 2018 S851

 

 

MARGINAL REFERENCES:

 

  

 

 

 

 

MUNICIPALITY: HACKENSACK
INSTRUMENT #: 18-055261.014
FEES / TAXES: Recorded Date: 08/01/2018 02:40:34 PM
Recording Fee: UCC Assignment. $25.00
Total: $25.00 thereby CERTIFY that this document is recorded
, , in the Clerk's Office in Bergen County, New
Jersey.
a A. Nee
John S. Hogan
Bergen County Clerk
Recording Fees: 525,00
Realty Transfer Tax Fees: $0.00
OFFICIAL RECORDING COVER PAGE Page Turd

PLEASE DO NOT DETACH

THIS PAGE IS NOW PART OF THIS LEGAL DOCUMENT

NOTE: If document data differs from cover sheet, document data always supersedes.
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 198 of 495 PagelID: 198

 

UCC FINANCING STATEMENT AMENDMENT
FOLLOW INSTRUCTIONS
ACNAME & PHONE OF CONTACT AT FILER {optional}
Nick Barzelione 405-236-0003
6. E-MAIL CONTACT AT FILER (optional)

 

 

 

G. SEND ACKNOWLEDGMENT TO: (Name and Address)

F soCoy & Orta, P.C. ~
100 North Broadway, 26th Floor
Oklahoma Gity, OK 73102

 

 

 

 

 

THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
Ta. INITIAL FINANCING STATEMENT FILE NUMBER tb, This FINANCING STATEMENT AMENDMENT is 0 ba filed for recor]
. 7 {or tecotded] In Iho REAL ESTATE RECORDS
738R-18 filed 4/5/18 Fier: pital) Ameniment Addendum {Form UCC3Ad) and rovite Oebier’s nae tom 13
— = aa
2.) TEAMINATION: Etfoctivaness of the Financing Statement identified abave is torminated with raspoct lo tha security intorami(s) ot Secured Pany authorizing thls Torminatlon
Statement

 

3. [] ASSIGNMENT Qiifor partial}: Provide nama of Aasignae In Wem 7a oF 70, aed agdraas of Assignee in lem 7¢ and name ot Assignor in itam 9
For paitiat assignmont. compltla tems 7 and 9 and also indicate atecied collaleral in tem &

%L_] CONTINUATION: Effectiveness ol Iho Financing Statenrent idontilied above wilh rerpect to the secuilly interest{s) of Soeucea Party autharizing lata Gontimation Starement fs
Contiayed tor ine addinona! patiod proved by apolicabla law
6. [] PARTY INFORMATION CHANGE:
AHRQ Check gna of thasa Ihrea bacas ta:

Check ong of these Iwo boxed
CHANGE namo aador address. Complete ADD name: Gomovie ham DELETE name: Give iecord name

This Change aitects [ ]Octior ar []Secured Party of record {J iter 63 oF Ob: ang 20m 7a of 7 and ilem 7 Foor 75, and tem 7c (Jia be dcioted in hem 63 oF

6, CURRENT RECORD INFORMATION: Comptcte far Panty Intormalion Change - provide only gas name {6a or 6b)

Ga. ORGANIZATIONS NAME

 

OA 60, INDIVIDDAL'S SURNA LE FIAST PERSONAL NAME ADDITIONAL NAME(SJANITIAL(S] SUFFIX

 

 

 

 

7. CHANGED OR ADDED INFORMATION: Compton ter Assignment of Party ninemation Change » piovide only gag name £5 08 Tb] fuse mane? Mill nme, do Not cenit, aiodty, o¢ ebbrevisre ny pal sf the Debeer’s ane)
73. OAGANIZATIONS NAME
U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE"

oO 7b, THOIVIQUAL'S SUANAME

a

 

INOWIDUAL'S FIRST PERSONAL NAME

 

 

 

 

 

INDIVIDUALS ADDITIONAL HAME(S)AMITIALS) SUFFIX
To, MAILING ADDRESS CITY STATE JPOSTAL CODE COUNTRY
One Federal St., 3rd Fi., Mail Code EX-MA-FED Boston MA 102110 USA

 

 

8. [_] COLLATERAL CHANGE: alse chock png of these lour baros: PJaon cotmtert— L_JOELErE cottsterat — [_} RESTATE covered collateral L_] asstan cototeal

Indic ato collaloral

* FOR THE REGISTERED HOLDERS OF WELLS FARGO COMMERCIAL MORTGAGE SECURITIES, INC.,
MULTIFAMILY MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2018-SB51

 

9. NAME of SECURED PARTY of RECORD AUTHORIZING THIS AMENOMENT: Provide only ong name (9a of 90} (name of Assignor, it this is on Asaignment)
Wits is ans Amand mond guthonzed by 3 DEBTOR, check hare ia and prowda want of aulhotizing Debtor

98, ORGANIZATION'S NAME

FEDERAL HOME LOAN MORTGAGE CORPORATION

OR Sb. TNOIVIDUAL'S SURNAME FIRST PERSONAL NAME ADDIMIOVAL NAME(S HINITIALIS] SUFFIX

 

 

10. OPTIONAL FILER REFERENCE DATA:
M&O Ref.: 7486.119 Lenox Hudson (Loan No. 501232168) FILE WITH BERGEN COUNTY, NJ

UCC FINANCING STOTT reeermerre (Form UGC3) (Re
Bergen County Clerk V BK 03015 PG 2041 08/01/2018 02:40 PM 2o0f3
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 199 of 495 PagelID: 199

UCC FINANCING STATEMENT AMENDMENT ADDENDUM
FOLLOW INSTRUCTIONS

41, INITIAL FINANCING STATEMENT FILE NUMBER: Same as tem 1@ on Amendment form
738R-18 filed 4/5/18

12. NAME OF PARTY AUTHORIZING THIS AMENDMENT: Same es fem 9 on aAinandment fern
i2a. ORGANIZATIONS NAM

FEDERAL HOME LOAN MORTGAGE CORPORATION

 

 

 

oR 42d, INDIVIDUALS SURNAME

 

FIRGT PERSONAL NAME

 

ADDITIONAL NAME(S} IMTIALIS} SUFFIX
THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY

 

 

 

13. Name af DEBTOR on related fInancing stalement (Name of # current Debtor of cacord required for indewng pulpases only st Somme bling otfices - See Instruction tom 43). Provide only
gay Ocltor name (132 of 130) (use eaged, full name: do nol ant, modify, or abbreviate any parl of the Ocbtor’s name): sce Instructions if name does not fit

133 ORGANIZATIONS NAME

LENOX HUDSON LLCO

OR 1330, INGIVIOUAL’S SURNANE FIRST PERSONAL NAME AQDITIONAL N4ME(S)ANITIAL(S) SUFFIX

 

 

 

 

 

 

14, ADDITIONAL SPACE FOR ITEM 8 (Collateral):

 

15. This FINANCING STATEMENT AMENDMENT; 17, Dusenption of real estate.

0 covers limber fp ba cul 0 Covurt af-extrocled collateral is fled as a fhxture fing
16. Nama end address of a RECORD OWHER of reat ostate dastnbed m gern 17
Gt Debdlor does not have a fvoord interest),

 

 

48. MISCELLANEOUS,

 

Bergen County Clerk BK 03015 PG 2042 08/01/2018 02:40 PM 3o0f3  ** End of Document **
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 200 of 495 PagelID: 200

 

 

 

a enduenmnaernsassts
ee me tees - ee ce ina mn os
hy
ae
1 tat
a, %' 3
te
THIS INDENTURE, made this 2 day of Deeexke—
“)<
* in the year of our Lord Ona Thousand Mine Hundred end.
ear i Sevanty-OVG between 165 MAIN CORFORATION, « Mew Jersey
ao .
§ z 2. Corporation having an offica at 200 route 46, Little
Eu
eS 0S Farry, New Jereay, harainafter called “OQwner" and
2 4 \ a Body Politic
ad COUNTY OF BERGEN,/having ita office at Hackensack,
“
gag

: Bergan County, Rew Jersey, hareinafter called "County
of Bargen”,
WITHBESBETH:
Owner, for and in consideration of tha aum of leas than

Hundred Dollars ($200)
PEDTALOTENOKH , lawful money of the United States of

One
Amarice, to it in hand paid by County of Bergan, the receipt
whereof ia haraby acknowledged, hae givan, granted and con-
veyad, and by thease presents docs give, grant and conavay

unto County of Bexgan, ite succaasora end aseigns a per-

manent easement and right of way for the future widening

of Hudeon Strest. ‘The easement and right of way haraby

: granted covere « atrip of jJand situate, lying snd being

in the City of Backansack, County of Bergen and State of
Wow Jarasy, as shown outlined in red on tha aurvey attached
hereto and hereby made a part, and is more partioularly
Gescribed aa follows:

BUGIKNING at a podnt in the northwesterly line
of Budson Street (aa tha aame is now laid out and in
ues}, diatant 222,05 feat aouthweaterly from ite
intersection with the noxthweaterly aide of Kansas
Btreet and running thence (1) northweaterly along
the southwesterly line of Lot 25 in Block 67 as
i shown on the Assessnent Nap of the City of Hackensack,
; . x, J, to a point, which point measures J5 feat from
: tha center line of Hudson Street (as now laid out and

fi csfsiax 8619 not

en

 
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 201 of 495 PagelID: 201

aisoamciarne nts

RECAPS

in use); thanca (2) northeasterly and parallel with —
the center line of Hudson Street (ae now laid out
and in use) 84.60 feet to a point in the north~
easterly jJins of Lot 24 in Block 67 as shown on
the Asseesment Map of the City of Backensgacks
thence (3) southeasterly and along the sane, be
the distance what it may, to a point in the north~
westerly lina of Hudson Street (as now laid out
and in use); thence (4) southwesterly and along
said northwesterly side of Hudson Street 94,60
feet to the point and place of AEGINNING.

SUBJECT to federal, atats and municipal regula~
tions affecting the use of said premises and encun-
brancas, if any, of record, —

The Owner for itself, its successors and assigns,
govenants and agrees with tho County of Bergen, ite succee~
sore end assigns that no building or structures of any kind
whatsoaver shall be exected on, in ox above the above
described strip of land, however, pavexents, walks and
the likes axe permitted, This covenant shall run with the
ijand,

The County of Bergen, for iteels and ite succes~
sors and assigns, Covenants and agrsea with the Owner, its
successors snd assigna that after the widening of Hudson
Btreat or after any disturbance of the above deecribed
land for the purpose for which this easement is given,
the County of Bergen shall at its own cost and expense
xestore the surface of the said land and the landa of the
premises of the Owner immediately adjacent thereto to the
condition in which they were immediately prior to the
commencemant of the work.

By the acceptance of this Indenture the County

of Bergen agrees to abide by the terms and comtitions

~ Ze

30 D619 e142

 
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 202 of 495 PagelID: 202

 

 

 

herein on its part to be performed and shall be deemsd a
nignatory hereto,

IM WITKESS WHEREOF, Owner has hereunto affixed
its corporate seal and caused thase presents to ba aligned
by ite proper officers thereunto duly authorized, ali as

of the day and year first above written,

antain,

165 MAIN CORPORATION ata nTa yi, |

¢ ’

   

Attaat:

Dap &

; .
Ah a
Rayer a. Ter, - See!

sy.

Je within Instrument was
.f/ prepared by: Guy J. Lanza, Eaq.

STATE OF NEW JERSEY) gg,,
COUNTY OF BERGEN }

d

+

BR IY REMEMBERED, that on this 7” day of Deeeribeg.
in the yaar of our Lord Nineteen Hundred and Seventy-ove
pefore ma, the subscriber, an Attorney at Law of New
Jeraey, personally appeared Gtewe F-OSF

Who I am aatiafied is ——— Preaident of 165 MAIN
CORPORATION, the corporation named in and which executed -
the foregoing instrument, and ia the person who signed
said inatrumant aw such officer for and on behalf of said
corporation, and ha aoknowledged that said instrument was
made by said corporation and ssaled with its corporate seal
as the voluntary act and dead of said corporation by virtus
of authority from its Board of Directora. The full and
actual consideration paid or to be paid for the transfer
of title to realty evidenced by the within Grant, as auch
copsideration is defined in P, L, 1968, ¢. 49, Bec. 1 {a}
ie 91,00, Consideretion is less than One Hundred ($100.00)
Dollars,

oO Oe Guy J. Lansa,
Attorney at Law of How Jersey

ex 56419 nic 43

et YOO AK

anon t

 
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19

 

|

 

 

Page 203 of 495 PagelD: 203

 

 

 

 

 

 

 

 

 

Tily A974

 

sox DOLE ace h44

\ 3
C. Petey ) =
: che,
(67 }
Hq Lor 2s \| Lor at :
é ‘ y
~ Q ‘
: R N SIECP! DA OPT E
: 8 9 LS EL- EE OLK
‘ ‘ eS SIMONA AN -
SLEDS MEN TARP
KM td CKLETO BD CRE
"AAT.
SPE1OP SE4LO?
a
Jo"
r
{ Cec) . Yocw)
ft, CO rte
Steo’ a
LLC LDF ELA PFE EE .
BE! fe Conese i
7 OL MeL np SW b aT AF eo
- ea hts D eae nw a te. Pater E Geiger t
Leg i990? Crccwore 781,

wea

 

ere en ME Se rm mm
eT ne an ee re GT
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 204 of 495 PagelD: 204

 

RECEIVED
IS7ZMAR-2 PR 3°52

(bags ervbr ODicam.

BERGEN COUNTY CLERK

MAR-2 12 ree

(om Re. Touts

Consideration 3 EX.
Realty Transfer Fee a
Recarding Fee

 

RHE
ER

RT
MENT

BETWEEN =

EAS

165 MAIN CORPORATION,

. _ a New Jersey Corporation,
10 4&2 . other
COUNTY OF BERGEN

 

pateds “DDec. 3 197/

 

_

Record and Return te

BERGEN COUNTY COUNSEL
Administrative Bldg.
Hackensack, N.J.

O7Ge,

 

sox 5619 tact 445

OF DOCUMENT 2 3.

END

 
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 205 of 495 PagelID: 205

 

John S. Hogan
Bergen County Clerk

LT

INSTRUMENT # 19-040821
V 03278 1843
RECORDED DATE: 06/27/2019 09:11:44 A

  

 

 

Transaction 9252162 7
Document Type: NON ABSTRACTED DEED Document Page Count, 2
Operator Id: CLERK
RETURN TO: SUBMITTED BY:
BETTER RESEARCH LLC Beller Research LLC

1 PARAGON DRIVE
MONTVALE NJ 07645

 

 

 

 

 

 

  

 

 

 

 

ERECORDED
(718) 215-5138
PRIMARY NAME SECONDARY NAME
LENOX HUDSON LLC JUDAH A ZELMANOVITZ
ADDITIONAL PRIMARY NAMES ADDITIONAL SECONDARY NAMES
NEIL FINK
MARGINAL REFERENCES:
DOCUMENT DATE: 06/12/2019 INSTRUMENT #: 19-040821
MUNICIPALITY: HACKENSACK Recorded Date: 06/27/2019 09:11:44 AM
FEES / TAXES: | hereby CERTIFY that this document is recorded
Recording Fee: NON ABSTRACTED in the Clerk’s Office in Bergen County, New
DEED $30.00 Jersey.
Additional Pages Fee $10.00 A
Homeless Trust Fund - Bergen County = $3.00 ‘
Total: $43,00
“ John S. Hogan
Bergen County Clerk
Recording Fees: $43.00
Realty Transfer Tax Fees: 0.00
OFFICIAL RECORDING COVER PAGE Poge tata

PLEASE DO NOT DETACH

THIS PAGE IS NOW PART OF THIS LEGAL DOCUMENT

NOTE: If document data differs from cover sheet, document data always supersedes.
“COVER PAGE DOES NOT INCLUDE ALL DATA, PLEASE SEE INDEX AND DOCUMENT FOR ANY ADDITIONAL INFORMATION.
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 206 of 495 PagelID: 206

Prepared By & Send

Judah A, Zeimanovitz, Esq.

Fink & Zelmanovilz, PC.

3839 Flatlands Avenue, Suite 206
Brooklyn, New York til34

DECLARATION OF RESTRICTION

This DECLARATION OF RESTRICTION made as of June 12, 2019, by LENOX HUDSON LLC
a New Jersey limited liability company with an address at 636 S forest Dr., Teaneck, NJ 07666 (the
“Declarant”,

WITNESSETH

WHEREAS, the Declarant is the fee owner of the premises: 107-109 Hudson Street, Hackensack,
NJ 07601, as described on the legal description annexed hereto as Schedule A (the Premises”);
and

WHEREAS, the Declarant wishes to set forth hereinafter a declaration of his intention with
reference to the Premises.

NOW, THEREFORE, FOR GOOD AND VALUABLE CONSIDERATION RECEIVED,
THE DECLARANT HEREBY DECLARES AS FOLLOWS:

t. The Declarant shall not sell, mortgage, assign, lease, convey, transfer, encumber, pledge,
hypothecate or otherwise take any action creating a security interest in the Premises without the
written consent of Judah A. Zel{manovitz or Neil Fink, having an address at Fink & Zelmanovitz,
P.C., 3839 Flatlands Avenue, Suite 206, Brooklyn, New York 11234. Any such transfer,
assignment or encurmbrance, without written consent of Judah A. Zelmanovitz or Neil Fink shall
be null and void and of no force and effect.

2. This declaration shall be binding on the heirs, personal representatives, successors and assigns
of the Declarant.

3. This Declaration may not be changed or modified orally and may only be changed, modified or
rescinded with the written consent of Judah A, Zelmanovitz or Neil Fink.

4. Only Judah A. Zelmanovitz, Neil Fink or their delegates shall have the right to terminate or
rescind this Declaration of Restriction,

NO FURTHER TEXT
SIGNATURE PAGE FOLLOWS

Bergen County Clerk V BK 03278 PG 1844 06/27/2019 09:11 AM 20f 3
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 207 of 495 PagelD: 207

IN WITNESS WHEREOF, the undersigned has duly executed this Declaration of
Restriction as of the day and year first above written.

LENOX HUDSON LLC

va

TV

By: ’
Name: Seth Levine
Title: Sole Member

Roy
State of New ork
1 SS.

County of BEX») ,

On June 12, 2019 before me, the undersigned, personally appeared Seth Levine personally
known to me or proved to me on the basis of satisfactory evidence to be the individual(s) whose
name(s) is (are) subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in bis/her/their capacity(ies), and that by his/her/their signature(s) on the
instrument, the individual(s), or the person upon behalf of which the individual(s) acted, executed
the instrument. :

——
NOTARY PUBLIC

ANDREW SELEVAN
NOTARY PUBLIC OF NEW JERSEY
My Commission Expires 1/25/2024

Bergen County Clerk BK 03278 PG 1845 06/27/2019 09:11 AM 3 of 3 ** End of Document’
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 208 of 495 PagelID: 208
NEW JERSEY TAX & ASSESSMENT SEARCH

For: BRENNAN TITLE ABSTRACT LLC
( ? Customer ID: 240195385
anhoa Cente. Reference #: BT18420
Order #: 6878650/MT-241-6878650
Completed Date: 08/29/2019 Report Fee: $35.50

CERTIFICATE OF CURRENT PROPERTY TAX AND ASSESSMENT STATUS FOR:

 

 

 

 

 

 

 

 

 

 

Municipality: HACKENSACK CITY(BERGEN}) 65 Central Avenue
(201) 646-3929 HACKENSACK, NJ 07601
Block: 67 Owner: LENOX HUDSON LLC
Lot: 24 Property Location: 107-109 HUDSON ST.
Also: Mailing: PO BOX 1136 ENGLEWOOD CLIFFS NJ 07632
Lot Size: 15233SF Tax Rate: 3.357 per $100 of Assessed Value Assessed Values:
Prop. Code: 4C-Apartments Land: $295,900
Improvement: $1,807,600
*Not to be used to determine the “residential use” for the purposes of PL. 2004, c. 66 section 8. Total: $2,103,500
Deduction: None
Cert. Of Occup.: New Construction, Change of Us
Smoke detector: Required as per NJAC 5:70-4.19
Call (201) 646-7685 for inspection Inspection Fee: $30.00 for inspection
2018 Taxes: $58,618.28 PAID IN FULL
2019 Qtr1 Due: 02/01/2019 $14,655,00 PAID
2019 Qtr2 Due: 05/01/2019 $14,655.00 PAID
2019 Qtr3 Due: 08/01/2019 $20,589.15 PAID; ESTIMATED TAX BILL
2019 Qtr4 Due: 11/01/2019 TO BE DETERMINED
2020 Qtr1 Due: 02/01/2020 TO BE DETERMINED
2020 Qtr2 Due: 05/01/2020 TO BE DETERMINED
Added Assessments: None
Water: PRIVATE - SUEZ 69 Devoe PI. Hackensack,NJ 07601 800-422-5987
Sewer: Included with Taxes; Subject to excess charges
Confirmed Assessments: None
Liens: None
General Remark: _ 2019 TAXES WILL REFLECT CHANGE IN ASSESSED VALUE.
UNCONFIRMED ASSESSMENTS:
Ordinance #: None Adopted On: None Improvement Type: None

Charles Jones LLC guarantees that the above information accurately reflects the contents of the public record as of the completed date.

Phone (800) 477-8288 ™ Fax (800) 677-3272 ™ P.O. Box 8488, Trenton, NJ 08650-0488
Page 1 of 1
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 209 of 495 PagelID: 209

Cj NEW JERSEY SUPERIOR COURT,
onkec. wen UNITED STATES DISTRICT COURT AND
A Datatrace Company UNITED STATES BANKRUPTCY COURT
240-1953-85 RE: BT18420

CERTIFIED TO:

BRENNAN TITLE ABSTRACT LLC
457 HADDONFIELD RD STE 305
CHERRY HILL NJ 08002

CHARLES JONES LLC HEREBY CERTIFIES THAT IT HAS SEARCHED THE INDEX OF THE
CIVIL JUDGMENT AND ORDER DOCKET OF THE SUPERTOR COURT OF NEW JERSEY, THE
INDEX OF THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEW JERSEY,
AND THE INDEX OF THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF
NEW JERSEY AND DOES NOT FIND REMAINING UNSATISFIED OF RECORD IN ANY OF
THESE COURTS A JUDGMENT OR OTHER DOCKETED RECORD REFERRED TO BY THE
RESPECTIVE INDICES WHICH CONSTITUTES A GENERAL LIEN ON REAL PROPERTY IN
NEW JERSEY, NOR ANY CERCLA LIEN ON SPECIFIC REAL PROPERTY WITHIN NEW
JERSEY NOR ANY PETITION COMMENCING PROCEEDINGS IN BANKRUPTCY EXCEPT AS
BELOW SET FORTH AGAINST:

FROM TO

LENOX HUDSON LLC (Entity) 08-29-1999 08-29-2019
*** Name is CLEAR ***

DATED 08-29-2019
TIME 08:45 AM

FEES: $ 12.50

TAX: $ 0.00

TOTAL:$ 12.50 CHARLES JONES LLC
P.O. BOX 8488

RN19-246-03708 246 0879246 25 TRENTON, NJ 08650
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 210 of 495 PagelD: 210

CQ OR ORR RR RRO OR ORR RR KR Kk RR OR KR
onlen O24 **k* UNITED STATES PATRIOT NAME SEARCH ***
A Datafrace Company KR RR RK RK KK RK RR KR OR a KOR KOR RO aK RK KKK

240-1953-85 RE: BT18420

CERTIFIED TO:

BRENNAN TITLE ABSTRACT LLC
457 HADDONFIELD RD STE 305
CHERRY HILL NJ 08002

CHARLES JONES LLC HEREBY CERTIFIES THAT IT HAS SEARCHED THE
LIST OF "SPECIALLY DESIGNATED NATIONALS AND BLOCKED PERSONS"
MAINTAINED BY THE OFFICE OF FOREIGN ASSETS CONTROL, U.S.
DEPARTMENT OF THE TREASURY, PURSUANT TO EXECUTIVE ORDER 13224 AS
AMENDED BY EXECUTIVE ORDER 13268, AS WELL AS "THE CONSOLIDATED
SANCTIONS LIST" THAT INCLUDES THE LIST OF "FOREIGN SANCTIONS
EVADERS" PURSUANT TO EXECUTIVE ORDER 13608 AND MAINTAINED BY
THE OFFICE OF FOREIGN ASSETS CONTROL, U.S. DEPARTMENT OF THE
TREASURY AND REPORTS THE FOLLOWING FINDINGS WITH RESPECT TO THE
NAME(S) LISTED BELOW:

THROUGH

LENOX HUDSON LLC (Entity) 09-01-2019

KR KEK KKK KKK KER KEKE KKK KEKE KEK KEKAKA KKK KEK KEK

kk*k**k CLEAR PATRIOT NAME SEARCH *****

KEKE KKKEKEKKKKAEKKEKKKKE KKK KKK KKK KKK KK KKK KEK

NOTE: According to the U.S. Department of Treasury, no U.S.
person may deal with any Libyan or Iraqi government official
whether their name appears on the list or not.

DATE ISSUED: 09-03-2019

FEES: S$ 2.00

TAX: S$ 0.00

TOTAL:$S$ 2.00 CHARLES JONES LLC
P.O. BOX 8488

PA19-246-03709 246 0867246 25 TRENTON, NJ 08650
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 211 of 495 PagelID: 211

EXHIBIT O
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 212 of 495 PagelID: 212

American Land Title Association Commitment for Title Insurance
Adopted 08-01-2016
Technical Corrections 04-02-2018

Transaction Identification Data for reference only:

Issuing Agent! BRENNAN TITLE ABSTRACT, LLC

Issuing Office: 457 Haddonfield Rd, Suite 305, Cherry Hill, NJ 08002
Issuing Office's ALTA® Registry ID:

Loan ID Number:

Commitment Number:

Issuing Office File Number: BT18421

Property Address: 54-78 Temple Avenue, Hackensack, NJ 08362
Revision Number:

SCHEDULE A

File No. BT18421

1. Commitment Date: August 12, 2019 Termination Date: 180 days

after effective date
2. Policy to be issued:

(a)
Proposed Insured:
Proposed Policy Amount: $

Proposed Insured:
Proposed Policy Amount: $

THIS REPORT IS ISSUED FOR INFORMATION ONLY AND IS NOT TO BE USED FOR INSURANCE
WITHOUT PRIOR CONSENT OF THIS COMPANY. LIABILITY ASSUMED HEREBY DOES NOT EXCEED
$1,000.00.

3. The estate or interest in the Land described or referred to in this Commitment is Fee Simple.

4. The Title is, at the Commitment Date, vested in:
Lenox Temple LLC, a New Jersey limited liability company by deed from Lighthouse Temple
Avenue, LLC, a New Jersey limited liability company, dated June 12, 2009, recorded July 16,
2009, in the Clerk's Office of the County of Bergen, New Jersey, in Deed Book V00176,
page 1599.

NOTE: Property is incorrectly assessed to Judah Zelmanovitz not property owner.

  
 
 

Countergigned
BRENNAN TIFLE ABSTRACT, LLC

By:

 

Authorized Signatory

This page is only a part of a 2016 ALTA® Commitment for Title Insurance issued by . This Commitment is not valid without the Notice; the
Commitment to issue Policy; the Commitment Conditions; Schedule A; Schedule B, Part |—Requirements; Schedule B, Part il-—-Exceptions,
and a counter-signature by the Company or its issuing agent that may be in eiectronic form.

NEW JERSEY LAND TITLE NJRB 3-09
INSURANCE RATING BUREAU Last Revised: 07/01/18
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 213 of 495 PagelD: 213

American Land Title Association Commitment for Title Insurance
Adopted 08-01-2016

Technical Corrections 04-02-2018

SCHEDULE A

(continued)

File No. BT18421

5. The Land is described as follows:

For information purposes only: 54-78 Temple Avenue, City of Hackensack
Bergen County, New Jersey
Block 511 Lot 11 Tax Map

SEE CONTINUATION OF SCHEDULE A FOR LEGAL DESCRIPTION

This page is only a part of a 2016 ALTA® Commitment for Titie insurance issued by . This Commitment is not vaiid without the Notice, the
Commitment to Issue Policy; the Commitment Conditions; Schedule A; Schedule B, Part |—Requirements; Schedule B, Part Il—-Exceptions;
and a counter-signature by the Company or its issuing agent that may be in electronic form.

NEW JERSEY LAND TITLE NJRB 3-09
INSURANCE RATING BUREAU Last Revised: 07/01/18
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 214 of 495 PagelD: 214

American Land Title Association Commitment for Title Insurance
Adopted 08-01-2016
Technical Corrections 04-02-2018

 

SCHEDULE A
(continued)
File No. BT18421

LEGAL DESCRIPTION

ALL that certain lot, parcel or tract of land, situate and lying in the City of Hackensack, County of Bergen, State of
New Jersey, and being more particularly described as follows:

BEING known and designated as Lot 18-23 as shown on a certain map entitled, "Map of Property of Anderson
and Ward, situated in Hackensack, Bergen County, N.J.”, duly filed in the office of the Bergen County Clerk on
May 25, 1972 as Map No. 196.

BEGINNING at a point in the Northeasterly side of Temple Avenue, distant 471.54 feet Northwesterly from its
intersection with the Northwesterly side of Hackensack Avenue; running thence

(1) Along the Northeasterly side of Temple Avenue, North 43 degrees 10 minutes West, 300.00 feet; thence
(2) North 46 degrees 50 minutes East, 212.93 feet; thence

(3) South 43 degrees 04 minutes 10 seconds East, 300.00 feet; thence

(4) South 46 degrees 50 minutes West, 212.42 feet to the point and place of BEGINNING.

FOR INFORMATIONAL PURPOSES ONLY: Also known as Lot 11 in Block 511 on the City of Hackensack Tax
Map.

This page is only a part of a 2016 ALTA® Commitment for Title Insurance issued by . This Commitment is not valid without the Notice, the
Commitment to Issue Policy; the Commitment Conditions; Schedule A; Schedule B, Part |—Requirements; Schedule B, Part [!—Exceptions;
and a counter-signature by the Company or its issuing agent that may be in electronic form.

NEW JERSEY LAND TITLE NJRB 3-09
INSURANCE RATING BUREAU Last Revised: 07/01/18
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 215 of 495 PagelD: 215

American Land Title Association Commitment for Title Insurance

Adopted 08-01-2016
Technical Corrections 04-02-2018

 

SCHEDULE B, PART |

Requirements

File No. BT18421

All of the following Requirements must be met:

1.

10.

11,

12.

The Proposed Insured must notify the Company in writing of the name of any party not referred to in this
Commitment who will obtain an interest in the Land or who will make a loan on the Land. The Company
may then make additional Requirements or Exceptions.

Pay the agreed amount for the estate or interest to be insured.
Pay the premiums, fees, and charges for the Policy to the Company.

Documents satisfactory to the Company that convey the Title or create the Mortgage to be Insured, or
both, must be properly authorized, executed, delivered, and recorded in the Public Records.

You must tell us in writing the name of anyone not referred to in this Commitment who will get an interest
in the land or who will make a loan on the land. We may then make additional requirements or
exceptions.

In the event that the proceeds of the loan to be secured by the mortgage to be insured are not to be fully
disbursed at Closing, the Company must be notified and this Commitment will then be modified
accordingly.

Payment of all taxes, water, sewer rents and assessments, if any.

Proof of the record owner's marital or civil union status is required and, if married or if there is a civil union
partner, and the premises to be insured is or has ever been occupied as the principal marital or principal
civil union residence of the record owner, then his or her spouse or civil union partner must join in the
deed or mortgage and affidavit of title.

This Company requires a Notice of Settlement to be filed pursuant to N.J.S.A. 46:26A-11 et seq. prior to
Closing. The notice should be filed as nearly as possible to, but not more than 60 days prior to the
anticipated closing date. Should the anticipated closing not take place within 60 days of the filing of the
Notice of Settlement, another notice must be filed. If both a Deed and Mortgage are involved, two Notices
of Settlement must be filed, one for the Deed and one for the Mortgage. If the closing is postponed,
another Notice of Settlement may be recorded prior to the expiration of the first recorded Notice of
Settlement. A filed copy of the Notice(s) of Settlement must be provided to the Company as part of the
post closing package. NOTE: Subject to any recording delay in Bergen County.

This Company must be contacted by the Closing Attorney to request a rundown at least twenty-four (24)
hours prior to the scheduled closing. In the event such rundown is not requested, any mortgages, liens or
judgments shall remain as an exception to the policy unless same have been satisfied.

Form 1099-S must be completed at closing and filed by the Closing Attorney in accordance with the Tax
Reform Act of 1986 in Code Section 6045 (e). NOTE: Pertains to purchase transactions only.

If the proposed transaction is based upon a power of attorney, the power of attorney, deed (if applicable),
and affidavit of the attorney in fact must be furnished for review and must be recorded. The Company
must be furnished acceptable proof that the power is in effect and is exercised while the principal is alive,
that the power remains in effect and that the power of attorney has not been revoked at the time of

This page is only a part of a 2016 ALTA® Commitment for Title Insurance issued by . This Commitment is not valid without the Notice; the
Commitment to Issue Policy; the Commitment Conditions; Schedule A; Schedule B, Part [—Requirements; Schedule B, Part Il—-Exceptions;
and a counter-signature by the Company or its issuing agent that may be in electronic form.

NEW JERSEY LAND TITLE NJRB 3-09
INSURANCE RATING BUREAU Last Revised: 07/01/18
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 216 of 495 PagelD: 216

American Land Title Association Commitment for Title Insurance

Adopted 08-01-2016
Technical Corrections 04-02-2018

 

SCHEDULE B, PART |

(continued)

File No. BT18421

13,

14.

15,

16.
17.
18.

19.

20.

21.

execution, delivery and recording of the mortgage and/or deed. At that time, the Company may make
additional requirements or exceptions.

lf Grantor is a corporation, this company requires completion of a Corporate Affidavit of Title and a
Corporate Resolution with respect to the proposed conveyance.

If Grantor is a partnership, this company requires proof that the Partnership Agreement is in full force and
effect, and the terms of such have not been modified or altered in any way. All general partner(s) must
execute the Deed of conveyance.

Taxes, Assessments, Sewer and Water charges are as follows:

Tax Search: See Copies Attached
Assessment Search: See Copies Attached
Sewer Search: See Copies Attached
Water Search: See Copies Attached

Superior Court of New Jersey and United States District Court Search: See Copies Attached.
Furnish satisfactory proof of the marital status: N/A.

Cancellation or other disposition of the MultiFamily Mortgage, Assignment of Rents and Security
Agreement from Lenox Temple LLC, a New Jersey limited liability company to Greystone Servicing
Corporation, Inc., dated March 27, 2018, and recorded April 4, 2018, in Mortgage Book V2897,
Page 1248, to secure $6,675,000.00.

Assignment of Security Instrument to Federal Home Loan Mortgage Corporation recorded April 4, 2018 in
Book V2897, Page 1272.

Assignment of MultiFamily Mortgage, Assignment of Rents and Security Agreement to U.S. Bank National
Association, as Trustee for the Registered Holders of Wells Fargo Commercial Mortgage Securities, Inc.,
MultiFamily Mortgage Pass-Through Certificates, Series 2018-SB51 recorded August 2, 2018 in Book
V3016, Page 766.

Termination or other disposition of UCC-1 Financing Statement, recorded April 4, 2018 in the Office of the
Bergen County Clerk, showing Lenox Temple LLC (as Debtor) and Federal Home Loan Mortgage
Corporation (as Secured Party) in Book V2897, Page 1276.

Assignment of UCC to U.S. Bank National Association, as Trustee for the Registered Holders of Wells
Fargo Commercial Mortgage Securities, Inc., MultiFamily Mortgage Pass-Through Certiflcates, Series
2018-SB51 recorded August 2, 2018 in Book V3016, Page 771.

New Jersey Superior Court, US District Court & US Bankruptcy Court Judgments vs. Lenox Temple LLC
show(s) clear. (See attached).

US Patriot Search vs. Lenox Temple LLC shows clear.

NOTE: Judgments, if any, to be satisfied of record or affidavit submitted that same are not against
persons in chain of title and/or purchasers, but against other with the same or similar names.

This page is only a part of a 2016 ALTA® Commitment for Title Insurance issued by . This Commitment is not valid without the Notice; the
Commitment to issue Policy; the Commitment Conditions; Schedule A; Schedule B, Part |—Requirements, Schedule B, Part !I—Exceptions;
and a counter-signature by the Company or its issuing agent that may be in electronic form.

NEW JERSEY LAND TITLE NJRB 3-09
INSURANCE RATING BUREAU Last Revised: 07/01/18
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 217 of 495 PagelD: 217

American Land Title Association Commitment for Title Insurance
Adopted 08-01-2016
Technical Corrections 04-02-2018

 

SCHEDULE B, PART |
(continued)
File No. BT18421

22. Subject to facts as would be disclosed by sellers, purchasers, and/or borrowers affidavit of title, to be
submitted.

NOTE: Although compliance or non-compliance with environmental matters is beyond the scope of coverage
afforded by the title policy, we wish to call your attention (for informational purposes only) to the fact that
the proposed transaction may involve lands subject to the Industrial Site Recovery Act (1.S.R.A.), N.JS.A.
13:K-6, et seq. Please note that this Company is not legally authorized to insure that the proposed
transaction comports with the provisions of any environmental laws, including |.S.R.A., N.J.S.A. 13:1K-6
et seq.

This page is only a part of a 2016 ALTA® Commitment for Title Insurance issued by . This Commitment is not vaiid without the Notice; the
Commitment to Issue Policy; the Commitment Conditions; Scheduie A; Schedule B, Part |—Requirements; Schedule B, Part Il—Exceptions,
and a counter-signature by the Company or its issuing agent that may be in electronic form.

NEW JERSEY LAND TITLE NJRB 3-09
INSURANCE RATING BUREAU Last Revised: 07/01/18
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 218 of 495 PagelD: 218

American Land Title Association Commitment for Title Insurance

Adopted 08-01-2016
Technical Corrections 04-02-2018

 

SCHEDULE B, PART Il

Exceptions

File No. BT18421

THIS COMMITMENT DOES NOT REPUBLISH ANY COVENANT, CONDITION, RESTRICTION, OR
LIMITATION CONTAINED IN ANY DOCUMENT REFERRED TO IN THIS COMMITMENT TO THE EXTENT
THAT THE SPECIFIC COVENANT, CONDITION, RESTRICTION, OR LIMITATION VIOLATES STATE OR
FEDERAL LAW BASED ON RACE, COLOR, RELIGION, SEX, SEXUAL ORIENTATION, GENDER IDENTITY,
HANDICAP, FAMILIAL STATUS, OR NATIONAL ORIGIN.

The Policy will not insure against loss or damage resulting from the terms and provisions of any lease or
easement identified in Schedule A, and will include the following Exceptions unless cleared to the satisfaction of
the Company:

1.

N Oa &

©

Notwithstanding any provision of the policy to the contrary, the following matters are expressly excluded
from the coverage of the policy, and the Company will not pay loss or damage, costs, attorney’s fees or
expenses that arise by reason of any encroachment, encumbrance, violation, variation, or adverse
circumstance affecting the Title that would be disclosed by an accurate and complete land survey of the
land.

Any defect, lien, encumbrance, adverse claim, or other matter that appears for the first time in the Public
Records or is created, attaches, or is disclosed between the Commitment Date and the date on which all
of the Schedule B, Part |—Requirements are met.

Right or claims of parties in possession of the land not shown by the public records.

Any liens on your title, arising now or later, for labor and material, not shown by the public records.
Subject to possible additional! taxes assessed or levied under N.J.S.A. 54:4-63.1 et seq.

Subsurface conditions and/or encroachments not disclosed by an instrument of record. (Fee Policy only.)

TAXES, CHARGES AND ASSESSMENTS: The payment of all taxes, assessments, water and sewer
charges, up through and including the current installments.

Restrictions as set forth in Deed Book V3270 Page 572.
Restrictions as set forth in Deed Book V3287 Page 1308.
Restrictions as set forth in Deed Book V3299 Page 1125.

This page is only a part of a 2016 ALTA® Commitment for Title Insurance issued by . This Commitment is not valid without the Notice; the
Commitment to Issue Policy; the Commitment Conditions; Schedule A; Schedule B, Part |—Requirements; Schedule B, Part lI—Exceptions,
and a counter-signature by the Company or its issuing agent that may be in electronic form.

NEW JERSEY LAND TITLE NJRB 3-09
INSURANCE RATING BUREAU Last Revised: 07/01/18
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 219 of 495 PagelID: 219

 
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 220 of 495 PagelD: 220

 
      
 

\

   

aa

~ cf te
a “CLLTRANSHT  RateloPeRA TIONS ile -“teamesBtEM eae oie

|
|

 

t i “s 7
ees) TRRECACK Vatley stink
™ - ot TT

 

 

 

 

 
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 221 of 495 PagelID: 221

Sn 186 Sic. S)ST187 3,

 

ae .
ee Fag ete

Dhow B heerin®
af

Sap

Layette CHE ,

  

 

 

r pos
Pope

 

  
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 222 of 495 PagelID: 222

 

Sap

af Prop erty of

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Nw
y » \ y ny tot
LO 6 ff . 4‘ aw AY i]
: : 4@ yf 7B y “Fx 48 Wl VEN 47 was va gar es
a 4 R oO 8 4 a » £ “ ny N
Q 3 % % NI
CROSS SF.

TG! POST Poe

  

      

i property of te Bergen County Ck
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 223 of 495 PagelID: 223

 

  

 

 

 

 

ets poet ET
,

F

;
3

   

 

 

4S
-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 224 of 495 PagelD: 224

JOOUZ OG nd C7 KY

et-O PREPARED BY: Aled be.
—\ RICHARD S. KEL
cD IN, ESQ

2 DEED __ Ilana

WV Bki OO176 Pg: 1599-1605Rec. Fea $100.00
Kathleen A. Donovan, Berges County Clerk

 

 

. Recorded 97/16/2009 11:42:25 AM
THIS DEED is made on June 12 , 2009 Conwideration > §7,000,000.00
Realty Transfer Pao : $62,175.00
Stata Portion : $81,400.00
BETWEEN County Portion : $10,500,060
Munlodpality Portion : §10,275,00

LIGHTHOUSE TEMPLE AVENUE, LLC
a New Jersey limited liability company

Whose post office address is 2 Executive Drive, Suite 470, Fort Lee, New Jersey
07024, referred to as the Grantor

AND

LENOX TEMPLE LLC,
a New Jersey limited liability company

Whose post office address is 2200 Fletcher Avenue, Fort Lee, New Jersey 07024,
referred to as the Grantee

The words “Grantor’ and "Grantee" shall mean all Grantors and all Grantees listed
above.

1, TRANSFER OF OWNERSHIP. The Grantor grants and conveys (transfers ownership
of) the property (called the "Property") described below to the Grantee. This transfer is
made for the sum of SEVEN MILLION AND 00/100 ($7,000,000.00) DOLLARS.

The Grantor acknowledges receipt of this money.

2. TAX MAP REFERENCE. (N.J.S.A. 46:15-1.1) Municipality of Hackensack
Block No. 511. LotNo. 11 Account No.

3. PROPERTY. The Property consists of the land and all the buildings and structures on
the land in the City of Hackensack, County of Bergen and State of New Jersey. The legal
description is:

Please see attached legal description annexed hereto, made a part hereof and
recorded herein.

The street address of the Property is: 54-78 Temple Avenue, Hackensack, New
Jersey.

Bergen County Clerk BK 00176 PG 1599 07/16/2009 17:42 AM 1 of 7
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 225 of 495 PagelD: 225

BEING the same premises conveyed to Grantor herein by deed from Stanley Lee
dated May 14, 2007 and recorded June 7, 2007 in the office of the Bergen County Clerk's
Office in Deed Book 9330, page 173.

By accepting this Deed, the Grantee confirms that it is assuming the existing first
mortgage made to Sovereign Bank dated May 17, 2007 and recorded on June 7, 2007 in
the Bergen County Clerk's Office In Mortgage Book 16790 at Page 776, in the original SAY
amount of $3,877,000,00, which mortgage was assigned to Fannie Mae, by Assignment__— «
of Mortgage dated May 17, 2007 and recorded on June 7, 2007 in the Bergen County al
Clerk's Office in Book 1411 at Page 118.

The Grantee further confirms that it is assuming the existing second mortgage
made to Sovereign Bank dated February 14, 2008 and recorded on February 21,2008 in ‘S47
the Bergen County Clerk's Office in Mortgage Book 17187 at Page 398, in the original —~ :
amount of $650,000.00, 2 | is { i4

4. PROMISES BY GRANTOR. The Grantor promises that the Grantor has done no act
to encumber the Property. This promise is called a “covenant as to grantor's acts”
(N.J.S.A. 46:4-6). This promise means that the Grantor has not allowed anyone alse to
obtaln any legal rights which affect the Property (such as by making a mortgage or
allowing a judgment to be entered against the Grantor).

5. SIGNATURES. The Grantor signs this Deed as of the date at the top of the first page.

 

WITNESSED BY: LIGHTHOUSE TEMPLE AVENUE, LLC
Sv
Z 52. oe By: Ld (Seal)
Meyer Ordath, Manager

HARRY” AW)

Bergen County Clerk BK 00176 PG 1600 O7/16/2009 11:42 AM 20f7
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 226 of 495 PagelID: 226

STATE OF NEW JERSEY:
S$

COUNTY OF BERGEN

| certify that on June «4, 2009, Meyer Orbach, personally came before me and
stated to my satisfaction that: (a) he signed, sealed and delivered this Deed as the
Manager of Lighthouse Temple Avenue, LLC, the limited liability company named in this
Deed; and (b) this Deed was signed and made by the limited liability company as its
voluntary act and deed by virtue of authority from ail of its members; and (c) made this
Deed for $7,000,000.00 as full and actual consideration paid or to be paid for the transfer
of title (Such consideration is defined in N.J.S.A.46:15-5.).

Crormvwila. ava Wat

Notary Public

RECORD AND RETURN TO:

Kensingen Vonquard Notional
Land Serivces

24 West STH St. ~ Ste Too
Aus York, NY Lool&

Bergen County Clerk BK 00176 PG 1604 07/16/2008 11:42 AM 3 of 7
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 227 of 495 PagelD: 227

LEGAL

DESCRIPTION

ALL that certain tract or parcel of land stinated, lying, and being in the City of Hackensack, the
County of Bergen, and the State of New Jorsey, being more particularly described as follows:

BEING known and designated ay Lot 18-23 as shown on a certain map entitled, "Map of
Property of Anderson and Ward, situated in Hackensack, Bergen Connty, N.J.", duly filed in
the Office of the Bergen County Clerk on May 25, 1972 as Map No, 196.

BEGINNING at a potut in the northeasterly side of Temple Avenue, distant 471.54 feet
uorthwesterly from its intersection with the northwesterly side of Hackensack Avenue; ronning
thence

1, Along the northeasterly side of Temple Avenue, North 43 degrees 10 minutes West, 300.00
feet; thence

2. North 46 degrees $0 minutes Enst, 212.93 feat; thence

3. South 43 degrees 04 minutes 10 seconds East, 300.00 feet; thence

4. South 46 degrees 50 minutes West, 212.42 feet to the point and place of BEGINNING,
FOR INFORMATION ONLY:

BLOCK: 511 LOT: li
Said premises {9 more commonly known as 54-78 Tomple Avenue, Hackensack, New Jersey

Bergen County Clerk BK 00176 PG 1602 07/16/2009 11:42 AM 4of7
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 228 of 495 PagelID: 228

 
 
 
  

State of New Jersey (12-07)

SELLER’S RESIDENCY CERTIFICATION/EXEMPTION
(C.55, PL. 2004)

Name(s)
LIGHTHOUSE TEMPLE AVENUE, LLC

 

Current Residant Address:
Street: /o Tha Orbach Group, 2 Executive Drive, Suite 470

 

     

 

 

 

City, Town, Post Office State Zp Cade
Fort Lee NJ 07024
PROPERTY INFORMATION (Brief Property Doscription) 26005 SO :

Biock(s} Lous} Qualifier

514 41

Streat Address:

54-78 Temple Avenue

City, Town, Post Office State Zip Code

Hackensack NJ

Seller's Parcentage of Ownership Consideration Closing Date

100% $7,000,000.00 June , 2009

   

4 a] t ama resident taxpayer (individual, estate, or trust) of the Slate of New Jersey pursuant to NSA. 54A:1-1 ef seq. and
will fla a resident gross Income tax retum and pay any applicable taxes on any galn or Income from the disposiilon of this

property.

0 Tho real properly being sold or transferred is used exclusively as my principal residence within the meaning of saction 121
of the federal Internal Revenue Code of 1988, 26 U.S.C. s, 121.

3. [| ama morgagor conveying the mortgaged property to a mortgagee In foreclosure or in a transfer In lieu of foreclosure with
no additionst consideration.

(77 Seller, transferor or transferee Is an agency or authority of the United States of Amarica, an agency or authority of the Stole
of New Jersey, the Federal National Mortgage Association, the Federal Home Loan Mortgage Corporation, the Government
Natlonal Mortgage Assoclation, or a privale mortgage insurance company.

Soller ts not an individual, estate or trust and as such not required to make an estimated payment pursvant to
N.JSA.S4A:1-1 et seq.

‘Tha total consideralion for the property is $1,000 er less and as such, the seller is not requlrad to make an catimated
payment pursuant to NLS.A. 54Ac5-1-1 et seq.

The gain from the sale will not be recognized for Federal income tax purposes under |.2C. Section 721, 1031, 1033 or isa

cametery plot. (CIRCLE THE APPLICABLE SECTION). If such section dogs not ultimately apply to this transacllon, the
saller acknowledges tha obligation to fie a New Jersey income tax retum for the year of the sale (see Instructions).

oo @

No non-ike kind property received.

Transfar by an executor or administrator of a decadont to a devisea or halr to effect distribution of the decedont's estate In
accordance with Ihe provisions of the decedent's will or the Intestate taws af this state.

od

    

 
     

SELLER(S} DECLARATION.

 

 

 

false slalement contained herein could be punished by fing, imprl bor beth. Pur deciam that {have mined this declaration and,
to the best of my knowledge and bailal, itis true, correct and somplplen th 1 @
June [2 , 2009 BY.
nagexignenoe =
Oats Meyér Orbacti, Mane f Power of nitomey of Aligmey tn Fact
Date Signature

(Bei) Please indicate it Power of Aliomeay of Attorney in Fact

GITIREP-3

The undersigned understands that this declaration and Its contonts may be disclosed or provided to tha New Jarsey Division of Taxatlon and that any

 

Bergen County Clerk BK 00176 PG 1603 07/16/2009 11:42 AM

5 of 7
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 229 of 495 PagelID: 229

. RYE-+ (Rev, 708)
. , BUST SUBMIT IN DUPLICATE STATE OF NEW JERSEY
. AFFIDAVIT OF CONSIDERATION FOR USE BY SELLER
’ (Chapter 49, P.L.1966, a8 amended through Gheptar 33. Pi. 2008) (NJ.8.A. 48;15-~5 et 39q.)
BEFORE QOMPLETING THIS AFFIDAVIT, PLEASE READ THE INSTRUCTIONS ON THE REVERSE SIDE OF THIS FORM.

 

 

 

 

 

 

 

 

STATE OF NEW. YQ.
- v FOR RECO "S USE ONLY
}ss « seine Code Consideration 3
. RIF toy 8
cousty"OF BERGEN. — 2: een Date i By
MUNICIPALITY OF PROPERTY LOCATION Hackensack “Ure symbol “G" to nefcate thal fee Ie eicluntvaly fotvertty Ute,
(1) PARTY. REPRESENTATIVE (Sue instasten rt i on reversa side) 1
9 ghthoyse Temple Avenue, LLC "LLC"
Deponont, Meyer Orbach, Menager/ being outed FRY RHIAN ED chan eh HER ROC
(Hares) 2
dumexamart says thotimisteis tha LLC is the Grantorinadeeddated Jume  /2. 2009 canstering
(Grantor, Lapal Repreacniative, Corporate Officer, Officer of Tie Company, Lending Instinutlon, etc.)
raat property Identified es Block number SLT Lot number lJ Jocated at
54-78 Temple Avenue, Hack@énsack, New Jersey and annexed ~— thereto.
{Sheet Address, Town}
tyconsineravion 3.22000,000.00 (see insiructions #1 ang #5 on reverse akle)

 

<>
(3) Propery traniferred is Closes 4A 48 “eC Aare ano), If property vansterred is Class 4A, calculation In Section 3A below ic required.

QAJREQUIRED CALCULATION OF EQUALIZED VALUATION FOR ALL CLASS 4A COMMERCIAL PROPERTY TRANSACTIONS:
(Soe instructions #5A and ¥7 on reverse side,
Total Asseesed Valuation + Director's Ratlo = Equatlzod Assosced Valuation

$ + hm §.
it Ditactor’s Retio io 98 thas 100%, the equalized valuation wid be an emount orseler than the arsested value, {i Director's Ratto ts equal to of
Oxcoss of 100%, the sssassod vale wil be equal to the equalized valuation,

 

(6) FULL EXEMPTION FROM FEE (See /nsiniction #8 an raverse side)
Osponant states that this deed Sansacton Is tully exampt from the Reaky Tranelor Fas Impored by C. 49, PL, 1088, ae amended through
©. 06, PLL, 2004, for tha folowing More & Jon symbol is & fent. Explain In deta.

 

 

 

(5) PARTIAL EXEMPTION FROM FEE (Sea Instruction #9 on reverse sido)
HOTE: All boxes balow spply to grantor(s) only. ALL BOXES IN APPROPRIATE CATEGORY MUST SE CHECKED, Fatura to do ao wit

yok! del for parila) exemption, Deponent claims that this deed transaction i¢ examp! from Stale portions of the Basic Fee, Supplamental
Feo, and General Purpose Feo, as applicable, Imposed by ©, 178, PL. 1075, C. 149, PL. 2004, and C. 66, PL, 2004 for ne wilewing
foason(s):

 

A SENIOR CHIZEN Grantor(a) [_2 G2 years of age or over.” (See insinuchon $9 on caverta side for A or 8)

8, BLIND PERSON Grantors) [4 epally blind on, *
DISABLED PERSON Grantor(s) [3 parmanenty and totaly disabled {5 Recsiving dieabiity payments [7] Nol galnfully employed*

Senior ciizens, blind persona, or disabled persons must also meet aft of the folowing criterta:

 

 

 

m7 Owned and occupled by grantor(s) al time of sale, fa Resident of State of Now Jersey.

i One of two-family residential premises. 7 Owners as joint tenants must all qualify.

‘tH THE CASE OF HUSBAND ANO WIFE, PARTNERS IN A GIVI. UNION COUPLE, ONLY ONE GRANTOR NEEDS TQ GUALIFY IF TENANTS

BY THE ENTIRETY.
c. LOW AND MODERATE INCOME HOUSING (Sea Insiruction #9 on reveyse side)

C3 Affordable atoording to H.U.D. standards, t Reserved for occupancy.

mi Meets Income requirements of region, qr Subjact to resaie comrols.
(8) BEN pRUSTAUST en (Sue lastructions #2, #10 aad #12 on raverse site) .

Entiraly new improvement, " Not previously occupled.
i “NEW CONSTRUGTION’ printad dearly at

Not previously used for nny purposa.

 

the top of the first page of the deed,
a

Rad and pecept the feo submitted hevewlh in

ve
ibhChouse Temple Avenue, LLC

       
   

{7} Ooponant makes thia ANidavi! Ip induce county clerk of register of doods ow
accordance with the provisions of Chapter 49, PL, 1848, at ams: id thicugh 2
Lightpdyt aig

£4

       

    
 
 

Sudsctibed and swom to before me By: Degonent Gyecret Nene
ints |) cot Jun 20 09 Heyer Orba anager 3 zxeeuttve Prive, Suite 470
2 Executd 6 Q, No-cemaciatine be

 

        

. XKEX 049
otary Public Lost Saxgle in Grey SE Soc Secunly Nom HemelCompany of Sodloment Oticer
FOR OFFICIAL USE ONLY
AMANDA id. SALOTT: inatrumect Hubs Couey,
Osd Nanber, ‘Book Pape,

 

 

 

 

NOTARY PUBLIC OF NEW JERSEY Deed Onind Coe RST
Comarission Ponies 3271 VON? og one copy of each Affidavit cf Considenalon for Use by Saket when Sacton 3A Is completed.

STATE OF NEW JERSEY: DIVISION OF TAXATION
FO BOX 254
TRENTON, No ObMeS-0251
ATTENTION: REALTY TRANSFER FEE UNIT vusred sede
of Taxation in the iment of the Treasury haa prescribed 16 form wp required by aw, and may fot be al Hare oF ane
vromut er cope te Uinactor, For vmiton on {he Reaky Transfer Fae or to pint w copy of thiv AMidavd, viel the Division of Tenaation webste ot:
ern alate nusiveasuryitarstiontptioc altax. anol

Bergen County Clerk BK 00176 PG 1604 07/16/2009 11:42 AM 6 of 7
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 230 of 495 PagelID: 230

RTF-1EE{Rev. 7/08} STATE OF NEW JERSEY

. MUST SUBMIT IN DUPLICATE AFFIDAVIT OF CONSIDERATION FOR USE BY BUYER
(Chapter 49, P.L.1968, as amended through Chapter 33, P.L. 2006) (N.J.S.A. 46:15-5 et seq.)

. BEFORE COMPLETING THIS AFFIDAVIT, PLEASE READ THE INSTRUCTIONS ON THE REVERSE SIDE OF THIS FORM
STATE,OF NEW JERSEY

 

 

 

 

 

 

 

 

 

. FOR RECORDER'S USE ONLY

SS, County Municipal Code | Consideration $ 008, 2 O°

COUNTY BERGEN 1 RTF puid by buyer $ TSS
Ou zt8 Date Ofte oF By :
MUNICIPALITY OF PROPERTY LOCATION Hackensack
(1) PARTY OR LEGAL REPRESENTATIVE (See instructions #3 and #4 on reverse side) XXXXXK 9 48
Lest 3 Digits In Grantee's Social Security Number
Deponent, Jose M Carrasco , being duly sworn according to law upon his/her oath,
(Naima)
deposes and says that he/she is theAgent in a deed dated June/12/2009 transferring
(Grantee, Lege! Representative, Corporate Officer, Officer of Title Company, Lending Institution, ete.)

real property identified as Block number 513 Lotnumber 11 located at
54-78 Temple Avenue, Hackensack, NJ 07601 and annexed thereto.

 

{Street Addreas, Town}

 

(2) CONSIDERATION §$ 7,000,000.00 (See instructions #1, #5, and #11 on reverse side)
Entire consideration Is In excess of $1,000,000:

PROPERTY CLASSIFICATION CHECKED BELOW SHOULD BE TAKEN FROM THE OFFICIAL TAX LIST (A PUBLIC RECORD}
OF THE MUNICIPALITY WHERE THE REAL PROPERTY IS LOCATED IN THE YEAR THAT THE TRANSFER IS MADE.

(A) When Grantee is required lo remil the 1% fee, complete below:

i Class 2 - Resideniial Cc Class 4A - Commercial Properties

cr Class 3A - Farm property (Regular) and any (if checked, calculation on (C) required below)
other real property transferred to same grantee CT Class 4C - Residential Cooperative Unit
in conjunction with transfer of Class 3A property (4 Families or less)

 

(B) When Grantee is not required to remit the 1% fee, complete below:

~ Property class, Circle applicable class(es): j 4B 15
Property classes: 1-Vacant Land, 48-Industrial propertlas, 4C-Apartments (other than cooperative unit), 15-Pubfic Property

rT Exampt Organization pursuant to federal Internal Revenue Code of 1986

im Incidental to corporate merger or acquisition and equalized assessed valuation less than 20% of total value of
all assets exchanged in merger or acquisition (If checked, calculation in (C) below required and MUST ATTACH
COMPLETED RTF-4)

(C) REQUIRED CALCULATION OF EQUALIZED ASSESSED VALUATION FOR ALL CLASS 4A COMMERCIAL
PROPERTY TRANSACTIONS: (See instructions #6 and #7 on reverse side)
Total Assessed Valuation + Olrector’s Ratio * Equalized Valuation

 

+ %™§
If Director's Ratio is less than 100%, the equalized valuation will be an amount greater than the assessed valuation, tf Director's Ratio
is equal to or in excess of 100%, the assessed valuation will be equal to the equalized value.

(3) TOTAL EXEMPTION FROM FEE (See Instruction #8 on raverse side)

Deponent states that this deed transaction is fully exempt from the Realty Transfer Fee imposed by C. 49, P.L, 1968, as amended
through C. 66, P.L. 2004, for the following reason(s). Mere reference to exemption symbol is insufficient. Explain in detail.

 

 

fidavit of Gonsideration for Use by Buyer to induce county clerk or register of deeds to record the deed and
ah

(4) Deponent makes A
1 49, P.L. 1968, as amended through Chapter 33, P.L. 2008.

accept the fee submitted herewith pursuant to the provisions of

  
 
   

LightHouse Temple Avanua, Lic
Granloe Name

 

this 2 4 day > 2009 Gnature of Deponent
39 Wast, 37th ST, 7th Floor 2 Executive Drive, Sulle 470,foar tt, NY O70LY |
Deponent Address Grantees Addrass at Time of Sate

   

KV National Land Services
inten
Name/Company of Settlement Officer
FOR OFFICIAL USE ONLY

  

Rev\g. LENDER
Morar Pbtgic - date of New York
Mo. 02LE6104785

      
 

 

 

Duatified in New York Courty inelrumont Number Sauk County, Bap
aigsion Expires 02/2/20 \ 2. Deed Dated Date Recorded

 

 

Caunty Recording Officers shail forward one copy of each Affidavit of Consideration for Use by Buyer recordad with deeds to:
STATE OF NEW JERSEY- DIVISION OF TAXATION
PO BOX 264
TRENTON, NJ 08695-0264
ATTENTION: REALTY TRANSFER FEE UNIT
The Director of the Division of Taxation in the Department of the Treasury has prescribed this form as required by law, and it may not be allered or ainended
information on the Raalty Teansfer Fee of to print a copy ol this Affidavit, visit the Division of Taxation websiia al

wilhout prior approval ol the Director, For further i
wawrw.etate.n).ustreasuryitaxationiiptiocaltax.htm

BK 00176 PG 1605 07/16/2009 11:42 AM 7 of7

Bergen County Clerk
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 231 of 495 PagelID: 231

 

John S. Hogan
Bergen County Clerk

UIMAIAUAIARAC T

INSTRUMENT # 18-021999
V 02897 1248 oN
pre RODEO DATE: 04/04/2018 tose4eau

Bergen County Clerk

One Bergen County Plaza
Hackensack, NJ 07601
(201) 336-7000

www: bergencountyclerk.org/

 

 

 

Transaction #: 9089965.
Document Type: Mortgage Document Page Count: 23

Operator Id: CLERK
RETURN TO: SUBMITTED BY:
MADISON TITLE AGENCY, LLC Madison Title Agency, LLC

1125 OCEAN AVENUE
LAKEWOOD NJ 08701

 

 

 

 

 

 

ERECORDED
(732) 333-2667

PRIMARY NAME SECONDARY NAME

LENOX TEMPLE LLC GREYSTONE SERVICING CORPORATION

INCORPORATED

ADDITIONAL PRIMARY NAMES ADDITIONAL SECONDARY NAMES
MARGINAL REFERENCES:
DOCUMENT DATE: 03/27/2018 INSTRUMENT #: 18-021999
MUNICIPALITY: HACKENSACK Recorded Date: 04/04/2018 10:39:45 AM

{ hereby CERTIFY that this document is recorded

FEES / TAXES:
$30.00 in the Clerk's Office in Bergen County, New

Recording Fee: Mortgage

 

 

 

 

 

Additional Pages Fee $220.00
Homeless Trust Fund - Bergen County $3.00 A.
‘
Total: $253.00
John S. Hogan
Bergen County Clerk
Recording Fees: $253.00
Realty Transfer Tax Fees: $0.00
lL
OFFICIAL RECORDING COVER PAGE Page | of 24

PLEASE DO NOT DETACH

THIS PAGE |S NOW PART OF THIS LEGAL DOCUMENT

NOTE: If document data differs from cover sheet, document data always supersedes.
“COVER PAGE DOES NOT INCLUDE ALL DATA, PLEASE SEE INDEX AND DOCUMENT FOR ANY ADDITIONAL INFORMATION.
Case 2:19-cv-17615-MCA-LDW Document 1

ON tecpaed by, and after recording
rétym to:
pes Debs LLP
oF

275 Madis venue, Suite 801
New York, NewxYork 10016
Attention: Christi aglieri, Esq.

    
 

Filed 09/04/19 Page 232 of 495 PagelD: 232

Record and Rety . us oo,
MADISON TITLEAGENGY Lig) 2h
COMMERCIAL DEPARTMENT ==

1126 OCEAN AVENUE

LAKEWOOD, NJ 08701

Meany? laee{ 4

MULTIFAMILY MORTGAGE,
ASSIGNMENT OF RENTS
AND SECURITY AGREEMENT

NEW JERSEY

(Revised 3-1-2014)

THIS INSTRUMENT IS FOR USE
ONLY FOR MULTIFAMILY PROPERTIES
CONTAINING MORE THAN 6 RESIDENTIAL UNITS

Bergen County Clerk

V BK 02897 PG 1249

04/04/2018 10:39 AM 2 of 24
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 233 of 495 PagelID: 233

MULTIFAMILY MORTGAGE,
ASSIGNMENT OF RENTS
AND SECURITY AGREEMENT

NEW JERSEY

(Revised 3-1-2014)

THIS MULTIFAMILY MORTGAGE, ASSIGNMENT OF RENTS AND SECURITY
AGREEMENT (“Instrument”) is made to be effective this 27th day of March, 2018, between
LENOX TEMPLE LLC, a New Jersey limited liability company, whose address is 210 River
Street, Suite 24, Hackensack, New Jersey 07601, as mortgagor (“Borrower”), and GREYSTONE
SERVICING CORPORATION, INC,, a corporation organized and existing under the laws of
the State of Georgia, whose address is 419 Belle Air Lane, Warrenton, Virginia 20186, as
mortgagee (“Lender”). Borrower's organizational identification number, if applicable, is NOT
APPLICABLE.

RECITAL

Borrower is indebted to Lender in the principal amount of $6,675,000.00, as evidenced by
Borrower’s Multifamily Note payable to Lender, dated as of the date of this Instrument, and
maturing on April 1, 2038 (“Maturity Date”).

AGREEMENT

TO SECURE TO LENDER the repayment of the Indebtedness, and all renewals, extensions and
modifications of the Indebtedness, and the performance of the covenants and agreements of
Borrower contained in the Loan Documents, Borrower mortgages, warrants, grants, conveys and
assigns to Lender the Mortgaged Property, including the Land located m Bergen County, State of
New Jersey and described in Exhibit A attached to this Instrument.

Borrower warrants and represents that Borrower is lawfully seized of the Mortgaged Property and
has the right, power and authority to mortgage, grant, convey and assign the Mortgaged Property,
and that the Mortgaged Property is unencumbered, except as shown on the schedule of exceptions
to coverage in the title policy issued to and accepted by Lender contemporaneously with the
execution and recordation of this Instrument and insuring Lender's interest in the Mortgaged
Property (“Schedule of Title Exceptions”). Borrower covenants that Borrower will warrant and
defend generally the title to the Mortgaged Property against all claims and demands, subject to any
easements and restrictions listed in the Schedule of Title Exceptions.

Covenants. In consideration of the mutual promises set forth in this Instrument, Borrower and
Lender covenant and agree as follows:

New Jersey
Multifamily Mortgage, Assignment of Rents
and Security Agreement

Bergen County Clerk V BK 02897 PG 1250 04/04/2018 10:39 AM 3 of 24
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 234 of 495 PagelD: 234

i, Definitions. The following terms, when used in this Instrument (including when used in
the above recitals), will have the following meanings and any capitalized term not
specifically defined in this Instrument will have the meaning ascribed to that term in the
Loan Agreement: .

“Attormeys’ Fees and Costs” means (a) fees and out-of-pocket costs of Lender’s and Loan
Servicer’s attorneys, as applicable, including costs of Lender's and Loan Servicer’s in-
house counsel, support staff costs, costs of preparing for litigation, computerized research,
telephone and facsimile transmission expenses, mileage, deposition costs, postage,
duplicating, process service, videotaping and similar costs and expenses; (b) costs and fees
of expert witnesses, including appraisers; (c) investigatory fees; and (d) the costs for any
opinion required by Lender pursuant to the terms of the Loan Documents. ,

“Borrower” means all Persons identified as “Borrower” in the first paragraph of this
Instrument, together with their successors and assigns.

“Business Day” means any day other than a Saturday, a Sunday or any other day on which
Lender or the national banking associations are not open for business.

“Eyent of Default” means the occurrence of any event described in Section 8.

“Fixtures” means all property owned by Borrower which is attached to the Land or the
Improvements so as to constitute a fixture under applicable law, including: machinery,
equipment, engines, boilers, incinerators and installed building materials, systems and
equipment for the purpose of supplying or distributing heating, cooling, electricity, gas,
water, air or light; antennas, cable, wiring and conduits used in connection with radio,
television, security, fire prevention or fire detection or otherwise used to carry electronic
signals; telephone systems and equipment; elevators and related machinery and equipment,
fire detection, prevention and extinguishing systems and apparatus; security and access
control systems and apparatus; plumbing systems, water heaters, ranges, stoves,
microwave ovens, refrigerators, dishwashers, garbage disposers, washers, dryers and other
appliances; light fixtures, awnings, storm windows and storm doors; pictures, screens,
blinds, shades, curtains and curtain rods; mirrors; cabinets, pancling, rugs and floor and
wall coverings; fences, trees and plants; swimming pools; and exercise equipment.

“Governmental Authority” means any board, commission, department, agency or body
of any municipal, county, state or federal governmental unit, or any subdivision of any of
them, that has or acquires jurisdiction over the Mortgaged Property, or the use, operation
or improvement of the Mortgaged Property, or over Borrower.

“Improvements” means the buildings, structures and improvements now constructed or at
any time in the future constructed or placed upon the Land, including any future alterations,
replacements and additions.

“Imdebtedness” means (i) the principal of, (ii) interest at the fixed or variable rate set forth
in the Note on, and (iii) all other amounts due at any time under, the Note, the Loan

New Jersey Page 2

Multifamily Mortgage, Assignment of Rents
and Security Agreement

Bergen County Clerk V BK 02897 PG 1251 04/04/2018 10:39 AM 4 of 24
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 235 of 495 PagelID: 235

Agreement, this Instrument or any other Loan Document, including prepayment charges,
late charges, default interest and advances as provided in Section 7 to protect the security
of this Instrument.

“J and” means the land described in Exhibit A.

“Leases” means all present and future leases, subleases, licenses, concessions or grants or
other possessory interests now or hereafter in force, whether oral or written, covering or
affecting the Mortgaged Property, or any portion of the Mortgaged Property (including
proprietary leases or occupancy agreements if Borrower is a cooperative housing
corporation), and all modifications, extensions or renewals,

“4 ender” means the entity identified as “Lender” in the first paragraph of this Instrument,
or any subsequent holder of the Note.

“Loan Agreement” means the Loan Agreement executed by Borrower and Lender and
dated as of the date of this Instrument, as such agreement may be amended from time to
time.

“{ oan Documents” means the Note, this Instrument, the Loan Agreement, all guaranties,
all indemnity agreements, all collateral agreements, UCC filings, O&M Programs, the
MMP and any other documents now or in the future executed by Borrower, any Guarantor
or any other Person in connection with the Loan evidenced by the Note, as such documents
may be amended from time to time.

“Loan Servicer” means the entity that from time to time is designated by Lender or its
designee to collect payments and deposits and receive Notices under the Note, this
Instrument, the Loan Agreement and any other Loan Document, and otherwise to service
the Loan evidenced by the Note for the benefit of Lender. Unless Borrower receives Notice
to the contrary, the Loan Servicer is the entity identified as “Lender” in the first paragraph
of this Instrument. '

“Mortgaged Property” means all of Borrower’s present and future right, title and interest
in and to all of the following:

(a) The Land.

(b) The Improvements,

(c) The Fixtures.

(d) The Personality.

(e) All current and future rights, including air rights, development rights,
zoning rights and other similar rights or interests, easements, tenements,
rights of way, strips and gores of land, streets, alleys, roads, sewer rights,

New Jersey Page 3

Multifamily Mortgage, Assignment of Rents
and Security Agreement

Bergen County Clerk V BK 02897 PG 1252 04/04/2018 10:39 AM 5 of 24
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 236 of 495 PagelD: 236

waters, watercourses and appurtenances related to or benefiting the Land or
the Improvements, or both, and all rights-of-way, streets, alleys and roads
which may have been or may in the future be vacated.

0a) All proceeds paid or to be paid by any insurer of the Land, the
Improvements, the Fixtures, the Personalty or any other part of the
Mortgaged Property, whether or not Borrower obtained the Insurance
pursuant to Lender’s requirement.

(g) All awards, payments and other compensation made or to be made by any
municipal, state or federal authority with respect to the Land, the
Improvements, the Fixtures, the Personalty or any other part of the
Mortgaged Property, including any awards or settlements resulting from
Condemnation proceedings or the total or partial taking of the Land, the
Improvements, the Fixtures, the Personalty or any other part of the
Mortgaged Property under the power of eminent domain or otherwise and
including any conveyance in lieu thereof.

(bh) All contracts, options and other agreements for the sale of the Land, the
Improvements, the Fixtures, the Personalty or any other part of the
Mortgaged Property entered into by Borrower now or in the future,
including cash or securities deposited to secure performance by parties of
their obligations.

qd) All proceeds from the conversion, voluntary or involuntary, of any of the
items described in subsections (a) through (h) inclusive into cash or
liquidated claims, and the right to collect such proceeds.

6D) All Rents and Leases.

(k) All earnings, royalties, accounts receivable, issues and profits from the
Land, the Improvements or any other part of the Mortgaged Property, and
all undisbursed proceeds of the loan secured by this Instrument.

¢)) All deposits to a Reserve Fund, whether in cash or as a letter of credit.

(m) All refunds or rebates of Taxes by a Governmental Authority (other than
refunds applicable to periods before the real property tax year in which this
Instrument is dated) or Insurance premiums by ant insurance company.

(a) All tenant security deposits which have not been forfeited by any tenant
under any Lease and any bond or other security in lieu of such deposits.

(0) Ail names under or by which any of the above Mortgaged Property may be
operated or known, and all trademarks, trade names, and goodwill relating
to any of the Mortgaged Property.

New Jersey Page d

Multifamity Mortgage, Assignment of Rents
and Security Agreement

Bergen County Cierk V BK 02897 PG 1253 04/04/2018 10:39 AM 6 of 24
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 237 of 495 PagelID: 237

“Note” means the Note (including any Amended and Restated Note, Consolidated,
Amended and Restated Note, or Extended and Restated Note) executed by Borrower in
favor of Lender and dated as of the date of this Instrument, including all schedules, riders,
allonges and addenda, as such Note may be amended, modified and/or restated from time
to time.

“Notice” or “Notices” means all notices, demands, Lender approvals and other
communication required under the Loan Documents, provided in accordance with the
requirements of Section 10.03 of the Loan Agreement.

“Person” means any natural person, sole proprietorship, corporation, general partnership,
limited partnership, limited liability company, limited liability partnership, limited liability
limited partnership, joint venture, association, joint stock company, bank, trust, estate,
unincorporated organization, any federal, state, county or municipal government (or any
agency or political subdivision thereof), endowment fund or any other form of entity.

“Personalty” means all of the following:

(a) Accounts (including deposit accounts) of Borrower related to the Mortgaged
Property.

(b) Equipment and mventory owned by Borrower, which are used now or in the future
in connection with the ownership, management or operation of the Land or
Improvements or are located on the Land or Improvements, including furniture,
furnishings, machinery, building materials, goods, supplies, tools, books, records
(whether in written or electronic form) and computer equipment (hardware and
software).

(c) Other tangible personal property owned by Borrower which is used now or in the
future in connection with the ownership, management or operation of the Land or
Improvements or is located on the Land or in the Improvements, including ranges,
stoves, microwave ovens, refrigerators, dishwashers, garbage disposers, washers,
dryers and other appliances (other than Fixtures).

(d) Any operating agreements retating to the Land or the Improvements.

(e) Any surveys, plans and specifications and contracts for architectural, engineering
and construction services relating to the Land or the Improvements.

(i All other intangible property, general intangibles and rights relating to the operation
of, or used in connection with, the Land or the Improvements, including all
governmental permits relating to any activities on the Land and including subsidy
or similar payments received from any sources, including a Governmental
Authority.

New Jersey Page 5

Multifamily Mortgage, Assignment of Rents
and Security Agreement

Bergen County Clerk V BK 02897 PG 1254 04/04/2048 10:39 AM 7 of 24
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 238 of 495 PagelD: 238

(g) Any rights of Borrower in or under letters of credit.
“Property Jurisdiction” means the jurisdiction in which the Land is located.

“Rents” means all rents (whether from residential or non-residential space), revenues and
other income of the Land or the Improvements, parking fees, laundry and vending machine
income and fees and charges for food, health care and other services provided at the
Mortgaged Property, whether now due, past due or to become due, and deposits forfeited
by tenants, and, if Borrower is a cooperative housing corporation or association,
maintenance fees, charges or assessments payable by shareholders or residents under
proprietary leases or occupancy agreements, whether now due, past due, or to become due.

“Reserve Fund” means all amounts deposited by the Borrower with Lender in connection
with the Loan for the payment of Taxes or insurance premiums or as otherwise required
pursuant to the Loan Agreement.

“Taxes” means all taxes, assessments, vault rentals and other charges, if any, whether
general, special or otherwise, including all assessments for schools, public betterments and
general or local improvements, which are levied, assessed or imposed by any public
authority or quasi-public authority, and which, if not paid, will become a Lien on the Land
or the Improvements, including any payments made in lieu of Taxes.

“UCC” means the Uniform Commercial Code as promulgated in the applicable
jurisdiction.

2. Uniform-Commercial Code Security Agreement.

(a) This Instrument is also a security agreement under the UCC for any of the
Mortgaged Property which, under applicable law, may be subjected to a security
interest under the UCC, for the purpose of securing Borrower's obligations under
this Instrument and to further secure Borrower’s obligations under the Note, this
Instrument and other Loan Documents, whether such Mortgaged Property is owned
now or acquired in the future, and all products and cash and non-cash proceeds
thereof (collectively, “UCC Collateral”), and by this Instrument, Borrower grants
to Lender a security interest under the UCC in the UCC Collateral. To the extent
necessary under applicable law, Borrower hereby authorizes Lender to prepare and
file financing statements, continuation statements aud financing statement
amendments in such form as Lender may require to perfect or continue the
perfection of this security interest.

(b) Unless Borrower gives Notice to Lender within 30 days after the occurrence of any
of the following, and executes and delivers to Lender modifications or supplements
of this Instrument (and any financing statement which may be filed in connection
with this Instrument) as Lender may require, Borrower will not (j) change its name,
identity, structure or jurisdiction of organization; (ii) change the location of its place
of business (or chief executive office if more than one place of business); or (ili) add

New Jersey Page 6

Multifamily Mortgage, Assignment of Rents
and Security Agreement

Bergen County Clerk V BK 02897 PG 1255 04/04/2018 10:39 AM B of 24
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 239 of 495 PagelD: 239

to or change any location at which any of the Mortgaged Property is stored, held or
located.

(c) If an Event of Default has occurred and is continuing, Lender will have the remedies
of a secured party under the UCC, in addition to all remedies provided by this
Instrument or existing under applicable law. In exercising any remedies, Lender
may exercise its remedies against the UCC Collateral separately or together, and in
any order, without in any way affecting the availability of Lender's other remedies.

(d) This Instrument also constitutes a financing statement with respect to any part of
the Mortgaged Property that is or may become a Fixture, if permitted by applicable
law. :

3. Assignment of Rents; Appeintaient of Receiver; Lender in Possession.

(a) As part of the consideration for the Indebtedness, Borrower absolutely and
unconditionally assigns and transfers to Lender ail Rents.

(i) lt is the intention of Borrower to establish a present, absolute and
irrevocable transfer and assignment to Lender of all Rents and to authorize
and empower Lender to collect and receive all Rents without the necessity
of further action on the part of Borrower.

(ii) Promptly upon request by Lender, Borrower agrees to execute and deliver
such further assignments as- Lender may from time to time require.
Borrower and Lender intend this assignment of Rents to be immediately
effective and to constitute an absolute present assignment and not an
assignment for additional security only.

(iii) For purposes of giving effect to this absolute assignment of Rents, and for
ao other purpose, Rents will not be deemed to be a part of the Mortgaged
Property. However, if this present, absolute and unconditional assignment
of Rents is not enforceable by its terms under the laws of the Property
Jurisdiction, then the Rents will be included as a part of the Mortgaged
Property and it is the intention of Borrower that in this circumstance this
Instrument create and perfect a Lien on Rents in favor of Lender, which
Lien will be effective as of the date of this Instrument.

(b) (i) Until the occurrence of an Event of Default, Lender hereby graats to
Borrower a revocable license to collect and receive all Rents, to hold all
Rents in trust for the benefit of Lender and to apply all Rents to pay the
installments of interest and principal then due and payable under the Note
and the other amounts then due and payable under the other Loan
Documents, including Imposition Reserve Deposits, and to pay the current
costs and expenses of managing, operating and maintaining the Mortgaged
Property, including uti lities, Taxes and insurance premiums (to the extent

New Jersey Page 7

Multifamily Mortgage, Assignment of Rents
and Security Agreement

Bergen County Clerk V BK 02897 PG 1256 04/04/2018 10:39 AM 9 of 24
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 240 of 495 PagelID: 240

not included in deposits to Reserve Funds), tenant improvements and other
capital expenditures. ,

(ii) So long as no Event of Default has occurred and is continuing, the Rents
remaining after application pursuant to the preceding sentence may be
retained by Borrower free and clear of, and released from, Lender’s rights
with respect to Rents under this Instrument.

(ii) After the occurrence of an Event of Default, and during the continuance of
such Event of Default, Borrower authorizes Lender to collect, sue for and
compromise Rents and directs each tenant of the Mortgaged Property to pay
all Rents to, or as directed by, Lender, From and after the occurrence of an
Event of Default, and during the continuance of such Event of Default, and
without the necessity of Lender entering upon and taking and maintaining
control of the Mortgaged Property directly, or by a receiver, Borrower’s
license to collect Rents wil! automatically terminate and Lender will
without Notice be entitled to all Rents as they become due and payable,
including Rents then due and unpaid. Borrower will pay to Lender upon
demand all Rents to which Lender is entitled.

(iv) At any time on or after the date of Lender’s demand for Rents; Lender may
give, and Borrower hereby irrevocably authorizes Lender to give, notice to
all tenants of the Mortgaged Property instructing them to pay all Rents to
Lender. No tenant will be obligated to inquire further as to the occurrence
or continuance of an Event of Default. No tenant will be obligated to pay to
Borrower any amounts which are actually paid to Lender in response to such
a notice. Any such notice by Lender will be delivered to each tenant
personally, by mail or by delivering such demand to each rental unit.
Borrower will not interfere with and will cooperate with Lender’s collection .
of such Rents.

(c) If an Event of Default has occurred and is continuing, then Lender will have each
of the following rights and may take any of the following actions:

@) Lender may, regardless of the adequacy of Lender’s security or the solvency
of Borrower and even in the absence of waste, enter upon and take and
maintain full control of the Mortgaged Property in order to perform all acts
that Lender in its discretion determines to be necessary or desirable for the
operation and maintenance of the Mortgaged Property, including the
execution, cancellation or modification of Leases, the collection of all
Rents, the making of Repairs to the Mortgaged Property and the execution
or termination of contracts providing for the management, operation or
maintenance of the Mortgaged Property, for the purposes of enforcing the
assignment of Rents pursuant to Section 3(a), protecting the Mortgaged
Property or the security of this Instrument, or for such other purposes as
Lender in its discretion may deem necessary or desirable.

New Jersey Page 8

Multifamily Mortgage, Assignment of Rents
and Security Agreement

Bergen County Clerk V BK 02897 PG 1257 04/04/2018 10:39 AM 10 of 24
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 241 of 495 PagelD: 241

(ii) Alternatively, if an Event of Default has occurred and is continuing,
regardless of the adequacy of Lender’s security, without regard to
Borrower’s solvency and without the necessity of giving prior notice (oral
or written) to Borrower, Lender may apply to any court having jurisdiction
for the appointment of a receiver for the Mortgaged Property to take any or
all of the actions set forth in the preceding sentence. If Lender elects to seek
the appointment of a receiver for the Mortgaged Property at any time after
an Event of Default has occurred and is continuing, Borrower, by its
execution of this Instrument, expressly consents to the appointment of such
receiver, including the appointment of a receiver ex parte if permitted by
applicable law.

(iit) If Borrower is a housing cooperative corporation or association, Borrower
hereby agrees that if a receiver is appointed, the order appointing the
receiver may contain a provision requiring the receiver to pay the
installments of interest and principal then due and payable under the Note
and the other amounts then due and payable under the otber Loan
Documents, including deposits to Reserve Funds, it being acknowledged
and agreed that the Indebtedness is an obligation of Borrower and must be
paid out of maintenance charges payable by Borrower's tenant shareholders
under their proprietary leases or occupancy agreements.

(iv) Lender or the receiver, as the case may be, will be entitled to receive a
reasonable fee for managing the Mortgaged Property.

(v) Immediately upon appointment of a receiver or immediately upon Lender’s
enterimg upon and taking possession and control of the Mortgaged Property,
Borrower will surrender possession of the Mortgaged Property to Lender or
the receiver, as the case may be, and will deliver to Lender or the receiver,
as the case may be, all documents, records (including records on electronic
or magnetic media), accounts, surveys, plans, and specifications relating to
the Mortgaged Property and all security deposits and prepaid Rents.

(vi) If Lender takes possession and control of the Mortgaged Property, then
Lender may exclude Borrower and its representatives from the Mortgaged

Property.

Borrower acknowledges and agrees that the exercise by Lender of any of the rights
conferred under this Section 3 will not be construed to make Lender a mortgagee-
in-possession of the Mortgaged Property so long as Lender has not itself entered
into actual possession of the Land and Improvements.

(da) If Lender enters the Mortgaged Property, Lender will be liable to account only to
Borrower and only for those Rents actually received. Except to the extent of
Lender’s gross negligence or willful misconduct, Lender will not be liable to

New Jersey Page 9

Multifamily Mortgage, Assignment of Rents
and Security Agreement

Bergen County Clerk V BK 02897 PG 1258 04/04/2018 10:39 AM 11 of 24
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 242 of 495 PagelID: 242

Borrower, anyone claiming under or through Borrower or anyone having an interest
in the Mortgaged Property, by reason of any act or omission of Lender under
Section 3(c), and Borrower hereby releases and discharges Lender from any such
liability to the fullest extent permitted by law.

(e) If the Rents are not sufficient to meet the costs of taking control of and managing
the Mortgaged Property and collecting the Rents, any funds expended by Lender
for such purposes will become an additional part of the Indebtedness as provided
in Section 7.

a Any entering upon and taking of control of the Mortgaged Property by Lender or
the receiver, as the case may be, and any application of Rents as provided in this
Instrument will not cure or waive any Event of Default or invalidate any other right
ot remedy of Lender under applicable law or provided for in this Instrument.

4. Assignment of Leases; Leases Affecting the Mortgaged Property.

(a) ' As part of the consideration for the Indebtedness, Borrower absolutely and
unconditionally assigns and transfers to Lender all of Borrower's right, title and
interest in, to and under the Leases, including Borrower’s right, power and authority
to modify the terms of any such Lease, or extend or terminate any such Lease.

Gi) It is the intention of Borrower to establish a present, absolute and
irrevocable transfer and assignment to Lender of all of Borrower’s right,
title and interest in, to and under the Leases. Borrower and Lender intend
this assignment of the Leases to be immediately effective and to constitute
an absolute present assignment and not an assignment for additional
security only.

(ii) For purposes of giving effect to this absolute assignment of the Leases, and
for no other purpose, the Leases will not be deemed to be a part of the
Mortgaged Property.

(iii) | However, if this present, absolute and unconditional assignment of the
Leases is not enforceable by its terms under the laws of the Property
Jurisdiction, then the Leases will be included as a part of the Mortgaged
Property and it is the intention of Borrower that in this circumstance this
Instrument create and perfect a Lien on the Leases in favor of Lender, which
Lien will be effective as of the date of this Instrument.

(b) — Until Lender gives Notice to Borrower of Lender’s exercise of its rights under this
Section 4, Borrower will have all rights, power and authority granted to Borrower
under any Lease (except as otherwise limited by this Section or any other provision
of this Instrument), including the right, power and authority to modify the terms of
any Lease or extend or terminate any Lease. Upon the occurrence of an Event of
Default, and during the continuance of such Event of Default, the permission given

New Jersey Page 10

Multifamily Mortgage, Assignment of Rents
and Security Agreement

Bergen County Clerk Y BK 02897 PG 1259 04/04/2018 10:39 AM 12 of 24
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 243 of 495 PagelD: 243

to Borrower pursuant to the preceding sentence to exercise all rights, power and
authority under Leases will automatically terminate. Borrower will comply with
and observe Borrower’s obligations under all Leases, including Borrower's
obligations pertaining to the maintenance and disposition of tenant security
deposits.

(c) a) Borrower acknowledges and agrees that the exercise by Lender, either
directly or by a receiver, of any of the rights conferred under this Section 4
will not be construed to make Lender a mortgagee-in-possession of the
Mortgaged Property so long as Lender has not itself entered into actual
possession of the Land and the Improvements.

Gi) The acceptance by Lender of the assignment of the Leases pursuant to
Section 4(a) will not at any time or in any event obligate Lender to take any
action under this Instrument or to expend any money or to incur any
expenses.

Gii) Except to the extent of Lender’s gross negligence or willful misconduct,
Lender will not be Hable in any way for any injury or damage to person or
property sustained by any Person in or about the Mortgaged Property.

(iv) Prior to Lender’s actual entry into and taking possession of the Mortgaged
Property, Lender will not be obligated for any of the following:

(A) Lender will not be obligated to perform any of the terms, covenants
and conditions contained in any Lease (or otherwise have any
obligation with respect to any Lease).

(B) Lender will not be obligated to appear in or defend any action or
proceeding relating to the Lease or the Mortgaged Property.

(Cc) Lender will not be responsible for the operation, control, care,
management or repair of the Mortgaged Property or any portion of
the Mortgaged Property. The execution of this Instrument by
Borrower will constitute conclusive evidence that all responsibility
for the operation, control, care, management and repair of the
Mortgaged Property is and will be that of Borrower, prior to such
actual entry and taking of possession.

(d) Upon delivery of Notice by Lender to Borrower of Lender’s exercise of Lender’s
rights under this Section 4 at any time after the occurrence of an Event of Default,
and during the continuance of such Event of Default, and without the necessity of
Lender entering upon and taking and maintaining control of the Mortgaged
Property directly, by a receiver, or by any other marmer or proceeding permitied by
the laws of the Property Jurisdiction, Lender immediately will have all rights,
powers and authority granted to Borrower under any Lease, including the right,

New Jersey Page

Multifamily Mortgage, Assigument of Rents
and Security Agreement

Bergen County Clerk V BK 02897 PG 1260 04/04/2018 10:39 AM 43 of 24
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 244 of 495 PagelD: 244

power and authority to modify the terms of any such Lease, or extend or terminate
any such Lease.

(e) Borrower will, promptly upon Lender’s request, deliver to Lender an executed copy
of each residential Lease then in effect.

qd) If Borrower is a cooperative housing corporation or association, notwithstanding
anything to the contrary contained in this Instrument, so Jong as Borrower remains
a cooperative housing corporation or association and is not in breach of any
covenant of this Instrument, Lender consents to the following:

(i) Borrower may execute leases of apartments for a term in excess of 2 years
to a tenant shareholder of Borrower, so long as such leases, including
proprietary leases, are and will remain subordinate to the Lien of this
Instrument.

Gi) Borrower may surrender or terminate such leases of apartments where the
surrendered or terminated lease is immediately replaced or where Borrower
makes its best efforts to secure such immediate replacement by a newly-
executed lease of the same apartment to a tenant shareholder of Borrower.
However, no consent is given by Lender to any execution, surrender,
termination or assignment of a lease under terms that would waive or reduce
the obligation of the resulting tenant shareholder under such lease to pay
cooperative assessments in full when due or the obligation of the former
tenant shareholder to pay any unpaid portion of such assessments.

5. Prepayment Charge. Borrower will be required to pay a Prepayment charge in
connection with certain prepayments of the Indebtedness, including a payment made after
Lender’s exercise of any right of acceleration of the Indebtedness, as provided in the Note.

6. Application of Payments. If at any time Lender receives, from Borrower or otherwise,
any amount applicable to the Indebtedness which is less than all amounts due and payable
at such time, then Lender may apply that payment to amounts then due and payable m any
manner and in any order determined by Lender, in Lender’s discretion. Neither Lender’s
acceptance of an amount that is less than all amounts then due and payable nor Lender’s
application of such payment in the manner authorized will constitute or be deemed to
constitute either a waiver of the unpaid amounts or an accord and satisfaction,
Notwithstanding the application of any such amount to the Indebtedness, Borrower’s
obligations under this Instrument, the Note and all other Loan Documents will remain
unchanged.

7 Protection of Lender’s Security; Instrument Secures Future Advances.

(a) If Borrower fails to perform any of its obligations under this Instrument or any other
Loan Document, or if any action or proceeding is commenced which purports to
affect the Mortgaged Property, Lender’s security or Lender’s rights under this
New Jersey Page 12
Multifamily Mortgage, Assignment of Rents
and Security Agreement

Bergen County Clerk V BK 02897 PG 1264 04/04/2018 10:39 AM 14 of 24
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 245 of 495 PagelD: 245

Instrument, including eminent domain, insolvency, code enforcement, civil or
criminal forfeiture, enforcement of Hazardous Materials Laws, fraudulent
conveyance or reorganizations or proceedings involving a bankrupt or decedent,
then Lender at Lender’s option may make such appearances, file such documents,
disburse such sums and take such actions as Lender reasonably deems necessary to
perform such obligations of Borrower and to protect Lender’s interest, including all
of the following:

@ Lender may pay Attorneys’ Fees and Costs.

(ii) Lender may pay fees and out-of-pocket expenses of accountants, inspectors
and consultants.

Gii) | Lender may enter upon the Mortgaged Property to make Repairs or secure
the Mortgaged Property. .

(iv) Lender may procure the Insurance required by the Loan Agreement.

(¥) Lender may pay any amounts which Borrower has failed to pay under the
Loan Agreement.

(vi) Lender may perform any of Borrower’s obligations under the Loan
Agreement,

(vil) Lender may make advances to pay, satisfy or discharge any obligation of
Borrower for the payment of money that is secured by a Prior Lien.

(b} Any amounts disbursed by Lender under this Section 7, or under any other
provision of this Instrument that treats such disbursement as being made under this
Section 7, will be secured by this Instrument, will be added to, and become part of,
the principal component of the Indebtedness, will be immediately due and payable
and will bear interest from the date of disbursement until paid at the Default Annual
Interest Rate.

(c) Nothing in this Section 7 will require Lender to incur any expense or take any
action.

8. Events of Default, An Event of Default under the Loan Agreement will constitute an Event
of Default under this Instrument.

9, Remedies Cumulative. Each right and remedy provided in this Instrument is distinct from
all other rights or remedies under this Instrument, the Loan Agreement or any other Loan
Document or afforded by applicable law or equity, and each will be cumulative and may
be exercised concurrently, independently or successively, in any order. Lender’s exercise
of any particular right or remedy will not in any way prevent Lender from exercising any

New Jersey Page 13

Multifamily Mortgage, Assignment of Rents
and Security Agreement

Bergen County Clerk V BK 02897 PG 1262 04/04/2018 10:39 AM 15 of 24
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 246 of 495 PagelD: 246

other right or remedy available to Lender. Lender may exercise any such remedies from
time to time and as often as Lender chooses.

10. Waiver of Statute of Limitations, Offsets and Counterclaims. Borrower waives the
right to assert any statute of limitations as a bar to the enforcement of the Lien of this
Instrument or to any action brought to enforce any Loan Document. Borrower hereby
waives the right to assert a counterclaim, other than a compulsory counterclaim, in any
action or proceeding brought against it by Lender or otherwise to offset any obligations to
make the payments required by the Loan Documents. No failure by Lender to perform any
of its obligations under this Instrument will be a valid defense to, or result in any offset
against, any payments that Borrower is obligated to make under any of the Loan
Documents.

11. Waiver of Marshalling.

(a) Notwithstanding the existence of any other security interests in the Mortgaged
Property held by Lender or by any other party, Lender will have the right to
determine the order in which any or all of the Mortgaged Property will be subjected
to the remedies provided in this Instrument, the Note, the Loan Agreement or any
other Loan Document or under applicable law. Lender will have the right to
determine the order in which any or all portions of the Indebtedness are satisfied
from the proceeds realized upon the exercise of such remedies.

(b) Borrower and any party who now or in the future acquires a security interest in the
Mortgaged Property and who has actual or constructive notice of this Instrument
waives any and all right to require the marshalling of assets or to require that any
of the Mortgaged Property be sold in the inverse order of alienation or that any of
the Mortgaged Property be sold in parcels or as an entirety in connection with the
exercise of any of the remedies permitted by applicable law or provided in this
Instrument.

12. Reserved.

13. Governing Law; Consent to Jurisdiction and Venue. This Instrument, and any Loan
Document which does not itself expressly identify the law that is to apply to it, will be
governed by the laws of the Property Jurisdiction. Borrower agrees that any controversy
arising under or in relation to the Note, this Instrument or any other Loan Document may
be litigated in the Property Jurisdiction. The state and federal courts and authorities with
jurisdiction in the Property Jurisdiction will have jurisdiction over all controversies that
may arise under or in relation to the Note, any security for the Indebtedness or any other
Loan Document. Borrower irrevocably consents to service, jurisdiction and venue of such
courts for any such litigation and waives any other venue to which it might be entitled by
virtue of domicile, habitual residence or otherwise. However, nothing in this Section 13 is
intended to limit Lender’s right to bring any suit, action or proceeding relating to matters
under this Instrument in any court of any other jurisdiction.

New Jersey Page 14

Multifarsily Mortgage, Assignment of Rents
and Security Agreement

Bergen County Clerk V BK 02897 PG 1263 04/04/2018 10:39 AM 16 of 24
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 247 of 495 PagelD: 247

14. Notice. All Notices, demands and other communications under or concerning this
Instrument will be governed by the terms set forth in the Loan Agreement.

15. Successors and Assigns Bound. This Instrument will bind the respective successors and.
assigns of Borrower and Lender, and the rights granted by this Instrument will inure to
Lendet’s successors and assigns.

16, Joint and Several Liability. If more than one Person signs this Instrament as Borrower,
the obligations of such Persons will be joint and several.

17. Relationship of Parties; No Third Party Beneficiary.

(a) The relationship between Lender and Borrower will be solely that of creditor and
debtor, respectively, and nothing contained in this Instrument will create any other
relationship between Lender and Borrower. Nothing contained in this Instrument
will constitute Lender as a joint venturer, partner or agent of Borrower, or render
Lender liable for any debts, obligations, acts, omissions, representations or
contracts of Borrower.

(bv) Nocreditor of any party to this Instrument and no other Person will be a third party
beneficiary of this Instrument or any other Loan Document. Without limiting the
generality of the preceding sentence, (i) any arrangement (‘Servicing
Arrangement”) between Lender and any Loan Servicer for loss sharing or interim
advancement of funds will constitute a contractual obligation of such Loan Servicer
that is independent of the obligation of Borrower for the payment of the
Indebtedness, (ii) Borrower will not be a third party beneficiary of any Servicing
Arrangement, and (iii) no payment by the Loan Servicer under any Servicing
Arrangement will reduce the amount of the Indebtedness.

18. Severability; Amendments.

(a) The invalidity or unenforceability of any provision of this Lostrument will not affect
the validity or enforceability of any other provision, and all other provisions will
remain in full force and effect. This Instrument contains the entire agreement
among the parties as to the rights granted and the obligations assumed in this
Instrument.

(b) This Instrument may not be amended or modified except by a writing signed by the
party against whom enforcement is sought.

19, Construction,

(a) The captions and headings of the Sections of this Instrument are for convenience
only and will be disregarded in construing this Instrument. Any reference in this
Instrument to a “Section” will, unless otherwise explicitly provided, be construed
as referring to a Section of this Instrument.

New Jersey Page 15
Multifamily Mortgage, Assignment of Rents
and Security Agreement

Bergen County Clerk V BK 02897 PG 1264 04/04/2018 10:39 AM 17 of 24
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 248 of 495 PagelD: 248

(bo) Any reference in this Instrument to a statute or regulation will be construed as
referring to that statute or regulation as amended from time to time.

(c) Use of the singular in this Instrument includes the plural and use of the plural
includes the singular. The use of one gender includes the other gender, as the
context may require.

(d) As used in this Instrument, the term “including” means “including, but not limited
to” and the term “includes” means “includes without limitation.”

(e) Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument or other document in this Instrument will be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth in this Instrument), and (ii)
any reference in this Instrument to any Person will be construed to include such
Person’s successors and assigns.

63) Any reference in this Instrument to “Lender’s requirements,” “as required by
Lender,” or similar references will be construed, after Securitization, to mean
Lender’s requirements or standards as determined in accordance with Lender's and
Loan Servicer’s obligations under the terms of the Securitization documents.

20. Subrogation. If, and to the extent that, the proceeds of the Loan evidenced by the Note,
or subsequent advances under Section 7, are used to pay, satisfy or discharge a Prior Lien,
such loan proceeds or advances will be deemed to have been advanced by Lender at
Borrower’s request, and Lender will automatically, and without further action on its part,
be subrogated to the rights, including Lien priority, of the owner or holder of the obligation
secured by the Prior Lien, whether or not the Prior Lien is released.

21-30. Reserved.

31. Acceleration; Remedies. At any time during the existence of an Event of Default, Lender,
at Lender’s option, may declare the Indebtedness to be immediately due and payable
without further demand, and may foreclose this Instrument by judicial proceeding and may
invoke any other remedies permitted by New Jersey law, provided in equity or provided in
this Instrument or in any other Loan Document. Lender will be entitled to collect all costs
and expenses incurred in pursuing such remedies, including Attorneys’ Fees and Costs
permitted by Rules of Court, costs of documentary evidence, abstracts and title reports.

32. Release. Upon payment of the Indebtedness, Lender will cancel this Instrument. Borrower
will pay Lender’s reasonable costs incurred in canceling this Instrument.

New Jersey Page 16
Multifamily Mortgage, Assignment of Rents
and Security Agreement

V BK 02897 PG 1265 04/04/2018 10:39 AM 48 of 24

Bergen County Clerk
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 249 of 495 PagelD: 249

33. No Claim of Credit for Taxes. Borrower will not make or claim credit on or deduction
from the principal or interest on the sums secured by this Instrument by reason of any
municipal or governmental taxes, assessments or charges assessed upon the Mortgaged
Property, or claim any deduction from the taxable value of the Mortgaged Property by
reason of this Instrument.

34. Loan Subject to Modification. This Instrument is subject to “modification” as such term
is defined in N.J.S.A. 46:9-8.1 ef seg. and will be subject to the priority provisions thereof.

3§, Additional Environmental Provisions. Any reference in this Instrument or in any other
Loan Document to Section 5.05 or Section 6.12 of the Loan Agreement will be construed
as referring together to Section 5.05 or Section 6.12 of the Loan Agreement and this
Section, In addition to the representations, warranties and covenants of Borrower in
Section 5.05 and 6.12 of the Loan Agreement, Borrower represents, warrants, and
covenants as follows:

(a) None of the real property owned and/or occupied by Borrower and located in New
Jersey, including the Mortgaged Property, has been used, is now being used, or,
without the prior express written consent of Lender, will in the future be used as a
“Major Facility,” as that term is defined in N.J.S.A. 58:10-23.1 1b.

(b) If any real property owned by Borrower and located in New Jersey, including the
Mortgaged Property, is used in the future, with the prior express written consent of
Lender, as a Major Facility, then Borrower will furnish the New Jersey Department
of Environmental Protection with all the information required by N.J.S.A. 58:10-
23.11d1 through 11d17 inclusive with respect to that property. Borrower further
covenants and agrees that, so long as Borrower owns or operates any real property
located in New Jersey which is used as a Major Facility, Borrower will duly file or
cause to be filed with the Director or the Division of Taxation in the New Jersey
Department of the Treasury, a tax report or return and will pay or make provision
in accordance with and pursuant to N.J.S.A. 58:10-23.1 ih.

(c} No Lien has been attached to any revenues or any real or any personal property
owned by Borrower and located in New Jersey, including the Mortgaged Property,
as a result of the administrator of the New Jersey Spill Compensation Fund
expending monies from such fund to pay for “Damages,” as that term is defined in
NJS.A. 58:10-23.11g, and/or “Clean up and Removal Costs,” as that term is
defined in N.J.S.A. 58:10-23.11b, arising from an intentional or unintentional
action or omission by Borrower or any previous owner and/or operator of such real
property resulting in the releasing, spilling, pumping, pouring, emitting, emptying
or dumping of any Hazardous Materials into the waters of New Jersey or onto land
from which it might flow or drain into such waters or into waters outside the
jurisdiction of New Jersey where damage may have resulted to the lands, waters,
fish, shellfish, wildlife, biota, air and other resources owned, managed, held in trust
or otherwise controlled by New Jersey.

New Jersey Page 17

Multifamily Mortgage, Assiganent of Rents
and Security Agreement

Bergen County Clerk VY BK 02897 PG 1266 04/04/2018 10:39 AM 19 of 24
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 250 of 495 PagelD: 250

(d) In connection with any purchase of the Mortgaged Property or any other real
property acquired by Borrower on or after January 1, 1984, Borrower required that
the seller of such real property, including the Mortgaged Property, comply with the
applicable provisions of the New Jersey Industrial Site Recovery Act, formerly
known as the Environmental Cleanup Responsibility Act (N.J.S.A. 13:1K-6 ef
seq.), as amended, and the seller did comply with such provisions.

(ce) If there is a Lien filed against the Mortgaged Property by the New Jersey
Department of Environmental Protection pursuant to and in accordance with the
provisions of N.J.S.A. 58:10-23.11f, as a result of the administrator of the New
Jersey Spill Compensation Fund having expended monies from such fund to pay
for “Damages,” as that term is defined in N.J.S.A. 58:10-23.11g, and/or “Cleanup
and Removal Costs,” as that term is defined in N.J.S.A. $8:10-23.11b, arising from
an intentional or unintentional action or omission of Borrower, resulting in the
releasing, spilling, pumping, pouring, emitting, emptying or dumping of any
Hazardous Materials into the waters of New Jersey or onto lands from which it
might flow or drain into such waters, within 30 days from the date that Borrower is
given notice that the Lien has been placed against the Martgaged Property or within
such shorter period of time if New Jersey has commenced steps to cause the
Mortgaged Property to be sold pursuant to the Lien, Borrower will take one of the
following actions:

@ Pay the claim and remove the Lien from the Mortgaged Property.
(ii) Furnish one of the following to Lender:

(A) A bond reasonably satisfactory to Lender and the title company
which issued the title policy accepted by Lender contemporaneously
with the execution and recordation of this Instrument, in the amount
of the claim out of which the Lien arises.

(B) A cash deposit in the amount of the claim out of which the Lien
arises.

(C) Other security reasonably satisfactory to Lender in an amount
sufficient to discharge the claim out of which the Lien arises.

® Borrower hereby agrees that if the provisions of the New Jersey Industrial Site
Recovery Act (NJ.S.A. 13:1K-6 ef seg.) become applicable to all or any portion of
the Mortgaged Property subsequent to the date of this Instrument, Borrower will
give prompt Notice to Lender of such applicability, and Borrower will take
immediate requisite action to ensure full compliance with such Act.

36.  YRUE_AND CORRECT COPY. BORROWER HEREBY DECLARES THAT
BORROWER HAS READ THIS INSTRUMENT, HAS RECEIVED A
COMPLETELY FILLED-IN COPY OF IT WITHOUT CHARGE THEREFOR,

New Jersey Page 18

Multifamily Mortgage, Assigament of Rents
and Security Agreement

Bergen County Clerk V 8K 02B87 PG 1267 04/04/2018 10:39 AM 20 of 24
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 251 of 495 PagelD: 251

AND HAS SIGNED THIS INSTRUMENT AS OF THE DATE AT THE TOP OF
THE FIRST PAGE.

37, WAIVER OF TRIAL BY JURY.

- (a) BORROWER AND LENDER EACH COVENANTS ‘AND AGREES NOT TO
ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE ARISING
OUT OF THIS INSTRUMENT OR THE RELATIONSHIP BETWEEN THE
PARTIES AS BORROWER AND LENDER THAT 1S TRIABLE OF RIGHT
BY A JURY.

(b) BORROWER AND LENDER EACH WAIVES ANY RIGHT TO TRIAL BY
JURY WITH RESPECT TO SUCH ISSUE TO THE EXTENT THAT ANY
SUCH RIGHT EXISTS NOW OR IN THE FUTURE. THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH PARTY,
KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF
COMPETENT LEGAL COUNSEL.

38. Obligation to Pay at Default Rate. Borrower agrees that it is the intention of Borrower
and Lender that in the event of a foreclosure or other action to enforce the terms of any or
all of the Loan Documents, and the entry of a judgment in such foreclosure or other
enforcement action (“Judgment”), Borrower's obligation to pay Lender interest at the
Default Rate (as defined in the Note), any taxes, insurance, premiums or other charges
advanced by Lender, or attorney’s fees or other costs and expenses incurred by Lender with
respect to any or all of the Loan Documents, whether paid or incurred before or after the
entry of such Judgment, will not be deemed to have merged into the Judgment and will
survive the entry of such Judgment and continue in full force and effect until all such sums
have been paid in full to Lender.

39, Attached Riders. The following Riders are attached to this Instrument:

NONE

40. Attached Exhibits. The following Exhibits, if marked with an “X” in the space provided,
are attached to this Instrument:

xX} Exhibit A Description of the Land (required)
\_! Exhibit B Modifications to Instrument
|_| Exhibit C Ground Lease Description (if applicable)

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

New Jersey Page 19

Muttifamily Mortgage, Assignment of Rents
and Security Agreement

Bergen County Clerk V BK 02897 PG 1269 0410412018 10:39 AM 21 of 24
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 252 of 495 PagelID: 252

IN WITNESS WHEREOF, Borrower has signed and delivered this Instrument or has caused this
Instrument to be signed and delivered by its duly authorized representative.

BORROWER:

LENOX TEMPLE LL ew Jersey limited
liability company

By:

 

Name: Seth P. Levine
Title: Managing Member

STATE OF Nu Susty
$8.2

COUNTY OF Bug )
q

On the |. als day of March in the year 2018 before me, the undersigned, a Notary Public in
and for the State, personally appeared Seth P. Levine personally known to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their capacity, and that by
his/her/their signature(s) on the instrument the individual, or the person on behalf of which the
individual acted, executed the instrument.

 

|
Oy
iA ss
JAD!
NOTARY PUBLIC

ANOREW SELEVAN

NOTARY PUBLIC OF NEW JERSEY
My Commission Explres 1/25/2024
New Jersey Page 20
Multifamily Mortgage, Assignment of Rents
and Security Agreement
Vv BK 02897 PG 1269 04/04/2018 10:39 AM 22 of 24

Bergen County Clerk
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 253 of 495 PagelID: 253

EXHIBIT A
DESCRIPTION OF THE LAND

All that certain lot, piece or parcel of land, with the buildings and improvements thereon erected,
situate, lying and being in the City of Hackensack, County of Bergen, State of New Jersey.

BEING known and designated as Lot 18-23 as shown on a certain map entitied, “Map of Property of
Anderson and Ward, situated in Hackensack, Bergen County, N.J.", duly filed in the Office of the Bergen
County Clerk on May 25, 1972 as Map No. 196.

BEGINNING at a point in the northeasterly side of Temple Avenue, distant 471.54 feet northwesterly from
its intersection with the northwesterly side of Hackensack Avenue, running thence

1. Along the northeasterly side of Temple Avenue, North 43 degrees 10 minutes West, 300.00 feet;
thence

2. North 46 degrees 50 minutes East, 212.93 feet; thence
3, South 43 degreas 04 minutes 10 seconds East, 300.00 feet; thence
4, South 46 degrees 50 minutes West, 212.42 feet to the point and place of BEGINNING.

The above description is in accordance with a survey made by Hallard & Associates dated April

20, 2007.
New Jersey Page A-I
Multifamily Mortgage, Assignment of Rents
and Security Agreement
VY BK 02897 PG 1270 04/04/2018 10:39 AM 23 of 24

Bergen County Clerk
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 254 of 495 PagelD: 254

EXHIBIT B

MODIFICATIONS TO INSTRUMENT

The foltowing modifications are made to the text of the Instrument that precedes this Exhibit:

NONE

New Jerscy Page B-i
Multifamily Mortgage, Assignment of Rents

and Security Agreement

0410412018 10:39 AM = .24 of 24 ** End of Document *”

Bergen County Clerk BK 02897 PG 1271
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 255 of 495 PagelD: 255

 

John S. Hogan
Bergen County Clerk

RSA EA

 

Bergen County Clerk ~.

One Bergen County Plaza ae me
Hackensack, NJ 07601 7 9.
(204) 336-7000 INSTRUMENT # 18 021999:04
www bergancountyclerk.org/ V 02897 1272 ‘

RECORDED DATE: 04/04/2018 19:39:46 AM

Transaction #: 9agde6s
Document Type: Assignment of Mortgage DocumentRage Count:

 

 

Operator Id: CLERK
RETURN TO: SUBMITTED BY:
MADISON TITLE AGENCY, LLC Madison Title Agency, LLC

1125 OCEAN AVENUE
LAKEWOOD NJ 08701

 

 

 

 

ERECORDED
— (732) 333-2667
PRIMARY NAME SECONDARY NAME
GREYSTONE SERVICING CORPORATION FEDERAL HOME LOAN MORTGAGE CORPORATION
INCORPORATED
ADDITIONAL PRIMARY NAMES ADDITIONAL SECONDARY NAMES

 

 

MARGINAL REFERENCES: V BK 02897 PG 1248

 

 

 

 

 

 

 

 

 

 

 

DOCUMENT DATE: 03/05/2018 INSTRUMENT #: 18-021999.01
MUNICIPALITY: HACKENSACK Recorded Date: 04/04/2018 10:39:46 AM
FEES / TAXES: thereby CERTIFY that this document is recorded
Recording Fee: Assignment of in the Clerk's Office in Bergen County, New
Mongage $40.00
Additional Pages Fee $20.00 dA.
Homeless Trust Fund - Bergen County $3.00 e
Total: $63.00
John S, Hogan
Bergen County Clerk
|
| Recording Fees: $63.00
| Realty Transfer Tax Fees: $0,00
OFFICIAL RECORDING COVER PAGE Page 1 of 4

PLEASE DO NOT DETACH
THIS PAGE IS NOW PART OF THIS LEGAL DOCUMENT

NOTE: If document data differs from cover sheet, document data always supersedes.
“COVER PAGE DOES NOT INCLUDE ALL DATA, PLEASE SEE INGEX AND DOCUMENT FOR ANY ADDITIONAL INFORMATION.
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 256 of 495 PagelD: 256

N Record and Ratum to:
Prepared by, and after recording MADISON TITLE AGENCY, LLC
r mt : COMMERCIAL DEPARTMENT =
moe 1126 OCEAN AVENUE ren
LAKEWOOD, NJ 08701
Romer Déhbas LLP 2 i" bats 4a

275 Madison\Avenue, Suite 801
New York, NevxYork 10016
Attention: Christi&n Dagtieri, Esq.

 
 

Freddie Mac Loan Number: 499472136
Property Name: 54-78 Temple Avenue

ASSIGNMENT OF SECURITY INSTRUMENT
(Revised 12-19-2014)

FOR VALUABLE CONSIDERATION, GREYSTONE SERVICING CORPORATION, INC.,
a corporation organized and existing under the laws of the State of Georgia (“Assignor”), having
its principal place of business at 419 Belle Air Lane, Warrenton, Virginia 20186, hereby assigns,
grants, sells and transfers to the FEDERAL HOME LOAN MORTGAGE CORPORATION, a
corporation organized and existing under the laws of the United States (“Assignee”), having its
principal place of business at 8200 Jones Branch Drive, McLean, Virginia 22102, and Assignee’s
successors, transferees and assigns forever, all of the right, title and interest of Assignor in and to the
Multifamily Mortgage, Assignment of Rents and Security Agreement dated March 27, 2018, entered
into by LENOX TEMPLE LLC (“Borrower”) for the benefit of Assignor, securing an
indebtedness of Borrower to Assignor in the principal amount of $6,675,000.00 recorded in the land
records of Bergen County, State of New Jersey at the city register’s office (“Instrument”), which
indebtedness is secured by the property described in Exhibit A attached to this Assignment and
incorporated into it by this reference.

Together with the Note or other obligation described in the Instrument and all obligations secured
by the Instrument now or in the future.

(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

Assignment of Security Instrument

Bergen Gounty Clerk V ‘BK 02897 PG 1273 04/04/2018 10:39 AM 20f 4
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 257 of 495 PagelD: 257

IN. WITNESS WHEREOF, Assignor has executed this Assignment as of
Akar CAm~ 27), 2018, to be effective as of the effective date of the Instrument.

ASSIGNOR:

GREYSTONE SERVICING CORPORATION,
INC., a corporation organized and existing under the
laws of the State of Georgia

By: CO -

Name: Dian Coleman
Title: Managing Director of Closing

STATE OF TENNESSEE — )
) ss.:
COUNTY OF SHELBY )

On the Se th day of Kite in the year 2018 before me, the undersigned,
a Notary Public in and for the State, personally appeared Dian Coleman personally known to me
on the basis of satisfactory evidence to be the individual whose name is subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in his/her/their capacity,
and that by his/her/their signature(s) on the instrument the individual, or the person on behalf of
which the individual acted, executed the instrument.

ile Vice, bab), 2—————
eed Malte, NOTARY PUBLIC

”
.

Assignment of Security Instrument

Bergen County Clerk Vv BK 02897 PG 1274 04/04/2018 10:39 AM 3 of 4
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 258 of 495 PagelD: 258

EXHIBIT A
DESCRIPTION OF THE PROPERTY

All that certain lot, piece or parcel of land, with the buildings and improvements thereon erected,
situate, lying and being in the City of Hackensack, County of Bergen, State of New Jersey.

BEING known and designated as Lot 18-23 as shown ona certain map entitled, "Map of Property
of Anderson and Ward, situated in Hackensack, Bergen County, N.J.", duly filed in the Office of
the Bergen County Clerk on May 25, 1972 as Map No.196.

BEGINNING at a point in the northeasterly side of Temple Avenue, distant 471.54 feet
northwesterly from its intersection with the northwesterly side of Hackensack Avenue, running

thence

1. Along the northeasterly side of Temple Avenue, North 43 degrees 10 minutes West, 300.00
feet; thence

2. North 46 degrees 50 minutes East, 212.93 feet; thence
3. South 43 degrees 04 minutes 10 seconds East, 300.00 feet; thence
4, South 46 degrees 50 minutes West, 212.42 feet to the point and place of BEGINNING.

The above description is in accordance with a survey made by Hallard & Associates dated April
20, 2007.

Assignment of Security Instrument Page A-}

Bergen County Clerk BK 02897 PG 1275 04/04/2018 10:39 AM 4af4 ** End of Document *
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 259 of 495 PagelD: 259

 

ohn S. Hogan
Bergen County Clerk

QUATRE

INSTRUMENT # 18-085408
V 03016 0766

RECORDED DATE: 08/02/2048 10:01:41 AM

Bergen County Clerk

One Bergen Counly Plaza
Hackensack, NJ 07601
(201) 336-7000
wvew.bergancountyclerk.org/

 

 

Transition # 9139547

Document Type: Assignment of Mortgage Document

  

 

Operator Id: RK
RETURN TO: SUBMITTED BY:
MCCOY & ORTA, P.C. McCoy & Orta, P.C,

100 N, BROADWAY, SUITE 2600
OKLAHOMA CITY OK 73102

 

 

 

ERECORDED
(408) 236-0003
PRIMARY NAME SECONDARY NAME
FEDERAL HOME LOAN MORTGAGE CORPORATION US BANK NA
ADDITIONAL PRIMARY NAMES ADDITIONAL SECONDARY NAMES

 

WELLS FARGO COMMERCIAL MORTGAGE
SECURITIES INCORPORATED
MULTIFAMILY MORTGAGE PASS THROUGH
CERTIFICATES SERIES 2018 SBS1

 

MARGINAL REFERENCES: V 02897 1248

 

DOCUMENT DATE: 07/05/2018 INSTRUMENT #: 18-055408
MUNICIPALITY: HACKENSACK Recorded Date: 08/02/2018 10:01:41 AM

FEES / TAXES: | hereby CERTIFY that this document is recorded
Recording Fee: Assignment of in the Clerk's Office in Bergen County, New

Mortgage $40.00 Jersey.
Additional Pages Fee $30.00 Korg
Homeless Trust Fund - Bergen County $3.00 fof ee 3X8 A.

  

 

 

 

 

 

Total: $73.00
John S. Hogan
Bergen County Clerk
Recording Fees: $73.00
Realty Transfer Tax Fees: $0.00
L.
OFFICIAL RECORDING COVER PAGE Page 1 ofS

PLEASE DO NOT DETACH

THIS PAGE IS NOW PART OF THIS LEGAL DOCUMENT

NOTE: If document data differs from cover sheet, document data always supersedes.
“COVER PAGE DOES NOT INCLUDE ALL DATA, PLEASE SEE INDEX AND DOCUMENT FOR ANY ADDITIONAL INFORMATION,
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 260 of 495 PagelID: 260

This instrument was prepared by and
after recordation retum to:

McCoy & Orta, P.C.

]00 North Broadway, 26" Floor
Oklahoma City, OK 73102
Telephone: (888) 236-0007

Jurisdiction: | Bergen County

State: New Jersey

Loan No.: 499472136
M&ORef: = 7486.117

Loan Name: 54-78 Temple Avenue

ASSIGNMENT OF MULTIFAMILY MORTGAGE, ASSIGNMENT OF RENTS AND
SECURITY AGREEMENT

FOR VALUE RECEIVED, FEDERAL HOME LOAN MORTGAGE CORPORATION,
whose address is 8200 Jones Branch Drive, McLean, VA 22102 (“Assignor’), conveys,
assigns, transfers, and sets over unto U,S. BANK NATIONAL ASSOCIATION, AS
TRUSTEE FOR THE REGISTERED HOLDERS OF WELLS FARGO
COMMERCIAL MORTGAGE SECURITIES, INC., MULTIFAMILY MORTGAGE
PASS-THROUGH CERTIFICATES, SERIES 2018-SBS1, (“Assignee”), whose address
is One Federal Street, 3rd Floor, Mail Code EX-MA-FED, Boston, MA 02110 without
recourse, representation or warranty, xpress or implied, except as set forth in that certain
related Mortgage Loan Purchase Agreement, all the right, title and interest of Assignor in
and to the Multifamily Mortgage, Assignment of Rents and Security Agreement and other
documents, if any, described in Schedule_A attached hereto and incorporated herein,
together with the note or notes described therein, and all other documents and mstruments
relating to or securing said Multifamily Mortgage, Assignment of Rents and Security
Agreement or note or notes described therein, encumbering, among other things, the
premises described in Exhibit A attached hereto and incorporated herein and the
improvements thereon.

 

TO HAVE AND TO HOLD the same unto Assignee, its successors and assigns forever.

Bergen County Clerk V BK 03016 PG 0767 08/02/2018 10:01 AM 20f5
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 261 of 495 PagelD: 261

Dated this SS} day of July, 2018, to be effective as of the Bay of July, 2018.

FEDERAL HOME LOAN MORTGAGE CORPORATION,
a corporation organized and existing under the laws of the
United States

By: ZZ 4a. LO,

Name: Mary EllerySlavinskas
Title: Director
Multifamily Operations

STATE OF VIRGINIA §
§
COUNTY OF FAIRFAX §

On the Sih day of July, 2018, before me, the undersigned, a Notary Public in and
for said State, personally appeared Mary Ellen Slavinskas, Director, Multifamily
Operations, of Federal Home Loan Mortgage Corporation, personally known to me or
proved to me on the basis of satisfactory evidence to be the person whose name js
subscribed to the within instrument and acknowledged to me that she executed the same in
her authorized capacity, and that by her signature on the instrument the person, or the
entity upon behalf of which the person acted, executed the instrument, and that such
individual made such appearance before the undersigned, in Fairfax County, Virginia.

WITNESS my hand and official seal.

\

{SEAL} Name of Notary Public ty

My Commission Expires:

 

ADRIENNE HOLLEY PUCHALSKI
NOTARY PUBLIC
REGISTRATION #310098
COMMONWEALTH OF VIRGINIA
MY COMMISSION EXPIRES
JULY 3.1, 2020

 

 

 

Loan No.: 499472136

M&O File No,: 7486.117

Loan Name: 54-78 Temple Avenue
Pool: SB-31

Bergen County Clerk V BK 03016 PG 0768 09/02/2018 10:01 AM 30f 5
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 262 of 495 PagelID: 262

SCHEDULE A

Multifamily Mortgage, Assignment of Rents and Security Agreement dated as of March
27, 2018, by LENOX TEMPLE LLC, a New Jersey limited liability company, to
GREYSTONE SERVICING CORPORATION, INC. ("Original Lender"), in the amount of
$6,675 ,000,00 ("Mortgage"), recorded on April 4, 2018, in Virtual Book 2897, Page 1248
in the office of the County Clerk of Bergen County, New Jersey ("Real Estate Records").

The Mortgage was assigned from Original Lender to FEDERAL HOME LOAN
MORTGAGE CORPORATION by that certain Assignment of Security Instrument dated
as of March 27, 2018, to be effective as of March 27, 2018, and recorded on April 4, 2018,
in Virtual Book 2897, Page 1272, in the Real Estate. Records.

Loan No.: 499472136

M&O File No.: 7486.117

Loan Name: 54-78 Temple Avenue
Pool: SB-51

Bergen County Clerk V BK 03016 PG 0769 08/02/2018 10:01 AM 40f5
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 263 of 495 PagelD: 263

EXHIBIT A
LEGAL DESCRIPTION

All that certain lot, piece or parcel of land, with the buildings and improvements thereon erected,
situate, lying and being in the City of Hackensack, County of Bergen, State of New Jersey.

BEING known and designated as Lot 18-23 as shown on a@ certain map entitled, “Map of Property of
Anderson and Ward, situated in Hackensack, Bergen County, N.J.", duly filed in the Office of the Bergen
County Clerk on May 25, 1972 as Map No.198.

BEGINNING at a point in the northeasterly skie of Temple Avenue, distant 471.54 feet northwesterly from
its Intersection with the northwesterly side of Hackensack Avenue; running thence

1. Along the northeasterly side of Temple Avenue, North 43 degrees 10 minutes West, 200.00 feet;
thence

2, North 46 dagreas 50 minutes East, 212.93 feat thence
3, South 43 degrees 04 minutes 10 seconds East, 300.00 feet; thence
4, South 46 degrees 50 minutes West, 212.42 feet to the point and place of BEGINNING.

The above description is in accordance with a survey made by Hallard & Associates dated April
20, 2007.

Loan No,: 499472136

M&O File Na.: 746.117

Loan Name: 54-78 Temple Avenue
Poot: SB-51

Bergen County Cierk BK 03016 PG 0770 08/02/2016 10:01 AM 50f5 * End of Document”
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 264 of 495 PagelD: 264

 

John S. Hogan
Bergen County Clerk

OME

 
 
 
 
 

Bergen County Clerk

One Bergen County Plaza
Hackensack, NJ 07601
(201) 336-7000

weaw bergancountyclerk. org!

INSTRUMENT # 18-021999.02
V 02897 1276
N RECORDED DATE: 04/04/2018 10:39:47 AM

“FILE NUMBER ; 000730-18

 

 

 

Transaction #: gog9965”
Document Type: UCC 1 - Financial Statement Document Page Count: 6
Operator Id: CLERK
RETURN TO: SUBMITTED BY:
MADISON TITLE AGENCY, LLC Madison Title Agency, LLC

1125 OCEAN AVENUE
LAKEWOOD NJ 08701

 

 

 

 

ERECORDED
(732) 333-2667
PRIMARY NAME SECONDARY NAME
LENOX TEMPLE LLC FEDERAL HOME LOAN MORTGAGE CORPORATION
ADDITIONAL PRIMARY NAMES ADDITIONAL SECONDARY NAMES
GREYSTONE SERVICING CORPORATION
INCORPORATED

 

MARGINAL REFERENCES:
MUNICIPALITY: HACKENSACK

 

INSTRUMENT #: 18-021999.02

FEES / TAXES: Recorded Date: 04/04/2018 10:39:47 AM

Recording Fee: UCC 1 - Financial

Statement $25.00 thereby CERTIFY that this document is recorded
Total: $25.00 in the Clerk's Office in Bergen County, New

Jersey.

  

Ya pes

John S. Hogan
Bergen County Clerk

Recording Fees: $25.00
Reaity Transfer Tax Fees: $0.00

 

 

 

RDING COVER PAGE Page | af?

OFFICIAL RECO
PLEASE DO NOT DETACH

THIS PAGE IS NOW PART OF THIS LEGAL DOCUMENT

NOTE: If document data differs from cover sheet, document data always supersedes.
“COVER PAGE DOES NOT INCLUDE ALL OATA, PLEASE SEE INDEX AND DOCUMENT FOR ANY ADDITIONAL INFORMATION.
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 265 of 495 PagelID: 265

Bergen

 

UCC FINANCING STATEMENT

FOLLOW INSTRUCTIONS (lront and back) CAREFULLY

 

A, NAME & PHONE OP CONTACT AT FILER foptional]

 

[omer Debbas LLP

L

 

8. GEND ACKNOWLEDGMENT TO; (Namo and Address)

275 Madison Avenue, Suite 801
New York, New York 10016
Attention: Christian Dagllerl, Esq.

 

THE ABOVE SPACE 18 FOR FILING OFFICE USE ONLY

 

{, DEBTOR'S EXACT FULL LEGAL NAME
[Ta ORGAREZATIONS HAE

LENOX TEMPLE LUC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

oR To. INCKVIQUAL'SLAST NAME FIRST NAME MIDDLE NAME SUFFIX
te, WAILING ADORESS cay STATE |POSTAL CODE COUHTRY
210 River Street, Suite 24 Hackensack NJ {07601 USA
Td SERIA TAUGTIONS THOT INFO RE [Te. TYPE OF ORGANIZATION TL JURISDICTION OF ORGANIZATION Tg. ORGANCZATIONAL IO 6, Hany
ORGANIZATION
Not Applicable cestor | LLC | New Jersey | Troe
», ADDITIONAL DEBTOR'S EXACT FULL LEGAL NAME - inset onfy une debtoy name (2x or 2b) - do nol abbreviale of combine names
Ja, ORGANIZATION § NAME
OR FS TIROMDUALS LAST NAME FRET HAME IMODLE NAME SUE
Yor MAILING ABDREES city STATE [POSTAL CODE COUNTRY

 

 

 

 

 

24. SEEINSTRUGHONS ADO'L INFO RE [2 TYPE OF ORGANGATION 3f, JURISDICTION OF ORGANIZATION 20. ORGANIZATIONAL 1D 8, H any
Not Applicable ORGANZATION
Ppl GEBTOR | i i [lvoe

 

3. SECURED PARTY'S NAME (ot NAME of TOTAL ASSIGNEE of ASSIGNOR 5/7) - need only ang eucuredl party namo (34 0/3)

Ya. ORGANIZATION S HAME

FEDERAL HOME LOAN MORTGAGE CORPORATION

 

 

 

 

 

 

 

 

 

oR 35, INCIMQUAL'S LAST NAME FIRST NAME MIOOLE NAME SUFHX

$e. MAILING ADORESS CHY STATE [POSTAL COOE COURTRY

8200 Jones Branch Drive McLean VA_ | 22102 USA

4, This FINANCING STATEMENT covers the following coltaterst:

See Exhibit A and Exhibit B annexed hereto and made a part hereof,

5, ALTERHATIVE DESIGNATION fil aputicabley| [LESSEE ESSOR CONSIGNEEICONSIGNOR BAILEK/BAILOR SELLERBUYER AG. LEN | [NOH-UCC FILING
3 x to Hor reetoed] (OF rec: } In the = Gott Ey tt « a eres) AI Debtors t Deter 2

8. OPTIONAL PER REFERENCE DATA
2851.043

 

 

 

Bergen County - Freddie Mac Loan # 499472136

FILING OFFICE COPY — UCC FINANCING STATEMENT (FORM UCCI) (REV. 05/22/02)

County Clerk

V BK 02897 PG 1277

04/04/2018 10:39 AM

20f7
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 266 of 495 PagelID: 266

UCC FINANCING STATEMENT ADDENDUM
FOLLOW INSTRUCTIONS ({rgot and back) CAREFULLY.

9. NAME OF FIRST DEBTOR (ta or 1b} ON RELATED FINANCING STATEMENT
Ba ORGANRATION'S NAME

on| LENOX TEMPLE LLC
9b. MON AQUAL'S LAST NAME RAST NAME OOLE NAME, BUFF

 

 

 

 

 

 

10, MISCELLANEOUS:

 

17, ADDITIONAL DEBTOR'S EXACT FULL LEGAL NAME - Intent coly ona name (14a or 116): do not shbretate of combing names

THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tia. OROANLZATION'S NAME
OR Ti INDRMIOUAL'S LAST NAME FRST NANG IDOLE NAME SUFFIX
Tic. MAILING ADORESS anv STATE [ROSTAL COOE COUNTRY
ifd. SERINSTAUCTIONS ADOL INFO RE | ¥40, TYPE OF ORGAHIZATION TH, JURISDICTION OF ORGANIZATION 119. ORGANIZATIONAL ID 8, Vany
Not Applicable ORGANIZATION
PP} OERTOR l i [uone
12.) | ADOITIONAL SECURED PARTY'S ot WM ASSIGNOR S/P'S NAME - insert cnty gas nama (12a of 126}
13a, ORGANIZATION S NARE
GREYSTONE SERVICING CORPORATION, INC,
Tam INDIVIOUAL'S LAST NAME ° SRST NAME TOOTE NAME SUFFIX
120, MAILING ADORESS city STATE POSTAL GOOG COUNTRY
419 Belle Air Lane Warrenton VA | 20186 USA
: TS. This FINANCING STATEMENT covers [J Umbwr fo be eut oF a denctiption,
i cotta, ort fled ae 4 [7] Gave ing. See Exhibit A and Exhibit B annexed bereto and made a part
, 4, Desctipiion of resi oetate:
hereof,
Premises: 54-78 Temple Avenue, Hackensack,
New Jersey 07601
County: Bergen
Block: $11
Lot: i

15. Nama and address of a RECORO OWNER of abave-decctbod real ostate
(if Debtor dose nol havw a record Intorost):

 

Oebiot fs a TRANSMITTING UTRITY

 

FILING OFFICE COPY -- UCC FINANCING STATEMENT ADDENDUM (FORM UCCIAd) (REV. 5/22/02)

Bergen County Clerk V BK 02887 PG 1278

17, Check aly # epplicable and chack gaky one box
Dabior leaf [Twat ot[ ] Trusts acting wth saspact to property held in bust orf] Drcodents Ene
13, Check an t eppicatte and check only ona box

fled in connection with « Manulactured-Homne Tantacton =~ eMecttos 30 years
Faded In connection with a Public Finance Trensection —— silgctive 30 years

04/04/2018 10:39 AM

3of7
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 267 of 495 PagelID: 267

Financing Statement
Exhibit A
Legal Description of Property

All that certain {ot, piece or parcel of land, with the buildings and improvements thereon erected, situate, lying and being in
the City of Hackensack, County of Bergen, State of New Jersey.

BEING known and designated as Lot 18-23 as shown on a certain map entitied, "Map of Property of Anderson and Ward,
situated in Hackensack, Bergen County, N.J.", duly filed in the Office of the Bergen County Clerk on May 25, 1972 as Map

No. 196.

BEGINNING ata point in the northeasterly side of Temple Avenue, distant 471,54 feet northwesterly from its Intersection
with the northwesterly side of Hackensack Avenue; running thence

1. Along the northeasterly side of Temple Avenue, North 43 degrees 10 minutes West, 300.00 feet, thence
2. North 46 degrees 50 minutes East, 212.93 feet; thence

3. South 43 degrees 04 minutes 10 seconds East, 300.00 feet; thence

4, South 46 degrees 50 minutes West, 212.42 feet to the point and place of BEGINNING.

The above description is in accordance with a survey made by Hallard & Associates dated April 20, 2007,

Bergen County Clerk V BK 02997 PG 1279 04/04/2018 10:39 AM 4of?
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 268 of 495 PagelID: 268

om”
Fredd le Mac Financing Statement [exhibit B ~SBL
MULTIFAMILY (Revised 11-02-2015)

EXHIBIT B

All of Debtor’s present and future right, title, and interest in and to all of the following:

(1) = “Fixtures,” which means all property owned by Debtor which is attached to the real
property described in Exhibit A (“Land”) and/or the improvements located on the Land
(“Improvements”) (“Property” means the Land and/or the Improvements) so as to
constitute a fixture under applicable law, including: machinery, equipraent, engines,
boilers, incinerators and installed building materials; systems and equipment for the
purpose of supplying or distributing heating, cooling, electricity, gas, water, air or light;
antennas, cable, wiring and conduits used in connection with radio, television, security, fire
prevention or fire detection or otherwise used to carry electronic signals; telephone systems
and equipment; elevators and related machinery and equipment; fire detection, prevention
and extinguishing systems and apparatus; security and access control systems and
apparatus; plumbing systems; water heaters, ranges, stoves, microwave ovens,
refrigerators, dishwashers, garbage disposers, washers, dryers and other appliances; light
fixtures, awnings, storm windows and storm doors; pictures, screens, blinds, shades,
curtains and curtain rods; mirrors; cabinets, paneling, rugs and floor and wall coverings;
fences, trees and plants; swimming pools; and exercise equipment.

(2) “Personalty,” which means all of the following:
(i) Accounts (including deposit accounts) of Debtor related to the Property.

(i) Equipment and inventory owned by Debtor, which are used now or in the future in
connection with the ownership, managernent or operation of the Land or
Improvements or are located on the Land or Improvements, including furniture,
furnishings, machinery, building materials, goods, supplies, tools, books, records
(whether in written or electronic form) and computer equipment (hardware and
software).

Git) Other tangible personal property owned by Debtor which is used now or in the
future in connection with the ownership, management or operation of the Land or
Improvements or is located on the Land or in the Improvements, including ranges,
stoves, microwave ovens, refrigerators, dishwashers, garbage disposers, washers,
dryers and other appliances (other than Fixtures).

(iv) Any operating agreements relating to the Land or the lmprovements.

(v) Any surveys, plans and specifications and contracts for architectural, engineering
and construction services relating to the Land or the Improvements.

(vi) All other intangible property, general intangibles and rights relating to the operation
of, or used in connection with, the Land or the Improvements, including all
governmental permits relating to any activities on the Land and including subsidy

Financing Statement Exhibit B — SBL

Bergen County Clerk V BK 02897 PG 1280 04/04/2018 10:39 AM 5o0f7
Case 2:19-cv-17615-MCA-LDW Document 1 Filed 09/04/19 Page 269 of 495 PagelD: 269

or similar payments received from any sources, including a “Governmental
Authority” (defined as any board, commission, department, agency or body of any
municipal, county, state or federal governmental unit, or any subdivision of any of
them, that has or acquires jurisdiction over the Property, or the use, operation or
improvement of the Property, or over Debtor).

(vii) Any rights of Debtor in or under any letter of credit required under the terms of the
Loan Agreement evidencing and securing the loan (“Loan”) secured by this
financing statement (“Loan Agreement”),

(3) All current and future rights, including air rights, development rights, zoning rights and
other similar rights or interests, easements, tenements, rights of way, strips and gores of
land, streets, alleys, roads, sewer rights, waters, watercourses and appurtenances related to
or benefiting the Land or the Improvements, or both, and all rights-of-way, streets, alleys
and roads which may have been or may in the future be vacated.

(4) All proceeds paid or to be paid by any insurer of the Land, the Improvements, the Fixtures,
the Personalty or any other part of the Property, whether or not Debtor obtained the
insurance pursuant to Secured Party’s requirement.

(5) All awards, payments and other compensation made or to be made by any Governmental
Authority with respect to the Land, or if Debtor’s interest in the Land is pursuant to a
ground lease, the ground lease and the leasehold estate created by such ground lease
(“Leasehold Estate”), the lmprovements, the Fixtures, the Personalty or any other part of
the Property, including any awards or settlements resulting from condemnation
proceedings or the total or partial taking of the Land, the Improvements, the Fixtures, the
Personalty or any other part of the Property under the power of eminent domain or
otherwise and including any conveyance in lieu thereof.

(6) All contracts, options and other agreements for the sale of the Land, or the Leasehold
Estate, as applicable, the Improvements, the Fixtures, the Personalty or any other part of
the Property entered into by Debtor now or in the future, including cash or securities
deposited to secure performance by parties of their obligations.

(7) All “Rents,” which means all rents (whether from residential or non-residential space),
revenues and other income of the Land or the Improvements, parking fees, laundry and
vending machine income and fees and charges for food, health care and other services
provided at the Property, whether now due, past due or to become due, and deposits
forfeited by tenants, and, if Debtor is a cooperative housing corporation or association,
maintenance fees, charges or assessments payable by shareholders or residents under
proprietary leases or occupancy agreements, whether now due, past due or to become due.

(8) All “Leases,” which means all present and future leases, subleases, licenses, concessions
or grants or other possessory interests in force now or hereafter, whether oral or wriften,
covering or affecting the Property, or any portion of the Property (including proprietary
leases or occupancy agreements if Debtor is a cooperative housing corporation), and all
modifications, extensions or renewals.

Financing Statement Exhibit B -SBL Page 2

Bergen County Clerk V BK 02897 PG 1281 04/04/2018 10:39 AM 6or7
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 270 of 495 PagelD: 270

(9) All earnings, royalties, accounts receivable, issues and profits from the Land, the
Improvements or any other part of the Property, and all undisbursed proceeds of the Loan.

(10) All deposits to a “Reserve Fund” (defined as all amounts deposited by the Debtor with
Secured Party in connection with the Loan for the payment of taxes or insurance premiums
or as otherwise required pursuant to the Loan Agreement), whether in cash or as a letter of
credit.

(11) All refunds or rebates of taxes by a Governmental Authority (other than refunds applicable
to periods before the real property tax year in which this financing statement is recorded or
filed) or insurance premiums by an insurance company.

(12) Alf tenant security deposits which have not been forfeited by any tenant under any Lease
and any bond or other security in lieu of such deposits.

(13) All names under or by which the Property or any part of it may be operated or known, and
all trademarks, trade names, and goodwill relating to any of the Property.

(14) _ All proceeds from the conversion, voluntary or involuntary, of any of the above into cash
or liquidated claims, and the right to collect such proceeds,

Financing Statement Exhibit B - SBL Page3

Bergen County Clerk BK 02697 PG 1282 04/04/2018 10:39 AM Toft? ** End of Document
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 271 of 495 PagelD: 271

 

John S. Hogan
Bergen County Clerk

© RRNEMET

 

Borgen County Clerk eoooo™

One Bergen County Plaza f MA
Hackensack, NJ 07601 INSTRUMENT # 18-059408.01
(201) 338-7000 .
www. bergencountyclerk.org/ V 03016 0771 \

RECORDED DATE: 08/02/20 10:01:42 AM
FILE NUMBER : 060730-18

 

 

N
Transabtion #: 91 3954)
Document Type: UCC Assignment Document Page Count: 2
Operator Id: To ee GEERK
RETURN TO: SUBMITTED BY:
MCCOY & ORTA, P.C. McCoy & Orta, P.C.

100 N, BROADWAY, SUITE 2600
OKLAHOMA CITY OK 73102

 

 

 

ERECORDED
(405) 236-0003
PRIMARY NAME SECONDARY NAME
LENOX TEMPLE LLC US BANK NA
ADDITIONAL PRIMARY NAMES ADDITIONAL SECONDARY NAMES

 

 

MARGINAL REFERENCES:

MUNICIPALITY: HACKENSACK
INSTRUMENT #: 18-055408.01
FEES / TAXES: Recorded Date: 08/02/2018 10:01:42 AM
Recording Fee: UCC Assignment $25.00

 

| hereby CERTIFY that this document is recorded

  

 

 

 

 

Total: $25.00 in the Clerk’s Office in Bergen County, New
Jersey.
by A. Hare
John S, Hogan
Bergen County Clerk
Recording Fees: $25.00
Realty Transfer Tax Fees: $0.00
OFFICIAL RECORDING COVER PAGE Pone Tol 3

PLEASE DO NOT DETACH

THIS PAGE IS NOW PART OF THIS LEGAL DOCUMENT

NOTE: If document data differs from cover sheet, document data always supersedes,
“COVER PAGE DGES NOT INCLUDE ALL DATA, PLEASE SEE INDEX AND DOCUMENT FOR ANY ADDITIONAL INFORMATION.
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 272 of 495 PagelID: 272

 

UCC FINANCING STATEMENT AMENDMENT

FOLLOW INSTRUCTIONS

"A. NAME & PHONE OF CONTACT AT FILER (options!)
Nick Barzelione 405-236-0003
5. E-MAIL CONTACT AT FILER (optional)

 

 

 

C. SEND ACKNOWLEDGMENT TO, (Namo and Address)

F Mccoy & Orta, P.C. “T
100 North Broadway, 26th Floor
Oklahoma Clty, OK 73102

LL |

fa INITIAL FINANCING STATEMENT FILE NUMBER {

 

THE ABOVE SPACE 1S FOR FILING OFFICE USE ONLY
iis FINANCING STATEMENT AMENDHENT is ta be filed (for record}

 

 

  

 

 

(or recordes) In the REAL ESTATE RECORDS
_ 730-18 filed 4/4/18 Fee gach Amenernerd Adseerdum (Fam UCCIAd) fod erage Dest nama aver (3
2.1] TERMINATION: Effectiveness of ine Finarcing Statement identiied above 13 lacminaied with raspect lo (he security Intgresi{s) of Secured Party authiortung (his Termination
Statement

 

a ASSIGNMENT Qullmr partial): Provide name of Astignes in tom 72 oF 7b, and address of Asnignae In iam 7¢ and name of Asargnar in tem 9
For parlish asalgnment. complaie ttoms 7 ang 9 ang also indicate atfactod collgteral in tom 8

 

4 QO CONTINUATION: Erfeciivenese of ihe Financing Stalemont Identinvd above with respect to the eecurlty Interaat(s} of Secured Partly suthoriring this Continuation Statement ts
continued for the additional pediod provided by applicants law

 

5. _] PARTY INFORMATION CHANGE:
Chock ona of thase two boxes:
This Change stectt

AND Check ang of these Inree Doses to.
CHANGE name andiot aciess. Compote
Secured Panty of record Hem 6a oF 6; pod item 78 or 7b pod we
G. CURRENT RECORD INFORMATION: Complete for Party Information Charge - provide ony ana name (63 of Sb)
Ga ORGANIZATION'S NAME

  
   

ADD name: Complete Hem
78 CA 7b, BOS HOM 7o

DELETE names. Give record name
to be Geloted miter Go of 6D

   

     
       

    

    

 

or Bb INDIMDUAL'S SURNAME FIRST PERSONAL NAME AQOITIONAL MAME (S)ANITIAL(S) SUFFIX

 

7, CHANGED OR ADDED INFORMATION: Ccmalete tor Arsyamrant of Party [atormaton Change « pioade ony cog name (7a oF ThE (use exact LiL Ase, 49 Not era mockly, of nbbrevEH(e any p2tt ed the Danter's nant)
76 ORGANIZATIONS NANE

U.S, BANK NATIONAL ASSOCIATION, AS TRUSTEE"

 

 

 

 

 

 

OR Fay REN TDUALS SURNAME

THOSADUAL'S FIRST PERSONAL NAME

TROIVIDUALS ADONTIONAL NAMEGS}INITIALION [SUFFIX
FC” WATLING ADORESS City STATE [POSTAL COOE COUNTAY
One Federal St., 3rd Fl, Mall Code EX-MA-FED Bosion MA 102110 USA

 

 

 

 

“a. CJ COLLATERAL CHANGE: alsa check gag of tose four boxes: [Jabo consteat — (_} DELETE collateral TEJRESTATE coved catistorsi — [_] ASSIGN catiatoral
Incicale collerat

* FOR THE REGISTERED HOLDERS OF WELLS FARGO COMMERCIAL MORTGAGE SECURITIES, INC.,

MULTIFAMILY MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2018-SB51

 

9, NAME of SECURED PARTY oF RECORD AUTHORIZING THIS AMENDMENT: Provige onty paz name (98 of @) (Aume of Axsignor, If this is on Assignment)
Hina ik an Ameremork autnontad by a OEBTOR, check pare Cl and provge namo of suinonzing Debior
Ga, ORGANIZATION’S HAIE
FEDERAL HOME LOAN MORTGAGE CORPORATION
OF FE TINOMTOUAL S SURNAME FIRST PERSONAL NAWE EDDITIGHAT HATES INFTTALIS) en

 

 

 

10. OPTIONAL FER REFERENCE DATA:
M&O Ref: 7486.117 54-78 Temple Avanue (Loan No, 499472136) FILE WITH BERGEN COUNTY, NJ

UCC FINANCING STATEMENT AMENDMENT (Form UCC) (Rav. 04/20/11)

Bergen County Clerk V BK 03016 PG 0772 08/02/2018 10:01 AM 2 of 3
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 273 of 495 PagelD: 273

UCC FINANCING STATEMENT AMENDMENT ADDENDUM
FOLLOW INSTRUCTIONS

11, INITIAL FINANGING STATEMENT FILE NUMBER: Some a Hern Ye on Amondawnt form
730-18 filed 4/4/18

12. NAME OF PARTY AUTHORIZING THIS AMENOMERT: Same a1 ilem 8 00 Amendnem fom

32a. ORGANIZATIONS NAME
FEDERAL HOME LOAN MORTGAGE CORPORATION

 

 

 

OR

 

12d, INDIVIDUAL’S SURNAME

 

FIRST PEASONAL HAME

 

 

ADOITIONAL NAME(S /AMITIAL(S) SUFFIX
THE ABOVE SPACE 13 FOR FILING OFFICE USE ONLY

13. Name of DEBTOR on related financing statement (Meme of 8 curenl Ceblor of record required for indexing purposes only in some filing offices - sea tnviruction Ream 13}: Provide only
oan Debior name {13a of 130) (use exact, full mens; do not omil modity, of abbreviate any part of ihe Debtors fame), see Inseuciions ¢ name does not ft

13a, ORGANIZATIONS NAME

LENOX TEMPLE LLC

OR V13b INDIVIOUAL S SURNAME FIRST PERSONAL NAME ADOITIONAL NAME(S MINITIAL(S) SUFFIX

 

 

 

 

 

 

 

44. AGDITIONAL SPACE FOR ITEM 8 (Collateral):

 

45, Tiss FINANCING STATEMENT AMENOUENT. 17. Description of real estate:

OQ coreers UMDET to be cut 0 covers as—eitracied coftetotal iy Meg as a fides fing
76, Hame sad address of 3 RECORD OWNER of real astete cascribadin Hem 17
{it Deblot coos not have a record interes):

 

 

18, MISCELLANEQUS:

UCC FINANCING STATEMENT AMENOMENT AODENOUM (Form UCC3Ad) (Rev. 04/20/14 f)

Bergen County Clerk 8K 03016 PG 0773 08/02/2018 10:01 AM 3o0f3 "End of Document **
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 274 of 495 PagelD: 274

 

John S, Hogan
Bergen County Clerk

CALE AE
sec,

INSTRUMENT # 19-038349
V 03270 0572
ECORDED DATE: 06/18/2019 10:02)

 
 
 
 

 

 
 
 

 

Transaction #;

 

Document Type: Deed Document Page Count: 3
Operator id: CLERK

RETURN TO: SUBMITTED BY:

BETTER RESEARCH LLC Better Research LLC

1 PARAGON DRIVE
MONTVALE NJ 07645

 

 

 

 

 

 

ERECORDEO
(718) 215-5138 _
PRIMARY NAME SECONDARY NAME
LENOX TEMPLE LLC JUDAH A ZELMANOVITZ
ADDITIONAL PRIMARY NAMES ADDITIONAL SECONDARY NAMES
NEIL FINK
MARGINAL REFERENCES:
DOCUMENT DATE: 05/21/2019 INSTRUMENT #: 19-038349
MUNICIPALITY: HACKENSACK Recorded Date: 06/18/2019 10:02:39 AM
LOT: 0011
BLOCK: 0511 thereby CERTIFY that this document is recorded
GRANTEE ADDRESS: 3839 FLATLAND AVENUE in the Clerk's Office in Bergen County, New

SUITE 206
BROOKLYN NY 11234

Pla Mae

FEES / TAXES:

 

Recording Fee: Deed $40.00 John S. Hogan
Additional Pages Fee $20.00 Bergen County Clerk
Homeless Trust Fund - Bergen County $3.00

Total: $63.00

Recording Fees: $63,00
Realty Transfer Tax Fees: $0.00

 

 

 

Z

OFFICIAL RECORDING COVER PAGE Page 10! 4

PLEASE DO NOT DETACH

THIS PAGE IS NOW PART OF THIS LEGAL DOCUMENT

NOTE: if document data differs from cover sheet, document data always supersedes,
“COVER PAGE DOES NOT INCLUDE ALL DATA, PLEASE SEE INDEX ANO DOCUMENT FOR ANY ADDITIONAL INFORMATION.
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 275 of 495 PagelD: 275

Prepared By & Send
Recorded Dogunent to:

Judah A, Zelmanovitz, Esq.
Fink & Zelmanovitz, P.C.

3839 Flatlands Avenue, Suite 206
Brooklyn, New York 11234

DECLARATION OF RESTRICTION

This DECLARATION OF RESTRICTION made as of May 2!, 2019, by LENOX TEMPLE, LLC
a New Jersey limited liability company with an address at 636 § forest Dr., Teaneck, NJ 07666 (the
“Declarant”).

WITNESSETH

 

WHEREAS, the Declarant is the fee owner of the premises: 54-78 Temple Avenue, Hackensack,
NJ 07601, as described on the legal description annexed hereto as Schedule A (the “Premises”);
and

WHEREAS, the Declarant wishes to set forth hereinafter a declaration of his intention with
reference to the Premises.

NOW, THEREFORE, FOR GOOD AND VALUABLE CONSIDERATION RECEIVED,
THE DECLARANT HEREBY DECLARES AS FOLLOWS:

1. The Declarant shall not sell, mortgage, assign, lease, convey, transfer, encumber, pledge,
hypothecate or otherwise take any action creating a security interest in the Premises without the
written consent of Judah A. Zelmanovitz or Neil Fink, having an address at Fink & Zelmanovitz,
P.C., 3839 Flatlands Avenue, Suite 206, Brooklyn, New York 11234. Any such transfer,
assignment or encumbrance, without written consent of Judah A. Zelmanovitz or Neil Fink shall

be null and void and of no force and effect.

This declaration shall be binding on the heirs, personal representatives, successors and assigns
of the Declarant.

nw

3. This Declaration may not be changed or modified orally and may only be changed, modified or
rescinded with the written consent of Judah A, Zelmanovitz or Neil Fink.

4. Only Judah A. Zelmanovitz, Neil Fink or their delegates shall have the right to terminate or
rescind this Declaration of Restriction.

NO FURTHER TEXT
SYGNATURE PAGE FOLLOWS

Bergen County Clerk V BK 03270 PG 0573 06/48/2019 10:02 AM 2o0f4
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 276 of 495 PagelD: 276

IN WITNESS WHEREOF, the undersigned has duly executed this Declaration of
Restriction as of the day and year first above written.

LENOX TEMPLE, LLC

By: A
Name: Seth Levine
Title: Sole Member

State of New York)
‘8S.
County of Kings )

On May 21, 2019 before me, the undersigned, personally appeared Seth Levine personally
known to me or proved to me on the basis of satisfactory evidence to be the individual(s) whose
name(s) is (are) subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their capacity(ies), and that by his/her/their signature(s) on the
instrument, the individual(s), or the person upon behalf of which the individual(s) acted, executed

the instrument.

oe rl _

NOTARY PUBLIC

MOISHE A PERL
Notary Punlic, State of Now York
No. DIP EGO
Qualified in Kings county
commission Expires June 2,

Bergen County Clerk V BK 03270 PG 0574 06/18/2019 10:02 AM 3 of 4
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 277 of 495 PagelID: 277

SCHEDULE A
THE PREMISES

All that certain lot, tract or parcel of land, with the buildings and improvements thereon erected, situate,
lying and being in the Hackensack City, County of Bergen, State of New Jersey being more particularly
described as follows:

BEING known and designated as Lot 18-23 as shown on a certain map entitled, “Map of Property of
Anderson and ward, situated in Hackensack, Bergen County, N.J.”, duly filed in the Office of the Bergen
County, N.J.", duly filed in the Office of the Bergen County Clerk on May 25, 1972 as Map No. 196.

BEGINNING at a point the northeasterly side of Temple Avenue, distant 471.54 feet northwesterly from
its intenectton with the northwesterly side of Hackensack Avenue; running thence

|. Along the northeasterly side of Temple Avenue, North 43 degrees 10 minutes West, 300.00 feet; thence
2, North 46 degrees 50 minutes East, 212.93 feet; thence
3, South 43 degrees 04 minutes 10 seconds East, 300.00 feet; thence

4, South 46 degrees 50 minutes West, 212.42 feet to the point and place of BEGINNING.

FOR INFORMATION ONLY:

County: Bergen, Municipality: Hackensack City

Tax Block: 511, Tax Lot: 1)

Address: 54-78 Temple Avenue, Hackensack, NJ 07601.

The above Tax Lot and Block designation and the street address designation is for informational purposes
only and is not to be construed as part of the legal description.

Bergen County Clerk BK 03270 PG 0575 06/18/2019 10:02 AM 4 of 4 * End of Document ™*
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 278 of 495 PagelD: 278

 

John S. Hogan
Bergen County Clerk

_——lh FIAT RE

INSTRUMENT # 19-043442
V 03287 1308
RECORDED DATE: 07/05/2019 03:09:19 PM

Borgen County Clerk

One Bergen County Plazo
Hackensack, NJ 07601
(201) 336-7000

www. bergencountyclerk.org/

  

 

 

Traftsaction #: 9256642 J
Decument Type: NON ABSTRACTED DEED Documen e Count: 3

Operator fd: omer" CLERK
RETURN TO: SUBMITTED BY:
MADISON TITLE AGENCY, LLC Madison Title Agency, LLC

1125 OCEAN AVENUE
LAKEWOOD NJ 08701

 

 

 

ERECORDED
(732) 333-2667
PRIMARY NAME SECONDARY NAME
TEANECK PLAZA VENTURES LLC HERBERT TEPFER
ADDITIONAL PRIMARY NAMES ADDITIONAL SECONDARY NAMES

 

LENOX TEMPLE LLC

 

MARGINAL REFERENCES:

 

DOCUMENT DATE: 01/15/2019 INSTRUMENT #: 19-043442
MUNICIPALITY: TEANECK Recorded Date: 07/05/2019 03:09:10 PM
LOT: 1

| hereby CERTIFY that this document is recorded
in the Clerk's Office in Bergen County, New

BLOCK: 5008

FEES / TAXES:
Recording Fee: NON ABSTRACTED

  

 

 

 

 

DEED $30.00
Additional Pages Fee $20.00
Homeless Trust Fund - Bergen County — $3.00 John S. Hogan
Total: $53.00 Bergen County Clerk
Recording Fees: $53.00
Realty Transfer Tax Fees: $0.00
OFFICIAL RECORDING COVER PAGE Page 1 of 4

PLEASE DO NOT DETACH

THIS PAGE IS NOW PART OF THIS LEGAL DOCUMENT

NOTE: If document data differs from cover sheet, document data always supersedes,
“COVER PAGE DOES NOT INCLUDE ALL DATA, PLEASE SEE INDEX AND DOCUMENT FOR ANY ADDITIONAL INFORMATION.
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 279 of 495 PagelD: 279

DECLARATION OF RESTRICTIONS

£
Declaration of Restrictions made this _\7__ day of JANUARY, 2019, by SETH LEVINE, Managing Member(s) of:
TEANECK PLAZA VENTURES LLC, as to PARCEL t and LENOX TEMPLE LLC, as to PARCEL 2,
both with an addross at, 210 RIVER ST, STE 24, WACKENSACK, NJ 07601,
herein called Declarant(s), do/es hereby stato that,

WITNESSETH:

WHEREAS tho Declarant(s) is/are the Managing Member(s) of TEANECK PLAZA VENTURES LLC, as to PARCEL 1
and LENOX TEMPLE ULC, as to PARCEL 2, both with an address at, 210 RIVER ST, STE 24, HACKENSACK, NJ 07601,
NEW JERSEY Limited Liability Company(ies), and

WITEREAS the L0C(s) is/are the owner(s) of prentise(s):

PARCEL lt: 1407 PALISADE AVF, TEANECK, NJ 07666
County: BERGEN Mock: $008 Lot: {

PARCEL 1: 44-78 TEMPLE AVE, HACKENSACK, NE 07601
County: BERGEN Block: SUL Lou Et

WHEREAS the Declarant(s) wisties to set forth herein a declaration of his intention with reference to the LLC and the
premises.

NOW, THEREFORE, THE DECLA RANT(S) HEREBY DECLARES AS FOLLOWS.

oh. The LLC(s) shall not transfer nor assign nor cncumber all or part of the fee estate and/or the interest of the
Declarant(s), and nor cuter into any lease or third-party agreement, in or relating to the premises without the written
consent of MERBERT TEPPER, as Interested Party, Any such transfer, assignment, encumbrance or agreenient,
without the written consent of HERBERT ‘SEPFER, ss Interested Party, shall be null and void and of no force and
effect,

2. This Declaration shall be binding upon the heirs, personal representatives, successors and assigns of the
Declarant.
3. This Declaration may not be changed or madifted orally.

IN WITNESS WHEREOF, the Declarant has oxecuted this Declaration this — Saay of JANUARY, 2019.

Consented and Agreed to by

\ ~~ TEANECK PL
ty

 
 
 

    

{ . wore
Finer aE TAZA VENTURES LLC, LENOX TEMPLE LLC,
ns Interest: Ph \ as to PARCEL | ns to PARCEL 2
BY: SETH LEVINE BY: SETH LEVINE
us Declarant(s) ag Deelnrant(s)

*
State or pus MC. County of Keag/ ) 3.

On the / F aay of SANUARY in the year 2013 beface me, the undersigacd, personally uppeared HERBERT TEPFER
personally known (o me or proved to me on the basis of sulisfketury evidence to be the individual whose nan 1S subscribed vo the within iasirument!
and acknowledged to me that he exceated Iho same fn his capacity, and that by his signature ou the instrament, Use Individual, or tho persou upon
behalf of which the individual acted, exccuted the instrument.

Olamond Diantant&
f Noury Publics Mew yore
ar fate Reg #: OVDIOI933
Qualified: KINGS County
Comms Exps 9-15-2020

Bergen County Clerk V BK 03287 PG 1309 07/05/2019 03:09 PM 20f4
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 280 of 495 PagelID: 280

a
Stte of NS , Coury of has A )ss.

On the iAbaay of JANUARY year 2019, before me, the undersigned, personally appeared SETH LEVINE
personally known to nie or proved to me on the basis of satisfactory evidence to be the individual(s) whose name(s) is (are) subscribed 10 the within
instrument and acknowledged to inc that he/she/thcy executed the same in hisMter/their copacity(ies), and that by hishertheir sigaature(s) on the
instruntent, (he individual), or the person upon behalf of whieh te individual(s) acted, executed the instrament

   

Notary Public ANDREW SELEVAN
NOTARY PUBLIC OF NEW JERSEY
My Commission Expiras 1/25/2021

* on behalf of Teaeck Plaza Ventures, LLC and Lenox Temple LLC.

Bergen County Clerk V BK 03287 PG 1319 07/05/2019 03:09 PM 3of 4
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 281 of 495 PagelD: 281

DECLARATION OF RESTRICTIONS, EASEMENT & COVENANT

TITLE NO.: LT-16tI-NJ / MTANJ-125489

stucco erceseseS =

 

TEANECK PLAZA VENTURES LLC, as to PARCEL t

as Declarant(s)
PARCEL I; [407 PALISADE AVE, TEANECK, NJ 07666
County: BERGEN Block: 5008 Lot: 1

And

LENOX TEMPLE ULC, ns (o PARCEL 2
as Declarant(s) PARCEL 2: 54-78 TEMPLE AVE, HACKENSACK, NJ 07605
County: BERGEN Block: 514 Lot: 11

TO

HERBERT TEPFER
as Interested Party

Return and Mail To:
HERBERT TEPFER, ESQ,
TEPFER & TEPPER P.C.
4429 18" AVENUE
BROOKLYN, NY 11204-1202
718-854-7200
TEPFERLAW@GMAIL.COM

Bergen County Clerk BK 03287 PG 1314 07/05/2019 03:08 PM 4of4 ‘End of Document”
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 282 of 495 PagelID: 282

 

John S. Hogan
Bergen County Clerk

Bergen County Clerk

One Bergen County Plaza
Hackensack, NJ 07601
{201} 336-7000

veww bergencountyclerk.org/

 
   

INSTRUMENT # 19-046734
V 03299 1125
ECORDED DATE: 07/19/2019 12:09:34 P

Transaction i 9261592 /

 

 

 

Document Type: NON ABSTRACTED DEED Document Page Count:__ 3 .
Operator Id: “CLERK

RETURN TO: SUBMITTED BY:

MADISON TITLE AGENCY, LLC Madison Title Agency, LLC

1125 OCEAN AVENUE
LAKEWOOD NJ 08701

 

 

 

 

ERECORDED
(732) 333-2667 _
PRIMARY NAME SECONDARY NAME
LENOX TEMPLE LLG HERGERT TEPFER
ADDITIONAL PRIMARY NAMES ADDITIONAL SECONDARY NAMES
TEANECK PLAZA VENTURES LLC
SETH LEVINE

 

MARGINAL REFERENCES:

 

DOCUMENT DATE: 01/15/2019 } INSTRUMENT #: 19-046734
MUNICIPALITY: TEANECK AND HACKENSACK | Recorded Date: 07/19/2019 12:09:34 PM
LOT: 1 4"

| hereby CERTIFY that this document is recorded

BLOCK: 5008 511
in the Clerk's Office in Bergen County, New

  

 

 

 

 

 

 

FEES / TAXES: Jersey.
Racording Fee: NON ABSTRACTED A.
DEED $30.00 ‘
Additional Pages Fee $20.00
Homeiess Trust Fund - Bergen County = 33.00 John S. Hogan
Total: $53.00 Bergen County Clerk
Recording Fees: $53.00
Realty Transfer Tax Fees: $0.00
OFFICIAL RECORDING COVER PAGE Page 1 of 4

PLEASE DO NOT DETACH

THIS PAGE IS NOW PART OF THIS LEGAL DOCUMENT

NOTE: If document data differs from cover sheet, document data always supersedes.
“COVER PAGE DOES NOT INCLUDE ALL DATA, PLEASE SEE INDEX AND DOCUMENT FOR ANY ADDITIONAL INFORMATION.
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 283 of 495 PagelD: 283

Bergen County Clerk V BK 03299 PG 1126 07/19/2019 12:09 PM 20f4

DECLARATION OF RESTRICTIONS

Declaration of Restrictions made this 4 m day of JANUARY, 2019, by SETH LEVINE, Managing Member(s) off

TEANECK PLAZA VENTURES LLC, as to PARCEL Land LENOX TEMPLE LLC, as to PARCEL 2,
both with an address at, 216 RIVER ST, STE 24, HACKENSACK, Nd 07601,
herein called Deolarant(s), do/es hereby state that,

WITNESSETH:
WHEREAS the Declarant(s) is/are the Managing Member(s) of TEANECK PLAZA VENTURES LEC, as ta PARCEL 1

and LENOX TEMPLE LLC, as to PARCEL 2, both with an address at, 210 RIVER ST, STE 24, HACKENSACK, NJ 07601,
NEW JERSEY Limited Liability Company(ies); and :

WHEREAS the LI.C(s) is/are the owner(s) of premise(s):

PARCEL ft: 1407 PALISADE AVE, TEANECK, NJ 07666
County; BERGEN Block: 5008 Lot: I

PARCEL 2: 54-78 TEMPLE AVE, HACKENSACK, NI O7661
County: BERGEN Block: $11 Lot 11

WHEREAS dhe Declarant(s) wishes to set forth herein a declaration of his intention with reference to the LLC and the
premises,

NOW, THEREFORE, THE DECLARANT(S) HEREBY DECLARES AS FOLLOWS.

oye The LLC(s) shall not transfornor assign hor eneumber all or part of the feevestate and/or the interast of the
Dectarant(s), and sar enter into any lease or third-party agreement, in or relating lo the premises without the written
consent of ILERBERT TEPFER, as Titerested Party, Any such transfer, assignment, oncumbrance or agreement”
without the written consent of HERBERT TEPFER, as Tnterested Party, shall be null and void and of no force and

effect,

2. This Declaration shall be binding upon the heirs, personal representatives, successors and assigns of the
Declarant.

3. This Declaration may not be changed or modificd orally.

IN WITNESS WHEREOF, the Decfarant has executed this Declaration this ie day of JANUARY, 2019.

Consented and Agreed to by A. ,
foo ra .

 

 

TEER HR TEANECK PLAZA VENTURES LUC, LENOX TERMITE NT
as Tarclosee haity as to PARCEL L as io PARCEL2
BY: SETH LEVINE BY: SETH LEVINE
ns Declarani(s) as Deelarant(s)

‘
State of KI Conny of Le . C2.) $83

On the [0 sy of JANUARY in the year 2019 before ins, (he undersigned, personally appeared HERBERT TEPFER
personaily known to Mme or proved to me on the pasis of satisfactory evidence to be the individnal whose name is subscribed to the Within instrament
and acknowledged to me that he executed the snine in his capacity, and that by bis signatuce on the Instrament, Ute Individual, or the person upon
behalf of which the individual acted, exceuted the fastrumient.

Dlamond Olamantt
Notary Pubke: NEW YORK
M . — Reg a's OLDISI9S371
Moten Qualified; KINGS County

Comm Exp: 9152020
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 284 of 495 PagelD: 284

Bergen County Clerk V BK 03299 PG 1127 07/49/2019 12:09 PM 30f 4

State of Na ei | County of Aft__)ss.:

On the Patey of JANUARY year 2019, before me, the undersigned, personally appeared SETH LEVINE
personally known to me or proved to me on the basis of satisfactory evidence to be the individual(s) whose nante(s) is (are) subseribed to the within
instrument and acknowledgcd to mre that he/she/they exectted the same in hisher/their capacity(jes), and that by hisMher/their signature(s) on the
instrument, the individyd(s), or he person upon behalf of which the individual(s) acted, execuled the instrument

  

Notary Public

ANDREW SELEVAN
NOTARY PUBLIC OF NEW JERSEY
My Commission Expires 1/25/2024
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 285 of 495 PagelID: 285

Bergen County Clerk BK 03299 PG 1128 07/19/2013 12:09 PM 4o0f4  ** End of Document “*

DECLARATION OF RESTRICTIONS, EASEMENT & COVENANT

TITLE NO.: LT-1611-NJ / MTANS- 125489

pus S SERRE SAS easescase

TEANECK PLAZA VENTURES LLC, as fo PARCEL |

as Declarant(s)
PARCEL f: 1407 PALISADE AVE, TEANECK, NJ 07666
County: BERGEN Block: $008 Lot: 3

And

LENOX TEMPLE LLC, as to PARCEL 2
as Declarant(s) PARCEL 2: 54-78 TEMPLE AVE, HACKENSACK, NJ 07601
County: BERGEN Block: Stl fot Wl

TO

HERBERT TEPFER
as Interested Party

 

Return and Mai! To:
HERBERT TEPPER, ESQ.
TEPPER & TEPFER P.C.
4429 18" AVENUE
BROOKLYN, NY 11204-1202
718-354-7200
TEPFERLAW@GMAIL.COM
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 286 of 495 PagelD: 286
NEW JERSEY TAX & ASSESSMENT SEARCH

For: BRENNAN TITLE ABSTRACT LLC
CQ Customer ID: 240195385
onkon Centee. Reference #: BT18421
Order #: 6878708/MT-241-6878708
Completed Date: 08/29/2019 Report Fee: $35.50

CERTIFICATE OF CURRENT PROPERTY TAX AND ASSESSMENT STATUS FOR:

 

 

 

 

 

 

 

 

Municipality: HACKENSACK CITY(BERGEN) 65 Central Avenue
(201) 646-3929 HACKENSACK, NJ 07601
Block: 511 Owner: ZELMANOVITZ, JUDAH A
Lot: 11 Property Location: 54-78 TEMPLE AVE
Also: Mailing: 54-78 TEMPLE AVE HACKENSACK, NJ 07601
Lot Size: 300X213 Tax Rate: 3.357 per $100 of Assessed Value Assessed Values:
Prop. Code: 4C-Apartments Land: $2,280,000
Improvement: $3,787,800
*Not to be used to determine the “residential use” for the purposes of P.L. 2004, c. 66 section 8. Total: $6,067,800
Deduction: None
Cert. Of Occup.: New Construction, Change of Us
Smoke detector: Required as per NJAC 5:70-4.19
Call (201) 646-7685 for inspection Inspection Fee: $30.00 for inspection
2018 Taxes: $189,564.85 PAID IN FULL
2019 Qtr1 Due: 02/01/2019 $47,391.00 PAID
2019 Qtr2 Due: 05/01/2019 $47,391.00 PAID
2019 Qtr3 Due: 08/01/2019 $54,274.99 PAID; ESTIMATED TAX BILL
2019 Qtr4 Due: 11/01/2019 TO BE DETERMINED
2020 Qtr1 Due: 02/01/2020 TO BE DETERMINED
2020 Qtr2 Due: 05/01/2020 TO BE DETERMINED
Added Assessments: None
Water: PRIVATE - SUEZ 69 Devoe PI. Hackensack,NJ 07601 800-422-5987
Sewer: Included with Taxes; Subject to excess charges
Confirmed Assessments: None
Liens: None
General Remark: __ _ SUBJECT TO ADD'L 6% PENALTY FOR BALANCES OVER $10,000.00
UNCONFIRMED ASSESSMENTS:
Ordinance #: None Adopted On: None Improvement Type: None

Charles Jones LLC guarantees that the above information accurately reflects the contents of the public record as of the completed date.

Phone (800) 477-8288 ™ Fax (800) 677-3272 ™ P.O. Box 8488, Trenton, NJ 08650-0488
Page 1 of 1
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 287 of 495 PagelID: 287

Cy NEW JERSEY SUPERIOR COURT,
onNeg ~—\oneax UNITED STATES DISTRICT COURT AND
A atarace Company UNITED STATES BANKRUPTCY COURT
240-1953-85 RE: BT18421

CERTIFIED TO:

BRENNAN TITLE ABSTRACT LLC
457 HADDONFIELD RD STE 305
CHERRY HILL NJ 08002

CHARLES JONES LLC HEREBY CERTIFIES THAT IT HAS SEARCHED THE INDEX OF THE
CIVIL JUDGMENT AND ORDER DOCKET OF THE SUPERIOR COURT OF NEW JERSEY, THE
INDEX OF THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEW JERSEY,
AND THE INDEX OF THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF
NEW JERSEY AND DOES NOT FIND REMAINING UNSATISFIED OF RECORD IN ANY OF
THESE COURTS A JUDGMENT OR OTHER DOCKETED RECORD REFERRED TO BY THE
RESPECTIVE INDICES WHICH CONSTITUTES A GENERAL LIEN ON REAL PROPERTY IN
NEW JERSEY, NOR ANY CERCLA LIEN ON SPECIFIC REAL PROPERTY WITHIN NEW
JERSEY NOR ANY PETITION COMMENCING PROCEEDINGS IN BANKRUPTCY EXCEPT AS
BELOW SET FORTH AGAINST:

FROM TO

LENOX TEMPLE LLC (Entity) 08-30-1999 08-30-2019
*** Name is CLEAR ***

DATED 08-30-2019
TIME 08:45 AM

FEES: S$ 12.50

TAX: $ 0.00

TOTAL:$ 12.50 CHARLES JONES LLC
P.O. BOX 8488

RN19-247-02047 247 0626247 25 TRENTON, NJ 08650
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 288 of 495 PagelD: 288

RRR KKK KKK KKK RE KE KEK KEKE RK KE KAEK KEKE RE KRKKEKE KEKE KK KK KE

Renton Ven *** UNITED STATES PATRIOT NAME SEARCH ***

A DataTrace Company KEKE KEK KERR KKK EK KR KK KEKE KKK KKK KKK KK AKA RK KE KKK

240-1953-85 RE: BT18421
CERTIFIED TO:

BRENNAN TITLE ABSTRACT LLC
457 HADDONFIELD RD STE 305
CHERRY HILL NJ 08002

CHARLES JONES LLC HEREBY CERTIFIES THAT IT HAS SEARCHED THE

LIST OF "SPECIALLY DESIGNATED NATIONALS AND BLOCKED PERSONS"
MAINTAINED BY THE OFFICE OF FOREIGN ASSETS CONTROL, U.S.
DEPARTMENT OF THE TREASURY, PURSUANT TO EXECUTIVE ORDER 13224 AS
AMENDED BY EXECUTIVE ORDER 13268, AS WELL AS "THE CONSOLIDATED
SANCTIONS LIST" THAT INCLUDES THE LIST OF "FOREIGN SANCTIONS
EVADERS" PURSUANT TO EXECUTIVE ORDER 13608 AND MAINTAINED BY
THE OFFICE OF FOREIGN ASSETS CONTROL, U.S. DEPARTMENT OF THE
TREASURY AND REPORTS THE FOLLOWING FINDINGS WITH RESPECT TO THE
NAME(S) LISTED BELOW:

THROUGH
LENOX TEMPLE LLC (Entity) 09-02-2019

KKK KKK KKK KKK KEK KKK KEKE KK KEKE KEKE KKK KKK

*k#**** CLEAR PATRIOT NAME SEARCH *****

KAR KK KR KERR KEK KEK KKK KKK KAKA KARR KKK KKK KK KK

NOTE: According to the U.S. Department of Treasury, no U.S.
person may deal with any Libyan or Iraqi government official
whether their name appears on the list or not.

DATE ISSUED: 09-04-2019

FEES: $ 2.00
TAX: $ 0.00

TOTAL:$ 2.00

PA19-247-02048 247 0624247 25

CHARLES JONES LLC
P.O. BOX 8488
TRENTON, NJ 08650
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 289 of 495 PagelID: 289

EXHIBIT P
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 290 of 495 PagelID: 290

American Land Title Association Commitment for Title Insurance
Adopted 08-01-2016
Technical Corrections 04-02-2018

 

Transaction Identification Data for reference only:

Issuing Agent!’ BRENNAN TITLE ABSTRACT, LLC

Issuing Office: 457 Haddonfield Rd, Suite 305, Cherry Hill, NJ 08002
Issuing Office’s ALTA® Registry ID:

Loan ID Number:

Commitment Number:

Issuing Office File Number: BT18422

Property Address: 1407 Palisade Avenue, Hackensack, NJ 07601
Revision Number:

SCHEDULE A

File No. BT 18422

1. Commitment Date: August 12, 2019 Termination Date: 180 days
after effective date
2. Policy to be issued:

(a)
Proposed Insured:
Proposed Policy Amount: $

(b)
Proposed Insured:
Proposed Policy Amount: $

THIS REPORT IS ISSUED FOR INFORMATION ONLY AND IS NOT TO BE USED FOR INSURANCE
WITHOUT PRIOR CONSENT OF THIS COMPANY. LIABILITY ASSUMED HEREBY DOES NOT EXCEED
$1,000.00.

3. The estate or interest in the Land described or referred to in this Commitment is Fee Simple.

4. The Title is, at the Commitment Date, vested in:
Teaneck Plaza Ventures, LLC, a limited liability company of the state of New Jersey by deed
from Hellas Holdings, L.L.C., a limited liability company of the state of New Jersey, dated

March 19, 2015, recorded March 27, 2015, in the Clerk's Office of the County of Bergen, New
Jersey, in Deed Book V1896, page 2199.

    
 
 

Countergigned
BRENNAN TIYLE ABSTRACT, LLC

By:

 

A uthorized Signatory

This page is only a part of a 2016 ALTA® Commitment for Titie Insurance issued by . This Commitment is not valid without the Notice; the
Commitment to Issue Policy; the Commitment Conditions; Schedule A; Schedule B, Part |—Requirements; Schedule B, Part IlI—Exceptions;
and a counter-signature by the Company or its issuing agent that may be in electronic form.

NEW JERSEY LAND TITLE NJRB 3-09
INSURANCE RATING BUREAU Last Revised: 07/01/18
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 291 of 495 PagelD: 291

American Land Title Association Commitment for Title Insurance
Adopted 08-01-2016

Technical Corrections 04-02-2018

SCHEDULE A
(continued)

File No. BT18422

5. The Land is described as follows:

For information purposes only: 1407 Palisade Avenue, Township of Teaneck
Bergen County, New Jersey
Block 5008 Lot 1 Tax Map

SEE CONTINUATION OF SCHEDULE A FOR LEGAL DESCRIPTION

This page is only a part of a 2016 ALTA® Commitment for Title Insurance issued by . This Commitment is not valid without the Notice; the
Commitment to Issue Policy; the Commitment Conditions; Schedule A; Schedule B, Part |[—Requirements; Schedule B, Part Il—Exceptions;
and a counter-signature by the Company or its issuing agent that may be in electronic form.

NEW JERSEY LAND TITLE NJRB 3-09
INSURANCE RATING BUREAU Last Revised: 07/01/18
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 292 of 495 PagelID: 292

American Land Title Association Commitment for Title Insurance
Adopted 08-01-2016
Technical Corrections 04-02-2018

 

SCHEDULE A
(continued)
File No. BT18422

LEGAL DESCRIPTION

ALL that certain lot, piece or parcel of land situate, lying and being in the Township of Teaneck, County of Bergen,
State of New Jersey known and designated as Lots 1, 2, 3, 4, 5, 6 and 7 (1 to 7 inclusive) in Block 460G ona
certain map entitled “Supplementary Map of West Englewood Square, Teaneck, New jersey, belonging to Nelson
M. Ayers, January 1926” made by Reginald W. Wells, Civil Engineer and Surveyor and filed in the Bergen County
Clerk’s Office on March 22, 1926 as Map No. 2083.

The seven lots above mentioned are contiguous and taken tougher form a tract of land which is more particularly
described as follows:

BEGINNING at a point on the Southwesterly street line of The Plaza (formerly Market Street) distant 225.0 feet
along the same from its intersection with the Northwesterly street line (formerly Westfield Avenue) thence from
said point of beginning

(1) South 38 degrees 19 minutes West 137.37 feet to a point; thence

(2) North 53 degrees 16 minutes West 185.34 feet to a point on the Southeasterly street line of Palisade
Avenue (formerly Station Avenue); thence

(3) North 44 degrees 10 minutes East along said street line of Palisade Avenue 24.81 feet to a point on the
said Southwesterly street line of The Plaza (formerly Market Street); thence

(4) Easterly along said street line of The Plaza (formerly Market Street) along the arc of a curve bearing to
the right having a radius of 109.0 feet, a distance of 76.41 feet to a point; thence

(5) Southeasterly continuing along said street line of The Plaza (formerly Market Street) along the arc of a
curve bearing to the right having a radius of 180.0 feet, a distance of 138.18 feet to a point; thence

(6) South 51 degrees 41 minutes East still along said street line of The Plaza (formerly Market Street) 25.0
feet to the point and place of BEGINNING.

FOR INFORMATIONAL PURPOSES ONLY: Also known as Lot 1 in Block 5008 on the Township of Teaneck Tax
Map.

This page is only a part of a 2016 ALTA® Commitment for Title Insurance issued by . This Commitment is not valid without the Notice; the
Commitment to Issue Policy; the Commitment Conditions; Schedule A; Schedule B, Part |—Requirements; Schedule B, Part Il—Exceptions;
and a counter-signature by the Company or its issuing agent that may be in electronic form.

NEW JERSEY LAND TITLE NJRB 3-09
INSURANCE RATING BUREAU Last Revised: 07/01/18
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 293 of 495 PagelID: 293

American Land Title Association Commitment for Title Insurance

Adopted 08-01-2016
Technical Corrections 04-02-2018

 

SCHEDULE B, PART !

Requirements

File No. BT18422

All of the following Requirements must be met:

1.

10.

11.

12.

The Proposed Insured must notify the Company in writing of the name of any party not referred to in this
Commitment who will obtain an interest in the Land or who will make a loan on the Land. The Company
may then make additional Requirements or Exceptions.

Pay the agreed amount for the estate or interest to be insured.
Pay the premiums, fees, and charges for the Policy to the Company.

Documents satisfactory to the Company that convey the Title or create the Mortgage to be insured, or
both, must be properly authorized, executed, delivered, and recorded in the Public Records.

You must tell us in writing the name of anyone not referred to in this Commitment who will get an interest
in the land or who will make a loan on the land. We may then make additional requirements or
exceptions.

In the event that the proceeds of the loan to be secured by the mortgage to be insured are not to be fully
disbursed at Closing, the Company must be notified and this Commitment will then be modified
accordingly.

Payment of all taxes, water, sewer rents and assessments, if any.

Proof of the record owner’s marital or civil union status is required and, if married or if there is a civil union
partner, and the premises to be insured is or has ever been occupied as the principal marital or principal
civil union residence of the record owner, then his or her spouse or civil union partner must join in the
deed or mortgage and affidavit of title.

This Company requires a Notice of Settlement to be filed pursuant to N.J.S.A. 46:26A-11 et seq. prior to
Closing. The notice should be filed as nearly as possible to, but not more than 60 days prior to the
anticipated closing date. Should the anticipated closing not take place within 60 days of the filing of the
Notice of Settlement, another notice must be filed. If both a Deed and Mortgage are involved, two Notices
of Settlement must be filed, one for the Deed and one for the Mortgage. If the closing is postponed,
another Notice of Settlement may be recorded prior to the expiration of the first recorded Notice of
Settlement. A filed copy of the Notice(s) of Settlement must be provided to the Company as part of the
post closing package. NOTE: Subject to any recording delay in Bergen County.

This Company must be contacted by the Closing Attorney to request a rundown at least twenty-four (24)
hours prior to the scheduled closing. In the event such rundown is not requested, any mortgages, liens or
judgments shall remain as an exception to the policy unless same have been satisfied.

Form 1099-S must be completed at closing and filed by the Closing Attorney in accordance with the Tax
Reform Act of 1986 in Code Section 6045 (e). NOTE: Pertains to purchase transactions only.

If the proposed transaction is based upon a power of attorney, the power of attorney, deed (if applicable),
and affidavit of the attorney in fact must be furnished for review and must be recorded. The Company
must be furnished acceptable proof that the power is in effect and is exercised while the principal is alive,
that the power remains in effect and that the power of attorney has not been revoked at the time of

This page is oniy a part of a 2016 ALTA® Commitment for Title insurance issued by . This Commitment is not valid without the Notice; the
Commitment to Issue Policy; the Commitment Conditions; Schedule A; Schedule B, Part |—Requirements; Schedule B, Part l!—-Exceptions;
and a counter-signature by the Company or its issuing agent that may be in electronic form.

NEW JERSEY LAND TITLE NJRB 3-09
INSURANCE RATING BUREAU Last Revised: 07/01/18
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 294 of 495 PagelID: 294

American Land Title Association Commitment for Title Insurance

Adopted 08-01-2016
Technical Corrections 04-02-2018

 

SCHEDULE B, PART |

(continued)

File No. BT 18422

13,

14.

15.

16,
17,
18.

19.

20.

21.

22.

execution, delivery and recording of the mortgage and/or deed. At that time, the Company may make
additional requirements or exceptions.

If Grantor is a corporation, this company requires completion of a Corporate Affidavit of Title and a
Corporate Resolution with respect to the proposed conveyance.

If Grantor is a partnership, this company requires proof that the Partnership Agreement is in full force and
effect, and the terms of such have not been modified or altered in any way. All general partner(s) must
execute the Deed of conveyance.

Taxes, Assessments, Sewer and Water charges are as follows:

Tax Search: See Copies Attached
Assessment Search: See Copies Attached
Sewer Search: See Copies Attached
Water Search: See Copies Attached

Superior Court of New Jersey and United States District Court Search: See Copies Attached.
Furnish satisfactory proof of the marital status: N/A.

Cancellation or other disposition of the Mortgage from Teaneck Plaza Ventures, LLC to Affinity Federal
Credit Union, dated September 12, 2018, and recorded September 24, 2018, in Mortgage Book V3061,
Page 498, to secure $3,900,000.00.

Assignment of Rents and Leases between Teaneck Plaza Ventures, LLC to Affinity Federal Credit Union,
dated September 12, 2018, and recorded September 24, 2018, in Book V3061, Page 519.

Termination or other disposition of UCC-1 Financing Statement, recorded September 24, 2018 in the
Office of the Bergen County Clerk, showing Teaneck Plaza Ventures, LLC (as Debtor) and Affinity
Federal Credit Union (as Secured Party) in Book V3061, Page 528.

Cancellation or other disposition of the Mortgage and Security Agreement from Teaneck Piaza Ventures,
LLC; Lenox McKinley, LLC; and Lenox South Park, LLC to Hutton Ventures, LLC, dated December 11,
2015, recorded August 15, 2019, in Mortgage Book V3323, Page 1637, securing $2,200,000.00.

Assignment of Leases between Teaneck Plaza Ventures, LLC; Lenox McKinley, LLC; and Lenox South
Park, LLC to Hutton Ventures, LLC, dated December 11, 2015, recorded August 15, 2019, in Book
V3323, Page 1657.

Termination or other disposition of UCC-1 Financing Statement, recorded August 15, 2019 in the Office of
the Bergen County Clerk, showing Teaneck Plaza Ventures, LLC (as Debtor) and Hutton Ventures, LLC
(as Secured Party) in Book V3323, Page 1667,

Option Agreement between Teaneck Plaza Ventures, LLC; Lenox McKinley, LLC; and Lenox South Park,
LLC (“Seller”) to Hutton Ventures, LLC (“Optionholder’), dated November 11, 2015, recorded December
4, 2015 in Book V2116, Page 88.

This page is only a part of a 2016 ALTA® Commitment for Title Insurance issued by . This Commitment is not valid without the Notice; the
Commitment to Issue Policy; the Commitment Conditions; Schedule A; Schedule B, Part |—Requirements; Schedule B, Part It—Exceptions;
and a counter-signature by the Company or its issuing agent that may be in electronic form.

NEW JERSEY LAND TITLE NJRB 3-09
INSURANCE RATING BUREAU Last Revised: 07/01/18
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 295 of 495 PagelD: 295

American Land Title Association Commitment for Title Insurance

Adopted 08-01-2016
Technical Corrections 04-02-2018

 

SCHEDULE B, PART |

(continued)

File No. BT18422

23.

24.

25.

26.

NOTE:

Subordination of Option Agreement between Teaneck Plaza Ventures, LLC (‘Owner’), Hutton Ventures,
LLC (“Optionholder”) and Lakeland Bank (“Mortgagee”), dated April 13, 2016, recorded April 25, 2016 in
Book V2243, Page 1578.

Option Modification Agreement between Teaneck Plaza Ventures, LLC; Lenox McKinley, LLC; and Lenox
South Park, LLC (“Seller”) to Hutton Ventures, LLC (“Optionholder’), dated November 9, 2016, recorded
March 8, 2017 in Book V2556, Page 1815.

Option Agreement between Teaneck Plaza Ventures, LLC; Lenox McKinley, LLC; and Lenox South Park,
LLC (‘Seller’) to Hutton Ventures, LLC (“Optionholder’), dated December 11, 2015, recorded January 11,
2016 in Book V2153, Page 810.

Subordination of Option Agreement between Teaneck Plaza Ventures, LLC (‘Owner’), Hutton Ventures,
LLC (“Optionholder’) and Lakeland Bank (“Mortgagee’), dated April 13, 2016, recorded April 25, 2016 in
Book V2243, Page 1585.

Option Modification Agreement between Teaneck Plaza Ventures, LLC; Lenox McKinley, LLC; and Lenox
South Park, LLC (“Seller”) to Hutton Ventures, LLC (“Optionholder’), dated November 9, 2016, recorded
March 8, 2017 in Book V2556, Page 1712.

New Jersey Superior Court, US District Court & US Bankruptcy Court Judgments vs. Teaneck Plaza
Ventures, LLC show(s) clear. (See attached).

US Patriot Search vs. Teaneck Plaza Ventures, LLC shows clear.

NOTE: Judgments, if any, to be satisfied of record or affidavit submitted that same are not against
persons in chain of title and/or purchasers, but against other with the same or similar names.

Subject to facts as would be disclosed by sellers, purchasers, and/or borrowers affidavit of title, to be
submitted.

Although compliance or non-compliance with environmental matters is beyond the scope of coverage
afforded by the title policy, we wish to call your attention (for informational purposes only) to the fact that
the proposed transaction may involve lands subject to the Industrial Site Recovery Act (I.S.R.A.), N.J.S.A.
13:K-6, et seq. Please note that this Company is not legally authorized to insure that the proposed
transaction comports with the provisions of any environmental laws, including I.S.R.A., N.J.S.A, 13:1K-6
et seq.

This page is oniy a part of a 2016 ALTA® Commitment for Title Insurance issued by . This Commitment is not valid without the Notice; the
Commitment to Issue Policy; the Commitment Conditions; Schedule A; Schedule B, Part |—Requirements; Schedule B, Part Il—Exceptions;
and a counter-signature by the Company or its issuing agent that may be in electronic form.

NEW JERSEY LAND TITLE NJRB 3-09
INSURANCE RATING BUREAU Last Revised: 07/01/18
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 296 of 495 PagelD: 296

American Land Title Association Commitment for Title Insurance

Adopted 08-01-2016
Technical Corrections 04-02-2018

 

SCHEDULE B, PART Hl

Exceptions

File No. BT18422

THIS COMMITMENT DOES NOT REPUBLISH ANY COVENANT, CONDITION, RESTRICTION, OR
LIMITATION CONTAINED IN ANY DOCUMENT REFERRED TO IN THIS COMMITMENT TO THE EXTENT
THAT THE SPECIFIC COVENANT, CONDITION, RESTRICTION, OR LIMITATION VIOLATES STATE OR
FEDERAL LAW BASED ON RACE, COLOR, RELIGION, SEX, SEXUAL ORIENTATION, GENDER IDENTITY,
HANDICAP, FAMILIAL STATUS, OR NATIONAL ORIGIN.

The Policy will not insure against loss or damage resulting from the terms and provisions of any lease or
easement identified in Schedule A, and will include the following Exceptions unless cleared to the satisfaction of
the Company:

1.

NG a w&

10.
11.

Notwithstanding any provision of the policy to the contrary, the following matters are expressly excluded
from the coverage of the policy, and the Company will not pay loss or damage, costs, attorney’s fees or
expenses that arise by reason of any encroachment, encumbrance, violation, variation, or adverse
circumstance affecting the Title that would be disclosed by an accurate and complete land survey of the
land.

Any defect, lien, encumbrance, adverse claim, or other matter that appears for the first time in the Public
Records or is created, attaches, or is disclosed between the Commitment Date and the date on which all
of the Schedule B, Part l—Requirements are met.

Right or claims of parties in possession of the land not shown by the public records.

Any liens on your title, arising now or later, for labor and material, not shown by the public records.
Subject to possible additional taxes assessed or levied under N.J.S.A. 54:4-63.1 et seq.

Subsurface conditions and/or encroachments not disclosed by an instrument of record. (Fee Policy only.)

TAXES, CHARGES AND ASSESSMENTS: The payment of ail taxes, assessments, water and sewer
charges, up through and including the current installments.

Restrictions as set forth in Deed Book V3286 Page 591.
Restrictions as set forth in Deed Book V3287 Page 1308.
Restrictions as set forth in Deed Book V3299 Page 1125.
Restrictions as set forth in Deed Book V3315 Page 857.

This page is only a part of a 2016 ALTA® Commitment for Title Insurance issued by . This Commitment is not valid without the Notice, the
Commitment to Issue Policy; the Commitment Conditions; Schedule A; Schedule B, Part |—Requirements; Schedule B, Part l--Exceptions;
and a counter-signature by the Company or its issuing agent that may be in electronic form.

NEW JERSEY LAND TITLE NJRB 3-09
INSURANCE RATING BUREAU Last Revised: 07/01/18
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 297 of 495 PagelID: 297

ee 0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
   

 

 

 

 

 

 

     

feo»
in £
}
at
i. agin
&
%) <
fe a
Ooh. | ofS
<< : ee
=.
o
a
ar sagt
. pote for ~ sect
EEE g Ps oa
perenne wl = i
81 R] s82r Fat Spoof Y
2S} Poe : u in |
& 6 def & bo = » a
s] by RSs: S 3
x 8 —
ns 5a! 2 ea Rf
. on 8 Zz
Ww {23 2 . »
Ora y jn =< ¥ Low
O- FY Sue - ae Fi aes ,
Ww ee te 2s a % cay
- g 28S YRS
2 - =s2* ij RE
7 an

 

 

 

FOE ey
ui Re
oF nz 8 eS ~
vy bn
£S a cote,
, #55 er

YOSGNIM

 
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 298 of 495 PagelD: 298

30
len
Lan

50

 

Ms

   

REACT COTY,

 

 

TAX ASSESSMENT MAP
TOWNSHIP OF TEANECK

 

 

 

 

 

gest 86

 

 

 

 

 
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 299 of 495 PagelID: 299

Cm YORE Ly. slaal\vag

£407

 

uy

STFIELD ,
VENUE

E
A

Ww

MARKET

 

COURT

aap dene et

MARKET COURT

STREET

 
 

SUPPLEMENTARY MAP OF

WEST ENGLEWOOD SQUARE

TEANECK. NEW JERSEY

Aryouame 10

 

HILL ST:

i °

 

      

» LOZIER PLACE;

    
  

   

 

 
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 300 of 495 PagelID: 300

 

 

aIWOS

o aN

ul

il

(OS

SoaAV A NO

c
>
z
c
>
a
x
3
<o
w
&

 

 

 

 

 

OL DNIDNOVEG

AGSNED MAN

“MOENVEL

 

lerk’s Office

aGNV1

Add WYOs

40

"N GVYUNOD

N¥aGvor

‘a o1-ES'°9

e
(14.26 ‘

a

: ©
123,87

nm

“ —

: S
122.88

Pr

yn —

E

a 122.19

aq mo

: ©

= 21+ 50

a =

: &

120.8]

;
@

120.12

10°SZ .

@

Ha 43

AD
@)

8 .7.

 

18 05

o°st | lor Sz

7.36

 

:
e
~ _. NG 67
ny

w

:
= 15.98

: @)
m,

= U5, 29

1

wm

: 5)
~ 14, Go

re

wi

: ®)
= 13.9)

vn

:
2 HW3.e2

8

3 ®)
2 H2.53

2 I. B84

2 @
”

2 HE LB

vn

wa

2
= No .46

~

2
= 109,97

: ©
4 )
2 104.08

nr

wn

: ©)
~ 199.39

~

ut

: ®)
aa {07.70

a (ory
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 301 of 495 PagelID: 301

 

 

= POY =

N44-l0 £

-{ JLoN ——z

 

 

 

 

 

 

 

-
ri o ¥
m7 oO ole
ri {32.36 \ "5
r fe ws
af @
= 137.0] aD
x
ai 5 "
a fe x to (©) at} {12
c 8.06 | Blt loo Mi
mS nn
m
z[e 4 Qs ‘
m BT 37 as,
x
4
tv

bosz
SZ

 

 

136.68 CY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4
mo rn a
ee ”~ ; 8 ®
w (3)
= |- 135.99 : aye
: z a
i > En
| ae NS my +}
j Z/ z in 135,30 b - i
+ = r =
a ~ Oy © oe .
a ae 134.61 (TY
: cS
; ot n
it @ :
' om 1 | wu a
i woe 133.92 jee
: 7
af (© :
‘ o fo au re
: 7a f- 133.23
i m
Pb » ns
{ < Oo ur D
: = 132. 54 go
c
z fo ~
m ° Wi
= 131.85
v n
zr
A WE
~ ho IDG _
i c °
o /
m
$ wn
; 5 x
: z
i a
» .
.38- .
x N 19 & _ leo
C tes cote!
mys Property of @y Cougeecterk's Office ,
oe brintedar/ G0 Sf gale

   
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 302 of 495 PagelID: 302

 

PRAT
2

INSTRUMENT # 15-021424
V 01896 2199
RECORDED DATE: 03/27/2015 11:46:64 AM

  

John S. Hagan
Bergen County Clerk

Bergen County Clerk

One Bergen Counly Plaza
Hackensack, NJ 07601
(201) 336-7000

www. bergencountyclerk.org/

 

 

 

 

 

 

 

Transaction #: 6838661
Document Type: Deed > 1,000,000 Document Page Count: 6
Operator Id: CLERK
RETURN TO: SUBMITTED BY:
NATIONAL GRANITE TITLE INCURANCE AGENCY
155 NORTH MAIN STREET
NEW CITY NY 10956
PRIMARY NAME SECONDARY NAME
HELLAS HOLDINGS LLC | TEANECK PLAZA VENTURES LLC
ASSOCIATED DOCUMENT(S):
MUNICIPALITY: TEANECK INSTRUMENT #: 15-021424
CONSIDERATION AMT: $3,050,000.00 Recorded Date: 03/27/2015 11:46:54 AM

LOT: 1

BLOCK: 5008 | hereby CERTIFY that this document is recorded

in the Clerk's Office in Bergen County, New

  

FEES / TAXES:

 

 

 

Recording Fee: Deed > 1,000,000 $40.00
Addilional Pages Fee $50.00
Basic Fee - County $3,050.00
Basic Fee - State $7,625.00 John S. Hogan
N.J.A.H.T.F Fee $4,350.00 Bergen County Clerk
P.H.P.F Fee $1,525.00
EAA. Fee $6,615.00
General Purpose Fee $11,215.00
1% Grantee Fee $30,500.00
Homeless Trust Fund - Bergen County $3.00
Total: $64,973.00
OFFICIAL RECORDING COVER PAGE Page 1 of?

PLEASE DO NOT DETACH
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 303 of 495 PagelID: 303

 

am,
nf wo ;
een Mr Wok,
NATIONAL GRANITE TITLE INSURANCE
ac
This Deed is mad March 19, 2015, N :
BETWEEN west actaecon
Hellas Holdings, L.L.C.
limited liabili f th f N
havingits prineipalotive st Persey MIN UAUMMUCU TURISMO TEACH
175 Fair Street, Palisades Park, NJ 07650 6 9919902205 Rec. pea $93.00
referred to as the Grantor, John S. Hogan, Bergen County Clerk

Recorded 03/27/2018 12;46:54 AH

AND

Teaneck Plaza Ventures, LLC

a limited ability company of the state of New Jersey
whose post office address is

210 River Street, Suite 24, Hackensack, NJ 07601

referred to as the Grantee.
The words “Grantor” and “Grantee” shall mean all Grantors and all Grantees listed above.

1. Transfer of Ownership. The Grantor grants and conveys (transfers ownership of) the property (called the
“Property") deseribed below to the Grantee. This transfer is made for the sum of $ 3,050,000.00, Three Million Fifty
Thousand Dollars and No Cents

The Grantor acknowledges receipt of this money.

2. Tax Map Reference (NWJ.S.A, 46:26A-3) Municipality of Teaneck

Block No. 5008, Lot No. 1, Qualifier No. , Account No.
Cl No property tax identification number is available on the date of this Deed. (Check Box if Applicable)

3. Property The Property consists of the land and all the building and structures on the land in the Clty of
Teaneck County of Bergen and State of New Jersey. The legal description is:

Please see attached Legal Description annexed hereto and made part hereof, (Check Box if Applicable)

Being the same premises conveyed to the Grantor herein by Deed from Hellas Company, Ltd, Dated May 13, 2006 and
recorded May 22, 2006 in the Office of the Bergen County Clerk in Deed Book 9082, page 253. Said Deed transferred
title from Hellas Company, Ltd. to Hellas Holdings, L.L.C., pursuant to a Certificate of Merger filed on April 6, 2006.

: $9,050,000 .60
» $34,380.00
: $25,459.00

Consideration
Realty Transfor Fae
State Portion

County Portion + $4,875.00
Hunacapality Portion © $4,350.00

le Granteo Fee : $30,500.00

 

Prepared by: (For Recorders Use Only)

fo

Reena Fors, Esq.

 

 

 

104 - Deed - Bargain and Sale Powered by . ©2012 by ALL-STATE LEGAL* /
Cov, as to Grantor's Acts - Corp. to Ind. or Corp, t sccirdocs A Division of ALL-STATE International, lac.
Rev. 6/12 PS/12 ~ wwwaslegal.com 800.222.0510 Paget
V BK 01896 PG 2200 03/27/2015 11:46 AM 2o0f7

Bergen County Clerk
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 304 of 495 PagelD: 304

The street address of the Property is:
1407-1413 Palisade Avenue and 196-210 The Plaza, Teaneck, NJ

4. Promises by Grantor. The Grantor promises that the Grantor has done no act to encumber the Property.
This promise is called a “Covenant as to grantor’s acts” (N.J.S.A, 46:4-6), This promise means that the Grantor
has not allowed anyone else to obtain any legal rights which affect the Property (such as by making a mortgage or
allowing a judgment to be entered against the Grantor).

5, Signatures. This Deed is signed and attested to by the Grantor's proper corporate officers as of the date at
the top of the first page. (Print name below each signature.)

Witnessed or Attested by:

a we Lees L Welle

ff iana C. Nicholson, Manager

STATE OF NEW JERSEY, COUNTY OF Essex S8:
I CERTIFY that on March 19, 2015

Diana C. Nicholson
personally came before me and stated to my satisfaction that this person (or if more than one, each person):

(a) was the maker of the attached Deed;
(b) was authorized to and did execute this Deed as Manager of Hellas Holdings, L.L.C, the entity named in this

Deed;
(c) made this Deed for $ 3,050,000.00 as the full and actual consideration paid or to be paid for the transfer of title.

(Such consideration is defined in N.J.S.A, 46:15-5), and
(a) executed this Deed as the act of the entity.

RECORD AND RETURN TO

Jay Greenfield, Esq. BE

A.Y. Strauss LLC

101 Elsenhower Parkway, Suite 300 Reeng Férst, Attorney at Law of New Jersey
Roseland, NJ 07068

 

Print name and tille below signatire

 

 

 

Powered dy ©2012 by ALL-STATE LEGAL®

t04 - Deed - Bargain and Sale .
Cov. ag to Grantar’s Acts - Corp. to Ind. or Corp. KoTrdocs A Division of ALL-STATE International, Inc.
Rov AID PAD. yun aeloial ram — RAN DPNALD Page 2

V BK 01896 PG 2201 03/27/2015 11:46 AM 3 of 7

Bergen County Clerk
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 305 of 495 PagelD: 305

OLD REPUBLIC NATIONAL TITLE INSURANCE COMPANY

TitleNo: AT-ITOIR

/
LEGAL DESCRIPTION ] .

ALL that certain lot, piece or parcel of land situate, lying and being in the Township of Teaneck, County of
Bergen, State of New Jersey known and designated as Lots |, 2, 3, 4, 5, 6 and 7 (I to 7 inclusive) in Block 460G
ona certain map entitled “Supplementary Map of West Englewood Square, Teaneck, New Jersey, belonging to
Nelson M. Ayers, January 1926" made by Reginald W. Wells, Civil Engineer and Surveyor and filed in the
Bergen County Clerk’s Office on March 22, 1926 as Map No. 2083.

The seven lots above mentioned are contiguous and taken together form a tract of land which is more
particularly described as follows:

BEGINNING ata point on the southwesterly street line of The Plaza (formerly Market Street) distant 225.0 feet
along the same from its intersection with the northwesterly street line (formerly Westfield Avenue) thence from
said point of beginning (1) South 38 degrees 19 minutes West 137.37 feet to a point; thence (2) North 53
degrees 16 minutes West 185.34 feet to a point on the southeasterly street line of Palisade Avenue (formerly
Station Street); thence (3) North 44 degrees 10 minutes East along said street line of Palisade Avenue 24,81 feet
toa point on the said southwesterly street line of The Plaza (formerly Market Street); thence (4) Easterly along
said street line of The Plaza (formerly Market Street) along the are of a curve bearing to the right having a radius
of 109.0 feet, a distance of 76.41 feet to a point; thence (5) Southeasterly continuing along said street line of The
Plaza (formerly Market Street) along the arc of a curve bearing to the right having a radius of 180.0 fect, a
distance of 138.18 feet to a point; thence (6) South 51 degrees 41 minutes East still along said street line of The
Plaza (formerly Market Street) 25.0 feet to the point or place of BEGINNING.

 

i
FOR INFORMATION ONLY: Being Block 5008 Lot | on the Tax Map of the Township of Teaneck, County 9 Sf i
Bergen and State of New Jersey. \

Bergen County Clerk V BK 014896 PG 2202 03/27/2015 11:46 AM 4of7
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 306 of 495 PagelID: 306

GIT/REP3
(5-12)

State of New Jersey

Seller's Residency Certifteattan/Exemption
(C.55, P.L. 2004)

 

(Please Print or Type)
SELLER(S) INFORMATION (see Instructions, page 2):
Name(s) Hellas Holdings, L.L.C.

Current Resident Address Falr Street

City, Town, Post Office Pallsade Park State NJ = Zip Code 07650
PROPERTY INFORMATION (Brief Property Description):

Block(s) 5008 Lot(s} 1 Qualifier

Street Address 196-210 The Plaza; 1407-1413 Palisade Avenue

City, Town, Post Office Teaneck State NJ = Zip Code 07666
Seller's Percentage of Ownership 100 Consideration $3,050,000.00 Closing Date 3/49/2015

SELLER’S ASSURANCES (Check the Appropriate Box) (Boxes 2 through 10 apply to Residents and Non-residents):

i. B® tamaresident taxpayer (individual, estate or trust) of the State of New Jersey pursuant to NJS.A. 54A:1-1 et seq, and will file a
resident gross income tax return and pay any applicable taxes on any gain or income from the disposition of this property.

CJ the real property being sold or transferred is used exclusively as my principal residence within the meaning of section 121 of the
federal Internal Revenue Code of 1986, 26 U.S.C. 8. 121.

~

3, Cl) tama mortgagor conveying the mortgaged property ta a mortgagee in foreclosure or in a transfer in liev of foreclosure with no
additional consideration.

4 2 Seller, transferor or transferee is an agency or authority of the United States of America, an agency or authority of the State of
New Jersey, the Federal National Mortgage Association, the Federal Home Loan Mortgage Corporation, the Government
National Mortgage Association, or a private mortgage insurance company.

5, (& Seller ts not an individual, estate or trust and as such not required to make an estimated payment pursuant to NSA, S4A;1-1

et seq.

6. (1 The total consideration for the property is $1,000 or less and as such, the seller is not required to make an estimated payment
pursuant to N.JS.A. 54A:5-1-1 et seq.

» (1 the gain from the sale will not be recognized for Federal income tax purposes under I.R.C, Section 721, L031, 1033 or is a
cometery plot. (CIRCLE THE APPLICABLE SECTION.) If such section does not ultimately apply to this transaction, the
seller acknowledges the obligation to file a New Jersey income tax return for the year of the sale (sec instructions),

C1 No non-like kind property received.

3. (1) transfer by an executor or administrator of a decedent to a devisee or heir to effect distribution of the decedent's estate in
accordance with the provisions of the decedent's will or the intestate laws of this state,

9, () the property being sold is subject to a short sule instituted by the mortgagee, whereby the seller has agreed not to receive any
proceeds from the sale and the mortgagee will receive all proceeds paying off an agreed amount of the mortgage.

10. 1] The deed being recorded is a deed dated prior to the effective date of P.L, 2004, c. 55 (August 1, 2004), and was previously
unrecorded,

SELLER(S) DECLARATION:

The undersigned understands that this declaration and its contents may be disclosed or pravided to the New Jersey Division of Taxation

and that any false staternent contained herein could be punished by fine, imprisonment, or both, T furthermore declare that | have

examined this declaration and, to the best of my knowledge and belief, itis true, correct and complete, By checking this box O {certify
that the Power of Attorney to represent the seller(s) b n previously recorded or is being recorded simultaneously with the deed ta

which this form is attached, J , ~~
March 19, 2015 Lie O Wiha

Date Signature (Soller) Plesse indicate if Power of Attorney or Atiorney tre:
Hellas Holding, L.L.C. By Dlana Nicholson, Manager
©

Da’ Signature (Seller) Please indicate if Power of Attorney or Attorney in Fact
1647 — Soller’s Residency Certificatlow/Exemption Printed by ALL-STATE LEGAL®
GITMREP3 Powciea ay . A Division of ALL-STATE International, Ine.
Rev. 52 PUA -~ordecs worw.aslegal.com 800.222.0510 Page }

V BK 01896 PG 2203 03/27/2015 11:46 AM 5 of7

Bergen County Clerk
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 307 of 495 PagelD: 307

MUSY SUBMIT IN QUPLICATE Prinud by ALL-STATE LEGALS

NC1646 - Affidavit of Consideration wun aslegal.com §00272.0810 Page 1
RIF (Rev. 710) P24 STATE OF NEW JERSEY

AFFIDAVIT OF CONSIDERATION FOR USE BY SELLER
(Chapter 49, P.L. 1968 a amended through Chapler 33, P.L 2006) (NSA. a6:15-5 et seq.)

 

 

BEFORE COMPLETING THIS AFFIDAVIT, PLEASE READ THE INSTRUCTIONS ON THE REVERSE SIDE OF TINS FORM.
STATE OF NEW JERSEY } gg, ously Municipal Cade — FOR RECORDER'S USE ONLY oo
COUNTY ESSEX ° 0250 Consideration § 2 262, OC

Fc rd RTF paid by seller $ 3s
Municipality of Property Location: Teaneck Date TY

 

 

1 Use symbol °C” to indicate that fee ts exclusively for county vse.

(1) PARTY.OR LEGAL REPRESENTATIVE (Instructions 3 and 4 attached)

 

Deponent, Olana Nicholson . boing duly sworn according to law upon his/har oath doposes
TNemet
and says thal he/she is the Manager ina deed dated 3/19/16
{inaiet, Laznt Repeveretathre, Corjawae: FiMwet, Dito nd This Da, bambag drelivilas, 00.1
transferring real property identified ax Block No. 5008 , Lot No. 1 focated at
196-210 The Plazs and 4407-1413 Palisade Avenue, Teaneck and annexed thereto.

 

irvet Ariens, Trend

 

(2) CONSIDERATION: $3,060,000.00 (Instructions J and $) 11 no prior mortgage to which property ls subject.

(8) Property transferred is Class Ga) 4B 4C (circle one). If property transferred is Class 4A, calculation in Section 3A is required.
(3A) REQUIRED CALCULATION of Equalized Vatuatlon for all Class 4A (Commerctal) Property Transactions:
{Instructions $A and 7)

Total Assessed Valuation + Direslor's Ratto = Equalized Asacssed Ygluation
$2,350 160. + _\UO %=3 : OO.”
I Director’s Ratio is tess than 100%, the equalized valuation will be an amount prealer thun the assessed value, If Director's Ratio

is equal to or in exceas of 00%, the assessed value will be equal to the equalized valuation.
(4) FULL EXEMPTION FROM FEE: (Instruction 8)

Deponent states that this decd transaction is fully exampl from the Realty Transfer Foa imposed by C. 49, P.L.
1968, as amended through C. 66, P.L. 2004, for the following reason(s). Mere reference to the exemption symbol is
insufficient. Explain in detail.

 

 

(5) PARTIAL EXEMPTION FROM FEE; (Instruction 9) NOTE: All boxes below apply to grantor(s) only. ALL

BOXES IN APPROPRIATE CATEGORY MUST BE CHECKED. Failure to do 80 will void claim for partial exemption.
Deponent claims that this decd Lransaction is cxempt from (he State's portion of the Basic, Supplemental and

General Purpose Foe, as applicable, imposed by C. 176, P.L. 1978; C. 113, P.L. 2004 and C. 66, P.L. 2004 for the following

 

 

reason(s):
A. SENIOR CITIZEN {instruction 9)
(2) Grantor(s) 62 years of age or over* (1) Resident of the State of Now Jersey
(1) Owned and occupied by grantor(s) at time of sala. ©} Owners as joint tenants must all qualify

CJ] _One- or two-family residential premises
B. BLIND PERSON (fnstruction 9) DISABLED PERSON (Instruction 9)

CO Grantor(s) legally blind® (J Grantor(s) pormonontly and totally disabled”

(J) Owned and occupied by grantor(s) at ime of sale ([] Grantor(s) receiving disability payments”

(2) Ono- or two-family residential premises CO) Grantorts ) not gainfully omployed®

(1) Resident of the State of New Jersey Owned and occupied by grantor(s) at time of sale
0
QO
a

 

(0 Owners as joint tenants must all qualify One- or two-family residential premises

© INTHE CASF OF HUSBAND AND WIFE OR ji .
STATUTORY PARTNER, ONLY ONE GRANTO! Resident of the State of Now Jersey
NEED QUALIFY IP TENANTS DY THE ENTIRETY. Ownars as joint tenants must all qualify

Cc. LOW AND MODERATE INCOME ROUSING (fnatruction 9)

 

 

( Affordable according to HUD standards (1 Reserved for occupancy

[1] Meets income requiremonts of region {]_ Subject to resale controls
(6) NEW CONSTRUCTION (/nstructions 2, {0 and 12)

(] Entirely new improvement C) Not praviously occupied

Nol previously used for any purpose [1] “New Construction” printed clearly at top of tho first page of the dead
(7) RELATED LEGAL ENTITIES TO LEGAL ENTITIES (/nstructions 5, 12 and 14)
(No prior mortgage assumed or to which property is subject st time of sale
CO) Nocontributions to capital by either grantor or grantes lagal entily
No stock or money exchangad by or between grantor or grantee legal onuties
(8) Deponent makes this Affidavit to induce the County Clerk or Register of Dacds to record (he deed and accept the fee
submitted herewith in accordance with the grovigions of wa Poe amended through Chapter 33, P.L. 2006.
Subscribed and sworn to befors me ‘ l Hoty i saliss Holdings, LLC
ALR MEN Grantor Name

this Nineteenth day ir ca ay alt

 

 

 

 

 

   
  

   

   
  

 

         
     

 

   

 

   

of March 2048) 175 Fatr Street, Paiisada Park, 175 Falr Streot, Pallsade Park, Now
DENN peti baw tarnay Address varaay a at Time of Bale
MY COMMISSION EXPIRES NOW. 19; FOR OFFICIAL USE ONLY
When section 3A is completed, county recording wenn ome revnnr Page
officers shall forward one copy of each Affidavit of ‘ Date Recorded _

   

 

Deed Dated

 

 

 

Consideration for Use by Seller to:

State of New Jersey ~ Divialon of Taxation, 9.0. Box 251, Trenton, NJ 08695-0251, Attention: Realty Transfer Fee Unit

The Director of the Division of Taxation in the Departinent of the Treasury has prescribed this form as required by law, and it may not be
altered of amended without the pricr approval of the Director. For Information on the Realty Transfer Fee or to print a copy of this
Affidavit, visit the Division of Taxation webslut at wow. etale.nj.uslreasury/texatlonpUtocaltax.bim,

Bergen County Clerk V BK 01896 PG 2204 03/27/2015 11:46 AM 6 of 7
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 308 of 495 PagelID: 308

Bergen County

_RTE-TEE (Rev. 7/08) STATE OF NEW JERSEY
MUST SUBMIT IN DUPLICATE AFFIDAVIT OF CONSIDERATION FOR USE BY BUYER
(Chapter 49, 7.1..1968, ay amended through Chapter 33, P.L, 2006) (N.J.S.A. 48:15-5 et seq.)
BEFORE COMPLETING THIS AFFIDAVIT, PLEASE READ THE INSTRUCTIONS ON THE REVERSE SIDE OF THIS FORM
STATE OF NEW JERSEY

 

FOR RECORDER'S USE ONLY
= a
g ey bss. County Morieinal Coda | Consiveration xD, a5o, OOO
RIF paid by duyer $ ‘\
COUNTY Gee OAL D | Mi peitby ow ay Q, Joo {v
MUNICIPALITY OF PROPERTY LOCATION _Ttan(ck
(1) PARTY OR LEGAL REPRESENTATIVE (See instructions #3 and #4 on reverse side) KAX:KX-X 9 vO

. Last 3 Olgits In Grantee's Soctel Security Number
Deponent, Seth. Levy Ar . belng duly sworn according {o law upon his/her  gath,

(Name)
deposes and says thal he/she Is the mone of gran tee In a deed dated >] ! 4) 1s transferring
(Grantee, Legal Representative, Corporata Officer, Officer ot Tine Company, Lending Inctitution, atc.}
teal property identified as Block number 500% Lot number | located at

j4O7 Pa \, Sales Ave Teante&, N By and annexed therefo.

{Strant Address, Town}

{2) CONSIDERATION §, ‘3 1050 QS (See Instructions #1, #5, and #11 on reverse sida)

Entire consideration ts In excess of $1,000,000;

 

 

 

 

PROPERTY CLASSIFICATION CHECKED BELOW SHOULO BE TAKEN FROM THE OFFICIAL TAX LIST [A PUBLIC RECORD)
OF THE MUNICIPALITY WHERE THE REAL PROPERTY iS LOCATED IN THE YEAR THAT THE TRANSFER IS MADE.

(A) Wren Grantae is required to remit the 1% faa, compiate below. Lo
. Class 2 - Residential Iv Class 4A — Commercial Properties

c

r Class 3A - Farm prapeny (Regular) and any _ {if checked, catcutation on (C) required below)
other real property transferred lo same grantee 1 Class 4C - Residential Cooperative Unit
in conjunction with transfer of Class 3A property {4 Families or less)

 

(8) When Grantee Is nol required to remit the 1% fee, compiete below.

cr Property class. Circle applicable class(es): 1 4B 4c 15
Property dasses: t-Vacanl Land, @B-Indusinal properties, 4C-Aparimants (other than cooperative unit), 15-Pudl< Propeny
7 Exempt Organization pursuant to federal internal Revenue Code of 1986

I~ Incidental !a corporate merger or acquisition and equalized assessed valuation less than 20% ot total value of
all assets exchanged in merger or acquisition (If checked, calculation in (C) below required and MUST ATTACH
COMPLETED RTF-4}

(C}) REQUIRED CALCULATION OF EQUALIZED ASSESSEO VALUATION FOR ALL CLASS 4A COMMERCIAL
PROPERTY TRANSACTIONS: (See instructions #6 and #7 on reverse side}
Tolal Assoysed Valuation + Olrector’s Ratio = Equalized Vatuation

$ 52, 100 + iCQ = § Aa Slo, [00 .

If Director's Ratio is i@ss than 100%, tha equalized valuation will be an amount greater than the assessed valuation, If Director's Ratio
is equal to of in excess of 100%, the assesacd valuation will be equal to the equalized value.

{3} TOTAL EXEMPTION EROM FEE (See Instruction 48 on reverso side)
Deponent states that this deed transaction is tully exempt from the Realty Transfer Fee mposed by ©. 49, PL. 1968, as amended
through C. 66, P.L. 2004, for the following reason(s). Mere ratetence to exemption symbol is insuMicient. Explatn in detail.

 

 

 

(4) Deponent makes Affidavit of Consideration for Uso by Buyer lo inouce county Cierk or cegtster of doeds lo record the deed and

 

accopt the fee submitted herewith pursuant to the provisions of Cha, 49, P.L, 1958, as amended Ihrough Chapter 33, P.L. 2006 ty e
L Z rep 24
Subsenbed and swom to before me s Teanec £ Pla ta Vlay Q
' SSnature af Oeponent Grates Name

ths 1Q EM day ot Marck. — . 20 L
A Ne AD GB Sor Fay alo River Shel, Sake a [hcfertech,
Orponent Addre Grantee Address at Time of Sala Ty oD 7601
Lads ¢ ud Tents ee ND OTbGL N
. . on oN : ‘
Ye haels A Ce Netiowd Crenile, TWH Fapwance,

 

 

 

 

ney a AL {Vat we’ Uvenite OD
‘ z ‘ J ers Name/Company of Settlement Olficer
of N ) FOR OFFICIAL USE ONLY
Number, County,
Osed Number, Book age,
Ored Daled Dale Recorsed |

 

 

Caunty Recording Officers shall forward one copy of each Afidaul of Consideration for Use by Buyer recorded mith deeds to:
STATE OF NEW JERSEY: VISION OF TAXATION
PO BOK 251
TRENTON, NJ 06695.025!
ATTENTION: REALTY TRANSFER FEE UNIT

The Director of the Division of Taxation in ina Oeparument of the Treasury has prescnbod this form as required by law, and it may Rot be altered of amended
without poor appravat ob the Director. For further information on tho Realty Transfer Fee orto paint a copy ol this Afidawi, visit lhe Division of Taxation website al
wrew. state.n] ustreasurytaxation/ptiocattax.ntm

Clerk BK 01896 PG 2205 03/27/2015 11:46 AM 7 of 7 “* End of Document"
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 309 of 495 PagelID: 309

 

John S. Hogan
Bergen County Clerk

UIA AT

~ ) ~

INSTRUMENT # 18-067857

V 03061 0498

RECORDED DATE: 09/24/2018 wey PM

Bergen County Clerk

One Bergen Counly Plaza
Hackensack, NJ 07601
{201} 336-7000

www. bergencountyclerk.org/

 

NN

 

 

Transactioir#:— 9157807.”
Document Type: Mortgage Document Page Count:

Operator Id: CLERK
RETURN TO: SUBMITTED BY:
WORLD WIDE LAND TRANSFER World Wide Land Transfer

BUILDING 8 NESHAMINY INTERPLEXSUITE 117
TREVOSE PA 19053

 

 

 

ERECORDED
(245) 245-5650
PRIMARY NAME SECONDARY NAME
TEANECK PLAZA VENTURES LLC AFFINITY FEDERAL CREDIT UNION
ADDITIONAL PRIMARY NAMES ADDITIONAL SECONDARY NAMES

 

 

MARGINAL REFERENCES: V 03061 0519

 

 

 

 

 

 

 

DOCUMENT DATE: 09/12/2018 INSTRUMENT #: 18-067857
MUNICIPALITY: TEANECK Recorded Date: 09/24/2018 02:18:33 PM
FEES / TAXES: | hereby CERTIFY that this document is recorded
Recording Fee: Morigage $30.00 in the Clerk's Office in Bergen County, New
Additional Pages Fee $190.00
Homeless Trust Fund - Bergen County $3.00 A
t
Total: $223.00
John S. Hogan
Bergen County Clerk
Recording Fees: $223.00
Realty Transfer Tax Fees: $0.00
OFFICIAL RECORDING COVER PAGE Page + of 24

PLEASE DO NOT DETACH

THIS PAGE IS NOW PART OF THIS LEGAL DOCUMENT

NOTE: If document data differs from cover sheet, document data always supersedes.
"COVER PAGE DOES NOT INCLUDE ALL DATA, PLEASE SEE INDEX AND DOCUMENT FOR ANY ADDITIONAL INFORMATION.
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 310 of 495 PagelD: 310

Y
MORTGAGE
FROM
TEANECK PLAZA VENTURES, LLC
TO
AFFINITY FEDERAL CREDIT UNION
Dated; September 12, 2018
RECORD AND RETURN TO:
Jeremy M, Garlock
Schenck, Price, Smith & King, LLP
220 Park Avenue / PO Box 991
Florham Park, NJ 07932
V BK 03061 PG 0499 09/24/2018 02:18 PM 2 of 24

Bergen County Clerk
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 311 of 495 PagelD: 311

MORTGAGE

This Mortgage ("Mortgage") is made on the 12th day of September, 2018,

By TEANECK PLAZA VENTURES, LLC, a New Jersey limited liability company, having an
address of 210 River Street, Hackensack, New Jersey 07601 ("Mortgagor"), and

AFFINITY FEDERAL CREDIT UNION, having offices at 73 Mountainview Boulevard, PO
Box 621, Basking Ridge, New Jersey 07920 ("Mortgagee"),

Background. This Mortgage secures various Obligations (as defined below) including, without
limitation, a loan by Mortgagee to Mortgagor in the original principal amount of Three Million Nine
Hundred Thousand and 00/100 ($3,900,000.00) Dollars, plus interest thereon, as evidenced by the Note, In
consideration of the above-referenced loan and other good and valuable consideration, receipt of which is
hereby acknowledged, Mortgagor agrees as follows:

SECTION 1. - DEFINITIONS AND INTERPRETATIONS

The definitions of the capitalized terms used in this Mortgage and the Note are set forth in the body
of this Mortgage and in Appendix A attached hereto and incorporated herein in its entirety.

SECTION 2, - GRANTING CLAUSE

To secure the observance, payment and performance of all Obligations, Mortgagor hereby
mortgages, grants a security interest in, and absolutely assigns all rents, profits, leases, income and proceeds
arising from, the Mortgaged Property to Mortgagee and to Mortgagee's successors and assigns forever.
These grants are, however, made upon the express condition that after all Obligations are paid and
performed in full, this Mortgage shall be discharged by Mortgagee upon Mortgagor's request,

SECTION 3. - MORTGAGED PROPERTY

The "Mortgaged Property" consists of the Land, the Improvements, the Fixtures and Equipment, all
Leases and Rents, all Awards and Proceeds, all Other Rights, and all present and future estate, right, title,
interest, property, possessory interest and claims whatsoever in law as well as in equity of Mortgagor or any
other owner in and to the Land, Improvements and Fixtures, Equipment and Other Rights.

SECTION 4. - REPRESENTATIONS

Mortgagor, knowing and agreeing that Mortgagee shall rely hereon, hereby represents and warrants
to Mortgagee that:

4.], Warranty of Title. Mortgagor holds good and marketable title in fee simple to the Mortgaged
Property free of all liens, restrictions, taxes and encumbrances, other than any Permitted Encumbrances, and
will warrants and forever defend that title and the enforceability and priority of all liens created under this
Mortgage against all claims whatsoever, except for Permitted Encumbrances, at Mortgagor’s sole expense,

Y BK 03061 PG 0500 08/24/2018 02:18 PM 3 of 24

Bergen County Clerk
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 312 of 495 PagelD: 312

4.2, Malid Obligations. This Mortgage and the Note are valid and binding obligations of
Mortgagor, enforceable in accordance with their terms. This Mortgage constitutes a valid first priority
mortgage lien on, and absolute assignment of Leases and Rents, and security interest in the Mortgaged
Property, subject to any Permitted Encumbrances.

4.3. Existence and Authority. Mortgagor has full power, authority and license to enter into and
perform this Mortgage and the other Loan Documents to which Mortgagor is a party and Mortgagor has full
power, authority and license to own and operate the Mortgaged Property and to conduct its business as now
being conducted. Mortgagor has obtained all necessary consents, authorizations, permits, licenses and
approvals required before Mortgagor may execute and deliver this Mortgage and operate the Mortgaged

Property.

4.4. No Conflicts, The execution, delivery and performance of this Mortgage and other Loan
Documents by Mortgagor will violate no charter, bylaw, lease, indenture, agreement, instrument, law,
ordinance, regulation, order or administrative ruling to which Mortgagor is subject or a party or that affects

or relates to the Mortgaged Property. ,

4.5. Proceedings. There is no action, application, petition, proceeding or hearing pending or
threatened against any Obligor or the Mortgaged Property that might (a) adversely affect any Obligor’s
ability to perform the Mortgage or any other Loan Document, (6) involve the possibility of any material
adverse change in any Obligor’s economic condition, (c) relate to any land use variance, subdivision, zoning
or other matters, (d) involve the possibility of any limitation on any intended uses of the Mortgaged
Property, (e) impair the lien or security of this Mortgage or the value of the Mortgaged Property, or (f)
involve possible or threatened claims totaling in excess of $10,000.00.

4,6. Compliance with Laws. Mortgagor and the Mortgaged Property is in compliance with all
laws, regulations, ordinances and codes that are applicable to the use and operation of the Mortgaged
Property, including, without limitation, all Environmental Laws. All present and planned uses and tenants
of the Mortgaged Property are in full compliance with applicable zoning, environmental and building laws,
ordinances, regulations and codes. Mortgagor and all tenants of the Mortgaged Property have obtained all
certificates of occupancy and building and other permits that are required for all intended uses of, and for
any construction, renovations and repairs with respect to, the Mortgaged Property.

4.7. Condition of Property. The Mortgaged Property is structurally sound, in good condition and
suitable for its intended use.

4.8. Taxes, All property taxes and assessments due and owing in connection with the Morigaged
Property have been paid in full through the date of this Mortgage, including any penalties, deficiency
assessments and interest. Mortgagor has filed all tax returns and reports required to be filed by it and has
paid all taxes that are due and owing, including penalties, deficiency assessments and interest.

4,9, Financial ion and . All financial statements and all tax returns of Mortgagor
and of the Guarantors delivered to Mortgagee truly set forth the financial condition of Mortgagor and of the
Guarantors and the results of operations of such entities or persons as of that date and there has been no
material adverse change since then. All other statements, representations and warranties made by or on
behalf of Mortgagor or on behalf of the Guarantors to Mortgagee have been, and as of the date of the
Mortgage are, accurate and complete and no information has been amitted that would make any of them
misleading or incomplete. Immediately prior to and after the making of, this Mortgage, Mortgagor and
Guarantors were not, nor will be, “insolvent” as that term is defined in N.S.A. I4a:t-2CK) OR LL US.CA.

101(3]).

V BK 03061 PG 0501 09/24/2018 02:18 PM 4 of 21

Bergen County Clerk
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 313 of 495 PagelD: 313

4.10. Survival. All representations and warranties made by, or on behalf of, Mortgagor in this
Mortgage or otherwise made to Morigagee shall survive the closing of this Mortgage and any independent
investigation by Mortgagee.

4.11. Purpose of Loan. The proceeds of the Loan shall be used solely for the following purpose:
refinance of the Mortgaged Property.

SECTION 5. - MORTGAGOR'S COVENANTS

Mortgagor and any other owner of the Mortgaged Property covenant and agree that they shall do all
of the following:

5.1. Obligations. Pay all indebtedness, and abide by all terms and conditions, under all
Obligations, including without limitation this Mortgage and the Note,

5.2. Escrow Account. At the time of each monthly payment, pay to Mortgagee (a) the sum equal to
one-twelfth (1/12th) of the known (or if not known, estimated by Mortgagee) annual real estate taxes levied
against the premises by governmental entities and (b) such sums, if required by Mortgagee, as are necessary
to assure the timely payment of all charges described in Section 6 below, to be held by Mortgagee in a non-
interest bearing account and applied by Mortgagee to the payment of such taxes, assessments and other
charges when due. If the total of such monthly payments shall exceed the amounts actually paid by
Mortgagee for taxes, assessments and other charges, as the case may be, such excess shall be credited on
subsequent monthly payments of the same nature, but if the total of such monthly payments shall be
insufficient to pay taxes, assessments and other charges when due, then Mortgagor shall pay to Mortgagee,
on demand, any amount necessary to make up the deficiency. Notwithstanding the foregoing, upon the
occurrence of an Event of Default, Mortgagee may apply all sums in said escrow account to the reduction of

the Obligations;

5.3, Financial Reporting, immediately notify Mortgagee of any Material Adverse Change in the
financial condition of Mortgagor and deliver to the Mortgagee the following:

(a) annually, within thirty (30) days of filing, a signed copy of annual Federal Income Tax
Returns for Mortgagor;

(b} annually, within thirty (30) days of filing, the Guarantor shall provide a copy of his annual
Federal Income Tax Retums including Schedules K-1 for all related and/or affiliated
entities and updated personal financial statements on Mortgagee’s approved form listing
assets, including a schedule of real estate owned, and Vjabilities in sufficient detail to
provide an accurate accounting to indicate personal financial condition,

(c) annually, Mortgagor shall provide a certified rent rol] for the Mortgaged Property as well as
any new, extended or modified lease agreements for the Mortgaged Property including
extensions; and

(d) such other information about Mortgagor, their Affiliates or any Guarantor as Mortgagee
requests.

5.4, Use of Property. Make or permit no use of the Mortgaged Property other than for mixed use
residential and commercial retail purposes.

V BK 03064 PG 0502 09/24/2018 02:18 PM Sof 24

Bergen County Clerk
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 314 of 495 PagelD: 314

5.5. Condition of Property. Prevent any waste with respect to the Mortgaged Property, keep the
Mortgaged Property in good and clean condition and make all repairs that are either required in the ordinary
course of business to operate the Mortgaged Property or that are requested by Mortgages in its reasonable
discretion.

5.6. Alterations. Make no material change to or renovation of, nor remove, any material
Improvements or Fixtures and Equipment without the express prior written consent of Mortgagee in its
reasonable discretion. All changes, renovations, removals and repairs shall be made in a good and
workmanlike manner to the reasonable satisfaction of Mortgagee and in accordance with all applicable

building and zoning laws.

5.7. Notice of Loss or Condemnation. Notify Mortgagee immediately in writing upon learning that

(a) there may be any casualty on, or loss to or of, any Mortgaged Property or (b) condemnation proceedings
have commenced with respect to the Mortgaged Property.

5.8. Inspections, At any time during regular business hours and as often as reasonably requested,
permit Mortgagee and its agents and employees to examine, audit and make copies and abstracts from any
and all books and records of Mortgagor, and to visit and inspect the Mortgaged Property.

5.9. Compliance With Laws. Comply with alf laws, ordinances, regulations and restrictions
affecting the Mortgaged Property.

5.10. Transfers or Liens. Without the express prior written consent of Mortgagee in its absolute
discretion, make or permit no Transfer in the ownership or control of the Mortgaged Property.

5.11. Preservation. Preserve and maintain all authorizations, consents, licenses, permits,
registrations and qualifications that are necessary for the transaction of business and the operation of the

Mortgaged Property.

5.12. Indemnification. Indemnify, defend (with counsel reasonably acceptable to Mortgagee) and
hold harmless Mortgagee (including Mortgagee's agents, employees, officers and directors) against all
losses, claims, suits, fines, damages and expenses, including reasonable attorney's fees and disbursements,
incurred by reason of, or in connection with, this Mortgage or the Mortgaged Property or in maintaining

Mortgagee's interest in the Mortgaged Property, including, without limitation, all losses, claims, suits, fines,
damages and expenses incurred by reason of, or in connection with, Mortgagor’s breach of any provision of
Section 7 of this Mortgage or any violation of any Environmental Law of the Use of Hazardous Substances

on the Mortgaged Property.
5.13. Leasing Covenants. As to all leases and rentals, comply with each of the following:

(a) accept no payments more than thirty (30) days in advance of the due date under any leases
relating to the Mortgaged Property; and

(b) permit no use of the Mortgaged Property that would violate any proviston of this Mortgage,
including all provisions relating to environmental matters; and

(c) abide by and perform all duties of the fandlord under any leases affecting the Mortgaged
Property; and

Bergen County Clerk V BK 03061 PG 0503 09/24/2018 02:18 PM 6 of 24
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 315 of 495 PagelD: 315

(d) enter into or agree to enter into no new lease or modify or terminate no lease affecting the
Mortgaged Property, except with the express prior written approval of Mortgagee in its reasonable
discretion; and ’

(e) any existing or future lease, or other agreement for the use or occupancy, of any Mortgaged
Property shall provide that:

(i) it is subordinate and subject in all respects to the lien and provisions of this
Mortgage including all covenants and restrictions as to the use and condition of the

Mortgaged Property; and

(ii) all representations and covenants as to environmental matters, including those set
forth in Section 7, are to become express covenants and representations of the tenant or

occupant; and

(iii) copies of notices or letters asserting or discussing any defaults on the part of the
landlord shall be simultaneously sent to Mortgagee (attention: Commercial Loan
Department) by certified mail; and

(iv) ‘within five (5) days of request by Mortgagee, the lessee or occupant will deliver to
Mortgagee a notarized statement as to the default status of any lease or occupancy
agreement and execute any document requested by Mortgagee to confirm that any lease or
occupancy agreement is subordinate and subject to the lien and provisions of this

Mortgage.

5.14. Banking Relationship. Mortgagor shall maintain its primary banking relationship with
Mortgagee for the term of the Loan along with auto-debit for all loan payments. Mortgagor shall also
maintain all tenant security deposit accounts with Mortgagee for the term of the Loan. Failure of
Mortgagor to maintain the foregoing accounts within forty-five (45) days from the date of this Mortgage
shall result in an increase in the interest rate of the Note by one (1.00%) per annum.

5.15. Additional Liens. Mortgagor shall not, directly or indirectly, create, incur, assume or
permit to exist any Lien on or with respect to the Mortgaged Property without the prior express written

consent of the Mortgagee.

5.16 ebt Service Coverage Ratio. On an annual fiscal basis beginning in 2019, Mortgagor
shall maintain Debt Service Coverage Ratio of 1.20x during the term of the Loan as verified by
Mortgagor’s federal income tax returns. Debt Service Coverage Ratio (“DSCR”) shall be defined as the
ratio of net operating income plus depreciation and amortization to principal and interest payments.
Mortgagor’s failure to maintain the required DSCR, at Mortgagee’s option, shall cause the Note to bear
interest at the default rate in effect from time to time thereunder, until compliance is verified or a

subsequent fiscal year by the Mortgagor’s federal income tax returns.

SECTION 6. - INSURANCE

6.1. Insurance Coverage. Mortgagor shall keep the Mortgaged Property insured as follows:

(a) Casualty Insurance. Maintain extended coverage casualty insurance written in the name of
Mortgagor in the broadest “all risks" form available on a full replacement cost basis covering all
Mortgaged Property, including all Improvements and Fixtures and Equipment, That insurance shall

Bergen County Clerk V BK 030614 PG 0504 09/24/2018 02:18 PM T of 24
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 316 of 495 PagelD: 316

be in amounts that are no less than the full insurable value of the Mortgaged Property (without any
deduction for depreciation) with a deductible amount of no greater than $5,000.00 and shall be in
amounts reasonably satisfactory of Mortgagee.

(b) Liability Insurance. Maintain comprehensive general liability insurance in the name of
Mortgagor, including a contractual liability endorsement and a completed operations and personal
injury coverage, with a combined single limit for any one occurrence in amounts reasonably

satisfactory to Mortgagee.

(c) Flood Insurance. If any portion of the Mortgaged Property is located in a flood hazard area
for which insurance is available under the Flood Disaster Protection Act of 1973 or the National
Flood Insurance Act of 1968, maintain flood insurance on that portion in an amount reasonably

acceptable to Mortgagee.

(d) Interruption Insurance, If requested by Mortgagee, rental interruption insurance for loss
caused by perils of the type covered by the above-referenced casualty insurance in amounts at least
equal to one hundred (100%) percent of the sum of (i) twelve (12) monthly payments of principal
and interest under the Note and (ii) real estate taxes and insurance premiums required to pay taxes
and other charges and maintain insurance for the Mortgaged Property over a twelve (12) month

period.
(e) Policy Terms. All policies shall meet the following requirements:

a) overall blanket or excess coverage policies may be supplied provided, however,
that all insurance shall be in amounts sufficient to prevent any insured from being a co-
insurer and that the amount of the casualty insurance coverage attributable to the

Mortgaged Property is clearly set forth; and

(ii) all policies shall (a) name Mortgagee “and its successors and assigns as their
interests may appear" as "mortgagee insured” and "loss payee” on all casualty insurance
and as “additional insured" as to all other insurance, (b) contain an endorsement stating
that, as to the interest of Mortgagee, such policy "shall not be impaired, invalidated or
affected by any statement, act or neglect of any insured, loss payee or other Person, or by
any failure to make any report to the insurer, or by the institution of any proceeding to
execute upon any lien," and (c) contain a provision stating that such policy "shall not be
cancelled or modified except after thirty (30) days prior written notice delivered to
Mortgagee (attn: Commercial Mortgage Department) at Mortgagee’s address first listed
above or as subsequently directed in writing by Mortgagee; and

(iit) all policies shall be in a form reasonably acceptable to Mortgagee and shall be
issued by financially sound insurers duly licensed and authorized to conduct that type of
insurance business in New Jersey; and

(iv) all policies of insurance and endorsements thereof, together with a paid receipt,
shall be deposited with Mortgagee prior to the closing of this Mortgage. At feast thirty (30)
days prior to the expiration of any such policies, Mortgagee shall furnish paid receipts and
other evidence satisfactory to Mortgagee that all such policies have been renewed or

replaced; and

V BK 03061 PG 0505 09/24/2018 02:18 PM 8 of 24

Bergen County Clerk
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 317 of 495 PagelD: 317

(v) all policies shall provide that the insurance proceeds and awards may be adjusted
only after obtaining the prior written consent of Mortgagee and shall be paid directly to
Mortgagee to the extent required in Section 6.2.

6.2. Insurance Proceeds. Mortgagee shall have the exclusive authority to do each of the following
in Mortgagee's absolute discretion:

(a) Receive directly all Awards and Proceeds;
(b) Settle or compromise all claims relating to all Awards and Proceeds; and

(c) Determine whether to apply any Awards and Proceeds to reduce the Note or any other
Obligations or to repair or replace any Mortgaged Property.

SECTION 7. - ENVIRONMENTAL MATTERS

7.1, Environmental Representations. Mortgagor hereby represents and warrants to Mortgagee that:

(a) Except as otherwise disclosed to Mortgagee by Mortgagor in writing, neither Mortgagor
nor, to the best knowledge of Mortgagor, any other existing or former occupant of the Mortgaged
Property, has (i) Used any Hazardous Substances in violation of any Environmental Law, (ii)
received any notice, or is on notice, of any claim, investigation, cleanup or testing program,
government expenditures, litigation or administrative proceeding, actual or threatened, or any order,
writ or judgment that relates to any Use of pollutants of any kind, including any Hazardous
Substances, on, or by any occupant of, the Mortgaged Property.

(b) No Hazardous Substances have been, or will be, Used on, or by any occupant of the
Mortgaged Property, other than common cleaning and maintenance agents in small quantities for
standard maintenance uses,

(c) in connection with any acquisition, sale, closing, transfer, change in control or merger of
Mortgagor, any other occupant, owner or tenant of the Morigaged Property, or the Mortgaged
Property itself, since December 31, 1983, ISRA has by completing a “cleanup plan” as that term in
defined in N.LA.C. 7:1-3.3., which cleanup plan has been approved, without condition or
reservation, by the New Jersey Department of Environmental Protection.

 

(d) The Mortgaged Property has not been, and will not be, used as a “major facility," as that
term is defined in N.LS.A, 58:10-23.11(0)(1).

7.2. Restrictions on Hazardous Uses. Without Mortgagee's prior written consent, which may be

granted or withheld in Mortgagee's sole discretion, Mortgagor shall make or permit no use of the Mortgaged
Property that would:

(a) involve an industrial establishment having a Standard Industrial Classification code number
that would subject the Mortgaged Property to ISRA, except for Guarantors’ code number, or

(b) involve the Use of any Hazardous Substances, except for use in the ordinary course of the
medical office practice and properly stored safe cleaning and maintenance agents in reasonable
amounts for standard maintenance uses or as specifically permitted in advance in writing by

Mortgagee in its absolute discretion.

Bergen County Clerk Y¥ BK 03061 PG 0506 09/24/2018 02:18 PM 3 of 21
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 318 of 495 PagelD: 318

7.3. Notice to Mortgagee. Mortgagor shall notify Mortgagee immediately in writing upon leaming

of:
(a) any spill, discharge or release of any Hazardous Substances on or near the Mortgaged
Property;
(b) any circumstances that may result in a violation of Section 7.2;
(c) any circumstances or transactions that would require compliance with ISRA in connection

with the Mortgaged Property; or

(d) any governmental inquiry or inspection is undertaken or an enforcement notice issued with
respect to Hazardous Substances on or Used with respect to the Mortgaged Property.

7.4. Environmental Audits. If Mortgagee has reason to believe that there are any Hazardous
Substances on the Mortgaged Property and/or that Mortgagor has breached any of the terms and conditions
of this Section 7, Mortgagee may require that Mortgagor retain a qualified and licensed environmental audit
of the Mortgaged Property, which engineer and audit, including testing and sampling procedures, shall be
reasonably acceptable to Mortgagee and which audit report shall be delivered to Mortgagee within thirty
(30) days of Mortgagee's initial request and shall be prepared at Mortgagor's sole expense.

7.5, Security for Cleanup. If any investigation, environmental report or governmental investigation
or order indicates that there may exist any damage or tisk to the Mortgaged Property, or any liability of any
Mortgagor relating to any Hazardous Substances or other environmental conditions with respect to the
Mortgaged Property, Mortgagee may require Mortgagor to furnish immediately an indemnity bond in an
amount determined by Mortgagee, in its absolute reasonable discretion, to be sufficient to pay all actual and
estimated cleanup costs and to protect against any liens that may arise with respect to such potential cleanup
costs. Mortgagee's dernand that Mortgagor post any bond or other security shall not be a waiver of any
Event of Default or of any other right or remedy available to Mortgagee.

SECTION 8.- EVENTS OF DEFAULT

Any of the following events or conditions shall, at the option of Mortgagee, constitute an “Event of
Default" under this Mortgage and the other Loan Documents and Obligations if not cured within the
applicable cure period, if any, set forth below:

8.1. Payments. Any failure to make on its due date any payment required to be made by Mortgagor
under this Mortgage, the Note or any other Loan Document or Obligations; or

8.2, Other Terms. Any failure to perform or observe any term or condition (not otherwise recited
under this Section 8) under this Mortgage, the Note or any other Loan Document or Obligations; or

8.3. Representations. Any representation, statement or warranty made by or on behalf of any
Obligor in this Mortgage, the Affidavit of Title or any other Loan Document, certificate or other writing
made or given to Mortgagee at any time shall be incorrect, incomplete or misleading when made in any

material respect; or

Bergen County Clerk Vv BK 03061 PG 0507 09/24/2018 02:18 PM 10 of 21
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 319 of 495 PagelD: 319

8.4. Failure to Obtain Permission. Mortgagor shall do, or permit to be done, any act for which

Mortgagee’s consent is required under this Mortgage or any other Loan Document without first obtaining
such consent in writing; or

8.5. Financial Information and Inspections. Any failure to furnish financial information or to
permit inspection of the Mortgaged Property or any records as required under this Mortgage or any other

Loan Document; or

8.6, Failure to Maintain Insurance. Any failure to maintain, or provide satisfactory evidence of,

any insurance coverage required under this Mortgage or any other Loan Document; or

8.7. Lien Defaults or Foreclosures, Any default or modification (without Mortgagee's prior written
consent) shall have occurred in any mortgage, assignment, encumbrance or agreement constituting 4
Permitted Encumbrance, and any applicable cure period as to such default shall have expired, or
proceedings shall have been instituted or actions taken for the foreclosure or enforcement of any mortgage,
judgment, assignment or other lien or encumbrance affecting the Mortgaged Property; or

8.8. Warrants and Tax Liens, Any warrant of attachment or for distraint, or notice of tax or other
lien shall be issued relating to, or encumbering, any portion of the Mortgaged Property that is not
discharged, or stayed and bonded, to the reasonable satisfaction of Mortgagee within thirty (30) days of

entry; or

8.9. Judgments. Any judgment shall be entered against Mortgagor in excess of Five Thousand
($5,000.00) Dollars, that is not (a) within sixty (60) days of entry, discharged, or stayed and bonded, to the
satisfaction of Mortgagee or (b) fully covered by insurance and the insurance company has unconditionally

accepted liability for that judgment; or

8.10. Loss of Collateral. There occurs any casualty on, or loss or destruction of, any Mortgaged
Property that, in Mortgagee's reasonable judgment, involves damage to or loss of property having a value of
Fifteen Thousand ($15,000.00) Dollars or more, unless such loss or destruction is fully covered by
insurance (subject to a standard insurance policy deductible provision of $5,000 or less) to the reasonable

satisfaction of Mortgagee; or

8.11. Hazardous Substances. There occurs any Use of any Hazardous Substances on the
Mortgaged Property or by Mortgagor that will require Ten Thousand ($10,000.00) Dollars or more to

remedy; or
Any filing of a petition by or against any Obligor under any bankruptcy or

erty or assets for the benefit of creditors, or the

hose debts become due, or the calling of a
d, however, that

8.12. Insolvency.
insolvency law or an assignment by any Obligor of any prop
failure of any Obligor to pay debts in the ordinary course as ¢
meeting of creditors of any Obligor to obtain any general financial accommodation provide
any Obligor shall have forty-five (45) days to obtain a court order dismissing any bankruptcy or insolvency

proceeding that is filed without consent of the debtor; or

8.13. Seizure of Property. Any seizure by governmental authorities of, or the imposition of legal
restraints against, the Mortgaged Property, which is not, within thirty (30) days of such seizure or
imposition, released, discharged or fully bonded to the reasonable satisfaction of Mortgagee, or

8.14. Non-Permitted Encumbrance. Any mortgage, assignment, lien, judgment or interest shall
encumber any Mortgaged Property with the exception of any Permitted Encumbrances; or

Bergen County Clerk V BK 03061 PG 0508 09/24/201B 02:18 PM 11 of 21
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 320 of 495 PagelD: 320

8.15, Default in Leases. Any material default on the part of Mortgagor shall occur under or there
shall be a termination of any leases that presently or may in the future affect the Mortgaged Property and
account for more than thirty (30%) percent of the annual rentals from the Mortgaged Property; or

8.16. Dissolution: Death, Any Obligor shall fail to remain in good standing in its state of
incorporation or organization or dissolves, or any individual Obligor dies; or

8.17, Materi verse Change. Any Material Adverse Change in the creditworthiness or financial
condition of any Obligor that, in the reasonable opinion of Mortgagee, materially increases Mortgagee’s
risk; or

8.18. Material Default With Third Party. A default under any material indebtedness or other

material obligations of any Obligor to any third party that entitles such third party to declare such
indebtedness or obligation due prior to its date of maturity; or

8.19. Conveyance. If without the consent of the Mortgagee (which consent in any and all
circumstances may be withheld in the sole and absolute discretion of the Mortgagee) any part of the
Mortgaged Property or any interest of any nature whatsoever therein or any interest of any nature
whatsoever in Mortgagor is in any manner, by operation of law or otherwise, whether directly or indirectly,
further encumbered, sold, transferred, assigned or conveyed, and irrespective of whether any such further
encumbrance, sale, transfer, assignment or conveyance is voluntary, by reason or operation of law or is

otherwise made.

SECTION 9. - REMEDIES

Upon the occurrence of an Event of Default, Mortgagee may, at its option, do any of the following
in any order at any time and in any combination:

9.1. Acceleration of Obligations. Declare all principal, interest and expenses outstanding under the
Note, this Mortgage and any other Obligations to be immediately due and payable in full; or

9.2. Foreclosure. Institute proceedings to foreclose on all or any portion of the Mortgaged
Property, and following receipt of a judgment of foreclose, cause the sale of the Mortgaged Property in
accordance with applicable law, in one or several parcels, at Mortgagee’s option; or

9.3. Receiver. Obtain the appointment of a receiver of the rents, profits, leases, income and refunds
arising from the Mortgaged Property without the necessity of providing either the inadequacy of the security
or insolvency of any Obligor, and each Obligor does hereby waive such proof and consent to the

appointment of a receiver; or

 

Absolute ignment ents. With or without instituting proceedings to foreclose on, or
appoint a receiver for, the Mortgaged Property, revoke Mortgagor's license to collect rents and exercise all
of Mortgagee's remedies under the Assignment of Rents and Leases from Mortgagor to Mortgagor of even
date, including, without limitation, the right to notify tenants of the Mortgaged Property to pay rents directly
to Mortgagee, take possession of and rent the Mortgaged Property, either in Mortgagee’s name or in the
name of the owner of such Mortgaged Property, receive and apply the rents and profits, after the payment of
any collection, operating and management expenses, including management commissions and attomey's
fees and disbursements, against the Note and other Obligations, being accountable only for the rents and

profits that are actually received by it while in possession; or

Bergen County Clerk V BK 03061 PG 0509 09/24/2018 02:18 PM 412 of 21
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 321 of 495 PagelD: 321

9,5. UCC Remedies. Exercise all rights and remedies available to a secured party under the New
Jersey Uniform Commercial Code as in effect from time to time, or

9,6. Collection Action. Institute a collection action directly against any Obligor, either without
acceleration for the balance of any Obligations then past due or, following acceleration, for al] Obligations;

or

9.7. Freeze; Setoff. Hold, apply, freeze or set-off (without notice) on account of any Obligations,
funds of any Obligor on deposit with Mortgagee in any account, fund or certificate, any indebtedness that
Mortgagee may owe to any Obligor or any other tangible or intangible property owned by any Obligor that
may be in the possession or under the control of Mortgagee; or ‘

crease in Interest Rate. Increase the rate of interest under any Obligation, including, without
limitation, the Note, to rate equal to five (5) percentage points (5%) above the rate of interest set forth in
such Obligation. This increase shall be retroactive to the date of the first occurrence of an Event of Default,
shall be computed on the basis of actual days elapsed over a 360-day year.

9.9. Other Remedies. Exercise any other rights and remedies available under this Mortgage, any
other Loan Document, Obligations or other document or agreements of any kind, or that are available at law

or in equity; or

9.10. Proceeds. Apply proceeds of any Mortgaged Property first to costs and expenses of
liquidation, sale or collection, including any attomeys' fees and disbursements and then to payment of any
Obligation in whatever order Mortgagee may, in its discretion, elect; or

9.11. Expenses. Collect all of the collection expenses permitted under Section 10 of this Mortgage
or otherwise permitted under law and have the amount of such expenses, together with all prepayment
penalties due pursuant to the Note, which penalties shall be computed pursuant to the terms thereof and
treating prepayment as occurring on the date of default, included in any judgment or decree obtained by

Mortgagee, to the extent permitted by law.

SECTION 10, - COLLECTION EXPENSES

If Mortgagee employs counsel for advice or representation after an Event of Default (whether or not
formally declared) relating to the collection or enforcement of this Mortgage, the Note, or any other Loan
Document or Obligations (whether or not suit is actually instituted), Mortgagee may collect from any
Obligor all of Mortgagee's reasonable expenses and fees including (a) all reasonable fees and disbursements
of Mortgagee's counsel and (b) all expenses of, or in anticipation of, litigation including fees and expenses
of witnesses, experts, stenographers, title and lien searches and appraisals. All those collection fees and
expenses shall be due and payable upon demand, shall bear interest at the default rate in effect from time to
time under the Note and shall become Obligations secured by this Mortgage and any other collateral that

secures any Obligations.

SECTION 11,- MORTGAGEE'S PERFORMANCE

If Mortgagor fails to perform any duty or obligation imposed upon Mortgagor under this Mortgage

or any other Loan Document when due, Mortgagee may, at its option (with or without declaring an Event of

Default), perform any such duty or obligation including payment of any tax, governmental charge or

insurance premium, making repairs to the Mortgaged Property, rendering it free of any Hazardous

Bergen County Clerk V BK 03064 PG 0510 09/24/2018 02:18 PM 13 of 24
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 322 of 495 PagelID: 322

Substances or liens or performing any lease obligation, The expenses incurred by Mortgagee in performing
any of the Mortgagor’s duties or obligations shall be added to the monies owing under the Note, with
interest at the rate in effect from time to time under the Note, and shall be secured by this Mortgage and by
all collateral given to secure any Obligations. Any action taken by Mortgagee pursuant to this Section shall
not constitute a waiver of any Event of Default or an undertaking to perform or complete any of the
Mortgagor's duties, nor shall it impose any responsibility on Mortgagee to perform any of Mortgagor's
duties in the future.

SECTION 12, - SECURITY AGREEMENT

Mortgagor hereby grants Mortgagee a security interest, under the Uniform Commercial Code as
enacted in the State of New Jersey, in all of the Mortgagor’s right, title and interest in and to all existing and
future-acquired Fixtures and Equipment, Awards and Proceeds, Leases and Rents, Other Rights, and all tax
and ingurance escrows held by Mortgagee pursuant to this Mortgage. In order to perfect the security

"interests granted hereunder, this mortgage shall be filed in the appropriate state real property records, and
Mortgagor, as debtor, has executed UCC-1 financing statements in favor of Mortgagee, as secured party,
which statements shall be filed with all appropriate county filing offices.

SECTION 13. - ABSOLUTE ASSIGNMENT OF LEASES AND RENTS

This Mortgage also serves as an absolute assignment of all existing and future rentals, leases,
profits, income, revenues and proceeds arising from the Mortgaged Property as provided and set forth in the
Assignment of Rents and Leases from Mortgagor to Mortgagor of even date, provided, however, that so
long as there is no Event of Default, Mortgagor shall be granted a revocable license from Mortgagee to
remain in possession of, and to collect all rentals arising from, the Mortgaged Property. This assignment
shall not, however, render Mortgagee responsible for the performance of any duties under any lease, nor for
any negligence in the management, operation or maintenance of the Mortgaged Propesty or for any resulting
damage, loss or injury. The receipt by Mortgagee of any rentals or profits pursuant to this assignment shall
not cure any Event of Default or affect any foreclosure or other liquidation proceeding that may be pending
at any time. Mortgagor hereby irrevocably appoints Mortgagee as Mortgagor’s attomey-in-fact to exercise
all rights and remedies of Mortgagor as landlord and manager of the Mortgaged Property.

SECTION 14. - MODIFICATIONS

This Mortgage is subject to Modification. To the extent permitted by law, this Mortgage secures all
Modifications from the date upon which this Mortgage was originally recorded, including future loans and
extensions of credit and changes in the interest rate, due date, amount or other terms and conditions of any

Obligations.
SECTION 15. - MISCELLANEOUS
15.1. Further Assurances: Corrections. Mortgagor shall, within five (5) days of Mortgagee’s

request, execute any documents, provide any lien or other searches, and do anything that Mortgagee
determines to be reasonably necessary to establish, perfect, assure or maintain the existence and priorities
of, Mortgagee's liens against the Mortgaged Property, the reasonable costs of so doing be paid by
Mortgagor. In case of the occurrence of any errors in the execution of the Loan Documents, Mortgagor
authorizes Mortgagee to make all necessary corrections in order to cause the Loan Documents to conform to

the terms and conditions agreed to by Mortgagor and Mortgagee.

Bergen County Clerk V BK 03061 PG 0511 09/24/2018 02:19 PM 14 of 214
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 323 of 495 PagelID: 323

15.2. Notices. All notices, demands, requests, consents and other communications shall be in
writing and served by hand delivery, by certified mail, retum receipt requested, or by a recognized overnight
delivery service, to the addresses set forth in the caption of this Mortgage, unless proper written notice has
been given to all other parties of any change in address. Notices and other written communication shall be
deemed to have been properly served upon delivery to the designated address provided, however, that any
notice or other communication sent by certified mail, return receipt requested, shall be deemed to have been
properly served on the third business day after mailing, regard less of when it is actually received.

15.3. NoJury Trial. MORTGAGOR HEREBY WAIVES ANY RIGHT TO REQUEST A TRIAL
BY JURY IN ANY LITIGATION WITH RESPECT TO ANY ASPECT OF THIS MORTGAGE OR ANY
OTHER LOAN DOCUMENT AND REPRESENTS THAT MORTGAGOR HAS CONSULTED WITH
COUNSEL SPECIFICALLY AS TO THIS WAIVER. BY ACCEPTING THIS MORTGAGE,
MORTGAGEE ALSO WAIVES ITS RIGHT TO REQUEST A TRIAL BY JURY.

15.4. No. Waivers. Mortgagee shall not be deemed to have waived any of its rights or remedies
under this Mortgage or any other Loan Document by:

(a) forbeasing or failing to exercise, or delaying in exercising, any rights and remedies; or

(b) forbearing or failing to insist upon, or delaying in insisting upon, the strict performance of
any tetm or condition of this Mortgage or any other Loan Document;

(ce) granting any extension, modification or waiver of any term or condition of this Mortgage or
any other Loan Document, except to the extent expressly provided in any written extension,
modification, or waiver; or

(d) any other act, omission, forbearance or delay by Mortgagee, its officers, agents, servants or
employees; or

(¢) any waiver of any rights or remedies on any one oceasion.

15.5. Collection Duties. Mortgage shall be under no duty or obligation to:

(a) preserve, protect or marshal any Mortgaged Property or other collateral for any
Obligations; or

(b) preserve or protect any rights in any Mortgaged Property or other Collateral against any
person claiming an interest adverse to that of Mortgagor or other Obligor; or

(c) realize upon any Mortgaged Property or other collateral in any particular order or manner
or seek repayment of any Obligations from any particular source.

15.6. Waiver of Defense. Mortgagor hereby waives any defense based on the failure to name any
tenant or occupant of the Mortgaged Property as a defendant in any foreclosure action or other litigation

with respect to this Mortgage.

15.7. Written Changes Only. No change, extension, modification, amendment or waiver of any
term or condition of this Mortgage or any other Loan Document shall be valid or binding upon Mortgagee,

unless it is in writing and has been executed by duly authorized officer of Mortgagec.

Bergen County Clerk V BK 03061 PG 0512 09/24/2018 02:18 PM 15 of 21
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 324 of 495 PagelD: 324

15.8. Comection of Documents. If any Loan Documents contain an error or incorrect terms or were
improperly prepared or executed, or if a document intended to constitute part of the Loan Documents was

inadvertently omitted, then in each such case Mortgagor agrees to execute property documents promptly.

15.9. Successors and Assigns, This Mortgage shall be binding upon Mortgagor and its successors
and assigns, and inure to the benefit of Mortgagee, and its successors and assigns.

15.10. New Jersey Law and Jurisdiction, All terms of this Mortgage and the other Loan

Documents shall be governed by and construed according to the laws of the State of New Jersey.
Mortgagor hereby consents to personal jurisdiction in the State of New Jersey with respect to any and all
matters arising under or relating to this Mortgage and all other Loan Documents.

15.11. Partial Invalidity. If any term or provision of this Mortgage is at any time held to be invalid
by any court of competent jurisdiction, that invalidity shall not affect the remaining terms and provisions of

this Mortgage, which shall continue to be in full force and effect.

15.12. Receipt of Copies. Mortgagor hereby acknowledges receipt of a true copy of this Mortgage,
the Note and the other Loan Documents without charge.

Signature page to follow

V BK 03061 PG 0513 09/24/2018 02:18 PM 46 of 21

Bergen County Clerk
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 325 of 495 PagelD: 325

Mortgagor has duly executed this Mortgage as of the date first written above.

WITNESS: TEANECK PLAZA VENTURES, LLC

By:
Seth Levine, Managing Member

 

Andrew Seleven, Esq.

ACKNOWLEDGMENT.

STATE OF NEW JERSEY }
SS.

COUNTY OF MORRIS }

On the 12th day of September, 2018, before me personally came Seth Levine, to me known to be
the person who executed the foregoing instrument, and who, being by me duly sworn, did depose and say
that he is the managing member of TEANECK PLAZA VENTURES, LLC, a New Jersey limited
liability company; and that he executed the foregoing instrument in the name of said limited liability
company, and that he had authority to sign the same, and seknowledged that he ¢Xecuted the same as the act

and deed of said limited liability company. y

Andrew Seleven , Esq.
Attomey at Law
State of New Jersey

Bergen County Clerk V BK 03061 PG 0514 09/24/2018 02:18 PM 47 of 21
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 326 of 495 PagelD: 326

"EXHIBIT A"
Legal Description

ALL THAT CERTAIN lot, piece or parcel of land situate, lying and being in the Township of Teaneck,
County of Bergen and State of New Jersey known and designated as Lots 1, 2, 3, 4, 5, 6 and y (1 to7
inclusive) in Block 460G on a certain map entitled “Supplementary Map of West Englewood Square,
Teaneck, New Jersey, belonging to Nelson M. Ayers, January 1926” made by Reginald W. Wells, Civil
Engineer and Surveyor and filed in the Bergen County Clerk’s Office on March 22, 1926 as Map No.

2083.

The seven lots above mentioned are contiguous and taken together from a tract of land which is more
particularly described as follows:

BEGINNING at a point on the southwesterly street line of The Plaza (formerly Market Street) distant
225.0 feet along the same from its intersection with the northwesterly street line (formerly Westfield
Avenue) thence from said point of beginning (1) South 38 degrees 19 minutes West 137.37 feet to a
point; thence (2) North 53 degrees 16 minutes West 185.34 feet to a point on the southeasterly street line
of Palisade Avenue (formerly Station Street); thence (3) North 44 degrees 10 minutes East along aid
street line of Palisade Avenue 24.81 feet to a point on the said southwesterly street line of The Plaza
(formerly Market Street); thence (4) Easterly along said street line of The Plaza (formerly Market Street)
along the arc of a curve bearing to the right having a radius of 109.0 feet, a distance of 76.41 feet to a
point; thence (5) Southeasterly continuing along said street line of The Plaza (formerly Market Street)
along the are of a curve bearing to the right having a radius of 180.0 feet, a distance of 138.18 feet to a
point; thence (6) South 51 degrees 41 minutes East still along said street line of The Plaza (formerly
Market Street) 25.0 feet to the point or place of BEGINNING.

Bergen County Clerk V BK 03061 PG 0515 09/24/2016 02:18 PM 48 of 21
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 327 of 495 PagelD: 327

APPENDIX A

GLOSSARY OF DEFINED TERMS

"Affidavit of Title” means the affidavit of title given by Mortgagor to Mortgagee in connection with this
Mortgage.

"Affiliates" of a party means (a) any Person directly or indirectly controlling, under common control with,
or controlled by, that party, (b) any Person in which that party directly or indirectly owns or controls any
interest, (c) any employee, officer, shareholder, director, subsidiary or joint venture of that party and (d) any
relative of the foregoing.

"Appendix" means an Appendix to this Mortgage.

"Awards and Proceeds" means all awards, damages, claims, payments, insurance proceeds (other than from
liability insurance coverage) and other compensation with respect to the Land, Improvements, Fixtures and
Equipment and other interests described in Section 3 (collectively referred to as “Awards and Proceeds")
including those arising from: (a) any governmental taking or exercise of eminent domain, (b) any damage,
injury, casualty or other destruction ar loss or (¢) any change of grade or vacation of any street.

“Commitment Letter" means the letter dated August 7, 2018 from Mortgagee to Mortgagor setting forth
certain terms of the Loan Documents.

"Environmental Laws” means ISRA, the Spill Compensation and Control Act (N.LS.A. 58:10-23.11 et
seq.), the Freshwater Wetlands Protection Act (N.J.S.A. 13:9B-1 et seq.), the New Jersey Underground
Storage of Hazardous Substances Act (N.J.S.A. 58:10A-21 et seq), the Comprehensive Environmental
Response, Compensation, and Liability Act (42 U.S.C. _9601 et _seq.), the Resource Conservation and
Recovery Act (42 U.S.C, 6901, et seq.), and all other federal, state and local laws, rules and regulations

regarding environmental matters.

“Expenses” means any and all fees, costs and expenses, including legal fees and disbursements, copying
costs, delivery and postage charges and all filing and recording costs,

"Event of Default” has the meaning set forth in Section 8.

“Fixtures and Equipment" means all fixtures, machinery, equipment, appliances, goods, chattels, furniture,
furnishings and personal property of every nature presently or in the future attached to, or used or intended
to be used in connection with, the Land or Improvements, or to be erected on the Land or Improvements, or
to be erected on the Land or Improvements, including gas and electric fixtures, radiators, heaters, engines,
machinery, boilers, ovens, elevators, bathtubs, sinks, water closets, faucets, air conditioning equipment,
plumbing and heating fixtures, refrigerators, freezers, shades, blinds, draperies, carpets and all replacement
and substitutions for, proceeds of, and warranties with respect to, such property.

“Governmental Authority" means any federal, state or local political subdivision, governmental authority,

agency, commission or board.

*Guarantor(s)" means any Person who at any time guarantees payment or performance of any Obligations to

the Mortgagee, and such Person's successors or heirs, and assigns.

Bergen County Clerk V BK 03061 PG 0516 09/24/2019 02:18 PM 19 of 24
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 328 of 495 PagelD: 328

"Guaranty(ies)" means all guaranties of any Obligations presently or in the future executed by any
Guarantor in favor of Mortgages.

"Hazardous Substances" means any pollutants and dangerous substances including radon, and any
“hazardous wastes" or hazardous substances" as defined in any Environmental Law.

“Improvements” means all buildings, structures and other improvements of every nature presently or in the
future on, attached to or used in connection with the Land, including all betterments, substitutions,
replacements and proceeds, and all appurtenances and paved roads and walkways adjacent, or relating to,

the foregoing or to the Land.

ISRA" means the Industrial Site Recovery Act (NLLS.A. 13:1K-6 et seq.) and all regulations promulgated
thereunder.

Land" means the land and property commonly known as 1407 Palisade Avenue, Teancek, New Jersey
(lock 5008, Lot 1) and having a legal description as set forth on Exhibit A to this Mortgage.

“Leases and Rents" means all rents, issues, profits, revenues, royalties and benefits now or hereafter due to
Mortgagor in connection with the Land or Improvements including all rights and interests of Mortgagor as
landlord under any existing and future teases with respect to the Land, Improvements and Fixtures and

Equipment.

“Lien” and “Liens” shall mean with respect to any asset, any mortgage, deed of trust, pledge,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or other) or preference,
priority, security interest or other security agreement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement, any financing lease involving substantially the same
economic effect as any of the foregoing and the filing of any financing statement under the Uniform
Commercial Code or comparable Law of any jurisdiction).

"Loan Documents” means this Mortgage, the Note, the Guaranties, the Commitment Letter and all other
agreements, documents, notes, affidavits and certificates executed in connection with this Mortgage.

“Material Adverse Change” means any set of circumstances or events which (a) has or could reasonably be
expected to have any material adverse effect whatsoever upon the validity or enforceability of this
Mortgage, (b) is or could reasonably be expected to be material and adverse to the business, properties,
assets, financial condition, results of operations or prospects of Mortgagor taken as a whole, (c) impaiss
materially or could reasonably be expected to impair materially the ability of Mortgagor taken as a whole to
duly and punctually pay or perform its obligations or the underlying Loan, or (d) impairs materially or could
be reasonably expected to impair materially the ability of Mortgagee, to the extent permitted, to enforce its

legal remedies pursuant to this Mortgage.

"Modification" shall have the meaning set forth in N.JS.A. 46:9-8.1 et seq., which statute relates, inter alia.
to changes in the interest rate, due date or other terms or conditions of a "mortgage loan,” or future advances

pursuant to a "line of credit," as defined in that statute.

"Mortgage" means this mortgage and all modifications, renewals and extensions of, and alf amendments to,
this mortgage; this Mortgage is the Mortgage referred to in the Note.

Bergen County Clerk V BK 03061 PG 0517 09/24/2018 02:18 PM 20 of 21
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 329 of 495 PagelID: 329

"Mortgagee" means the mortgagee named in the above caption of this Mortgage and its successors and
assigns.

“Mortgagor" means the mortgagor named in the above caption of this Mortgage and its successors and
assigns.

“Mortgaged Property" shall have the meaning set forth in Section 3 of this Mortgage.

“Note” means the mortgage promissory note of this same date from Mortgagor to the order of Mortgagee in
the original principal amount of Three Million Nine Hundred Thousand and 00/100 ($3,900,000.00)
Dollars, as amended, modified, renewed, extended or replaced from time to time.

"Obligations" means all debts, liabilities, duties and obligations owing from any Obligor to Mortgages,
whether direct or indirect, now existing or in the future created or acquired, contingent or non-contingent,
due or to become due, liquidated or unliquidated, including the Note, any Guaranty of the Note, all other
Loan Documents, all Modifications and all expenses of Mortgagee to protect the Mortgaged Property or
Mortgagee's interest in the Mortgaged Property.

"Obligor(s)" means each Mortgagor and cach Guarantor, and every other Person who may now or in the
future has any duties, debts or liabilities to Mortgagee pursuant to any Loan Document.

"Other Rights" means all other rights whatsoever that Mortgagor or any other owner has or may acquire in
the Land, Lnprovements, Fixtures and Equipment, Awards and Proceeds and all other above-described
property and interests, including all rights, privileges, liberties, rights of way, tenements, hereditaments,
easements, public spaces, streets, alleys, appurtenances and sewer, air, mineral, water and subsurface rights

of all kinds hereto belonging or in any way appertaining.

“Permitted Encumbrances" means (a) any lien for municipal real estate taxes, assessments or utilities that
are not yet due and payable, and (b) any easements that do not, in Mortgagee's reasonable judgment,
interfere with the intended use or operation, or impair the value, of the Mortgaged Property.

“Person(s)" means an individual, corporation, limited [ability corporation, non-profit corporation,
partnership, limited parmership, joint venture, trust, joint stock company, unincorporated organization,
association, Governmental Authority or other business entity.

“Prime Rate" means the rate of interest that Mortgagee adopts from time to time as its official prime rate.
The prime rate is not tired to any extemal rate of interest or index and does not necessarily reflect the lowest
rate of interest actually charged at any given time by Mortgagee to any particular class or category of
customers of Mortgagee. Any change in the prime rate shall be effective immediately when adopted by the

Mortgagee, without notice to any Obligor.

"Section" means a section or subsection of this Mortgage.

whether or not that change is voluntary, involuntary
(regardless of who is the survivor of that merger) or
transfer or disposal of any kind.

“Transfer” means any change in ownership or control,
or by operation of law, direct or indirect, or by merger I
by any pledge, mortgage, assignment, sale, lease, lien, encumbrance, option,
To "Use" a substance means to generate, store, refine, treat, discharge, handle, refine, spill, release, emit,

leach or dispose of that substance in any manner.

Bergen County Clerk BK 03061 PG 0518 09/24/2018 02:18 PM 21 of 21 "" End of Document **
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 330 of 495 PagelD: 330

 

 
   
 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

John S. Hogan sarire ;
i i
Bergen County Clerk AURA
Bergen County Clerk > ™
One Bergen County Piaza
Hackensack, NJ 07601 INSTRUMENT # 18-067857.01
(201) 336-7000
www. bergencountyclerk.org/ V 03067 0519
RECORDED DATE: 09/24/2018 02:18:34 PM
/
Y
Transaction #: ae 45 TBOT
Document Type: Mortgage Document Page Count: 8
Operator Id: CLERK
RETURN TO: SUBMITTED BY:
WORLD WIDE LAND TRANSFER World Wide Land Transter
BUILDING 8 NESHAMINY INTERPLEXSUITE 117
TREVOSE PA 19053
ERECORDED
- (215) 245-5650
PRIMARY NAME SECONDARY NAME
TEANECK PLAZA VENTURES LLC AFFINITY FEDERAL CREDIT UNION
ADDITIONAL PRIMARY NAMES ADDITIONAL SECONDARY NAMES
MARGINAL REFERENCES: V BK 03061 PG 0498
DOCUMENT DATE: 09/12/2018 INSTRUMENT #: 18-067857.01
MUNICIPALITY: TEANECK Recorded Date: 09/24/2018 02:18:34 PM
FEES / TAXES: thereby CERTIFY that this document is recorded
Recording Fee: Mortgage $30.00 in the Clerk's Office in Bergen County, New
Additional Pages Fee $70.00 Jersey.
Additional Marginal Notation Fee $10.00 Koi dA
Homeless Trust Fund - Bergen County $3.00 if “ae RNA ‘
Total: $113.00 \ \¥
#3 f John S. Hogan
Bergen County Clerk
Recording Fees: $113.00
Realty Transfer Tax Fees: $0.00
OFFICIAL RECORDING COVER PAGE Page 1 of 9

PLEASE DO NOT DETACH

THIS PAGE IS NOW PART OF THIS LEGAL DOCUMENT

NOTE: If document data differs from cover sheet, document data always supersedes.
“COVER PAGE DOES NOT INCLUDE ALL DATA, PLEASE SEE INDEX AND DOCUMENT FOR ANY ADOITIONAL INFORMATION.
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 331 of 495 PagelD: 331
@

RECORD AND RETURN TO:
Jeremy M. Garlock

Schenck, Price, Smith & King, LLP
220 Park Avenue / PO Box 991
Florham Park, NJ 07932

4-7" Ae HANT

ASSIGNMENT OF RENTS AND LEASES

KNOW ALL MEN BY THESE PRESENTS THAT as of September 12, 2018, TEANECK
PLAZA VENTURES, LLC, a New Jersey limited liability company, having an address of 210 River
Street, Hackensack, New Jersey 07601 (hereinafter called "Assignor"), in consideration of One ($1.00)
Dollar paid by AFFINITY FEDERAL CREDIT UNION, having offices at 73 Mountainview Boulevard,
PO Box 621, Basking Ridge, New Jersey 07920 (hereinafter called “Assignee") and for other valuable
consideration, the receipt of which is hereby acknowledged, hereby conveys, transfers and assigns unto
Assignee, its successors and assigns, all of the rights, interests and privileges: (a) which Assignor as lessor
has and may have in the leases, subleases, contracts, licenses or other agreements now existing or hereafter
made and affecting the use and/or occupancy of the Mortgaged Property (as hereinafter defined) by any
lessee, or any part thereof, as any such document may have been, or may from time to time be hereafter
modified, extended and renewed, including but not limited to, those leases set forth and described on the
schedule attached hereto and made a part hereof as Exhibit B (all of the foregoing rights, interests and
privileges being collectively referred to as the “Leases"), and (b) which Assignor has and may have by
virtue of any guaranty or surety agreement with respect to the tenant's obligations under any of such Leases,
as such guaranties or surety agreements may have been, or may from time to time be hereafter, modified and
extended. Assignor will, on request of Assignee, execute further assignments of any future leases affecting
the Mortgaged Property or any part thereof and further assignments of any guaranties or surety agreements
made in connection therewith;

TOGETHER with all the right, power and authority of Assignor to alter, modify or change the
terms of said Leases or any guaranty thereof, or surety agreement relating thereto, or to surrender, renew,
cancel or terminate the same; and

TOGETHER with all rents, income, security deposits and profits arising from said Leases and
renewals thereof, if any, (collectively, the "Rents''); and

TOGETHER with all monies posted with any governmental unit or agency for bonds or on- or off-
site improvements and all governmental approvals, permits and licenses.

This is an absolute, unconditional, present and true Assignment (and not pledged as security) and is
made in connection with the following: (i) the obligations of Assignor under the Mortgage Promissory Note
from Assignor to the order of Assignee dated September 12, 2018, as the same may be amended, restated,
replaced or modified from time to time ("Note"), evidencing a loan from Assignee to Assignor in the
original principal amount of Three Million Nine Hundred Thousand and 00/100 {$3,900,000.00) Dollars
("Loan"), and all increases, extensions, amendments or modifications of the Loan, and all additional loans
made hereafter, if any, by Assignee to Assignor or its successors and assigns; and (ii) the Assignor’s
“Obligations” (as defined in the Mortgage) under the Mortgage from Assignee to Assignor dated September
12, 2018, covering the “Mortgaged Property" as defined therein and as more particularly described therein

and in Exhibit A attached hereto ("Mortgaged Property”), as the same may be amended, restated, replaced

Bergen County Clerk Vv BK 09061 PG 0520 09/24/2018 02:18 PM 2of 3
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 332 of 495 PagelID: 332

or modified from time to time (“Mortgage”) (the Note, the Mortgage, this Assignment and all other
documents executed in connection with the Loan, as they may from time to time be hereafter modified,
extended and renewed, are hereinafter collectively referred to as the “Loan Documents"), This Assignment
is also made upon the following terms arid conditions:

1. The acceptance of this Assignment and the collection of the Rents or other payments under
the Leases or any sums under the guaranties or surety agreements hereby assigned shall not constitute a
waiver of any rights of Assignee under the terms of any of the Loan Documents. It is expressly understood
and agreed, notwithstanding any contrary terms in any of the Loan Documents, that Assignor shall have a
revocable license to collect, but not prior to accrual, such Rents, incomes, issues and profits from the
Leases, guaranties and surety agreements and to retain, use and enjoy the same; provided, however, that
even before an "Event of Default" (as such term is defined in the Mortgage) occurs, no Rents shall be
collected or accepted more than one (1) month in advance without the prior written consent of Assignee.

2. Anything to the contrary notwithstanding, Assignor hereby assigns to Assignee any award
made hereafter to it in any court proceeding involving any of the lessees of any portion of the Mortgaged
Property in any bankruptcy, insolvency or reorganization proceedings in any state or Federal court and any
and all payments made by lessees in lieu of rent. Assignor hereby appoints Assignee as its irrevocable
attomey-in-fact to appear in any action and/or to collect any such award or payment. It is hereby understood
and agreed that the foregoing right shall be effective immediately but that the Assignee agrees not to
exercise its rights hereunder until an Event of Default occurs.

3. It is hereby understood and agreed that this Assignment shall be effective immediately but
that the Assignee agrees not to exercise its rights hereunder unti] an Event of Default occurs. Upon the
occurrence of an Event of Default, Assignor’s license to collect Rents shall automatically terminate with or
without notice, and Assignee at its option, under order of court or by operation of law, may enter and take
possession of the Mortgaged Property with or without foreclosing or other legal action, and manage the
same, and whether or not in possession, may collect all or any Rents acerving from such Leases, collect all
or any sums due or becoming due under such guaranties and surety agreements, evict lessees, bring or
defend any suits in connection with the possession of the Mortgaged Property in its own name or Assignor's
name, make such repairs as Assignee deems appropriate, and perform such other acts in connection with the
management and operation of the Mortgaged Property as Assignee, in its sole discretion, may deem proper.
Upon occurrence of an Event of Default, Assignor shall deliver to Assignee the originals of all Leases of the
Mortgaged Property or any portion thereof. This Assignment shall be an assignment and not merely a
pledge of ali such Leases to Assignee, and Assignor will execute any further assignments necessary to

perfect the transfer of such Leases to Assignee.

4, After the occurrence of an Event of Default, all sums collected and received by Assignee
out of the Rents of the Mortgaged Property shall be applied to the payment of any or all of the following:
costs of management; repairs and upkeep of the Mortgaged Property; all taxes, assessments, premiums for
public liability insurance and insurance premiums payable by the Assignor or other owner as provided in the
Mortgage; any taxes imposed upon or collectible by Assignee under any federal or state law or any law or
ordinance enacted by any political subdivision thereof; or any costs reasonably determined necessary and
proper to maintain and protect the collateral value of the Mortgaged Property. The provisions contained in
the immediately preceding sentence shall not, however, limit the right of Assignee to apply any Rents
received (when taxes and insurance payments are not then due and owing) against the repayment of the
Obligations (as defined in the Mortgage). No credit shall be given by Assignee for any sum or sums
received from the Rents until the money collected is actually received at the address of Assignee hereinafter
specified and no credit shall be given for any uncollected Rents or other uncollected amounts or bills, nor

Bergen County Clerk V BK 03061 PG 0521 09/24/2018 02:18 PM 3of 9
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 333 of 495 PagelD: 333

shall credit toward the Obligations be given for any Rents after Assignee has obtained possession of the
Mortgaged Property under order of court or by operation of law.

5. Assignee may, after occurrence of any Event of Default, from time to time appoint and
dismiss such agents or employees as shall be necessary for the collection of the Rents and for the proper
care and operation of the Mortgaged Property, and Assignor hereby grants to such agents or employees so
appointed full and irrevocable authority to manage the Mortgaged Property and to do all acts relating to
such management, including among other things, the making of new Leases in the name of Assignor or
otherwise, the alteration or amendment of existing Leases, the authorization of repairs or replacements to
maintain the building or buildings and chattels situated upon the Mortgage Property in good and tenantable
condition, and the making of such alterations or improvements, as, in the judgment of the Assignee, may be
necessary to maintain or increase the income from the Mortgaged Property. Assignee shall have the sole
control of such agents or employees whose remuneration shall be paid out of the Rents at such rate as
Assignee shall deem appropriate, and Assignor agrees that Assignee shall not be liable for monies that may
come into its hands unless actually received by Assignee at its address hereinafter specified,

6. The collection and application of the Rents to the Obligations, as set forth in and secured
by the Loan Documents or as otherwise above provided, shall not constitute a waiver or cure of any Event
of Default which might at the time of application or thereafter exist under the Loan Documents, and the
payment of the Obligations may be accelerated in accordance with the terms of the Loan Documents

notwithstanding such application.

7. The receipt by Assignee of any Rents pursuant to this Assignment, after the institution of
foreclosure or sale proceedings under the Mortgage, shall not cure any Event of Default or affect such
proceedings or any sale pursuant thereto,

8. Assignee shall not be obligated to perform or discharge, nor does it by acceptance hereof
undertake to perform or discharge, any obligation or duty to be performed or discharged by Assignor under
any of the Leases, and Assignor shall and hereby does agree to indemnify and defend Assignee for, and to
save it harmless from and against, any and all claims, demands, liabilities, judgments, costs, expenses,
losses or damages (collectively referred to as “Ljabilities") (a) arising out of or resulting from any of the
Leases, guaranties, surety agreements or (b) by reason of the Assignee being required, for any reason
whatsoever, to perform or discharge any obligation, duty or liability thereof or (c) by reason of the assertion
by any person, firm, corporation or governmental authority of any alleged obligation or undertaking on the
Assignee's part to perform or discharge any of the terms, covenants, or agreements contained in said Leases
or othenvise as a result of this Assignment. This Assignment shall not place responsibility for the control,
care, management or repair of the Mortgaged Property upon Assignee, or make Assignee responsible or
liable for any negligence in the management, operation, upkeep, repair or control of the Mortgaged Property
resulting in loss or injury or death to any lessee, any licensee, employee or other person. Should the
Assignee incur Liabilities under said Leases or under or by reason of this Assigament or in the defense of
any such claims or demands, the amount thereof, including, without limitation, all reasonable attormey’s fees
and costs and expenses, shall be paid by Assignor to Assignee upon demand, together with interest until the
date of payment at the Default Interest Rate (as such term is defined in the Note). Upon the failure of the
Assignor to do so, the Assignee may declare all sums secured hereby immediately due and payable.

9. Assignor covenants to Assignee as follows: to observe and perform all of the obligations to
be imposed upon the lessor in said Leases and not to do or permit anything to be done to impair the security
thereof; not to collect any of the Rents arising or aceruing from the Mortgaged Property more than one (1)
month in advance of the time when the same shall become due under the terms of said Leases; not to
discount any future accruing Rents; and not to execute any other assignment of the Rents or Leases.

Bergen County Clerk V BK 03061 PG 0522 09/24/2018 02:18 PM 40f9
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 334 of 495 PagelD: 334

10. Assignor covenants and represents to Assignee as follows: that Assignor has title to, and
full right to assign such Leases, guaranties, surety agreements and the Rents due or to become due
thereunder; that true copies of such Leases, guaranties and surety agreements have been submitted to
Assignee for approval; that no other assignment of any interest therein has been made; that there are no
existing defaults under the provisions thereof, and that Assignor will not hereafter cancel, surrender or
terminate any of such Leases, guaranties and surety agreements, exercise any option which might lead to
such termination, or change, alter or modify them, or consent to the release of any party Hable thereunder or
to the assignment of the lessees’ interest under any such Leases or guaranties or surety agreements without
the prior written consent of Assignee, which consent shall not be unreasonably withheld.

Vi. After an Event of Default, Assignee shall have the right to give notice in writing of this
Assignment to any lessee under any of such Leases and to any guarantor of any such Leases.

12, A violation of any of the covenants, representations and provisions contained in this
Assignment by Assignor, which is not cured within ten (10) days of written notice from Assignee, shall be
deemed an Event of Default hereunder and under the terms of all Loan Documents.

13, A material default by Assignor under any of the terms of the Leases assigned herein, which
default continues beyond any applicable grace and/or cure period, shall be deemed an Event of Default
hereunder and under the terms of all Loan Documents. Any and all expenditures made by Assignee in
curing such a default on Assignor’s behalf, with interest thereon at the Default Rate (as such term is defined
in the Note), shall become part of the Obligations set forth in and secured by this Assignment and the Loan

Documents.

14. Notices required hereunder shall be hand delivered, sent by certified mail, return receipt
requested, or sent by overnight courier delivery service, in each instance addressed to a party at its address
set forth above or to such other address specified in a notice by one party to the other.

15, The affidavit of any officer, supervisor or attorney of Assignee alleging (a) that all or any
part of the Obligations secured by this Assignment and the Loan Documents remains unpaid or (b) that an
Event of Default has occurred shall in each instance be and constitute conclusive evidence to any third party
of the validity, effectiveness and continuing force of this Assignment, and any such third party may and is
hereby authorized to rely thereon; provided, however, no such affidavit shall be conclusive evidence as
between the Assignee and the Assignor. Upon any Event of Default claimed by Assignee, a demand on any
lessee under said Leases by Assignee for the payment of Rent or other charges shall be sufficient warrant to
the lessee to make all such future payments to Assignee without the necessity for further consent by
Assignor and notwithstanding any objections made by Assignor.

16. Without prejudice to any of its sights hereunder, the Assignee may take or release other
security, may release any party primarily or secondarily liable for any indebtedness secured hereby, may
grant extensions, renewals or indulgences with respect to such indebtedness, and may apply any other
security therefor held by it to the satisfaction of the indebtedness secured hereby or arising hereunder.

contained in this Assignment and no act done or omitted by Assignee pursuant to
deemed to be a waiver by Assignee of its rights and remedies
t is made by Assignor and may be accepted by Assignee
f the rights, powers and remedies possessed by Assignee
of Assignee to collect any indebtedness secured hereby

17. Nothing ¢
the powers and rights granted it herein shall be
under the Loan Documents. This assignmen
without in any way limiting or constricting any 0
under the terms of the Loan Documents. The right

Bergen County Clerk V BK 03061 PG 0523 09/24/2018 02:18 PM Saf9
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 335 of 495 PagelD: 335

and to enforce any other security therefor owned by it may be exercised by Assignee either prior to,
simultaneously with or subsequent to any action taken by it under this Assignment.

18. Assignor shall give Assignee written notice of the name and address of the bank and the
account number applicable to the segregated escrow account which shall be maintained by Assignor as the
depository of tenant security deposits, which account shall be maintained in compliance with all
requirements of applicable law concerning the holding of such deposits. Assignor will also give written
authorization to such bank to permit Assignee to receive any information requested by Assignee as to the
status and balance of such account. Assignor hereby assigns, pledges and grants a security interest in and to
Assignee all of Assignor’s right, title and interest to such bank account as collateral security for the
Obligations secured by this Assignment and Assignor agrees that upon, but not before, the occurrence of an
Event of Default, the sums in said bank account, shall, at the election of Assignee, in accordance with
applicable law, be payable to Assignee as assignee and secured creditor of such bank account.

19, This Assignment shall inure to the benefit of the Assignee and its successors and assigns
and any holder of any of the Note and the ather Loan Documents, and shall be binding upon the Assignor
and its administrators, successors and assigns.

20. Assignee shall not be deemed to be an agent, partner or joint venturer of Assignor or of any
other person, and nothing herein contained shall be construed to impose any liability upon Assignee by
reason of the assignment granted hereby.

21. This Assignment shall be governed by and construed in accordance with the laws,
including the conflict of law rules, of the State of New Jersey except to the extent that procedural matters
must be governed by the law of the jurisdiction wherein the Mortgaged Property is located. Whenever
possible, each provision of this Assignment shall be interpreted in such manner as to be effective and valid
under applicable law; but if any provision of this Assignment shall be prohibited by or be invalid under
applicable law, such provision shall be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provisions or the remaining provisions of this Assignment.

22. The rights of the Assignee to collect and receive the rents assigned hereunder or to exercise
any of the rights or powers herein granted to the Assignee shall, to the extent not prohibited by law, extend
also to (a) the period from and after the filing of any bankruptcy petition by Assignee at any time, including
a filing after entry of any judgment of foreclosure, and (b) the period from and after the filing of any suit to
foreclose the lien of the Mortgage, including the entry of any judgment of foreclosure and any period
allowed by law for the redemption of the premises after any foreclosure sale. The entry of any foreclosure
judgment on the Mortgage shall not be deemed a merger of this Assignment into any other document and

this Assignment shall survive such entry of judgment.

23. This Assignment cannot be modified except with the written consent of the party against
whom enforcement is sought.

24. This Assignment may be terminated at any time by Assignee.

25, When all of the Obligations are fully and finally paid and the Note and Mortgage
terminated, Assignee's right, title and interest in the Mortgaged Property shall terminate; and at the request
of Assignor, Assignee shall execute and deliver to Assignor the appropriate instrument in recordable form,
discharging the lien of this Assignment and acknowledging satisfaction of the Obligations and this

Assignment.

Bergen County Clerk VY BK 03061 PG 0524 09/24/2018 02:18 PM 6 af 9
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 336 of 495 PagelD: 336

IN WITNESS WHEREOF, Assignor has duly executed this Assignment on the day and year first
above written.

TEANECK PLAZA VENTURES, LLC

 

 

WITNESS:
By:
Andrew Seleven, Esq. Seth Lévine, Managing Member
ACKNOWLEDGMENT
STATE OF NEW JERSEY )
$$.1
COUNTY OF MORRIS )

On the 12th day of September, 2018, before me personally came Seth Levine, to me known to be
the person who executed the foregoing instrument, and who, being by me duly sworn, did depose and say
that he is the managing member of TEANECK PLAZA VENTURES, LLC, a New Jersey limited

liability company; and that he executed the foregoing instrument in the name of said limited liability
knowledged that he executed the same as the act

company, and that he had authority to sign the same, and ac
and deed of said limited liability company. i

Andrew Seleven, Esq.
Attomey at Law
State of New Jersey

V BK 03061 PG 0528 09/24/2018 02:18 PM Tof9

Bergen County Clerk
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 337 of 495 PagelD: 337

EXHIBIT A
Legal Description

ALL THAT CERTAIN lot, piece or parcel of land situate, lying and being in the Township of Teaneck,
County of Bergen and State of New Jersey known and designated as Lots 1, 2, 3, 4, 5, 6 and y (1 to 7
inclusive) in Block 460G on a certain map entitled “Supplementary Map of West Englewood Square,
Teaneck, New Jersey, belonging to Nelson M. Ayers, January 1926” made by Reginald W. Wells, Civil
Engineer and Surveyor and filed in the Bergen County Clerk's Office on March 22, 1926 as Map No.

2083,

The seven lots above mentioned are contiguous and taken together from a tract of land which is more
particularly described as follows:

BEGINNING at a point on the southwesterly street line of The Plaza (formerly Market Strect) distant
225.0 feet along the same from its intersection with the northwesterly strect line (formerly Westfield
Avenue) thence from said point of beginning (1) South 38 degrees 19 minutes West 137.37 feet to a
point; thence (2) North 53 degrees 16 minutes West 185.34 feet to a point on the southeasterly street line
of Palisade Avenue (formerly Station Street); thence (3) North 44 degrees 10 minutes East along aid
street line of Palisade Avenue 24.8) feet to a point on the said southwesterly street line of The Plaza
(formerly Market Street); thence (4) Easterly along said street line of The Plaza (formerly Market Street)
along the are of a curve bearing to the right having a radius of 109.0 feet, a distance of 76.41 feet to a
point; thence (5) Southeasterly continuing along said street line of The Plaza (formerly Market Street)
along the arc of a curve bearing to the right having a radius of 180.0 feet, a distance of 138.18 feet to a
point; thence (6) South 5} degrees 41 minutes East still along said street line of The Plaza (formerly

Market Street) 25.0 feet to the point or place of BEGINNING.

Bergen County Clerk V GK 03061 PG 0526 09/24/2018 02:18 PM 8 of 9
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 338 of 495 PagelD: 338

EXHIBIT B

LIST OF LEASES

All Leases between Assignor, as landiord, and any other person or entity, as tenant, now existing or hereafter entered
into including, without limitation, the Leases listed below. The omission of any or all presently existing leases from this
Schedule B shall not be deemed an omission of such Leases from the effect of this Assignment, it being the intent of the
patties that all such Leases now existing or hereafter entered into shall be subject to this Assignment, whether or not

specifically enumerated below.

Bergen County Clerk BK 03061 PG 0527 09/24/2018 02:18 PM 3of9  ‘* End of Document ™
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 339 of 495 PagelD: 339

 

John S. Hogan
Bergen County Clerk

a / ern UOT MN
Bergen County Clerk oN
al

\ INSTRUMENT # 19-053579
V 03323 1637
RECORDED DATE: 08/15/2019 02:48129 PM

 

 

 

 

 

 

 

Transaction #: bo 9276841”
Document Type: Mortgage Document Page Count: 19
Operator Id: CLERK
RETURN TO: SUBMITTED BY:
VASTOLA & SULLIVAN
P.0,.BOX
MIDDLESEX NJ 08846
PRIMARY NAME SECONDARY NAME
HUTTON VENTURES LLC TEANECK PLAZA VENTURES LLC
ADDITIONAL PRIMARY NAMES ADDITIONAL SECONDARY NAMES

 

LENOX MCKINLEY LLC
LENOX SOUTH PARK LLC

 

MARGINAL REFERENCES:

 

  

 

 

 

 

DOCUMENT DATE: 12/11/2015 INSTRUMENT #: 19-053579
MUNICIPALITY: TEANECK Recorded Date: 08/15/2019 02:48:29 PM
FEES / TAXES: thereby CERTIFY that this document is recorded
Recording Fee: Mortgage $30.00 in the Clerk's Office in Bergen County, New
Additional Pages Fee $180.00 Jersey.
Homeless Trust Fund - Bergen Gounty — $300 A
Total: $213.00 ‘
John S. Hogan
Bergen County Clerk
Recording Fees: $213,00
Realty Transfer Tax Fees: $0.00
OFFICIAL RECORDING COVER PAGE Page ¢ af 20

PLEASE DO NOT DETACH

THIS PAGE IS NOW PART OF THIS LEGAL DOCUMENT

NOTE: If document data differs from cover sheet, document data always supersedes,

*COVER PAGE DOES NOT INCLUDE ALL DATA, PLEASE SEE INDEX AND DOCUMENT FOR ANY ADDITIONAL INFORMATION.
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 340 of 495 PagelID: 340

Bergen County Clerk V BK 03323 PG 1638 08/15/2019 02:48 PM 2 of 20

=r
2

Official Use ‘Only - Barcode

LAUER AA

19-053579 Mortgages
¥ Bk: 03323 Pg: 1637-1656 Rec, Feo §213.00

Jahn §. Hogan, Bergen County Clock

\ A. | Bergen County Recording Data Page
a Honorable John S. Hogan
\ ‘4

Bergen County Clerk

~“N

Recorded 08/15/2019 02:48:29 PH

 

 

[ Official Use Only - Realty Transfer Fee

 

Type of Document:
Mortgage and Security Agreement

Date of Document:

12/11/2015

 

 

First Party Name: Second Party Name:

Hutton Ventures LLC Teaneck Plaza Ventures, LLC,
Lenox McKinley, LLC and
Lenox South Park, LLC

 

 

Additional Parties:

 

THE FOLLOWING SECTION IS REQUIRED FOR DEEDS ONLY

 

 

 

 

 

 

 

 

 

Block: Lot:
rig Municipality:
a.
m
a Consideration:
\
ha Maiiing Address of Grantee:
&
m
> —
THE FOLLOWING SECTION 1S FOR ORIGINAL MORTGAGE BOOKING & PAGE INFORMATION FOR ASSIGNMENTS,
RELEASES, SATISFACTIONS, DISCHARGES & OTHER ORIGINAL MORTGAGE AGREEMENTS ONLY
Original Book: Original Page:

 

 

 

 

 

| BERGEN COUNTY RECORDING DATA PAGE
| Piease do not detach this page from the original document as it
i __ contains important recording information and is part of the permanent record,

 
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 341 of 495 PagelD: 341

Bergen County Clerk V BK 03323 PG 1639 08/15/2019 02:48 PM 3 of 20

Prepared By

 

MORTGAGE AND SECURITY AGREEMENT

THIS MORTGAGE made this VW day of December 2015 between TEANECK
PLAZA VENTURES, LLC; LENOX MCKINLEY, LLC; AND LENOX SOUTH PARK,
LLC, having an address at 636 South Forest Drive, Teaneck, New Jersey 07666 (herein called
the "Mortgagor"} and HUTTON VENTURES LLC, having its principal office at 333 7th
Avenue, Third Floor, New York, New York 10001 (herein called the “Mortgagce").

WITNESSETH:

WHEREAS, TEANECK PLAZA VENTURES, LLC; LENOX MCKINLEY, LLC;
AND LENOX SOUTH PARK, LLC is indebted to the Mortgagec in the principal sum of TWO
MILLION TWO HUNDRED THOUSAND (82,200,000.00) DOLLARS with interest thereon
at the rates and terms more particularly set forth in a certain Promissory Note of even date
herewith from TEANECK PLAZA VENTURES, LLC; LENOX MCKINLEY, LLC; AND
LENOX SOUTH PARK, LLC; SUSSEX VENTURES, LLC; ENGLEWOOD NORSE,
LLC; POST AVENUE VENTURES, LLC; and PAVILION NORSE LIMITED
LIABILITY COMPANY to the Mortgagee herein as Payee (the "Note"); and

WHEREAS, the Mortgagor is the owner in fee simple of those certain tacts or parcels of
real property and improvements thereon Jocated in the Township of Teaneck and City of
Hackensack, County of Bergen and State of New Jersey.

NOW, THEREFORE, for the better securing of the payment of the moneys owing on
said Note and all extensions and renewals thereof and substitutions therefor, including other
payments mentioned therein for the protection of the security as well as to the Mortgagor with
interest thereon as may from time to lime be agreed upon, the Mortgagor has granted, bargained,
sold and conveyed and by these presents does grant, bargain, sell and convey to the Mortgagee
and to its successors and assigns, ALL the following tracts or parcels of land and premises
located in the Township of Teaneck and City of Hackensack, County of Bergen and State of
New Jerscy as more particularly described in Schedule A attached hereto and made a part hereof
(hereafter referred to as the "Morigaged Premises").

TOGETHER with:

A. All and singular any tenements, hereditaments, and appurtenances thereunto
belonging, or in anywise appertaining, and the reversion or reversions, remainder and
remainders; and also all the estate, right, title, interest, property, possession, claim and demand
whatsoever, in law as well as in equity, of the Morigagor, of, in and to the same and every part and
parcel thereof, together with appurtenances; including all fixtures affixed to the same, or intended
50 to be, and also all equipment and improvements intended so to be, and also all equipment and
improvements now in, upon, or which may hereafter be installed or placed in or upon the same,
adapted to or necessary for the complete and comfortable use, enjoyment or occupancy thereof,
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 342 of 495 PagelD: 342

Bergen County Clerk V BK 03323 PG 1640 08/15/2019 02:48 PM 4 0f 20

B. All right, title and interest of the Mortgagor in and to the land lying in the streets
and roads in front of and adjoining the Premises; and funds on hand with the Mortgagee to pay
the same, mortgagor shall forthwith make a deposit sufficient to permit the payment of each to
be made in full when due, It is the intention of the parties that the mortgagor shall deposit with
the Mortgagee the necessary funds so that the Mortgagee at all times during the term of this
mortgage and any extension thereof have on hand sufficient deposits covering the various
items for the respective accrued periods pertaining to each of them so that the deposits of one
shall not be used for the payment of another except however that the Mortgagee, at its option,
may use the deposits of one for the payment of another and any resulting deficiencies shall
forthwith be paid by the mortgagor. The said funds shail bear no interest. Upon an assignment
of said mortgage, the Mortgagee shall have the right to pay over the balance of such deposits in
its possession to the assignee and the Mortgagec shall thereupon be completely released from all
liability with respect to such deposits and the mortgagor or owner of the premises shall look
solely to the assignee or transferee in reference thereto. This provision shall apply to every
transfer of such deposits to a new assignee. Upon full payment of the mortgage indebtedness or
at any prior time at the election of the holder of said mortgage, the balance of the deposits in its
possession shail be paid over to the record owner of the premises and no other party shall have
any right or claim thereto in any event. Mortgagor agrees, at Mortgagee's request to make the
aforesaid deposits with Mortgagee's servicing agent.

I, COVENANTS

I. The Mortgagor is seized of an indefeasible estate in fee simple in the Mortgaged
Premises, and the Mortgagor warrants title to the Mortgaged Premises.

2. The Mortgagor shall keep any buildings and other structures to be erected upon
the Mortgaged Premises, including fixtures and equipment, insured against loss or damage by
fire, and will insure against such other hazards as Mortgagee may specify, by insurers (having a
Bests Rating of A+ or greater) and in amounts approved by the Mortgagee, with loss payable
to the Mortgagee as first Mortgagee and co-insured under a N.J. mortgage insurance clause,
and shall deliver said policy or policies to the Mortgagee: and in default thereof, the Mortgagee
may effect such insurance. The Mortgagor hereby assigns to the Mortgagee all rights to
demand and receive all moncy payable under any of said policies of insurance, or certificates
of insurance with respect to public liability insurance, and the rights to settle or compromise all
claims thereunder, and all money received may be applied on account of the indebtedness
secured hereby or used to repair or replace the buildings on the Mortgaged Premises, as the
Mortgagee shall elect. In the event of loss or damage, the Mortgagor shall give immediate
notice thereof to the Mortgagee. The Mortgagee may make proof of loss if not made promptly
by the Mortgagor, and cach insurance company concerned is hereby authorized and directed to
make payment for such loss or damage directly to the Mortgagee instead of to the Mortgagor
and the Mortgagee jointly, At least thirty (30) days prior to the expiration of any such policies
the Mortgagor shall furnish evidence satisfactory to the Mortgagee that the policies have been
renewed or replaced or are no longer required. The fire insurance policies required by this
paragraph shall contain the usual extended coverage endorsement; that in addition thereto the
Mortgagor, immediately after notice and demand, will keep the Premises insured against war

nw
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 343 of 495 PagelD: 343

Bergen County Clerk V BK 03323 PG 1641 08/15/2019 02:48 PM 5 of 20
9. The Mortgagor shall, upon written request of the Mortgagee, certify within

seven (7) days to such person as the Mortgagee may designate, by writing duly acknowledged,
the amount of principal and interest then owing on this Mortgage, and whether any offsets or
defenses exist against the indebtedness evidenced by the Note.

10. The Mortgagee may, at its option, expend money for insurance, payment of
taxes, assessments, municipal or governmental rates, charges, impositions, liens and water and
sewer rents or any part thereof and for repair, maintenance and preservation of the Mortgaged
Premises, or of any buildings or other structures thereon, including fixtures, or for the discharge
of any liens or encumbrances on the Mortgaged Premises, or for perfecting the title thereto, or
for enforcing collection of the indebtedness secured hereby, or for any water, gas or electric
charge imposed for any services rendered to the Mortgaged Premises, or for the protecting or
preserving of any use being made of the Mortgaged Premises, or for advances cf any trustee or
receiver of the Mortgaged Premises, or for any additions or improvements to the Mortgaged
Premises, or to any buildings or other structures thereon, including fixtures considered
desirable by the Mortgagee while it or any receiver or trustee is in possession thereof; and all
money so paid, with interest at the default rate fixed in the Note, shall be a lien on the
Mortgaged Premises added to the principal amount of the Note and secured by this Mortgage
and shall be due and payable upon demand.

11. No owner of the Mortgaged Premises shal! be entitled to any credit by reason of
payment of any tax thereon.

12, This Mortgage constitutes a security agreement under the Uniform Commercial
Code as adopted by the New Jersey Statutes and. the Mortgagor's title and iterest in and to all
tangible goods, chattels, fixtures, furniture, machinery, equipment, and property of Mortgagor
used in and necessary to the operation of building(s) and structure(s), including, without
limitation, all window shades, all lighting, heating, ventilating, air-conditioning, sprinkling,
plumbing, gas, water, power, incinerating, and laundry systems and fixtures, all engines,
machinery, boilers, ranges, furnaces, elevators and meters, minors, refrigerators, refrigeration
plants, cabinets, shades, storm and screen windows, doors and appliances, which are now, or
which may hereafter be, placed or located in, on, or upon the Mortgaged Premises herein
defined, together with all additions and accessories thereto, substitutions therefor, and
replacements thereof and all cash and non-cash proceeds thereof, The Mortgagor shall exccute,
deliver, file and re-file any financing statements, continuation statements, or other security
agreements that the Mortgagee may require from time to time to confirm the lien of this
Mortgage with respect to such property. Without limiting the foregoing, the Mortgagor hereby
irrevocably appoints the Mortgagce attorney-in-fact for the Mortgagor to execute, deliver and
file such instruments for and on behalf of the Mortgagor. Notwithstanding any release of any
or all of that property included in the Morigaged Premises which is deemed “real property",
and/or proceedings to foreclose this Mortgage or its satisfaction of record, the terms hereof
shall survive as a security agreement with respect to the security interest created hereby and
referred to above unti] the repayment or satisfaction in full of the obligations of the Mortgagor
as are not or hereafter secured hereby.
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 344 of 495 PagelD: 344

Bergen County Clerk V BK 03323 PG 1642 08/15/2019 02:48 PM 6 of 20

risk and any other hazard that may reasonably be required by the Mortgagee.

3. In the event the Mortgaged Premises, or any part thereof, shall be taken and
condemned for public purposes by the proper governmental authorities, the Mortgagor shall
have no claim against the award for damages, or be entitled to any portion of the award until the
entire indebtedness secured by this Mortgage shal} be paid in full and all rights to damages of
the Mortgagor are hereby assigned to the Mortgagee to the extent of the principal indebtedness
as remains unpaid (the Mortgagor, however, having the right to appeal said award to the courts
of competent jurisdiction). The satisfaction of the principal amount of any portion thereof by
virtue of application of any condemnation award upon exercise of any authority with the right of
eminent domain shall constitute a prepayment to the flail extent thereof and the agreement, if
any, between the parties hereto relating to a privilege to the Mortgagor to prepay the
indebtedness secured hereby and providing for premiums to the Mortgagec in certain events
upon prepayment shall be fully applicable in such circumstances.

4. The Mortgagor agrees to comply with all laws, rules, regulations and ordinances
made or promulgated by lawful authority and now or hereafter applicable to the Mortgaged
Premises within such lime as may be required by law,

S. The Mortgagor shall keep and maintain any buildings, other structurcs, and
improvements on the Mortgaged Premises, including fixtures and equipment, in good and
substantial repair, and will make such repairs as may be required by the Mortgagee within thirty
(30) days from written notice from the Mortgagee. The Mortgagor shall not do, and shall not
permit to be done, any act which may in any way impair or weaken the security under this
Mortgage, and the Mortgagor shall not remove or demolish or substantially alter, without the
prior express written consent of the Mortgagee, any building, structure or improvement on the
Mortgage Premises.

6. The Mortgagee may collect a late charge of six (6%) percent on cach payment,
or any portion thereof, which is more than ten (10) days in arrears, to cover the extra expense
involved in handling said delinquent payments.

7. The Mortgagor shall pay taxes, assessments, municipal or governmental rates,
charges, impositions, liens and water and sewer rents or any part thereof; heretofore or hereafter
imposed upon or which may become a hen against the Mortgaged Premises, within ten (10) days
after the same is due and payable and shall submit proof of such payment to the Mortgagee
within ten (10) days of such payment,

8. The Morigagor hereby unconditionally and absolutely assigns all rents, issues,
and profits arising out of or from the Mortgaged Premises to the Mortgagee. Upon the
occurrence of a default by the Mortgagor under this Mortgage or under the Note, then the
Mortgagee shal! be entitled to enter upon and take possession of the Mortgaged Premises, and
collect and reccive all rents, issues and profils arising from the Mortgaged Premises, including
the rents, issues and profils then due and unpaid lo the Mortgagor and also those thereafter to
fall due all as more specifically set forth in the Assignment of Leases executed by the
Mortgagor simultaneously herewith.
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 345 of 495 PagelD: 345

Bergen County Clerk V BK 03323 PG 1643 08/15/2019 02:48 PM 7 of 20

15, During the term of the Loan, in the event of the passage after the date hereof of
any law of the State of New Jersey, or any other governmental entity imposing any tax in
addition to income taxation upon the profit realized by the Mortgagee from this transaction,
whether such imposition arises from a new law or the change in any existing laws now in force
for the taxation of mortgages, or debts secured thereby, for state or local purposes, or the
manner of the operation of any such law, so as to affect the interest of the Mortgagee, then and
in such event, the Mortgagor shall bear and pay the full amount of such taxes, provided that if
for any reason payment thereof would constitute usury or render the loan or indebtedness
secured hereby wholly or partially usurious under any of the terms or provisions of the
obligation secured hereunder, or this Mortgage, or otherwise, the Mortgagee may, at the
Mortgagee's option, pay the amount or portion of such taxes as renders the loan or indebtedness
secured hereby unlawful or usurious, in which event the Mortgagor shall concurrently therewith
pay the remaining lawful and nonusurious portion or balance of said taxes. In the event of the
passage of any law as aforesaid which is prospective in nature, then prior to the effective date of
any such law, the Mortgagor shall have the right to prepay the Note for which this Mortgage
serves as security in full and not in part and thereafter discharge the lien of this Mortgage from
the Mortgaged Premises. Nothing herein shall require the Mortgagor to pay any faxcs on income
of the Mortgagee except in the event of the passage of any law as aforesaid wherein the
Mortgagor does not elect to pay the Note in full prior to its effective date or wherein the
effective date of the law is retroactive.

14. Environmental Issues. (i) Mortgagor shall furnish the Mortgagee with such
information concerning the identity, location and use of “Hazardous Substances” as such tems is
defined in N.JS.A. 58:10-23.11b ("Hazardous Substances"), at the Mortgaged Premises as
Mortgagee may request from time fo time.

(ii) No part of the Mortgaged Premises, has or is now being used as a “Major
Facility" without the express prior written consent of Mortgagee;

(iit) | Should the Mortgagor cause or permit any intentional or unintentional action or
omission resulting in the releasing, spilling, leaking, pumping, pouring, emitting, emptying or
dumping of Hazardous Substances, onto the Mortgaged Premises, without having obtained a
permit issued by the appropriate governmental authorities, the Mortgagor shall promptly clean up
such spill, leak, etc., in accordance with the provisions of the New Jersey Spill Compensation and
Control Act and any other applicable environmental law;

(iv) Mortgagor agrees that Morigagee shall have the right to conduct or have
conducted by its agents or contractors, such environmental inspections as Mortgagee shall
reasonably deem necessary or advisable from time to time at the sole cost and expense of the
Mongagor. Mortgagor shall, and shall cause each tenant of the Mortgaged Premises lo cooperate
without limitation supplying such information conceming the operations conducted, and
Hazardous Substances located at the Mortgaged Premises,

(v) Any and all representations, warranties, statements or other information (whether oral
or written) made by the Mortgagor or any representative of the Mortgagor to the Mortgagee or an
apent of the Morigagee conceming the environmental status or quality of the Mortgaged Premises

Wa
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 346 of 495 PagelD: 346

S8ergen County Clerk V BK 03323 PG 1644 08/15/2019 02:48 PM 8 of 20

and the operations conducted thereon was true and correct as of the date when made and was not
incomplete or inaccurate in any material respect;

(vi) From time to time, upon request of the Mortgagee, Mortgagor shall, and shall cause
each tenant of the Mortgaged Premises to, supply Mortgagee with a detailed site plan of the
Mortgaged Premises containing the following information:

a. the location and type of all operations conducted thereon identified by the applicable
Standard Industrial Classification Code;

b. the location and type of all Hazardous Substances maintained, stored, processed or
otherwise located on the Mortgaged Premises;

c. _ the location of all electric transformers and underground tanks; and
d. such other information as Mortgagee may deem relevant;
(vii) Mortgagor shall provide Mortgagee:

a. immediate notice of any material change in any operations conducted at the
Mortgaged Premises by the Mortgagor or any tenant thereof;

b. immediate notice of the commencement of, or any change in, operations at the
Mortgaged Premises which involve the generation, manufacture, refinement, transportation,
heating, storage, handling or disposal of any Hazardous Substances;

©, annually, a site plan of the Morigaged Premises as described in Section (vi) above
provided; and

d. from time to time, copying the Mortgagee on all correspondence from and to
governmental agencies or departments, including without limitation, the Federal Environmental
Protection Agency and the New Jersey Department of Environmental Protection, relating to the
environmental status or quality of the Mortgaged Premises and the operations conducted thereon,

(viii) Mortgagor shall notify Mortgagee immediately upon any event, situation or
occurence, involving a tenant of the Mortgaged Premises or the Mortgagor which triggers the
provisions of NJLS.A, IS:1K-6 et seq. (ISRA”) with respect to the Mortgaged Premises.
Mortgagor will require any tenant of the Mortgaged Premises which is about to "cease" operations
or “transfer” operations (as those terms are construed in ISRA) to obtain the prior express
approval of the New Jersey Department of Environmental Protection of (i) a negative
declaration, or (ii) the actual clean-up of the relevant part of the Mortgaged Premises before said
cessation or transfer occurs; notwithstanding provisions in [SRA which do not require such
compliance prior to cessation or transfer of operations,

(ix) Mortgagor has provided the Mortgagee with evidence of the New Jersey
Department of Environmental Protection's approval of all submissions, if any, made by Mortgagor
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 347 of 495 PagelD: 347

Bergen County Clerk V BK 03323 PG 1645 08/15/2019 02:48 PM 9 of 20

If. THE MORTGAGOR SHALL BE IN DEFAULT OF THIS MORTGAGE
UPON THE OCCURRENCE OF ANY OF THE FOLLOWING EVENTS:

L. In the event that any representation or warranty made by the Mortgagor in this
Mortgage, in the Note, or in any other writing used in connection herewith, shall prove to be
false, incorrect, or misleading in any substantial and material respect as of the date when made.

2, In the event that the Mortgagor shall have failed to make payment of any
installment of principal or interest or any other payment due on the Note within ten (10) days
after its due date as set forth in the Note,

3. In the event the Mortgagor shall have failed to duly observe or perform any
covenant, condition or agreement on the part of the Mortgagor to be observed or performed
pursuant to the terms of the Mortgage, the Note, or any other loan document, other than the
payment of monies which shall be governed by paragraph 2 above, and such default shall have
remained uncured for a period of thirty (30) days after notice thereof to the Mortgagor by the
Mortgagee, except in the event of a lapse of insurance coverage as required hereunder and, in
that event, the thirty (30) day period is reduced to five (5) days.

4, In the event that the Mortgagor shall have applied for or consented to the
appointment of a custodian, receiver, trustec or Hiquidator of all or a substantial part of its assets,
or shall generally be unable to pay its debts when due; or shall have admitted in writing its
inability to pay its debts as they mature; oF shall have made a general assignment for the
benefit of its creditors; or shall have a petition or an answer seeking reorganization or an
arrangement with its creditors or shall have taken advantage of any insolvency law, or shall
have submitted an answer admitting the material allegations of a petition in bankruptcy,
reorganization or insolvency proceedings, or an order, judgment or decree shall have been
entered, without the application, approval or consent of the Mortgagor, by any Court of
competent jurisdiction approving a petition seeking reorganization of the Mortgagor, or
appointing a custodian, receiver, trustee or liquidator of the Mortgagor, or a substantial part of
its assets and such order, judgment or decree shail have continued unstayed and in effect for
any period of forty-five (45) consecutive days; or shall have failed to remove an involuntary
petition in bankruptcy filed against it within forty-five (45) days of the filing thereof; or if any
Order for Relief shall have been entered under the Federal Bankruptcy Code.

5. In the event of any change in the ownership of the Mortgaged Premises, or if
the Mortgagor is a corporation, the sale or transfer of any part of the stock of the Mortgagor to
anyone not presently a stockholder or, if the Mortgagor is a partnership, the sale or transfer of
any partnership interest by the partners, or any of them, of the Mortgagor or by the Mortgagor.

6. In the event that the Mortgagor shall have encumbered, mortgaged or given 4
security interest in any fixture or fixtures, or shall have, without the consent of the Mortgagee,

removed or replaced any fixtures.
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 348 of 495 PagelD: 348

Bergen County Clerk V BK 03323 PG 1646 08/15/2019 02:48 PM 10 of 20

pursuant to ISRA with respect to the Mortgaged Premises. Since the date the Mortgagor acquired
its fee interest in the Mortgaged Premises, the Mortgagor has furnished the New Jersey
Department of Environmental Protection with all information required by ISRA. Mortgagor is not
aware of any failure to comply with ISRA with respect to the Mortgaged Premises, occurring prior
to the date Mortgagor acquired its fee interest in the Mortgaged Premises. The Mortgaged
Premises is in full compliance with all applicable environmental laws and regulations;

(x) The Mortgagor shall not cause or permit to exist, as a result of an intentional or
unintentional action or omission on its part, a releasing, spilling, leaking, pumping, emitting,
pouring, emptying or dumping of a Hazardous Substance onto the Mortgaged Premises, unless said
release, spill, leak, etc., is pursuant to and in compliance with the conditions of a permit issued by
the appropriate federal or state governmental authorilies;

(xi) Mortgagor agrees to perform such environmental clean-up tasks with respect to the
Mortgaged Premises as the Mortgagee may deem necessary or advisable, from time to time, al
Mortgagor's sole cost and expense, to bring the Mortgaged Premises into compliance with all
applicable federal state and local environmental laws;

(xii) In the event that any intentional or unintentional action or omission of the
Mortgagor, any tenant of the Mortgaged Premises or any other person or entity results in the
releasing, spilling, pumping, pouring, emitting, emptying or dumping of Hazardous Substances
onto the Mortgaged Premises, then the Mortgagor shall, within thirty (30) days from the date of
said action or omission either (i) pay any claim and remove any lien from the Mortgaged
Premises which results or arises from said action or omission, or (ii) furnish (a) a bond
satisfactory to the Mortgagee in an amount reasonably necessary to provide for the clean-up of

the Mortgaged Premises, (b) a cash deposit in said amount, or (c) other security reasonably
satisfactory to the Mortgagee in said amount; and

(xiii) The Mortgagor hereby agrees that in the event the provisions of ISRA requiring
any submission to the New Jersey Department of Environmental Protection, become applicable
to the Mortgaged Premises subsequent to the date hereof; the Mortgagor shall give prompt
written notice thereof to the Mortgagee and shall take immediate requisite action to insure full
compliance with ISRA.

15. The Mortgagor agrees that if the Mortgagee expends any funds to bring the
mortgaged premises into compliance with N.JS.A. 58:10-23.11 et seq. (the Spill Compensation
& Control Act) or the Industrial Site Recovery Act or any other Federal, State or local
environmental law now or hereafter in effect, or to clear a lien imposed on the Mortgaged
Premises pursuant to said laws, the total amount of such funds shall be added to the principal
balance of the Note secured by this Mortgage. Such added amount shall bear interest as provided
for in the Note.
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 349 of 495 PagelD: 349

Bergen County Clerk V BK 03323 PG 1647 08/15/2019 62:48 PM 41 of 20

Lender and/or its Affiliates to the Borrower, Guarantors and/or their Affiliates shall
constitute an Event of Default as to ail loans made by the Lender and/or its Affiliates to the
Borrower, Guarantors and/or their Affiliates.

In addition to the foregoing, upon the occurrence of any Event of Default the Lender
may forthwith exercise singly, concurrently, successively, or otherwise any and all rights
and remedies available to the Lender under any of the Loan Documents or with respect to
any Collateral, or available to the Lender by law, equity, statute or otherwise including,
without limitation, the right to set off any sums a) deposited by the Borrower with the
Lender against the amounts due hereunder or b) posted by the Borrower or its Affiliates
with the Lender as collateral for this or any other loan made by the Lender or its Affiliates
to the Borrower or its Affiliates.

As to the Borrower, the term “Affiliates” shall mean the Borrower and Guarantors
and any other entily in which they maintain an interest. As to the Lender, the term
“Affiliates” shall mean the Lender or any of its related entities.

WW. SHOULD ANY DEFAULT BE MADE. BY_THE MORTGAGOR THE
MORTGAGEE MAY TAKE ANY OR ALL OF THE FOLLGWING ACTIONS, AT THE
SAME OR AT DIFFERENT TIMES:

l. Declare the entire amount of unpaid principal, accrued and unpaid interest and
other money due under this Mortgage and the Note secured hereby, immediately due and
payable.

2. All rents, issues and profits collected or received by the Mortgagor shall be

accepted and held for the Mortgagee in trust and shall not be co-mingled with the funds and
property of the Mortgagor but shal] be promptly paid over to the Mortgagee. The Mortgagor
shall pay to the Mortgagee a reasonable rental for the Mortgaged Premises occupied by the
Mortgagor on the first day of each and every month in advance, as 4 tenant from month to
month hereby recognizing the Mortgagee as landlord: and upon default in any such payment,
the Mortgagor shall vacate and surrender possession of the Mortgaged Premises to the
Mortgagee or to any receiver, if one has been appointed, and in default thereof, the Mortgagor
may be dispossessed by the usual summary proceedings. The Mortgagee agrees that this
covenant shall be effective either with or without any action being brought to foreclose this
Mortgage, and with or without the Mortgagee having applied for a receiver to collect the rents.
Any such tenancy of the Mortgagor shall terminate at the option of the Mortgagec and in any
event, upon the delivery of the Deed of any Sheriff or Master followmg foreclosure.

3. The Mortyagee may enter upon and take possession of the Mortgaged Premises
and rent the same, either in its name or in the name of the owner of such property, and receive
the rents, issues and profits, thereof; and apply the same, after the payment of the necessary
charges and expenses, including management commissions, on account of the debt secured
hereby, being accountable only for such rents and profits as are collected by it while in
possession.

10
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 350 of 495 PagelD: 350

Bergen County Clerk V BK 03323 PG 1648 08/15/2019 02:48 PM 12 of 20

4. The Mortgagee, at its option, may foreclose this Mortgage, and upon the filing
ofa Complaint in Foreclosure, the Mortgagee shall be entitled to the appointment of a receiver
of the rents of the Mortgaged Premises without the necessity of proving either inadequacy of
the security or insolvency of the Mortgagor or for any person who may be legally or equitably
liable to pay money secured hereby, and the Mortgagor and each such person waive such proof
and consent to the appointment of such receiver.

5. In the event of a foreclosure sale of the Mortgaged Premises, the Mortgaged
Premises may, at the option of Mortgagee, be sold in one or several parcels,

6. The Mortgagee may apply on account of the unpaid principal and interest thereon
or account of any arrearage of interest thereon, or on account of any balance due to the
Mortgagee after a foreclosu’e sale of the Mortgaged Premises whether or not a deficiency action
shall have been instituted, any unexpended moneys still retained by the Mortgagee that were paid
by the Mortgagor to the Mortgagee for the payment of, or as security for the payment of taxes,
assessments, municipal or governmental rates, charges, impasitions, liens, water or sewer rents,
or insurance premiums, if any, or in order to secure the performance of some act by the
Mortgagor.

IV. MISCELLANEOUS

1. The parties to this Mortgage may agree to change the interest rate, due date or
other term or terms of this Mortgage or of the obligation secured by the Mortgage and upon
any such modification as defined in N.J.S.A. 46:9-8.1, the priority of the lien of the Mortgage
shall relate back to and remain as it was at the time of the recording of the Mortgage, as if the
modification was originally included in this Mortgage or as if the modification occurred at the
time of recording of this Mortgage.

2. The rights and remedies herein expressed to be vested in or conferred upon the
Mortgagee shall be cumulative and shall be in addition to and not in substitution for or in
derogation of the rights and remedies conferred by any applicable law. The failure, at any one
or more times, of the Mortgagee to assert the right to declare the principal indebtedness due or
the granting of any extension of extensions of time of payment of the Note either to the maker
thereof or to any other person, or taking of other or additional security for the payment thereof,
or releasing any security, or changing any of the terms of the within Mortgage, or waiver of or
failure to exercise any right under any covenant or stipulation herein contained shall not in any
way affect this Mortgage nor the rights of the Mortgagec hereunder nor operate as a release from
any personal liability upon the Note or other obligation accompanying this Mortgage, nor
under any covenant or stipulation therein contained, nor under any agreement assuming the
payment of said Note or obligation.

3. All notices to be given hereunder shall be given by certified and regular mail
directed to the Mortgagor or to the Martgagee at the address shown at the head of this

Mortgage.

i
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 351 of 495 PagelD: 351

Bergen Caunty Clerk V BK 03323 PG 1649 08/15/2019 02:48 PM 13 of 20

7. In the event that default is made in any of the terms, covenants and
conditions contained in any mortgage constituting a lien upon the Mortgaged Premises
prior and superior to the lien hereof, or should proceedings be stituted for the foreclosure
or collection of any mortgage, Judgment, or lien prior or subordinate to the Jien of this
Mortgage, affecting the Mortgaged Premises.

8. In the event that any insurance company authorized to do business in the
State of New Jersey by the Department of Insurance, shall refuse to insure said Mortgaged
Premises in the form of policy approved by the Mortgagec, for a sum equal to the full
insurable value of the Mortgaged Premises.

9, In the event that the Mortgagor shail have entered into any secondary
financing or shall have consented to the placing of any lien on the Mortgaged Premises,
whether or not such financing or lien is prior to or subordinate to the lien of the Mortgagee
without the prior written consent of the Mortgagce.

10. In the event that the Mortgagor shall have transferred or caused to have been
transferred, title to or possession of any interest in the Mortgaged Premises, or any part
thereof, or if the Borrower is a corporation or partnership, in the event there is a change in
the management or controlling interest in the Borrower, to any party without the express
prior written consent of the Morigagee.

11. In the event that the Mortgagor shall have caused or permitted a security
interest, perfected or otherwise, other than the security interest specifically provided for or
permitted hereunder, to be created in any collateral provided lor hereby, or shall have failed
to take any action requested by the Mortgagee to perfect or protect the security interest
provided for herein. |

12. Any default under any Agreement, including the Note and Loan Agreement,
given for the debt secured by this mortgage.

13. The occurrence of any condition or event which could permit the imposition
of a lien on the Mortgaged Premises pursuant to N.J.S.A, [0-23.11 (the Spill Compensation
and Control! Act) or any violation of the Industrial Site Recovery Act or any other
environmental law now or hereafter in effect if not cured within thirty (30) days following
such occurrence, event, violation or imposition of lien or if such event cannot be cured
within thirty (30) days, then the commencement of such cure provided that the same maybe
accomplished within a reasonable time thereafter and provided further no imposition of a
licn has been imposed upon the Mortgaged Premises.

14. Cross Collateral/Cross Default, Any collateral posted by the Borrower, the
Guarantors and/or their Affiliates in favor of the Lender and/or its Affiliates to secure this
or any other loan shall be deemed to be additional collateral securing this Loan and vice
versa and shall be subject to the remedies available to the Lender and/or its Affiliates in the
event of any default by the Borrower, the Guarantors and/or their Affiliates under any loan

made to them by the Lender and/or its Affiliates. A default under any loan made by the
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 352 of 495 PagelD: 352

Bergen County Clerk V BK 03323 PG 1650 08/15/2019 02:48 PM 14 of 20

4, If any action or proceeding be commenced (except an action to foreclose this
Mortgage or to collect the debt secured thereby), to which action or proceeding the Mortgagee
is made a party, or in which it becomes necessary to defend or uphold the lien of this
Mortgage, all sums paid by the Mortgagee for the expense of any litigation to prosecute or
defend the rights and lien created by this Mortgage, including reasonable counsel fees, shall be
added to the Mortgage Debt and bear interest at the mlerest rate set forth in the Note, and any
such sum and the interest thereon shall be a lien on the Premises, prior to any right or title to
interest in or claim upon the Premise attaching or accruing subsequent to the lien of this
Mortgage, and shall be deemed to be secured by this Mortgage.

5. All of the terms, covenants, provisions and conditions herein contained shall be
for the benefit of, apply to, and bind the heirs, executors, administrators, successors, and
assigns of the Mortgagor and the Mortgagee, and are intended and shail be held to be real
covenants running with the land, and the term "Mortgagor” shall also include any and all
subsequent owners and successors in title of the Mortgaged Premises. The Lender may assign
the Mortgage, Note and all related loan documents to a third party.

6. All references herein to "Note” shall be construed to mean “Bond” or any other
evidence of indebtedness.

7. When such interpretation is appropriate, any word denoting gender used herein
shalt include all persons, natural or artificial, and words used in the singular shall include the
plural.

8. This Mortgage, the loan made hereunder and the rights of the parties shall be
governed by and construed under the laws of and by the courts of the State of New Jersey.

9. The terms of this Mortgage shall not be changed orally but only by an
agreement in writing signed by the party against whom enforcement of any waiver, change,
modification or discharge is sought.

MORTGAGOR ACKNOWLEDGES RECEIPT OF A TRUE COPY HEREOF
WITHOUT CHARGE.

IN WITNESS WHEREOF, the Mortgagor has caused this Mortgage to be duly
executed as of the day and year first above written.

TEANECK PLAZA VENTURES, LLC
L
By

 

Seth Levine, Managing Member

12
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 353 of 495 PagelD: 353

Bergen County Clerk V BK 03323 PG 1651

08/15/2019 02:48 PM 15 of 20

 

 

 

 

MORTGAGE

TEANECK PLAZA VENTURES, LLC, LENOX :

MCKINLEY, LLC; AND LENOX SOUTH
PARK, LLC

Mortgagor,
To
HUTTON VENTURES LLC,

Mortgagee.

Dated: December //_, 2015

Record and Retum To:

: Vastola & Sullivan

P.O. Box 7
Middlesex, New Jersey 08846

 

To the County Recording Officer of Bergen County:

This Mortgage is fully paid. I authorize you to cancel it of record.

Dated 20

By:

I certify that the signature of the Lender is genuine.

Hutton Ventures LLC

 

 

Notary Public

Ron Friedman, Managing Member

¢MachendeAAEAl ESTATAMorigage & Loan OceurieaVAyTUG LOANSYD SANZ LE PACA uturicn Mortgage Loan Doce, feving Cot
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 354 of 495 PagelD: 354

Bergen County Clerk V BK 03323 PG 1652 08/15/2019 02:48 PM 16 of 20

SCHEDULE A

LEGAL DESCRIPTION
17@ South Park. Street, Hackensack, NJ

All that certain lot, piece or parcel of land, with the buildings and improvements thereon erected, situate, lying and
being in the City of Hackensack, County of Bergen, State of New Jersey. ws 2
TRACT I

BEGINNING in the easterly line of Park Street at the southwesterly corner of the tract conveyed to John O'Shea by
Jane Berry and her husband by deed bearing date May 10, 1958 being the northeasterly corner of the lot hereby
conveyed being also 47 feet southerly from the southwesterly corner of the lol conveyed by the said William E.
Taylor to Wilhelmina Leinweiber by deed bearing date Oclober 8, 1906; running thence

4. Easterly along said lot conveyed to John O'Shea, 135.00 feet, thence

2. Southerly and parallel with Park Street and along land naw ar formerly of George Shafer and others, 38.00 feet
to the northerly line of a laneway leading from Park Street to Union Street; thence

3. Westerly along said laneway and parallel with (he first course, 135.00 feet to the easterly line of Park Street;
thence

4, Northerly along Park Street, 38.00 feet to the point of BEGINNING.

TRACT AL

BEGINNING at a point in the southeasterly line of South Park Street distant therein southwesterly 23.59 feet from
the point of intersection of the said line of South Park Street with the southwesterly line of property shown on map
entitled, "Map of Gamewell Property”, which said map is on fite in the Office of the Clerk of the County of Bergen,
as filed Map No. 372 and from said point of beginning; running thence

1, Along said line of South Park Street, Soulh 22 degrees 11 minutes West, 70.59 feet; thence
2. South 67 degrees 29 minutes East, 135.00 feet: thence

3. North 22 degrees 41 minutes East, 69.43 feet; thence

4, North 66 degrees 59 minutes 30 seconds West, 135.00 feat lo the said line of South Park Street and the point
of BEGINNING.

BEING further known and described as:

BEGINNING al the point of intersection of the southeasterly R.O.W. line of Park Street (30° R.O.W.) with the
northeasterly R.O.W. fine of a lane, and running, thence

1. South 67 degrees 29 minutes 00 seconds East, a distance of 135.00 feet to a point, thence
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 355 of 495 PagelD: 355

Bergen County Clerk V BK 03323 PG 1653 08/15/2019 02:48 PM 47 of 20

LENOX MCKINLEY, LLC

 

Pp
| Ul By: fo
Victor’ Marsh’ \ Seth Levine, Managing Member

LENOX SOUTH PARK, LLC

ViotoridMarsh ( Seth Levine, Managing Member

STATE OF NEW JERSEY
$5
COUNTY OF MIDDLESEX

1 CERTIFY that on December Ly , 2015, Seth Levine, personally came before me
and acknowledged under oath, to my satisfaction, that:

(a) this person is the Managing Member of TEANECK PLAZA VENTURES, LLC;
LENOX MCKINLEY, LLC; AND LENOX SOUTH PARK, LLC, the Company named
in this document;

(b) this person signed this document in their capacity as Managing Member of the
company;

(c) this person is authorized to execute and deliver this document on behalf of
TEANECK PLAZA VENTURES, LLC; LENOX MCKINLEY, LLC; AND LENOX
SOUTH PARK, LLC; and

(d) this person knows the proper seal of thé Com
document. !

  
  

Victoria Marsh
Notary Public of the State of New Jersey
WicTORMA B. wR eTsey
A Notary Public of New
13 tiv Comision Expires 12/20/2015
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 356 of 495 PagelID: 356

V BK 03323 PG 1654 08/15/2019 02:48 PM 18 of 20

Bergen County Clerk

'

SCHEDULE A

LEGAL DESCRIPTION
88 Mckinley Street, Mackensack NJ

All that certain lot, piece or parcel of land, wilh the buildings and improvements thereon erected, situate, lying and
being in the City of Hackensack, County of Bergen, State of New Jersey.

(formerly known as South First Street), which point is

BEGINNING at a point on the easterly line of McKinley Street
th the southerly line of Lexingfon Avenue and from

distant 150.00 feet southerly from the intersection of same wi
said point of beginning; running thence

4. South 18 degrees 00 minutes West 125.00 feet along said easterly line of McKinley Street to a point; thence
2. South 78 degrees 50 minutes 15 seconds East 150.00 feet toa point; thence ,

3. North 18 degrees 00 minutes East 125.00 feet more or less lo a point; thence

4. North 78 degrees 50 minutes 15 seconds West 150.00 feet to the easterly line of McKinley Street and the point
and place of BEGINNING.

Being known and designated as Lots 52, 53, 54 on a map entitled " Map of Property of William E, Taylor, Near
Essex Street Depot, Hackensack, N.J." filed October 8, 1894, as Map No. 710 and part of Lot 51 in map entitled
“Map of Property of William E. Taylor, near Essex Street Oepot, Hackensack, N.J." filed October 8, 1984, as Map
No. 710 and part of Lot 14 on Map entitled, “Property of Carl O. Larson, Hackensack, N.J." filed February 6, 1905

a as Map Ne, 950.
NOTE: Being Lot(s) 22, Block 81, Tex Map of the City of Hackensack, County of Bergen.

NOTE: Lot and Block shown for informational purposes only.
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 357 of 495 PagelD: 357

V BK 03323 PG 1655 08/15/2019 02:48 PM 49 of 20

Bergen County Clerk

'
‘

SCHEDULE A
LEGAL DESCRIPTION
(Continued)
170 South Park Street, Hackensack NJ

2. North 22 degrees 41 minules 00 seconds East, a distance cf 107.43 feet to a point; thence

3. Norlh 66 degrees 59 minules 30 seconds West, a distance of 135.00 feel toa point; thence

4, South 22 degrees 41 minutes 00 seconds East, a distance of 108.59 feet to the point and place of BEGINNING.
NOTE: Being Lot(s) 30, Block 222.01, Tax Map of the Cily of Hackensack, County of Bergen;

NOTE: Lot and Block shown for informational purposes only.
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 358 of 495 PagelD: 358

Bergen County Clerk BK 03323 PG 1656 08/15/2019 02:48 PM 200f20 ** End of Document **

SCHEDULE A

LEGAL DESCRIPTION
1407 Palisade Avenue, Teaneck, RS

All that certain lot, piece or parcel of land, with the buildings and improvements thereon erected, situate, lying and

being in the Township of Teaneck, Counly of Bergen, State of New Jersey. - *
BEING known and designated as Lots 1, 2,3, 4, 5,6 and 7 (1 to 7 inclusive) in Block 460G on a certain map
entitled "Supplementary Map of West Englewood Square, Teaneck, New Jersey, belonging to Nelson M. Ayers,
January 1926" made by Reginald W. Wells, Civil Engineer and Surveyor and filed in the Bergen County Clerk's
Office on March 22, 1926 as Map No. 2083.

et line of The Plaza (formerly Market Street) distant 225.00 feet

BEGINNING at a point on the southwesterly stre
hwesterly street line (formerly Westfield Avenue) thence from

along the same [rom its intersection with the non
said point of beginning:

1, South 38 degrees 19 minutes West 137.37 feetto a point; thence

2, North 53 degrees 16 minutes West 185.34 feel toa point on the southeasterly street line of Palisade Avenue
(formerly Station Street); thence

3. North 44 degrees 10 minutes East along said street line of Palisade Avenue 24.81 feet to a point on the said
southwesterly street line of The Plaza (formerly Market Street), thence

4, Easterly along said street line of The Plaza (formerly Market Street) along the arc of a curve bearing to the right

having a radius of 109.00 feet, a distance of 76.41 feet to a point; ihence

of The Plaza (formerly Market Street) along the arc of a curve

5, Southeasterly continuing along said street line
0 a point; thence

bearing to the right having a radius of 180.00 feet, a distance of 138.18 feet t

6. South 51 degrees 41 minutes East still along said street line of The Plaza (formerly Market Street) 25.00 feet to

the point and place of BEGINNING.
NOTE: Being Lot(s) 1, Block 5008, Tax Map of the Township of Teaneck, County of Bergen.

NOTE: Lot and Block shown for informational purposes only.
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 359 of 495 PagelID: 359

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

John S. Hogan
Bergen County Clerk

John S. Hogan , semmninatn
Bergen County Clerk | ORDER
Bergen County Clerk .
One Bergen County Plaza ;
Hackensack, NJ 07604 INSTRUMENT # 19-053579.01
(201) 336-7000
www.bergencountyclerk.org/ V 03323 1657
\ RECORDED DATE: 08/15/2019 02:48:30 PM
N\. :
Transaction #: | 9276841
Document Type: Mortgage Document Page Geant 9
Operator Id: CLERK
RETURN TO: SUBMITTED BY:
VASTOLA & SULLIVAN
P,.O.BOX 7
MIDDLESEX NJ 08846
PRIMARY NAME SECONDARY NAME
TEANECK PLAZA VENTURES LLC HUTTON VENTURES LLC
ADDITIONAL PRIMARY NAMES ADDITIONAL SECONDARY NAMES
LENOX MCKINLEY LLC
LENOX SOUTH PARK LLC
MARGINAL REFERENCES:
DOCUMENT DATE: 12/11/2015 INSTRUMENT #: 19-053579.01
MUNICIPALITY: TEANECK Recorded Date: 08/15/2019 02:48:30 PM
FEES / TAXES: I | hereby CERTIFY that this document is recorded
Recording Fee: Mortgage $30.00 i in the Clerk's Office in Bergen County, New
Additional Pages Fee $80.00 : Jersey.
Additional Marginal Notation Fee $10.00 | aes A
Homeless Trust Fund - Bergen County — $3.00 | iy “a ‘
Total: $123.00 : eh
| < :
i

 

Recording Fees: $123.00
. Realty Transfer Tax Fees: $0.00 i
|

 

 

 

 

 

 

 

OFFICIAL RECORDING COVER PAGE Page tol 10

PLEASE DO NOT DETACH

THIS PAGE IS NOW PART OF THIS LEGAL DOCUMENT

NOTE: If document data differs from cover sheet, document data always supersedes.
“COVER PAGE DOES NOT INCLUDE ALL DATA, PLEASE SEE INDEX ANO DOCUMENT FOR ANY ADDITIONAL INFORMATION.

 

 
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 360 of 495 PagelID: 360

 

Bergen County Clerk V BK 03323 PG 1658 08/15/2019 02:48 PM 2 of 10
Qt)

> °
Cn Bergen County Recording Data Page ~ Official Use Only - Barcode

WV? Honorable John S, Hogan

Bergen County Clerk

TO

¥ Bk: 03323 pg:
John's. Nea 1657-1666

Roc. Fee 8123.00
Recorded OB/I5/

Bergen Count
YY Clerk
2019 02:48:30 py

 

 

\> Official Use Only — Realty Transfer Fee

 

 

Date of Document: Type of Document:
Assignment of Leases (and Rents)
42/11/2015
First Party Name: Second Party Name:
Hutton Ventures LLC Teaneck Plaza Ventures, LLC;

Lenox McKinley, LLC and
Lenox South Park, LLC

 

 

Additional Partles:

 

 

 

 

 

An JHE FOLLOWING SECTION IS REQUIRED FOR DEEDS ONLY
\o } Block: Lot:
‘Y

Municipality:

 

Consideration:

 

Mailing Address of Grantee:

72323 pag

 

 

ty THE FOLLOWING SECTION IS FOR ORIGINAL MORTGAGE BOOKING & PAGE INFORMATION FOR ASSIGNMENTS,
RELEASES, SATISFACTIONS, DISCHARGES & OTHER ORIGINAL MORTGAGE AGREEMENTS ONLY

Original Book: Original Page:

 

 

 

 

 

 

BERGEN COUNTY RECORDING DATA PAGE
: Please do not detach this page from the original document as it
2 contains important recording information and is part of the permanent record,

 
Case 2:19-cv-17615-MCA-LDW

Bergen County Clerk

Document 1 Filed 09/04/19 Page 361 of 495 PagelD: 361

V BK 03323 PG1659 08/15/2019 02:48 PM 3 of 10

  
 

Prepared By
J

ASSIGNMENT OF LEASES
(and Rents)

THIS ASSIGNMENT made the __/ / __ day of December 2015

BY: TEANECK PLAZA VENTURES, LLC; LENOX MCKINLEY, LLC; AND
LENOX SOUTH PARK, LLC, having an address at 636 South Forest Drive, Teaneck, New Jersey
07666 (herein called the "MORTGAGOR "),

TO: HUTTON VENTURES LLC, with offices at 333 7th Avenue, Third Floor, New
York, New York 10001 (called "LENDER ").

WITNESSETH THAT:

On even date herewith, Mortgagor made its obligation (called ‘Note") to the order of
LENDER evidencing debt in the principal amount of TWO MILLION TWO HUNDRED
THOUSAND (S2,200,000.00) DOLLARS and the MORTGAGOR executed and delivered a
Mortgage and Security Agreement bearing the same date as the Note and establishing a security
interest in premises situate in the Township of Teaneck and the City of Hackensack, County of
Bergen and State of New Jersey, more particularly described in Schedule "A" attached hereto and
made a part hereof (called "Premises"); and that

MORTGAGOR has now requested LENDER to make disbursement of the loan evidenced by
the Note and Mortgage; and that

Ag additional security for the payment and performance by MORTGAGOR of its
obligations to LENDER under the Note and Mortgage, respectively, MORTGAGOR has undertaken
to assign to LENDER all of the right, title and interest of MORTGAGOR as the Landlord in, under
and to all present or furure leases Or verbal tenancies or other occupancy agrecments for all or any
part of the Premises (hereinafter collectively called the “Leases").

NOW, THEREFORE, KNOW ALL MEN BY THESE PRESENTS, that in consideration
of One Dollar and other good and valuable consideration receipt of which is hereby acknowledged
and in order to induce LENDER to disburse the loan, as well for and in consideration of an
additional, separate valuable consideration paid by LENDER to MORTGAGOR, receipt of which is
hereby acknowledged by MORTGAGOR. expressing the intent to be legally bound hereby,

MORTGAGOR does hereby:

}. Grant, convey, sell, assign, transfer, sct over and deliver to LENDER, its successors and
assigns all of the right, title and interest MORTGAGOR as the Landlord in, under and to the Leases,
TOGETHER WITH alt of the rents and other sums payable by the Tenant under the Leases (copies of
which are annexed hereta if applicable, or in the case of verbal agreements, written descriptions of
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 362 of 495 PagelID: 362

Bergen County Clerk V BK 03323 PG 1660 08/15/2019 02:48 PM 4 of 10

same, as Exhibit A), AND TOGETHER WITH all of the other benefits and advantages to derived
from the Leases as collateral security, nevertheless, for the payment of the indebtedness, interest
and all other sums which are payable by MORTGAGOR to LENDER under the Note and Mortgage,
and for the performance of all of the other terms, provisions, covenants and conditions of the Note,
the Mortgage and of this Assignment which are binding upon MORTGAGOR.

2. The assignment of rents, profits and income herein granted shall be deemed
absolute, and in furtherance thereof, MORTGAGOR agrees that LENDER shall have the absolute
right to and a perfected security interest in all rents, issues, income and profit assigned hereunder.
MORTGAGOR shall execute and deliver to LENDER all documents and instruments deemed
necessary by the LENDER in order to perfect this security interest.

3. So jong as there shall exist no default by the MORTGAGOR in the payment of any
indebtedness secured hereby or in the performance of any obligation, covenant or agreement herein
in said Loan Documents or in said Leases contained on the part of the MORTGAGOR to be
performed, the MORTGAGOR shall have the right to collect at the time of, but not prior to the date
provided for the payment thereof, all rents, income and profits arising under said Leases or from
the Premises and to retain, use and enjoy the same.

4, Represent and warrant to LENDER that: (a) the Tenant(s) has accepted
possession of the Premises demised by the Leases; and (b) the Leases have not been terminated,
canceled, amended, changed or abrogated and continues in full force and effect on the date hereof;
and (c) neither MORTGAGOR nor any Tenant is m default under the Leases; and (d) no rents or
other sums payable by any Tenant under the Leases have been paid in advance, and (e)
MORTGAGOR is the absolute owner of the interest of the Landlord under the Leases and has made
no assignments of said interest in anyone other than LENDER; and (f) no Tenant has any defense,
set-off or counterclaim under the Leases.

5. Covenant and agree with LENDER that: (a) LENDER shall have a security
interest in the Leases and in the rents, avails and proceeds thereof; and (b) MORTGAGOR will
faithfully keep and perform all of the terms, conditions, provisions and covenants of the Leases
which are binding upon MORTGAGOR as the Landlord therein; and (c) no rights or remedies of
MORTGAGOR as the Landlord under the Leases will be waived or released without the express
prior written consent of LENDER; and (d) the Leases will not be terminated, canceled, amended,
changed or abrogated, nor will surrender of the demised premises and property or of the
leasehold be accepted by MORTGAGOR, nor will any rent be received in advance of the dates
specified in the Leases for payment, except upon the express prior consent of LENDER in each case;
and (e) at any time or times hereafter when MORTGAGOR may be in default under the Note or
Mortgage, or both, LENDER may exercise all the rights of the Landlord wider the Leases and
may collect from any Tenant all rents and other sums which are payable by any Tenant under the
Leases but such collections shal! be made by LENDER as agent of MORTGAGOR and after
applying so much of the net amount of the rentals and other sums collected as may be necessary
to discharge the obligations of MORTGAGOR under the Note and Mortgage, respectively, shall
remit any excess to MORTGAGOR. A Tenant may, upon receipt of written demand from LENDER
to pay the rents and other sums lo LENDER thereafter make such payments without being

Nr
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 363 of 495 PagelD: 363

Bergen County Clerk V BK 03323 PG 1661 08/15/2019 02:48 PM § of 10

obligated to determine whether MORTGAGOR was in fact in default under the Note or
Mortgage and the Tenant shall be credited pro Canto under the Leases for all such payments
made to LENDER; and (f) LENDER shall not be responsible for the control, care or
management of the Premises and property demised by the Leases, or for any waste permitted or
committed thereon or thereto by any Tenant or by others, or for carrying out any of the duties
or obligations of MORTGAGOR under the Leases, nor shall LENDER be liable by reason of
any loss, injury or damage sustained or suffered by any Tenant or any other occupant or
occupants of the Premises and property demised by the Leases or by any other person or persons
whomsoever by reason of any dangerous or defective conditions now or hereafter existing in
said Premises and property demised by the Leases; and (g) nothing herein contained shall be
construed as a waiver or suspension by LENDER of its right to enforce payment of the
indebtedness of MORTGAGOR to LENDER under the Note or Mortgage and interest thereof,
and the performance of any of the other duties or obligations of MORTGAGOR, as the Maker
under the Note and as the MORTGAGOR under the Mortgage, respectively, all of which
duties and obligations of MORTGAGOR shall continue; and (h) this Assignment shall be
binding upon MORTGAGOR and the successors, assigns and grantees of MORTGAGOR and
shall inure to the benefit of LENDER, its successors, assigns and grantees,

6. Singular words used herein shall be deemed to include the plural, and vice versa,
as the case may be.

7. This Assignment shal! cease to be effective and shall be deemed to have been
reassigned to the MORTGAGOR at such time as the Mortgage referred to above shall be
canceled of record.

IN WITNESS WHEREOF, this Assignment of Leases has been duly executed the
e4r first above written.

   
  

TEANECK PLAZA VENTURES, LLC

AL
by. LA.

Seth Levine, Managing Member

Victoria
“a LENOX MCKINLEY, LLC
/ LZ
: By: { >

 

 

Victorta Marsh ' Seth Levine, Managing Member

‘| UA LENOX SOUTH PARK, LLC
' KY fo
y

Victoria Marsh ~ Seth Levine, Managmg Member

iw

v
3
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 364 of 495 PagelD: 364

“Bergen County Clerk V BK 03323 PG 1662 08/15/2019 02:48 PM 6 of 10

STATE OF NEW JERSEY
:$S
COUNTY OF MIDDLESEX

I CERTIFY that on December , 2015, Seth Levine, personally came before me
and acknowledged under oath, to my satisfaction, that:

a. this person is the Managing Member of TEANECK PLAZA VENTURES, LLC;
LENOX MCKINLEY, LLC; AND LENOX SOUTH PARK, LLC, the Company
named in this document;

b. this person signed this document in their capacity as Managing Member of the
company;

c, this person is authorized to execute and deliver this document on behalf of

TEANECK PLAZA VENTURES, LLC; LENOX MCKINLEY, LLC; AND LENOX

SOUTH PARK, LLC; and
d. this person knows the proper seal of the Company/yhich was affixed to this
document. LA if

Victetia Marsh os
Notary Public of the State of New Jersey

VICTORIA B. MARSH
sary Public of New Jerse
vy commssion Expires e215

Record & Return To:

Vastola & Sullivan
495 Union Avenue
Middlesex, New Jersey 08846
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 365 of 495 PagelD: 365

Bergen County Gierk V BK 03323 PG 1663 08/15/2019 02:48 PM 7 of 10

r

SCHEDULEA _

“LEGAL DESCRIPTION
170 South Park. Street, Hackensack, NJ

_- All that cartain lol, plece or parcel-of land, with the buildings.and improvernents thereon erected, situate, lying .and ——
“Being in the City of Hackensack, County of Bergen, State of New Jersey, © eS aE ELE

TRACT I:

BEGINNING in the easterly line of Park Street al the so'

Jane Berry and her husband by deed bearing date May
conveyed being also 47 feet.southerly from the southwesterly corner of the lot convey:

Taylor to.Wilhelmina Leinweiber by deed bearing date October 8, 1906; running thence

uthwesterly corner of the tract conveyed to John O'Shea by

40, 1958 being the northeasterly comer of the lot hereby
ed by the said William E. .

1, Easterly along said lot conveyed to John O'Shea, 135.00 feet; thence

2. Southerly and parallel.with Park Street and along land now or formerly of George Shafer and others, 38,00 feet
to the northerly line of a laneway leading from Park Street to Union Street; thence

3. Westerly along said taneway and parallel with the first course, 135.00 feet to the easterly line of Park Street;
thence

4. Northerly along Park Street, 38.00 feet to the paint of BEGINNING.

TRACT

BEGINNING at a point in the southeasterly line of South Park Street distant therein southwesterly 23.59 feet from
the point of intersection of the said line of South Park Street with the southwesterly line of property shown on map
entitled, "Map of Gamewell Property’, which said map is on file in the Office of the Clerk of the County of Bergen,

as filed Map No, 372 and from said point of beginning; running thence

4, Along sald line of South Park Street, South 22 degrees 41 minutes Wesl, 70.59 feet; thence
2. South 67 degrees 29 minutes East, 135.00 feet; thence

3. North 22 degrees 41 minutes East, 69.43 feel; thence

4. North 66 degrees 59 minutes 30 seconds West, 135.00 feel to the said line of South Park Street and the point .
of BEGINNING,

BEING further known and described as:

BEGINNING at the point of intersection of the southeasterly R.O.W. line of Park Street (30° R.O.W.) with the
northeasterly R.O.W. line of a lane, and tunning; thence

1. South 67 degrees 29 minutes 00 seconds East, a distance of 135.00 feet to a point; thence
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 366 of 495 PagelID: 366

Bergen County Clerk V BK 03323 PG 1664 08/15/2019 02:48 PM 8 of 10

SCHEDULE A
LEGAL DESCRIPTION
(Continued)
170 South Park Street, Wackensack NJ

2. North 22 degrees 41 minutes 00 seconds East, a distance of 107.43 feet to a point; thence

3, North 66 degrees 59 minutes 30 seconds West, a distance of 135.00 feet to a point; thence

4, South 22 degrees 41 minutes 00 seconds East, a distance of 108.59 feet to the point and place of BEGINNING.
NOTE: Being Lot(s) 30, Block 222.01, Tax Map of the City of Hackensack, County of Bergen.

NOTE; Lot and Block shown for informational purposes only.
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 367 of 495 PagelD: 367

Bergen County Clerk VY BK 03323 PG 1665 08/15/2019 02:48 PM 3 of 16

.

SCHEDULE A

LEGAL DESCRIPTION
88 Mckinley Street, Hackensack NJ

All that certain lot, piece or parcel of land, with the buildings ‘and improvements thereon erected, situate, lying and

being inthe City of Hackensack, County of Bergen, State of New Jersey. .
(formerly known as South First Street), which point is

BEGINNING at a.point on the easterly line of McKinley Street
the southerly fine of Lexington Avenue and from

distant 180.00 feet southerly from the intersection of same with
said point of beginning; running thence

4. South 18 degrees 00 minutes West 125.00 feet siong said easterly line of McKinley Street to a point; thence

2. South 78 degrees 50 minutes 15 seconds East 450.00 feet to a point; thence

3. North 18 degrees 00 minutes East 125.00 feet more or less to a point; thence
4, North 78 degrees 50 minutes 15 seconds West 150.00 feet to the easterly line of McKinley Street and the point
and place of BEGINNING.

ols 52, 53, 54 an a map entitled ” Map of Property of William E. Taylor, Near
NJ." filed October 8, 1994, as Map No. 710 and part of Lot 51 in map entitled
Depot, Hackensack, N.J." filad October 8, 1984, as Map
Hackensack, N.J." filed February 6, 1905

Being known and designated as L
Essex Street Depot, Hackensack,
"Map of Property of William E. Taylor, near Essex Street
No. 740 and part of Lot 14 on Map entitled, "Property of Carl O. Larson,

o as Map No, 950.
NOTE: Being Lot(s) 22, Block 81, Tax Map of the City of Hackensack, County of Bergen.

NOTE: Lot and Block shown tor informational purposes only.
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 368 of 495 PagelD: 368

BK 03323 PG 1666 08/15/2019 02:48PM 10 0f10 “* End of Document *”

Bergen County Clerk

SCHEDULE A

LEGAL DESCRIPTION
1407 Palisade Avenue, Teaneck, NJ

_All (hat certain lot, piece or parcel of land, wilh the buildings and. improvements thereon erected; situate, lying and -
‘being in the Township of Teaneck, County of Bergen, State of New Jersey. - , co :

BEING known and designated as Lots 1, 2, 3, 4, 5, 6 and 7 (1 to7 inclusive) in Block 460G on a certain map
entiled "Supplementary Map of West Englewood Square, Teaneck, New Jersey, belonging to Nelson M., Ayers,
January 1926" made by Reginald W. Wells, Civil Engineer and Surveyor and filed in the Bergen County Clerk's

Office on March 22, 1926 as Map No. 2083.

BEGINNING ata point on the southwesterly streel line of The Plaza (formerly Market Street) distant 225.00 feet
along the same from its intersection with the northwesterly street line (formerly Westfield Avenue} thence from

said point of beginning:

4. South 38 degrees 19 minutes West 137.37 feet to a point; thence

2. North 53 degrees 16 minutes West 185.34 feet lo a point on the southeasterly street line of Palisade Avenue
(formerly Station Street); thence

3, North 44 degrees 10 minutes East along said street line of Palisade Avenue 24.81 feet to a point on the said
southwesterly street line of The Plaza (formerly Markel Street); thence

4, Easterly along said street line of The Plaza (formerly Market Street) along the arc of a curve bearing lo the right
having a radius of 109.00 feet, a distance of 76.41 feet to a point; thence

5, Southeasterly continuing along said street line of The Plaza (formerly Market Street) along the are of a curve
bearing to the right having a radius of 180.00 feel, a distance of 138,18 feet to a point; thence

6. South 51 degrees 41 minutes East still along said street line of The Plaza (formerly Market Street) 25.00 feet to
the paint and place of BEGINNING. .

NOTE: Being Lot(s) 1, Block 5008, Tax Map of the Township of Teaneck, County of Bergen.

NOTE: Lot and Block shown for informalianal purposes only.
Case 2:19-cv-17615-MCA-LDW Document 1

Filed 09/04/19 Page 369 of 495 PagelD: 369

 

 

John S. Hogan
Bergen County Clerk

Bergan County Clerk

One Bergen County Plaza
Hackensack, NJ 07604
(204) 336-7000

vaww bergencountyclerk.org!

 

CUVEE

 
 
 
  

INSTRUMENT # 18-067857.0

V 03067 0528

p\_ RECORDED DATE: 09/24/2018 02:18:35 PM

FHSE.NUMBER : 002327R-18
ee

Neen

 

 

 

Document Type: UCC1 - Real Estate Financial Stmt

Transaction #: 9157807
Document Page Count: 3
Operator Id: CLERK

 

RETURN TO:

WORLD WIDE LAND TRANSFER

BUILDING 8 NESHAMINY INTERPLEXSUITE 117
TREVOSE PA 19053

ERECORDED

SUBMITTED BY:
World Wide Land Transfer

(21S) 245-5650

 

 

 

PRIMARY NAME

SECONDARY NAME

 

TEANECK PLAZA VENTURES, LLC

AFFINITY FEDERAL CREDIT UNION

 

ADDITIONAL PRIMARY NAMES

ADDITIONAL SECONDARY NAMES

 

 

MARGINAL REFERENCES:

 

MUNICIPALITY: TEANECK

FEES / TAXES:
Recording Fee; UCC 1 - Financial
Statement

Total:

$25.00
$25.00

OFFICIAL RECORDING COVER PAGE

INSTRUMENT #: 18-067857.02
Recorded Date: 09/24/2018 02:18:35 PM

| hereby CERTIFY that this document is recorded
in the Clerk's Office in Bergen County, New

John S, Hogan
Bergen County Clerk

  

Recording Fees: $25.00
Realty Transfer Tax Fees: $0.00

 

 

Page 10/4

PLEASE DO NOT DETACH

THIS PAGE IS NOW PART OF THIS LEGAL DOCUMENT

NOTE: If document data differs from cover sheet, document data always supersedes.
"COVER PAGE DOES NOT INCLUDE ALL DATA, PLEASE SEE INDEX AND DOCUMENT FOR ANY ADDITIONAL INFORMATION.
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 370 of 495 PagelD: 370

    

UCC FINANCING STATEMENT
FOLLOW INSTRUCTIONS
A, NAME & PHONE OF CONTACT AT FILER (ontiona!)

 

 

B, E-MAIL CONTACT AT FILER (opticnal)

 

C.SENO ACKNOWLEOGHMENT TO: (Name and Address)

i

Schenck, Price, Smith & King, LLP
220 Park Avenue

Florham Park, New Jecsey 07932
Attention: Jeremy M, Garlock, Esq.

L. £T-1elt-MI- —

 

 

@)

THE ABOVE SPACE IS FOR FILING OFFICE USE ORLY

 

7. DEBTOR'S NAME: Provide only ong Debtor name (16 oF 1b) (Use exact, fal nome; do ned Onn, modsy,
name will not fil in ting 1b, wave af of dem 1 blank, check hore
tp. ORGANIZATIONS NAME

TEANECK PLAZA VENTURES, LLC

(0) snd provide uve inuividuat Debtor Information in ilem 10 of Ihe

of abdreviate any part of Ine Debtor's narno): if sry pat af the ladividual Debtors

Financeyg Statement Addendum (Form UCCIAS

 

 

 

 

OR tb. INDIVIDUALS SURNAME FIRST PERSONAL RANE ADOMTIONAL HAME(SAMITULS) SUFFIX
40. MAILING ADDRESS cry STATE POSTAL COOE COUNTRY
210 River Streel Hackensack NJ 07601 USA

igual Dadlors

—_—
2, DEBTOR'S NAME: Provide only gn Debtor name (2a Or 2b) (usa exact, fol name: Co nok Omit, modity, OF eboravials any part of the Oetio’s nama): if any pat of the indi
dr Ine Wedividual Debtor infocmation in tam 10 of the Finanang Stalemeat Addendum {Form UCC 1Ad)

fame wo8 nol f€ eikna 2b, Ipave ail of tem 7 diank, checa nee (_] and pravi

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Te. CRGANRATIONS NAME
OR 2p. HONVIDUAL'S SURNAME FIRST PEASONAL RAME ADOITIOHAL NAMEESENITIAL(S) SUFFIX
3e. MAILING ADDRESS Cire STATE POSTAL CODE COUNTRY
3, SEGURED PARTY'S NAME (or NAME of ASSIGHEE of ASSIGNOR SECURED PARTYE: Provide only ong Secured Rary nome (92 oF 3D)

3a, ORGANIZATIONS NAME

AFFINITY FEDERAL CREDIT UNION
OR 30. INCIVIOUAL'S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S MIM TIAL(S) SURFIX
36, FAILING ADORESS ciry STATE POSTAL COE COUNTRY
74 Mountain View Boulevard Basking Ridge NJ 07920 USA

 

 

 

4, COLLATERAL: This financing statement covers ing following collateral:

All Debtors righ! tille and interest as enumerated on the attached Rider.

 

5, Check only d apphcabia and check only one boa: Colisleral ta oO aid in a Trout (see UCC IAG, tem 47 and msirucliont)

6a. Check gnity il apprcatte end check only one bax
0D Puntic-Finence Transaction (0 manutaciured-Home Tranvaction

 

(0 A Debtor ss @ Transemutting Udy

7. ALTERNATIVE DESIGNATION (4 eppicable) o LotsceAestr 9 Consignee/Cansignor

B, OPTIONAL FILER REFERENCE DATA.
CMH#24$19-293 TO BE FILEO IN BERGEN COUNTY
FILING OFFICE COPY — UCC FINANCING STATEMENT (Form UCC1) (Rev. 04/20/11)

Bergen County Clerk Vv BK 03061 PG 0529

0 SotecBuyer

(1 being sareinintered by @ Decedont's Personal Representative
6b. ‘Check gfiy # apphcatde and chock gaily one box
1 poricutunat ian CT) Noa. Uce Fitna

CD patewnara (7) Licersseeaticansar

09/24/2018 02:18 PM 20f4
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 371 of 495 PagelD: 371

UCC FINANCING STATEMENT ADDENDUM

FOLLOW INSTRUCTIONS

9, NAME OF FIRST DEBTOR: Some as kine ta or tb on Financing Statement: ine 10 was teh blank
because Indaiual Debtor name did nol fl, check nere

Ga. ORGANIZATIONS NAME

TEANECK PLAZA VENTURES, LLC

 

 

So INEWIOUALS SURNAME
OR

 

FIRST PERSONAL NAME

 

FOOIMONAL NAME(S INITUL(S) SUFFIX
THE ABOVE SPACE [$ FOR FILING OFFICE USE ONLY

 

 

 

10, DEBTOR'S NAME: Provide (108 or 106) only ong eoaihona! Dadlor name oF ‘Dedtor nsme that did not filin ine tb of 2b of the Financing Statement (Form UCC1) (use exact, ul name,

do rol oma, moddy, of Bobrevinle any part ‘of the Deblor’s nana) and enter the maisng, address in lon (0c
109. ORGANIZATIONS MAME

 

 

 

 

 

10d, NOIVIOUAL'S SURNAME

 

OR |--—WRONIOUAL'S FIRST PERSONAL NAME

 

 

WDIVIGUAL S ADOITIONAL NAME(S INITIAL (S) SUFFIX

 

 

 

10¢, MAILING ADOAESS CITY COUNTRY

 

 

STATE ee CODE

 

. CJ ADDITIONAL SECURED PARTY'S NAME or LJ ASSIGNOR SECURED PARTY'S NAME: Providw onty ona name (118 of 110)
Tie. ORGANIZATIONS NAME

 

 

 

 

OR }ib, JNDIVIQUAL'S SURNAME FIRST PERSONAL NAME ADDITOHAL NAME(SYINITIAL(S} SUF FES

 

 

 

 

Te MAILING ADDRESS cry STATE POSTAL CODE COUNTRY

 

 

 

 

 

72. ADDITIONAL SPACE FOR ITEM 4 {Collaterat):

 

73, Be) This FRLANGING STATEMENT is ta be (Ded [lor recora} (or recorded) fn oe 14, This FINANCING STATEMENT: —
REAL ESTATE RECORDS (i opptcadie) (O) covers timber 10 bo ext covers st-oxiraciod collateral ts Hed an a fixture Gling

75. Name and address of a RECORD OWNER of tual esiate described vilont 16 16. Oeseristion of eeal esialo:

(if Oadtor dows nai heave & record were si},
4407 Palisade Avenue, Teaneck, New Jersey
Same ag Deblor above (Block 5008, Lot 1)

Township of Teaneck
County of Bergen
State of Now Jersey

 

 

17, MISCELLANEOUS:

FILING OFFICE COPY — UCC FINANCING STATEMENT (Form UCC1) (Rav, 04/20/11)

Bergen County Clerk Vv BK 03061 PG 0530 09/24/2018 02:19 PM 3of4
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 372 of 495 PagelD: 372

SCHEDULE A - DESCRIPTION OF PROPERTY

All of TEANECK PLAZA VENTURES, LLC’S ("the Debtor") right, title and interest in and to all existing and future-
acquired Fixtures and Equipment, Awards and Proceeds, Leases and Rents, Other Rights (as all of the preceding terms are
defined below), and all tax and insurance escrows held by Affinity Federal Credit Union pursuant to the Mortgage from Debtor

to Affinity Federal Credit dated September 12, 2018 ("Mortgage").

“Fixtures and Equipment’ means all fixtures, machinery, equipment, appliances, goods, chattels, furniture, furnishings and
personal property of every nature presently or in the future attached to, or used or intended to be used in connection with, the
Land or Improvements, or to be erected on the Land or Improvements, or to be erected on the Land or Improvernents, including
gas and electric fixtures, radiators, heaters, engines, machinery, boilers, ovens, elevators, bathtubs, sinks, water closets, faucets,
air conditioning equipment, plumbing and heating fixtures, refrigerators, freezers, shades, blinds, draperies, carpets and all
replacement and substitutions for, proceeds of, and warranties with respect to, such property. "Land" means the land and
property commonly 1407 Palisade Avenue, Teaneck, New Jersey (Block 5008, Lot 1), “Improvements” means alt buildings,
structures and other improvements of every nature presently or in the future on, attached to or used in connection with the Land,
including all betterments, substitutions, replacements and proceeds, and all appurtenances and paved roads and walkways

adjacent, or relating to, the foregoing or ta the Land.

"Awards and Proceeds" means all awards, damages, claims, payments, insurance proceeds (other than from liability insurance
coverage) and other compensation with respect to the Land, Improvements, Fixtures and Equipment and other interests described
in Section 3 of the Mortgage (collectively referred to as “Awards and Proceeds") including those arising from: (a) any
governmental taking or exercise of eminent domain, (b) any damage, injury, casualty or other destruction or loss or (c) any

change of grade or vacation of any street.

ies and benefits now or hereafter due to Debtor in connection

"Leases and Rents" means all rents, issues, profits, revenues, royalt
as landtord under any existing and future leases

with the Land or Improvements including all rights and interests of Mortgagor
with respect to the Land, Improvements and Fixtures and Equipment;

5 whatsoever that Mortgagor or any other owner has or may acquire in the Land,
d all other above-described property and interests, including
ts, alleys, appurtenances and sewer, air, mineral, water and

“Other Rights" means all other right
Improvements, Fixtures and Equipment, Awards and Proceeds an
all rights, privileges, rights of way. easements, public spaces, stree
subsurface rights of all kinds.

FILING OFFICE COPY — UCC FINANCING STATEMENT (Form UCC) (Rev. 04/20/11}

Bergen County Clerk BK 03061 PG 0531 09/24/2018 02:18 PM 4of4  ** End of Document™
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 373 of 495 PagelD: 373

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

John S, Hogan sna a
"Bergen County Clerk fem ITAA
Bergen County Clerk
One Bergen County Plaza ws
Hackensack, NJ 07601 INSTRUMENT # 19-053579.02
{201) 336-7000 NN
www. bergencountyclerk.org/ V 03323 1667 NN
RECORDED DATE: 08/15/2019 oe PM
FILE NUMBER: 001882-19
Transaction #: 9276841
Document Type: UCC 4 - Financial Statement Document Page Count:..-—"77
Operator Id: CLERK
RETURN TO: SUBMITTED BY:
VASTOLA & SULLIVAN
P.0.B0X 7
495 UNION AVENUE STE 2D
MIDDLESEX NJ 08846
PRIMARY NAME : SECONDARY NAME
TEANECK PLAZA VENTURES 1.1.C HUTTON VENTURES LLC
ADDITIONAL PRIMARY NAMES ADDITIONAL SECONDARY NAMES
MARGINAL REFERENCES:
FEES / TAXES: INSTRUMENT #: 19-053579.02
Recording Fee: UCC 1 - Financial ~ | Recorded Date: 08/15/2019 02:48:31 PM
Statement $25.00
Total: $25,00 | hereby CERTIFY that this document is recorded
in the Clerk's Office in Bergen County, New
Jersey.
AN
Db 4. Hares
i John S. Hogan
| Bergen County Clerk
|
Recording Fees: $25.00
| Realty Transfer Tax Fees: $0.00
|
OFFICIAL RECORDING COVER PAGE Page 1 oft

PLEASE DO NOT DETACH

THIS PAGE IS NOW PART OF THIS LEGAL DOCUMENT

NOTE: If document data differs from cover sheet, document data always supersedes.
“COVER PAGE DOES NOT INCLUDE ALL DATA, PLEASE SEE INDEX AND DOCUMENT FOR ANY ADDITIONAL INFORMATION.
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 374 of 495 PagelD: 374

 

 

Bergen County Clerk V BK 03323 PG 1668 08/15/2019 02:48 PM 20f8
OeO\
“.
a vee a
[Bergen County Recording Data Page Official Use Only - Barcode

“| Honorable John S. Hogan
D? Bergen County Clerk

 

 

UT UAE

CCL = Pinanci
wile $: 001882-19 nates rae en
ohn S. Hogan, Bergen County Clerk “e
Recorded 04/15/2019 02:48:33 py

 

 

Official Use Only ~ Realty Transfer Fee

 

 

 

 

Sar
~ a
rFoO?D
O1 W
™. Wo Se
Date of Document: Type of Document: NN
. : OWwWOo
UCC Financing Statement paar oO
42/11/2015 wo pay
ry ©
First Party Name: Second Party Name: Q %
Hutton Ventures LLC Teaneck Plaza Ventures, LLC ae
Are
nH wo
~J

Additional Parties:

 

 

THE FOLLOWING SECTION 1S REQUIRED FOR DEEDS ONLY
Block: Lot:

 

 

 

Municipality:

 

Consideration:

 

Mailing Address of Grantee:

 

 

THE FOLLOWING SECTION IS FOR ORIGINAL MORTGAGE BOOKING & PAGE INFORMATION FOR ASSIGNMENTS,
RELEASES, SATISFACTIONS, DISCHARGES & OTHER ORIGINAL MORTGAGE AGREEMENTS ONLY

Original Book: Original Page:

 

 

 

 

BERGEN COUNTY RECORDING DATA PAGE
Please do not detach this page from the original document as it
contains important recording information and is part of the permanent record.

 

 
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 375 of 495 PagelD: 375

Bergen County Clerk V BK 03323 PG 1669 08/15/2019 02:48 PM 3 of 8

 

UCC FINANCING STATEMENT
FOLLOW INSTRUCTIONS (front and back) CAREFULLY

 

‘A NAME & PHONE OF CONTACT AT FILER (optional)

 

Gi SEND ACKNOWLEDGMENT TO (Name and Address)
Vastola Fackelman & Sullivan
495 Union Avenue, Suite 2D
P.O, Box 7
Middlesex, New Jersey 08846

 

THE ABOVE SPACE |S FOR FILING OFFICE USE ONLY

 

 

y DEBTOR'S EXACT FULL LEGAL NAME - insert only ang deblor nome (1a at Ibi ~ co fol abbreviate of combine names
Ya. ORGANIZATION'S NAME

TEANECK PLAZA VENTURES, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

on
Tb. INDIVIDUAL’S LAST NAME FIRST NAME MIDOLE NAME SUFFIX
city STATE POSTAL CODE COUNTRY
636 South Forest Drive Teaneck NJ 07666 | USA
13 TAR 10% SSN OR EIN ADDL INFORE | Te TYPE OF ORGANIZATION TI, JURISDICTION OF ORGANIZATION 19. ORGANIZATIONAL 16 ¥ il any
ORGANIZATION
OzETOR : . |
Limited Liability Campany New Jersey
| Co) sone
2 ADDITIONAL DEBTOR'S EXACT FULL LEGAL NAME ~ 1sen only mre denlor nome (2a of 2D) 7 Yona) abdrewale OF combing names
2a ORGANIZATION'S NAME
oR
2B INDIVIOUAL'S LAST NAME FIRST NAME WIODLE NAME SUFFIX
Fe MAILING ADORESS ci STATE POSTAL CODE COUNTRY
26. TAX ION SSN OR EN ROULINFO RE { 2¢ TYPE OF ORGANIZATION 2 JURISDICTION OF ORGANIZATION 29 ORGANIZATIONAL ID ¥, if any

 

OAGANIZATION
DEDTOR '
C] NONE

SECURED PARTY'S NAME {or NAME of TOTAL ASSIGNEE of ASSIGNOR SIP) - sed only ane socuied pany fame (3a or 3d)
i as ORGANIZATION'S NAME

 

HUTTON VENTURES LLC

OR

 

 

 

 

 

 

 

To. INOMMOUAL'S LAST NAME FIRST Wate MIODLE NAME SUFFIX
Je MATING ADDRESS city STATE POSTAL CODE COUNTRY
333 7™ AVENUE, THIRD FLOOR NEW YORK NY 10001 USA

 

4 Ths FINANCING STATEMENT covers tha toliowang coftaterat

This Financing Statement covers the following types or items of property: all of Debtor's right, title and interest in and to all buildings, structures,
fixtures, additions, cnlargements, extensions, modifications, repairs, replacements, improvements and all other property as more particularly
described in the Rider to UCC filing attached hereto, now or hereafter erected or located on the real property known as Lot |, Block 5008, on the
tax map of the Township of Teaneck, County of Bergen, State of NJ and commonly known as 1407 Palisade Avenue, Teaneck, New Jersey.

 

§, ALTERNATIVE DESIGNATION (i apphcatiey (_) ressfenessor [_] CONSIGNEG/CONSIGNOR LJ saneemanor C1 sewerauver (] ac_uen (| nowuce FILING
7 Cock to REQUEST SEARCH REPORT{S} on Cations}

 

 

6 QO ‘This FINANCING STATEMENT is ta be fitad (far record) [ar racerdad) in tha REAL ‘ '

ESTATE RECORDS nach Augerdam it apoteabte} (AODSTIOMAL FEE) {optional (1) arooors (] veotors [J vento 2
3 OPTIONAL FILER REF ERENCEDATA
County

 

FILING OFFICE COPY — NATIONAL UCC FINANCING STATEMENT (FORM UCC1) (REV. 07/29/98)
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 376 of 495 PagelD: 376

Bergen County Clerk V BK 03323 PG 1670 08/15/2019 02:48 PM 4of8

RIDER
TO
UNIFORM COMMERCIAL CODE FINANCING STATEMENT

Debtor: TEANECK PLAZA VENTURES, LLC having an address at 636 South
Forest Drive, Teaneck, New Jersey 07666

Secured Party; HUTTON VENTURES LLC having an address at 333 7" Avenue, Third
Floor, New York, New York 10001

ITEM 4 (CONTINUED): All right, title and interest of Debtor in and to the following
(collectively, the “Property”):

1. The real property described in Exhibit A attached hereto and made a part hereof (the
"Land");

od

All additional lands, estates and development rights hereafter acquired by Debtor for use
in connection with the Land and the development of the Land and all additional lands and
estates therein which may, from time to time, by supplemental mortgage or otherwise be
expressly made subject to the lien of the Security Instrument (as defined below);

3, The buildings, structures, fixtures, additions, enlargements, extensions, modifications,
repairs, replacements and improvements now or hereafter erected or located on the Land
(the “Improvements");

4. All easements, rights-of-way or use, rights, strips and gores af land, streets, ways, alleys,
passages, sewer rights, water, water courses, waler rights and powers, air rights and
development rights, and all estates, rights, titles, interests, privileges, liberties, servitudes,
tenements, hereditaments and appurtenances of any nature whatsoever, in any way now or
hereafter belonging, relating or pertaining to the Land and the Improvements and the
reversion and reversions, remainder and remainders, and all land lying in the bed of any
street, road or avenue, opened or proposed, in front of or adjoining the Land, to the center
line thereof and all the estates, rights, titles, interests, dower and rights of dower, curtesy
and rights of curtesy, property, possession, claim and demand whatsoever, both at law
and in equity, of Debtor of, in and to the Land and the Improvements and every part and
parcel thercof, with the appurtenances thereto,

5. All machinery, equipment, fixtures (including, but not limited to, all heating, air
conditioning, plumbing, lighting, communications and elevator fixtures) and other
property of every kind and nature whatsoever owned by Debtor, or in which Debtor has or
shall have an interest, now or hereafter located upon the Land and the Improvements, or
appurtenant thereto, and usable in connection with the present or future operation and
occupancy of the Land and the Improvements and all building equipment, materials and
supplies of any nature whatsoever owned by Debtor, or in which Debtor has or shall have
an interest, now or hereafter Jocated upon the Land and the Improvements, or appurtenant
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 377 of 495 PagelD: 377

Bergen County Clerk V BK 03323 PG 1671 08/18/2019 02:48 PM 5 of 8

thereto, or usable in connection with the present or future operation and occupancy of the
Land and the Improvements (collectively, the "Personal Property”), and the right, title and
interest of Debtor in and to any of the Personal Property which may be subject to any
security interests, as defined in the Uniform Commercial Code, as adopted and enacted by
the state or states where any of the Property is located, superior in lien to the lien of the
Security Instrument and all proceeds and products of the above;

6. All leases, subleases and other agreements affecting the use, enjoyment or occupancy of
the Land and/or the Improvements heretofore or hereafter entered into and all extensions,
amendments and modifications thereto, whether before or after the filmg by or against
Debtor of any petition for relief under 11 U.S.C. §§ 101 et seq., as the same may be
amended from time to time (the “bankruptcy code") (the “leases") and all right, title and
interest of Debtor, its successors and assigns therein and thereunder, including, without
limitation, cash or securities deposited thereunder to secure the performance by the
lessees of their obligations thereunder and al] rents, additional rents, revenues, issues and
profits (including all oil and gas or other mineral royalties and bonuses) from the Land
and the Improvements whether paid or accruing before or after the filing by or against
Debtor of any petition for relief under the bankruptcy code (the "rents") and all proceeds
from the sale or other disposition of the Icases and the right to receive and apply the rents
to the payment of the indebtedness secured by the Security Instrument,

7. All proceeds of and any unearned premiums on any insurance policies covering the
Property, including, without limitation, the right to receive and apply the proceeds of any
insurance, judgments, or settlements made in lieu thereof, for damage to the Property;

8. All awards or payments, including interest thereon, which may heretofore and hereafter
be made with respect to the Property, whether from the exercise of the right of eminent
domain (including but not limited to any transfer made in lieu of or in anticipation of the
exercise of the right), or for a change of grade, or for any other injury to or decrease in the
value of the Property;

9. All refunds, rebates or credits in connection with a reduction in real estate taxes and
assessments charged against the Property as a result of tax certiorari or any applications
or proceedings for reduction,

10. All proceeds of the conversion, voluntary or involuntary, of any of the foregoing
including, without limitation, proceeds of insurance and condemnation awards, into cash
or liquidation claims;

ll. The right, in the name and on behalf of Debtor, to appear in and defend any action or
proceeding brought with respect to the Property and to commence any action or
proceeding to protect the interest of secured party in the Property;

12. All agreements, contracts, certificates, instruments, franchises, permits, licenses, plans,
specifications and other documents, now or hereafter entered into, and all rights therein
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 378 of 495 PagelD: 378

Bergen County Clerk V BK 03323 PG 1672 08/15/2019 02:48 PM 8 of 8

and thereto, respecting or pertaining to the use, occupation, construction, management or
operation of the Land and any part thereof and any Improvements or respecting any
business or activity conducted on the Land and any part thereof and all right, title and
interest of Debtor therein and thereunder, including, without limitation, the right, upon
the occurrence and during the continuance of an event of default (as defined in the
Security Instrument), or any other document executed in connection therewith, to receive
and collect any sums payable to Debtor thereunder, and

13. All tradenames, trademarks, servicemarks, logos, copyrights, goodwill, books and records
and all other general intangibles relating to or used in connection with the operation of the

Property.

This UCC Financing Statement is fled in connection with that certain Promissory Note and/or
Mortgage and Security Agreement dated as of December \( , 2015 (the "Security
Instrument”) in the principal sum of $2,200,000.00 given by Deblor to Secured Party.
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 379 of 495 PagelD: 379

Bergen County Clerk V BK 03323 PG 1673 08/15/2019 02:48 PM 7 0f8

EXHIBIT A
TO
FORM UCC FINANCING STATEMENT

LEGAL DESCRIPTION

KAlschendeNREAL ESTATE\Mortga ce & Loan Docume at s\AYTUG LOANS\[UPOATED} LOAN BOCUMENTS\UCC-Lteanect plaia.dec
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 380 of 495 PagelID: 380

Bergen County Clerk BK 03323 PG 1674 08/15/2019 02:48 PM 8of8 ** End of Document **

SCHEDULE A

LEGAL DESCRIPTION
1407 Palisade Avenue, Teaneck, No

All thal certain ol, piece or parcel of land, with the buildings and improvements thereon frecled, Situate, vipa» and
being! in ihe: Township af Teaneck, County of Bergen, State of New Jersey: : a Mee

BEING known and designated as Lols 1, 2, 3, 4, 5,6 and 7 (1 to 7. inclusive) i in Block 4 460G on a certain map
entitled " "Supplementary Map of West Englewood Square, Teaneck, New Jersey, belonging to Nelson M. Ayers,
January 1926" made by Reginald W, Wells, Civil Engineer and Surveyor and filed in the Bergen County Clerk's

Office on March 22, 1926 as Map No. 2083.

BEGINNING ata point on the southwesterly street line of The Plaza (formerly Market Street) distant 225.00 feet
along the same from ils intersection with the northwesterly street line (formerly Westfield Avenue) thence from

said point of beginning;

1. South 38 degrees 19 minutes West 137.37 feet to a point; thence

2. North $3 degrees 18 minuies West 185.34 feel lo a point on the soulheasterly street line of Palisade Avenue
(formerty Station Street); thence .

3. North 44 degrees 10 minutes East 2long said street line of Palisade Avenue 24.81 feet to a point on the said
southwesterly street line of The Plaza (formerly Market Street); thence

4, Easterly along said street line of The Plaza (formerly Market Street) along the arc of a curve bearing to the right
having a radius of 109.00 feet, a distance of 76.41 feel to a poin!; thence

5. Southeasterly continuing along said streel fine of The Plaza (formerly Market Street) along the arc of a curve
bearing to the right having a radius of 180.00 feet, a distance of 138,18 feet to a point; Ihence

6. South 51 degrees 41 minutes East still along said street line of The Plaza (formerly Market Street) 25.00 (eet to
the pcint anc place of BEGINNING, .
NOTE: Being Lot(s) 1, Block 5008, Tax Map of the Township of Teaneck, County of Bergen

NOTE: Lot and Block shown for inforrnational purposes only.
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 381 of 495 PagelD: 381

 

ROE

INSTRUMENT # 15-089428

V 02116 0088
RECORDED DATE: 12/01/2015 ") AM

   

John S. Hogan
Bergen County Clerk

Bergen County Clerk

One Bergeon County Plaza
Hackensack, NJ 07601
(201) 336-7000

www. bergencountyclerk.org/

 

 

 

 

 

 

 

Transaction #: 7083267
Document Type: NON ABSTRACTED DEED Document Page Count: 16
Operator Id: CLERK
RETURN TO: SUBMITTED BY:
VASTOLA FACKELMAN & SULLIVAN
PO B80OX7
MIDDLESEX NJ 08846
PRIMARY NAME SECONDARY NAME
TEANECK PLAZA VENTURES LLC TEANECK PLAZA VENTURES LLC
ASSOCIATED DOCUMENT(S):
MUNICIPALITY: HACKENSACK INSTRUMENT #: 15-089428
LOT: 30 Recorded Date: 12/01/2015 10:30:14 AM

BLOCK: 222.01
| hereby CERTIFY that this document is recorded

FEES / TAXES: in the Clerk's Office in Bergen County, New

 

 

 

 

 

Recording: $183.00 Nhe dA. hy A
Total: $183.00 John §. Hogan
Bergen County Clerk

OFFICIAL RECORDING COVER PAGE Pago tot 17

PLEASE DO NOT DETACH

THIS PAGE IS NOW PART OF THIS LEGAL DOCUMENT

NOTE: If document data differs from cover sheet, document data always supersedes.
“COVER PAGE DOES NOT INCLUDE ALL DATA, PLEASE SEE INDEX AND DOCUMENT FOR ANY ADDITIONAL INFORMATION.
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 382 of 495 PagelD: 382

Bo ROU SAQA UAT

: Y-
, Poe
\ue i ‘ 45-009426 NOH ABSTARACTED DEED
V Bk: 02216 Pg: 0088-0104 Rec. Fee $183.50
John S. Hogan, Bergan County Clerk
Recorded 12/01/2015 10:30:24 AM

OPTION AGREEMENT

This OPTION AGREEMENT (this “Agreement”) is made this 11" day of
November, 2015, by and among TEANECK PLAZA VENTURES, LLC; LENOX
MCKINLEY, LLC; AND LENOX SOUTH PARK, LLC, a New Jersey limited liability
company (“Seller”) and Hutton Ventures LLC, a New Jersey limited liability company (the
“Optionholder).

WHEREAS, Seller is the equitable owner, fee simple of certain real estate located
at 1407 Palisade Avenue, Teaneck, New Jersey; 88 Mckinley Street, Hackensack, New Jersey and
170 South Park Street, Hackensack, New Jersey and more particularly described in Exhibit A
attached hereto (the “Real Estate Interest”); and

WHEREAS, the Optionholder desires the exclusive right to acquire the Real Estate
Interest from Seller, and Seller desires to grant such right to the Real Estate Interest to the
Optionholder, all upon the terms and subject to the conditions set forth herein.

NOW, THEREFORE, Seller and the Optionholder hereby agree as follows:

ARTICLE I
OPTION

1] Purchase Option, For and in consideration of the sum of One Dollars
($1.00)] (the “Option Payment”), payable to Seller on the date hereof, Seller hereby grants to the
Optionholder the right to purchase the Real Estate Interest on the terms of and subject to the
conditions set forth in this Agreement (the Option”).

1.2 Exercise. The Option shall be exercised by written notice from the
Optionholder to Seller, and given on or before the first (1 st) anniversary hereof, (the period from
the date of this Agreement through the second (2) anniversary hereof, being the “Option Period”).
The Optionholder shal! have the right, but not the obligation, to exercise the Option and may
decline to exercise the Option for any or no reason whatsoever.

1.3 Cash Settlement. The Optionholder, in its sole discretion, may elect cash
settlement of the Option, In the event the Optionholder elects cash settlement, the Seller shall act
as Attorney in Fact and agent for the Optionholder with respect to the sale of the Real Estate
Interest, and the amount due under the terms of this Agreement shall be equal to the fair market
value of the premises on the date this Option is exercised, Fair market value shall be determined
by an approval appraisal issued by a licensed New Jersey appraiser (the “Cash Settlement

Amount”),

NY:1589361 v3

Bergen County Clerk V BK 02116 PG 0089 42/01/2045 10:30 AM 2 of 17
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 383 of 495 PagelD: 383

ARTICLE II
THE CLOSING AND TRANSFER OF REAL ESTATE INTERESTS

2.1 Closing — Settlement in Specie. Upon the Optionholder’s exercise of the
Option, and subject to the terms and conditions set forth in this Agreement, at the Closing (as
hereinafter defined), Seller wil} sell, convey, assign, transfer and deliver to the Optionholder (or
its designee(s)), and the Optionholder will purchase, acquire and accept from Seller, the Real
Estate Interest for the consideration set forth in Section 2.3 below. The closing of the purchase
and sale of the Real Estate Interests (the “Closing”) shall take place at a place of mutual
convenience, on a date specified in the Optionholder’s notice of exercise which shall be not more
than ninety (90) days following the date the Seller receives such notice of exercise pursuant to
Section 1.2 above, or at such other place and on such other date as the Optionholder and Seller
hereafter agree in writing (the “Closing Date”).

2.2 Closing —Cash Settlement. In the event the Optionholder elects Cash
Settlement, upon the sale of the Real Estate Interest, and subject to the terms and conditions set
forth in this Agreement, at the Closing (as hereinafter defined), Optionholder will deliver via
wire transfer to an account provided by Seller (or its designee(s)), the Cash Settlement Amount.

2.3. Consideration. In the event the Optionholder exercises this Option the
consideration for purchase of the Real Estate Interest shall be as set forth in Article 1.3 above (the
“Purchase Price”), payable at Closing by the Optionholder to Seller, by means of wire transfer of
immediately available funds to an account designated in writing by Seller to the Optionholder at
least three (3) business days before the Closing or, if no such address has been so designated, by
check sent to Seller’s last known address.

2.4 Deliveries. | Upon demand, Seller shall deliver to the Optionholder:

(i) copies of the deeds for the Real Estate Interests, together
with such assignments and transfer instruments as the Optionholder shall require, in form and
substance satisfactory to the Optionholder to affect the transfer of ownership of the Real Estate

Interest to the Optionholder;

(ii) all other documents, instruments and writings required to be
delivered by Seller pursuant to this Agreement or reasonably requested by the Optionholder.

ARTICLE Ul
REPRESENTATIONS AND WARRANTIES OF THE SELLER

3.1 Representations and Warranties of the Seller. The Seller hereby represents
and warrants to the Optionholder as of the date hereof as set forth below:

(a) Due Organization.

NY. ESB996109 -2-

Bergen County Clerk V BK 02116 PG 0080 42/01/2015 10:30 AM 3 of 17
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 384 of 495 PagelD: 384

(i) The Seller is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of New Jersey, and has all
requisite power and authority, corporate and governmental, to own, lease and operate its respective
assets and to carry on its business as now conducted. The Seller does not transact business in any
state other than the State of New Jersey.

(ii) Copies of the articles of formation and limited liability
company operating agreement of the Seller have been furnished by Seller to the Optionholder, and
such copies are accurate and complete.

(b) Qwnership of the Real Estate Interest. There are no
outstanding options, rights, warrants, conversion rights or other agreements or commitments
providing for leaschold or for any other adjustment, purchase or transfer affecting the ownership
interests in the Real Estate Interest; Seller owns (beneficially and of record) and has good title to
the Real Estate Interest, and has the right, power and capacity to sell, assign and transfer the Real
Estate Interests to the Optionholder; the Seller does not require the consent of any other person or
entity to this Agreement or the actions taken thereunder; Seller has title in the Real Estate Interest
subject to a first Mortgage but otherwise free and clear of any and all Liens (as that term is
hereinafter defined); other than this Agreement, Seller has not entered into any contract, agreement
or arrangement with respect to the disposition of the Real Estate Interest. Upon completion of the
transactions contemplated hereby at the time of Closing, the Optionholder will have good and
marketable title to the Real Estate Interest, free and clear of the Mortgage and any and all Liens.
For purposes of this Agreement, the term “Lien” shall mean any lien, pledge, mortgage, security
interest, claim, or any other form of encumbrance.

(c) Authorization of Transaction. The Seller has full power and
authority to execute and deliver this Agreement and the other documents to be executed and
delivered by them at the Closing (the “Transaction Documents”) and to perform the obligations
hereunder and thereunder. All acts and proceedings required to be taken by the Seller to authorize
the execution, delivery and performance of this Agreement and the other Transaction Documents
and all transactions contemplated hereby and thereby has been duly and properly taken. This
Agreement has been, and the other Transaction Documents to be executed and delivered at Closing
will be, duly executed and delivered by the Seller. This Agreement constitutes the lawful, valid
and legally binding obligation of the Seller, and the other Transaction Documents will constitute
lawful, valid and legally binding obligations, enforceable against Seller in accordance with their
respective terms, except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws now or hereafter in effect relating lo creditors’ rights and
remedies and the application of equitable principles.

 

(d) Consents and Approvals; No Violations.

G) No filing with, and no permit, order, authorization, consent
or approval of, any governmental or public body or authonity, domestic or foreign, is necessary for
the consummation by the Seller of the transactions contemplated by this Agreement.

NY:158936 103

Bergen County Clerk Vv BK 02116 PG 0091 42/01/2015 10:30 AM 4 of 17
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 385 of 495 PagelD: 385

(ii) —- Neither the execution and delivery of this Agreement by the
Seller, nor the consummation of the transactions contemplated hereby, nor compliance with any
of the provisions hereof will (A) conflict with or result in any breach of any provision of the
certificate of formation or operating agreement (or other governing documents) of the Seller, (B)
result ina violation or breach of, or constitute (with or without due notice or lapse of time or both)
a default under, or give rise to any right of termination, cancellation or acceleration under any of
the terms, conditions or provisions of, any indenture, license, contract, agreement or other
instrument or obligation to which the Seller is a party or by which either of them or any of their
respective properties or assets is or may be bound, or (C) violate any order, writ, injunction, decree,
statute, treaty, rule or regulation applicable to the Seller or any of their respective properties or
assets.

{e) Brokers’ Fees. The Seller does not have any liability or obligation
to pay any fees or commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement for which the Optionholder will be or may reasonably be deemed
liable.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE OPTIONHOLDER

4} The Optionholder hereby represents and warrants to Seller as of the date
hereof as set forth:

(a) Authorization of Transaction. The Optionholder has the full power
and authority to execute and deliver this Agreement and the other Transaction Documents to which
it is a party and to perform its obligations hereunder and thereunder. All acts and proceedings
required to be taken by the Optionholder to authorize the execution, delivery and performance of
this Agreement and the other Transaction Documents to which it is a party and all transactions
contemplated hereby and thereby have been duly and properly taken. This Agreement has been,
and the other Transaction Documents to be executed and delivered by the Optionholder at Closing
will be, duly executed and delivered by the Optionholder, This Agreement constitutes the lawful,
valid and legally binding obligation of the Optionholder, and the other Transaction Documents,
upon execution and delivery by the Optionholder, will constitute lawful, valid and legally binding
obligations of the Optionholder, in each case enforceable against the Optionholder in accordance
with their respective terms, except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws now or hereafter in effect relating to creditors’ rights and

remedies and the application of equitable principles.

 

(b) Consents and Approvals, No Violations.

G) No filing with, and no permit, order, authorization, consent
or approval of, any governmental or public body or authority, domestic or foreign, is necessary for
the consummation by the Optionholder of the transactions contemplated by this Agreement.

NV-158936103 -4-

Bergen County Clerk V BK 02116 PG 0092 42/01/2015 10:30 AM 5 of 17
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 386 of 495 PagelD: 386

Gi) Neither the execution and delivery of this Agreement by the
Optionholder, nor the consummation of the transactions contemplated hereby, nor compliance with
any of the provisions hereof will (A) result in a violation or breach of, or constitute (with or without
due notice or lapse of time or both) a default under, or give rise to any right of termination,
cancellation or acceleration under any of the terms, conditions or provisions of, any indenture,
license, contract, agreement or other instrument or obligation to which the Optionholder is a party
or by which the Optionholder or any of its properties or assets is or may be bound, or (B) violate
any order, writ, injunction, decree, statute, treaty, rule or regulation applicable to the Optionholder
or any of its properties or assets.

(c) Brokers’ Fees. The Optionholder does not have any liability or
obligation to pay any fees or commissions to any broker, finder, or agent with respect to the
transactions contemplated by this Agreement for which Seller will be or may reasonably be
deemed liable.

ARTICLE V

COVENANTS OF SELLER

5.1 Interim Conduct of Business. Except as contemplated by this Agreement
or with the prior written consent of the Optionholder, from the date hereof until the sooner of the
Closing, expiration of the Option Period, or termination of this Agreement, Seller shall, with
respect to the Real Estate Interest, operate in the ordinary course of business, and otherwise
consistent with the terms of this Agreement. Without limiting the generality of the foregoing,
Seller will not, without the prior written consent of the Optionholder, do any of the following:

 

(a) sell or otherwise dispose of any Real Estate Interest, or grant
any options, warrants, or other rights to purchase or acquire (including upon conversion, exchange,
or exercise) the Real Estate Interest, without the expressed written consent of the Optionholder;

(b) agree or commit to do any of the forcgoing.

5.2 Consummation. Subject to the terms and conditions provided
herein, upon exercise of the Option, Seller agree to use all reasonable efforts to take, or cause to
be taken, all actions and to do, or cause to be done, all things necessary, proper or advisable under
applicable laws and regulations to consummate and make effective the transactions contemplated

by this Agreement in accordance with its terms.

ARTICLE VI

CONDITIONS PRECEDENT TO OBLIGATIONS OF THE OPTIONHOLDER

The obligation of the Optionholder to consummate the transactions contemplated

by this Agreement is contingent upon the Optionholder election to exercise the Option and is

NY:1589361¥3 -5-

Bergen County Clerk V BK 02116 PG 0093 12/01/2045 10:30 AM 6 of 17
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 387 of 495 PagelD: 387

subject to delivery of all of the items specified in Section 2.4 and fulfillment prior to or at the
Closing of the following conditions (unless waived in writing by, and in the sole discretion of, the
Optionholder);

(a) Accuracy_of Warranties and Performance of Covenants. The
representations and warranties of Seller contained herein shall be true and accurate as if made on
and as of the Closing Date. Seller shall have performed all obligations and complied with each
and all of the covenants and agreements required to be performed or complied with by Seller on
or prior to the Closing. Seller shall further immediately notify the Optionholder, in writing, in
the event that on any date prior to the Closing, any of their representations and warranties contained
herein would not be true and accurate if the Closing were instead to occur on such date.

(b) No Pending Action. No order of any court, administrative agency
or other governmental authority shall be pending which prohibits the carrying out of this
Agreement or any of the transactions contemplated hereby or declares unlawful the transactions

contemplated hereby.

(c) No Adverse Change, There shall not have been, any adverse change
in the business, financial condition, operations or results of operations of the Seller.

ARTICLE VU

CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER

The obligation of Seller to consummate the transactions contemplated by this
Agreement is subject to fulfillment prior to or at the Closing of the following conditions (unless
waived in writing by, and in the sole discretion of, Seller):

€)) Accuracy of Warranties and Performance of Covenants. The
representations and warranties of the Optionholder contained herein shall be true and accurate as
if made on and as of the Closing Date, The Optionholder shall have performed all obligations and
complied with each and all of the covenants and agreements required to be performed or complied
with by the Optionholder on or prior to the Closing.

(b) No Pending Action. No order of any court, administrative agency

or other governmental authority shall be pending which prohibits the carrying out of this
Agreement or any of the transactions contemplated hereby or declares unlawful the transactions

contemplated hereby.

ARTICLE Vil
INDEMNIFICATION

8.1 Indemnification and Right of Set-Off,

-6-

NY 1589361v3

Bergen County Clerk V BK 02116 PG 0094 12/01/2016 10:30 AM 7 of 17
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 388 of 495 PagelD: 388

(a) Notwithstanding any investigation by the Optionholder, Seller shall
indemnify and hold harmless the Optionholder from and against any and all losses, damages,
liabilities costs and expenses (including, without limitation, reasonable attorneys’ fees and
expenses) (collectively, “Losses”) caused by or im connection with or relating to any
misrepresentation, breach of warranty or failure to fulfill any covenant or agreement contained in
this Agreement or in any other Transaction Document, or in any other agreement or document
delivered pursuant to the terms hereof or thereof, on the part of Seller, or caused by or in connection
with or relating to any legal proceedings initiated or threatened, or based on or with respect to any
matter or claim which occurred, accrued or arose, prior to the Closing.

(b) The Optionholder shall indemnify and hold harmless Seller and its
successors and assigns, from and against any and all Losses caused by any misrepresentation,
breach of warranty or failure to fulfill any covenant or agreement contained herein on the part of
the Optionholder.

(c) It is understood and agreed that in addition to, and not in limitation
of, any and all applicable rights and remedies under this Agreement and under applicable law, the
Optionholder hereby reserves and shall have the right to set-off and deduct from any amounts
otherwise payable or owing by the Optionholder to Seller under this Agreement or any other
Transaction Document or otherwise any and all sums then duc and owing by Seller to
Optionholder, any or all Losses, incurred or sustained by the Optionholder as a result of any
misrepresentation by Seller contained herein or therein or any breach hereof or thereof by Seller,
and any damages owing to any Indemnitee pursuant to the indemnification provisions contained
in Section 8.1(a) above. Seller further agree that the Optionholder shall be entitled as a matter of
course to specific performance and such other injunctive relief as shall be appropriate.

ARTICLE IX

TERMINATION

Notwithstanding anything contained in this Agreement to the contrary, this
Agreement may be terminated at any time prior to the Closing:

(a) by the mutual written consent of Seller and the Optionholder,

(b) by Seller or the Optionholder, if any court of competent jurisdiction
or governmental body, authority or agency having jurisdiction shall have issued an order, decree
or ruling or taken any other action restraining, enjoining or otherwise prohibiting the transactions
contemplated by this Agreement and such order, decree, ruling or other action shall have become

final and non-appealable;

(c) by the Optionholder, if the Seller shall have breached any of its

obligations or representations hereunder in any material respect and such breach shall have

continued for a period of 30 days after written notice has been given by the Optionholdcr to the

Seller;

-7-

NY-1SB93ROIVS

Bergen County Clerk V BK 02116 PG 0095 42/01/2045 10:30 AM 8 of 17
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 389 of 495 PagelD: 389

(d) by Seller, if the Optionholder shall have breached any of its
obligations or representations hereunder in any material respect and such breach shall have
continued for a period of 30 days after written notice has been given by Seller to the Optionholder,
or

(e) in the event the Optionholder has not exercised the Option during
the Option Period.

(8) By Seller, upon repayment to Optionholder of all sums due and
owing by Seller to Optionholder under that certain Promissory Note dated November 11, 2015,

ARTICLE X
GENERAL PROVISIONS

10,1. Amendments and Waiver. No amendment, waiver or consent with respect
to any provision of this Agreement shall in any event be effective, unless the same shall be in
writing and signed by the party to be charged, and then such amendment, waiver or consent shall
be effective only in the specific instance and for the specific purpose for which given.

10.2 Notices. All notices, requests, consents, demands and other
communications hereunder must be in writing and shall be personally delivered or sent by
facsimile transmission with confirming copy sent by overnight carrier and a delivery receipt
obtained, and addressed to the intended recipient as follows:

If to Seller:

c/o Seth Levine
636 South Forest Drive
Teaneck, NJ 07666

If to the Optionholder:

Hutton Ventures, LLC
333 7" Avenue

Third Floor

New York, NY 10001

Any party may change ils address or add or change parties for receiving notice by written notice
to the other party given in accordance with the foregoing.

10.3 Costs and Expenses: Sales and Transfer Taxes. Each party to this
Agreement shall pay such party’s own costs and expenses in connection with the execution,
delivery and consummation of this Agreement and the other Transaction Documents and the

transactions contemplated hereby and thereby.

-8-

WY: 1589361v3

Bergen County Clerk V BK 02116 PG OO0S6 4210112015 10:30 AM 9 of 17
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 390 of 495 PagelID: 390

10.4 Counterparts. This Agreement may be executed in counterparts and by
facsimile, each of which shall be deemed an original, but all of which together shall constitute one

and the same instrument.

10.5 Successors and Assigns: Beneficiaries. This Agreement shall bind and
inure to the benefit of the parties named herein and their respective successors, assigns, heirs,
devisees, executors, and personal representatives. The Scller may not assign or delegate this
Agreement or any of such party’s rights, benefits, duties or obligations under this Agreement
without the prior written consent of the Optionholder. No third party shall be entitled to enforce
any provision hereof, and no third party is intended to benefit from this Agreement other than the
Indemnitees named or described in Article VII above.

10.6 Entire Agreement. This Agreement and the documents referred to herein
contain the entire agreement and understanding among the parties with respect to the transactions
contemplated hereby and supersede any and afl other agreements, understandings and
undertakings, whether written or oral, among the parties concerning the subject matter hereof.

10.7 Goveming Law: Jurisdiction. This Agreement shall be interpreted in
accordance with the substantive laws of the State of New Jersey applicable to contracts made and
to be performed wholly within said State (without giving effect to any contrary conflicts of laws
rules of such State). The parties hereto consent to the exclusive jurisdiction of the Federal and
state courts of the State of New Jersey for the adjudication of any dispute arising out of or relating
to this Agreement or the transactions contemplated hereby and agree not to assert that any such
court is an inconvenient forum for the adjudication of any such dispute, The parties hereto agree
that service of process may be affected in the same way as notice is given pursuant to Section 10.2

hereof.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

-9-

NY:1589361¥3

Bergen County Clerk V BK 02116 PG 0097 12/01/2015 10:30 AM 10 of 17
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 391 of 495 PagelD: 391

SELLER

TEANECK PLAZA VENTURES, LLC
By:

Seth Levine, Managing Member
LENOX MCKINLEY, LLC

By: AN
Seth Levine, Managing Member

LENOX PARK, LLC o
By:

Seth Levine, Managing Member

OPTIONHOLDER

HUTTON VENTURES LLC

By: “
Name: Ror Friedman

Title: Manager

NY-1589361¥3 -10-

Bergen County Clerk V BK 02116 PG 0098 42/01/2015 10:30 AM 11of 17
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 392 of 495 PagelD: 392

STATE OF NEW JERSEY
:SS
COUNTY OF MIDDLESEX :
A

f!

1 CERTIFY that on November , 2015, Seth Levine, personally came before me
and acknowledged under oath, to my satisfaction, that:

(a) this person is the Managing Member of TEANECK PLAZA VENTURES, LLC;
LENOX MCKINLEY, LLC; AND LENOX SOUTH PARK, LLC, the Company named

in this document;

(b) this person signed this document in their capacity as Managing Member of the
company;

(c) this person is authorized to execute and deliver this document on behalf of
TEANECK PLAZA VENTURES, LLC; LENOX MCKINLEY, LLC; AND LENOX
SOUTH PARK, LLC; and

(d) this person knows the proper seal of the Compa

document. /

  
 

Victoria Marsh
Notary Public of the State of New Jericy

VICTORIA 8. MARSH
A Notary Public of New Jersey

STATE OF NEW YORK My Commission Expires 12/20/2015

county or (VY

I CERTIFY that on November /; _, 2015, Ron Friedman, personally came before me
and acknowledged under oath, to my satisfaction, that:

(e) this person is the Managing Member of HUTTON VENTURES, LLC, the Company

named in this document;

(f) this person signed this document in their capacity as Managing Member of the
company;

(g) this person is authorized to execute and deliver this document on behalf of
HUTTON VENTURES, LLC; and

(h) this person knows the proper seal of the Company which was affixed to this

:SS

 

document,
ly
i i t
-f. Le
NACHMAN YAAKOV ZISKINO Lo ek
Notary Public, State of New York oe
Quaiifed in Now York County Notary Public of the State of New York
Commission Expires July 31, 2018
NY:1589361 v3 -ll-
V BK 02116 PG 0099 12101/2015 10:30 AM 42 of 17

Bergen County Clerk
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 393 of 495 PagelID: 393

Exhibit A

COPY OF DEEDS FOR REAL ESTATE INTEREST

NY:1589341 v3 -12-

Bergen County Clerk v 8K 02116 PG 0100 12/01/2015 10:30 AM 43 of 17
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 394 of 495 PagelID: 394

SCHEDULE A

LEGAL DESCRIPTION
170 South Park. Street, Hackensack, NJ

All that certain lot, piece or parcel of land, with the buildings and improvements thereon erected, situate, lying and
being in the City of Hackensack, County of Bergen, State of New Jersey.
TRACT I:

BEGINNING in the easterly line of Park Street at the southwesterly corner of the tract conveyed to John O'Shea by
Jane Berry and her husband by deed bearing date May 10, 1958 being the northeasterly corner of the lot hereby
conveyed being also 47 feet southerly from the southwesterly corner of the lot conveyed by the said William E.
Taylor to Wilhelmina Leinweiber by deed bearing date October 8, 1906; running thence

1. Easterly along said lot conveyed to John O'Shea, 135.00 feet; thence

2. Southerly and parallel with Park Street and along land now or formerly of George Shafer and others, 38.00 feet
to the northerly line of a laneway leading from Park Street to Union Street; thence

3. Westerly along said laneway and parallel with the first course, 135.00 feet to the easterly line of Park Street:
thence

4, Northerly along Park Street, 38.00 feet to the point of BEGINNING.

TRACT I:

BEGINNING at a point in the southeasterly line of South Park Street distant therein southwesterly 23.59 feet from
the point of intersection of the said line of South Park Street with the southwesterly line of property shown on map
entitled, "Map of Gamewell Property’, which said map is on file in the Office of the Clerk of the County of Bergen,

as filed Map No. 372 and from said point of beginning; running thence

1. Along said line of South Park Street, South 22 degrees 41 minutes West, 70.59 feet; thence
2. South 67 degrees 29 minutes East, 135.00 feet; thence

3. North 22 degrees 41 minutes East, 69.43 feet; thence

4. North 66 degrees 59 minutes 30 seconds West, 135.00 feet to the said line of South Park Street and the point
of BEGINNING.

BEING further known and described as:

BEGINNING at the point of intersection of the southeasterly R.O.W. line of Park Street (30' R.O.W.) with the
northeasterly R.O.W. line of a Jane, and running, thence

1. South 67 degrees 29 minutes 00 seconds East, a distance of 135.00 feet to a point; thence

Bergen County Clerk V BK 02116 PGO101 42/01/2015 10:30 AM 14 of 17
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 395 of 495 PagelD: 395

SCHEDULE A
LEGAL DESCRIPTION
(Continued)
170 South Park Street, Hackensack NJ

2. North 22 degrees 41 minutes 00 seconds East, a distance of 107.43 feet to a point; thence
3. North 66 degrees 59 minutes 30 seconds West, a distance of 135.00 feet to a point, thence

4, South 22 degrees 41 minutes 00 seconds East, a distance of 108.59 feet to the point and place of BEGINNING,
NOTE: Being Lot(s) 30, Block 222,01, Tax Map of the City of Hackensack, County of Bergen.

NOTE: Lol and Block shown for informational purposes only.

Bergen County Clerk V BK 02716 PG 0102 12/01/2015 10:30 AM 15 of 17
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 396 of 495 PagelD: 396

SCHEDULE A

LEGAL DESCRIPTION
88 Mckinley Street, Hackensack NJ

All that certain lot, piece or parcel of land, with the buildings and improvements thereon erected, situate, lying and
being in the City of Hackensack, County of Bergen, State of New Jersey.

BEGINNING at a point on the easterly line of McKinley Street (formerly known as South First Street), which point is
distant 150.00 feet southerly from the intersection of same with the southerly line of Lexington Avenue and from

said point of beginning; running thence

1, South 18 degrees 00 minutes West 125.00 feet along said easterly line of McKinley Street to a point; thence
2. South 78 degrees 50 minutes 15 seconds East 150.00 feet to a point; thence

3. North 18 degrees 00 minutes East 125.00 feet more or less toa point; thence

4, North 78 degrees 50 minutes 15 seconds West 150.00 feet to the easterly line of McKinley Street and the point
and place of BEGINNING.

nated as Lots 52, 53, 54 on a map entitled “ Map of Property of William E. Taylor, Near
ckensack, N.J." filed October 8, 1894, as Map No. 710 and part of Lot 51 in map entitled
Depot, Hackensack, N.J." filed October 8, 1984, as Map
"filed February 6, 1905

Being known and desig
Essex Street Depot, Ha
“Map of Property of William E. Taylor, near Essex Street
No. 710 and part of Lot 14 on Map entitied, "Property of Carl O. Larson, Hackensack, NJ.

. as Map No. 950.
NOTE: Being Lot(s) 22, Block 81, Tax Map of the City of Hackensack, County of Bergen.

NOTE: Lot and Block shown for informational purposes only.

Bergen County Clerk V BK 02116 PG 0103 42/01/2015 10:30 AM 16 of 17
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 397 of 495 PagelD: 397

SCHEDULE A
LEGAL DESCRIPTION
1407 Palisade Avenue, Teaneck, NJ

All that certain fot, piece or parcel of land, with the buildings and improvements thereon erected, situate, lying and
being in the Township of Teaneck, County of Bergen, Stale of New Jersey.
s 1,2, 3, 4, 5,6 and 7 (4 to 7 inclusive) in Block 460G on a certain map

neck, New Jersey, belonging to Nelson M. Ayers,
d Surveyor and filed in the Bergen County Clerk's

BEING known and designated as Lot
entitled “Supplementary Map of West Englewood Square, Te:
January 1926" made by Reginald W. Wells, Civil Engineer an
Office on March 22, 1926 as Map No. 2083.

(formerly Market Street) distant 225.00 feet

BEGINNING at a point on the southwesterly street line of The Plaza
formerly Westfield Avenue) thence from

along the same from its intersection with the northwesterly street line (
said point of beginning:

1. South 38 degrees 19 minutes West 137.37 feet to a point; thence

2, North 53 degrees 16 minutes West 185.34 feet to a point on the southeasterly street line of Palisade Avenue
(formerly Station Street), thence

3. North 44 degrees 10 minutes East along said street line of Palisade Avenue 24.81 feet to a point on the said
southwesterly street line of The Plaza (formerly Market Street); thence

4, Easterly along said street line of The Plaza (formerly Market Street) along the are of a curve bearing to the right
having a radius of 109.00 feet, a distance of 76.41 feet to a point; thence

id street line of The Plaza (formerly Market Street) along the arc of a curve
f 180.00 feet, a distance of 138.18 feet to a point: thence

formerly Market Street) 25.00 feet lo

5. Southeasterly continuing along sa
bearing to the right having a radius 0

6, South 51 degrees 41 minutes East still along said street line of The Plaza (
the point and place of BEGINNING. :

NOTE: Being Lot(s) 1, Block 5008, Tax Map of the Township of Teaneck, County of Bergen.

NOTE: Lot and Block shown for informational purposes only.

Bergen County Clerk BK 02116 PG 0104 12/01/2015 10:30 AM 17 of 17 “* End of Document ™
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 398 of 495 PagelD: 398

 

— UNMET ATT

 
  
 
 

INSTRUMENT # 16-030560.03
V 02243 1578
RECORDED DATE: 04/25/2016 02:55:56 PM

 

John S. Hogan
Bergen County Clerk

Bergen County Clork

One Bergen County Plaza
Hackensack, NJ 07601
(201) 336-7000

wvaw. bergencountyclerk.org?

 

 

 

Transaction #: 7151338
Document Type: NON ABSTRACTED DEED Document Page Count: 6
Operator Id: CLERK
RETURN TO: SUBMITTED BY:
MADISON TITLE AGENCY, LLC Madison Title Agency, LLC

1125 OCEAN AVENUE
LAKEWOOD NJ 08701

 

 

ERECORDED
(732) 333-2667
PRIMARY NAME SECONDARY NAME
TEANECK PLAZA VENTURES LLC LAKELAND BANK

 

 

ASSOCIATED DOCUMENT(S): V 02116 0088

 

MUNICIPALITY: TEANECK INSTRUMENT #: 16-030560,03
LOT: 0001 Recorded Date: 04/25/2016 02:55:56 PM
BLOCK: 5008

| hereby CERTIFY that this document is recorded

FEES / TAXES: in the Clerk's Office in Bergen County, New

  

 

 

 

 

Jersey.
Recording: $93.00 Dr A.. Nae
Total: $83.00 John S. Hogan
Bergen County Clerk
OFFICIAL RECORDING COVER PAGE Pago 1 of?

PLEASE DO NOT DETACH

THIS PAGE 1S NOW PART OF THIS LEGAL DOCUMENT

NOTE: If document data differs from cover shaot, document data always supersedes.
“COVER PAGE DOES NOT INCLUDE ALL DATA, PLEASE SEE INDEX AND DOCUMENT FOR ANY ADDITIONAL INFORMATION.
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 399 of 495 PagelD: 399

RECORD AND RETURN TO:
Michael J. Brady, Esq.

Harwood Lloyd, LLC

130 Main Street

Hackensack, New Jersey 07601

SUBORDINATION OF OPTION AGREEMENT

This SUBORDINATION OF OPTION AGREEMENT (this “Apreement”) is made on
April 13, 2016, by and between TEANECK PLAZA VENTURES, LLC, a New Jersey limited
liability company with an address at 210 River Street, Suite 24, Hackensack, NJ 07601
(hereinafter, “Owner”), HUTTON VENTURES, LLC a New Jersey limited liability company
with an address at 333 7 Avenue, Third Floor, New York, NY 10001 (hereinafter,
“Optionholder”), and LAKELAND BANK, a banking corporation organized under the laws of
New Jersey, having an address at 250 Oak Ridge Road, Oak Ridge, New Jersey 07438 (hereinafter,

“Mortgagee”).
RECITALS

WHEREAS, Optionholder holds an option (the “Option”) to purchase the real property
; located atl407 Palisade Avenue, Teaneck, New Jersey, designated as Block 5008, Lot 1 on the
‘ Official Tax Map of the Township of Teaneck, County of Bergen, State of New Jersey (the
“Property”) pursuant to the terms of that certain Option Agreement by and between Owner and
Optionholder, among others, which Option Agreement is dated November 11, 2015 and recorded
in the Bergen County Clerk’s Office on December |, 2015 as Instrument Number 15-089428 in
Book 2116, page 88 (the “Option Agreement”). The property is more particularly described in
“Schedule A” attached hereto and made a part hereof.

, WHEREAS, Mortgagee is about to make a loan to Owner in the original principal
amount of $3,000,000.00 which will be secured by, among other things, a Mortgage and Security
Agreement, Assignment of Leases (Absolute) and UCC-1 Financing Statement given by Owner
in favor of Mortgagee and to be recorded against the Property (hereinafter collectively referred to
as the “New Mortgage”) in the Office of the Bergen County Clerk.

NOW, THEREFORE, in consideration of the premises, and of the mutual covenants
and agreements herein contained and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be legally bound

hereby, agree as follows:

1. The undersigned Optionholder hereby subordinates the Option and the Option
Agreement as to the Property to the New Mortgage in favor of Mortgagee, which New Mortgage
is about to be recorded concurrently or immediately after the recording of this Subordination.
The Option and the Option Agreement will be subject to, subordinate and inferior in priority to
the New Mortgage. This subordination applies to the Property described herein only. This
includes all renewals and extensions of the New Mortgage.

31919163

Bergen County Clerk V BK 02243 PG 1579 04/25/2016 02:55 PM 20f7
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 400 of 495 PagelID: 400

2. All notices, demands, requests, consents and other communications shall be in

writing and served by hand delivery, by certified mail, retum receipt requested, or by a

recognized overnight delivery service, to the addresses set forth in the caption of this Agreement,

unless proper written notice has been given to all other parties of any change in address. Notices

and other written communication shall be deemed to have been properly served upon delivery to

the designated address provided, however, that any notice or other communication sent by

certified mail, return receipt requested, shall be deemed to have been properly served on the third
business day after mailing, regardless of when it is actually received.

If to Mortgagee: Lakeland Bank
417 Cedar Lane
Teaneck, NJ 07666
Attn.: Max R. Custér, Vice President

With a copy Mortgagee’s counsel; Harwood Lloyd, LLC
130 Main Street
Hackensack, New Jersey 07601
Attn: Michael J. Brady, Esq.

If to Owner: Teaneck Plaza Ventures, LLC
210 River Street, Suite 24

/ Hackensack, NJ 07601

: Attn.: Seth Levine, Member

With a copy to Owner's counsel: The Law Offices of Andrew Selevan
‘ 210 River Suite, Suite 12
‘ Hackensack, New Jersey 07601
Attn.: Andrew Selevan, Esq

If to Optionholder: Hutton Ventures, LLC
333 7” Avenue, Third Floor
New York, NY 10001
Attn. Eitan Friedman

With a copy to Optionholder’s counsel: Vastolla & Sullivan, Counsellors at Law
495 Union Avenue, Suite 2D
Middlesex, New Jersey 08846
Attn.; John J. Sullivan, Jr., Esq.

3. This Agreement changes only the priority of the Option and Option Agreement.
The Option Agreement remains in effect in all other respects.

4, This Agreement is binding upon Optionholder and all who succeed to
Optionbolder’s rights as holder of the Option.

3191916 3

Bergen County Clerk V BK 02243 PG 1590 04/25/2016 02:55 PM 3 of 7
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 401 of 495 PagelID: 401

5. This Agreement contains the entire agreement between the parties on the subjects
set forth herein and cannot be changed, modified, waived or canceled except by an agreement in
writing executed by the party against whom enforcement of such modification, change, waiver of

« cancellation is sought.

6. This Agreement shall be governed by and construed in accordance with the
substantive laws of the State of New Jersey. The provisions of this Agreement are to be deemed
severable, and the invalidity or unenforceability of any provision shall not affect or impair the
remaining provisions which shall continue in full force and effect

7. This Agreement may be executed in several counterparts each of which when
¢ executed and delivered is an original, but all of which together shall constitute one instrument.
8. The use of the neutral gender in this Agreement shall be deemed to include any

other gender, and words in the singular munber shall be held to include the plural, when the
sense requires.

[No further text on this page ~ Signatures appear on following page rf

BI91916_}

Bergen County Clerk V BK 02243 PG 1584 04/25/2016 02:55 PM 4of7
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 402 of 495 PagelD: 402

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

OPTIONHOLDER:
WITNESS: HUTTON VENTURES, LLC

LEZ aE By: 2, js fa “p
AE Name: v ted

Title: MEY RET

 

ACKNOWLEDGMENT

STATE OF b V )
) ss.
COUNTY OF / 7 )
[Name]

I CERTIFY that on fa A, 2016, #
personally came before me and this person acknowledged under oath, to my satisfaction, that:

(a) he/she signed and delivered the attached document as
ana [Title] of HUTTON VENTURES, LLC the

company named in the attached document; and

 

 

(b) this document was signed and made by the company as its voluntary act and deed by

virtue of authority from its Membery

 
 
 
 

 

Notary Public

[Signature page to Subordination of Option Agreement —
Signatures continued on following page]
NACHMAN YAAKOV ZISKIND
Notary Public, State of New York
No. 02216045602

Qualified in New York Coun!
Commission Expires July 31, 2018

3191330_4

Bergen County Clerk V BK 02243 PG 1562 04/25/2016 02:55 PM 5 of 7
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 403 of 495 PagelD: 403

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

: OWNER:
WITNESS; TEANECK DL LLC

: ft - By:

 

SETH LEVINE
Mernber

ACKNOWLEDGMENT

STATE OF NEW JERSEY )
) 88.2

COUNTY OF BERGEN )

J CERTIFY that on # Ls /$ _, 2016, SETH LEVINE personally came before
me and this person acknowledged jindef oath, to my satisfaction, that:
(a) he signed and delivered the attached document as a Member of TEANECK
PLAZA VENTURES, LLC, the company named in the attached document; and

(b) this document was signed and made by the company as its voluntary act and deed by

virtue of authority from its Members. Ln _

MICHAEL L.DONINI Notary Public
MICHAEL LD!
NOTARY PUBLIC OF NEW JERSEY one MCRASLL DON

Commission Explres 6/29/2018

  

[Signature page to Subordination of Option A
Signatures continued on following page }

31919161

Bergen County Clerk V BK 02243 PG 1583 04/25/2016 02:55 PM 6 of 7
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 404 of 495 PagelD: 404

IN WITNESS WHEREOT, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

MORTGAGEE
a. LAKELAND BANK |
og ee
L\denr Len iy} LEE
DD MAX R. CUSTER
Vice President
ACKNOWLEDGMENT
STATE OF NEW JERSEY )
) 33.3
COUNTY OF BERGEN )

On this aout of April, 2016, before me, the subscriber, personally appeared MAX R,
CUSTER, a Vice President of LAKELAND BANK, the New Jersey banking corporation named
in the foregoing instrument, who I am satisfied is the person named in and who executed the within
instrument, and thereupon acknowledged that he signed, sealed and delivered the same in his

capacity as a Vice President of LAKELAND B for the =e

\\denn

Notary Public

[Signature page to Subordination of Option Agreement]

AWN HORWAY
NOTARY PUBLIC
NEW JERSEY
MY COMMISSION EXPIRES 05/08/2018
1D NO, 2373385

J191916_)

Bergen County Clerk BK 02243 PG 1584 04/25/2016 02:55 PM 7ot7  ** End of Document
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 405 of 495 PagelD: 405

 

-
OA

yy)
INSTRUMENT # 17-021080
V 02556 1815

RECORDED DATE: 03/08/2017 11:3%:36 AM

ee

   

John S, Hogan
Bergen County Clerk

Bergen County Clerk

One Bergen County Plaza
Hackansack, NJ 07601
(201) 336-7000

wvav. bergencountyclerk.org/

 

 

 

 

 

 

 

Transaction #: 7418573
Document Type: Release : Document Page Count: 9
} Operator fd: CLERK
RETURN TO: SUBMITTED &8Y:
JOHN J SULLIVAN JR ESQUIRE
495 UNION AVENUE
POBOX?7
MIDDLESEX NJ 08846
PRIMARY NAME SECONDARY NAME
TEANECK PLAZA VENTURES LLC ' HUTTON VENTURES LLG
ASSOCIATED DOCUMENT(S): V BK 02116 PG 0088
FEES / TAXES: INSTRUMENT #; 17-021080

Recorded Date: 03/08/2017 11:37:36 AM

Recording: $123.00
| hereby CERTIFY that this document is recorded

Total: $123.00 in the Clerk's Office in Bergen County, New

John S. Hogan
Bergen County Clerk

  

 

 

 

 

OFFICIAL RECORDING COVER PAGE Pago ‘of 10

PLEASE DO NOT DETACH

THIS PAGE IS NOW PART OF THIS LEGAL DOCUMENT

NOTE: If document data differs from cover sheet, document data always supersedes.
“COVER PAGE DOES NOT INCLUDE ALL DATA, PLEASE SEE INDEX AND DOCUMENT FOR ANY ADDITIONAL INFORMATION.
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 406 of 495 PagelID: 406

 

 

 

 

 

a ‘
4 HEA AAA
he: gg ree Ene Sat” 18 "ewe
OPTION MODIFICATION AGREEMENT ~

THIS AGREEMENT, made this 3. day of NUve-S>__2016 by and between
TEANECK PLAZA VENTURES, LLC; LENOX MCKINLEY, LLC; AND LENOX SOUTH
PARK, LLC ("Seller") and HUTTON VENTURES, LLC (“Optionholder’).

WHEREAS, the parties executed an Option Agreement (“Option”) dated November 11, 2015,
regarding premises located at 1407 Palisade Avenue. Teaneck, NJ; 88 Mckinley Street, Hackensack. NJ;
and 170 South Park Street, Hackensack, New Jersey, which premises is more particularly described in
Schedule A, attached hereto; and

WHEREAS, said Option was recorded in the Bergen Clerk's office on December I, 2015 at

ve Book 2116, Page 88; and
oe —

WHEREAS, the maturity date of said Option is November 11, 2016; and
WHEREAS, the parties are desirous of modifying and extending said Option on the terms and
conditions contained herein.

NOW, THEREFORE, it is agreed as follows:

1, The date on which the Optionholder may exercise the Option be and is hereby extended

up to and including November 11, 2017.

2. All other terms and conditions contained in the Option which are not addressed herein

shall remain in full force and effect.

Bergen County Clerk V BK 02556 PG 1816 03/08/2017 11:37 AM 2 of 10
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 407 of 495 PagelD: 407

SIGNATURES: | agree to the terms of this Option Modification Agreement.

SELLER:

TEANECK PLAZA VENTURES, LLC

Seth Levine, Managing Member

LENOX MCKINLEY, LLC

By: {
Seth Levine, Managing Member

 

LENOX SOUTH PARK, LLC

By YW
Seth Levine, Managing Member

OPTIONHOLDER:

HUTTON VENTURES, LLC

By: Vi wn Jul denn

Ron Friedman, Manager

wo

Bergen County Clerk V BK 02556 PG 1817 03/08/2017 11:37 AM 3 of 10
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 408 of 495 PagelID: 408

STATE OF NEW JERSEY
:SS

COUNTY OF Cala

L CERTIFY that on November %_, 2016, Seth Levine, personally came before me
and acknowledged under oath, to my satisfaction, that:

(a) this person is the Managing Member of TEANECK PLAZA VENTURES, LLC;
LENOX MCKINLEY, LLC; AND LENOX SOUTH PARK, LLC, the Company named

in this document;
(b) this person signed this document in their capacity as Managing Member of the

company;

(c) this person is authorized to execute and deliver this document on behalf of
TEANECK PLAZA VENTURES, LLC; LENOX MCKINLEY, LLC; AND LENOX
SOUTH PARK, LLC; and

(d) this person knows the proper seal of the Company which was affixed to this

document. dh Ce

Notary Public of the State of New Jersey

ANDREW SELEVAN
NOTARY PUBLIC OF NEW JERSEY
STATE OF NEW YORK : My Commission Expires 1/25/2021

:SS
COUNTY OF News Howl. :

Yo \7
I CERTIFY that on Remcntitt VT Ee Ron Friedman, personally came before me

acknowledged under oath, to my satisfaction, that:

(a) this person is the Managing Member of HUTTON VENTURES, LLC, the Company

named in this document,

(b) this person signed this document in his capacity as Managing Member of the Company;

(c) this person is authorized to execute and deliver this document on behalf of HUTTON
VENTURES, LLC; and

(d) this person knows the proper seal of the Company which was WA to this document.

ee
Nn. [, A if

Notary Public of'thg/State of New York

    

   
 
    
    

. HARRY APP
Notary Public, State of New Ye
entation #OIAP 83103
onus fied In New York ¢: ny
BRON Expires Auguat 25 218

 
   
 

we

Bergen County Clerk V BK 02556 PG 1818 03/08/2017 11:37 AM 4 of 10
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 409 of 495 PagelD: 409

Exhibit A

COPY OF LEGAL DESCRIPTION FOR REAL ESTATE INTEREST

Bergen County Clerk V BK 02556 PG 1819 03/08/2017 11:37 AM 5 of 10
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 410 of 495 PagelD: 410

SCHEDULEA

LEGAL DESCRIPTION a
(170 South Park. Street, Hackeasack, NJ -

 

Alt that certain fot; piece or parcel. of Jand, with (he. buildings and improv

Jo € nts thereon erected, situ te, lyingand.---
“- Being inthe City of Hackensack, County of Bergen, State of New Jerse vee Teer Tad Se SS

   

   

“pRACT A

BEGINNING in the easterly line of Park Street at the southwesterly corner of the tract conveyed to John O'Shea by
Jane Berry and her husband by deed bearing date May 10, 1958 belng the northeasterly comer of the lot hereby
conveyed being also 47 feet southerly from the southwesterly comer of the lot conveyed by the sald William E.
Taylor to Wilhefmina Leinweiber by deed bearing date October 8, 1906; runhing thence :

1. Easterly along said lot conveyed to John O'Shea, 135.00 feet; thence

2. Southerly and paraltel with Park Street and along land now or formerly of George Shafer and others, 38.00 feet
to the northerly line of a laneway leading from Park Street to Union Street; thence

3. Westerly along said laneway and parallel with the first course, 135.00 feet to the easterly line of Park Street;
thence .

4. Northerly along Park Street, 38.00 feet to the point of BEGINNING.

TRACTIE

BEGINNING at a point In the southeasterly line of South Park Street distant therein southwesterly 23.59 feet from
the point of intersection of the said line of South Park Street with the southwesterly line of property shown on map
entitled, “Map of Gamewell Property”, which said map is on file In the Office of the Clerk of the County of Bergen,

as filed Map No. 372 and from sald point of beginning; running thence
1. Along sald line of South Park Street, South 22 degrees 41 minutes West, 70.59 feet; thence
2, South 67 degrees 29 minutes East, 135.00 feet; thence

3, North 22 degrees 41 minutes East, 69.43 feet; thence

4, North 66 degrees $9 minutes 30 seconds West, 135.00 feet to the sald line of South Park Street and the point
of BEGINNING.

BEING further known and described as:

BEGINNING at the point of intersection of the southeasterly R.O,W. line of Park Street (30° R.O.W.) with the
northeasterly R.O.W. line of a lane, and running; Ihence

1. South 67 degrees 29 minutes 00 seconds Easl, a distance of 135.00 feet to a point; thence

Bergen County Clerk V BK 02556 PG 1820 03/08/2017 11:37 AM 6 of 10
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 411 of 495 PagelD: 411

SCHEDULE A
LEGAL DESCRIPTION
(Continued)
170 South Park Street, Hackensack NU

2, North 22 degrees 41 minutes 00 seconds East, a distance of 107.43 teet to a point; thence
3. North 66 degrees 59 minutes 30 seconds West, a distance of 135.00 feet to a point; thence -
4 South 22 degrees a1 minules 00 Seconds East: a distance of 108.59 feet to the Point a and place of of BEGINNING,

    
 

os "Wore Being Loi) 3o-Blokk 522101: “pax Map‘of at Hackenseck, Céianty of Bergen.

NOTE: Lot and Block shown for informational purposes only.

Y BK 02556 PG 1821 03/08/2017 11:37 AM 7 of 10

Bergen County Clerk
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 412 of 495 PagelD: 412

7

Bergen County Clerk

. _ being In-the, Clty of Hackensack, County of Bergen State,of New Jersay. a .
BEGINNING ai'a point on thé-easterly Iiné of Mckinley Street (forfherly knowin as South First Street): which point is

SCHEDULE A

LEGAL DESCRIPTION
88 Mckinley Street, Hackensack NI

All that certaln lot, plece or parcél of land, with the bulidings and improvements thereon erected, situate, lying and

 
 

ve e

 

distant 150.00 feet southerly from the Intersectlon of same with the southerly line of Lexington Avenue and from
sald point of beginning; running thence

{. South 18 degrees 00 minutes West 125.00 feet along said easterly line of McKinley Street to a point; thence

2, South 78 degrees 50 minutes 15 seconds Eas! 150.00 feet loa polnt; hence

3, North 18 degrees 00 minutes East 125.00 feet more or less to a point; thence

4, North 78 degrees 50 minutes 15 seconds West 150.00 feet to the easterly line of McKinley Street and the point
and place of BEGINNING,

Being known and designated as Lots 52, 53, 54 on a map entitled ” Map of Property of Willlam E. Taylor, Near
Essex Street Depot, Hackensack, N.J." filed October 8, 1894, as Map No. 7140 and part of Lot 51 in map entitled
“Map of Property of Willlam E. Taylor, near Essex Street Depot, Hackensack, N.J." filed October 8, 1984, as Map
No. 710 and part of Lot 14 on Map entitled, "Property of Carl O. Larson, Hackensack, N.J." filed February 6, 1905

as Map No. 950,
NOTE: Being Lot(s) 22, Block 81, Tax Map of the City of Hackensack, County of Bergen.

NOTE: Lot and Block shown for informational purposes only.

V BK 02556 PG 1822 03/08/2017 11:37 AM 8 of 10
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 413 of 495 PagelD: 413

' SCHEDULEA

LEGAL DESCRIPTION :
1407 Palisade Avenue; Teaneck, NI

All that, certain Jot, plece.or patcel of land, with the buildings and Improvements, thereon eracted,-situale, lying a 1d

+ being In-the Tewnship.of Teaneck; County of Bergen, State of New Jersey.” 20.1".

   

BEING known’and designated as Lots 1, 2, 3, 4. 5,6 and 7 (1 to7 inclusive) In Block 460G on a certain map
entitled "Supplementary Map of West Englewood Square, Teaneck, New Jersey, belonging to Nelson M. Ayers, .
January 1926" made by Reginald W. Wells, Civil Engineer and Surveyor and filed in the Bergen County Clerk's
Office on March 22, 1926 as Map No, 2083.

BEGINNING at a point on the southwesterly street line of The Plaza (formerly Market Street) distant 225.00 feet
along the same from its Intersection with the northwesterly street line (formerly Westfield Avenue) thence from
sald point of beginning;

4. South 38 degrees 19 minutes West 137.37 feel to a point; thence
2. North 53 degrees 16 minutes West 185.34 feet to a paint on the southeasterly street line of Palisade Avenue
(formerly Siatlon Street); thence

3, North 44 degrees 10 minutes East along said street line of Palisade Avenue 24,81 feet to a point on the said
southwesterly street line of The Plaza (formerly Market Street); thence

4. Easterly alang said street line of The Plaza (formerly Market Street) along the arc of a curve bearing to the right
having a radius of 109.00 feet, a distance of 76.41 feet to a point; thence ,

5, Southeasterly continuing along said street line of The Plaza (formerly Market Street) along the arc of a curve
bearing to the right having a radius of 180.00 feet, a distance of 138.18 feet to a point; thence

6, South 51 degrees 41 minutes East still along sald street line of The Plaza (formerly Market Street) 25.00 feet to
the point and place of BEGINNING. .

NOTE: Being Lot(s) 1, Block 5008, Tax Map of the Township of Teaneck, County of Bergen.

NOTE: Lot and Block shown for informational purposes only.

Bergen County Clerk V BK 02556 PG 1823 03/08/2017 11:37 AM 9 of 10
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 414 of 495 PagelD: 414

 

OPTION MODIFICATION AGREEMENT : Dated: November []_, 2016

TEANECK PLAZA VENTURES, LLC; LENOX:
MCKINLEY, LLC; AND LENOX SOUTH PARK, ;

LLC,
Mortgagor, : Record and Return to:
: John J. Sullivan, Jr., Esquire
HUTTON VENTURES, LLC, : 495 Union Avenue, P.O. Box 7

Middlesex, New Jersey 08846
Morigagee.

K thcherdcDREAL ESTATE Morigaze & Loa Documcats Mon gaye'opiinn modification oprerment TEANECK PLAZA bution doc

Bergen County Clerk BK 02556 PG 1824 03/08/2017 11:37 AM 100f10 ** End of Document *
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 415 of 495 PagelD: 415

 

UNA ATAT

 
 
 
 

INSTRUMENT # 16-002476
V 02153 0810
RECORDED DATE: 01/11/2016 01:31162 PM

 

John S. Hogan
Bergen County Clerk

Bergen County Clerk

One Bergen County Plaza
Hackensack, NJ 07601
(204) 336-7000

www. bergencountyclerk.org?

 

 

 

 

 

 

 

Transaction #: 7100271
Document Type: NON ABSTRACTED DEED Document Page Count: 16
Operator Id: CLERK
RETURN TO: SUBMITTED BY:
VASTOLA & SULLIVAN
495 UNION AVENUE
PO BOX7
MIDOLESEX NJ 08846
PRIMARY NAME SECONDARY NAME
TEANECK PLAZA VENTURES LLC HUTTON VENTURES LLC
ASSOCIATED DOCUMENT(S):
MUNICIPALITY: BERGEN COUNTY INSTRUMENT #: 16-002476

Recorded Date: 01/11/2016 01:31:52 PM

FEES / TAXES:
thereby CERTIFY that this document is recorded
Recording: $183.00 in the Clerk's Office in Bergen County, New
Total: $183.00

pa Ha

John S. Hogan
Bergen County Clerk

 

 

 

 

 

OFFICIAL RECORDING COVER PAGE Page | ol 17

PLEASE DO NOT DETACH
THIS PAGE IS NOW PART OF THIS LEGAL DOCUMENT

NOTE: If document data differs from cover sheet, document data always supersedes.
"COVER PAGE DOES NOT INCLUDE ALL DATA, PLEASE SEE INDEX AND DOCUMENT FOR ANY ADDITIONAL INFORMATION.
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 416 of 495 PagelD: 416

L

5 ht b Suhuen mr a
2M ovnse-short Arr LA a NET ee sn

(@ at Cg Unies Av’ Jonn eee sole, 01231282 eM

ss po Gow OPTION AGREEMENT

. t TALE, u

{ rrddlese, MT orgy

This OPTION AGREEMENT (this “Agreement”) is made this 1 day of

December, 2015, by and among TEANECK PLAZA VENTURES, LLC; LENOX
MCKINLEY, LLC; AND LENOX SOUTH PARK, LLC, a New Jersey limited liability
company (“Seller”) and Hutton Ventures LLC, a New Jersey limited liability company (the
“Optionholder).

WITNESSETH:

a ante ca ee

WHEREAS, Seller is the equitable owner, fee simple of certain real estate located
at 1407 Palisade Avenue, Teaneck, New Jersey; 88 Mckinley Street, Hackensack, New Jersey and
170 South Park Street, Hackensack, New Jersey and more particularly described in Exhibit A
attached hereto (the “Real Estate Interest”); and

WHEREAS, the Optionholder desires the exclusive right to acquire the Real Estate
Interest from Seller, and Seller desires to grant such right to the Real Estate Interest to the
Optionholder, ali upon the terms and subject to the conditions set forth herein.

NOW, THEREFORE, Seller and the Optionholder hereby agree as follows:

ARTICLE |
OPTION

1 Purchase Option. For and in consideration of the sum of One Dollars
($1.00)} (the “Option Payment”), payable to Seller on the date hereof, Seller hereby grants to the
Optionholder the right to purchase the Real Estate Interest on the terms of and subject to the
conditions set forth in this Agreement (the “Option”).

1.2 Exercise. The Option shall be exercised by written notice from the
Optionholder to Seller, and given on or before the first (Ist) anniversary hereof, (the period from
the date of this Agreement through the second (2%) anniversary hereof, being the “Option Period”).
The Optionholder shall have the right, but not the obligation, to exercise the Option and may
decline to exercise the Option for any or no reason whatsoever.

13 Cash Settlement, The Optionholder, in its sole discretion, may elect cash
settlement of the Option. In the event the Optionholder elects cash settlement, the Seller shall act
as Attorney in Fact and agent for the Optionholder with respect to the sale of the Real Estate
Interest, and the amount due under the terms of this Agreement shall be equal to the fair market
value of the premises on the date this Option is exercised. Fair market value shall be determined
by an approval appraisal issued by a licensed New Jersey appraiser (the “Cash Settlement

Amount”).

NY:1589361¥3
Bergen County Clerk V BK 02153 PG 0811 01/11/2016 01:31 PM 20f 17
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 417 of 495 PagelD: 417

ARTICLE H
THE CLOSING AND TRANSFER OF REAL ESTATE INTERESTS

21 Closing ~ Settlement in Specie. Upon the Optionholder’s exercise of the
Option, and subject to the terms and conditions set forth in this Agreement, at the Closing (as
hereinafter defined), Seller will sell, convey, assign, transfer and deliver to the Optionholder (or
its designee(s)), and the Optionholder will purchase, acquire and accept from Seller, the Real
Estate Interest for the consideration set forth in Section 2.3 below. The closing of the purchase
and sale of the Real Estate Interests (the “Closing”) shall take place at a place of mutual
convenience, on a date specified in the Optionholder’s notice of exercise which shall be not more
than ninety (90) days following the date the Seller receives such notice of exercise pursuant to
Section 1.2 above, or at such other place and on such other date as the Optionholder and Seller
hereafter agree in writing (the “Closing Date”).

2.2 Closing — Cash Settlement. In the event the Optionholder elects Cash
Settlement, upon the sale of the Real Estate Interest, and subject to the terms and conditions set
forth in this Agreement, at the Closing (as hereinafter defined), Optionholder will deliver via
wire transfer to an account provided by Seller (or its designee(s)), the Cash Settlement Amount.

2.3. Consideration. In the event the Optionholder exercises this Option the
consideration for purchase of the Real Estate Interest shall be as set forth in Article 1.3 above (the
“Purchase Price”), payable at Closing by the Optionholder to Seller, by means of wire transfer of
immediately available funds to an account designated in writing by Seller to the Optionholder at
least thrce (3) business days before the Closing or, if no such address has been so designated, by
check sent to Seller's last known address.

2.4 Deliveries, | Upon demand, Seller shall deliver to the Optionholder:

() copies of the deeds for the Real Estate Interests, together
with such assignments and transfer instruments as the Optionholder shall require, in form and
substance satisfactory 10 the Optionholder to affect the transfer of ownership of the Real Estate
Interest to the Optionholder;

(ii) all other documents, instruments and writings required to be
delivered by Seller pursuant to this Agreement or reasonably requested by the Optionholder.

ARTICLE WI
REPRESENTATIONS AND WARRANTIES OF THE SELLER

3.1 Representations and Warranties of the Seller. The Seller hereby represents
and warrants to the Optionholder as of the date hereof as set forth below:

(a) Due Organization.

NY:1589361¥3 -2-

Bergen County Clerk V BK 02153 PG 0812 01/11/2016 01:31 PM 3of 17
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 418 of 495 PagelD: 418

(i) The Seller is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of New Jersey, and has all
requisite power and authority, corporate and governmental, to own, lease and operate its respective
assets and to carry on its business as now conducted. The Seller does not transact business in any
state other than the State of New Jersey.

(ii) Copies of the articles of formation and limited lability
company operating agreement of the Seller have been furnished by Seller to the Optionholder, and
such copies are accurate and complete.

(b) Ownership of the Real Estate Interest. There are no
outstanding options, rights, warrants, conversion rights or other agreements or commitments
providing for leasehold or for any other adjustment, purchase or transfer affecting the ownership
interests in the Real Estate Interest; Seller owns (beneficially and of record) and has good title to
the Real Estate Interest, and has the right, power and capacity to sell, assign and transfer the Real
Estate Interests to the Optionholder; the Seller does not require the consent of any other person or
entity to this Agreement or the actions taken thereunder; Seller has title in the Real Estate Interest
subject to a first Mortgage but otherwise free and clear of any and all Liens (as that term is
hereinafter defined); other than this Agreement, Seller has not entered into any contract, agreement
or arrangement with respect to the disposition of the Real Estate Interest. Upon completion of the
transactions contemplated hereby at the time of Closing, the Optionholder will have good and
marketable title to the Real Estate Interest, free and clear of the Mortgage and any and all Liens.
For purposes of this Agreement, the term “Lien” shall mean any lien, pledge, mortgage, security
interest, claim, or any other form of encumbrance,

(ec) Authorization of Transaction. The Seller has full power and
authority to execute and deliver this Agreement and the other documents to be executed and
delivered by them at the Closing (the “Transaction Documents”) and to perform the obligations
hereunder and thereunder, All acts and proceedings required to be taken by the Seller to authorize
the execution, delivery and performance of this Agreement and the other Transaction Documents
and all transactions contemplated hereby and thereby has been duly and properly taken. This
Agreement has been, and the other Transaction Documents to be executed and delivered at Closing
will be, duly executed and delivered by the Seller. This Agreement constitutes the lawful, valid
and legally binding obligation of the Seller, and the other Transaction Documents will constitute
lawful, valid and legally binding obligations, enforceable against Seller in accordance with their
respective terms, except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws now or hereafter in effect relating to creditors’ rights and
remedies and the application of equitable principles.

(d) Consents and Approvals; No Violations.

(i) No filing with, and no permit, order, authorization, consent
or approval of, any governmental or public body or authority, domestic or foreign, is necessary for
the consummation by the Seller of the transactions contemplated by this Agreernent.

NY'158936 tv} ~-3-

Bergen County Clerk V BK 02183 PG 0813 04/41/2016 04:31 PM 4o0f17
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 419 of 495 PagelD: 419

(ii) Neither the execution and delivery of this Agreement by the
Seller, nor the consummation of the transactions contemplated hereby, nor compliance with any
of the provisions hereof will (A) conflict with or result in any breach of any provision of the
certificate of formation or operating agreement (or other governing documents) of the Seller, (B)
result ina violation or breach of, or constitute (with or without due notice or lapse of time or both)
a default under, or give rise to any right of termination, cancellation or acceleration under any of
the terms, conditions or provisions of, any indenture, license, contract, agreement or other
instrument or obligation to which the Seller is a party or by which either of them or any of their
respective properties or assets is or may be bound, or (C) violate any order, writ, injunction, decree,
statute, treaty, rule or regulation applicable to the Seller or any of their respective properties or
assets.

(e) Brokers’ Fees. The Seller does not have any liability or obligation
to pay any fees or commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement for which the Optionholder will be or may reasonably be deemed
liable.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE OPTIONHOLDER

4] The Optionholder hereby represents and warrants to Seller as of the date
hereof as set forth:

(a) Authorization of Transaction. The Optionholder has the full power
and authority to execute and deliver this Agreement and the other Transaction Documents to which
it is a party and to perform its obligations hereunder and thereunder. All acts and proceedings
required to be taken by the Optionholder to authorize the execution, delivery and performance of.
this Agreement and the other Transaction Documents to which it is a party and afl transactions
contemplated hereby and thereby have been duly and properly taken. This Agreement has been,
and the other Transaction Documents to be executed and delivered by the Optionholder at Closing
will be, duly executed and delivered by the Optionholder. This Agreement constitutes the lawful,
valid and legally binding obligation of the Optionholder, and the other Transaction Documents,
upon execution and delivery by the Optionholder, will constitute lawful, valid and legally binding
obligations of the Optionholder, in each case enforceable against the Optionholder in accordance
with their respective terms, except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws now or hereafter in effect relating to creditors’ rights and
remedies and the application of equitable principles.

 

(b) Consents and Approvals: No Violations.

(i) No filing with, and no permit, order, authorization, consent
or approval of, any governmental or public body or authority, domestic or foreign, is necessary for
the consummation by the Optionholder of the transactions contemplated by this Agreement.

-4-

NY1 58936103

Bergen County Clerk V BK 02153 PG 0814 01/11/2016 01:31 PM § of 17
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 420 of 495 PagelD: 420

(ii) Neither the execution and delivery of this Agreement by the
Optionholder, nor the consummation of the transactions contemplated hereby, nor compliance with
any of the provisions hereof will (A) result in a violation or breach of, or constitute (with or without
due notice or lapse of time or both) a default under, or give rise to any right of termination,
cancellation or acceleration under any of the terms, conditions or provisions of, any indenture,
license, contract, agreement or other instrument or obligation to which the Optionholder is a party
ot by which the Optionholder or any of its properties or assets is or may be bound, or (B) violate
any order, writ, injunction, decree, statute, treaty, rule or regulation applicable to the Optionholder
or any of its properties or assets.

(c) Brokers’ Fees. The Optionholder does not have any liability or
obligation to pay any fees or commissions to any broker, finder, or agent with respect to the
transactions contemplated by this Agreement for which Seller will be or may reasonably be
deemed liable.

ARTICLE V

COVENANTS OF SELLER

5.1 Interim Conduct of Business. Except as contemplated by this Agreement
or with the prior written consent of the Optionholder, from the date hereof until the sooner of the
Closing, expiration of the Option Period, or termination of this Agreement, Seller shall, with
respect to the Real Estate Interest, operate in the ordinary course of business, and otherwise
consistent with the terms of this Agreement. Without limiting the generality of the foregoing,
Seller will not, without the prior written consent of the Optionholder, do any of the following:

(a) __ sell or otherwise dispose of any Real Estate Interest, or grant
any options, warrants, or other rights to purchase or acquire (including upon conversion, exchange,
ot exercise) the Real Estate Interest, without the expressed written consent of the Optionholder,

(b) agree or commit to do any of the foregoing.

5,2 Consummation. Subject to the terms and conditions provided
herein, upon exercise of the Option, Seller agree to use all reasonable efforts to take, or cause to
be taken, all actions and to do, or cause to be done, all things necessary, proper or advisable under
applicable laws and regulations to consummate and make effective the transactions contemplated
by this Agreement in accordance with its terms.

 

ARTICLE VI

CONDITIONS PRECEDENT TO OBLIGATIONS OF THE OPTIONHOLDER

The obligation of the Optionholder to consummate the transactions contemplated
by this Agreement is contingent upon the Optionholder election to exercise the Option and is

NY 158956193 “O-

Bergen County Clerk Vv BK 02153 PG 0815 01/11/2016 01:31 PM 6 of 17
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 421 of 495 PagelD: 421

subject to delivery of all of the items specified in Section 2.4 and fulfillment prior to or at the
Closing of the following conditions (unless waived in writing by, and in the sole discretion of, the
Optionholder):

(a) Accuracy of Warranties and Performance of Covenants. The
representations and warranties of Seller contained herein shall be true and accurate as if made on
and as of the Closing Date. Seller shail have performed all obligations and complied with each
and all of the covenants and agreements required to be performed or complied with by Seller on
or prior to the Closing. Seller shall further immediately notify the Optionholder, in writing, in
the event that on any date prior to the Closing, any of their representations and warranties contained
herein would not be true and accurate if the Closing were instead to occur on such date,

(b) No Pending Action. No order of any court, administrative agency
or other governmental authority shali be pending which prohibits the carrying out of this
Agreement or any of the transactions contemplated hereby or declares unlawful the transactions
contemplated hereby.

(c) NoAdverse Change. There shall not have been, any adverse change
in the business, financial condition, operations or results of operations of the Seller.

ARTICLE VII

CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER

The obligation of Seller to consummate the transactions contemplated by this
Agreement is subject to fulfillment prior to or at the Closing of the following conditions (unless
waived in writing by, and in the sole discretion of, Seller):

(a) Accuracy of Warranties and Performance of Covenants. The
representations and warranties of the Optionholder contained herein shall be true and accurate as
if made on and as of the Closing Date. The Optionholder shall have performed all obligations and
complied with each and all of the covenants and agreements required to be performed or complied
with by the Optionholder on or prior to the Closing.

(b) No Pending Action. No order of any court, administrative agency

or other governmental authority shall be pending which prohibits the carrying ovt of this
Agreement or any of the transactions contemplated hereby or declares unlawful the transactions

contemplated hereby.

ARTICLE VIII

INDEMNIFICATION

8.1 Indemnification and Right of Set-Off.

NY-1589361¥3 -6-

Bergen County Clerk Vo BK 02153 PG 0816 01/14/2016 04:31 PM 7 of 17
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 422 of 495 PagelD: 422

(a) Notwithstanding any investigation by the Optionholder, Seller shall
indemnify and hold harmless the Optionholder from and against any and all losses, damages,
liabilities costs and expenses (including, without limitation, reasonable attorneys’ fees and
expenses) (collectively, “Losses”) caused by or in connection with or relating to any
misrepresentation, breach of warranty or failure to fulfill any covenant or agreement contained in
this Agreement or in any other Transaction Document, or in any other agreement or document
delivered pursuant to the terms hereof or thereof, on the part of Seller, or caused by or in connection
with or relating to any legal proceedings initiated or threatened, or based on or with respect to any
matter or claim which occurred, accrued or arose, prior to the Closing.

(b) The Optionholder shall indemnify and hold harmless Seller and its
successors and assigns, from and against any and all Losses caused by any misrepresentation,
breach of warranty or failure to fulfill any covenant or agreement contained herein on the part of
the Optionholder.

(c) it is understood and agreed that in addition to, and not in limitation
of, any and all applicable rights and remedies under this Agreement and under applicable law, the
Optionholder hereby reserves and shall have the right to set-off and deduct from any amounts
otherwise payable or owing by the Optionholder to Scller under this Agreement or any other
Transaction Document or otherwise any and all sums then due and owing by Seller to
Optionholder, any or all Losses, incurred or sustained by the Optionholder as a result of any
misrepresentation by Seller contained herein or therein or any breach hereof or thereof by Seiler,
and any damages owing to any Indemnitee pursuant to the indemnification provisions contained
in Section 8.1(a) above. Seller further agree that the Optionholder shall be entitled as a matter of
course to specific performance and such other injunctive relief as shall be appropriate.

ARTICLE IX

TERMINATION

Notwithstanding anything contained in this Agreement to the contrary, this
Agreement may be terminated at any time prior to the Closing:

(a) by the mutual written consent of Seller and the Optionholder,

(b) by Seller or the Optionholder, if any court of competent jurisdiction
or governmental body, authority or agency having jurisdiction shall have issued an order, decree
or ruling or taken any other action restraining, enjoining or otherwise prohibiting the transactions
contemplated by this Agreement and such order, decree, ruling or other action shall have become

final and non-appealable;

(c) by the Optionholder, if the Seller shall have breached any of its
obligations or representations hereunder in any material respect and such ‘breach shall have
continued for a period of 30 days after written notice has been given by the Optionholder to the

Seller;

NY:1589361 03 -7-

Bergen County Clerk V BK 02153 PG 0817 01/11/2016 01:31 PM 8B of 17
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 423 of 495 PagelD: 423

(d) by Seller, if the Optionholder shail have breached any of its
obligations or representations hereunder in any material respect and such breach shall have
continued for a pernod of 30 days after written notice has been given by Seller to the Optionholder,
or

(e) in the event the Optionholder has not exercised the Option during
the Option Period.

(A By Seller, upon repayment to Optionholder of all sums due and
owing by Seller to Optionholder under that certain Promissory Note dated December 11, 2015.

ARTICLE X

GENERAL PROVISIONS

10.1 Amendments and Waiver. No amendment, waiver or consent with respect
to any provision of this Agreement shall in any event be effective, unless the same shail be in
writing and signed by the party to be charged, and then such amendment, waiver or consent shall
be effective only in the specific instance and for the specific purpose for which given.

10.2 Notices. All notices, requests, consents, demands and other
communications hereunder must be in writing and shall be personally delivered or sent by
facsimile transmission with confirming copy sent by overnight carrier and a delivery receipt
obtained, and addressed to the intended recipient as follows:

If to Seller:

c/o Seth Levine
636 South Forest Drive
Teaneck, NJ 07666

{fto the Optionholder:

Hutton Ventures, LLC
333 7 Avenue

Third Floor

New York, NY 1000!

Any party may change its address or add or change parties for receiving notice by written notice
to the other party given in accordance with the foregoing.

10.3 Costs and Expenses; Sales and Transfer Taxes. Each party to this
Agreement shall pay such party’s own costs and expenses in connection with the execution,
delivery and consummation of this Agreement and the other Transaction Documents and the

transactions contemplated hereby and thereby.

NY-1589361¥3 -&-
Bergen County Clerk V BK 02153 PG 0818 01/11/2016 01:31 PM Sof 17
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 424 of 495 PagelD: 424

10.4 Counterparts. This Agreement may be executed in counterparts and by
facsimile, each of which shall be deemed an original, but all of which together shall constitute one

and the same instrument.

10.5 Successors and Assigns, Beneficiaries. This Agreement shall bind and
inure to the benefit of the parties named herein and their respective successors, assigns, heirs,
devisees, executors, and personal representatives. The Seller may not assign or delegate this
Agreement or any of such party’s rights, benefits, duties or obligations under this Agreement
without the prior written consent of the Optionholder. No third party shall be entitled to enforce
any provision hereof, and no third party is intended to benefit from this Agreement other than the
Indemnitees named or described in Article VIH above.

10.6 Entire Agreement. This Agreement and the documents referred to herein
contain the entire agreement and understanding among the parties with respect to the transactions
contemplated hereby and supersede any and all other agreements, understandings and
undertakings, whether written or oral, among the parties concerning the subject matter hereof.

10.7 Governing Law; Jurisdiction. This Agreement shall be interpreted in
accordance with the substantive laws of the State of New Jersey applicable to contracts made and
to be performed wholly within said State (without giving effect to any contrary conflicts of laws
rules of such State). The parties hereto consent to the exclusive jurisdiction of the Federal and
state courts of the State of New Jersey for the adjudication of any dispute arising out of or relating
to this Agreement or the transactions contemplated hereby and agree not to assert that any such
court is an inconvenient forum for the adjudication of any such dispute. The parties hereto agree
that service of process may be affected in the same way as notice is given pursuant to Section 10.2

hereof.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

-9-

NY:15SB9361V3

Bergen County Clerk V BK 02153 PG 0819 01/41/2016 01:31 PM 10 of 17
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 425 of 495 PagelD: 425

SELLER

TEANECK PLAZA VENTURES, LLC

 

By:
Seth Levine, Managing Member
LENOX MO. LLC

By: ‘
Seth Levine, Managing Member

LENOX Oe LLC
By: : .

Seth Levine, Managing Member

OPTIONHOLDER
HUTTON VENTURES LLC

By:
Name: RorFriedman
Title: Manager

-tO-

NY.1S89361¥3

Bergen County Clerk V BK 02153 PG 0820 01/11/2016 01:31 PM 11 of 17
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 426 of 495 PagelD: 426

STATE OF NEW JERSEY
:$8
COUNTY OF MIDDLESEX

1 CERTIFY that on December / , 2015, Seth Levine, personally came before me
and acknowledged under oath, to my sat{staction, that:

(a) this person is the Managing Member of TEANECK PLAZA VENTURES, LLC;
LENOX MCKINLEY, LLC; AND LENOX SOUTH PARK, LLC, the Company named
in this document,

(b) this person signed this document in their capacity as Managing Member of the
company;

(c) this person is authorized to execute and deliver this document on behalf of
TEANECK PLAZA VENTURES, LLC; LENOX MCKINLEY, LLC; AND LENOX
SOUTH PARK, LLC; and

(d) this person knows the proper seal of the Company Which was affixed to thj

 

document.
Victoria Marsh
Notary Public of the State of New Jersey
AN MR B, MARSH
. olary Public of New Jersey
STATE OF NEW YORK : My Commission Expires 12/20/2015

vy :SS
COUNTY OF 7 ;

I CERTIFY that on December ie , 2015, Ron Friedman, personally came before me
and acknowledged under oath, to my satisfaction, that:

(e) this person is the Managing Member of HUTTON VENTURES, LLC, the Company

named in this document,

(f) this person signed this document in their capacity as Managing Member of the
company;

(g) this person is authorized to execute and deliver this document on behalf of
HUTTON VENTURES, LLC; and

(h) this person knows the proper seal of the Company which was affixed to this

diicurmeiit.
NACHMAN YAAKOV ZISKIND / LL / | :
Notary Public, State of New York : (m2. L-=
_Na, 02216045602
Qualified in New York County Notary Public of the State of New York

Commission Expires July 31, 2018

-li-

NY:1 58936193

Bergen County Clerk V BK 02153 PG 0821 01/11/2016 01:31 PM 12 of 17
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 427 of 495 PagelD: 427

Exhibit A

COPY OF DEEDS FOR REAL ESTATE INTEREST

NY 158936109 -12-

Bergen County Clerk V BK 02153 PG 0822 01/44/2016 01:31 PM 43 of 17
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 428 of 495 PagelD: 428

SCHEDULEA

LEGAL DESCRIPTION
170 South Park. Street, Hackensack, NJ

All that certain lot, piece or parcel of land, with the buildings and improvements thereon erected, situate, lying and
*_ being in.the Cily of Hackensack, County of Bergen, Slate of New Jerséys of ee gh te
TRACT | -
BEGINNING in the easterly line of Park Street at the southwesterly corner of the tract conveyed to John O'Shea by
Jane Berry and her husband by deed bearing date May 10, 1958 being the noriheasterly corner of the lot hereby
conveyed being also 47 feet southerly from the southwesterly corner of the lot conveyed by the said William E.
Taylor to Wilhelmina Leinweiber by deed bearing date October 8, 1906; running thence -

1, Easterly along said lot conveyed to John O'Shea, 135.00 feat: thence

2. Southerly and parailel with Park Street and along lend now or formerly of George Shafer and others, 38.00 feet
to the northerly line of a laneway leading from Park Street to Union Street; thence

3. Westerly along said laneway and parallel with (he first course, 135.00 feet to the easterly line of Park Street;
thence

4. Northerly along Park Street, 38.00 feet to the point of BEGINNING.

TRACT IE

BEGINNING at a point in the southeasterly line of South Park Street distant therein southwesterly 23.59 feet from
the point of intersection of the said line of South Park Street with the southwesterly line of property shown on map
entitled, "Map of Gamewell Property", which said map is on file in the Office of the Cterk of the County of Bergen,

as filed Map No. 372 and from said point of beginning; running thence

t. Along said line of South Park Street, South 22 degrees 41 minutes West, 70.59 feet; thence

2. South 67 degrees 29 minutes East, 135.00 feet; thence

3. North 22 degrees 41 minules East, 69.43 feet; thence
4, North 66 degrees 59 minutes 30 seconds West, 135.00 feet to the said line of South Park Street and the point
of BEGINNING,

BEING further known and described as:
BEGINNING at the point of intersection of the southeasterly R.O.W. line of Park Street (30' R,O.W.) with the
northeasterly R.O.W., line of a lane, and running, thence

1, South 67 degrees 29 minutes 00 seconds East, a distance of 135.00 feet to a point; thence

V BK 02153 PG 0823 01/11/2016 01:37 PM 14 of 17

Bergen County Clerk
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 429 of 495 PagelD: 429

SCHEDULE A
LEGAL DESCRIPTION
(Continued)
170 South Park Street, Hackensack NJ

2. North 22 degrees 41 minutes 00 seconds East, a distance of 107.43 feet to a point; thence

3. North 66 degrees 59 minutes 30 seconds West, a distance of 135.00 feel to a point: thence
4, South 22 degrees 41 minutes 00 seconds East, a distance of 108,59 feet to the point and place of BEGINNING,
NOTE! “Being Lot(s) 30, Block 222.01, Tax Map of the City of Hackerisack, Counly of Bergen:

NOTE: Lot and Block shown for informational purposes only.

V BK 02153 PG 0824 01/11/2016 01:31 PM 15 0f 17

Bergen County Clerk
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 430 of 495 PagelD: 430

Oo

SCHEDULE A

LEGAL DESCRIPTION
88 Mckinley Street, Hackensack NJ

All that certain lol, piece or parcel of land, with the buildings and improvements thereon erected, situate, ving and
beingin the Clty of Hackensack, Counly of Bergen, Sfate of New Jersey. 7 : .

BEGINNING al a point on the eastetly lina of McKinley Street (formerly known as “South First Slreel), which | point is
distant 150.00 feet southerly from the intersection of same with the southerly line of Lexington Avenue and from

said point of beginning; running thence
4. Sovth 18 degrees 00 minutes West 125.00 feet along said easterly line of McKinley Street to a point; thence

2. South 78 degrees 50 minutes 15 seconds East 150.00 feet to a point; thence

3. Nonh 18 degrees 00 minutes East 125.00 feet more or less to a point; Ihence

4, North 78 degrees 50 minutes 15 seconds West 150.00 feet to (he easterly line of McKinley Street and the point
and place of BEGINNING,

Being known and designated as Lots 52, 53, 54 on a map entitled " Map of Propeny of William E. Taylor, Near
Essex Street Depot, Hackensack, N.J." filed October 8, 1894, as Map No. 710 and pari of Lot 51 in map entitled
“Map of Property of William &. Taylor, near Essex Street Depot, Hackensack, N.J." filed October 8, 1984, as Map
No. 710 and part of Lat 14 on Map entilled, "Property of Carl O. Larson, Hackensack, N.J." filed February 6, 1905

as Map No, 950,
NOTE: Being Lot(s) 22, Black 81, Tax Map of the City of Hackensack, County of Bergen.

NOTE: Lot and Block shown for informational purposes only.

Vo BK 02153 PG 0825 01/11/2016 01:31 PM 46 of 17

Bergen County Clerk
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 431 of 495 PagelD: 431

SCHEDULE A

LEGAL DESCRIPTION
1407 Palisade Avenue, Teaneck, NJ

All that certain lot, piece or parcel of land, with the buildings and-improvements therepn erected, situate, lying and

: being-in the Township of Teaneck, County of Bergen; State of New Jersey: . -

 

BEING known and designated as Lots 1, 2, 3, 4, 5, 6 and 7 (4 to 7 inclusive) in Block 460G on a certain map
entiled "Supplementary Map of West Englewood Square, Teaneck, New Jersey, belonging to Nelson M, Ayers,
January 1926" made by Reginald W. Wells, Civil Engineer and Surveyor and filed in the Bergen County Clerk's

Office on March 22, 1926 as Map No, 2083.

BEGINNING at a point on the southwesterly street line of The Plaza (formerly Market Street) distant 225.00 feet
along the same from its intersection with the northwesterly street line (formerly Westfield Avenue) thence from

said point of beginning;
1. South 38 degrees 19 minutes Wesl 137.37 feel to a point; thence

2. North §3 degrees 16 minutes West 185.34 feet to a point on the southeasterly street line of Palisade Avenue
(formerly Station Street); thence /

3. North 44 degrees 10 minutes East along said strect line of Palisade Avenue 24.81 feet to a point an the said
southwesterly street line of The Plaza (formerly Market Street); thence

4, Easterly along said street line of The Plaza (formerly Market Street) along the arc of a curve bearing to the right
having a radius of 109.00 feet, a dislance of 76.41 feet lo a point; thence

5. Southeasterly continuing along said street line of The Plaza (formerly Market Street) along the arc of a curve
bearing to the right having a radius of 180.00 feet, a distance of 438.18 feet to a point; thence

6. South 51 degrees 41 minutes East still along said street line of The Plaza (formerly Market Slreet) 25.00 feet lo

the point and place of BEGINNING.
NOTE: Being Lot(s) 1, Block $008, Tax Map of the Township of Teaneck, County of Bergen.

NOTE: Lot and Block shown for informational purposes only.

Bergen County Clerk BK 02153 PG 0826 01/41/2016 01:31 PM 17 of 17 "* End of Document”
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 432 of 495 PagelID: 432

 

KET A

 
 

INSTRUMENT # 16-030560.0
V 02243 1585

RECORDED DATE: 04/25/2016 02:55:57 PM

 

 

 

 

 

 

 

 

Ma a
John S, Hogan
Bergen County Clerk
Bergen County Clerk
Ona Bergon County Plaza
Hackensack, NJ 07601
(201) 336-7000
www. bergencountyclerk.org/
Transaction #: 7151338
Document Type: NON ABSTRACTED DEED Document Page Count: 6
Operator id: CLERK
RETURN TO: SUBMITTED BY:
MADISON TITLE AGENCY, LLC Madison Title Agency, LLC
1125 OCEAN AVENUE
LAKEWOOD NJ 08701
ERECORODED
(732) 333-2667
PRIMARY NAME SECONDARY NAME
TEANEGK PLAZA VENTURES LLC LAKELAND BANK
ASSOCIATED DOCUMENT(S): V 02153 0810
MUNICIPALITY: TEANECK INSTRUMENT #: 16-030560,04

Recorded Date: 04/25/2016 02:55:57 PM

FEES / TAXES: ,
thereby CERTIFY that this document is recorded

$93.00 in the Clerk's Office in Bergen County, New

Ye apes

John S, Hogan
Bergen County Clerk

Recording:

Total: $93.00

 

 

 

 

 

OFFICIAL RECORDING COVER PAGE Page 1 of7

PLEASE DO NOT DETACH

THIS PAGE IS NOW PART OF THIS LEGAL DOCUMENT

NOTE: If document data differs from cover sheet, document data always supersedes,
“COVER PAGE DOES NOT INCLUDE ALL DATA, PLEASE SEE INDEX AND DOCUMENT FOR ANY ADDITIONAL INFORMATION.
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 433 of 495 PagelD: 433

RECORD AND RETURN TO:
Michael J, Brady, Esq.

Harwood Lloyd, LLC

130 Main Street

Hackensack, New Jersey 07601

SUBORDINATION OF OPTION AGREEMENT

‘ This SUBORDINATION OF OPTION AGREEMENT (this “Agreement”) is made on
April 13, 2016, by and between TEANECK PLAZA VENTURES, LLC, a New Jersey limited
liability company with an address at 210 River Street, Suite 24, Hackensack, NJ 07601
(hereinafter, “OQwner”), HUTTON VENTURES, LLC a New Jersey limited liability company
with an address at 333 7™ Avenue, Third Floor, New York, NY 10001 (hereinafter,
“Optionholder”), and LAKELAND BANK, a banking corporation organized under the laws of
New Jersey, having an address at 250 Oak Ridge Road, Oak Ridge, New Jersey 07438 (hereinafter,

“Mortgagee”’).
RECITALS

WHEREAS, Optionholder holds an option (the “Option”) to purchase the real property
located atl407 Palisade Avenue, Teaneck, New Jersey, designated as Block 5008, Lot 1 on the

; Official Tax Map of the Township of Teaneck, County of Bergen, State of New Jersey (the
£ “Property”) pursuant to the terms of that certain Option Agreement by and between Owner and

Optionholder, among others, which Option Agreement is dated December 11, 2015 and recorded
in the Bergen County Clerk’s Office on January 11, 2016, as Instrument Number 16-002476 in
Book 2153, page 816 (the “Option Agreement”). The property is more particularly described in
“Schedule A” attached hereto and made a part hereof.

WHEREAS, Mortgagee is about to make a loan to Owner in the original principal
amount of $3,000,000.00 which will be secured by, among other things, a Mortgage and Security
Agreement, Assignment of Leases (Absolute) and UCC-1 Financing Statement given by Owner
in favor of Mortgagee and to be recorded against the Property (hereinafter collectively referred to
as the “New Mortgage”) in the Office of the Bergen County Clerk,

NOW, THEREFORE, in consideration of the premises, and of the mutual covenants
and agreements herein contained and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

1, The undersigned Opiionholder hereby subordinates the Option and the Option
Agreement as to the Property to the New Mortgage in favor of Mortgagee, which New Mortgage
is about to be recorded concurrently or immediately afer the recording of this Subordination.
The Option and the Option Agreement will be subject to, subordinate and inferior in priority to
the New Mortgage. This subordination applies to the Property described herein only. This
includes all renewals and extensions of the New Mortgage.

3191330_1

Bergen County Clerk V BK 02243 PG 1586 04/25/2016 02:55 PM 2 of 7
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 434 of 495 PagelD: 434

2. All notices, demands, requests, consents and other communications shall be in
writing and served by hand delivery, by certified mail, return receipt requested, or by a
recognized overnight delivery service, to the addresses set forth in the caption of this Agreement,
unless proper written notice has been given to all other parties of any change in address. Notices
and other written communication shall be deemed to have been properly served upon delivery to
the designated address provided, however, that any notice or other communication sent by
certified mail, returm receipt requested, shall be deemed to have been properly served on the third
business day after mailing, regardless of when it is actually received.

If to Mortgagee: Lakeland Bank
417 Cedar Lane
Teaneck, NJ 07666
Attn.; Max R. Custer, Vice President

With a copy Mortgagee’s counsel: Harwood Lloyd, LLC
130 Main Street
Hackensack, New Jersey 07601
Attn.: Michael J. Brady, Esq.

If to Owner: Teaneck Plaza Ventures, LLC
210 River Street, Suite 24
Hackensack, NJ 07601
Attn.:; Seth Levine, Member

With a copy to Owner's counsel: = The Law Offices of Andrew Selevan
210 River Suite, Suite 12
Hackensack, New Jersey 07601
Atta.: Andrew Selevan, Esq.

lf to Optionholder: Hutton Ventures, LLC
333 7" Avenue, Third Floor
New York, NY 10001
Attn.: Eitan Friedman

With a copy to Optionholder’s counsel: Vastolla & Sullivan, Counsellors at Law
495 Union Avenue, Suite 2D
Middlesex, New Jersey 08846
Atin.: John J, Sullivan, Jr., Esq.

3. This Agreement changes only the priority of the Option and Option Agreement.
The Option Agreement remains in effect in all other respects,

4. This Agreement is binding upon Optionholder and all who succeed to
Optionbolder's rights as holder of the Option.

3191330_t

Bergen County Clerk V BK 02243 PG 1587 04/26/2016 02:55 PM 30f 7
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 435 of 495 PagelD: 435

5. This Agreement contains the entire agreement between the parties on the subjects
set forth herein and cannot be changed, modified, waived or canceled except by an agreement in
writing executed by the party against whom enforcement of such modification, change, waiver of
cancellation is sought.

6. This Agreement shall be governed by and construed in accordance with the
substantive laws of the State of New Jersey. The provisions of this Agreement are to be deemed
severable, and the invalidity or unenforceability of any provision shall not affect or impair the
remaining provisions which shall continue in full force and effect

7. This Agreement may be executed in several counterparts each of which when
executed and delivered is an original, but all of which together shall constitute one instrument.

8. The use of the neutral gender in this Agreement shall be deemed to include any
other gender, and words in the singular number shall be held to include the plural, when the
sense requires,

[No further text on this page ~ Signatures appear on following page of

3191330_]

Bergen County Clerk V BK 02243 PG 1588 04/25/2046 02:55 PM 4o0f7
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 436 of 495 PagelD: 436

i IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

: WITNESS:

STATE OF

COUNTY OF

)
I CERTIFY that on PYL- | Poe, Lay [fer [Name]

OPTIONHOLDER:
HUTTON VENTURES, LLC

By: Li, Terr
Name: oly freon
Title: menbe7e

ACKNOWLEDGMENT

 

)

) 98:

personally came before me and this person’ acknowledged under oath, to my satisfaction, that:

(a)

AM

(b)

3191936)

Bergen County Clerk

he/she signed and delivered the attached document as

Manager [Title] of HUTTON VENTURES, LLC the
company n ed in the attached document, and

this document was signed and made byzhe company as its voluntary act and deed by

virtue of authority from its Membe

 
  
 

 

 

Notary Public

[Signature page to Subordination of Option Agreement —
Signatures continued on following page]

NACHMAN YAAKOV 2151
Notary Public, State of New York
_ No. 02216045602
Qualified in New York County
Commission Expires duly 31, 2018

V BK 02243 PG 1589 04/25/2016 02:55 PM

Sof?
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 437 of 495 PagelD: 437

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

 

‘ OWNER:
‘ WITNESS: TEANECK PLAZA TURES, LLC
LE By:
, SETH LEVINE
Member
ACKNOWLEDGMENT.
STATE OF NEW JERSEY )
) $5.2
COUNTY OF BERGEN )

I CERTIFY that on ¥ /. A 6 _, 2016, SETH LEVINE personally camie before
me and this person acknowledged finder oath, to my satisfaction, that:
(a) he signed and delivered the attached document as a Member of TEANECK
PLAZA VENTURES, LLC, the company named in the attached document; and

(b) this document was signed and made by the company as its voluntary act and deed by

virtue of authority from its Members. Zo
LE

MICHAEL L.DONINI Notary Public
NOTARY PUBLIC OF NEW JERSEY wicnadt t.
Commission Expires 6/29/2018 NOTARY PUBL 1K

[Signature page to Subordination of Option A greemenyaliied
Signatures continued on following page]

 
 

INI
OF NEW YORK
O5T859

 
   
  
 
 

jaw York County
Sept 2, 2019

3191330_1

Bergen County Clerk V BK 02243 PG 1590 04/25/2016 02:55 PM 6 of7
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 438 of 495 PagelD: 438

i IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

   
 

 

 

: MORTGAGEE
' WITNESS: LAKELAND BANK — i a
» ~~ Vice President
ACKNOWLEDGMENT
STATE OF NEW JERSEY )
COUNTY OF BERGEN ™

On this ee, of April, 2016, before me, the subscriber, personally appeared MAX R,
CUSTER, a Vice President of LAKELAND BANK, the New Jersey banking corporation named
in the foregoing instrument, who I am satisfied is the person named in and who executed the within
instrument, and thereupon acknowledged that he signed, sealed and delivered the same in his

capacity as a Vice President of LAKELAND BANX for the purposes erein expressed.
.
‘ Notary Public ' \

[Signature page to Subordination of Option A greement]

“AYN Hone
wag LC

 

    

  

DAWN HORWAY
NOTARY PUBLIC CCERSEY
NEW JERSEY
MY COMMISSION EXPIRES 05/08/2018 273085 none
ID NO. 2373365 aes

3191330, 1

Bergen County Clerk BK 02243 PG 1591 04/25/2016 02:55 PM 7 of7 “End of Document
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 439 of 495 PagelD: 439

 

ARTE UT

,
INSTRUMENT # 17-021073

V 02556 1712
Neeconoeo DATE: 03/08/2017 11:32:

a

 
 
  

AM

 

John S. Hogan
Bergen County Clerk

Bergen County Clerk

One Bergan County Plaza
Hackensack, NJ 07601
(201) 336-7000

www, bergencountyclerk, org/

 

 

Transaction #: 7418567

Document Type: Release Document Page Count: 8
Operator Id: CLERK

 

 

 

RETURN TO: SUBMITTED BY:

JOHN J SULLIVAN JR ESQUIRE
495 UNION AVENUE

PO BOX7

MIDDLESEX NJ 08846

 

PRIMARY NAME SECONDARY NAME
TEANECK PLAZA VENTURES LLC HUTTON VENTURES LLC
ASSOCIATED DOCUMENT(S): V BK 02153 PG 0810

 

 

 

 

FEES / TAXES: INSTRUMENT #: 17-021073
Recorded Date: 03/08/2017 11:32:27 AM

Racording: $113,00
thereby CERTIFY that this document is recorded

Total: $113.00 in the Clerk's Office in Bergen County, New

John S. Hogan
Bergen County Clerk

  

 

 

 

 

 

OFFICIAL RECORDING COVER PAGE Pago 1 0f9

PLEASE DO NOT DETACH

THIS PAGE IS NOW PART OF THIS LEGAL DOCUMENT

NOTE: If document data differs from cover sheet, document data always supersedes,
"COVER PAGE QOES NOT INCLUDE ALL DATA, PLEASE SEE INDEX AND DOCUMENT FOR ANY ADDITIONAL INFORMATION.
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 440 of 495 PagelD: 440

"JANATA NSA

17~025073 Reloare

yY Bk: 02556 Pg: KTL2"1720 Rec, Fae $133.00 Prepared By:
John S. Kegan, Bergen County Clerk

Recorded 03/08/2017 14:32:27 AM

 

 

OPTION MODIFICATION AGREEMENT

THIS AGREEMENT, made this 4. day of Muviv-\e> 2016 by and between
TEANECK PLAZA VENTURES, LLC; LENOX MCKINLEY, LLC; AND LENOX SOUTH
PARK, LLC ("Seller") and HUTTON VENTURES, LLC (“Optionholder").

WHEREAS, the parties executed an Option Agreement (“Option”) dated December 11, 2015,
regarding premises located at 1407 Palisade Avenue, Teaneck, NJ; 88 Mckinley Street. Hackensack, NJ;
and 170 South Park Street. Hackensack, New Jersey, which premises is more particularly described in
Schedule A, attached hereto; and

WHEREAS, said Option was recorded in the Bergen Clerk's office on January 11,2016 at Book

Uw 02153, Page 810) and
ae WHEREAS, the maturity date of said Option is December 11, 2016; and

WHEREAS, the parties are desirous of modifying and extending said Option on the terms and
conditions contained herein,

NOW, THEREFORE, it is agreed as follows:

1. The date on which the Optionholder may exercise the Option be and is hereby extended
up to and including December 11, 2017.

2. All other terms and conditions contained in the Option which are not addressed herein

shall remain in full force and effect.

Bergen County Clerk V BK 02556 PG 1713 03/08/2017 11:32 AM 2 0f 9
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 441 of 495 PagelD: 441

SIGNATURES: | agree to the terms of this Option Modification Agreement.
SELLER:
TEANECK PLAZA VENTURES, LLC

By:
Seth Levine, Managing Member

LENOX MCKINLEY, LLC

By:
Seth Levine, Managing Member

LENOX SOUTH PARK, LLC

By:
Seth Levine, Managing Member

 

OPTIONHOLDER:

HUTTON VENTURES, LLC

By: eg

Ron Friedman, Manager

Vv BK 02556 PG 1714 03/08/2017 14:32 AM 30f9

Bergen County Clerk
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 442 of 495 PagelD: 442

STATE OF NEW JERSEY
SS
COUNTY OF A :

1 CERTIFY that on November 4 , 2016, Seth Levine, personaily came before me
and acknowledged under oath, to my satisfaction, that:

(a) this person is the Managing Member of TEANECK PLAZA VENTURES, LLC;
LENOX MCKINLEY, LLC; AND LENOX SOUTH PARK, LLC, the Company named
in this document;

(b) this person signed this document in their capacity as Managing Member of the
company;

(c) this person is authorized to execute and deliver this document on behalf of
TEANECK PLAZA VENTURES, LLC; LENOX MCKINLEY, LLC; AND LENOX
SOUTH PARK, LLC; and

(d) this person knows the proper seal of the Company which was affixed to this

 

document.
Notary Public of the State of New Jersey
ANDREW SELEVAN sev
NOTARY PUBLIC OF NEW JER
STATE OF NEW YORK : My Commission Expires 4125/2024

SS
COUNTY OF Mia fou :

“ ea)
bay Lat
{ CERTIFY that onan U7) sor6, Ron Friedman, personally came before me
acknowledged under oath, to my satisfaction, that:

(a) this person is the Managing Member of HUTTON VENTURES, LLC, the Company

named in this document;

(b) this person signed this document in his capacity as Managing Member of the Company,

(c) this person is authorized to execute and deliver this document on behalf of HUTTON
VENTURES, LLC; and

(d) this person knows the proper seal of the Company which was affixed to this document.

4
LUM, , (0
AOD de we

/ .
Notary Public of the State of New York

 

wa

Bergen County Clerk V BK 02556 PG 1715 03/08/2017 11:32 AM 4of9
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 443 of 495 PagelD: 443

Exhibit A

COPY OF LEGAL DESCRIPTION FOR REAL ESTATE INTEREST

V BK 02556 PG 1716 03/08/2017 11:32 AM 5 of 9

Bergen County Clerk
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 444 of 495 PagelD: 444

 
  
   

_ SCHEDULEA*
LEGAL DESCRIPTION .
170 South ‘Park. Street,” Racké

, ate

 

 

     
  

. AlAhat cenaln jot; pléce.or parcel of tani, with ‘the, buildin sani i
Being in tha Cliy'of Hackensack, County of Bergen, Stat of News

  

ments thereon erected, situate, iying and. -

 

 

TRACT
BEGINNING In thé easterly line of Park Stréet at the southwesterly comer of the tract conveyed to Jolin O'Shea by
Jans Berry and hér husband by deed bearing daté May 10,-1958 being the northeasterly corner of the lot hereby
conveyed being also 47 feet southerly from the southwesterly comer of {he lot conveyed by the sald William E,
Taylor to Wilhelmiria Lelnweiber by deed bearing date October 8, 1908; running thence :

 

’ 4, Easterly along sald lot conveyed to John O'Shea, 135.00 feet! thence

2. Southerly and parallel with Park Street and along land now or formerly of George Shafer and others, 38.00 feat
‘to the northerly line of a laneway leading from Park Street to Union Street; thence

3. Westerly along sald laneway and parallel with the first course, 435.00 feet to the easterly line of Park Street;
thence

4, Northerly along Park Street, 38.00 feet to the point of BEGINNING.

RACT IL

BEGINNING at a point In the southeasterly line of South Park Street distant therein southwesterly 23.59 feet from
the point of intersection of the sald line of South Park Street with the southwesterly line of property shown on map
antitled, "Map of Gamewell Property’, which sald map fs on file In the Offica of the Clerk of the County of Bergen,
as filed Map No, 372 and from said point of beginning; running thence .

4. Along sald fine of South Park Street, South 22 degrees 44 minutes West, 70.59 feet; thence
2, South 67 degrees 29 minutes East, 135.00 feet; thence

3, North 22 degrees 41 minutes East, 69.43 feet; thence

4. North 66 degrets 59 minutes 30 seconds West, 435.00 feet to the sald line of South Park Street and the polnt
_ of BEGINNING, : / : .

BEING further known and described.as:

BEGINNING at the point of Intersection of the southeasterly R.O.W. line of Park Street (30° R.O.W.) withthe
norhgasterly R.O.W. line of a lane, and running; thence

4, South 67 degrees 29 minutes 00 seconds East, a distance of 135.00 feet to a point; thence

Bergen County Clerk V BK 02556 PG 1717 03/08/2017 11:32 AM 6 of 8
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 445 of 495 PagelD: 445

 SCHEDULEA |
: LEGAL. ‘DESCRIPTION
- (Continved).
170 South Park Street, Hackensack NJ

2. North 22 degrees 44 minutes 00 seconds East, a distanes ol 407. 43 feet to a point; thence

” 3. North: 86 degrees ; 59 minutes 30: seconds. West, ‘a distance’ of, 135.00 feet to'a point; thence pee :
a aistaiies oi 1068. 59 feet to: the point ‘and place of of BEG! , NING,

     
   

4, South 23 degrees at minutes to seconds East:

         
      

ns NORE Bing tat) a Biads 222.04: Tax Kap of the.City: ckensack, cain

* NOTE: Lotand Block shown for informational purposes only.

V BK 02556 PG 1718 03/08/2017 11:32 AM TofS

Bergen County Clerk
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 446 of 495 PagelD: 446

4 SCHEDULE A
“. '. LEGAL: DESCRIPTION mo
88 Mckinley'Street; ‘Hackensack NI ©

'

    
  

ih tha buildings and Improvemehis thereon erécted, situate: iying’and

State of New Jersey,

 

BEGINNING at’a polnt ‘on thé'easterly liné- of McKinley Sttéet. foriiisrly knows’ as South First Street); hich potat}s
distant 150.00 feet southerly from the Intersecilon of same with the southerly line of Lexington Avenue and from

sald point of beginning; running thence: ; . ; .
4, South 18 degreés 00 minutes West 1 25.00 feet along said easterly line oF McKinley Street to a point; thence
'2, South 78 degrees 60 minules 16 seconds East 10.00 feet to a point; thence - ,

_ 3. North 18 degrees 00 minutes East'125,00 feet more or less to a polnt; thence

4, North 78 degrees 50 minutes 15 seconds West 150.00 feat to the easteily line of McKinley Street and the polnt
and place of BEGINNING. ee, . : .

Being known and designated as Lots-52; 53, 54 on a map entiled"" Map of Property of Willlam E, Taylor, Near
Essex Street Depot, Hackensack, N.J." filed October 8, 1884, as Map No: 710 and part of Lot 51 In-map entitled
"Map of Property of Willlam E. Taylor, near Essex Street Depot, Hackensack, N.J.” filed October 8, 1984, as Map
No. 740 and part of Lot 14 on Map entitled, "Property of Carl ©, Larson, Hackensack, N.J.” filed February &, 1905

as Map No, 950.

7

VY BK 02556 PG 1719 03/08/2017 11:32 AM 8 of 9

Bergen County Clerk
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 447 of 495 PagelD: 447

 

OPTION MODIFICATION AGREEMENT : Dated: November 9 , 2016

TEANECK PLAZA VENTURES, LLC; LENOX
MCKINLEY, LLC; AND LENOX SOUTH PARK, :

 

LLC,
Mortgagor, : Record and Return to:
: John J. Sullivan, Jr., Esquire
HUTTON VENTURES, LLC, t 495 Union Avenue, P.O. Box 7
: Middlesex, New Jersey 08846
Mortgagee.
RY GAL STATIC gape & Loan D: Rage on agreement TEANECK PLAZA hutton 3 dot

 

Bergen County Clerk BK 02556 PG 1720 03/08/2017 11:32AM 9s 9of9 = ** End of Document **
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 448 of 495 PagelD: 448

 

—

John S. Hogan
Bergen County Clerk

; CA na
—
INSTRUMENT # 19-043036

\ V 03286 0591
RECORDED DATE: 07/03/2019 03:01:50 PM

\

Bergen County Clerk

Ona Bergen County Plaza
Hackensack, NJ 07G01
(201) 336-7000

vaww bergencauntyclerk.org/

  

 

 

Transaction #: 9256095
Document Type: NON ABSTRACTED DEED Document Page Count: 3
Operator Id: CLERK
RETURN TO: SUBMITTED BY:
MADISON TITLE AGENCY, LLC Madison Title Agency, LLC

1125 OCEAN AVENUE
LAKEWOOD NJ 08701

 

 

 

ERECORDED
} (732) 333-2687
PRIMARY NAME SECONDARY NAME
TEANECK PLAZA VENTURES LLC LAW OFFICES OF CHAIM C ZLOTOWITZ ESQ PLLC
ADDITIONAL PRIMARY NAMES ADDITIONAL SECONDARY NAMES

 

CHAIMC ZLOTOWITZ

 

MARGINAL REFERENCES:

 

 

DOCUMENT DATE: 06/31/2019 INSTRUMENT #: 19-043036

 

 

 

 

 

 

 

 

 

MUNICIPALITY: TEANECK Recorded Date: 07/03/2019 03:01:50 PM
FEES / TAXES: thereby CERTIFY that this document is recorded
Recording Fee: NON ABSTRACTED in the Clerk's Office in Bergen County, New
DEED $30.00
Additional Pages Fee $20.00 dA
Homelass Trust Fund - Bergen County $3.00 '
Total: $53.00
“ John S, Hogan
Bergen County Clerk
i
Recording Fees: $53.00
Realty Transfer Tax Fees: $0.00
Lae ae
OFFICIAL. RECORDING COVER PAGE Page tol A

PLEASE DO NOT DETACH

THIS PAGE 1S NOW PART OF THIS LEGAL DOCUMENT

NOTE: If document data differs from cover sheet, document data always supersedes,
"COVER PAGE DOES NOT INCLUDE ALL DATA, PLEASE SEE INDEX AND DOCUMENT FOR ANY ADDITIONAL INFORMATION.
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 449 of 495 PagelD: 449

Bergen County Clerk V BK 03286 PG 0532 07/03/2019 03:01 PM 20f 4

DECLARATION OF RESTRICTION

DECLARATION OF RESTRICTION made as of May 31, 2019, by Teaneck Plaza Ventures, LLC,
with an address at 210 River Street, Hackensack, NJ 07601 (the “LLC” and/or “Declarant”).
WITNESSETH:

WHEREAS, Declarant is the (legal and/or beneficial) owner of the fee to the premises: 1407 Palisade
Avenue, Teaneck, NJ 07666 and as further described on Schedule A, attached (the Premises”); and

WHEREAS, the Declarant wishes to set forth herein a declaration of his intention with reference to the
Corp. and the Premises.

NOW, THEREFORE, THE DECLARANT HEREBY DECLARES AS FOLLOWS:

I, The LLC shall not sell, mortgage, assign, lease, convey, transfer, encumber, pledge, hypothecate
or otherwise take any action creating a security interest in the LLC and/or the Premises without the written
consent of Law Offices of Chaim C Zlotowitz, Esq. PLLC with an address at 140A Washington Ave, Suite
203, Cedarhurst, NY 11516, Any such transfer, assignment or encumbrance, without the written consent of
Law Offices of Chaim C Zlotowitz, Esq. PLLC shall be null and void and of no force and effect.

2. This Declaration shall be binding on the heirs, personal representatives, successors and assigns of
the declarant.

3. This Declaration may not be changed or modified orally and may only be changed, modified or
rescinded with the written consent of Law Offices of Chaim C Zlotowitz, Esq. PLLC

4. Law Offices of Chaim C Zlotowitz, Esq. PLLC shall have the right to terminate or rescind this
Declaration of Restriction by himself without the written consent of any other party.

IN WITNESS WHEREOF, the Declarant has executed this Declaration on May 31, 2019

Teaneck Plaza Ventures, LLC

By:
Name: Seth Levine
Title: Authorized Signatory

STATE OF Na Seaty )
SS.

COUNTY OF Bury )

On theeBhfday of Hoy in the year 2019, before me, the undersigned, a notary public in and for said state,
personally appeared Seth Levine! personally known (o me or proved to me on the basis of satisfactory evidence to be

the individual(s) whose name(s) is (are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacityCies), and that by his/her/their signature(s) on the instrument,
the individual(s) acted, executed the instrument.

+ Mvborraed Po ot

“Teaneck Plaze. Ven M5, LLC Notary Public
®& ANDREW SELEVAN
NOTARY PUBLIC OF NEW JERSEY

My Commission Expires 1/25/2021

Bergen County Clerk V BK 032865 PG 0592 07/03/2019 03:01 PM 20f 4
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 450 of 495 PagelD: 450

Bergen County Clerk V BK 03286 PG 0593 07/03/2019 03:01 PM 3 0f 4

Schedule A
Property Description

ALL THAT CERTAIN lol, piece or parcel of land situate, lying and being in the Township of Teaneck,
County of Bergen and State of New Jersey known and designated as Lots 1, 2, 3, 4, 5, Sandy (1to7
inclusive) in Block 460G on a certain map entitled "Supplementary Map of West Englewood Square,
Teaneck, New Jersey, belonging to Nelson M, Ayers, January 1926" made by Reginatd W, Wells, Civil
Engineer and Surveyor and filed in the Bergen Counly Clerk's Office on March 22, 1926 as Map No.
2083,

The seven tots above mentioned are contiguous and taken together from a tract of land which is more
particularly described as follows:

BEGINNING at a point on the southwesterly street line of The Plaza (formerly Market Street) distant 225.0
feet along the same from its intersection with the northwesterly street line (formerly Westfield Avenue)
thence from said point of beginning (1) South 38 degrees 19 minutes West 137.37 feet to a point: thence
(2) North 53 degrees 16 minutes West 185.34 feet to a point on the southeasterly street tine of Palisade
Avenue (formerly Station Street); thence (3) North 44 degrees 10 minutes East along aid street line of
Palisade Avenue 24.81 feet {o a point on the said southwesterly street line of The Plaza (formerly Market
Street); thence (4) Easterly along said street line of The Plaza (formerly Market Street) along the arc of a
curve bearing lo the right having a radius of 109.0 feel, a distance of 76.41 feet to a point; thence (5)
Southeasterly continuing along said street line of The Plaza (formerly Market Street) along the arc of a
curve bearing to the right having a radius of 180.0 feet, a distance of 138.18 feet to a point; thence (6)
South 51 degrees 41 minutes East still along said street line of The Plaza (formerly Market Street) 25.0
feet to (he point or place of BEGINNING.

Bergen County Clerk Vv BK 03286 PG 0593 07/03/2049 03:01 PM 3 of 4
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 451 of 495 PagelD: 451

Bergen County Clerk BK 03286 PG 0554 07/03/2019 03:01 PM 4of4  ** End of Document **

EXHIBIT C

Guarantee

Bergen County Clerk BK 03286 PG 0594 07/03/2019 03:01 PM 4of 4 ™ End of Document **
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 452 of 495 PagelD: 452

 

John S. Hogan
Bergen County Clerk

pL

INSTRUMENT # 19-043442 ~~
V 03287 1308

  

 

 

Transaction #: 9256642 /
Document Type: NON ABSTRACTED DEED Document Page Count: 3 2
Operatorid: CLERK
RETURN TO: SUBMITTED BY:
MADISON TITLE AGENCY, LLC Madison Title Agency, LLC

1125 OCEAN AVENUE
LAKEWOOD NJ 08701

 

 

 

 

ERECORDEO
(732) 333-2667
PRIMARY NAME SECONDARY NAME
TEANECK PLAZA VENTURES LLC HERBERT TEPFER
ADDITIONAL PRIMARY NAMES ADDITIONAL SECONDARY NAMES
LENOX TEMPLE LLC

 

MARGINAL REFERENCES:

 

DOCUMENT DATE: 01/15/2019 INSTRUMENT #: 19-043442

MUNICIPALITY: TEANECK Recorded Date: 07/05/2019 03:09:10 PM

LOT: 1

BLOCK: 5008 | hereby CERTIFY that this document is recorded

in the Clerk's Office in Bergen County, New

  

 

 

 

 

FEES / TAXES: Jersey.

Recording Fee: NON ABSTRACTED A.

DEED $30.00 ‘

Adgitional Pages Foe $20.00

Homeless Trust Fund - Bergen County — $3.00 John S. Hogan
Total: $53.00 Bergen County Clerk

! Recording Fees: $53.00
Realty Transfer Tax Fees: $0.00
OFFICIAL RECORDING COVER PAGE Pago tof 4

PLEASE DO NOT DETACH

THIS PAGE |S NOW PART OF THIS LEGAL DOCUMENT

NOTE: If document data differs from cover sheet, document data always supersedes,
"COVER PAGE DOES NOT INCLUDE ALL DATA, PLEASE SEE INDEX AND DOCUMENT FOR ANY ADDITIONAL INFORMATION.
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 453 of 495 PagelD: 453

DECLARATION OF RESTRICTIONS

L
Declaration of Restrictions made this _\2__ day of JANUARY, 2019, by SETH LEVINE, Managing Member(s) of:

TEANECK PLAZA VENTURES LLC, as ta PARCEL f and LENOX TEMPLE LLC, as to PARCEL 2,
both with an address at, 210 RIVER ST, STE 24, LIACKENSACK, NJ OTHOL,
herein called Declarant(s), do/es hereby stato chat,

WITNESSETH:
WHEREAS the Declarant(s) is/are the Managing Member(s) of TEANECK P}.A7ZA VENTURES LLC, as to PARCEL !

and LENOX TEMPLE LLC, ns 1o PARCEL 2, both with an address at, 210 RIVER ST, STE 24, HACKENSACK, NJ 07601,
NEW JERSEY Limited Liability Company(ies), and

WHEREAS the (.1.C(s) is/are the owner(s) of premise(s):

PARCEL tt [407 PALISADE AVF, TEANECK, NJ 07666
Conury: BERGEN Block: 5008 Lot: t

PARCEL 2: 54-78 PEAIPLE AVE, HACKENSACK, NJ 07601
County; DERGEN Block; S1t Lot tl

WHEREAS the Declarant(s) wishes to set forth herein a declaration of his intention with reference to the LLC aad the
premises.

NOW, THEREFORE, PTHE DECLARANT(S) HEREBY DECLARES AS FOLLOWS,

L. "The LLCts) shall not transfer vor assign nor encumber all or pact of the fec estate and/or the interest of the
Declarant(s), aod nor enter into any lease or third-party agreement, in or relating to the premises without the written
cousent of MERBERT TEPER, as Iuterested Party. Any such Wwansfer, assignment, encumbrance ar agreement,
without the written cousent of HERGERT TEPFER, as Uiterested Party, shall be null and void and of no force and

effect,

2. This Dectaration shall be binding upon the heirs, personal representatives, successors and assigns of the
Declarant,

3. ‘This Declaration may not be changed or madified orally.

iN WITNESS WHEREOYF, the Declarant has executed this Declaration thts — WSaay of JANUARY, 2019.

Consented and Agreed to by : C
a
“ wate eume

 
  
 
 
 

 

ARiberec TE 7 TEANECK PLAZA VENTURES LLC, UENOX TEMPLE LLC,
as Interest nty as to PARCEL 1 as to PARCEL 2
BY: SETH LEVINE BY: SETH LEVINE
us Declarant(s) as Declarant(s)

*
State oc pln IC, County of hia ;: fd $8:

a
On tne f $ day of SANUARY ia the year 209 before me, the undersigned, pursomilly uppeaved HERBERT TEPFER .
personally kuosen to nie or proved to me on the basis of satisficlury evidence to be the individual whose nae is subscribed to the willtia instrument
and acknowledged to me thal he executed the saa in his capacity, and that by his signature on tie Instnanedt, the individual, or tha person upor
behalf of whieh the individual acted, exceutcd the instrument,

Z Diamond Diaatante
° Notary Public: NEW YORK
Reg Mr QIDIGII3ITI
Qualified: KINGS County
Comm Exp: 9-15-2020

Bergen County Clerk V BK 03287 PG 1309 07/05/2019 03.09 PM 20f4
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 454 of 495 PagelD: 454

“
State of NS - Counly of _Ls0r ) $8.2

On the ilaay of JANUARY year 2029, before me, the undersigned, personally appeared SETH LEVINE,
personally known to me or proved to me on the basis of satisfactory evidence to be the individual(s) whose name(s) is (are) subscribed to the within
instrument and acknowledged to me that hefshe/they executed the same in hisher/their capacity(ies), and that by histher/their signature(s) on the
instrument, the individuat(é), or the person upon behalf of which the individual(s) acted, executed the jnstruncnt

    

Notary Public ANDREW SELEVAN
NOTARY PUBLIC OF NEW JERSEY
My Commission Expires 1/28/2024

* on behalf of Teaeck Plaza Ventures, LUC and Lenox Temple LLC,

Bergen County Clerk V BK 03287 PG 1310 07/05/2019 03:09 PM 3of4
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 455 of 495 PagelD: 455

DECLARATION OF RESTRICTIONS, EASEMENT & COVENANT

TITLE NO.: LT-1611-NJ / MTANJ-125489

TEANECK PLAZA VENTURES LLC, as to PARCEL |

as Deciarant(s)
PARCEL I: 1407 PALISADE AVE, TEANECK, NJ 07666
County; BERGEN Block: 5008 Lot: (

And

LENOX TEMPLE LLC, as to PARCEL 2
as Declarant(s) PARCEL 2: 54-78 TEMPLE AVE, HACKENSACK, NJ 0760!
County: BERGEN Dlock: SEE Lot: (4

TO

HERBERT TEPFER
as Interested Party

Return and Mail To:
HERBERT TEPPER, ESQ.
TEPFER & TEPPER P.C.
4429 18" AVENUE
BROOKLYN, NY 11204-1202
718-854-7200
TEPFERLAW@GMAIL,COM

Bergen County Clerk BK 03287 PG 1311 07/05/2019 03:09 PM 4of4  ** End of Document "*
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 456 of 495 PagelD: 456

 

John S. Hogan
Bergen County Clerk

MVR

N

INSTRUMENT # 19-046734
V 03299 1125
RECORDED DATE: 07/19/2019 “pe PM

Bergen Gounty Clerk

One Bergen County Plaza
Hackensack, NJ 07601
(201) 336-7000

www. bergencountyclerk.org/

 

 

 

Transaction #:, 9261592
Document Type: NON ABSTRACTED DEED Document Page Count: 3
Operator ld: CLERK
RETURN TO: SUBMITTED BY:
MADISON TITLE AGENCY, LLC Madison Title Agency. LLC

1125 OCEAN AVENUE
LAKEWOOD NJ 08701

 

 

 

 

ERECORDED
(732) 333-2687
PRIMARY NAME SECONDARY NAME
LENOX TEMPLE LLC HERBERT TEPFER
ADDITIONAL PRIMARY NAMES ADDITIONAL SECONDARY NAMES
TEANECK PLAZA VENTURES LLC
SETH LEVINE

 

MARGINAL REFERENCES:

 

DOCUMENT DATE: 01/15/2019 INSTRUMENT #: 19-046734
MUNICIPALITY: TEANECK AND HACKENSACK Recorded Date: 07/19/2019 12:09:34 PM
LOT: 1 1

| hereby CERTIFY that this document is recorded

BLOCK; 5008 511 1
in the Clerk's Office in Bergen County, New

  

FEES / TAXES: Jersey.
Recording Fee: NON ABSTRACTED dd.
DEED $30.00 ae , Naps
Additional Pages Fee $20.00
Homeless Trust Fund - Bergen County $3.00 John S. Hogan
Total: $53.00 Bergen County Clerk

Recording Fees: $53.00
Realty Transfer Tax Fees: $0.00

 

 

 

 

OFFICIAL RECORDING COVER PAGE Page 1 of ¢

PLEASE DO NOT DETACH

THIS PAGE IS NOW PART OF THIS LEGAL DOCUMENT

NOTE: It document data differs from cover sheet, document data always supersedes.
“COVER PAGE DOES NOT INCLUOE ALL DATA, PLEASE SEE INDEX AND DOCUMENT FOR ANY ADDITIONAL INFORMATION.
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 457 of 495 PagelD: 457

Bergen County Clerk V BK 03299 PG 1126 07/19/2019 12:09 PM 2 0f 4

DECLARATION OF RESTRICTIONS

Declaration of Restrictions made Uiis oy 5 day of JANUARY, 2019, by SETH LEVINE, Managing Member(s) oft

TEANECK PLAZA VENTURES LLC, as to PARCEL E and LENOX TEMPLE LLC, as to PARCEL 2,
bolly with an address al, 200 RIVER ST, STE 74, HACKENSACK, NJ 07601,
herein called Declarant(s), do/es hereby state that,

WITNESSETH:
WHEREAS the Declarant(s) is/ave the Managing Member(s) of TEANECK PLAZA VENTURES LLC, as ta PA RCRLI
ang LENOX TEMPLE LLC, as to PARCEL 2, both with an address at, 210 RIVER ST, STE 24, HACKENSACK, NJ 07601,
NEW JERSEY Limited Liability Company(ics); and :
WHEREAS the LLC(s) is/are the owner(s) of preniise(s):

PARCEL f: 1407 PALISADE AVE, TEANECK, NJ 07666
County: BERGEN Block: $008 Lot: 1

PARCEL 2; 51-78 TEMPLE AVE, HACKENSACK, NI 07661
County; BERGEN Btock: St Con it

WHEREAS the Deciaruni(s) wishes lo set forth herein a declaration of his intention with reference to the LLC and the
premises,

NOW, THEREFORE, THE DECLARANT(S) HEREBY DECLA RES AS FOLLOWS.
oa The LLC(s) shall not transfor'nor assign nor encumber all or part of the fee estate and/or the interest of the

Dectarant(s), and nor enter into any lease or third-party agreement, in or relating lo the premises without the written
consent of ILERBERT TEPFER, as Titerested Party, Any such temisfer, assignment, encumbrances or agreement,

 

without (lle written consent of HERBERT TEPFER, as Tuterested Party, shall be null and void and of no force and
effect.
2. This Declaration shall be binding upon the heirs, personal representatives, successors and assigns of the
Declarant.
3. This Declaration may nat be changed or mudificd orally.
LN WITNESS WHEREOF, the Deciarant has oxectted this Dectaration this ce day of JANUARY, 2019.
Consenled snd Agreed to by Ao. a
HERE R TEANECK PLAZA VENTURES LCC, LENOX TEMPLE Ci.C ~
as Intekdstod Jkarty ay to PARCEL t as to PARCEL 2
BY; SETH LEVON BY: SETH LEVINE
as Declavant(s) as Declarant(s)

Ste of ve f_. County of |e ‘ 83

Qn ihe LO day af JANUARY in the year 2619 before me, the andersigned, personally appeared HERBERT TEPFER ; ,
personally kirown to me or proved to ine on the basis of satisfactory evidence to be the individual whose name is subseribed to the within instrument
and acknowledged to me thet he executed the same in his capacity, and that by his signature on the instrument, the Individual, o¢ the person upon
belialf of which the individuat acted, executed fhe fngtrument.

Digmond Dlamant&
Notary Pubwcr NEW YORK
~— Reg Hr OLOIO1 93371
Quallfied: KINGS County
Comm Exp: 9-15-2020

 
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 458 of 495 PagelD: 458

Bergen County Clerk V BK 03299 PG 1127 07/49/2019 12:09 PM 3 0f 4

State of ha hel} County of fs aye )ss.:

On the Patay of JANUARY year 2019, before me, the undersigned, personally appeared SETH LEVINE
personally known to me or proved to me on the basis of satisfactory cvidence to be the individual(s) whose name(s) is (are) subscribed to the within
instruuncnt and acknowledecd to me thal he/she/they executed the same in hisfrer/their capacily(ies), and thal by hister/their signalure(s) on the
instrument, the individyd{{s), or the person upon behalf of which the individual(s) acted, executed the instrument

   
 

Notary Public

ANDREW SELEVAN
NOTARY PUBLIC OF NEW JERSEY
My Commission Expires 1/25/2024
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 459 of 495 PagelD: 459

Bergen County Clerk BK 032398 PG 1128 07/19/2019 12:09 PM 4o0f4 9 ** End of Document **

DECLARATION OF RESTRICTIONS, EASEMENT & COVENANT

TITLE NO.; LT-1641-NJ / MTANJ-125489

TEANECK PLAZA VENTURES LLC, as to PARCEL |

as Declarant(s)
PARCEL (: 1407 PALISADE AVE, TEANECK, NJ 07666
County: BERGEN Block: 5008 Lot: t

And

LENOX TEMPLE LUC, as io PARCEL 2
as Declarant(s) PARCEL 2: 54-78 TEMPLE AVE, HACKENSACK, NJ 67601
Comity: BERGEN Block: SEL Lot tb

TO

HERBERT TEPFER
as Iuterested Party

Return and Mail To:
HERBERT TEPFER, ESQ.
TEPFER & TEPFER P.C.
4429 18" AVENUE
BROOKLYN, NY 11204-1202
718-854-7200
TEPFERLAW@GMAIL.COM
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 460 of 495 PagelID: 460

 

John S. Hogan

 

 

 

Bergen County Clerk IOLA
ny .
Bergen County Clerk a 7 >
One Bargen County Plaza
Hackensack, NJ 07601 INSTRUMENT # 19-051175
(201) 336-7000
www. bergencountyclerk.org/ V 03315 0857
RECORDED DATE: 08/07/2019 08:44:50 AM
Transactionr#: 9267921"
Document Type: NON ABSTRACTED DEED Oocument Page Count: q
Operator Id: CLERK
RETURN TO: SUBMITTED BY:

BETTER RESEARCH LLC
1 PARAGON DRIVE
MONTVALE NJ 07645
ERECORDED

Better Research LLC

(718) 215-5138

 

PRIMARY NAME

SECONDARY NAME

 

TEANECK PLAZA VENTURES LLC

TEANECK PLAZA VENTURES LLC

 

ADDITIONAL PRIMARY NAMES

ADDITIONAL SECONDARY NAMES

 

LAW OFFICES OF DAVID FLEISCHMANN PC

SETH LEVINE
LAW OFFICES OF DAVID FLEISCHMANN PC

 

MARGINAL REFERENCES:

 

 

: DOCUMENT DATE: 07/03/2019
| MUNICIPALITY: TEANECK
LOT: 1

BLOCK: 5008

FEES / TAXES:
Recording Fee: NON ABSTRACTED
DEED
Homeless Trust Fund - Bergen County

Totak

$30.00
$3.00

$33.00

i

 

; INSTRUMENT #: 19-051175

Recorded Date: 08/07/2019 08:44:50 AM

| hereby CERTIFY that this document is recorded
in the Clerk's Office in Bergen County, New

“Gadel

dohn S, Hogan
Bergen County Clerk

  

Recording Fees: 533.00
Realty Transfer Tax Fees: $0.00

 

 

OFFICIAL RECORDING COVER PAGE

Page 1 of 2

PLEASE DO NOT DETACH

THIS PAGE IS NOW PART OF THIS LEGAL DOCUMENT

NOTE: If document data differs from cover sheet, document data always supersedas.
"COVER PAGE DOES NOT INCLUDE ALL DATA, PLEASE SEE INDEX AND DOCUMENT FOR ANY ADDITIONAL INFORMATION.
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 461 of 495 PagelD: 461

Bergen County Clerk BK 03315 PG 0858 08/07/2019 08:44 AM 2o0f2 ** End of Document “

DECLARATION OF RESTRICTION

DECLARATION OF RESTRICTION made as of the 3rd day of July, 2019, by Seth Levine
(“Declarant”). ,

WHEREAS, Declarant is the Sole Member of TEANECK PLAZA VENTURES, LLC, a New Jersey
limited liability company, (the LLC”) and

WHEREAS, the LLC is the (legal and/or beneficial) owner of the premises:
1407 Palisade Ave, Teaneck, NJ 07666, Block: 5008; Lot: | (the “Premises"); and

WHEREAS, Declarant wishes to set forth herein a declaration of his intentions with reference to the
Companies and the Premises.

NOW, THEREFORE, DECLARANT HEREBY DECLARES AS FOLLOWS:

I The LLC shall not selt, further mortgage, assign, lease, convey, transfer, encumber, pledge,
hypothecate or otherwise take any action creating a security interest in the LLC and/or the Premises
without the written consent of Law Officcs of David Fleischmann, P.C, with an address at 2233
Nostrand Avenue, 3 Floor, Brooklyn, New York 11210. Any such transfer, assignment or
encumbrance, withoul the written consent of Law Offices of David Fleischmann, P.C. shall be null
and void and of no force and effect.

2. This Declaration shall be binding on the heirs, personal representatives, successors and assigns of
Declarant.

3 This Declaration may not be changed or modified oratly and may only be changed, modified or
rescinded with the written consent of Law Offices af David Fleischmann, P.C.

4. Law Offices of David Fleischmann, P.C, shall have the right to terminate or rescind this Declaration
of Restriction by himself without the written consent of any other party.

IN WITNESS WHEREOF, Declarant has executed this Declaration as of the 3rd day of July, 2019.
TEANECK PLAZA VENTURES, LLC

Rew oe

SETH LEVINE. sole member

STATE OF Nit Spey »
COUNTY OF Paar |) 38.!
I certify that on June 3, 2019, Seth Levine personally came before me and stated to my satisfaction
that this person (a) was the maker of the attached instrument; (b) was authorized to and did execute
this instrument as sole member of TEANECK PLAZA VENTURES. LLC the entity named in this

instrament and; (c) executed this instrument as the act of the entigy named in this instrument.

  

ANDREW SELEVAN
__ ; TARY PUBLIC OF NEW JERSEY
Notary Public My Commission Expires 4/28/2024
Case 2:19-cv-17615-MCA-LDW Document1_ Filed 09/04/19 Page 462 of 495 PagelD: 462

NEW JERSEY TAX & ASSESSMENT SEARCH
For: BRENNAN TITLE ABSTRACT LLC
( ? Customer ID: 240195385
onken. C\entee. Reference #: BT 18422
Order #: 6878749/MT-241-6878749
Completed Date: 08/30/2019 Report Fee: $35.50

CERTIFICATE OF CURRENT PROPERTY TAX AND ASSESSMENT STATUS FOR:

 

 

 

 

Municipality: TEANECK TWP(BERGEN) 818 Teaneck Road
(201) 837-4819 Teaneck Road & Cedar Lane
Teaneck, NJ 07666
Block: 5008 Owner: TEANECK PLAZA VENTURES LLC
Lot: 4 Property Location: 1407 PALISADE AVE
Also: Mailing: 210 RIVER STREET #24 HACKENSACK, NJ 07601
Lot Size: 185X106 Tax Rate: 3.197 per $100 of Assessed Value Assessed Values:
Prop. Code: 4A-Commercial Land: $410,600
Improvement: $1,798,400
*Not to be used to determine the “residential use” for the purposes of P.L. 2004, c. 66 section 8. Total: $2,209,000
Deduction: None
Cert. Of Occup.: New Construction & Commercial
Smoke detector: Required as per NJAC 5:70-4.19
Call (201) 837-4861 for inspection Inspection Fee: $75.00 for inspection
2018 Taxes: $70,091.57 PAID IN FULL
2019 Qtr1 Due: 02/01/2019 $17,523.00 PAID
2019 Qtr2 Due: 05/01/2019 $17,523.00 PAID
2019 Qtr3 Due: 08/01/2019 $17,688.46 PAID; ESTIMATED TAX BILL
2019 Qtr4 Due: 11/01/2019 $17,887.27 OPEN
2020 Qtr1 Due: 02/01/2020 $17,655.00 OPEN
2020 Qtr2 Due: 05/01/2020 $17,655.00 OPEN
Added Assessments: None
Sewer: TEANECK TOWNSHIP SEWER 818 TEANECK RD TEANECK,NJ 07666 201-837-4843
Acct: 14-0069 01/01/2018 - 12/31/2018 $2.22 OPEN PLUS PENALTY

$1,719.64 PAID
Sewer excess charges. INTEREST TO 9/30/2019 $0.30
Water: PRIVATE - SUEZ 69 Devoe PI. Hackensack,NJ 07601 800-422-5987

Confirmed Assessments: None

 

Liens: None

General Remark: | SUBJECT TO ADD'L 6% PENALTY FOR BALANCES OVER $10,000.00
UNCONFIRMED ASSESSMENTS:

Ordinance #: None Adopted On: None Improvement Type: None

Charles Jones LLC guarantees that the above information accurately reflects the contents of the public record as of the completed date.

Phone (800) 477-8288 ™ Fax (800) 677-3272 ™ P.O. Box 8488, Trenton, NJ 08650-0488
Page 1 of 1
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 463 of 495 PagelD: 463

Cy NEW JERSEY SUPERIOR COURT,
onken meas UNITED STATES DISTRICT COURT AND
A DatTrace Company UNITED STATES BANKRUPTCY COURT
240-1953-85 RE: BT18422

CERTIFIED TO:

BRENNAN TITLE ABSTRACT LLC
457 HADDONFIELD RD STE 305
CHERRY HILL NJ 08002

CHARLES JONES LLC HEREBY CERTIFIES THAT IT HAS SEARCHED THE INDEX OF THE
CIVIL JUDGMENT AND ORDER DOCKET OF THE SUPERIOR COURT OF NEW JERSEY, THE
INDEX OF THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEW JERSEY,
AND THE INDEX OF THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF
NEW JERSEY AND DOES NOT FIND REMAINING UNSATISFIED OF RECORD IN ANY OF
THESE COURTS A JUDGMENT OR OTHER DOCKETED RECORD REFERRED TO BY THE
RESPECTIVE INDICES WHICH CONSTITUTES A GENERAL LIEN ON REAL PROPERTY IN
NEW JERSEY, NOR ANY CERCLA LIEN ON SPECIFIC REAL PROPERTY WITHIN NEW
JERSEY NOR ANY PETITION COMMENCING PROCEEDINGS IN BANKRUPTCY EXCEPT AS
BELOW SET FORTH AGAINST:

FROM TO

TEANECK PLAZA VENTURES, LLC (Entity) 08-30-1999 08-30-2019
*** Name is CLEAR ***

DATED 08-30-2019
TIME 08:45 AM

FEES: $ 12.50

TAX: S$ 0.00

TOTAL:$ 12.50 CHARLES JONES LLC
P.O. BOX 8488

RN19-247-02049 247 0632247 25 TRENTON, NJ 08650
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 464 of 495 PagelD: 464

@] RK RR RRR RR RR RR IRR ORR ROR ORK IO Re
onken M287 *** UNITED STATES PATRIOT NAME SEARCH ***
A Datafrace Company KOR RK KK KKK KR RK RK RK RR KK RRR RR RR RO RK KK

240-1953-85 RE: BT18422

CERTIFIED TO:

BRENNAN TITLE ABSTRACT LLC
457 HADDONFIELD RD STE 305
CHERRY HILL NJ 08002

CHARLES JONES LLC HEREBY CERTIFIES THAT IT HAS SEARCHED THE

LIST OF "SPECIALLY DESIGNATED NATIONALS AND BLOCKED PERSONS"
MAINTAINED BY THE OFFICE OF FOREIGN ASSETS CONTROL, U.S.
DEPARTMENT OF THE TREASURY, PURSUANT TO EXECUTIVE ORDER 13224 AS
AMENDED BY EXECUTIVE ORDER 13268, AS WELL AS "THE CONSOLIDATED
SANCTIONS LIST" THAT INCLUDES THE LIST OF "FOREIGN SANCTIONS
EVADERS" PURSUANT TO EXECUTIVE ORDER 13608 AND MAINTAINED BY

THE OFFICE OF FOREIGN ASSETS CONTROL, U.S. DEPARTMENT OF THE
TREASURY AND REPORTS THE FOLLOWING FINDINGS WITH RESPECT TO THE
NAME(S) LISTED BELOW:

THROUGH

TEANECK PLAZA VENTURES, LLC (Entity) 09-02-2019

KKKKKKKAKK KA K KKK KR KKK KKK KAKA KK KAKA KK KA KR KE KK

k**** CLEAR PATRIOT NAME SEARCH ***x**
FORO RO OR IR KOKORO ORK ROOK i dk

NOTE: According to the U.S. Department of Treasury, no U.S.
person may deal with any Libyan or Iraqi government official
whether their name appears on the list or not.

DATE ISSUED: 09-04-2019

FEES: S$ 2.00

TAX: S$ 0.00

TOTAL:S 2.00 CHARLES JONES LLC
P.O. BOX 8488

PA19-247-02050 247 0624247 25 TRENTON, NJ 08650
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 465 of 495 PagelD: 465

EXHIBIT Q
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 466 of 495 PagelD: 466

FIRST AMENDMENT TO OPERATING AGREEMENT OF
LENOX. HUDSON LLC

This First Amendment to the Operating Agreement (this “Amendment”) of Lenox
Fludson LLC, a New Jersey limited liability company (the “Company”), dated as of January 16,
2019, is made by River Funding LUC (the “Member”).

WHEREAS, Seth Levine and Shira Levine, were the original members of the
Company and have assigned all of their membership interests in the Company to the Member,
pursuant to that certain Assignment of Membership Interests dated January 15, 2019;

WHEREAS, the Member desires to amend that certain Operating Agreement
(“Operating Agreement”) of the Company dated as of May __, 2008;

NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the individuals/entities signing this Amendment below
agree to amend Operating Agreement as follows by adding the following provisions, which terms
shall modify, amend and supersede any contrary terms of the Operating Agreement:

1. Single Purpose Entity Provisions

Notwithstanding any other provision of the Operating Agreement, any other organizational
documents or any provisions of law that empowers the Company, the following provisions shall.
be operative and controlling so long as those certain loan in the original principal sum. of
$1,100,000.00 (collectively, the “Loan”) by JLS EQUITIES, LLC or its successors and/or assigns
(collectively, the “Lender”) to the Member is outstanding:

(a) Company has not owned, does not own and will not own any asset or property other
than (i) that certain real property known as 107 Hudson Avenue, Hackensack, NJ 07601 (the
“Property”), and (ii) incidental personal property necessary for the ownership, management or.
operation of the Property.

(b) Company has not engaged, does not engage, and will not engage in any business other
than the ownership, management and operation of the Property and Company will conduct and
operate its business as presently conducted and operated.

(c) Company has not entered and is not a party to and will not enter into or be a party to
any contract or agreement with any affiliate of Company, any constituent party of Company or
any affiliate of any constituent party, except in the ordinary course of business and on terms and
conditions that are disclosed to Lender in advance and that are intrinsically fair, commercially
reasonable and substantially similar to those that would be available onan arms-length basis with
third parties other than any such party.
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 467 of 495 PagelD: 467

(d} Company has not incurred and will not incur any indebtedness other than the loan of
$2,165,000.00 made by Hunt Mortgage Partners, LLC (the “Mortgage Loan”). No indebtedness
other than the Mortgage Loan may be secured (subordinate or pari passu) by the Property.

(2) Company has not made and will not make any loans or advances to any individual, sole
proprietorship, partnership, limited liability partnership, joint venture, trust, unincorporated
organization, association, corporation, limited liability company, institution, entity, party or
government (whether territorial, national, federal, state, county, city, municipal or otherwise,
including, without limitation, any instrumentality, division, agency, body or department thereof}
(including any affiliate or constituent party) (a “Person”), and has not acquired and shall not
acquire obligations or securities of its affiliates.

(f) Company is and will endeavor to remain salvent and Company has paid and will pay
its debts and liabilities (including, as applicable, shared personnel and overhead expenses) from
its assets as the same shall become due, to the extent there is sufficient revenue generated from the
Property.

(eg) Company has done or caused to be done and will do all things necessary to observe
organizational formalities and preserve its existence, and Company will not (i) terminate or fail to
comply with the provisions of its organizational documents, or (ii) unless Lender has consented,
amend, modify or otherwise change its partnership certificate, partnership agreement, articles of
incorporation and bylaws, operating agreement, trust or other organizational documents.

(h) Company has maintained and will maintain all of its accounts, books, records, financial
statements and bank accounts separate from those of its affiliates and any other Person. Company's
assets have not been and will not be listed as assets on the financial statement of any other Person,
provided, however, that Company's assets may be included in a consolidated financial statement
of its affiliates if (7) appropriate notation shall be made on such consolidated financial statements
to indicate the separateness of Company and such affiliates and to indicate that Company’s assets .
and credit are not available to satis{y the debts and other obligations of such affiliates or any other
Person, and (ii) such assets shall be listed on Company's own separate balance sheet. Company:
has and will file its own tax returns (to the extent Company is required to file any such tax returns)
and will not file a consolidated federal income tax return with any other Person. Company has
maintained and shall maintain its books, records, resolutions and agreements as official records.

(1) Company has been and will be, and has held and at all times will hold itself out to the
public as, a legal entity separate and distinct from any other entity (including any affiliate of
Company or any constituent party of Company), has corrected and shall correct any known
misunderstanding regarding its status as a separate entity, has conducted and shall conduct
business in its own name, has not identified and shall not identify itself or any of its affiliates as.a
division or past of the other; and has maintained and shall maintain and utilize separate stationery,
invoices and checks bearing its own name.

Amendment to Operating Agreenent
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 468 of 495 PagelD: 468

G) Company has maintained and will endeavor to maintain adequate capttal for the normal
obligations reasonably foreseeable in a business of its size and character and in light of its
contemplated business operations, to the extent there is sufficient revenue generated from the
Property.

(k) Neither Company nor any constituent party has sought or will seek or effect the
liquidation, dissolution, winding up, consolidation or merger, in whole or in part, of Company.

(1) Company has not commingled and will not commingle the funds and other assets of
Company with those of any affiliate or constituent party or any other Person, and has held and will
hold all of its assets in its own name,

(m) Company has maintained and will maintain its assets in such a manner that it will not
be costly or difficult to segregate, ascertain or identify its individual assets from those of any
affiliate or constituent party or any other Person.

(n) Company has not assumed or guaranteed or become obligated for the debts of any other
Person and has not held itself out to be responsible for or have its credit available to satisfy the
debts or obligations of any other Person, and Company will not assume or guarantee or become
obligated for the debts of any other Person and does not and will not hold itself out to be responsible
for or have its credit available to satisfy the debts or obligations of any other Person.

(0) Company hereby covenants and agrees that it will comply with or cause the compliance
with, (i) all the representations, warranties and covenants contained within the Loan documents,
and (ii) all the organizational documents of Company.

(p) Company has not permitted and will not permit any affiliate or constituent party
independent access to its bank accounts.

(q) Company has paid and shall pay the salaries of its own employees Gf any) from its own
funds and has and shall maintain a sufficient number of employees (if any) in light of its
contemplated business operations, to the extent there is sufficient revenue generated. from the
Property.

(©) Company has compensated and shall compensate each of its consultants and agents
from tts funds for services provided to it and pay from its own assets all obligations of any kind
incurred.

(s) Company has not, and will not, take any action that might reasonably be expected to
cause Company to become insolvent.

(t) Company has allocated and will allocate fairly and reasonably any shared expenses,
including shared office space.
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 469 of 495 PagelD: 469

(u) Company has not pledged and will not pledge its assets for the benefit of any other
Person.

(v} Company either (i) has no, and will have no, obligation to indemnify its officers,
directors, managers, members, shareholders or partners, as the case may be, or (ii) if it has any
such obligation, such obligation is fully subordinated to the Loan and will not constitute a claim
against Company if cash flow in excess of the amount required to pay the Loan is insufficient to
pay such obligation.

(w) Company will consider the interests of Company’s creditors in connection with all
limited liability company actions,

(x) Company has not and will not have any of its obligations guaranteed by any affiliate.
(z) As long as any portion of the Loan remains outstanding, the Company will not:

{A} dissolve, merge, liquidate or consolidate, except as provided in clause (z)( viii)
below;

(B) sell all or substantially all of its assets;

(C) amend its organizational documents with respect to the matters set forth in this
Amendment, without the consent of Lender; or

(D) take any Material Action with respect to itself or to any other entity in which it
has a direct or indirect legal or beneficial ownership interest. Por purposes herein,
a “Material Action” shall mean: to institute proceedings to have the Company be
adjudicated bankrupt or insolvent, or consent to the institution of bankruptcy or
insolvency proceedings against the Company or file a petition seeking, or consent
fo, reorganization or relief with respect to the Company under any applicable
federal or state law relating to bankruptcy, or consent to the appointment of a
receiver, liquidator, assignee, trustee, sequestrator (or other similar official) of the
Company or a. substantial part of its property, or make. any assignment for the
benefit of creditors of the Company, or admit in writing the Company's inability to
pay its debts generally as they become due, or take action in furtherance of any such.
action, or, to the fullest extent permitted by law, dissolve or liquidate the Company.

2. Uniorm Commercial Code

(a) Each Membership Interest in the Company shall constitute and shall remain a
“security” within the meaning of, and be governed by, (i) Article 8 of the Uniform Commercial
Code (including Section 8-102(a)(15) thereof) as in effect from time to time in the State of New
Jersey, and (ii) Article 8 of the Uniform Commercial Code of any other applicable jurisdiction that

4
Amendinent to Operating Agreement
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 470 of 495 PagelD: 470

now or hereafler subs stantially includes the 1994 revisions to Article 8 thereof as adopted by the
American Law Institute and the National Conference of Commissioners on Uniform State Laws
and approved by the American Bar Association on February 14, 1995 and the Company hereby
“gnts-in” to such provisions for the purpose of the Uniform Commercial Code.

(b) The Company shall maintain books for the purpose of registering the transter of
Membership Interests of the Company. Notwithstanding anything in this Amendment to the
contrary, the transfer of any Membership Interest in the Company requires delivery of an endorsed
Certificate and any transfer of Membership Interests in the Company shall not be deemed effective
until the transfer is registered in the books and records of the Company.

(c) | Each Membership Interest in the Company shall be represented by a certificate, and
shall contain the following legend: “THE TRANSFER OF THIS CERTIFICATE AND THE
MEMBERSHIP INTEREST REPRESENTED HEREBY IS RESTRICTED AS DESCRIBED IN
THE OPERATING AGREEMENT OF THE COMPANY, DATED DECEMBER 19, 2015, AS
THE SAME MAY BE AMENDED OR AMENDED AND RESTATED FROM TIME TO TIME.”
Each such Certificate shall be denominated in terms of the percentage of membership interests in
the Company evidenced by such Certificate and shall be signed by the Manager on behalf of the
Company.

(d)} Notwithstanding any provision of this Amendment to the contrary, to the extent any
provision of this Amendment is inconsistent with any non-waivable provision of Article 8 of the
Uniform Commercial Code as in effect in the State of New York, the provisions of Article 8 of the
Uniform Commercial Code as in effect in the State of New York, shall control.

(¢) THE TRANSFER OF THE MEMBERSHIP INTERESTS IN THE COMPANY
DESCRIBED IN THIS AMENDMENT ARE RESTRICTED AS PROVIDED HEREIN.

(f) To the fullest extent permitted by applicable law, without any further act, vote or
approval of any Member, Person or officer the Company shall issue a new Certificate in place of
any Certificate previous'y issued if the holder of the Membership Interests in the Company
represented by such Certificate, as reflected on the books and records of the Company:

(i) makes proof by affidavit, in form and substance satisfactory to the
Company, that such previously issued Certificate has been lost, stolen or destroyed;

Gi) —s requests the issuance of a new Certificate before the Company has notice
that such previously issued Certificate has been acquired by a purchaser for value in good faith
and without notice ofan adverse claim;

(iii) ifrequested by the Company, delivers to the Company a bond, in form and
substance satisfactory to the Company, with such surety or sureties as the Company may direct, to
indemnify the Company against any claim that may be made on account of the alleged loss,
destruction or theft of the previously issued Certificate; and
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 471 of 495 PagelD: 471

(iv) satisfies any other reasonable requirements imposed by the Company.

(g} To the fullest extent permitted by applicable law, upon a Member's transfer or
assignment, in whole or in part, of its Membership Interest in the Company represented by a
Certificate, the transferee of such Membership Interests in the Company shall deliver the
Certificate or Certificates representing such Membership Interest to the Company for cancellation
(executed by such transferce on the reverse side thereof}, and the Company shall thereupon issue
a new Certificate to such transferee for the percentage of Membership Interests in the Company
so transferred or assigned and, if applicable, cause to be issued to the transferring or assigning
Member a new Certificate for that percentage of Membership Interests in the Company that were
represented by the canceled Certificate and that are not so transferred or assigned.

2. Additional Provisions

{a) The Company shall not, without the prior written consent of the Lender, issue, and
shall not permit the issuance of any additional Membership Interests in the Company.

(b) For so long as the Loan is outstanding, SETH LEVINE shall be the sole manager
of the Company (the “Manager”). The Manager is authorized to cause or permit the Company to
take any action or do anything consistent with, and to execute any and all documents on behalf of
the Company necessary or appropriate in connection with, the purposes of the Company,
including, without limitation, consenting to the Loan and executing and delivering cach of the
documents evidencing or securing the Loan as required by Lender. .

(c) The Manager and the Member shall not, and shall cause the Company to not,
amend, alter, change or repeal any Section or Schedule of the Operating Agreement without the

prior written consent of Lender. The Lender shall be a third-party beneficiary of the Operating
Agreement.

(SIGNATURE PAGE TO FOLLOW]

Amendment to Operating Agreement
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 472 of 495 PagelD: 472

IN WITNESS WHEREOFP, the Member conclusively evidences its agreement to the terms
and conditions of this Amendment by so signing this Amendment.

MEMBER:

River Funding LLC

B a aw

cnscsav ns Soa ens ONSSURIN ER erent

Name: Seth Levine
Title: Manager
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 473 of 495 PagelD: 473

EXHIBIT R
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 474 of 495 PagelD: 474

FIRST AMENDMENT TO OPERATING AGREEMENT OF
LENOX TEMPLE LLC

This First Amendment to the Operating Agreement (this “Amendment”) of Lenox
Temple LLC, a New Jersey limited liability company (the “Company”), dated as of January 16,
2019, is made by River Funding LLC (the “Member”).

WHEREAS, Seth Levine, Shira Levine, Tara Levine, Jason Levine, Alexandra
Levine, and Joshua Levine were the original members of the Company and have assigned all of
their membership interests in the Company to the Member, pursuant to that certain Assignment of
Membership Interests dated January 15, 2019;

WHEREAS, the Member desires to amend that certain Operating Agreement
(“Operating Agreement”) of the Company dated as of July 6, 2013;

NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the individuals/entities signing this Amendment below
agree to amend Operating Agreement as follows by adding the following provisions, which terms
shall modify, amend and supersede any contrary terms of the Operating Agreement:

L. Single Purpose Entity Provisions

Notwithstanding any other provision of the Operating Agreement, any other organizational
documents or any provisions of law that empowers the Company; the following provisions shall
be operative and controlling so long as those certain loan in the. original principal sum of
$1,100,000.00 (collectively, the “Loan”) by JLS EQUITIES, LLC or its successors and/or assigns
(collectively, the “Lender”) to the Member is outstanding:

(a) Company has not owned, does not own and will not own any asset or property other
‘than (i) that certain real property known as 54-78 Temple Avenue, Hackensack, NJ 07601 (the
“Property”), and (i) incidental personal property necessary for the ownership, management or
operation of the Property:

(b) Company has not engaged, does not engage, and will not engage in any business other
than the ownership, management and operation of the Property and Company will conduct and
operate its business as presently conducted and operated.

(c) Company has not entered and is not a party to and will not enter into or be a party to
any contract or agreement with any affiliate of Company, any constituent party of Company or
any affiliate of any constituent party, except in the ordinary course of business and on terms and
conditions that are disclosed to Lender in advance and that are intrinsically fair, commercially
reasonable and substantially similar to those that would be available on an arms-length basis with
third parties other than any such party.
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 475 of 495 PagelD: 475

(d) Company has not incurred and will not incur any indebtedness other than the loan of
$6,675,000.00 made by Greystone Servicing Corporations, Inc. (the “Mortgage Loan”), No
indebtedness other than the Mortgage Loan may be secured (subordinale or part passu) by the
Property.

(e) Company has not made and will not make any loans or advances to any individual, sole
proprietorship, partnership, limited liability partnership, joint venture, trust, unincorporated
organization, association, corporation, limited liability company, institution, entity, partly or
government (whether territorial, national, federal, state, county, city, municipal or otherwise,
including, without limitation, any instrumentality, division, agency, body or department thereof)
(including any affiliate or constituent party) (a “Person”), and has not acquired and shall not
acquire obligations or securities of its affiliates.

(f} Company is and will endeavor to remain solvent and Company has paid and will pay
its debts and liabilities (including, as applicable, shared personnel and overhead expenses) from
its assets as the same shall become due, to the extent there is sufficient revenue generated from the
Property.

(g} Company has done or caused to be done and will do all things necessary to observe
organizational formalities and preserve its existence, and Company will not (1) terminate or fail to
comply with the provisions of its organizational documents, of (fi) unless Lender has consented,
amend, modify or otherwise change its partnership certificate, partnership agreement, articles of

incorporation and bylaws, operating agreement, trust or other organizational documents.

(h) Company has maintained and will maintain all of its accounts, books, records, financial
statements and bank accounts separate from those of its affiliates and any other Person. Company's
assets have not been and will not be listed as assets on the financial statement of any other Person;
provided, however, that Company’s assets may be included in a consolidated financial statement
of its affiliates if (i) appropriate notation shall be made on such consolidated financial statements
to indicate the separateness of Company and such affiliates and to indicate that Company’s assets
and credit are not available to satisfy the debts and other obligations of such affiliates or any other
Person, and (ii) such assets shall be listed on Company’s own separate balance sheet. Company
has and will file its own tax returns (to the extent Company is required to file any such tax returns)
and will not file a consolidated federal income tax return with any other Person. Company has
maintained and shall maintain its books, records, resolutions and agreements as official records.

(i) Company has been and will be, and has held and at all times will hold itself out to the
public as, a legal entity separate and distinct from any other entity (including any affiliate of
Company or any constituent party of Company), has corrected and shall correct any known
misunderstanding regarding its status as a separate entity, has conducted and shall conduct
business in its own name, has-not identified and shall not identify itself or any of its affiliates as a
division or part of the other, and has maintained and shall maintain and utilize separate stationery,
invoices and checks bearing its own name.

Amendinent to Operating Agreement
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 476 of 495 PagelD: 476

(j) Company has maintained and will endeavor to maintain adequate capital for the normal
obligations reasonably foreseeable in a business of its size and character and in light of its
contemplated business operations, to the extent there is sufficient revenue generated from the
Property.

(k) Neither Company nor any constituent party has sought or will seek or effect the
liquidation, dissolution, winding up, consolidation or merger, in whole or in part, of Company.

(1) Company has not commingled and will not commingle the funds and other assets of
Company with those of any affiliate or constituent party or any other Person, and has held and will
hold all of its assets in its own name.

(m) Company has maintained and will maintain its assets in such a mariner that it will not
be costly or difficult to segregate, ascertain or identify its individual assets from those of any
affiliate or constituent party or any other Person.

(n) Company has not assumed or guaranteed or become obligated for the debts of any other
Person and has not held itself out to be responsible for or have its credit available to satisfy the
debts or obligations of any other Person, and Company will not assume or guarantee or become
obligated for the debts of any other Person and does not and will not hold itself out to be responsible
for or have its credit available to satisfy the debts or obligations of any other Person.

(o) Company hereby covenants and agrees that it will comply with or cause the compliance
with, (i) all the representations, warranties and covenants contained within the Loan documents,
and (ii) all the organizational documents of Company.

(p) Company has not permitted and will not permit any affiliate or constituent party
independent access to its bank accounts.

(q) Company has paid and shall pay the salaries of its own employees (if any) from its own
funds and has and shall maintain a sufficient number of employees (if any) in light of its
contemplated business operations, to the extent there is sufficient revenue generated from the
Property.

(2) Company has compensated and shall compensate each of its consultants and agents
from its funds for services provided to it and pay from its own assets all obligations of any kind
incurred,

(s) Company has not, and will not, take any action that might reasonably be expected to
cause Company to become insolvent.

(t) Company. has allocated and will allocate fairly and reasonably any shared expenses,
including shared office space.
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 477 of 495 PagelD: 477

(u} Company has not pledged and will not pledge its assets for the benefit of any other
Person.

(v) Company either (i) has no, and will have no, obligation to indemnify its officers,
directors, managers, members, shareholders or partners, as the case may be, or (ii) if it has any
such obligation, such obligation is fully subordinated to the Loan and will not constitute a claim
against Company if cash flow in excess of the amount required to pay the Loan is insufficient to
pay such obligation,

(w) Company will consider the interests of Company’s creditors in connection with all
limited liability company actions.

(x) Company has not and will not have any of its obligations guaranteed by any affiliate.
(z) As long as any portion of the Loan remains outstanding, the Company will not:

(A) dissolve, merge, liquidate or consolidate, except as provided in clause (z)(vill)
below;

(B) sell all or substantially ail of its assets;

(C) amend its organizational documents with respect to the matters set forth in this
Amendment, without the consent of Lender; or

(D) take any Material Action with respect to itself or to any other entity in which it
has a direct or indirect legal or benefi cial ownership interest. For purposes herein,
a “Material Action” shall mean: to institute proceedings to have the Company be
adjudicated bankrupt or insolvent, ar consent to the institution of bankruptcy or
insolvency proceedings against the Company or file a petition seeking, or consent
to, reorganization or relief with respect to the Company under any applicable
federal or state law relating te bankruptcy, or consent to the appointment ofa
receiver, liquidator, assignee, trustee, sequestrator (or other similar official) of the
Company or a substantial part of its property, or make any assignment for the
benefit of creditors of the Company, or admit in writing the Company's inability to
pay its debts generally as they become due, or take action in furtherance of any such
action, or, ta the fullest extent permitted by law, dissolve or liquidate the Company.

2. Uniform Commercial Code
{a) Each Membership Interest in the Company shall constitute and shall remain a
“security” within the meaning of, and be. governed by, () Article 8 of the Uniform Commercial

Code (including Section 8-102(a)(15) thereof) as in effect from time to time in the State of New
Jersey, and (ii) Article 8 of the Uniform Commercial Code of any other applicable jurisdiction that

Amendment to Operating Agreement
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 478 of 495 PagelD: 478

now or hereafter substantially includes the 1994 revisions to Article 8 thereof as adopted by the
American Law Institute and the National Conference of Cormmissioners on Uniform State Laws
and approved by the American Bar Association on February 14, 1995 and the Company hereby
“opts-in” to such provisions for the purpose of the Uniform Commercial Code.

(b) The Company shall maintain books for the purpose of registering the transfer of
Membership Interests of the Company. Notwithstanding anything in this Amendment to the
contrary, the transfer of any Membership Interest in the Company requires delivery of an endorsed
Certificate and any transfer of Membership Interests in the Company shall not be deemed effective
until the transfer is registered in the books and records of the Company.

(c} Each Membership Interest in the Company shall be represented by a certificate, and
shall contain the following legend: “THE TRANSFER OF THIS CERTIFICATE AND THE
MEMBERSHIP INTEREST REPRESENTED HEREBY IS RESTRICTED AS DESCRIBED IN
THE OPERATING AGREEMENT OF THE COMPANY, DATED DECEMBER 19, 2013, AS
THE SAME MAY BE AMENDED OR AMENDED AND RESTATED FROM TIME TO TIME.”
Each such Certificate shall be denominated in terms of the percentage of membership interests in
the Company evidenced by such Certificate and shall be signed by the Manager on behalf of the
Company.

(d) Notwithstanding any provision of this Amendment to the contrary, to the extent any
provision of this Amendment is inconsistent with any non-waivable provision of Article 8 of the
Uniform Commercial Code as in effect in the State of New York, the provisions of Article 8 of the
Uniform Commercial Code as in effect in the State of New York, shall control.

(e) THE TRANSFER OF THE MEMBERSHIP INTERESTS IN THE COMPANY
DESCRIBED IN THIS AMENDMENT ARE RESTRICTED AS PROVIDED HEREIN.

(D To the fullest extent permitted by applicable law, without any further act, vote or
approval of any Member, Person or officer the Company shall issue a new Certificate in place of
any Certificate previously issued if the holder of the Membership Interests in the Company
represented by such Certificate, as reflected on the books and records of the Company:

(i) makes proof by affidavit, in form and substance satisfactory to the
Company, that such previously issued Certificate has been lost, stolen or destroyed;

. (ii) requests the issuance of a new Certificate before the Company has notice
that such previously issued Certificate has been acquired by a purchaser for value in good faith
and without notice of an adverse claim;

(iii) if requested by the Company, delivers to the Company a bond, in form and
substance satisfactory to the Company, with such surety or sureties as the Campany may direct, to
indemnify the Company against any claim that may be made on account of the alleged loss,
destruction or theft of the previously issued Certificate; and .
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 479 of 495 PagelD: 479

(iv) satisfies any other reasonable requiremenis imposed by the Company.

(g) To the fullest extent permitted by applicable law, upon a Member’s transfer or
assignment, in whole or in part, of its Membership Interest in the Company represented by a
Certificate, the transferee of such Membership Interests in the Company shall deliver the
Certificate or Certificates representing such Membership Interest to the Company for cancellation
(executed by such transferee on the reverse side thereof}, and the Company shall thereupon issue
a new Certificate to such transferee for the percentage of Membership Interests in the Company
so transferred or assigned and, if applicable, cause to be issued to the transferring or assigning
Member a new Certificate for that percentage of Membership Interests in the Company that were
represented by the canceled Certificate and that are not so transferred or assigned.

2. Additional Provisions

(a) The Company shall not, without the prior written consent of the Lender, issue, and
shall not permit the issuance of any additional Membership Interests in the Company.

{b) For so long as the Loan is outstanding, SETH LEVINE shall be the sole manager
of the Company (the “Manager”). The Manager is authorized to cause or permit the Company to
take any action or do anything consistent with, and to execute any and all documents on behalf of
the Company necessary or appropriate in connection with, the. purposes of the Company,
including, without limitation, consenting to the Loan and executing and delivering each of the
documents evidencing or securing the Loan as required by Lender.

{c} The Manager and the Member shall not, and shall cause the Company to not,
amend, alter, change or repeal any Section or Schedule of the Operating Agreement without the

prior written consent of Lender. The Lender shall be a third-party beneficiary of the Operating
Agreement,

[SIGNATURE PAGE TO FOLLOW]

Amendment to Operating Agreement
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 480 of 495 PagelD: 480

IN WITNESS WHEREOF, the Member conclusively evidences its agreement to the terms
and conditions of this Amendment by so signing this Amendment.

MEMBER:

River Funding LLC
iy

By:_ 4 aa .

Name: Seth Levine

Tithe: Manager
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 481 of 495 PagelD: 481

ASSIGNMENT OF SHARES

The undersigned, SETH LEVINE owns 38%, SHIRA LEVINE owns 22%, TARA
LEVINE owns 10%, JASON LEVINE owns [0%, ALEXANDRA LEVINE owns 10%,
JOSHUA LEVINE owns 10% of the shares of
LENOX TEMPLE LLC, and does hereby assign my entire interest in the LLC, to
RIVER FUNDING LLC,
of all my right, title and interest in and to stock / member shares of

LENOX TEMPLE LLC,

Same to take effect immediately.

Dated: JANUARY =, 2015

[SIGNATURE PAGE TO FOLLOW]
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 482 of 495 PagelID: 482

(So
SETH LEVINE
}

\ Ma Gre

 

 

SHIRA LEVINE

on
/ On low

TARA LEVINE

Don. A
JASON LEVINE

(er a b Ke“, fey. Fong ete fw Bo

ALEXANDRA LEVINE

LL Zé. Lo zx eS

“TOSHUA LEVINE

 

 

 
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 483 of 495 PagelID: 483

EXHIBITS
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 484 of 495 PagelD: 484

FIRST AMENDMENT TO OPERATING AGREEMENT OF
TEANECK PLAZA VENTURES, LLC

This First Amendment to the Operating Agreement (this “Amendment’) of

Teaneck Plaza Ventures LLC, a New Jersey limited liability company (the “Company”), dated as
of January 16, 2019, is made by River Funding LLC (the “Member”).

WHEREAS, Seth Levine and Shira Levine, were the original members of the
Company and have assigned all of their membership interests in the Company to the Member,
pursuant to that certain Assignment of Membership Interests dated January 15, 2019,

WHEREAS, the Member desires to amend that certain Operating Agreement
(“Operating Agreement”) of the Company dated as of December ___, 2014;

NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the individuals/entities signing this Amendment below
agree to amend Operating Agreement as follows by adding the following provisions, which terms
shall modify, amend and supersede any contrary terms of the Operating Agreement:

1, Single Purpose Entity Provisions

Notwithstanding any other provision of the Operating Agreement, any other organizational
documents or any provisions of law that empowers the Company, the following provisions shall
be operative and controlling so long as those certain loan in the original principal sum of
$1,100,000.00 (collectively, the “Loan”) by JLS EQUITIES, LLC or its successors and/or assigns
(collectively, the “Lender” to the Member is outstanding:

(a} Company has not owned, does not own and will not own any asset or property other
than (i) that certain real property known as 1407 Palisade Avenue, Teaneck, NJ 07666 (the
“Property”), and (ii) incidental personal property necessary for the ownership, management or
operation of the Property,

(>) Company has not engaged, does not engage, and will not engage in any business other
than the ownership, management and operation of the Property and Company will conduct and
operate its business as presently conducted and operated.

(c} Company has not entered and is not a party to and will not enter into or be a party to
any contract or agreement with any affiliate of Company, any constituent party of Company or
any affiliate of any constiluent party, except in the ordinary course of business and on terms and
conditions that are disclosed to Lender in advance and that are intrinsically fair, commercially
reasonable and substantially similar to those that would be available on an arms-length basis with
third parties other than any such party.
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 485 of 495 PagelD: 485

(d) Company has not incurred and will not incur any indebtedness other than the loan of
$3,900,000 made by Affinity Federal Credit Union (the “Mortgage Loan”). No indebtedness other
than the Mortgage Loan may be secured (subordinate or par! passu) by the Property.

(e} Company has not made and will not make any loans or advances to any individual, sole
proprietorship, partnership, limited liability partnership, joint venture, trust, unincorporated
organization, association, corporation, limited liability company, institution, entity, party or
government (whether territorial, national, federal, state, county, city, municipal or otherwise,
including, without limitation, any instrumentality, division, agency, body or department thereof)
(including any affiliate or constituent party) (a “Person”), and has not acquired and shall not
acquire obligations or securities of its affiliates.

(f) Company is and will endeavor to remain solvent and Company has paid and will pay
its debts ‘and liabilities (including, as applicable, shared personnel and overhead expenses) from
its assets.as the same shall become due, to the extent there is sufficient revenue generated from the
Property.

(g) Company has done or caused to be done and will do all things necessary to observe
organizational formalities and preserve its existence, and Company will nat (i) terminate or fail to
comply with the provisions of its organizational documents, or (1i) unless Lender has consented,
amend, modify or otherwise change its partnership certificate, partnership agreement, articles of
incorporation and bylaws, operating agreement, trust or other organizational documents.

(h) Company has maintained and will maintain all of its accounts, books, records, financial
statements and bank accounts separate from those of its affiliates and any other Person. Company’s
assets have not been and will not be listed as assets on the financial statement of any other Person;
provided, however, that Company’s assets may be included in a consolidated financial statement,
of its affiliates if (i) appropriate notation shall be made on such consolidated financial statements
to indicate the separateness of Company and such affiliates and to indicate that Company's assets
and eredit are not available to satisfy the debts and other obligations of such affiliates or any other
Person, and (ii) such assets shall be listed on Company’s own separate balance sheet. Company
has and will file its own tax returns (1o the extent Company is required to file any such tax returns)
and will not file a consolidated federal income tax return with any other Person. Company has
maintained and shall maintain its books, records, resolutions and agreements as official records.

(i) Company has been and will be, and has held and at all times will hold itself out to the
public as, a legal entity separate and distinct from any other entity (including any affiliate of
Company or any constituent party of Company), has corrected and shall correct any known
misunderstanding regarding its status as a separate entity, has conducted and shall conduct
business in its own name, has net identified and shall not identify itself or any of its affiliates as a
division or part of the other, and has maintained and shall maintain and utilize separate stationery,
invoices and checks bearing its own name.

Amendinent to Operating Agreement
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 486 of 495 PagelD: 486

(j) Company has maintained and will endeavor to maintain adequate capital for the normal
obligations reasonably foreseeable in a business of its size and character and in light of its
contemplated business operations, to the extent there is sufficient revenue generated from the
Property.

(k) Neither Company nor any constituent party has sought or will seek or effect the
liquidation, dissolution, winding up, consolidation or merger, in whole or in part, of Company.

() Company has not commingled and will not commingle the funds and other assets of
Company with those of any affiliate or constituent party or any other Person, and has held and will
hold all of its assets in its own name.

(m) Company has maintained and will maintain its assets in such a manner that it will not
be costly or difficult to segregate, ascertain or identify its individual assets. fromm those of any
affiliate or constituent party or any other Person.

(n) Company has not assumed or guaranteed or become obligated for the debts of any other
Person and has not held itself out to be responsible for or have its credit available to satisfy the
debts or obligations of any other Person, and Company will not assume or guarantee or become
obligated for the debts of any other Person and does not and will not hold itself out to be responsible
for or have its credit available to satisfy the debts or obligations of any other Person.

. (0) Company hereby covenants and agrees that it will comply with or cause the compliance
with, (i) all the representations, warranties and covenants contained within the Loan documents,
and (ii) all the organizational documents of Cornpany..

(p) Company has not permitted and will not permit any affiliate or constituent party
independent access to its bank accounts.

_ (q) Company has paid and shall pay the salaries of its own employees (ifany) from its own.
funds and has and shall maintain a sufficient number of employees (if any) in light of its
contemplated business operations, to the extent there is sufficient revenue generaled from the
Property.

(xr) Company has compensated and shall compensate each of its consultants and agents
from its funds for services provided to it and pay from its own assets all obligations of any kind
incurred, :

(s) Company has not, and will not, take any action that might reasonably be expected to
cause Company to become insolvent.

(t) Company has allocated and will allocate fairly and reasonably any shared expenses,
including shared office space.
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 487 of 495 PagelD: 487

{u) Company has not pledged and will not pledge its assets for the benefit of any other
Person.

(v) Company either () has no, and will have no, obligation to indemnify its officers,
directors, managers, members, shareholders or partners, as the case may be, or (ii) if it has any
such obligation, such obligation is fully subordinated to the Loan and will not constitute a claim
against Company if cash flow in excess of the amount required to pay the Loan is insufficient to
pay such obligation.

(w) Company will consider the interests of Company’s creditors in connection with all
limited liability company actions.

(x) Company has nat and will not have any of its obligations guaranteed by any affiliate.
(z) As long as any portion of the Loan remains outstanding, the Company will not:

(A) dissolve, merge, liquidate or consolidate, except as provided in clause (z)(vili)
below,

(B) sell all or substantially all of its assets;

(C) amend its organizational documents with respect to the matters set forth in this
Amendment, without the consent of Lender; or

(D) take any Material Action with respect to itself orto any other entity in which it
has a direct or indirect legal or beneficial ownership interest. Por purposes herein,
a “Material Action” shall mean: to institute proceedings to have the Company be
adjudicated bankrupt or insolvent, or consent to the institution of bankruptey or
insolvency proceedings against the Company or file a petition seeking, or consent
to, reorganization or relief with respect to the Company. under any applicable
federal or state law relating to bankruptcy, or consent to the appointment of a
receiver, liquidator, assignee, tnistee, sequestrator (or other similar official) of the’
Company or a substantial part of its property, or make any assignment for the
benefit of creditors of the Company, or admit in writing the Company's inability to
pay its debts generally as they become due, or take action in furtherance of any such
action, or, to the fullest extent permitted by law, dissolve or liquidate the Company.

2s Uniform Commercial Code
(a) | Each Membership Interest in the Company shall constitute and shall remain a
“security” within the meaning of, and be governed by, (i) Article 8 of the Uniform Commercial

Code (including Section 8-102(a)(15) thereof) as in effect from time to time in the State of New
Jersey, and (ii) Article 8 of the Uniform Commercial Cade of any other applicable jurisdiction that

Amendment to Operating Agreement
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 488 of 495 PagelD: 488

now or hereafter substantially includes the 1994 revisions to Article 8 thereof as adopted by the
American Law Institute and the National Conference of Commissioners on Uniform State Laws
and approved by the American Bar Association on February 14, 1995 and the Company hereby
“opts-in” to such provisions for the purpose of the Uniform Commercial Cede.

{b) The Company shall maintain books for the purpose of registering the transfer of
Membership Interests of the Company. Notwithstanding anything in this Amendment to the
contrary, the transfer of any Membership Interest in the Company requires delivery of an endorsed
Certificate and any transfer of Membership Interests in the Company shall not be deemed effective
until the transfer is registered in the books and records of the Company.

(c) Each Membership Interest in the Company shall be represented by a certificate, and
shall contain the following legend: “THE TRANSFER OF THIS CERTIFICATE AND THE
MEMBERSHIP INTEREST REPRESENTED HEREBY [8 RESTRICTED AS DESCRIBED IN
THE OPERATING AGREEMENT OF THE COMPANY, DATED DECEMBER 19, 2013, AS
THE SAME MAY BE AMENDED OR AMENDED AND RESTATED FROM TIME TO TIME.”
Each such Certificate shall be denominated in terms of the percentage of membership interests in
the Company evidenced by such Certificate and shall be signed by the Manager on behalf of the
Company.

{d) +. Natwithstanding any provision of this Amendment to the contrary, to the extent any
provision of this Amendment is inconsistent with any non-waivable provision of Article 8 of the
Uniform Commercial Code as in effect in the State of New York, the provisions of Article 8 of the
Uniform Commercial Code as in effect in the State of New York, shall control.

_(e@) | THE TRANSFER OF THE MEMBERSHIP INTERESTS IN THE COMPANY
DESCRIBED IN THIS AMENDMENT ARE RESTRICTED AS PROVIDED HEREIN.

@® To the fullest extent permitted by applicable law, without any further act, vote or
approval of any Member, Person or officer the Company shall issue a new Certificate in place of
any Certificate previously issued if the holder of the Membership Interests in the Company
represented by such Certificate, as reflected on the books and records of the Company:

(i) makes ptoof by affidavit, in form and substance satisfactory to the
Company, that such previously issued Certificate has been lost, stolen or destroyed;

Gi) requests the issuance of a new Certificate before the Company has notice
that such previously issued Certificate has been acquired by a purchaser for value in good faith
and without notice of an adverse claim;

(iii) if requested by the Company, delivers to the Company a bond, m form and
substance satisfactory to the Company, with such surety or sureties as the Company may direct, fo
indemnify the Company against any claim that may be made on account of the alleged loss,
destruction or theft of the previously issued Certificate; and
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 489 of 495 PagelD: 489

(iv) satisfies any other reasonable requirements imposed by the Company.

(g) To the fullest extent permitted by applicable law, upon a Member's transfer or
assignment, in whole or in part, of its Membership Interest in the Company represented by a
Certificate, the transferee of such Membership Interests in the Company shall deliver the
Certificate or Certificates representing such Membership Interest to the Company for cancellation
{executed by such transferee on the reverse side thereof), and the Company shall thereupon issue
a new Certificate to such transferee for the percentage of Membership Interests in the Company
so transferred or assigned and, if applicable, cause to be issued to the teansferring or assigning
Member a new Certificate for that percentage of Membership Interests in the Company that were
represented by the canceled Certificate and that are not so transferred or assigned.

2. Additional Provisions

(a) The Company shall not, without the prior written consent of the Lender, issue, and
shall not permit the issuance of any additional Membership Interests in the Company.

{b) For so long as the Loan is outstanding, SETH LEVINE shall be the sole manager
of the Company (the “Manager”). The Manager is authorized to cause or permit the Company to
take any action or do anything consistent with, and to execute any and all documents on behalf of
the Company necessary or appropriate in connection with, the purposes of the Company,
including, without limitation, consenting to the Loan and executing and delivering each of the

“documents evidencing or securing the Loan as required by Lender.

(c) The Manager and the Member shall not, and shall cause the Company to not,

amend, alter, change or repeal any Section or Schedule of the Operating Agreement without the

prior written consent of Lender. The Lender shall be a third-party beneficiary of the Operating
Agreement.

[SIGNATURE PAGE TO FOLLOW]

Amendment to Operating Agreement
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 490 of 495 PagelD: 490

IN WITNESS WHEREOF, the Member conclusively evidences its agreement to the terms
and conditions of this Amendment by so signing this Amendment,

MEMBER:
River Funding LLC
a

et
By; EC
Name: Seth Levine
Title: Manager
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 491 of 495 PagelD: 491

ASSIGNMENT OF SHARES

The undersigned, SETH LEVINE owns 90°, and SHIRA LEVINE owns 10% of the
shares of
TEANECK PLAZA VENTURES LLC, and does hereby assign my entire interest in the LLC,
io
RIVER FUNDING LLC,
ofall my right, title and interest in and to stock / member shares of

TEANECK PLAZA VENTURES LLC.

Same to take effect immediately.

Dated: JANUARY Is , 2019

J] o
ft—

SETH LEVINE

ye Laem

SHIRA LEVINE.
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 492 of 495 PagelID: 492

EXHIBIT T
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 493 of 495 PagelD: 493

STARK&STARK ATTORMEYS AT LAW

A PROFESSIONAL CORPORATION OFFICE: 993 LENOX DRIVE LAWRENCEVILLE, NJ 08648-2389
MAILING: PO BOX 5316 PRINCETON, NJ 08543-5915

TIMOTHY P, DUGGAN PHONE: 609-896-9060
DIRECT DIAL NUMBER
(609) 895-7353

DIRECT FAX NUMBER
(609) 895-7395

E-MALL
tduggan@stark-stark.com

WWAW.STARK-STARK.COM

August 26, 2019

VIA FEDERAL EXPRESS

RIVER FUNDING LLC NORSE HOLDINGS, LLC
Atin: Seth Levine Attn: Seth Levine

210 River St, Suite 24 210 River St, Suite 24
Hackensack, New Jersey 07601 Hackensack, New Jersey 07601

Re: JLS Equities, LLC to RIVER FUNDING LLC and NORSE HOLDINGS, LLC
Notice of Default and Reservation of Rights

Dear Mr. Levine:

This firm has been retained to represent JLS Equities, LLC (the “Lender”). Reference is made to
a certain Secured Promissory Note dated January 17, 2019 (the “Note”) executed by River
Funding, LLC (“River Funding”) and Norse Holding, LLC (“Norse”), Pledge and Security
Agreement dated January 17, 2019 (the “Pledge Agreement”) executed by River Funding and
Norse, Loan Agreement dated January 17, 2019 (the “Loan Agreement”) executed by River
Funding and Norse, Irrevocable Proxy Coupled with Interest agreement dated January 17, 2019
(the “Proxy Agreement”) executed by River Funding and Norse, and Guarantee Agreement dated
January 17, 2019 (the “Guarantee”) executed by Seth Levine and Shira Levine. The Note, Pledge
Agreement, Loan Agreement, Proxy Agreement, Guarantee, and all other loan documents
executed in connection therewith (collectively the “Loan Documents”). The description of the
Loan Documents is not exhaustive and failure to reference any specific loan document shall not
be deemed a waiver of the Lender’s rights. The term “Pledge Agreement” shall include all exhibits
to the Pledge Agreement, including but not limited to the Acknowledgement and Consent (Exhibit
A), Instruction to Register Pledge (Exhibit B), and Confirmation Statement and Instruction
Agreement (Exhibit C).
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 494 of 495 PagelD: 494
STARK&STARK

ATTORNEYS AT LAW

August 26, 2019
Page 2

River Funding and Norse are in default under the terms of the Loan Documents for, among other
things, granting liens (mortgages and security interests) on the assets of the Issuers and incurring
indebtedness in violation of the Amendments to the various Organizational Documents, including
the applicable Operating Agreements. The actions of River Funding and Norse are a violation of
the representations and warranties given by River Funding and Norse to Lender. The Events of
Default are not entitled to any cure rights and authorize the Lender to make demand for payment
in full.

Lender hereby:
1. Demands payment in full of all sums due and owing, including legal fees and expenses

and any applicable prepayment fee. Please contact the undersigned for a payoff
statement; and

bo

Demands that any payments or other distributions payable or due to Seth Levine and/or
Shari Levine be paid directly to Lender.

The delivery of this letter does not and shall not be deemed to constitute an exhaustive listing of
all Events of Default that have occurred and are continuing under the Loan Documents, nor shall
it be construed as a waiver by the Lender of any of its rights or remedies under the Loan
Documents. Nothing contained in this letter is intended to create or constitute a waiver,
modification, relinquishment or forbearance by the Lender of any of its rights and remedies under
the Loan Documents, including without limitation, any and all rights or remedies in connection
with any other defaults that may now or hereafter exist under the Loan Documents, all of which
rights and remedies are hereby expressly reserved. To the extent any additional payments are
made to the Lender, acceptance of the payments shall be with an express reservation of all rights
and shall not be deemed a waiver of any defaults.

4828-7697-6284, v. 4
Case 2:19-cv-17615-MCA-LDW Document1 Filed 09/04/19 Page 495 of 495 PagelD: 495
STARK & STARK

ATTORNEYS AT LAW

August 26, 2019
Page 3

If you have retained counsel, please have your counsel contract me to discuss this matter. If you
have not retained counsel, please give me a call directly. Thank you.

Very truly yours,
STARK & STARK

A Professional Corporation

By: — /s/ Timothy P. Duggan
TIMOTHY P. DUGGAN, ESQ.

CERTIFIED MAI

 

Seth Levine Shari Levine
636 South Forest Drive 636 South Forest Drive
Teaneck New Jersey 07666 Teaneck New Jersey 07666

4828-7697-6284, v. 1
